Exhibit 10.7
 
 
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. SUCH PORTIONS ARE DESIGNATED “[*].”
 
Execution Version


 


 
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 


 


 
AEROPOSTALE, INC.
 
the Borrower,
 
the Guarantors referenced herein,
 


BANK OF AMERICA, N.A.
as Agent,


the Lenders referenced herein,


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Lead Arranger and Sole Bookrunner


 


 


 


 
September 22, 2011
 


 



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
 
 
 

   Article 1 -  Definitions:  -1-            Article 2 -  The Revolving Credit: 
 -25-            2-1.  Establishment of  Revolving Credit.   -25-    2-2.  Swing
Line Loan.   -25-    2-3.  Voluntary Reduction or Termination of Commitments. 
 -26-    2-4.  Risks of Value of Collateral   -26-    2-5.  Loan Requests. 
 -26-    2-6.  Making of Loans Under Revolving Credit.  -28-    2-7.  The Loan
Account.   -29-    2-8.  The Revolving Credit Notes   -30-    2-9.  Payment of
The Loan Account.  -30-    2-10.  Interest Rates.   -31-    2-11.  Other Fees. 
 -31-    2-12.  Intentionally Omitted.   -32-    2-13.  Line (Unused Fee). 
 -32-    2-14.  Intentionally Omitted   -32-    2-15.  Concerning Fees.   -32-  
 2-16.  Agent’s Discretion.  -32-    2-17.  Procedures For Issuance of L/C’s.
 -32-    2-18.  Fees For L/C’s.  -34-    2-19.  Cash Collateralization of L/Cs.
 -34-    2-20.  Concerning L/C’s.  -34-    2-21.  Changed Circumstances.  -36-  
 2-22.  Increased Costs   -37-    2-23.  Lenders' Commitments.   -38-    2-24.
 Increase In Commitments.  -39-            Article 3 -  Conditions Precedent:
 -40-            3-1. Generally   -40-     3-2. Corporate Due Diligence.  -40-  
 3-3.  Opinion   -40-    3-4.  Additional Documents   -41-   3-5. Officers’
Certificates   -41-    3-6. Representations and Warranties    -41-    3-7.
Borrowing Base Certificate    -41-    3-8. All Fees and Expenses Paid    -41-  
 3-9. Financial Projections    -41-     3-10. Borrower’s Assets    -41-  
  3-11. Lien Search    -42-     3-12. Perfection of Collateral   -42-     3-13.
Insurance   -42-     3-14. No Suspension Event   -42-     3-15. No Adverse
Change   -42-

 
   
 
ii

--------------------------------------------------------------------------------

 
 
 
 

   3-16. Execution and Delivery of Agreement    -42-     3-17.  Availability 
 -42-    3-18. Patriot Act   -42-            Article 4 -  General
Representations, Covenants and Warranties:  -42-            4-1.  Payment and
Performance of Liabilities   -42-    4-2.  Due Organization - Corporate
Authorization - No Conflicts.  -43-    4-3.  Trade Names.  -43-    4-4.
 Intellectual Property.  -44-    4-5.  Locations.  -44-    4-6.  Title to
Assets.  -45-    4-7.  Indebtedness   -47-    4-8.  Insurance Policies.   -47-  
 4-9.  Licenses   -48-    4-10.  Leases   -48-    4-11.  Requirements of Law 
 -48-    4-12.  Maintain Properties   -48-    4-13.  Pay Taxes/Tax Shelter
Regulations.  -49-    4-14.  No Margin Stock   -51-    4-15.  ERISA   -51-  
 4-16.  Hazardous Materials.  -52-    4-17.  Litigation   -52-    4-18.
 Investments   -53-    4-19.  Loans   -53-    4-20.  Protection of Assets   -54-
   4-21.  Line of Business   -54-    4-22.  Affiliate Transactions   -54-  
 4-23.  Additional Assurances.  -54-    4-24.  Adequacy of Disclosure.  -55-  
 4-25.  Investments   -55-    4-26.  Prepayments of Indebtedness.  -55-  
 4-27.   Other Covenants   -56-   4-28.   Labor Matters.  -56-    4-29.
 Restricted Payments.  -56-    4-30.  Solvency.  -57-    4-31.  Material
Contracts.   -57-     4-32.  Customer Relations.  -57-    4-33.  Consents.  -57-
   4-34.  Amendment of Material Documents.  -57-    4-35.  Use of Proceeds.
 -57-    4-36.  Compliance with Leases.  -58-           Article 5 -  Financial
Reporting and Performance Covenants:   -58-            5-1.  Maintain Records 
  -58-    5-2.  Access to Records.    -58-    5-3.  Prompt Notice to Agent.
  -59-

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 

   5-4.  Intentionally Omitted.   -60-     5-5.  Borrowing Base Certificates    
-60-     5-6.  Monthly Reports   -60-    5-7.  Quarterly Reports   -61-    5-8.
 Annual Reports.  -61-    5-9.  Fiscal Year.  -62-    5-10.  Inventories,
Appraisals, and Audits.  -62-    5-11.  Additional Financial Information.  -63-
   5-12.  Consolidated Fixed Charge Coverage Ratio  -63-            Article 6 - 
 Use and Collection of Collateral: -63-             6-1.  Use of Inventory
Collateral.  -63-    6-2.  Adjustments and Allowances   -64-    6-3.  Validity
of Accounts.  -64-    6-4.  Notification to Account Debtors   -64-           
Article 7 -   Cash Management. Payment of Liabilities:  -65-              7-1.  
 Depository Accounts.  -65-    7-2.  Credit Card Receipts.  -65-    7-3.  The
Concentration, Blocked, and Operating Accounts.  -65-    7-4.  Proceeds and
Collection of Accounts.   -66-    7-5.  Payment of Liabilities.  -67-    7-6.
 The Operating Account   -68-           Article 8 -   Grant of Security
Interest:  -68-             8-1.   Grant of Security Interest   -68-    8-2.
 Extent and Duration of Security Interest   -69-    8-3.  Use of Assets  -69-  
         Article 9 -  AgentAs Borrower’s Attorney-In-Fact:  -69-           9-1. 
 Appointment as Attorney-In-Fact.  -69-   9-2.   No Obligation to Act.  -70-    
       Article 10 -  Events of Default:   -70-             10-1.   Failure to
Pay Revolving Credit.  -71-    10-2.  Failure To Make Other Payments.  -71-  
 10-3.  Failure to Perform Covenant or Liability (No Grace Period).   -71-  
 10-4.  Failure to Perform Covenant or Liability (Limited Grace Period).    -71-
   10-5.  Failure to Deliver Borrowing Base Certificates.    -71-    10-6.
 Failure to Perform Covenant or Liability (Grace Period).    -71-    10-7.
 Misrepresentation.   -71-    10-8.  Default of Other Debt.   -72-    10-9.
 Default of Leases.  -72-    10-10.  Uninsured Casualty Loss.  -72-    10-11.
 Judgment.  Restraint of Business.  -72-    10-12.  Business Failure.  -72-

 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
 

   10-13.  Bankruptcy.   -72-     10-14.  Indictment - Forfeiture  -73-  
 10-15.  Default by Guarantor or Subsidiary  -73-    10-16.  Termination of
Guaranty.  -73-    10-17.  Challenge to Loan Documents.  -73-    10-18.  ERISA
 -73-    10-19.  Material Contracts.  -73-    10-20.  Change in Control.  -74-  
         Article 11 -  Rights and Remedies Upon Default: -74-             11-1.
 Rights of Enforcement   -74-    11-2.  Sale of Collateral.  -74-    11-3.
 Occupation of Business Location.  -75-    11-4.  Grant of Nonexclusive License 
 -75-    11-5.  Assembly of Collateral.  -76-    11-6.  Rights and Remedies.
 -76-           Article 12 -   Notices:   -76-           12-1.   Notice
Addresses.  -76-     12-2.     Notice Given.   -77-           Article 13 -
 Term:  -78-           13-1.   Termination of Revolving Credit.   -78-   13-2. 
 Effect of Termination   -78-            Article 14 -  General:  -78-          
14-1.  Protection of Collateral   -78-   14-2.  Successors and Assigns.  -78-  
14-3.  Severability.   -78-   14-4.   Amendments.  Course of Dealing.  -79-  
14-5.  Power of Attorney.  -79-   14-6.  Application of Proceeds   -79-   14-7.
 Costs and Expenses of Agent.  -79-   14-8.  Copies and Facsimiles.   -80-  
14-9.  New York Law.  -80-   14-10.  Consent to Jurisdiction.  -80-   14-11.
 Indemnification  -81-   14-12.  Rules of Construction.  -81-   14-13.  Intent.
 -83-   14-14.   Right of Set-Off.  -83-   14-15.   Maximum Interest Rate  -83-
  14-16.  Waivers.  -83-   14-17.  Confidentiality.  -84-   14-18.  Press
Releases  -85-   14-19.  No Advisory or Fiduciary Responsibility  -85-   14-20.
 No Other Duties.  -86-

 
 
 
v

--------------------------------------------------------------------------------

 
 
 
 
 
 

  14-21.  USA PATRIOT Act Notice  -86-    14-22.  Foreign Asset Control
Regulations.           -86-    14-23.  Obligations of Lenders Several.  -86-  
14.24.  Existing Loan Agreement Amended and Restated.  -86-

 
 


 
vi

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
2-8                      :           Revolving Credit Note
4-2                      :           Related Entities
4-3                      :           Trade Names
4-5                      :           Locations, Leases, and Landlords
4-6                      :           Encumbrances
4-7                      :           Indebtedness
4-8                      :           Insurance Policies
4-10                    :           Capital Leases
4-13                    :           Taxes
4-17                    :           Litigation
4-22                    :           Permitted Management Fees and Other
Affiliated Transactions
4-23                    :           Excluded Assets
5-5                      :           Form of Borrowing  Base Certificate
6-3                      :           Bonds and Deposits
7-1                      :           DDAs
7-2                      :           Credit Card Arrangements



 
 
 

--------------------------------------------------------------------------------

 
Execution Version






THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
September 22, 2011
 
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
is made between
 
Bank of America, N.A. (in such capacity, the “Agent”), a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as agent for the ratable benefit of the “Lenders” who are, at present,
those financial institutions identified on the signature pages of this Agreement
or who otherwise become “Lenders” pursuant to the terms of this Agreement from
time to time;
 
and
 
the Lenders party hereto,
 
and
 
Aeropostale, Inc., (hereinafter, the “Borrower”), a Delaware corporation with
its principal executive offices at 112 West 34th Street, New York, New York
10120;
 
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
 
 
WITNESSETH:

 
WHEREAS, the Borrower entered into that certain Second Amended and Restated Loan
and Security Agreement dated as of November 13, 2007 with Bank of America, N.A.,
as the sole lender (as amended and in effect, the “Existing Loan Agreement”);
and
 
WHEREAS, the Borrower, the Agent and the Lenders party hereto desire to amend
and restate the Existing Loan Agreement in order (a) to increase the amount of
the Loan Ceiling (as hereinafter defined) to $175,000,000.00, which amount is
subject to increase or decrease in accordance with the provisions of this
Agreement, and (b) to make certain other amendments to the terms and conditions
of the Existing Loan Agreement; and
 
NOW, THEREFORE, the parties hereto agree that the Existing Loan Agreement is
hereby amended and restated in its entirety to read as follows:
 
Article 1 - Definitions:
 
As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
 
“Acceptable L/C Inventory”:  Inventory which is the subject of a commercial L/C
in favor of a foreign manufacturer or vendor of such Inventory, which Inventory
is to be manufactured for, or delivered to, the Loan Parties and will become
Acceptable In-Transit Inventory within seventy-five (75) days after the date of
issuance of the commercial L/C.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Acceptable In-Transit Inventory”:  Inventory that is in-transit to a Loan
Party,
 
(a) for which both title and risk of loss to which have passed to the Loan
Party;
 
(b) which Inventory has been placed with a carrier (f.o.b.) for shipment to the
Loan Parties, and which Inventory is scheduled to be received within fifty (50)
days at a Loan Party’s distribution center in the United States;
 
(c) for which a Document of Title has been issued in favor of the Loan Party, as
consignee, and in each case as to which the Agent has Control over such
Documents of Title and a perfected security interest which is prior and superior
to all security interests, claims, and all Encumbrances other than Permitted
Encumbrances having priority under applicable Requirements of Law (it being
understood, however, that the Agent will not require physical possession of the
Documents of Title or any foreign filings to be deemed “perfected”);
 
(d) which Inventory is insured to the reasonable satisfaction of the Agent
(including, without limitation, marine cargo insurance); and
 
(d) the Agent has received agreements (to the extent relevant to such Inventory)
with (i) each sourcing agent under any of the Loan Party’s sourcing agreements,
and (ii) each Loan Party’s carriers, freight forwarders, and customs brokers,
each satisfactory in form and substance to the Agent.
 
Notwithstanding the foregoing, the Agent may, in its reasonable business
judgment, exclude any particular Inventory from the definition of “Acceptable
In-Transit Inventory” in the event the Agent determines that such Inventory is
subject to any Person’s right of reclamation, repudiation, stoppage in-transit
or any event has occurred or is reasonably anticipated by the Agent to arise
which may otherwise adversely impact the ability of the Agent to realize upon
such Inventory.
 
“Acceptable Inventory”:  Such of the Loan Parties’ Inventory, at such locations,
and of such types, character, qualities and quantities, as the Agent in its
reasonable discretion from time to time determines to be acceptable for
borrowing, including, without limitation, Acceptable In-Transit Inventory and
Acceptable L/C Inventory (but excluding Blank Stock Inventory), as to which
Inventory, the Agent has a perfected security interest which is prior and
superior to all security interests, claims, and all Encumbrances other than
Permitted Encumbrances with priority under applicable Requirements of
Law.  Without limiting the generality of the foregoing, Acceptable Inventory
shall in no event include Inventory that is not salable, non-merchandise
categories (such as labels, bags and packaging), Inventory not located in the
United States (other than Acceptable In-Transit Inventory and Acceptable L/C
Inventory), samples, damaged goods, return-to-vendor merchandise, and packaway
Inventory.
 
“Accounts” and “Accounts Receivable”: include, without limitation, “accounts” as
defined in the UCC, and also all:  accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and
receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“ACH”:  Automated clearing house.
 
“Account Debtor”:  Has the meaning given that term in the UCC and includes all
credit card processors of the Loan Parties.
 
“Additional Commitment Lender”: Is defined in Section 2-24.
 
“Adjusted Eurodollar Rate”: With respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Aeropostale Canada”: Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower.
 
“Affiliate”:  With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority  of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty-five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.
 
“AGC”:  Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street., New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
 
“Agency Agreement”:  That certain Agency Agreement entered into among the Agent
and Lenders dated as of the Effective Date, regarding the loan arrangement
contemplated by this Agreement and the Loan Documents, as amended and in effect
from time to time.
 
“Agent”: Defined in the Preamble.
 
"Agent’s Rights and Remedies”: Is defined in Section 11-6.
 



“Aggregate Outstandings”:   At any time of determination, the sum of (a) the
Revolving Credit Loans outstanding, plus (b) the Stated Amount of L/Cs
outstanding.
 
“Applicable Margin”:


(a) From the Effective Date through and including January 31, 2012, the
percentages set forth in Level I of the pricing grid below; and


(b) After February 1, 2012, the following percentages based upon the following
performance criteria:
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
Level
Average Outstandings
Eurodollar Loans Margin
 
Prime Rate Margin
Line (Unused) Fee
I
Less than $87,500,000.00
1.50%
0.50%
0.25%
II
Greater than or equal to $87,500,000.00
1.75%
0.75%
0.25%



The Applicable Margin shall be adjusted quarterly as of the first day of each
February, May, August, and November, commencing February 1, 2012 based upon the
Borrower’s Average Outstandings calculated for the most recent quarter then
ended. Upon the occurrence of an Event of Default, at the option of the Agent,
interest shall be determined in the manner set forth in Section 2-10(f). 
 
“Appraised Value”: The net appraised liquidation value of the Loan Parties’
Inventory as set forth in the Loan Parties’ stock ledger (expressed as a
percentage of the Cost of such Inventory), each as reasonably determined from
time to time by the Agent in accordance with its customary procedures and based
upon the most recent appraisal conducted hereunder by an independent appraiser
reasonably satisfactory to the Agent.
 
“Approved Fund”: Any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender
(c) an entity or an Affiliate of an entity that administers or manages a Lender,
or (d) the same investment advisor or an advisor under common control with such
Lender, Affiliate or advisor, as applicable.
 
“Arranger”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity
as sole lead arranger and sole book manager.
 
“Availability”:   The lesser of the Loan Ceiling or the Borrowing Base;
 
Minus
 
(I) The then unpaid principal balance of the Loan Account.
 
Minus
 
(II) The then Stated Amount of all L/C’s.
 
Minus
 
(III) Unreimbursed L/C Obligations.
 
“Average Outstandings”:  For any three month period, the average Aggregate
Outstandings during such period.
 
“AWI”:  Aeropostale West, Inc., a Delaware corporation with an address of 201
Willowbrook Blvd., Wayne, New Jersey 07470, a wholly owned Subsidiary of the
Borrower.
 
 “Bank Products”:  Any services or facilities provided to a Loan Party by the
Agent or any Lender or any of their respective Affiliates (but excluding Cash
Management Services), including without limitation, on account of leasing,
purchase cards, supply chain finance services (including, without limitation,
trade payable services and supplier accounts receivable purchases), swap and
other hedging contracts.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
“Bank Product Reserves”:  Such reserves as the Agent from time to time determine
in its reasonable discretion exercised in good faith as being necessary or
appropriate to reflect the liabilities and obligations of the Loan Parties with
respect to Bank Products then provided or outstanding.
 
“Bankruptcy Code”:    Title 11, U.S.C., as amended from time to time.
 
“Base Rate Loan”:  Each Revolving Credit Loan while bearing interest at the
Prime Rate, which, for the avoidance of doubt, shall include all Swing Line
Loans.
 
“Blank Stock Inventory”:  Inventory of the Loan Parties which consists of blank
t-shirts and other items of apparel which are in the possession of third Persons
for processing, which Inventory otherwise would be deemed Acceptable Inventory.
 
“Blocked Account”:  Is defined in Section 7-3.
 
“Borrower”: Is defined in the Preamble.
 
“Borrowing Base”:  The amounts calculated to the following formulae, as
applicable:
 
(a)                      For so long as the aggregate outstanding amount of
Revolving Credit Loans and the Stated Amount of L/Cs is less than or equal to
$75,000,000.00 in the aggregate, the result of the following:
 
    (i)          95% of the book value (as determined in accordance with GAAP)
of Acceptable Inventory,
  



plus
 
    (ii)           90% of the face amount of Eligible Credit Card Receivables;
 
minus
 
    (iii)          Reserves.
 
(b)                      If the aggregate outstanding amount of Revolving Credit
Loans and the Stated Amount of L/Cs, at any time, exceeds $75,000,000.00 in the
aggregate, from and after such date through and including the Maturity Date, the
result of the following:
 
(i)          90% of the most recent Appraised Value of Acceptable Inventory
multiplied by the Cost of Acceptable Inventory,
 
plus
 
(ii)          90% of the face amount of Eligible Credit Card Receivables;
 
minus
 
(iii)          Reserves.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
“Borrowing Base Certificate”:   Is defined in Section 5-5.
 
“Business Day”:  Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the Agent is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market.
 
“Business Plan”:  The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Agent has provided its
written sign-off.
 
“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP, provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale of assets permitted pursuant to §4-12(d) hereof, by casualty insurance
proceeds or condemnation proceeds shall, to the extent of such proceeds, not be
deemed Capital Expenditures.
 
“Capital Lease”:  Any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
such Person under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
 
“Capital Lease Obligations”: With respect to any Person for any period, any
obligations associated with Capital Leases.
 
“Cash Dominion Event”:  Either (i) the occurrence and continuance of any Event
of Default, or (ii) the failure of the Borrower to maintain Availability in an
amount greater than twelve and one-half percent (12.5%) of the lesser of (A) the
Commitments and (B) the Borrowing Base.  For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (i) so long as
such Event of Default has not been waived, and/or (ii) if the Cash Dominion
Event arises as a result of the Borrower’s failure to achieve Availability as
required hereunder, until Availability has exceeded twelve and one-half percent
(12.5%) of the lesser of (A) the Commitments and (B) the Borrowing Base, in
either case, for sixty (60) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if an Event
of Default is no longer continuing and/or Availability exceeds the required
amount for 60 consecutive days) at all times after a Cash Dominion Event has
occurred and been discontinued on two (2) occasions during any calendar year.
 
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000.00
with maturities of not more than twelve (12) months from the date of acquisition
by such Person, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (i) above,
provided that there shall be no restriction on the maturities of such underlying
securities pursuant to this clause (iii) entered into with a bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any commercial bank (provided that the parent
corporation and the bank are both incorporated in the United States) of
recognized standing having capital and surplus in excess of $500,000,000.00 and
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Group or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in
each case maturing not more than twelve (12) months after the date of
acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
“Cash Management Reserves ”:  Such reserves as the Agent, from time to time,
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.
 
“Cash Management Services”:  Any cash management services or facilities provided
to a Loan Party by the Agent, any Lender, or any of their respective Affiliates,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit or debit cards, and (e)
merchant card services. ”
 
“Change in Control”:  The occurrence of any of the following:
 
(a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of the
Borrower (on a fully diluted basis) having the right, under ordinary
circumstances, to vote for the election of directors of the Borrower.
 
(b)  Persons (“Continuing Directors”) who (i) were directors of the Borrower on
the first day of any period consisting of twelve (12) consecutive calendar
months (the first of which twelve (12) month periods commencing with the first
day of the month during which this Agreement was executed), or (ii) subsequently
became directors of the Borrower and whose initial election or initial
nomination for election subsequent to that date was approved by a majority of
the Continuing Directors then on the board of directors of the Borrower cease,
for any reason other than death or disability or replacement (in the ordinary
course of business and not as a result of any change in the equity ownership of
the Borrower), to constitute a majority of the directors of the Borrower.
 
(c) If the Borrower fails at any time to own, directly or indirectly, 100% of
the equity interests of any Subsidiary free and clear of all Encumbrances (other
than the Encumbrances in favor of the Agent), except where such failure is as a
result of a transaction permitted by the Loan Documents.
 
“Chattel Paper”:  Has the meaning given that term in the UCC.
 
“Collateral”:  Is defined in Section 8-1.
 
“Commercial Tort Claim”: Has the meaning given that term in the UCC.
 
“Commitment”: Subject to the provisions of Sections 2-23 and 2-24, as of the
Effective Date, as follows:
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
LENDER
DOLLAR COMMITMENT
COMMITMENT PERCENTAGE
Bank of America, N.A.
$100,000,000.00
57.14285%
Wells Fargo Bank, National Association
$75,000,000.00
42.85715%



“Commitment Increase”: Is defined in Section 2-24.
 
“Commitment Percentage”:  As provided in the Definition of “Commitment”, above.
 
“Concentration Account”:  Is defined in Section 7-3. 
 
“Confirmation Agreement”: That certain Joinder, Confirmation, and Amendment of
Ancillary Loan Documents dated as of the Effective Date entered into among the
Loan Parties and the Agent, as amended and in effect from time to time.
 
“Consolidated”: With reference to any term defined herein, shall mean that term
as applied to the accounts of the Borrower and its Subsidiaries, consolidated in
accordance with GAAP.
 
“Consolidated EBITDA”: At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period), and (v) such
other non-recurring expenses or cost savings arising from or relating to
Permitted Acquisitions as may be agreed by the Agent from time to time, minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by
Borrower and its Subsidiaries for such Measurement Period), all as determined on
a Consolidated basis in accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio”: At any date of determination, the
ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) Debt Service Charges, in each case, of or by
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
 
“Consolidated Interest Charges”: For any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under swap or hedging
contracts, but excluding any non-cash or deferred interest financing costs, and
(b) the portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
“Consolidated Net Income”: As of any date of determination, the net income of
the Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
such Person during such Measurement Period in which any other Person has a joint
interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (c) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its organization documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that Borrower’s equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income.
 
“Control”: Has the meaning given that term in the UCC.
 
“Cost”:  The lower of:
 
(a) the calculated cost of purchases, as determined from invoices received by
the Borrower, the Borrower’s purchase journal or stock ledger, based upon the
Borrower’s accounting practices, known to the Agent, which practices are in
effect on the date on which this Agreement was executed; or
 
(b) the cost equivalent of the lowest ticketed or promoted price at which the
subject inventory is offered to the public, after all mark-downs (whether or not
such price is then reflected on the Borrower’s accounting system), which cost
equivalent is determined in accordance with the retail method of accounting,
reflecting the Borrower’s historic business practices.
 
The term “Cost” does not include Inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.
 
“Cost Factor”:  The result of 1 minus the Borrower’s then cumulative markup
percent derived from the Borrower’s purchase journal on a rolling 12-month
basis.
 
“Costs of Collection”:  Includes, without limitation (a) all reasonable
out-of-pocket expenses incurred by the Agent, the Arranger and their respective
Affiliates, in connection with this Agreement and the other Loan Documents,
including without limitation (i) the reasonable fees, charges and disbursements
of (A) counsel for the Agent and the Arranger, (B) appraisers, (C) commercial
finance examiners, and (D) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Liabilities, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under the Bankruptcy Code,
including, without limitation, in each case under this clause (C), outside
consultants for the Agent, or (D) any workout, restructuring or negotiations in
respect of any Liabilities; and (b) with respect to the Issuer, and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any L/C or any demand for
payment thereunder.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
“Covenant Compliance Event”: Either (a) an Event of Default has occurred and is
continuing, or (b) Availability at any time is less than or equal to ten percent
(10%) of the lesser of the Commitments and the Borrowing Base. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Covenant Compliance Event arises as a result of the Borrower’s failure to
achieve Availability as required hereunder, until Availability has exceeded ten
percent (10%) of the lesser of the Commitments and the Borrowing Base for sixty
(60) consecutive days, in which case a Covenant Compliance Event shall no longer
be deemed to be continuing for purposes of this Agreement.


“Credit Party” or “Credit Parties”: Means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Issuer, (iv) the Arranger, (v) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Liabilities under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
 
“DDA”:  Any checking or other demand daily depository account maintained by a
Loan Party.
 
“Debt Service Charges”: For any Measurement Period, the sum of (a) Consolidated
Interest Charges paid or required to be paid for such Measurement Period, plus
(b) principal payments made or required to be made on account of Indebtedness
(excluding (i) the Obligations, (ii) any synthetic lease obligations but
including, without limitation, Capital Lease Obligations, and (iii) the types of
Indebtedness described in clauses (c), (d), and (f) of the definition of
Indebtedness) for such Measurement Period, in each case determined on a
Consolidated basis in accordance with GAAP.
 
“Default Interest Event”:  The occurrence of any of the following:
 
(a) The acceleration of the time for payment of the Liabilities upon the
occurrence of an Event of Default.
 
(b) The occurrence of any Event of Default under Sections 10-1, 10-2, 10-12, or
10-13 hereof.
 
(c) The failure of the Borrower to comply with the provisions of Section 4-29,
Section 5-5 (which failure continues for five Business Days), or Sections 5-6 or
5-7 (which failures continue for fifteen (15) Business Days), or Article 7.
 
“Defaulting Lender”: Has the meaning given that term in the Agency Agreement.
 
“Deposit Account”:  Has the meaning given that term in the UCC.
 
“Deteriorating Lender”: Has the meaning given that term in the Agency Agreement.
 
“Documents”:  Has the meaning given that term in the UCC.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
“Documents of Title”:   Has the meaning given that term in the UCC.
 
“Dollar Commitment”:   As provided in the Definition of “Commitment”, above.
 
“Effective Date”:   The date upon which the conditions precedent set forth in
Article 3 hereof have been satisfied or waived and this Agreement has become
effective.
 
“Eligible Credit Card Receivables”: As of any date of determination, Accounts
due to a Loan Party from VISA, MasterCard, American Express, Diners Club,
Discovercard, and other major credit card processors reasonably acceptable to
the Agent, in its reasonable discretion, as arise in the ordinary course of
business, and which have been earned by performance and are deemed by the Agent
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base.  None of the following shall be deemed to be Eligible Credit
Card Receivables:
 
(a)           Accounts that have been outstanding for more than five (5)
Business Days from the date of sale;
 
(b)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Agent);
 
(c)           Accounts that are not subject to a first priority security
interest in favor of the Agent;
 
(d)           Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);
 
(e)           Accounts as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;
 
(f)           Accounts arising from the use of a private label credit card of a
Loan Party; or
 
(g)           Accounts (other than VISA, Master Card, American Express, Diners
Club and Discovercard) which the Agent determines in its reasonable commercial
discretion acting in good faith to be unlikely to be collected.
 
“Employee Benefit Plan”:  As defined in Section 3(2) of ERISA.
 
“Encumbrance”: Each of the following:
 
(a) Any security interest, mortgage, pledge, hypothecation, lien, attachment, or
charge of any kind (including any agreement to give any of the foregoing); the
interest of a lessor under a Capital Lease; conditional sale or other title
retention agreement; sale (to the extent of recourse) of accounts receivable or
chattel paper; or other arrangement pursuant to which any Person is entitled to
any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person or which constitutes an
interest in property to secure an obligation; each of the foregoing whether
consensual or non-consensual and whether arising by way of agreement, operation
of law, legal process or otherwise.
 
(b) The filing of any financing statement under the UCC or comparable law of any
jurisdiction.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
“End Date”: The date upon which both (a) all Liabilities (other than
indemnities, not then due and payable, which survive repayment of the Revolving
Credit Loans and L/Cs and termination of the Commitments) have been paid in full
and (b) all obligations of the Agent, Issuer, or any Lender to make loans and
advances and to provide other financial accommodations to the Borrower hereunder
shall have been irrevocably terminated.
 
“Environmental Laws”:  All of the following:
 
(a) Any and all federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees or requirements which regulate
or relate to, or impose any standard of conduct or liability on account of or in
respect to environmental protection matters, including, without limitation,
Hazardous Materials, as are now or hereafter in effect.
 
(b) The common law relating to damage to Persons or property from Hazardous
Materials.
 
“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate”:  Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.
 
“Eurodollar Business Day”: Any day which is both a Business Day and a day on
which the principal Eurodollar market in which Bank of America, N.A.
participates is open for dealings in United States Dollar deposits.
 
“Eurodollar Loan”: Any Revolving Credit Loan which bears interest at the
Adjusted Eurodollar Rate.
 
“Eurodollar Rate”:  For any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted by Bank of
America, N.A. and with a term equivalent to such Interest Period would be
offered by Bank of America, N.A.’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
“Events of Default”: Is defined in Article 10.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
“Excluded Taxes”: With respect to the Agent, any Lender, the Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
applicable Requirements of Law) to comply with Section 4-13(h), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 4-13(e) and (g) any U.S. federal, state or local backup
withholding tax, and (e) any U.S. federal withholding tax imposed under FATCA.
 
“Existing Loan Agreement”: Has the meaning set forth in the Recitals hereto.
 
“FATCA”: Current Section 1471 through 1474 of the Internal Revenue Code of 1986,
and the regulations promulgated thereunder, as amended and in effect, or any
amended version or successor provision that is substantively similar and, in
each case, any regulations promulgated thereunder and any interpretation and
other guidance issued in connection therewith.
 
“Federal Funds Effective Rate”:   For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions.
 
“Fee Letter”:  The letter agreement, dated June 15, 2011, between the Borrower,
the Agent, and Arranger with respect to certain fees payable to the Agent,
Arranger, and Lenders in connection with this Agreement.
 
“Fixtures”: Has the meaning given that term in the UCC.
 
“Foreign Asset Control Regulations”: Has the meaning set forth in Section 14-22.
 
“Foreign Lender”: Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for Tax purposes.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP”:   Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Agent, the Borrower
shall include, with its monthly,  quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capitalized Lease Obligation under GAAP as in effect on the
Effective Date, shall not be treated as a Capitalized Lease Obligation solely as
a result of the adoption of changes in GAAP outlined by the Financial Accounting
Standards Board in its press release dated March 19, 2009.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.
 
“Goods”:  Has the meaning given that term in the UCC.
 
“Guarantor” and “Guarantors”: means individually and collectively AWI, Jimmy’Z,
AGC, Aeropostale Procurement Company, Inc., Aeropostale Licensing, Inc., P.S.
from Aeropostale, Inc., and any other Subsidiary of the Borrower which executes
and delivers a Guarantor Agreement pursuant to the terms of this Agreement from
time to time.
 
“Guarantor Agreement”:  Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof.
 
“Hazardous Materials”:  Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.
 
“Increase Effective Date”: Is defined in Section 2-24.
 
“Indebtedness”:  All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
(a)                      In respect of money borrowed (including any
indebtedness which is non-recourse to the credit of such Person but which is
secured by an Encumbrance on any asset of such Person) whether or not evidenced
by a promissory note, bond, debenture or other written obligation to pay money.
 
(b)                      In connection with any letter of credit or acceptance
transaction (including, without limitation, the face amount of all letters of
credit and acceptances issued for the account of such Person or reimbursement on
account of which such Person would be obligated).
 
(c)                      In connection with the sale or discount of accounts
receivable or chattel paper of such Person other than the sale of retail
Accounts to credit card processors.
 
(d)                      On account of deposits or advances.
 
(e)                      As lessee under Capital Leases.
 
(f)                      On account of net obligations under any swap or hedging
contract.
 
(g)                      With respect to obligations to purchase, redeem,
retire, defease or otherwise make any payment in respect of any equity interest
in such Person or any other Person, or any warrant, right or option to acquire
such equity interest, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends.
 
“Indebtedness” also includes:
 
(x)                      Indebtedness of others secured by an Encumbrance on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person.
 
(y)                      Any guaranty, endorsement, suretyship or other
undertaking pursuant to which that Person may be liable on account of any
Indebtedness of any third party, other than endorsements of negotiable
instruments for collection in the ordinary course of business.
 
(z)                      The Indebtedness of a partnership or joint venture in
which such Person is a general partner or joint venturer to the extent that the
holder of such Indebtedness has recourse to such Person.
 
“Indemnified Claim”:   Is defined in Section 14-11.
 
“Indemnified Person”:   Is defined in Section 14-11.
 
“Indemnified Taxes”: Taxes other than Excluded Taxes.
 
“Instruments”:      Has the meaning given that term in the UCC.
 
“Interest Payment Date”:   With reference to:
 
Each Eurodollar Loan: The last day of the Interest Period relating thereto and,
in addition, if such Eurodollar Loan has an Interest Period of greater than
three months, the last day of the third month of such Interest Period; the
Termination Date; and the End Date.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
Each Base Rate Loan: the first day of each month; the Termination Date; and the
End Date.
 
“Interest Period”:
 
(a) With respect to each Eurodollar Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject Eurodollar Loan and ending one, two, three or six months
thereafter, as the Borrower may elect by notice (pursuant to Section 2-5(a)) to
the Agent.
 
(b) With respect to each Base Rate Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of or conversion to
such Base Rate Loan and ending on that date (i) as of which the subject Base
Rate Loan is converted to a Eurodollar Loan, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Agent, or (ii) on which the subject Base
Rate Loan is paid by the Borrower.
 
(c) The setting of Interest Periods is in all instances subject to the
following:
 
(i)           Any Interest Period for a Base Rate Loan which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day.
 
(ii)           Any Interest Period for a Eurodollar Loan which would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event such Interest Period shall end on the last Business Day of the
month during which the Interest Period ends.
 
(iii)           Subject to Subsection (iv), below, any Interest Period
applicable to a Eurodollar Loan, which Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month during which
such Interest Period ends, shall end on the last Business Day of the month
during which that Interest Period ends.
 
(iv)           Any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.
 
(v)           The number of Interest Periods in effect at any one time is
subject to Section 2-10(d) hereof.
 
“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all:  packaging, advertising, and shipping materials related to any of
the foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing.
 
“Investment”:  Any direct or indirect acquisition or investment by such Loan
Party, whether by means of (a) the purchase or other acquisition of equity
interests of another Person, (b) a loan, advance or capital contribution to,
guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any acquisition of the assets
or equity interests of any Person.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
“Investment Property”:  Has the meaning given that term in the UCC.
 
“ISP”:  With respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).
 
“Issuer”:  Bank of America, N.A. or Wells Fargo Bank, National Association
 
“Jimmy’Z”:  Jimmy’Z Surf Co., LLC, a Delaware limited liability company with an
address of 112 West 34th Street, New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
 
“L/C”:  Any letter of credit, the issuance of which is procured by the Agent for
the account of the Borrower and any banker’s acceptance made on account of such
letter of credit.
 
“L/C Borrowing”: An extension of credit resulting from a drawing under any L/C
which has not been reimbursed on the date when made or refinanced as a Revolving
Credit Loan.
 
“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.
 
“Lenders”:  Defined in the Preamble to this Agreement, and, as the context
requires, includes the Swing Line Lender.
 
“Letter of Credit Rights”: Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.
 
“Liabilities” (in the singular, “Liability”):  Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:
 
(a) Any and all direct and indirect liabilities, debts, and obligations of the
Borrower to the Agent or any Lender, each of every kind, nature, and description
under the Loan Documents.
 
(b) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by the Borrower to the Agent or any
Lender under the Loan Documents (including all future advances whether or not
made pursuant to a commitment by the Agent or any Lender), whether or not any of
such are liquidated, unliquidated, primary, secondary, secured, unsecured,
direct, indirect, absolute, contingent, or of any other type, nature, or
description, or by reason of any cause of action which the Agent or any Lender
may hold against the Borrower under the Loan Documents.
 
(c) All notes and other obligations of the Borrower now or hereafter assigned to
or held by the Agent or any Lender with respect to the Loan Documents, each of
every kind, nature, and description.
 
(d) All interest, fees, and charges and other amounts which may be charged by
the Agent or any Lender to the Borrower under the Loan Documents and/or which
may be due from the Borrower to the Agent or any Lender under the Loan Documents
from time to time.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
(e) All costs and expenses incurred or paid by the Agent or any Lender in
respect of any of the Loan Documents (including, without limitation, Costs of
Collection, reasonable attorneys’ fees, and all court and litigation costs and
expenses).
 
(f) Any and all covenants of the Borrower to or with the Agent or any Lender and
any and all obligations of the Borrower to act or to refrain from acting in
accordance with under Loan Documents.
 
(f) All obligations on account of Bank Products and Cash Management Services.
 
(g) Each of the foregoing as if each reference to the “Agent” and “Lender”
therein were to each of the Affiliates of such Persons.
 
“Line (Unused) Fee”:   Is defined in Section 2-13.
 
“Liquidity Requirement”:  With respect to any acquisition or payment, (i) no
Suspension Event or Event of Default then exists or would arise from the
consummation of the specified transaction and the making of any payments with
respect thereto, (ii) the Borrower has furnished the Agent with a pro forma
balance sheet, income statement and cash flow statement (including, without
limitation, a projection of Availability) for the subsequent 12 month period,
after giving effect to the consummation of the specified transaction and the
making of any payments with respect thereto; and (iii) the Agent is reasonably
satisfied that Availability, after giving effect to such specified transaction
and the making of any payments with respect thereto, will be at least equal to
20% of the Borrowing Base for the 12 months following such specified transaction
and the making of such payments; and (iv) the Agent is reasonably satisfied
that, after giving effect to such specified transaction and the making of any
payments with respect thereto, the Borrower will be solvent.
 
“Loan Account”:   Is defined in Section 2-7.
 
“Loan Ceiling”:   $175,000,000.00, as may be modified from time to time in
accordance with Sections 2-3 and 2-24 of this Agreement.
 
“Loan Documents”:   This Agreement, the Agency Agreement, Confirmation
Agreement, each instrument and document executed and/or delivered as
contemplated by Article 3, below, and each other instrument or document from
time to time executed and/or delivered in connection with the arrangements
contemplated hereby or in connection with any transaction which arises out of
any depository, letter of credit, interest rate protection, foreign exchange or
other hedging agreement, or equipment leasing services provided by the Agent,
any Affiliate of the Agent, [or any Lender], as each may be amended from time to
time.
 
“Loan Party” or “Loan Parties”: Individually and collectively the Borrower and
each Guarantor.
 
“Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
“Material Adverse Effect”:    A material adverse effect upon (i) the  Loan
Parties  business, assets, properties, liabilities (actual or contingent),
operations, financial affairs, or condition (financial or otherwise) taken as a
whole, or (ii) the Collateral, taken as a whole, or (iii) the ability of the
Loan Parties to perform their respective obligations under this Agreement and
the other Loan Documents, taken as a whole, or (iv) the validity,
enforceability, perfection or priority of this Agreement or the other Loan
Documents or of the rights and remedies of the Agent under any Loan Document,
taken as a whole. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
 
“Material Contract”: With respect to any Person, each contract to which such
Person is a party the termination of which contract could reasonably be expected
to have a Material Adverse Effect.
 
“Material Indebtedness”: Indebtedness (other than the Liabilities) of the Loan
Parties in an aggregate principal amount exceeding $10,000,000.00.   For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any swap contract at such time shall be
calculated after taking into account the effect of any legally enforceable
netting agreement relating to such swap contracts, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
 
“Maturity Date”:   September 22, 2016.
 
“Measurement Period”: At any date of determination, the most recently completed
twelve (12) months of the Borrower.
 
“Operating Account”:    Is defined in Section 7-3. 
 
“Other Taxes”: All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding, however, any such amounts imposed as a result of an
assignment by a Lender of its loan or Commitment.
 
“Participant”:   Is defined in Section 14-14, hereof.
 
“Payment Conditions”: At the time of determination with respect to any specified
transaction or payment, that:


(a) no Suspension Event or Event of Default then exists or would arise as a
result of entering into such transaction or the making such payment,


(b) after giving effect to such transaction or payment, Availability is equal to
or greater than fifteen percent (15%) of the lesser of (1) the Commitments and
(2) the Borrowing Base,


(c) the Consolidated Fixed Charge Coverage Ratio, on a pro-forma basis for the
Measurement Period immediately prior to such transaction or payment, will be
equal to or greater than 1.0:1.0 (or, solely with respect to Restricted
Payments, 1.1:1.0), and
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
(d) for the six-month period immediately following such transaction or payment
and after giving effect to such transaction or payment, Availability shall be
equal to or greater than fifteen percent (15%) of the lesser of (1) the
Commitments and (2) the Borrowing Base.


Prior to undertaking any transaction or payment which is subject to the Payment
Conditions, the Borrower shall deliver to the Agent a certificate of the
Borrower evidencing satisfaction of the conditions contained in clauses (b), (c)
and (d) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Agent.


“Payment Intangibles”:   Has the meaning given that term in the UCC and shall
also refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.
 
“Permitted Acquisition”:  The investment in, the purchase of stock of, or the
purchase of all or a substantial part of the assets or properties of, or
controlling interests in, any Person (other than the Borrower), or the entering
into of any transaction, series of transactions, merger (with the Borrower as
the surviving entity), consolidation or exchange of securities with any Person
(referred to herein as an “Acquisition”), in which each of the following
conditions are satisfied:
 
(a) The type of business of such Person is generally the same type of business
(or is included in the types of business) in which the Borrower is engaged or a
business reasonably related thereto;
 
(b) Immediately after giving effect to the transaction, the Payment Conditions
have been satisfied;
 
(c) Such Acquisition shall have been approved by the board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
 
(d) For any Acquisition in an amount greater than $10,000,00.00, the Borrower
shall have furnished the Agent with thirty (30) days’ prior written notice of
such intended Acquisition and shall have furnished the Agent with a current
draft of the acquisition documents (and final copies thereof as and when
executed), copies of any third party accounting, financial, and legal due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by quarter (and, if
available, by month) for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may reasonably require, all of which shall be in form reasonably
satisfactory to the Agent;
 
(e) If the Acquisition involves the purchase of equity interests in a Person and
proceeds of any Revolving Credit Loan will be used to pay the purchase price or
other amounts payable to the seller in connection with such Acquisition, either
(i) the legal structure of the Acquisition shall be acceptable to the Agent in
its discretion, or (ii) the Loan Parties shall have provided the Agent with a
favorable solvency opinion from an unaffiliated third party valuation firm
reasonably satisfactory to the Agent;
 
(f) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of equity interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the equity interests in the Person being acquired and shall
control a majority of any voting interests or shall otherwise control the
governance of the Person being acquired; and
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
(g) All action required to be undertaken pursuant to Section 4-18(f) by any
Subsidiary created in connection with such transaction (including, but not
limited to, causing such Subsidiary to become a Guarantor hereunder) has been
completed, or, simultaneously with the consummation of such Acquisition, will be
completed, to the reasonable satisfaction of the Agent.
 
In all events, any assets acquired in a Permitted Acquisition must first satisfy
the eligibility requirements contained in this Agreement before the Borrower
shall be permitted to include any such assets in the Borrowing Base.  Without
limiting the foregoing and the provisions of Section 5-10(c), the Agent shall
have obtained, at the Borrower’s expense, a satisfactory appraisal and audit
with respect to such acquired assets.
 
“Permitted Encumbrances”:   Those Encumbrances permitted as provided in Section
4-6(a) hereof.
 
“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.
 
“Prime Rate”:  For any day a fluctuating rate per annum equal to the highest of
(a) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America, N.A. as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the Eurodollar Rate for a 30-day interest
period as determined on such day, plus 1.0%.  The “prime rate” is a rate set by
Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in Bank of America, N.A.’s
prime rate, the Federal Funds Rate or the Eurodollar Rate, respectively, shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.
 
“Receipts”:  All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.
 
“Receivables Collateral”:   That portion of the Collateral which consists of the
Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the payment
of money, Chattel Paper, Instruments, Investment Property, letters of credit for
the benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and
any rights to payment.
 
“Related Entity”:     (a)           Any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise which: is a parent,
brother-sister, Subsidiary, or Affiliate, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.
 
(b)           Any Affiliate.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
“Required Consent”: Has the meaning given that term in the Agency Agreement.
 
“Requirement of Law”:   As to any Person:
 
(a)           (i)           All statutes, rules, regulations, orders, or other
requirements having the force of law and (ii) all court orders and injunctions,
arbitrator’s decisions, and/or similar rulings, in each instance ((i) and (ii))
of or by any federal, state, municipal, and other governmental authority, or
court, tribunal, governmental panel, or other governmental body which has
jurisdiction over such Person, or any property of such Person.
 
(b)           That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and
 
(c) that Person’s by-laws and/or other instruments which deal with corporate or
similar governance, as applicable;
 
provided however, for purposes of this Agreement (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect and been adopted after the Effective Date.
 
“Reserves”:  Without duplication of any other reserves or items that are
otherwise addressed or excluded either through eligibility criteria or in the
most recent appraisal conducted hereunder by an independent appraiser reasonably
satisfactory to the Agent, such reserves as the Agent from time to time
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate (a) to reflect the impediments to the Agent’s ability
to realize upon the Collateral, including any claims or liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon such Collateral (including, without limitation, the Inventory), (b) to
reflect costs, expenses and other amounts that the Agent may incur or be
required to pay to realize upon the Collateral, including, without limitation,
on account of rent, customs and duties and Permitted Encumbrances, (c) to
reflect changes in the determination of the saleability, at retail, of
Acceptable Inventory, (d) to reflect such other factors as negatively affect the
market value of the Acceptable Inventory, (e) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, (f) on account of gift cards, gift certificates, merchandise
credits and customer deposits, (g) Cash Management Reserves, (h) Bank Product
Reserves, and (i) rent reserves not to exceed two (2) months rent plus any past
due amounts. The Agent shall have the right, at any time and from time to time
after the Effective Date in its reasonable discretion exercised in good faith as
being necessary or appropriate to establish, modify or eliminate Reserves.
 
“Responsible Officer”:  means the chief executive officer, chief operating
officer, president, chief financial officer, general counsel, chief accounting
officer, treasurer, controller, vice president of finance of a Loan Party or any
of the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
“Restricted Payment”: Any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
 
“Revolving Credit”:   Is defined in Section 2-1.
 
“Revolving Credit Note”:     Is defined in Section 2-8.
 
“Revolving Credit Loan”:   A term of convenience which refers to so much of the
unpaid principal balance of the Loan Account as bears the same rate of interest
for the same Interest Period, which, for the avoidance of doubt, shall include
Swing Line Loans as the context may require.
 
“Secured L/Cs”:  L/Cs which have been secured in the manner provided pursuant to
Section 2-19 hereof.
 
“Solvent” and “Solvency”: With respect to any Person on a particular date, that
on such date (a) at fair valuation, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.  The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.


“Statutory Reserve Rate”:   A fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Federal Reserve Board to which any Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lenders under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Stated Amount”: The maximum amount for which an L/C may be honored.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
“Subordinated Indebtedness”: Indebtedness the payment of principal and interest
of which is expressly subordinated in right of payment to the Liabilities, in
such form and on such terms (which may include the payment of current interest
until the occurrence, and during the continuance, of a Suspension Event) as are
reasonably acceptable to the Agent.
 
“Subsidiary”:   As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.
 
“Supporting Obligation”: Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.
 
“Suspension Event”: Any occurrence, circumstance, or state of facts which (a) is
an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.
 
“Swing Line Lender”: Bank of America, N.A.
 
“Swing Line Loan Request”: Is defined in Section 2-2.
 
“Swing Line Loans”: Is defined in Section 2-2.
 
“Swing Line Sublimit”: $20,000,000.00
 
“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date”:   The earliest of (a) the Maturity Date; or (b) the
occurrence of any event described in Section 10-13 hereof; or (c) date set by
notice by the Agent to the Borrower, which notice sets the Termination Date on
account of the occurrence of any Event of Default other than as described in
Section 10-13 hereof.
 
“Trust Deposit Accounts”:  Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar Taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.
 
“UCC”: The Uniform Commercial Code as presently in effect in New York, provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; providedfurther that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
“Unreimbursed L/C Obligations”: The then unpaid reimbursement obligations in
respect of L/Cs which have been drawn, but which have not been repaid either by
an advance under the Revolving Credit in accordance with the provisions of
Section 2-17(f) hereof or otherwise.
 
Article 2 - The Revolving Credit:
 
2-1. Establishment of Revolving Credit.
 
(a) The Lenders hereby establish a revolving line of credit (the “Revolving
Credit”) in the Borrower’s favor pursuant to which each Lender, subject to, and
in accordance with, this Agreement, agrees to severally make loans and advances
and otherwise provide financial accommodations to and for the account of the
Borrower as provided herein, in each case equal to that Lender’s Commitment
Percentage up to the maximum amount of such Lender’s Dollar Commitment; provided
that the Aggregate Outstandings shall not at any time in the aggregate exceed
the lesser of (A) the Loan Ceiling, or (B) the Borrowing Base.
 
(b) The proceeds of borrowings under the Revolving Credit shall be used solely
for working capital and general corporate purposes of the Borrower, including,
without limitation, the repurchase of the Borrower’s capital stock, and for its
Capital Expenditures, all solely to the extent permitted by this Agreement.
 
(c) The Borrower recognizes that the Agent’s exercise of any discretion accorded
to the Agent with respect to the Revolving Credit and of its rights, remedies,
powers, privileges, and discretions with respect to the Loan Parties may be
subject to the terms and conditions of the Agency Agreement.
 
2-2. Swing Line Loan.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2-2 and in the Agency Agreement, to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit; provided, however, that after giving effect
to any Swing Line Loan, Aggregate Outstandings shall not at any time in the
aggregate exceed the lesser of (A) the Loan Ceiling, or (B) the Borrowing Base;
provided further, that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and provided further that the
Swing Line Lender shall not be obligated to make any Swing Line Loan at any time
when any Lender is at such time a Defaulting Lender or Deteriorating Lender,
unless the Swing Line Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Swing Line Lender’s risk with respect
to such Lender.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2-2 prepay under
Section 2-9 and reborrow under this Section 2-2.  Each Swing Line Loan shall
bear interest only at a rate based on the Prime Rate.  The Swing Line Lender
shall have all of the benefits and immunities (A) provided to the Agent in the
Agency Agreement with respect to any acts taken or omissions suffered by the
Swing Line Lender in connection with Swing Line Loans made by it or proposed to
be made by it as if the term “Agent” as used in the Agency Agreement included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice (each, a “Swing Line Loan Request”) must
be received by the Swing Line Lender and the Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $10,000.00, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Agent of a written Swing
Line Loan Request, appropriately completed and signed by a Responsible Officer
of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Request, the Swing Line Lender will confirm with the
Agent (by telephone or in writing) that the Agent has also received such Swing
Line Loan Request and, if not, the Swing Line Lender will notify the Agent (by
telephone or in writing) of the contents thereof.  Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Agent at the request
of the Lenders with Required Consent prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2-2(a), or (B) that one or more of the applicable
conditions specified in Section 2-5(g) is not then satisfied, then, subject to
the terms and conditions hereof, the Swing Line Lender may, on the borrowing
date specified in such Swing Line Loan Request, make the amount of its Swing
Line Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America, N.A. with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the
Borrower; provided, however, that if, on the date of the proposed Swing Line
Loan, there are L/C Borrowings outstanding, then the proceeds of such Swing Line
Loan, first, shall be applied to the payment in full of any such L/C Borrowings,
and second, shall be made available to the Borrower as provided above.
 
(c) Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.
 
2-3. Voluntary Reduction or Termination of Commitments.
 
 The Borrower may reduce, or terminate, the Lenders' Commitments, pro rata, in
whole or in part from time to time, by furnishing three (3) Business Days'
written notice to the Agent.  Upon the effective date of any such reduction, the
Borrower shall pay to the Agent (a) any amounts required by under Section 2-9(b)
hereof as a result of such reduction or termination, together with (b) the
accrued Line (Unused) Fee as of the date of such reduction or termination.  No
reduction or termination of the Commitments may be reinstated.
 
2-4. Risks of Value of Collateral»
 
.           The Agent’s reference to a given asset in connection with the making
of loans, credits, and advances and the providing of financial accommodations
under the Revolving Credit and/or the monitoring of compliance with the
provisions hereof shall not be deemed a determination by the Agent relative to
the actual value of the asset in question.  All risks concerning the
collectability of the Borrower’s Accounts and the saleability of the Borrower’s
Inventory are and remain upon the Borrower.  All Collateral secures the prompt,
punctual, and faithful performance of the Liabilities whether or not relied upon
by the Agent or any Lender in connection with the making of loans, credits, and
advances and the providing of financial accommodations under the Revolving
Credit.
 
2-5. Loan Requests.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
(a) Subject to the provisions of this Agreement (and, in particular, subject to
any provisions of Section 2-2 relating to Swing Line Loans), a loan or advance
under the Revolving Credit duly and timely requested by the Borrower shall be
made pursuant hereto, provided that:
 
(i) Availability will not be exceeded;
 
(ii) If Aggregate Outstandings exceed $75,000,000.00, no loans, advances or
other financial accommodations shall be made if as a result thereof the
Aggregate Outstandings would exceed $100,000,000.00 until such time as the Agent
has completed, and received the results of a commercial finance audit and
inventory appraisal in accordance with the provisions of Section 5-10 hereof.
 
(iii) The Revolving Credit has not been suspended as provided in Section 2-5(h).
 
(b) Requests for loans and advances under the Revolving Credit may be requested
by the Borrower in such manner as may from time to time be reasonably acceptable
to the Agent.
 
(c) Subject to the provisions of this Agreement, the Borrower may request a
Revolving Credit Loan and elect an interest rate and Interest Period to be
applicable to that Revolving Credit Loan by giving the Agent notice no later
than the following:
 
(i) If such Revolving Credit Loan is or is to be converted to a Base Rate Loan:
By 11:00 AM on the Business Day on which the subject Revolving Credit Loan is to
be made or is to be so converted.  Base Rate Loans requested by the Borrower,
other than those resulting from the conversion of a Eurodollar Loan, shall not
be less than $10,000.00 (or the then Availability if less than $10,000.00).
 
(ii) If such Revolving Credit Loan is, or is to be continued as, or converted
to, a Eurodollar Loan: By 1:00 PM two (2) Eurodollar Business Days before the
end of the then applicable Interest Period.  Eurodollar Loans and conversions to
Eurodollar Loans shall each be not less than $1,000,000.00 and in increments of
$1,000,000.00 in excess of such minimum.
 
(iii) Any Eurodollar Loan which matures while a Suspension Event is extant shall
be converted, at the option of the Agent to a Base Rate Loan notwithstanding any
notice from the Borrower that such Loan is to be continued as a Eurodollar Loan.
 
(d) Any request for a Revolving Credit Loan or for the conversion of a Revolving
Credit Loan which is made after the applicable deadline therefor, as set forth
above, shall be deemed to have been made at the opening of business on the then
next Business Day or Eurodollar Business Day, as applicable.  Each request for a
Revolving Credit Loan or for the conversion of a Revolving Credit Loan shall be
made in such manner as may from time to time be reasonably acceptable to the
Agent.
 
(e) The Borrower may request that the Agent cause the issuance of L/C’s for the
account of the Borrower as provided in Section 2-17.
 
(f) The Agent may rely on any request for a loan or advance, or other financial
accommodation under the Revolving Credit which the Agent, in good faith,
reasonably believes to have been made by a Person duly authorized to act on
behalf of the Borrower and may decline to make any such requested loan or
advance, or issuance, or to provide any such financial accommodation pending the
Agent being furnished with such documentation concerning that Person’s authority
to act as may be reasonably satisfactory to the Agent.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
 
(g) A request by the Borrower for a loan or advance, or other financial
accommodation under the Revolving Credit shall be irrevocable and shall
constitute certification by the Borrower that as of the date of such request,
each of the following conditions has been satisfied:
 
(i) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred.
 
(ii) All or a portion of any loan or advance so requested will be set aside by
the Borrower to cover all of the Borrower’s obligations for sales tax on account
of sales since the then most recent borrowing pursuant to the Revolving Credit.
 
(iii) Each representation which is made herein or in any of the Loan Documents
(defined below) is then true and complete in all material respects as of and as
if made on the date of such request (other than those which are as of a specific
date, in which case such representation was true and complete in all material
respects as of such date, and other than those of which are qualified by
materiality, in which case such representations are true and correct in all
respects).
 
(iv) No Suspension Event is then extant.
 
(h) Upon the occurrence, and during the continuance, from time to time of any
Suspension Event:
 
(i) The Agent may suspend the Revolving Credit immediately.
 
(ii) Neither the Agent nor any Lender shall be obligated, during such
suspension, to make any loans or advance, or to provide any financial
accommodation hereunder or to seek the issuance of any L/C.
 
(iii) The Agent may suspend the right of the Borrower to request any Eurodollar
Loan or to convert any Base Rate Loan to a Eurodollar Loan.
 
2-6. Making of Loans Under Revolving Credit.
 
(a) A loan or advance under the Revolving Credit shall be made by the transfer
of the proceeds of such loan or advance to the Operating Account or as otherwise
instructed by the Borrower.
 
(b) A loan or advance shall be deemed to have been made under the Revolving
Credit (and the Borrower shall be indebted to the Lenders for their respective
pro rata portions of the amount thereof immediately) at the following:
 
(i) The Agent’s initiation of the transfer of the proceeds of such loan or
advance in accordance with the Borrower’s instructions (if such loan or advance
is of funds requested by the Borrower).
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
(ii) The charging of the amount of such loan to the Loan Account (in all other
circumstances).
 
(c) There shall not be any recourse to or liability of the Agent or any Lender,
on account of:
 
(i) Any delay in the making of any loan or advance requested under the Revolving
Credit unless due to the Agent’s, or, if applicable, Lender’s, gross negligence
or willful misconduct.
 
(ii) Any delay in the proceeds of any such loan or advance constituting
collected funds.
 
(iii) Any delay in the receipt, and/or any loss, of funds which constitute a
loan or advance under the Revolving Credit, the wire transfer of which was
properly initiated in accordance with wire instructions provided to the Agent by
the Borrower.
 
2-7. The Loan Account.
 
(a) An account (“Loan Account”) shall be opened on the books of the Agent. A
record may be kept in the Loan Account of all loans made under or pursuant to
this Agreement and of all payments thereon.
 
(b) The Agent may also keep a record (either in the Loan Account or elsewhere,
as the Agent may from time to time elect) of all interest, fees, service
charges, costs, expenses, and other debits owed the Agent and each Lender on
account of the Liabilities and of all credits against such amounts so owed.
 
(c) All credits against the Liabilities shall be conditional upon final payment
to the Agent for the account of each Lender of the items giving rise to such
credits.  The amount of any item credited against the Liabilities which is
charged back against the Agent or any Lender for any reason or is not so paid
shall be a Liability and shall be added to the Loan Account, whether or not the
item so charged back or not so paid is returned.
 
(d) Except as otherwise provided herein, all fees, service charges, costs, and
expenses for which the Borrower is obligated hereunder are payable on demand.
 
(e) The Agent, without the request of the Borrower, may advance under the
Revolving Credit any interest, fee, service charge, or other payment to which
the Agent or any Lender is entitled from the Borrower pursuant hereto and may
charge the same to the Loan Account notwithstanding that such amount so advanced
may result in Availability being exceeded.  Such action on the part of the Agent
shall not constitute a waiver of the Agent’s or any Lender’s rights and
Borrower’s obligations under Section 2-9(b). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2-7(e) shall
bear interest, subject to Section 2-10(f), at the Prime Rate.
 
(f) Absent manifest error, any statement rendered by the Agent to the Borrower
concerning the Liabilities shall be considered correct and accepted by the
Borrower and shall be conclusively binding upon the Borrower unless the Borrower
provides the Agent with written objection thereto within sixty (60) days from
the receipt of such statement, which written objection shall indicate, with
particularity, the reason for such objection.  The Loan Account and the Agent’s
books and records concerning the loan arrangement contemplated herein and the
Liabilities shall be prima facie evidence and proof of the items described
therein.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
2-8. The Revolving Credit Notes.  The obligation to repay loans and advances
under the Revolving Credit, with interest as provided herein, shall be evidenced
by promissory notes (each, a “Revolving Credit Note”) in the form of EXHIBIT
2-8, annexed hereto, executed by the Borrower, one payable to each
Lender.  Neither the original nor a copy of a Revolving Credit Note shall be
required, however, to establish or prove any Liability.  In the event that a
Revolving Credit Note is ever lost, mutilated, or destroyed, upon receipt of an
indemnification with respect to the lost Revolving Credit Note from such Lender
in form and substance reasonably satisfactory to the Borrower and the Agent, the
Borrower shall execute a replacement thereof and deliver such replacement to
such Lender.
 
2-9. Payment of The Loan Account.
 
(a) The Borrower may repay all or any portion of the principal balance of the
Loan Account from time to time until the Termination Date.  Such payments shall
be applied first to Base Rate Loans (which, for the avoidance of doubt shall
include the Swing Line Loans) and only then to Eurodollar Loans.
 
(b) The Borrower, without notice or demand from the Agent or any Lender, shall
pay the Agent that amount, from time to time, which is necessary so that the
unpaid balance of the Loan Account does not exceed Availability. Such payments
shall be applied first to Base Rate Loans (which, for the avoidance of doubt
shall include the Swing Line Loans) and only then to Eurodollar Loans.
 
(c) Subject to the provisions of Section 7-5(c) hereof, the Agent shall endeavor
to cause those applications of payments (if any), pursuant to Sections 2-9(a)
and 2-9(b) against Eurodollar Loans then outstanding in such manner as results
in the least cost to the Borrower, but shall not have any affirmative obligation
to do so nor liability on account of the Agent’s failure to have done so.  In no
event shall action or inaction taken by the Agent excuse the Borrower from any
indemnification obligation under Section 2-9(e).
 
(d) The Borrower shall repay the then entire unpaid balance of the Loan Account
and all other Liabilities on the Termination Date.
 
(e) The Borrower shall indemnify the Agent and each Lender and hold the Agent
and each Lender harmless from and against any loss, cost or expense (excluding
loss of anticipated profits) which the Agent or any Lender may sustain or incur
(including, without limitation, by virtue of acceleration after the occurrence
of any Event of Default) as a consequence of the following:
 
(i) Default by the Borrower in payment of the principal amount of or any
interest on any Eurodollar Loan as and when due and payable, including any such
loss or expense arising from interest or fees payable by the Agent or such
Lender to lenders of funds obtained by it in order to maintain its Eurodollar
Loans.
 
(ii) Default by the Borrower in making a borrowing or conversion after the
Borrower has given (or is deemed to have given) a request for a Revolving Credit
Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
(iii) The making of any payment on a Eurodollar Loan or the making of any
conversion of any such Loan to a Base Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by the Lenders to lenders of funds obtained by it in order to
maintain any such Loans as “breakage fees” (so-called).
 
2-10. Interest Rates.
 
(a) Each Revolving Credit Loan shall bear interest at the Prime Rate plus the
Applicable Margin for Base Rate Loans unless timely notice is given (as provided
in Section 2-5(a)) that the subject Revolving Credit Loan (or a portion thereof)
is, or is to be converted to, a Eurodollar Loan.
 
(b) Each Revolving Credit Loan which consists of a Eurodollar Loan shall bear
interest at the Adjusted Eurodollar Rate plus the Applicable Margin for
Eurodollar Loans.
 
(c) Subject to the provisions hereof (including, but not limited to Section
2-2), the Borrower, by notice to the Agent, may cause all or a part of the
unpaid principal balance of the Loan Account to bear interest at the Prime Rate
or the Adjusted Eurodollar Rate as specified from time to time by the Borrower.
 
(d) The Borrower shall not select, renew, or convert any interest rate for a
Revolving Credit Loan such that, in addition to interest at the Prime Rate,
there are more than six (6) Interest Periods for Eurodollar Loans applicable to
the Revolving Credit Loans at any one time.
 
(e) The Borrower shall pay accrued and unpaid interest on each Revolving Credit
Loan in arrears as follows:
 
(i) On the applicable Interest Payment Date for that Revolving Credit Loan.
 
(ii) On the Termination Date and on the End Date.
 
(iii) Following the occurrence, and during the continuance, of any Event of
Default, with such frequency as may be determined by the Agent.
 
(f) Following the occurrence, and during the continuance, of any Default
Interest Event (and whether or not the Agent exercises the Agent’s rights on
account thereof), all Revolving Credit Loans shall bear interest at a rate which
is the aggregate of the interest rate then in effect plus two percent (2%) per
annum, unless the Agent, with the consent of the Lenders with Required Consent,
elects not to exercise its right to increase the interest rate in effect by said
two percent (2%) per annum.
 
(g) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
 
2-11. Other Fees.
 
 The Borrower shall pay (i) to the Arranger and the Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter, and (ii) upfront fees agreed to by the Loan Parties and any applicable
Lender.  In either case, such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
2-12. Intentionally Omitted.
 
2-13. Line (Unused Fee).
 
In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Agent, for the account of the Lenders, a Line
(Unused) Fee (so referred to herein) in arrears, on the first day of each
quarter, commencing with the first quarter immediately following the Effective
Date (and on the Termination Date).  The Line (Unused) Fee shall be equal to
Applicable Margin for Line (Unused) Fee per annum multiplied by the difference
during the quarter just ended (or relevant period with respect to the payment
being made on the Termination Date) between Loan Ceiling and the Average
Outstandings.
 
2-14. Intentionally Omitted
 
2-15. Concerning Fees.
 
The Borrower shall not be entitled to any credit, rebate or repayment of any
fees payable under the Fee Letter, the Line (Unused) Fee or any other fee
previously earned by the Agent or any Lender pursuant to this Agreement
notwithstanding any termination of this Agreement or suspension or termination
of the Agent or any Lender’s respective obligations hereunder, including
obligations to make loans and advances hereunder.
 
2-16. Agent’s Discretion.
 
Each reference in the Loan Documents to the exercise of discretion or the like
by the Agent shall be to its exercise of its reasonable judgment, in good faith,
based upon the Agent’s consideration of any such factor as the Agent reasonably
deems appropriate.
 
2-17. Procedures For Issuance of L/C’s.
 
(a) The Borrower may request that the Agent cause the issuance of L/C’s for the
account of the Borrower.  Each such request shall be in such manner as may from
time to time be acceptable to the Agent and Issuer.
 
(b) Subject to the provisions of Section 2.5(a)(ii), the Agent will endeavor to
cause the issuance of any L/C so requested by the Borrower, provided that, at
the time that the request is made, the Revolving Credit has not been suspended
as provided in Section 2-5(h) and if so issued:
 
(i) The aggregate Stated Amount of all L/C’s then outstanding, does not exceed
Forty Million Dollars and No Cents ($40,000,000.00).
 
(ii) Subject to the restrictions in clause (iii) below, the expiry date of any
standby L/Cs is not more than twelve months from the date of issuance, unless
the Agent has approved such expiry date, and the expiry date of any commercial
L/C shall be less than 120 days from the date of issuance, unless the Agent has
approved such expiry date.
 
(iii) The expiry date of such requested L/C must occur at least seven (7)
Business Days prior to the Maturity Date, unless either (1) such L/C is cash
collateralized on or prior to the date of issuance of such L/C (or such later
date as to which the Agent may agree), or (2) the Agent has approved such expiry
date.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
 
(iv) Availability would not be exceeded.
 
(c) The Issuer shall not issue any L/C’s hereunder without the prior consent of
the Agent if:
 
(i) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuer from issuing such
L/C, or any law applicable to the Issuer or any request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over the Issuer shall prohibit, or request that the Issuer refrain from, the
issuance of letters of credit generally or such L/C in particular or shall
impose upon the Issuer with respect to such L/C any restriction, reserve or
capital requirement (for which the Issuer is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuer
any unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuer in good faith deems material to it;
 
(ii) the issuance of such L/C would violate one or more policies of the Issuer
applicable to letters of credit generally;
 
(iii) such L/C is to be denominated in a currency other than Dollars; provided
that if the L/C Issuer, in its discretion, issues an L/C denominated in a
currency other than Dollars, all reimbursements by the Borrower of the honoring
of any drawing under such L/C shall be paid in the currency in which such L/C
was denominated;
 
(iv) such L/C contains any provisions for automatic reinstatement of the stated
amount after any drawing thereunder; or
 
(v) a default of any Lender’s obligations to fund obligations related to L/C’s
pursuant to the Agency Agreement exists or any Lender is at such time a
Defaulting Lender or Deteriorating Lender hereunder, unless the Issuer has
entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the Issuer’s risk with respect to such Lender.
 
(d) The Borrower shall execute such documentation to apply for and support the
issuance of an L/C as may be reasonably required by the Issuer.
 
(e) There shall not be any recourse to, nor liability of, the Agent or any
Lender on account of
 
(i) Any delay by an Issuer to issue an L/C;
 
(ii) Any action or inaction of an Issuer on account of or in respect to, any
L/C.
 
(f) The Borrower shall reimburse the Issuer for the amount of any drawing under
an L/C on the same Business Day of such drawing.  The Agent, without the request
of the Borrower, may advance under the Revolving Credit (and charge to the Loan
Account) the amount of any honoring of any L/C and other amount for which the
Borrower, the Issuer, or the Lenders become obligated on account of, or in
respect to, any L/C.  Such advance shall be made whether or not a Suspension
Event is then extant or such advance would result in Availability’s being
exceeded.  Such action shall not constitute a waiver of the Agent’s rights under
Section 2-9(b) hereof.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
2-18. Fees For L/C’s.
 
(a) The Borrower shall pay to the Agent, for the ratable account of the Lenders,
a fee, on account of L/C’s, the issuance of which had been procured by the
Agent, quarterly in arrears, and on the Termination Date and on the End Date,
equal to the following per annum percentages of the average Stated Amount of the
following categories of Letters of Credit outstanding during the three month
period then ended:
 
(i) Standby L/C and any banker’s acceptances: At a per annum rate equal to the
then Applicable Margin for Eurodollar Loans;
 
(ii) Commercial L/C: At a per annum rate equal to fifty percent (50%) of the
then Applicable Margin for Eurodollar Loans.
 
(iii) After the occurrence and during the continuance of an Event of Default,
effective upon written notice from the Agent, the L/C fees shall be increased by
an amount equal to two percent (2%) per annum.
 
(b) In addition to the fee to be paid as provided in Subsection 2-18(a), above,
the Borrower shall pay to the Issuer, on demand, all issuance, processing,
negotiation, amendment, and administrative fees and other amounts charged by the
Issuer on account of, or in respect to, any L/C; provided, that in no event
shall any fronting fees payable to Issuer be in excess of 0.125% per annum,
computed, with respect to commercial L/C, on the amount of such L/C, and, with
respect to standby L/Cs, on the daily amount available to be drawn on such L/C.
 
2-19. Cash Collateralization of L/C’s.
 
 With respect to all L/Cs, upon the Agent’s request after the occurrence, and
during the continuance, of any Event of Default hereunder, the Borrower shall
deposit in an account with the Agent, an amount in cash equal to 103% of the
then Stated Amount of all outstanding L/Cs.  Such deposit shall be held by the
Agent as collateral for the payment and performance of the Liabilities.  The
Agent shall have the exclusive dominion and control over such account.  Such
deposits shall not bear interest.  Monies in such account shall be automatically
applied by the Agent to reimburse the Issuer for any honoring of any L/Cs,
together with any other amounts owed to the Issuer, and after all L/Cs have been
so reimbursed or otherwise expired, any remaining balance shall be applied in
reduction of the Liabilities.  In lieu of depositing such cash with the Agent,
the Borrower may furnish the Agent with a so-called “back-to-back” letter of
credit in form and substance and issued by a bank reasonably satisfactory to the
Agent in its sole and absolute discretion, in an amount equal to 103% of the
then Stated Amount of all outstanding L/Cs.  Drawings under such “back-to-back”
letters of credit shall be applied by the Agent to the Liabilities in the manner
set forth above with respect to the cash collateral account.  If no Event of
Default then exists, the cash collateral deposited with the Agent and/or the
amount of the “back-to-back” letters of credit may be reduced by an amount equal
to any reduction from time to time in the Stated Amount of all outstanding L/Cs
(other than on account of drawings thereunder).
 
2-20. Concerning L/C’s.
 
(a) None of the Issuer, the Issuer’s correspondents, or any advising,
negotiating, or paying bank with respect to any L/C shall be responsible in any
way for:
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
(i) The performance by any beneficiary under any L/C of that beneficiary’s
obligations to the Borrower.
 
(ii) The form, sufficiency, correctness, genuineness, authority of any person
signing; falsification; or the legal effect of; any documents called for under
any L/C if (with respect to the foregoing) such documents on their face appear
to be in order, except to the extent that such Issuer, Issuer’s correspondents,
or advising, negotiating, or paying bank has actual knowledge of any of the
foregoing.
 
(b) The Issuer may honor, as complying with the terms of any L/C and of any
drawing thereunder, any drafts or other documents otherwise in order, but signed
or issued by an administrator, executor, conservator, trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, liquidator,
receiver, or other legal representative of the party authorized under such L/C
to draw or issue such drafts or other documents.
 
(c) Unless otherwise agreed to, in the particular instance, the Borrower hereby
authorizes any Issuer to:
 
(i) Select an advising bank, if any.
 
(ii) Select a paying bank, if any.
 
(iii) Select a negotiating bank.
 
(d) All directions, correspondence, and funds transfers relating to any L/C are
at the risk of the Borrower.  The Issuer shall have discharged the Issuer’s
obligations under any L/C which, or the drawing under which, includes payment
instructions, by the initiation of the method of payment called for in, and in
accordance with, such instructions (or by any other commercially reasonable and
comparable method). None of the Agent, the Issuer, or any Lender shall have any
responsibility for any inaccuracy, interruption, error, or delay in transmission
or delivery by post, telegraph or cable, or for any inaccuracy of translation,
except for their gross negligence or willful misconduct.
 
(e) The Agent’s, each Lender’s, and the Issuer’s rights, powers, privileges and
immunities specified in or arising under this Agreement are in addition to any
heretofore or at any time hereafter otherwise created or arising, whether by
statute or rule of law or contract.
 
(f) Except to the extent otherwise expressly provided hereunder or agreed to in
writing by the Issuer and the Borrower, (i) the rules of the ISP shall apply to
each standby L/C, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial L/C.
 
(g) If any change in any Requirement of Law, executive order or regulation, or
any directive of any administrative or governmental authority (whether or not
having the force of law), or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration
thereof, shall either:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirements against letters of credit heretofore or hereafter issued by any
Issuer or with respect to which the Agent, any or any Issuer has an obligation
to lend to fund drawings under any L/C; or
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
(ii) impose on any Issuer any other condition or requirements relating to any
such letters of credit;
 
and the result of any event referred to in Section 2-20(g)(i) or 2-20(g)(ii),
above, shall be to increase the cost to any Issuer of issuing or maintaining any
L/C (which increase in cost shall be the result of such Issuer’s reasonable
allocation among that Issuer’s letter of credit customers of the aggregate of
such cost increases resulting from such events), then, upon demand by the Agent
and delivery by the Agent to the Borrower of a certificate of an officer of the
subject Issuer describing such change in law, executive order, regulation,
directive, or interpretation thereof, its effect on such Issuer, and the basis
for determining such increased costs and their allocation, the Borrower shall
immediately pay to the Agent, from time to time as specified by the Agent, such
amounts as shall be sufficient to compensate such Issuer for such increased
cost;  provided that the Borrower shall not be obligated to make payment of such
amounts which arise from transactions which occurred more than ninety (90)
Business Days prior to the Agent’s furnishing notice hereunder.   Any Issuer’s
determination of costs incurred under Section 2-20(g)(i) or 2-20(g)(ii), above,
and the allocation, if any, of such costs among the Borrower and other letter of
credit customers of such Issuer, if done in good faith and made on an equitable
basis and in accordance with such officer’s certificate, shall be conclusive and
binding on the Borrower, absent manifest error.
 
(h) The obligations of the Borrower under this Agreement with respect to L/C’s
are absolute, unconditional, and irrevocable and shall be performed strictly in
accordance with the terms hereof under all circumstances, whatsoever including,
without limitation, the following:
 
(i) Any lack of validity or enforceability or restriction, restraint, or stay in
the enforcement of this Agreement, any L/C, or any other agreement or instrument
relating thereto.
 
(ii) Any amendment or waiver of, or consent to the departure from, any L/C.
 
(iii) The existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against the beneficiary of any L/C.
 
2-21. Changed Circumstances.
 
(a) The Agent may give the Borrower notice of the occurrence of the following:
 
(i) The Agent shall have determined in good faith (which determination shall be
final and conclusive) on any day on which the rate for a Eurodollar Loan would
otherwise be set, that adequate and fair means do not exist for ascertaining
such rate.
 
(ii) The Agent shall have determined in good faith (which determination shall be
final and conclusive) that:
 
(A) The continuation of or conversion of any Revolving Credit Loan to a
Eurodollar Loan has been made impracticable or unlawful by the occurrence of a
contingency that materially and adversely affects the applicable market or
compliance by the Agent in good faith with any applicable Requirements of Law or
interpretation or change thereof by any governmental authority charged with the
interpretation or administration thereof or with any request or directive of any
such governmental authority (whether or not having the force of law).
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
 
(B) The indices on which the interest rates for Eurodollar Loans are based shall
no longer represent the effective cost to the Agent or any Lender for U.S.
dollar deposits in the interbank market for deposits in which it regularly
participates.
 
(b) In the event that the Agent gives the Borrower notice of an occurrence
described in Section 2-21(a), then, until the Agent notifies the Borrower that
the circumstances giving rise to such notice no longer apply:
 
(i) The obligation of the Agent and each Lender to make Eurodollar Loans of the
type affected by such changed circumstances or to permit the Borrower to select
the affected interest rate as otherwise applicable to any Revolving Credit Loans
shall be suspended.
 
(ii) Any notice which the Borrower had given the Agent with respect to any
Eurodollar Loan, the time for action with respect to which has not occurred
prior to the Agent’s having given notice pursuant to Section 2-21(a), shall be
deemed to be a request for a Base Rate Loan.
 
(c) Notwithstanding the foregoing, each Lender agrees to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow such Lender or its lending office to continue to make Eurodollar Loans.
 
2-22. Increased Costs.  If there is adopted after the date hereof any
requirement of law, or if there is any new interpretation or application of any
law after the date hereof by any court or by any governmental or other authority
or entity charged with the administration thereof, whether or not having the
force of law, which:
 
(a) subjects the Agent or any Lender to any Taxes or changes the basis of
taxation, or increases any existing Taxes, on payments of principal, interest or
other amounts payable by the Borrower to the Agent or any Lender under this
Agreement (except for Taxes on the Agent or any Lender’s overall net income or
capital imposed by the jurisdiction in which the Agent or such Lender’s
principal or lending offices are located or in which the Agent or such Lender is
organized);
 
(b) imposes, modifies or deems applicable any reserve, cash margin, special
deposit or similar requirements against assets held by, or deposits in or for
the account of or loans by or any other acquisition of funds by the relevant
funding office of any Lender;
 
(c) imposes on any Lender any other condition with respect to any Loan Document;
or
 
(d) imposes on any Lender a requirement to maintain or allocate capital in
relation to the Liabilities;
 
and the result of any of the foregoing, in the Agent’s reasonable opinion, is to
increase the cost to any Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by any Lender in
respect of any loan, advance or financial accommodation by an amount which the
Agent deems to be material, then upon the Agent’s giving written notice thereof
to the Borrower (such notice to set out in reasonable detail the facts giving
rise to and a summary calculation of such increased cost or reduced income), the
Borrower shall forthwith pay to the Agent, for the benefit of such Lender, upon
receipt of such notice, that amount which shall compensate such Lender for such
additional cost or reduction in income, provided that the Borrower shall not be
obligated to make payment of such amounts which arise from transactions which
occurred more than ninety (90) Business Days prior to the Agent’s furnishing
notice hereunder.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing, each Lender agrees to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different lending office if the making of such designation would allow such
Lender or its lending office to avoid the imposition of such increased costs.
 
2-23. Lenders’ Commitments.
 
(a) The Dollar Commitments, Commitment Percentages, and identities of the
Lenders (but not the overall Commitment) may be changed, from time to time by
the  assignment of Dollar Commitments and Commitment Percentages with other
Persons who determine to become “Lenders”, provided, however, that
 
(i) Unless an Event of Default has occurred and is continuing (in which event,
no consent of the Borrower is required) any assignment (other than an assignment
to a then Lender, Affiliate of a Lender, or an Approved Fund of a Lender) shall
be subject to the prior consent of the Borrower (not to be unreasonably
withheld), which consent will be deemed given unless the Borrower provides the
Agent with written objection, not more than five (5) Business Days after the
Agent shall have given the Borrower written notice of a proposed assignment).
 
(ii) Any assignment shall be subject to the prior written consent of the Agent
(not to be unreasonably withheld).
 
(iii) Any such assignment or reallocation shall be on a pro-rata basis such that
each reallocated or assigned Dollar Commitment to any Person remains the same
percentage of the overall Commitment (in terms of dollars) as the reallocated
Commitment Percentage is to such Person; provided that this clause (iii) shall
not apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans.
 
(iv) No such assignment shall be in an amount less than Ten Million Dollars
($10,000,000.00), or, if less, the total Dollar Commitment of such assigning
Lender.
 
(b) Upon written notice given the Borrower from time to time by the Agent, of
any assignment or allocation referenced in Section 2-23(a):
 
(i) The Borrower shall execute one or more replacement Revolving Credit Notes to
reflect such changed Dollar Commitments, Commitment Percentages, and identities
and shall deliver such replacement Revolving Credit Notes to the Agent (which
promptly thereafter shall deliver to the Borrower the Revolving Credit Notes so
replaced) provided however, in the event that a Revolving Credit Note is to be
exchanged following its acceleration or the entry of an order for relief under
the Bankruptcy Code with respect to the Borrower, the Agent, in lieu of causing
the Borrower to execute one or more new Revolving Credit Notes, may issue the
Agent’s Certificate confirming the resulting Commitments and Commitment
Percentages.
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
 
(ii) Such change shall be effective from the effective date specified in such
written notice and any Person added as a Lender shall have all rights and
privileges of a Lender hereunder thereafter as if such Person had been a
signatory to this Agreement and any other Loan Document to which a Lender is a
signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.
 
(iii) The Agent shall maintain a register identifying the Lenders from time to
time.
 
2-24. Increase In Commitments.
 
(a) Provided no Suspension Event or Event of Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
the Borrower may from time to time request an increase in the Commitment by an
amount (for all such requests) not exceeding $75,000,000.00 in the aggregate;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000.00, and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders.
 
(b) Each Lender shall notify the Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Commitment Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
 
(c) The Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made in this Section 2-24.  To achieve the full amount
of a requested increase and subject to the approval of the Agent, the Issuer and
the Swing Line Lender (which approvals shall not be unreasonably withheld), to
the extent that the existing Lenders decline to increase their Commitments, or
decline to increase their Commitments to the amount requested by the Borrower,
the Agent will use its reasonable efforts to arrange for other Person(s) to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Commitment requested by the Borrower and not
accepted by the existing Lenders  (each such Person issuing a commitment and
becoming a Lender hereunder, an “Additional Commitment Lender”), provided,
however, that without the consent of the Agent, at no time shall the Commitment
of any Additional Commitment Lender be less than $10,000,000.00.
 
(d) If the Commitments are increased in accordance with this Section 2-24, the
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) of such increase (such increase, a “Commitment Increase”).  The
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such Commitment Increase and the Increase Effective Date and on such date (i)
the Commitments and the Loan Ceiling under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) the grid contained in the definition of “Commitment” shall
be deemed modified, without further action, to reflect the revised Commitments
and Commitment Percentages of the Lenders.
 
(e) As a condition precedent to such increase, (i) the Borrower shall deliver to
the Agent a certificate of the Loan Parties dated as of the Increase Effective
Date (A) certifying and attaching the resolutions, if necessary, adopted by the
Loan Parties approving or consenting to such Commitment Increase, and (B) in the
case of the Borrower, certifying that, before and after giving effect to such
Commitment Increase, (1) the representations and warranties contained in this
Agreement the other Loan Documents are true and correct in all material respects
on and as of the Increase Effective Date, except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) to the extent
such representations and warranties are qualified by materiality, in which case
they are true and correct in all respects, (ii) the Borrower, the Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent shall reasonably require; (iii) the
Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Agent, the Borrower and such Additional Commitment
Lenders shall agree; (iv) the Borrower shall have paid such arrangement fees to
the Agent as the Borrower and Agent may agree; (v) if so requested by the Agent,
the Borrower shall deliver to the Agent and the Lenders an opinion or opinions,
in form and substance reasonably satisfactory to the Agent, from counsel to the
Borrower reasonably satisfactory to the Agent and dated such date with respect
to the Loan Documents and the other documents, agreements and instruments then
executed and the transactions contemplated thereby; (vi) the Borrower and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Suspension Event or Event of Default exists or would
arise after giving effect to such Commitment Increase.  The Borrower shall
prepay any Revolving Credit Loans outstanding on the Increase Effective Date to
the extent necessary to keep the outstanding Revolving Credit Loans ratable with
any revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section 2-24.
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
 
(f) Any Commitment Increase contemplated by the provisions of this Section 2-24
shall, except as otherwise provided for in this Section 2-24, bear interest and
be entitled to fees and other compensation on the same basis as all other
Commitments.
 
Article 3 - Conditions Precedent:
 
3-1. Generally.
 
As a condition to the effectiveness of this Agreement, each of the documents
respectively described in Sections 3-2 through and including 3-5 (each in form
and substance reasonably satisfactory to the Agent) shall have been delivered to
the Agent, and the conditions respectively described in Sections 3-6 through and
including 3-18, shall have been satisfied:
 
3-2. Corporate Due Diligence.
 
(a) A Certificate of corporate good standing issued by the Secretary of State of
each State in which a Loan Party is organized.
 
(b) Certificates of due qualification, in good standing, issued by the
Secretary(ies) of State of each State in which the nature of a Loan Party’s
business conducted or assets owned would reasonably be expected to require such
qualification.
 
(c) A Certificate of each Loan Party’s Secretary of the due adoption, continued
effectiveness, and setting forth the texts of, each corporate resolution adopted
in connection with the establishment of the loan arrangement contemplated by the
Loan Documents and attesting to the true signatures of each Person authorized as
a signatory to any of the Loan Documents.
 
3-3. Opinion An opinion of counsel to the Loan Parties in form and substance
reasonably satisfactory to the Agent.
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
 
3-4. Additional Documents  Such additional instruments and documents as the
Agent or its counsel reasonably may require or request.
 
3-5. Officers’ Certificates.  Certificate executed by the President and the
Chief Financial Officer of the Borrower, satisfactory in form and substance to
the Agent, and stating the following: (i) that the representations and
warranties made by the Loan Parties to the Agent and Lenders in the Loan
Documents are true and complete in all material respects as of the date of such
Certificate, except in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects; (ii) that no event
has occurred which is or which, solely with the giving of notice or passage of
time (or both) would be an Event of Default; (iii) attesting to the Solvency of
the Loan Parties as of the Effective Date after giving effect to the
transactions contemplated hereby; and (iv) either (1) no consents, licenses or
approvals are required in connection with the execution, delivery and
performance by the Loan Parties and the validity against any such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect.
 
3-6. Representations and Warranties.  Each of the representations made by or on
behalf of the Loan Parties in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of a Loan Party shall be true and complete in all material respects as
of the date as of which such representation or warranty was made, except in the
case of any representation and warranty qualified by materiality, they shall be
true and correct in all respects.
 
3-7. Borrowing Base Certificate.  The Agent shall have received a Borrowing Base
Certificate dated the Effective Date, relating to the month ended on August 31,
2011, and executed by a Responsible Officer of the Borrower.
 
3-8. All Fees and Expenses Paid.  All fees due at or immediately after the first
funding under the Revolving Credit and all costs and expenses reasonably
incurred by the Agent and Arranger in connection with the establishment of the
credit facility contemplated hereby (including the reasonable fees and expenses
of counsel to the Agent) shall have been paid (to the extent then invoiced).
 
3-9. Financial Projections.  The Agent shall have received and be satisfied with
(i) a detailed forecast prepared on a quarterly basis for the period commencing
on the Effective Date and ending on or about January 29, 2012 which shall
include an Availability model, Consolidated income statement, balance sheet, and
statement of cash flow, by quarter, each prepared in conformity with GAAP (but
for the absence of footnotes and year-end adjustments) and consistent with the
Loan Parties’ then current practices, (ii) a detailed forecast prepared on
annual basis for the period from January 29, 2012 to the Maturity Date, which
shall include a Consolidated income statement, balance sheet, and statement of
cash flow, by year, each prepared in conformity with GAAP (but for the absence
of footnotes and year-end adjustments) and consistent with the Loan Parties’
then current practices and (iii) such other information (financial or otherwise)
reasonably requested by the Agent.
 
3-10. Borrower’s Assets.  The Agent shall have received a copy of the results of
the Loan Parties’ most recent physical inventory and such results shall be
reasonably satisfactory to the Agent.  In addition, the Agent shall be
reasonably satisfied that the inventory of each Loan Party is located at such
places or is in transit to such Loan Party and is in the amounts and of the
quality and value previously represented by the Borrower to the Agent and
Lenders and the Agent shall have received such reports, material and other
information concerning the inventory and the Loan Parties’ suppliers as shall
reasonably satisfy the Agent in its sole discretion.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
3-11. Lien Search.  The Agent shall have received results of searches or other
evidence satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of liens on the assets of the
Loan Parties, except for Permitted Encumbrances and liens for which termination
statements and releases reasonably satisfactory to the Agent are being tendered
concurrently with the establishment of the Revolving Credit.
 
3-12. Perfection of Collateral.  The Agent shall have filed all such financing
statements and given all such notices as may be necessary for the Agent to
perfect its security interest in such of the Collateral as to which the Agent
determines to perfect its security interests and to assure its first priority
status (subject only to Permitted Encumbrances having priority under applicable
Requirements of Law).
 
3-13. Insurance.  The Agent shall be reasonably satisfied with the Loan Parties’
insurance arrangements and shall have received all documentation requested in
connection with such insurance including, documentation naming the Agent as
“loss payee” or “additional insured”, as applicable, under each policy.
 
3-14. No Suspension Event.  No Suspension Event shall then exist.
 
3-15. No Adverse Change.  No event shall have occurred or failed to occur since
April 30, 2011, which occurrence or failure reasonably would be expected to have
a Material Adverse Effect.
 
3-16. Execution and Delivery of Agreement.  This Agreement shall have been duly
executed and delivered by the parties hereto, and shall be in full force and
effect and shall be in form and substance satisfactory to the Agent.
 
3-17. Availability.  After giving effect to (i) any Revolving Credit Loans made
on the Effective Date, (ii) any charges made in connection with the
establishment of the credit facility contemplated hereby and (iii) all L/Cs to
be issued at, or immediately subsequent to, such establishment, Availability
shall be not less than $125,000,000.


3-18. Patriot Act.  The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.
 
No document shall be deemed delivered to the Agent until received and accepted
by the Agent at its head offices in Boston, Massachusetts.  Under no
circumstances will this Agreement take effect until executed and accepted by the
Agent at said head office.
 
Article 4 - General Representations, Covenants and Warranties:
 
To induce the Agent and each Lender to establish the loan arrangement
contemplated herein and to make loans and advances and to provide financial
accommodations under the Revolving Credit (each of which loans shall be deemed
to have been made in reliance thereupon), the Borrower, in addition to all other
representations, warranties, and covenants made by the Borrower in any other
Loan Document, makes those representations, warranties, and covenants included
in this Agreement.
 
4-1. Payment and Performance of Liabilities.  The Borrower shall pay each
Liability when due (or when demanded if payable on demand) and shall promptly,
punctually, and faithfully perform each other Liability.
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
 
4-2. Due Organization - Corporate Authorization - No Conflicts.
 
(a) Each Loan Party presently is and shall hereafter remain in good standing in
its State of organization and each is and shall hereafter remain duly qualified
and in good standing in every other State in which, by reason of the nature or
location of the Loan Parties’ assets or operation of the Loan Parties’ business,
such qualification is necessary, except where the failure to so qualify would
not have a Material Adverse Effect.
 
(b) Each Related Entity as of the date hereof is listed on EXHIBIT 4-2, annexed
hereto.  Each Subsidiary is and shall hereafter remain in good standing in the
State in which incorporated and is and shall hereafter remain duly qualified in
which other State in which, by reason of that entity’s assets or the operation
of such entity’s business, such qualification may be necessary, except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.  The Borrower shall provide the Agent with prior written notice
of any entity’s becoming or ceasing to be a Related Entity.
 
(c) No Loan Party shall change its State of incorporation or its taxpayer
identification number without the prior consent of the Agent.
 
(d) Each Loan Party has all requisite corporate power and authority to execute
and deliver all Loan Documents to which such Loan Party is a party and has and
will hereafter retain all requisite corporate power to perform all Liabilities.
 
(e) The execution and delivery by the Loan Parties of each Loan Document to
which it is a party; the Loan Parties’ consummation of the transactions
contemplated by such Loan Documents (including, without limitation, the creation
of security interests by the Loan Parties as contemplated hereby); each Loan
Party’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof:
 
(i) Have been duly authorized by all necessary corporate action.
 
(ii) Do not, and will not, contravene in any material respect any provision of
any (A) Requirement of Law, (B) Material Indebtedness, or (C) the organizational
documents of such Loan Party.
 
(iii) Will not result in the creation or imposition of, or the obligation to
create or impose, any Encumbrance upon any assets of a Loan Party pursuant to
any Requirement of Law or obligation, except pursuant to the Loan Documents.
 
(f) The Loan Documents have been duly executed and delivered by each Loan Party
and are the legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
 
4-3. Trade Names.
 
(a) EXHIBIT 4-3, annexed hereto, is a listing of:
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
 
(i) All names under which the Loan Parties conducted their business within the
past five (5) years.
 
(ii) All entities and/or persons with whom the Loan Parties consolidated or
merged within the past five (5) years, or from whom the Loan Parties, within the
past five (5) years, acquired in a single transaction or in a series of related
transactions substantially all of such entity’s or person’s assets.
 
(b) No Loan Party will change its name or conduct its business under any name
not listed on EXHIBIT 4-3 except (i) upon not less than twenty-one (21) days
prior written notice (with reasonable particularity) to the Agent and (ii) in
compliance with all other provisions of this Agreement.
 
4-4. Intellectual Property.
 
(a) Each Loan Party owns and possesses, or has the right to use (and will
hereafter own, possess, or have such right to use) all patents, industrial
designs, trademarks, trade names, trade styles, brand names, service marks,
logos, copyrights, trade secrets, know-how, confidential information, and other
intellectual or proprietary property of any third Person necessary for the Loan
Parties’ conduct of their respective business.
 
(b) The conduct by the Loan Parties of their respective business does not
presently infringe in any manner which could reasonably be expected to have a
Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe  in any manner which could reasonably be expected
to have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person.
 
4-5. Locations.
 
(a) The Collateral, and the books, records, and papers of Loan Parties
pertaining thereto, are kept and maintained solely at, or in transit to and
from, the Loan Parties’ chief executive offices at
 
(i) 112 West 34th Street, New York, New York 10120
 
(ii) 201 Willowbrook Blvd., Wayne, New Jersey 07470
 
(iii) those locations which are listed on EXHIBIT 4-5 annexed hereto, as such
EXHIBIT may be amended from time to time, which EXHIBIT includes, with respect
to each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
 
(b) No Loan Party shall remove any of the Collateral from said chief executive
office or those locations listed on EXHIBIT 4-5 except:
 
(i) to accomplish sales of Inventory in the ordinary course of business; or
 
(ii) to move Inventory, Equipment and other assets  from one such location to
another such location; or
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
 
(iii) to utilize such of the Collateral as is removed from such locations in the
ordinary course of business (such as motor vehicles).
 
(iv) to accomplish other dispositions permitted pursuant to Section 4-12(d)
hereof.
 
(v) otherwise upon thirty (30) days prior written notice to the Agent.
 
(c) Except (i) with respect to Inventory delivered to a processor for finishing,
(ii) with respect to Inventory in transit, and (iii) as otherwise disclosed
pursuant to, or permitted by, this Section 4-5, no tangible personal property of
a Loan Party is in the care or custody of any third party or stored or entrusted
with a bailee or other third party and none shall hereafter be placed under such
care, custody, storage, or entrustment.
 
4-6. Title to Assets.
 
(a) Each of the Loan Parties is, and shall hereafter remain, the owner of, or
holder of subsisting license or leasehold rights in and to, the Collateral free
and clear of all Encumbrances with the exceptions of the following (the
“Permitted Encumbrances”):
 
(i) Encumbrances in favor of the Agent.
 
(ii) Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed hereto.
 
(iii) Purchase money security interests in Equipment to secure Indebtedness
otherwise permitted hereby.
 
(iv) Encumbrances for Taxes, governmental assessments or charges in the nature
of Taxes not yet due or which are being contested in good faith by appropriate
proceedings as to which adequate reserves are maintained on the books of the
Loan Parties in accordance with GAAP.
 
(v) Encumbrances in respect of property or assets of the Loan Parties imposed by
law, which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and mechanics’
liens and other similar Encumbrances, in each case in respect of obligations not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings.
 
(vi) Utility deposits and pledges or deposits in connection with worker’s
compensation, unemployment insurance and other social security legislation.
 
(vii) Encumbrances arising under Capital Leases.
 
(viii) Encumbrances resulting from the sale, transfer and assignment of retail
Accounts to credit card processors.
 
(ix) Deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business, all to the extent such obligations are otherwise
permitted hereunder.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
 
(x) Encumbrances on Equipment of a Person which becomes a Subsidiary after the
date hereof pursuant to, and Equipment acquired in connection with, a Permitted
Acquisition, provided that (A) such Encumbrances existed at the time such Person
became a Subsidiary or such Equipment was acquired and were not created in
anticipation of the acquisition, and (B) any such Encumbrance does not cover any
other assets of such Person after it became a Subsidiary or any other assets of
the Loan Parties after such Equipment was acquired, and (C) such Encumbrance
does not secure any Indebtedness other than Indebtedness existing immediately
prior to the time such Person became a Subsidiary or the time of such
acquisition.
 
(xi) Encumbrances consisting of the right of setoff of a customary nature or
bankers’ liens on amounts on deposit incurred in the ordinary course of
business.
 
(xii) Encumbrances on goods in favor of customs and revenue authorities which
secure the payment of customs duties in connection with the importation of such
goods, which obligations are not overdue.
 
(xiii) Encumbrances constituting precautionary filings by lessors and bailees
with respect to assets which are leased or entrusted to a Loan Party but in
which assets such Loan Party has mere possessory rights.
 
(xiv) Encumbrances arising from judgments which do not result in an Event of
Default under Section 10-11 hereof.
 
(xv) Encumbrances (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its real
property (in each case other than Capital Leases) that, for each of the Liens in
clauses (i) and (ii) above, do not, in the aggregate, materially (x) impair the
value or marketability of such real property or (y) interfere with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property.
 
(xvi) Landlords’ statutory Encumbrances in respect of rent not in default.
 
(xvii) Encumbrances of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction.
 
provided, however, in all such cases, no Encumbrance shall be considered a
‘Permitted Encumbrance’ to the extent such Encumbrance covers any assets not
constituting Collateral unless and until, if requested by the Agent, the Loan
Parties shall have used commercially reasonable efforts to cause the holder of
such Encumbrance to deliver to the Agent a use and/or access agreement with
respect to such assets, which shall be in form and substance reasonably
acceptable to the Agent.
 
(b) No Loan Party has or shall have possession of any property on consignment.
 
(c) No Loan Party shall acquire or obtain the right to use any Equipment, the
acquisition or right to use of which Equipment is otherwise permitted by this
Agreement, in which Equipment any third party has an interest, except for:
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
 
(i) Equipment which is merely incidental to the conduct of a Loan Party’s
business.
 
(ii) Equipment, the acquisition or right to use of which has been consented to
by the Agent, which consent may be conditioned upon the Agent’s receipt of such
agreement with the third party which has an interest in such Equipment as is
satisfactory to the Agent.
 
(iii) Equipment, the acquisition of which is permitted pursuant to Section
4-7(c) hereof or which is the subject of an operating lease (but not Capital
Leases).
 
4-7. Indebtedness.  No Loan Party has or shall hereafter have any Indebtedness
with the exceptions of:
 
(a) The Liabilities.
 
(b) The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.
 
(c) Capital Lease obligations and purchase money Indebtedness not to exceed the
aggregate principal amount outstanding in excess of $25,000,000.00, and
extensions, renewals and refinancings thereof  on terms no less favorable in any
material respect to the Loan Parties than the Indebtedness or Capital Lease
being refinanced.
 
(d) Subordinated Indebtedness.
 
(e) Other Indebtedness not to exceed $50,000,000.00 outstanding at any time.
 
4-8. Insurance Policies.
 
(a) EXHIBIT 4-8, annexed hereto, is a schedule of all material insurance
policies owned by the Loan Parties or under which the Loan Parties are the named
insured as of the date hereof.  Each of such policies is in full force and
effect.  None of the issuers (to the Borrower’s knowledge) of any such policy,
have provided notice that the Loan Parties are in default or violation of any
such policy.
 
(b) The Loan Parties shall have and maintain at all times insurance covering
such risks, in such amounts, containing such terms, in such form, for such
periods, and written by such companies as may be reasonably satisfactory to the
Agent.  The coverage reflected on EXHIBIT 4-8 presently satisfies the foregoing
requirements, it being recognized by the Loan Parties, however, that such
requirements may change hereafter to reflect changing circumstances.  All
insurance carried by the Loan Parties shall provide for a minimum of fourteen
(14) days’ written notice of cancellation to the Agent and all such insurance
which covers the Collateral shall include an endorsement in favor of the Agent,
as loss payee and additional insured, which endorsement shall provide that the
insurance, to the extent of the Agent’s interest therein, shall not be impaired
or invalidated, in whole or in part, by reason of any act or neglect of the Loan
Parties or by the failure of the Loan Parties to comply with any warranty or
condition of the policy.  In the event of the failure by the Loan Parties to
maintain insurance as required herein, the Agent, at its option, may obtain such
insurance, provided, however, the Agent’s obtaining of such insurance shall not
constitute a cure or waiver of any Event of Default occasioned by the Loan
Parties’ failure to have maintained such insurance.  The Loan Parties shall
furnish to the Agent certificates or other evidence satisfactory to the Agent
regarding compliance by the Loan Parties with the foregoing insurance
provisions.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
 
(c) After the occurrence, and during the continuance, of an Event of Default,
the Loan Parties shall each advise the Agent of each claim made by a Loan Party
under any policy of insurance which covers the Collateral and will permit the
Agent, at the Agent’s option in each instance, to the exclusion of the Loan
Parties, to conduct the adjustment of each such claim. The Loan Parties each
hereby appoint the Agent as such Loan Party’s attorney in fact, exercisable
after the occurrence, and during the continuance, of an Event of Default, to
obtain, adjust, settle, and cancel any insurance described in this section and
to endorse in favor of the Agent any and all drafts and other instruments with
respect to such insurance.  This appointment, being coupled with an interest, is
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Agent.  The Agent shall not be liable on
account of any exercise pursuant to said power except for any exercise in actual
willful misconduct and bad faith.  The Agent may apply any proceeds of such
insurance against the Liabilities, whether or not such have matured, in such
order of application as the Agent may determine.
 
4-9. Licenses.  Each material license, distributorship, franchise, and similar
agreement issued to, or to which a Loan Party is a party is in full force and
effect.  To the Borrower’s knowledge, no party to any such license or agreement
is in default or violation thereof. No Loan Party has received any notice or
threat of cancellation of any such license or agreement.
 
4-10. Leases.  EXHIBIT 4-10, annexed hereto, is a schedule of all presently
effective Capital Leases (other than Capital Leases the total obligations under
which do not aggregate more than $100,000.00).  EXHIBIT 4-5 includes a list of
all other presently effective Leases.  Each of such Leases and Capital Leases
presently is in full force and effect.  As of the date hereof, no party to any
such Lease or Capital Lease is in default or violation in any material respect
of any such Lease or Capital Lease and no Loan Party has received any notice or
threat of cancellation of any such Lease or Capital Lease.  Each Loan Party
hereby authorizes the Agent at any time and from time to time after the
occurrence, and during the continuance, of an Event of Default to contact any of
the Loan Party’s landlords in order to confirm the Loan Party’s continued
compliance with the terms and conditions of the Lease(s) between such Loan Party
and that landlord and to discuss such issues, concerning the Loan Party’s
occupancy under such Lease(s), as the Agent may determine.
 
4-11. Requirements of Law.  Each Loan Party is in compliance with, and shall
hereafter comply with and use its respective assets in compliance with, all
Requirements of Law, except to the extent that such non-compliance would not
reasonably be expected to have a Material Adverse Effect.  No Loan Party has
received any notice of any material violation of any Requirement of Law, which
violation has not been cured or otherwise remedied.
 
4-12. Maintain Properties.  The Loan Parties each shall:
 
(a) Keep the Collateral in good order and repair (ordinary reasonable wear and
tear and insured casualty excepted).
 
(b) Not suffer or cause the waste or destruction of any material part of the
Collateral.
 
(c) Not use any of the Collateral in violation of any policy of insurance
thereon.
 
(d) Not sell, lease, or otherwise dispose of any of the Collateral, other than
the following:
 
(i) The sale of Inventory in compliance with this Agreement.
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
 
(ii) as long as no Event of Default exists or would arise as a result thereof,
the disposal of Equipment which is obsolete, worn out, or damaged beyond repair,
which Equipment is replaced to the extent necessary to preserve or improve the
operating efficiency of the Loan Parties.
 
(iii) The surrender, disposition, or expiration of Collateral (such as
trademarks and copyrights) no longer used or useful for the conduct of the Loan
Parties’ businesses in the ordinary course.
 
(iv) The turning over to the Agent of all Receipts as provided herein.
 
(v) The transfer, sale and assignment of retail Accounts to credit card
processors.
 
4-13. Pay Taxes/Tax Shelter Regulations.
 
(a) Except as disclosed on EXHIBIT 4-13, (i) all tax returns (federal, state,
local or foreign) that relate to or include any Loan Party and that are due on
or before the date hereof, taking into account any extensions for the filing
thereof, have been or will be prepared and timely filed in accordance in all
material respects with applicable Requirements of Law, (ii) all such tax returns
are or will be correct and complete insofar as they relate to the Loan Parties,
and (iii) all Taxes (federal, state, local or foreign) for which a Loan Party
may be liable that are due (whether or not shown on any tax return) have been or
will be paid in full.
 
(b) Each Loan Party has, and hereafter shall: pay, as they become due and
payable, all Taxes and unemployment contributions and other charges of any kind
or nature levied, assessed or claimed against such Loan Party, or the Collateral
by any person or entity whose claim could result in an Encumbrance upon any
asset of any Loan Party or by any governmental authority, except to the extent
such Taxes are being contested by a Loan Party in good faith, and adequate
reserves are being maintained therefor on Loan Parties books in accordance with
GAAP; properly exercise any trust responsibilities imposed upon a Loan Party by
reason of withholding from employees’ pay or by reason of a Loan Party’s receipt
of sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Loan Parties; and timely file
all Tax and other returns and other reports with each governmental authority to
whom a Loan Party is obligated to so file, in each case, taking into account any
applicable extension periods.
 
(c) At its option, after the occurrence, and during the continuance, of a
Suspension Event, the Agent may, but shall not be obligated to, pay any Taxes,
unemployment contributions, and any and all other charges levied or assessed
upon a Loan Party, or the Collateral by any person or entity or governmental
authority, and make any contributions or other payments on account of a Loan
Party’s Employee Benefit Plan as the Agent, in the Agent’s discretion, may deem
necessary or desirable, to protect, maintain, preserve, collect, or realize upon
any or all of the Collateral or the value thereof or any right or remedy
pertaining thereto, provided, however, the Agent’s making of any such payment
shall not constitute a cure or waiver of any Event of Default occasioned by a
Loan Party’s failure to have made such payment.
 
(d) The Borrower does not intend to treat the Revolving Credit and the L/Cs and
the transactions related thereto as being “reportable transactions” (within the
meaning of Treasury Regulation Section 1.6011-4).  In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.  If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent may treat the Revolving Credit and/or its interest
in the L/Cs as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and the Agent, will maintain the lists and other records
required by such Treasury Regulation.
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
 
(e) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Loan Parties shall be required under Requirements of Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4-14) the Agent, Lenders or Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Parties shall make such deductions and (iii)
the Loan Parties shall timely pay the full amount deducted to the relevant
applicable governmental authority in accordance with Requirements of Law.
 
(f) The Loan Parties shall indemnify the Agent, each Lender and the Issuer,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
4-13) paid by such Agent, such Lender or the Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant governmental authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuer (with a copy to the Agent), or by the Agent
on its own behalf or on behalf of the Agent, a Lender or the Issuer, shall be
conclusive absent manifest error.
 
(g) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Loan Parties to a governmental authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
governmental authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
 
(h) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by Requirements of Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
Requirements of Law as will permit such payments to be made without withholding
or at a reduced rate of withholding.  Such delivery shall be provided on the
Effective Date and on or before such documentation expires or becomes obsolete
or after the occurrence of an event requiring a change in the documentation most
recently delivered.  In addition, any Lender, if requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Requirements of
Law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
 
(1)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(2)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(4)           any other form prescribed by Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by Law to
permit the Borrower to determine the withholding or deduction required to be
made.
 
(i) If the Agent, any Lender or the Issuer determines, in its sole discretion,
that it has received a refund of any taxes or Other Taxes as to which it has
been indemnified by the Loan Parties or with respect to which the Loan Parties
have paid additional amounts pursuant to this Section 4-13, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Parties under this
Section 4-13 with respect to the taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund), provided
that the Loan Parties, upon the request of such Agent, such Lender or the
Issuer, agree to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant governmental authority) to
such Agent, such Lender or the Issuer in the event that such Agent, such Lender
or the Issuer is required to repay such refund to such governmental
authority.  This subsection shall not be construed to require the Agent, any
Lender or the Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Loan Parties or any
other Person.
 
4-14. No Margin Stock.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U,T, and X of the Board of Governors of the Federal
Reserve System of the United States).  No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
 
4-15. ERISA.  From and after the date hereof, none of the Loan Parties nor any
ERISA Affiliate shall, in any manner which could reasonably be expected to have
a Material Adverse Effect:
 
(a) Fail to comply in all material respects with any Employee Benefit Plan.
 
(b) Fail timely to file all reports and filings required by ERISA to be filed by
a Loan Party.
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
 
(c) Engage in any non-exempt “prohibited transactions” (as described in ERISA).
 
(d) Engage in, or commit, any act such that a tax or penalty could be imposed
upon the Loan Parties on account thereof pursuant to ERISA.
 
(e) Accumulate any material funding deficiency within the meaning of Section 302
of ERISA.
 
(f) Terminate any Employee Benefit Plan such that a lien could be asserted
against any assets of the Loan Parties on account thereof pursuant to ERISA.
 
(g) Be a member of, contribute to, or have any obligation under any Employee
Benefit Plan which is a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA.
 
4-16. Hazardous Materials.
 
(a) Other than matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has ever:
 
(i) Been legally responsible for any release or threat of release of any
Hazardous Material.
 
(ii) Received notification of any release or threat of release of any Hazardous
Material from any site or vessel occupied or operated by a Loan Party and/or of
the incurrence of any expense or loss in connection with the assessment,
containment, or removal of any release or threat of release of any Hazardous
Material from any such site or vessel.
 
(b) The Loan Parties each shall:
 
(i) Dispose of any Hazardous Material only in compliance with all Environmental
Laws, except for dispositions which could not reasonably be expected to have a
Material Adverse Effect.
 
(ii) Not store on any site or vessel occupied or operated by a Loan Party and
not transport or arrange for the transport of any Hazardous Material, except if
such storage or transport is in the ordinary course of the Loan Parties’
business and is in compliance with all Environmental Laws or could not
reasonably be expected to have a Material Adverse Effect.
 
(c) The Loan Parties shall provide the Agent with written notice upon such Loan
Party obtaining knowledge of any incurrence of any expense or loss by any
governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not reasonably
be expected to have a Material Adverse Effect.
 
4-17. Litigation.  Except as described in EXHIBIT 4-17, annexed hereto, there is
not presently pending or threatened by or against the Loan Parties any suit,
action, proceeding, or investigation which, if determined adversely to the Loan
Parties, would have a material adverse effect upon the Loan Parties’ financial
condition or ability to conduct its business as such business is presently
conducted or is contemplated to be conducted in the foreseeable future.
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
 
4-18. Investments.  No Loan Party shall:
 
(a) Intentionally Omitted.
 
(b) Intentionally Omitted.
 
(c) Intentionally Omitted.
 
(d) Merge or consolidate or be merged or consolidated with or into any other
corporation or other entity, other than (i) the merger of any of the Borrower’s
Subsidiaries with and into the Borrower, and (ii) in connection with any
Permitted Acquisitions.
 
(e) Consolidate any of a Loan Party’s operations with those of any other
corporation or other entity, except in connection with any Permitted
Acquisition.
 
(f) Organize or create any Subsidiary, other than in connection with a Permitted
Acquisition and only if (i) such Subsidiary guarantees the repayment of the
Liabilities and (ii) such Subsidiary grants the Agent a first priority
Encumbrance (subject to Permitted Encumbrances having priority under applicable
Requirements of Law) on all of its assets, all of the foregoing satisfactory in
form and substance to the Agent.
 
(g) Subordinate any debts or obligations owed to a Loan Party by any third party
to any other debts owed by such third party to any other Person.
 
(h) Acquire any assets other than (i) Permitted Acquisitions, (ii) by the making
of Capital Expenditures to the extent permitted hereunder, (iii) in the ordinary
course and conduct of the Loan Parties business permitted under Section 4-21
hereof, and (iv) Investments in joint ventures not to exceed $10,000,000.00 in
the aggregate at any time; provided however Investments in joint ventures may
exceed $10,000,000.00 in the aggregate at any time so long as at the time such
Investment that would exceed the $10,000,000.00 cap is made, the Payment
Conditions have been satisfied.
 
4-19. Loans.  No Loan Party shall make any loans or advances to, nor acquire the
Indebtedness of, any Person, provided, however, the foregoing does not prohibit
any of the following:
 
(a) Advance payments made to the Loan Parties’ suppliers in the ordinary course.
 
(b) Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party.
 
(c) Advances on account of sales of Inventory in the ordinary course of business
made on credit and all Accounts arising therefrom.
 
(d) Provided that the Liquidity Requirement has been satisfied, loans and/or
Investment in or to Aeropostale Puerto Rico, Inc. and Aeropostale Canada.
 
(e) Loans and/or Investments by one Loan Party to another in the ordinary course
of business.
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
 
4-20. Protection of Assets.  The Agent, in the Agent’s reasonable discretion,
and from time to time, may discharge any tax or Encumbrance on any of the
Collateral, or take any other action that the Agent may deem necessary to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral.  The Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner.  The Borrower shall pay to the Agent, on demand, or the Agent,
in its reasonable discretion, may add to the Loan Account, all amounts paid or
incurred by the Agent pursuant to this section.  The obligation of the Borrower
to pay such amounts is a Liability.
 
4-21. Line of Business. No Loan Party shall engage in any business other than
the business in which it is currently engaged (which is agreed to be the design,
sourcing, marketing, distribution and sale of apparel products and accessories
and the licensing of trade names, trademarks and intellectual property to third
Persons in connection with the foregoing), any business reasonably related
thereto or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.
 
4-22. Affiliate Transactions.  No Loan Party shall make any payment, nor give
any value to any Related Entity except for goods and services actually purchased
by such Loan Party from, or sold by such Loan Party to, such Related Entity for
a price and on terms which shall not be less favorable to the Loan Party from
those which would have been charged in an arms-length transaction, except:
 
(a)  until the occurrence, and during the continuance, of an Event of Default,
the Loan Parties may (a) pay management fees at the times and in the amounts,
and (b) may maintain and make payments with respect to those transactions, in
each case as set forth in EXHIBIT 4-22 hereof;
 
(b) transactions in the ordinary course of business among the Loan Parties;
 
(c) provided that the Liquidity Requirement has been satisfied, loans to,
payments to, or Investments in Aeropostale Puerto Rico, Inc. and Aeropostale
Canada.
 
4-23. Additional Assurances.
 
(a) Except as set forth on EXHIBIT 4-23, no Loan Party is the owner of, nor has
it any interest in, any property or asset which, immediately upon the
satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Agent (subject only to
Permitted Encumbrances) to secure the Liabilities.
 
(b) Except as set forth on EXHIBIT 4-23, no Loan Parties will hereafter acquire
any asset or any interest in property which is not, immediately upon such
acquisition, subject to such a perfected security or other collateral interest
in favor of the Agent to secure the Liabilities (subject only to Permitted
Encumbrances).
 
(c) The Loan Parties shall each execute and deliver to the Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Agent may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Agent’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral.  The Loan Parties shall each execute all such
instruments as may be reasonably required by the Agent with respect to the
recordation and/or perfection of the security interests created herein.
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
 
(d) Each Loan Party hereby designates the Agent as and for such Loan Party’s
true and lawful attorney, with full power of substitution, to sign and file any
financing statements in order to perfect or protect the Agent’s security and
other collateral interests in the Collateral.
 
(e) To the full extent permitted by applicable Requirements of Law, a carbon,
photographic, or other reproduction of this Agreement or of any financing
statement or other instrument executed pursuant to this Section 4-23 shall be
sufficient for filing to perfect the security interests granted herein.
 
4-24. Adequacy of Disclosure.
 
(a) All financial statements for periods after the Effective Date which are
furnished to the Agent by the Loan Parties shall be prepared in accordance with
GAAP consistently applied and present fairly, in all material respects, the
condition of the Loan Parties at the date(s) thereof and the results of
operations and cash flows for the period(s) covered.
 
(b) Intentionally Omitted
 
(c) As of the Effective Date, no Loan Party has any contingent obligations or
obligation under any Lease or Capital Lease which is not noted in the Loan
Party’s financial statements furnished to the Agent  prior to the execution of
this Agreement.
 
(d) No document, instrument, agreement, or paper now or hereafter given the
Agent by or on behalf of a Loan Party in connection with the execution of this
Agreement by the Agent contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements therein not misleading.  There is no fact known to a Loan
Party which has, or which, in the foreseeable future would reasonably be
expected to have, a material adverse effect on the financial condition of the
Loan Parties which has not been disclosed in writing to the Agent.
 
4-25. Investments.  As long as no Cash Dominion Event exists, the Loan Parties
may make investments consisting of Cash Equivalents maintained at such bank(s)
as the Borrower may select.
 
4-26. Prepayments of Indebtedness.
 
No Loan Party will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
 
(a) as long as no Event of Default has occurred and is continuing or would
result therefrom, mandatory payments and prepayments of interest and principal
as and when due in respect of any Indebtedness permitted hereunder, excluding
any Subordinated Indebtedness;
 
(b)  payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness;
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
 
(c) voluntary prepayments of Indebtedness permitted hereunder (other than
Subordinated Indebtedness) as long as the Payment Conditions are satisfied; and
 
(d) refinancings of Indebtedness to the extent permitted under this Agreement.
 
4-27. Other Covenants. No Loan Party shall indirectly do or cause to be done any
act which, if done directly by a Loan Party, would breach any covenant contained
in this Agreement.
 
4-28. Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party pending or, to the knowledge of any Loan
Party, threatened. The hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law.  All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 4-28
or as filed with the SEC, no Loan Party is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party has made a pending demand for recognition. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any governmental authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could reasonably be expected
to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound.
 
4-29. Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that each of the following
shall be permitted so long as no Suspension Event or Event of Default shall have
occurred and be continuing prior, or immediately after giving effect, to the
following, or would result therefrom:
 
(a)           each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;


(b)           the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person; and,


(c)           if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire equity interests issued by
it, and the Borrower may declare or pay cash dividends to its stockholder.
 
 
 
-56-

--------------------------------------------------------------------------------

 

 
4-30. Solvency.  After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Revolving Credit Loan, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
 
4-31. Material Contracts.
 
(a) Schedule 4-31 sets forth all Material Contracts to which any Loan Party is a
party or is bound as of the Effective Date.  The Loan Parties have delivered
true, correct and complete copies of such Material Contracts to the Agent on or
before the Effective Date.  The Loan Parties are not in breach or in default in
any material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.
 
(b) From and after the Effective Date, the Loan Parties agree they shall each
perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, (b) maintain each such Material Contract in full
force and effect except to the extent such Material Contract is no longer used
or useful in the conduct of the business of the Loan Parties in the ordinary
course of business, consistent with past practices, (c) enforce each such
Material Contract in accordance with its terms, and, (d) upon request of the
Agent, make such demands and requests for information and reports or for action
from any other party to each such Material Contract as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and (e) cause
each of its Subsidiaries to do the foregoing except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
 
4-32. Customer Relations.  There exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.
 
4-33. Consents.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the liens
created hereunder or under any other Loan Document (including the first priority
nature thereof) or (b) such as have been obtained or made and are in full force
and effect.
 
4-34. Amendment of Material Documents.  The Loan Parties shall not amend, modify
or waive any of a Loan Party’s rights under (a) its organization documents in a
manner materially adverse to the Agent, Issuer, or any Lender, or (b) any
Material Contract or Material Indebtedness (other than on account of any
refinancings permitted pursuant to this Agreement), in each case to the extent
that such amendment, modification or waiver would result in a Suspension Event
or Event of Default under any of the Loan Documents, would be materially adverse
to the Agent, Issuer, or any Lender, or otherwise would be reasonably likely to
have a Material Adverse Effect.
 
4-35. Use of Proceeds.  The Loan Parties shall not use the proceeds of any
Revolving Credit Loan or Swing Line Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purposes other than (a)
the acquisition of working capital assets in the ordinary course of business,
(b) to finance Capital Expenditures of the Loan Parties, and (c) for general
corporate purposes, in each case to the extent expressly permitted under law and
the Loan Documents.
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
 
4-36. Compliance with Leases.  Except as otherwise expressly permitted
hereunder, (a) make all payments and otherwise perform all obligations in
respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, keep such Leases in full force and effect (b) not allow such Leases to
lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled except in the ordinary course of business, consistent with past
practices, (c) notify the Agent of any default by any party with respect to such
Leases and cooperate with the Agent in all respects to cure any such default,
and (d) cause each of its Subsidiaries to do the foregoing, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
 
Article 5 - Financial Reporting and Performance Covenants:
 
5-1. Maintain Records.  The Borrower shall, and shall cause each Guarantor to:
 
(a) At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Loan Parties’ transactions, all in
accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.
 
(b) Timely provide the Agent with those financial reports, statements, and
schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP (but for the absence of footnotes and year-end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.
 
(c) At all times, keep accurate (in all material respects) and current records
of the Collateral including, without limitation, accurate current stock, cost,
and sales records of its respective Inventory, accurately and sufficiently
itemizing and describing the kinds, types, and quantities of Inventory and the
cost and selling prices thereof.
 
(d) At all times, retain Deliotte & Touche LLP, or such other independent
certified public accountants who are reasonably satisfactory to the Lender and
instruct such accountants to fully cooperate with, and be available to, the
Agent to discuss a Loan Party’s financial performance, financial condition,
operating results, controls, and such other matters, within the scope of the
retention of such accountants, as may be raised by the Agent.  Agent shall give
the Borrower an opportunity to participate in any discussions Agent has with
Borrower’s certified public accountant pursuant to this Section 5-1.
 
5-2. Access to Records.
 
(a) The Borrower shall, and shall cause each Guarantor to, afford the Agent and
the Agent’s representatives with access from time to time, during normal
business hours and, unless an Event of Default exists, upon reasonable notice,
as the Agent and such representatives may require to all properties owned by or
over which a Loan Party has control.  The Agent and the Agent’s representatives
shall have the right, and the Borrower will, and will cause each Guarantor to,
permit the Agent and such representatives from time to time as the Agent and
such representatives may request, during normal business hours and, unless an
Event of Default exists, upon reasonable notice, to examine, inspect, copy, and
make extracts from any and all of the Loan Parties’ books, records,
electronically stored data, papers, and files pertaining to its business
operations, financial information or the Collateral.  The Borrower shall, and
shall cause the Guarantor to, make copying facilities reasonably available to
the Agent.
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
 
(b) The Borrower for itself, and as the sole shareholder or member, as
applicable, of each Guarantor, hereby authorizes the Agent and the Agent’s
representatives to:
 
(i) Inspect, copy, duplicate, review, cause to be reduced to hard copy, run off,
draw off, and otherwise use any and all computer or electronically stored
information or data which relates to the Loan Parties, whether in the possession
of a Loan Party or in the possession of any service bureau, contractor,
accountant, or other person, (and the Loan Parties each directs any such service
bureau, contractor, accountant, or other person fully to cooperate with the
Agent and the Agent’s  representatives with respect thereto), provided that,
except as set forth in Section 5-10 hereof, such inspections and reviews shall
not be undertaken by the Agent as long as no Event of Default then exists and is
continuing.
 
(ii) Verify at any time the Collateral or any portion thereof, including
verification with Account Debtors, and/or with each Loan Party’s computer
billing companies, collection agencies, and accountants and to sign the name of
the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral, provided that, as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld or delayed).
 
5-3. Prompt Notice to Agent.
 
(a) The Borrower shall, and shall cause each Guarantor to, provide the Agent
with written notice promptly upon the occurrence of any of the following events,
which written notice shall be with reasonable particularity as to the facts and
circumstances in respect of which such notice is being given:
 
(i) Any change in a Loan Party’s executive officers.
 
(ii) The completion of any physical count of a Loan Party’s Inventory (together
with a copy of the certified results thereof).
 
(iii) Any ceasing of any Loan Party making of payment, in the ordinary course,
to a material portion (in amount or number) of its creditors.
 
(iv) Any failure by a Loan Party to pay rent at any of the locations, which
failure continues for more than twenty (20) Business Days following the day on
which such rent first came due, except for Leases for such locations which have
been terminated or abandoned by a Loan Party and except for amounts subject to a
good faith dispute.
 
(v) Any material change in the business, operations, or financial affairs of a
Loan Party.
 
(vi) The occurrence of any Suspension Event that has not been cured by the Loan
Parties or waived by the Agent.
 
 
 
-59-

--------------------------------------------------------------------------------

 
 
 
(vii) Any decision on the part of a Loan Party to discharge a Loan Party’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).
 
(viii) Any litigation which, if determined adversely to a Loan Party, would
reasonably be expected to have a material adverse effect on the financial
condition of such Loan Party.
 
(ix) The acquisition by a Loan Party of any Commercial Tort Claim.
 
(x) The intention by Borrower to treat the Revolving Credit and/or the L/Cs and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), by delivering a duly completed copy of
IRS Form 8886 or any successor form.
 
(b) The Borrower shall, and shall cause each Guarantor to, provide the Agent,
when received by the Borrower or Guarantor, with a copy of any management letter
or similar communications from any accountant of the Borrower or Guarantor.
 
5-4. Intentionally Omitted.
 
5-5. Borrowing Base Certificates.  Quarterly, within seven (7) days after the
end of the Borrower’s prior fiscal quarter, the Borrower shall provide the Agent
with a certificate in the form of Exhibit 5-5 (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business on the last day of the
Borrower’s immediately preceding fiscal quarter, each such Borrowing Base
Certificate to be certified as complete and correct on behalf of the Borrower by
a Responsible Officer of the Borrower. Notwithstanding the foregoing, if, at any
time, Availability is less than seventy percent (70%) of the lesser of (a) the
Commitments and (b) the Borrowing Base, then such Borrowing Base Certificate
shall be delivered monthly, within seven (7) days after the end of the
Borrower’s fiscal month until such time that the foregoing Availability
deficiency does not exist for a period of sixty (60) consecutive days as
confirmed by the Agent, upon which, the Borrower’s obligation to deliver
Borrowing Base Certificates shall revert to the provisions of the first sentence
of this Section 5-5; provided that, if at any time, an Event of Default exists
(without, in any way, limiting the Agent’s Rights and Remedies) or if, at any
time, the Availability is less than twelve and one-half percent (12.5%) of the
lesser of (a) the Commitments and (b) the Borrowing Base, then such Borrowing
Base Certificate shall be delivered weekly, on the Wednesday of each such week
until such time that the foregoing Availability deficiency described in this
proviso does not exist for a period of sixty (60) consecutive days as confirmed
by the Agent, upon which, the Borrower’s obligation to deliver Borrowing Base
Certificates shall revert to the other provisions of this  Section 5-5, as
applicable.


5-6. Monthly Reports. Only if a Cash Dominion Event exists, within twenty (20)
days following the end of each of the Borrower’s fiscal months, the Borrower
shall provide the Agent with original counterparts of an internally prepared
financial statement of the Loan Parties’ financial condition and the results of
their respective operations for, the period ending with the end of the subject
month, which financial statement shall include, at a minimum, a balance sheet,
income statement (on a “consolidated” basis), cash flow and comparison of same
store sales for the corresponding quarter of the then immediately previous year,
as well as to the Business Plan, and management’s analysis and discussion of the
operating results reflected therein.
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
 
(b) At all times when a Covenant Compliance Event has occurred and is
continuing, the Borrower shall deliver to the Agent, within seven (7) days after
the end of Borrower’s fiscal month, a duly completed compliance certificate
signed by a Responsible Officer of the Borrower which (among other things)
includes (i) a detailed calculation of the Consolidated Fixed Charge Coverage
Ratio, and, and (ii) a certification that no Suspension Event or Event of
Default exists or, if any such Suspension Event or Event of Default shall exist,
stating the nature and status of such event.
 
5-7. Quarterly Reports.  Within forty-five (45) days following the end of each
of the Borrower’s fiscal quarters, the Borrower shall provide the Agent with
original counterparts of an internally prepared financial statement of the Loan
Parties’ financial condition and the results of their respective operations for,
the period ending with the end of the subject quarter, which financial statement
shall include, at a minimum, a balance sheet, income statement (on a
“consolidated” basis), cash flow and comparison of same store sales for the
corresponding quarter of the then immediately previous year, as well as to the
Business Plan, and management’s analysis and discussion of the operating results
reflected therein.  The delivery either electronically or in paper to the Agent
of the Borrower’s Form 10Q or Form 10K, as the case may be, which is filed with
the Securities and Exchange Commission shall satisfy the Borrower’s obligations
under this Section 5-7. 
 
5-8. Annual Reports.
 
(a) Annually, within ninety (90) days following the end of the Borrower’s fiscal
year, the Borrower shall furnish the Agent with an original signed counterpart
of the Borrower’s Consolidated annual financial statement, which statement shall
have been prepared by, and bear the unqualified opinion of, the Borrower’s
independent certified public accountants (i.e. said statement shall be
“certified” by such accountants).  Such annual statement shall include, at a
minimum (with comparative information for the then prior fiscal year) a balance
sheet, income statement, statement of changes in shareholders’ equity, and cash
flows.  The delivery either electronically or in paper to the Agent of the
Borrower’s Form 10K which is filed with the Securities and Exchange Commission
shall satisfy the Borrower’s obligations under this Section 5-8(a). 
 
(b) No later than the earlier of fifteen (15) days prior to the end of each of
the Borrower’s fiscal years or the date on which such accountants commence their
work on the preparation of the Borrower’s annual financial statement, the
Borrower shall give written notice to such accountants (with a copy of such
notice, when sent, to the Agent) that:
 
(i) Such annual financial statement will be delivered by the Borrower to the
Agent.
 
(ii) It is an intention of the Loan Parties, in their engagement of such
accountants, to satisfy the financial reporting requirements set forth in this
Article 5.
 
(iii) The Loan Parties have been advised that the Agent and each Lender will
rely thereon with respect to the administration of, and transactions under, the
credit facility contemplated by this Agreement.
 
(c) Each annual statement shall be accompanied by such accountant’s Certificate
indicating that, in the preparation of such annual statement, such accountants
did not conclude that any Suspension Event had occurred during the subject
fiscal year (or if one or more had occurred, the facts and circumstances
thereof).
 
 
 
-61-

--------------------------------------------------------------------------------

 
 
 
5-9. Fiscal Year.  The Borrower shall not change its fiscal year or permit any
other Loan Party to change its fiscal year, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP; provided
that, to the extent any such changes are required by GAAP, the Loan Parties
shall promptly deliver notice of same to the Agent pursuant to Section 5-3(a)(v)
of this Agreement.
 
5-10. Inventories, Appraisals, and Audits.
 
(a) The Agent, at the expense of the Borrower, may observe each physical count
and/or inventory of so much of the Collateral as consists of Inventory which is
undertaken on behalf of, and at the request of, a Loan Party.
 
(b) The Loan Parties, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect to be conducted by a national third party
inventory taker.
 
(i) The Loan Parties shall provide the Agent with a copy of the final results of
each such inventory (as well as of any other physical inventory undertaken by a
Loan Party) within fourteen (14) days following the completion of such
inventory.
 
(ii) The Borrower shall provide the Agent with a reconciliation of the results
of each such inventory (as well as of any other physical inventory undertaken by
a Loan Party) to the Loan Party’s books and records within forty-five (45) days
following completion of such inventory.
 
(iii) The Agent, in its discretion, following the occurrence, and during the
continuance, of a Suspension Event or an Event of Default, may cause such
additional inventories to be taken as the Agent determines (each, at the expense
of the Borrower).
 
(iv) The Agent, in its reasonable discretion, may cause such additional
inventories to be taken as it deems necessary or appropriate (each at the
expense of the Agent and Lenders).
 
(c) Upon the Agent’s request from time to time, the Borrower shall, and shall
cause each Guarantor to, permit the Agent to obtain appraisals conducted by such
appraisers as are satisfactory to the Agent and using a methodology similar in
scope and nature as was undertaken on behalf of the Agent prior to the
effectiveness of this Agreement.  Without limiting the foregoing, the Agent may
obtain periodic Inventory liquidation analyses performed by Hilco/Great American
Group or another liquidation analysis firm selected by the Agent; provided that
the expense for any such appraisals shall be borne by the Agent and Lenders
(except as provided in the following three sentences).  At any time after the
Aggregate Outstandings exceed, or are anticipated to exceed, $75,000,000.00, the
Agent may, in its discretion, undertake up to two (2) Inventory appraisals at
the Loan Parties’ expense, in each twelve (12) month period (each such
appraisal, a “Standard Appraisal”).  Notwithstanding the foregoing, to the
extent the average Aggregate Outstandings for any thirty (30) day period exceed,
or are anticipated to exceed $50,000,000.00 prior to the date of the first
Standard Appraisal, the Agent may, in its discretion, undertake the first of its
two (2) permitted Inventory appraisals for such twelve (12) month period at the
Loan Parties’ expense (up to $25,000.00), despite the fact the Aggregate
Outstandings have not reached the threshold outlined in the preceding
sentence.  The Agent may cause additional Inventory appraisals to be undertaken
(i) as Agent, using its reasonable discretion, deems necessary or appropriate,
at the Lenders’ expense, or (ii) if required by applicable Requirements of Law
or if a Suspension Event or Event of Default has occurred and is continuing, at
the expense of the Borrower.
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
 
(d) Upon the Agent’s request from time to time, the Borrower shall, and shall
cause each other Loan Party to, permit the Agent to conduct commercial finance
audits of the Borrower’s and the other Loan Parties’ books and records using a
methodology similar in scope and nature as was undertaken on behalf of the Agent
prior to the effectiveness of this Agreement, provided that the expense for any
such audits shall be borne by the Agent and Lenders (except as provided in the
final two sentences of this clause).  At any time after the Aggregate
Outstandings exceed, or are anticipated to exceed, $75,000,000.00, the Agent
shall have the right to undertake two audits, at the Loan Parties’ expense, in
each twelve month period.  The Agent may cause additional audits to be
undertaken (i) as Agent, using its reasonable discretion, deems necessary or
appropriate, at the Agent and Lenders’ expense, or (ii) if required by
applicable Requirements of Law or if a Suspension Event or Event of Default has
occurred and is continuing, at the expense of the Borrower.
 
5-11. Additional Financial Information.
 
(a) In addition to all other information required to be provided pursuant to
this Article 5, the Borrower promptly shall provide the Agent (and shall cause
each other Loan Party and any other guarantor of the Liabilities to also provide
the Agent), with such other and additional information concerning the Borrower
or Guarantors, the Collateral, the operation of the Borrower’s or Guarantors’
business, and the Borrower’s or Guarantors’) financial condition, including
original counterparts of financial reports and statements, as the Agent may from
time to time reasonably request from the Borrower.
 
(b) The Borrower may provide the Agent, at the Agent’s discretion, from time to
time hereafter, with updated projections of the Loan Parties’ anticipated
performance and operating results.
 
(c) In all events, the Borrower, no sooner than ninety (90) nor later than
thirty (30) days prior to the end of each of the Borrower’s fiscal years, shall
furnish the Agent with an updated and extended balance sheet, income statement,
cash flow statement (including an Availability model), prepared on a monthly
basis and which shall go out at least through the end of the then next fiscal
year. Together with such updated and extended projections, the Borrower shall
deliver to the Agent a description of the methodology and assumptions upon which
the projections were prepared.
 
(d) The Loan Parties each recognizes that all appraisals, inventories, analysis,
financial information, and other materials which the Agent may obtain, develop,
or receive with respect to the Loan Parties is confidential to the Agent and
that, except as otherwise provided herein, no Loan Party is entitled to receipt
of any of such appraisals, inventories, analysis, financial information, and
other materials, nor copies or extracts thereof or therefrom.
 
5-12. Consolidated Fixed Charge Coverage Ratio. During the continuance of a
Covenant Compliance Event, the Borrower shall not permit the Consolidated Fixed
Charge Coverage Ratio (calculated as of the first day of any Covenant Compliance
Event, and as of the last day of each month during such Covenant Compliance
Event) to be less than 1.0:1.0.
 
Article 6 - Use and Collection of Collateral:
 
6-1. Use of Inventory Collateral.
 
(a) The Borrower shall not, and shall cause each other Loan Party not to engage
in any sale of the Inventory other than for fair consideration in the conduct of
the Borrower’s or any other Loan Party’s business in the ordinary course (other
than promotions, markdowns, and discounts in the ordinary course of business)
nor shall either engage in sales or other dispositions to creditors in reduction
or satisfaction of such creditors’ claims; sales or other dispositions in bulk;
or any use of any of the Inventory in breach of any provision of this Agreement.
Notwithstanding the foregoing, the Loan Parties may “job-out” end of season and
slow-moving Inventory, provided that the Inventory so disposed of does not
exceed five percent (5%) of the Loan Parties’ aggregate retail receipts in any
fiscal year.
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
 
(b) No sale of Inventory shall be on consignment, approval, or under any other
circumstances such that, with the exception of the Loan Parties’ customary
return policy applicable to the return of inventory purchased by the Loan
Parties’ retail customers in the ordinary course, such Inventory may be returned
to the Loan Parties without the consent of the Agent.
 
6-2. Adjustments and Allowances.  A Loan Party may grant such allowances or
other adjustments to the such Loan Party’s Account Debtors as the Loan Party,
respectively, may reasonably deem to accord with sound business practice,
provided, however, the authority granted the Loan Parties pursuant to this
Section 6-2 may be limited or terminated by the Agent at any time after the
occurrence, and during the continuance, of an Event of Default in the Agent’s
discretion.
 
6-3. Validity of Accounts.
 
(a) The amount of each Account shown on the books, records, and invoices of the
Loan Parties represented as owing by each Account Debtor is and will be the
correct amount actually owing by such Account Debtor (subject to adjustments for
returned Inventory in the ordinary course of business) and shall have been fully
earned by performance by such Loan Party.
 
(b) The Agent, from time to time (at the expense of the Borrower in each
instance), may verify the validity, amount, and all other matters with respect
to the Receivables Collateral directly with Account Debtors (including without
limitation, by forwarding balance verification requests to each Loan Party’s
Account Debtors), and with each Loan Party’s accountants, collection agents, and
computer service bureaus (each of which is hereby authorized and directed to
cooperate in full with the Agent and to provide the Agent with such information
and materials as the Agent may request), provided that, as long as no Event of
Default exists and is continuing, the form and content of any such verification
letters shall be subject to the prior approval of the Borrower (whose consent
shall not be unreasonably withheld or delayed).
 
(c) No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Agent of
any such fact immediately after a Loan Party becomes aware of any such
impairment.
 
(d) Except as set forth in EXHIBIT 6-3, no Loan Party shall post any bond to
secure a Loan Party’s performance under any agreement to which a Loan Party is a
party nor cause any surety, guarantor, or other third party obligee to become
liable to perform any obligation of a Loan Party (other than to the Agent) in
the event of Loan Party’s failure so to perform, if the amount of any such bond
or other obligation of a Loan Party exceeds $50,000 in any one instance, and
after giving effect to all existing bonds and obligations permitted hereunder,
the aggregate amount thereof does not exceed $1,000,000.
 
6-4. Notification to Account Debtors.  The Agent shall have the right at any
time after the occurrence, and during the continuance, of an Event of Default,
to notify any of a Loan Party’s Account Debtors to make payment directly to the
Agent and to collect all amounts due on account of the Collateral.
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
 
Article 7 - Cash Management. Payment of Liabilities:
 
7-1. Depository Accounts.
 
(a) Annexed hereto as EXHIBIT 7-1 is a Schedule of all present DDAs, which
Schedule includes, with respect to each depository (i) the name and address of
that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository.
 
(b) To the extent not previously delivered to the Agent, the Borrower shall, and
shall cause each Guarantor to, deliver to the Agent, as a condition to the
effectiveness of this Agreement:
 
(i) at the request of the Agent, notification, executed on behalf of the
Borrower or Guarantor, as applicable, to each depository institution with which
any DDA is maintained (other than the Operating Account), in form reasonably
satisfactory to the Agent, of the Agent’s interest in such DDA;
 
(ii) an agreement (generally referred to as a “Blocked Account Agreement”), in
form reasonably satisfactory to the Agent, with any depository institution at
which a Blocked Account is maintained;
 
(iii) an agreement, in form reasonably satisfactory to the Agent, with any
depository institution at which the Operating Account is maintained.
 
(c) No Loan Party will establish any DDA hereafter unless, contemporaneous with
such establishment, such Loan Party, delivers to the Agent notice of same.
 
7-2. Credit Card Receipts.
 
(a) Annexed hereto as EXHIBIT 7-2 is a Schedule which describes all arrangements
to which each Loan Party is a party with respect to the payment to such Loan
Party, of the proceeds of all credit card charges for sales by the Loan Party.
 
(b) To the extent not previously delivered to the Agent, the Borrower shall, and
shall cause each Guarantor to, deliver to the Agent, as a condition to the
effectiveness of this Agreement, notifications, executed on behalf of the
Borrower or such Guarantor, as applicable, to each of the Borrower’s and
Guarantor’s credit card clearinghouses and processors of notice (in form
satisfactory to the Agent), which notice provides that payment of all credit
card charges submitted by the Borrower or Guarantor to that clearinghouse or
other processor and any other amount payable to the Borrower or Guarantor by
such clearinghouse or other processor shall be directed to the Concentration
Account or as otherwise designated from time to time by the Agent.  Neither the
Borrower nor any Guarantor shall change such direction or designation except
upon and with the prior written consent of the Agent.
 
7-3. The Concentration, Blocked, and Operating Accounts.
 
(a) The following checking accounts have been or will be established (and are so
referred to herein):
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
 
(i) The Concentration Account: Established by the Borrower with Bank of America,
N.A.
 
(ii) The Blocked Account: Established by the Borrower with Bank of America, N.A.
 
(iii) The Operating Account:  Established by the Borrower with Bank of America,
N.A.
 
(b) The contents of each DDA, of the Operating Account, and of the Blocked
Account constitute Collateral and Proceeds of Collateral. The contents of the
Concentration Account constitute Collateral and Proceeds of Collateral.
 
(c) The Loan Parties:
 
(i) To the extent not previously delivered to the Agent, contemporaneously with
the execution of this Agreement, shall provide the Agent with such agreement
(generally referred to as a “Blocked Account Agreement”) of the depository with
which the Blocked Account and Concentration Account are maintained as may be
reasonably satisfactory to the Agent;
 
(ii) To the extent not previously delivered to the Agent, contemporaneously with
the execution of this Agreement, shall provide the Agent with such agreement of
the depository with which the Operating Account is maintained as may be
reasonably satisfactory to the Agent; and
 
(iii) Shall not establish any Blocked Account or Operating Account hereafter
except upon not less than thirty (30) days prior written notice to the Agent and
the delivery to the Agent of a similar such agreement.
 
(d) The Loan Parties shall pay all fees and charges of, and maintain such
impressed balances as may be required by the Agent or by any bank in which any
account is opened as required hereby (even if such account is opened by and/or
is the property of the Agent).
 
7-4. Proceeds and Collection of Accounts.
 
(a) All Receipts constitute Collateral and proceeds of Collateral and, after the
occurrence and during the continuance of a Cash Dominion Event, shall be held in
trust by the Loan Parties for the Agent; shall not be commingled with any of a
Loan Party’s other funds; and shall be deposited and/or transferred only to the
Blocked Account.
 
(b) After the occurrence and during the continuance of a Cash Dominion Event,
the Borrower shall cause the, and shall cause each Guarantor to, ACH or wire
transfer to the Blocked Account, no less frequently than daily (and whether or
not there is then an outstanding balance in the Loan Account) of
 
(i) the then current contents of each DDA (other than the Operating Account),
each such transfer to be net of any minimum balance, not to exceed $5,000.00, as
may be required to be maintained in the subject DDA by the bank at which such
DDA is maintained); and
 
 
 
-66-

--------------------------------------------------------------------------------

 
 
 
(ii) the proceeds of all credit card charges not otherwise provided for pursuant
hereto.
 
Telephone advice (confirmed by written notice) shall be provided to the Agent on
each Business Day on which any such transfer is made.
 
(c) After the occurrence and during the continuance of a Cash Dominion Event,
whether or not any Liabilities are then outstanding, the Loan Parties shall
cause the ACH or wire transfer to the Concentration Account, no less frequently
than daily, of then entire ledger balance of the Blocked Account, net of such
minimum balance, not to exceed $5,000.00, as may be required to be maintained in
the Blocked Account by the bank at which the Blocked Account is maintained.
 
(d) After the occurrence and during the continuance of a Cash Dominion Event, in
the event that, notwithstanding the provisions of this Section 7-4, a Loan Party
receives or otherwise has dominion and control of any Receipts, or any proceeds
or collections of any Collateral, such Receipts, proceeds, and collections shall
be held in trust by such Loan Party for the Agent and shall not be commingled
with any of the Loan Party’s other funds or deposited in any account of the Loan
Party other than as instructed by the Agent.
 
7-5. Payment of Liabilities.
 
(a) On each Business Day, the Agent shall apply, towards the Liabilities, the
then collected balance of the Concentration Account (net of fees charged, and of
such impressed balances as may be required by the bank at which the
Concentration Account is maintained).
 
(b) The following rules shall apply to deposits and payments under and pursuant
to this Agreement:
 
(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that notice of such deposit is
available to the Agent by 2:00 PM on that Business Day.
 
(ii) Funds paid to the Agent, other than by deposit to the Concentration
Account, shall be deemed to have been received on the Business Day when they are
good and collected funds, provided that notice of such payment is available to
the Agent by 2:00PM on that Business Day.
 
(iii) If notice of a deposit to the Concentration Account (Section 7-5(b)(i)) or
payment (Section 7-5(b)(ii)) is not available to the Agent until after 2:00PM on
a Business Day, such deposit or payment shall be deemed to have been made at
9:00 AM on the then next Business Day.
 
(iv) All deposits to the Concentration Account and other payments to the Agent
are subject to clearance and collection.
 
(c) All payments shall be applied First to pay Liabilities other than the
principal balance of the Loan Account; Second, in reduction of the Swing Line
Loans until paid in full, Third, in reduction of the remaining Base Rate Loans
until paid in full, and Fourth in reduction of Eurodollar Loans until paid in
full, together with any amounts which become due as a result of such payment
pursuant to Section 2-7(e) hereof; provided that at the Borrower’s option, as
long as no Event of Default then exists, the Borrower shall have the right, in
lieu of making a prepayment on account of the Eurodollar Loans, to cause any
amounts in excess of the sums required to pay the Liabilities described in
clauses First, Second, and Third above, to be deposited with the Agent and held
as collateral for the Liabilities and applied to the payment of the applicable
Eurodollar Loans at the end of the current Interest Periods applicable thereto,
in order of maturity of such Interest Periods (or upon the occurrence, and
during the continuance, of an Event of Default, to the Liabilities in such order
and manner as the Agent, in its discretion, shall determine.
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
(d) The Agent shall transfer to the Operating Account any surplus in the
Concentration Account remaining after the application towards the Liabilities
referred to in Section 7-5(a), above (less those amount which are to be netted
out, as provided therein) provided, however, in the event that both (i) a
Suspension Event has occurred and is continuing, and (ii) one or more L/C’s are
then outstanding, the Agent may establish a funded reserve of up to 103% of the
aggregate Stated Amounts of such L/C’s.
 
(e) To the extent this Agreement provides that the Agent shall have sole
discretion in the application of proceeds of any collection, sale or disposition
of the Collateral, or in the application of any other payments received pursuant
to this Agreement, the Agent and Borrower acknowledge and agree that such rights
may be subject to the terms and conditions of the Agency Agreement.
 
7-6. The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Loan Parties
upon, and other disbursements shall be made by the Loan Parties solely from, the
Operating Account.  Until the occurrence, and during the continuance, of a Cash
Dominion Event, as provided in the agreement with the depository with which the
Operating Account has been established, the Agent shall not be entitled to
exercise any dominion or control over the funds in the Operating Account.
 
Article 8 - Grant of Security Interest:
 
8-1. Grant of Security Interest.  To secure the Borrower’s prompt, punctual, and
faithful performance of all and each of the Liabilities, the Borrower hereby
grants to the Agent, for the ratable benefit of itself and the other Credit
Parties, a continuing security interest in and to, and assigns to the Agent, for
the ratable benefit of itself and the other Credit Parties (and ratifies and
confirms the Borrower’s prior grant of a security interest to Agent as “lender”
pursuant to the Existing Loan Agreement, in and to) the following, and each item
thereof, whether now owned or now due, or in which the Borrower has an interest,
or hereafter acquired, arising, or to become due, or in which the Borrower
obtains an interest, and all products, Proceeds, substitutions, and accessions
of or to any of the following (all of which, together with any other property in
which the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):
 
(a) All Accounts, Accounts Receivable, and Deposit Accounts;
 
(b) All Inventory;
 
(c) All General Intangibles, including, without limitation, all Payment
Intangibles arising from Accounts Receivable, or the sale of, or providing of,
Inventory or services;
 
(d) All Equipment, Goods, Fixtures, Chattel Paper, which, in each case, arise
from Accounts Receivable, or the sale of, or providing of, Inventory or
services;
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
 
(e) All books, records, and information relating to the Collateral and/or to the
operation of the Borrower’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded, and maintained, which, in each case, arise
from any ‘Collateral’ described in clauses (a) through (d) above;
 
(f) All Investment Property, Instruments, Documents, policies and certificates
of insurance, deposits, impressed accounts, compensating balances, money, cash,
or other property, which, in each case, arise from any ‘Collateral’ described in
clauses (a) through (d) above;
 
(g) All Letter of Credit Rights and Supporting Obligations, which, in each case,
arise from any ‘Collateral’ described in clauses (a) through (d) above;
 
(h) All Commercial Tort Claims which arise from any ‘Collateral’ described in
clauses (a) through (d) above;
 
(i) All insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing (8-1(a) through
8-1(h)).
 
(j) All liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing (8-1(a) through 8-1(i), including the right of stoppage in
transit.
 
provided that, the Collateral shall not include leases or licenses and rights
thereunder to the extent of enforceable anti-assignment provisions therein
contained which have not been waived, provided, however, that in no event shall
the foregoing be construed to exclude from the security interest created by this
Agreement, proceeds or products of any such leases or licenses or any accounts
receivable or the right to payments due or to become due the Borrower under any
such lease or license.
 
8-2. Extent and Duration of Security Interest.  This grant of a security
interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Agent and shall continue in full force
and effect applicable to all Liabilities, until all Liabilities have been paid
and/or satisfied in full (other than indemnities not then due and payable, which
survive repayment of the Revolving Credit Loans and the L/Cs and termination of
the Commitments) and the security interest granted herein is specifically
terminated in writing by a duly authorized officer of the Agent (which the Agent
agrees to do upon payment and satisfaction of all such Liabilities).
 
8-3. Use of Assets.  Without limiting any other rights or remedies of the Agent
hereunder, the Borrower and each other Loan Party hereby covenant and agree that
Agent shall, in connection with the disposition of the Collateral, following any
Event of Default, have an irrevocable license to use any assets of the Loan
Parties (in addition to those assets constituting Collateral), including all
general intangibles, furniture, fixtures and equipment contained in any premises
owned or occupied by any Loan Party without cost, subject to the rights, if any,
of third parties in such other assets.  Neither the Agent nor any Lender shall
have any obligation or liability with respect to the use of any assets of the
Loan Parties, except with respect to the gross negligence or willful misconduct
of the Agent or such Lender.
 
Article 9 - Agent As Borrower’s Attorney-In-Fact:
 
9-1. Appointment as Attorney-In-Fact.  The Borrower hereby irrevocably
constitutes and appoints the Agent as the Borrower’s true and lawful attorney,
with full power of substitution, exercisable only after the occurrence, and
during the continuance, of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Agent. The rights and powers granted the Agent by this
appointment include but are not limited to the right and power to:
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
(a) Prosecute, defend, compromise, or release any action relating to the
Collateral.
 
(b) Sign change of address forms to change the address to which the Borrower’s
mail is to be sent to such address as the Agent shall designate; receive and
open the Borrower’s mail; remove any Receivables Collateral and Proceeds of
Collateral therefrom and turn over the balance of such mail either to the
Borrower or to any trustee in bankruptcy, receiver, assignee for the benefit of
creditors of the Borrower, or other legal representative of the Borrower whom
the Agent determines to be the appropriate person to whom to so turn over such
mail.
 
(c) Endorse the name of the Borrower in favor of the Agent upon any and all
checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of the Borrower on, and receive as secured party, any of the
Collateral, any invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title respectively relating to the Collateral.
 
(d) Sign the name of the Borrower on any notice to the Borrower’s Account
Debtors or verification of the Receivables Collateral; sign the Borrower’s name
on any Proof of Claim in Bankruptcy against Account Debtors, and on notices of
lien, claims of mechanic’s liens, or assignments or releases of mechanic’s liens
securing the Accounts.
 
(e) Take all such action as may be necessary to obtain the payment of any letter
of credit and/or banker’s acceptance of which the Borrower is a beneficiary.
 
(f) Repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of the Borrower.
 
(g) Use, license or transfer any or all General Intangibles of the Borrower.
 
9-2. No Obligation to Act.  The Agent shall not be obligated to do any of the
acts or to exercise any of the powers authorized by Section 9-1 herein, but if
the Agent elects to do any such act or to exercise any of such powers, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Agent elects to use or license any
General Intangibles of the Borrower consisting of trademarks, copyrights or
similar property, the Agent shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Agent or any Lender to undertake (or refrain
from undertaking) any specific action with respect thereto).  Neither the Agent
or any Lender shall be responsible to the Borrower for any act or omission to
act pursuant to Section 9-1, except to the extent that the subject act or
omission to act had been grossly negligent or in actual bad faith.
 
Article 10 - Events of Default:
 
The occurrence of any event described in this Article 10 shall constitute an
“Event of Default” herein.  Upon the occurrence of any Event of Default
described in Section 10-13, any and all Liabilities shall become due and payable
without any further act on the part of the Agent or any Lender.  Upon the
occurrence, and during the continuance, of any other Event of Default, any and
all Liabilities shall become immediately due and payable, at the option of the
Agent and without notice or demand.  The occurrence and continuance of any Event
of Default shall also constitute, without notice or demand, a default under all
other Loan Documents, whether such Loan Documents now exist or hereafter arise.
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
 
10-1. Failure to Pay Revolving Credit.  The failure by the Borrower to pay any
principal amount when due under the Revolving Credit.
 
10-2. Failure To Make Other Payments.  The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Liability within five (5)
days of the date when due other than the principal amount under the Revolving
Credit.
 
10-3. Failure to Perform Covenant or Liability (No Grace Period).  The failure
by the Loan Parties to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability not otherwise described in
Section 10-1 or Section 10-2 hereof, and included in any of the following
provisions hereof:
 
 

   Section  Relates to:    4-5  Location of Collateral    4-6  Title to Assets  
 4-7  Indebtedness    4-8(b)  Insurance Policies    4-29  Restricted Payments  
 4-30  Solvency    4-34  Amendment of Material Documents    5-12  Consolidated
Fixed Charge Coverage Ratio    6  Use of Collateral    Article 7  Cash
Management


 
10-4. Failure to Perform Covenant or Liability (Limited Grace Period).  The
failure by the Loan Parties to promptly, punctually and faithfully perform,
discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23, and
Article 5 hereof (except as  to Section 5-12, which is governed by the
provisions of Section 10-3 above and Section 5-5, but only to the extent
governed by the provisions of Section 10-5 below), in each instance within five
(5) days after the date on which such covenant was to have been performed,
discharged, or complied with.
 
10-5. Failure to Deliver Borrowing Base Certificates. At any time when the
Borrower is required to deliver weekly Borrowing Base Certificates pursuant to
Section 5-5 of this Agreement, the failure of the Borrower to deliver any such
Borrowing Base Certificate within one (1) Business Day of the date when due.
 
10-6. Failure to Perform Covenant or Liability (Grace Period). The failure by
the Loan Parties to promptly, punctually and faithfully perform, discharge, or
comply with any covenant hereunder or under any other Loan Document or with any
Liability not described in any of Sections 10-1, 10-2, 10-3 or 10-4 hereof, in
each instance within fifteen (15) days after the date on which such covenant was
to have been performed, discharged, or complied with.
 
10-7. Misrepresentation. Any representation, warranty or certification at any
time made by the Borrower to the Agent and/or Lenders is not true or complete in
all material respects when given.
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
 
10-8. Default of Other Debt. The occurrence of any event such that any Material
Indebtedness could then be accelerated (whether or not the subject creditor
takes any action on account of such occurrence), provided that if such event is
waived in writing by the holder of the Indebtedness prior to the exercise of
remedies by the Agent hereunder, the occurrence of such event shall not
constitute an Event of Default hereunder.
 
10-9. Default of Leases. The occurrence of any event such that any Lease or
Leases of the Borrower could then be terminated (whether or not any or all of
the subject lessors take any action on account of such occurrence) and such
termination (individually or together with all other such terminations) could
reasonably likely have a Material Adverse Effect, provided that if such event is
waived in writing by the subject lessors prior to the exercise of remedies by
the Agent hereunder, the occurrence of such event shall not constitute an Event
of Default hereunder.
 
10-10. Uninsured Casualty Loss.The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral, having
an aggregate value in excess of $1,500,000.00.
 
10-11. Judgment.  Restraint of Business.
 
(a) The entry of any uninsured judgment against the Borrower, in excess of
$5,000,000.00, individually or in the aggregate, which judgment is not satisfied
(if a money judgment) or appealed from (with execution or similar process
stayed) within thirty (30) days of its entry.
 
(b) The entry of any order or the imposition of any other process having the
force of law, in either case applicable specifically to the Borrower, the effect
of which is to restrain in any material adverse way the conduct by the Borrower
of its business in the ordinary course, which order is not dissolved within ten
(10) days of its imposition.
 
10-12. Business Failure. Any act by, against, or relating to the Borrower, or
its property or assets, which act constitutes the application for, consent to,
or sufferance of the appointment of a receiver, trustee, or other person,
pursuant to court action or otherwise, over all, or any material part of the
Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of the Borrower generally; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief generally from or extension of the debts of
the Borrower; or the initiation of any judicial or non-judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors, provided that, if
such proceeding is initiated against the Borrower, an Event of Default shall not
arise hereunder unless such proceeding is not timely contested in good faith by
the Borrower by appropriate proceedings or, if so contested, is not dismissed
within sixty (60) days of when initiated; and/or the initiation by or on behalf
of the Borrower of the liquidation or winding up of all or any material part of
the Borrower’s business or operations.
 
10-13. Bankruptcy. The failure by the Borrower to generally pay the debts of the
Borrower as they mature; adjudication of bankruptcy or insolvency relative to
the Borrower; the entry of an order for relief or similar order with respect to
the Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
the Borrower initiating any matter in which the Borrower is or may be granted
any relief from its debts generally pursuant to the Bankruptcy Code or any other
insolvency statute or procedure of general application; the filing of any
complaint, application, or petition against the Borrower initiating any matter
in which the Borrower is or may be granted any relief from its debts generally
pursuant to the Bankruptcy Code or any other insolvency statute or procedure of
general application, which complaint, application, or petition is not timely
contested in good faith by the Borrower by appropriate proceedings or, if so
contested, is not dismissed within sixty (60) days of when filed.
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
 
10-14. Indictment - Forfeiture.  Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a governmental authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
governmental authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral.
 
10-15. Default by Guarantor or Subsidiary.  The occurrence of any of the
foregoing Events of Default with respect to any Guarantor of the Liabilities, or
the occurrence of any of the foregoing Events of Default with respect to any
Subsidiary of the Borrower, as if such guarantor or Subsidiary were the
“Borrower” described therein.
 
10-16. Termination of Guaranty. The termination or attempted termination of any
Guaranty Agreement by any Guarantor of the Liabilities (other than in accordance
with its terms or as permitted by the Lenders).
 
10-17. Challenge to Loan Documents.
 
(a) Any challenge by or on behalf of the Borrower, any Guarantor, or any other
guarantor of the Liabilities to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto.
 
(b) Any determination by any court or any other judicial or government authority
that the Loan Documents, taken as a whole, are not enforceable strictly in
accordance with their terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.
 
10-18. ERISA.
 
  (i) An ERISA Event occurs with respect to a pension plan or multiemployer plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party under Title IV of ERISA to the pension plan, multiemployer plan or
the Pension Benefit Guaranty Corporation in an aggregate amount in excess of
$5,000,000.00 or which would reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
multiemployer plan in an aggregate amount in excess of $5,000,000.00 or which
would reasonably likely result in a Material Adverse Effect.
 
10-19. Material Contracts. Any Loan Party or any Subsidiary thereof fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Contract or fails
to observe or perform any other agreement or condition relating to any such
Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the counterparty to such
Material Contract to terminate such Material Contract.
 
 
 
-73-

--------------------------------------------------------------------------------

 
 
 
10-20. Change in Control.  Any Change in Control.
 
Article 11 - Rights and Remedies Upon Default:
 
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Agent is provided prior to the occurrence of an Event of Default, the
Agent shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default.
 
11-1. Rights of Enforcement.  The Agent shall have all of the rights and
remedies of a secured party upon default under the UCC, as well as all other
rights and remedies afforded to the Agent under applicable state, federal, and
international laws.  In addition to which, the Agent may, or, at the request of
the Lender with Required Consent, shall, take any or all of the following
actions:
 
(a) To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.
 
(b) To take possession of all or any portion of the Collateral.
 
(c) To sell, lease, or otherwise dispose of any or all of the Collateral, in its
then condition or following such preparation or processing as the Agent deems
advisable and with or without the taking of possession of any of the Collateral.
 
(d) To conduct one or more going out of business sales which include the sale or
other disposition of the Collateral.
 
(e) To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.
 
(f) To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.
 
11-2. Sale of Collateral.
 
(a) Any sale or other disposition of the Collateral may be at public or private
sale upon such terms and in such manner as the Agent deems advisable, having due
regard to compliance with any statute or regulation which might affect, limit,
or apply to the Agent’s  disposition of the Collateral.
 
(b) The Agent, in the exercise of the Agent’s rights and remedies upon default,
may conduct one or more going out of business sales, in the Agent’s own right or
by one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by the Borrower.  The Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Agent or such agent or contractor).  Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent or such agent or contractor and neither
the Borrower nor any Person claiming under or in right of the Borrower shall
have any interest therein.
 
(c) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Agent shall provide the Borrower with such notice as may be practicable
under the circumstances), the Agent shall give the Borrower at least ten (10)
days prior written notice of the date, time, and place of any proposed public
sale, and of the date after which any private sale or other disposition of the
Collateral may be made.  The Borrower agrees that such written notice shall
satisfy all requirements for notice to the Borrower which are imposed under the
UCC or other applicable Requirements of Law with respect to the exercise of the
Agent’s rights and remedies upon default.
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
 
(d) The Agent may purchase the Collateral, or any portion of it at any sale held
under this Article (to the extent permitted by applicable Requirements of Law).
 
(e) Subject to the terms and provisions of the Agency Agreement, upon the
occurrence and during the continuance of an Event of Default, the Agent shall
apply the proceeds of any Collateral in the following order:
 
 
First:
To all costs and expenses incurred by the Agent under this Agreement, or any
other Loan Document, including all Costs of Collection.

 

 
Second:
To accrued and unpaid interest on the Revolving Credit Loans until all accrued
and unpaid interest on the Revolving Credit Loans has been paid in full.

 
 
Third:
To the principal balance of the Swing Line Loans, until the unpaid principal
balance of the Swing Line Loans has been paid in full.

 
 
Fourth:
To the principal balance of the remaining Revolving Credit Loans, until the
unpaid principal balance of the Revolving Credit Loans has been paid in full.

 
 
Fifth:
To all fees due under this Agreement or any other Loan Document, until the
remaining balance of all fees (including L/C Fees, Line (Unused Fees)) have been
paid in full

 
 
Sixth:
To all other Liabilities, including without limitation, on account of the
remaining Bank Products and Cash Management Services and obligations owed with
respect to hedging contracts, until such Liabilities have been paid in full.

 
 
Seventh:
As provided under applicable Requirements of Law, to each Person then entitled
thereto.

 
11-3. Occupation of Business Location. In connection with the Agent’s exercise
of the Agent’s rights under this Article 11, the Agent may enter upon, occupy,
and use any premises owned or occupied by the Borrower, and may exclude the
Borrower from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Agent. The Agent shall not be required to remove any of
the Collateral from any such premises upon the Agent’s taking possession
thereof, and may render any Collateral unusable to the Borrower.  In no event
shall the Agent or any Lender be liable to the Borrower for use or occupancy by
the Agent of any premises pursuant to this Article 11, nor for any charge (such
as wages for the Borrower’s employees and utilities) incurred in connection with
the Agent’s exercise of the Agent’s Rights and Remedies, except for such charges
which are incurred as a result of the Agent’s or such Lender’s gross negligence
or willful misconduct.
 
11-4. Grant of Nonexclusive License.  The Borrower hereby grants to the Agent a
royalty free nonexclusive irrevocable license, exercisable upon the occurrence,
and during the continuance, of an Event of Default, to use, apply, and affix any
trademark, trade name, logo, or the like in which the Borrower now or hereafter
has rights, such license being with respect to the Agent’s exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory. In exercising its rights under such license, the Agent shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Agent to undertake (or
refrain from undertaking) any specific action and neither the Agent no any
Lender shall, under any circumstances, have any liability to the Borrower,
except for such which are a result of the Agent’s or such Lender’s gross
negligence or willful misconduct.
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
 
11-5. Assembly of Collateral. The Agent may require the Borrower to assemble the
Collateral and make it available to the Agent at the Borrower’s sole risk and
expense at a place or places which are reasonably convenient to both the Agent
and Borrower.
 
11-6. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have.  No delay or omission by the Agent in exercising or enforcing
any of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof.  No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement.  No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and
Remedies.  No waiver by the Agent of any of the Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver.  All of the Agent’s Rights and Remedies and
all of the Agent’s rights, remedies, powers, privileges, and discretions under
any other agreement or transaction are cumulative, and not alternative or
exclusive, and may be exercised by the Agent at such time or times and in such
order of preference as the Agent in its sole discretion may determine.  The
Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities.
 
Article 12 - Notices:
 
12-1. Notice Addresses.  All notices, demands, and other communications made in
respect of this Agreement (other than a request for a loan or advance or other
financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of which may be changed upon seven (7) days written
notice to all others given by certified mail, return receipt requested:
 
 
If to the Agent:
Bank of America, N.A.

 
 
100 Federal Street, 9th Floor

 
 
Boston, Massachusetts 02110

 
 
Attention
: Christine Hutchinson

 
 
  Director

 
 
Fax
: (617) 434-4312

 
 
Email:
christine.hutchinson@baml.com

 
With a copy to (which copy shall not constitute notice):
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
Riemer & Braunstein LLP
 
Three Center Plaza
 
Boston, Massachusetts  02108
 
Attention          :  David S. Berman, Esquire
 
Fax                      : (617) 880-3456
 
Email:                  dberman@riemerlaw.com
 
 
If to the Borrower:
Aeropostale, Inc.

 
 
201 Willowbrook Blvd.

 
 
Wayne, New Jersey 07470

 
 
Attention
: Joseph Pachella, GVP and Treasurer

 
 
Fax
: (973) 872-5650

 
 
Email:
jpachella@aeropostale.com

 
 
With a Copy to (which copy shall not constitute notice):

 
 
Edward M. Slezak, Esquire

 
 
General Counsel

 
 
Aeropostale, Inc.

 
 
112 West 34th Street, 22nd Floor

 
 
New York, New York 10120

 
 
Fax: (646) 619-4873

 
 
Email:
eslezak@aeropostale.com

 
12-2. Notice Given.
 
(a) Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt):
 
(i) By mail: the sooner of when actually received or three (3) days following
deposit in the United States mail, postage prepaid.
 
(ii) By recognized overnight express delivery: the Business Day following the
day when sent.
 
(iii) By Hand: If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered.  Otherwise, at the opening of the then next Business Day.
 
(iv) By Facsimile or electronic transmission (which must include a header on
which the party sending such transmission is indicated): If sent on a Business
Day after 9:00 AM and no later than three (3) hours prior to the close of
customary business hours of the recipient, one (1) hour after being
sent.  Otherwise, at the opening of the then next Business Day.
 
(b) Rejection or refusal to accept delivery and inability to deliver because of
a changed address or Facsimile Number for which no due notice was given shall
each be deemed receipt of the notice sent.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
 
Article 13 - Term:
 
13-1. Termination of Revolving Credit.  The Revolving Credit shall remain in
effect (subject to suspension as provided in Section 2-5(h) hereof) until the
Termination Date.
 
13-2. Effect of Termination.  On the Termination Date, the Borrower shall pay
the Agent (whether or not then due), in immediately available funds, all then
Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Revolving Credit Loans and L/Cs and termination of the
Commitments), including, without limitation: the entire balance of the Loan
Account; any accrued and unpaid Line (Unused) Fee; any payments due on account
of the indemnification obligations included in Section 2-9(e); to the extent
requested by the Agent, cash collateral for any outstanding L/Cs; and all
unreimbursed costs and expenses of the Agent for which the Borrower is
responsible; and shall make such arrangements concerning any L/C’s then
outstanding are reasonably satisfactory to the Agent.  Until such payment, all
provisions of this Agreement, other than those contained in Article 2 which
place an obligation on the Agent and the Lenders to make any loans or advances
or to provide financial accommodations under the Revolving Credit or otherwise,
shall remain in full force and effect until all Liabilities (other than
indemnities, not then due and payable, which survive repayment of the Revolving
Credit Loans and L/Cs and termination of the Commitments) shall have been paid
in full.  The release by the Agent of the security and other collateral
interests granted the Agent by the Borrower hereunder may be upon such
conditions and indemnifications as the Agent may reasonably require to protect
the Agent and Lenders against and chargebacks, credits, returned items and any
other reversal of payments which had been received by the Agent and applied
toward such Liabilities.


Article 14 - General:
 
14-1. Protection of Collateral.  Neither the Agent nor any Lender has a duty as
to the collection or protection of the Collateral beyond the safe custody of
such of the Collateral as may come into the possession of the Agent and shall
have no duty as to the preservation of rights against prior parties or any other
rights pertaining thereto.  With the Borrower’s prior approval (which shall not
be unreasonably delayed or withheld), the Agent may include reference to the
Borrower (and may utilize any logo or other distinctive symbol associated with
the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Agent.
 
14-2. Successors and Assigns. This Agreement shall be binding upon the Borrower
and the Borrower’s representatives, successors, and assigns and shall inure to
the benefit of the Agent, the Lenders and their respective successors and
assigns, provided, however, no trustee or other fiduciary appointed with respect
to the Borrower shall have any rights hereunder.  In the event that the Agent or
any Lenders, in accordance with the provisions of Section 2-23 hereof, assign or
transfer their respective rights under this Agreement, the assignee shall
thereupon succeed to and become vested with all rights, powers, privileges, and
duties of such assignor hereunder to the extent of such assignment, and, with
respect to the interest so assigned, such assignor shall thereupon be discharged
and relieved from its duties and obligations hereunder.
 
14-3. Severability.  Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
14-4. Amendments.  Course of Dealing.
 
(a) This Agreement and the other Loan Documents incorporate all discussions and
negotiations between the Borrower, the Agent, and the Lenders, either express or
implied, concerning the matters included herein and in such other instruments,
any custom, usage, or course of dealings to the contrary notwithstanding.  No
such discussions, negotiations, custom, usage, or course of dealings shall
limit, modify, or otherwise affect the provisions thereof.  No failure by the
Agent to give notice to the Borrower of the Borrower’s having failed to observe
and comply with any warranty or covenant included in any Loan Document shall
constitute a waiver of such warranty or covenant or the amendment of the subject
Loan Document.
 
(b) The Borrower may undertake any action otherwise prohibited hereby, and may
omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Agent, subject to the terms and conditions of the
Agency Agreement.  No consent, modification, amendment, or waiver of any
provision of any Loan Document shall be effective unless executed in writing by
or on behalf of the party to be charged with such modification, amendment, or
waiver (and if such party is the Agent, then by a duly authorized officer
thereof). Any modification, amendment, or waiver provided by the Agent shall be
in reliance upon all representations and warranties theretofore made to the
Agent by or on behalf of the Borrower (and any guarantor, endorser, or surety of
the Liabilities) and consequently may be rescinded in the event that any of such
representations or warranties was not true and complete in all material respects
when given.
 
14-5. Power of Attorney.  In connection with all powers of attorney included in
this Agreement, the Borrower hereby grants unto the Agent full power to do any
and all things necessary or appropriate in connection with the exercise of such
powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement.  No power of attorney set forth in this Agreement shall be affected
by any disability or incapacity suffered by the Borrower and each shall survive
the same. All powers conferred upon the Agent by this Agreement, being coupled
with an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Agent.
 
14-6. Application of Proceeds.  Except as otherwise provided in Sections 7-5 and
11-2(e) hereof, the proceeds of any collection, sale, or disposition of the
Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in such order and manner as the Agent determines in its
sole discretion.  The Borrower shall remain liable for any deficiency remaining
following such application.
 
14-7. Costs and Expenses of Agent.
 
(a) The Borrower shall pay on demand all Costs of Collection and all reasonable
expenses of the Agent in connection with the preparation, execution, and
delivery of this Agreement and of any other Loan Documents, whether now existing
or hereafter arising, and all other reasonable expenses which may be incurred by
the Agent in preparing or amending this Agreement and all other agreements,
instruments, and documents related thereto, or otherwise incurred with respect
to the Liabilities, and all other costs and expenses of the Agent which relate
to the credit facility contemplated hereby.
 
(b) The Borrower shall pay on demand all costs and expenses (including
reasonable attorneys’ fees) incurred, following the occurrence, and during the
continuance, of any Event of Default, by the Agent in connection with the
enforcement, attempted enforcement, or preservation of any rights and remedies
under this, or any other Loan Document, as well as any such costs and expenses
in connection with any “workout”, forbearance, or restructuring of the credit
facility contemplated hereby.
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
(c) The Borrower authorizes the Agent to pay all such fees and expenses and in
the Agent’s discretion, to add such fees and expenses to the Loan Account.
 
(d) The undertaking on the part of the Borrower in this Section 14-7 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by the Agent in favor of the Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 14-7.
 
14-8. Copies and Facsimiles. This Agreement and all documents which relate
thereto, which have been or may be hereinafter furnished any of the Credit
Parties may be reproduced by such Credit Party by any photographic, microfilm,
xerographic, digital imaging, or other process, and the Credit Parties may
destroy any document so reproduced.  Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.
 
14-9. New York Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of The State of New York (without giving effect to the conflicts of
laws principals thereof, but including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).


14-10. Consent to Jurisdiction.
 
The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to any Loan Document may be brought in the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, as the Agent may elect in the Agent’s sole discretion.  By execution
and delivery of this Agreement, the Borrower, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
non-exclusive jurisdiction of the aforesaid courts.


(a) The Borrower WAIVES personal service of any and all process upon it, and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the Borrower at the Borrower’s address for
notices as specified herein, such service to become effective ten (10) Business
Days after such mailing.
 
(b) The Borrower WAIVES any objection based on forum non conveniens and any
objection to venue of any action or proceeding instituted in the aforesaid
courts under any of the Loan Documents.
 
(c) Nothing herein shall affect the right of the Agent to bring legal actions or
proceedings in any other competent jurisdiction.
 
The Borrower agrees that any action commenced by the Borrower asserting any
claim or counterclaim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and that such Courts shall have exclusive jurisdiction with respect
to any such action.
 
 
 
-80-

--------------------------------------------------------------------------------

 

 
14-11. Indemnification.  The Loan Parties shall indemnify, defend, and hold the
Agent and each other Credit Party and any employee, officer, or agent of the
Agent and other Credit Parties (each, an “Indemnified Person”) harmless of and
from any claim brought or threatened against any Indemnified Person by the
Borrower, any guarantor or endorser of the Liabilities, or any other Person (as
well as from reasonable attorneys’ fees and expenses in connection therewith) on
account of the relationship of the Borrower or of any other guarantor or
endorser of the Liabilities with the Agent and other Credit Parties (each, an
“Indemnified Claim”) other than any claim resulting from the gross negligence,
bad faith, or willful misconduct of such Indemnified Person.  Each Indemnified
Claim may be defended, compromised, settled, or pursued by the Indemnified
Person with counsel of the Agent’s selection (and if such Indemnified Claim is
brought by a Person other than the Loan Parties, any guarantor or endorser of
the Liabilities or any Affiliate of the Loan Parties, after consultation with
(but not approval of) the Loan Parties regarding the selection of such counsel),
but at the expense of the Borrower, provided that any Indemnified Claim may not
be settled without the consent of the Loan Parties (which shall not be
unreasonably withheld or delayed) if as the result of any such settlement the
Loan Parties will be obligated to make any payment (other than reimbursement of
the reasonable costs and expenses of  the Indemnified Person). This
indemnification shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Agent in favor of the Borrower or any
other Loan Party, other than a termination, release, or discharge which makes
specific reference to this Section 14-11.
 
14-12. Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:
 
(a) Words in the singular include the plural and words in the plural include the
singular.
 
(b) Titles, headings (indicated by being underlined or shown in Small Capitals)
and any Table of Contents are solely for convenience of reference; do not
constitute a part of the instrument in which included; and do not affect such
instrument’s meaning, construction, or effect.
 
(c) The words “includes” and “including” are not limiting.
 
(d) Text which follows the words “including, without limitation” (or similar
words) is illustrative and not limitational.
 
(e) Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision.  Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.
 
(f) Text which is shown in italics, shown in bold, shown IN ALL CAPITAL LETTERS,
or in any combination of the foregoing, shall be deemed to be conspicuous.
 
(g) The words “may not” are prohibitive and not permissive.
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
 
(h) The word “or” is not exclusive.
 
(i) Terms which are defined in one section of any Loan Document are used with
such definition throughout the instrument in which so defined.
 
(j) The symbol “$” refers to United States Dollars.
 
(k) Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof”, or “within” is to the entire Loan Document in
which such reference is made.
 
(l) References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.
 
(m) Except as otherwise specifically provided, all references to time are to
Boston time.
 
(n) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:
 
(i) Unless otherwise provided (A) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (B) the period so computed shall end at 5:00 PM on
the relevant Business Day.
 
(ii) The word “from” means “from and including”.
 
(iii) The words “to” and “until” each mean “to, but excluding”.
 
(iv) The word “through” means “to and including”.
 
(o) References to “presently”, “currently”, and other similar expressions mean
the date of this Agreement.
 
(p) The term “upon the occurrence, and during the continuance, of an Event of
Default”, “upon the occurrence, and during the continuance, of Default Interest
Event” and any other similar term means, subject to the terms and conditions of
the Agency Agreement, the occurrence of an Event of Default or a Default
Interest Event which has not been (i) waived by the Agent, or (ii) resolved to
the reasonable satisfaction of the Agent. For purposes hereof, an Event of
Default shall be deemed “resolved to the reasonable satisfaction of the Agent”
if (A) the Agent has not theretofore exercised any of its rights and remedies on
account of the existence of such Event of Default, and (B) the matter giving
rise to such Event of Default has been fully remediated by the Borrower,
provided, however, that (1) nothing contained herein shall furnish the Borrower
with any additional cure periods beyond those set forth in Article 10, if any,
prior to an event constituting an “Event of Default”, (2) notwithstanding the
foregoing, any Event of Default under Article 7, or Sections 10-1, 10-2,
10-12, or 10-13 hereof may only be waived by the Agent and shall not ever be
deemed “resolved to the reasonable satisfaction of the Agent”, and (3) the
Borrower may not resolve any occurrences which constitute Events of Default to
the reasonable satisfaction of the Agent on more than four (4) occasions in any
fiscal year.
 
 
 
-82-

--------------------------------------------------------------------------------

 
 
 
(q) The Loan Documents shall be construed and interpreted in a harmonious manner
and in keeping with the intentions set forth in Section 14-13 hereof, provided,
however, in the event of any inconsistency between the provisions of this
Agreement and any other Loan Document, the provisions of this Agreement shall
govern and control.
 
14-13. Intent. It is intended that:
 
(a) This Agreement take effect as a sealed instrument.
 
(b) The scope of the security interests created by this Agreement be broadly
construed in favor of the Agent and Lenders.
 
(c) The security interests created by this Agreement secure all Liabilities,
whether now existing or hereafter arising.
 
(d) All reasonable costs and expenses (other than overhead costs) incurred by
the Agent in connection with its relationship with the Borrower shall be borne
by the Borrower.
 
(e) Unless otherwise explicitly provided herein, the consent of the Agent or any
Lender to any action of the Borrower which is prohibited unless such consent is
given may be given or refused by the Agent and Lenders in their reasonable
discretion.
 
14-14. Right of Set-Off. Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Agent, any Lender, or any participant (a “Participant”) in the credit facility
contemplated hereby or any from any Affiliate of the Agent, any Lender, or any
Participant and any cash, securities, instruments or other property of the
Borrower in the possession of the Agent, any Lender, any Participant or any such
Affiliate, whether for safekeeping or otherwise (regardless of the reason such
Person had received the same) shall at all times constitute security for all
Liabilities and for any and all obligations of the Borrower to the  Agent, any
Lender or any Participant or any such Affiliate and may be applied or set off
against the Liabilities and against such obligations at any time, whether or not
such are then due and whether or not other collateral is then available to the
Agent, any Lender or any Participant or any such Affiliate.
 
14-15. Maximum Interest Rate.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Revolving Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Agent or Lenders exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Requirements of
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Liabilities hereunder.
 
14-16. Waivers.
 
(a) The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Agent and
Lenders, in entering into the financial arrangements contemplated hereby and in
providing loans and other financial accommodations to or for the account of the
Borrower as provided herein, whether not or in the future, are relying on such
waivers.
 
 
 
-83-

--------------------------------------------------------------------------------

 
 
 
(b) THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY
WAIVES THE FOLLOWING:
 
(i) Except as otherwise specifically required hereby, and to the extent
permissible under applicable Requirements of Law, notice of non-payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral.
 
(ii) Except as otherwise specifically required hereby, and to the extent
permissible under applicable Requirements of Law, the right to notice and/or
hearing prior to the Agent’s  exercising of the Agent’s rights upon default.
 
(iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE AGENT OR ANY LENDER OR IN WHICH THE AGENT OR ANY
LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF
OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY
OTHER PERSON AND THE AGENT OR ANY LENDER (AND THE AGENT AND LENDERS LIKEWISE
WAIVE THEIR RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).
 
(iv) Except to the extent that such may not be waived under applicable
Requirements of Law, the benefits or availability of any stay, limitation,
hindrance, delay, or restriction with respect to any action which the Agent or
any Lender may or may become entitled to take hereunder.
 
(v) Any defense, counterclaim, set-off, recoupment, or other basis on which the
amount of any Liability, as stated on the books and records of the Agent or any
Lender, could be reduced or claimed to be paid otherwise than in accordance with
the tenor of and written terms of such Liability.
 
(vi) Any claim against the Agent or any Lender to consequential, special, or
punitive damages.
 
14-17. Confidentiality. The Credit Parties shall keep, and shall cause their
respective officers, directors, employees, affiliates and attorneys to keep, all
financial statements, reports and other proprietary information furnished to
them by the Borrower, the Guarantor or their respective Affiliates (hereinafter
collectively, the “Information”) confidential and shall not disclose such
Information, or cause such Information to be disclosed, to any Person, provided,
however, that (i) the Information may be disclosed to any Credit Party’s
officers, directors, employees, affiliates, attorneys and other advisors as need
to know the Information in connection with the Agent’s or Lenders’
administration of the Liabilities; (ii) the Information may be disclosed to any
regulatory or other governmental authorities having jurisdiction over the Agent
and Lenders as required in connection with the exercise of their regulatory
activity; (iii) the Information may be disclosed to any prospective assignee or
participant, who has agreed to be bound by the provisions of this Section 14-17;
(iv) the Information may be disclosed in connection with the enforcement of the
Liabilities by the Agent or any Lender to the extent required in connection
therewith; and (v) the Information may otherwise be disclosed to the extent
required by law.  Notwithstanding anything herein to the contrary, “Information”
shall not include, and each Credit Party (and each employee, representative, or
other agent of the Agent and each Lender) may disclose to any and all Persons
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including options or other tax analyses) that are
provided to any Credit Party (and each employee, representative, or other agent
of any Credit Party) relating to such tax treatment and tax structure; provided,
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Revolving Credit, the L/Cs and other transactions contemplated hereby.
 
 
 
-84-

--------------------------------------------------------------------------------

 
 
 
14-18. Press Releases.  Once the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding press
release regarding this Agreement, then Borrower consents to the publication by
the Agent and/or Lender of advertising material relating to the financing
transactions contemplated by this Agreement using the Borrower’s name, product
photographs, logo or trademark.  The Agent and/or Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof.  Subject to the conditions contained
in this Section 14-18, the Agent and Lender reserve the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
 
14-19. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Party, on the one
hand, and the Agent and Lenders, on the other hand, and each of the Loan Parties
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Agent and Lenders are and have been acting solely as principals
and are not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) the Agent and Lenders have not assumed and will not assume
an advisory, agency or fiduciary responsibility in favor of the Loan Parties
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Agent and Lenders have advised or are currently advising the Loan Parties or any
of their respective Affiliates on other matters) and the Agent and Lenders have
no any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agent, any
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Agent and Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agent and any Lender with respect to any breach or alleged breach of
agency or fiduciary duty.
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
 
14-20. No Other Duties.  Anything herein to the contrary notwithstanding, none
of the Arranger (including its role as “bookrunner”) listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity as the Agent, a Lender
or the Issuer hereunder.
 
14-21. USA PATRIOT Act Notice.  The Agent and each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each such Person and
other information that will allow the Agent and each Lender to identify the Loan
Parties in accordance with the Act.  Each of the Loan Parties is in compliance,
in all material respects, with the Patriot Act.  No part of the proceeds of the
Revolving Loans will be used by the Loan Parties, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
14-22. Foreign Asset Control Regulations.  Neither of the advance of the Swing
Line Loans or Revolving Credit Loans or the issuance of L/Cs, nor the use of the
proceeds of any thereof, will violate the Trading With the Enemy Act (50 U.S.C.
§ 1 et seq., as amended) (the "Trading With the Enemy Act") or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the "Foreign Assets Control
Regulations") or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the
Loan Parties or their Affiliates (a) is or will become a "blocked person" as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such "blocked person" or in
any manner violative of any such order.
 
14-23. Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in L/Cs and Swing Line
Loans and to make payments hereunder are several and not joint.  The failure of
any Lender to make any Revolving Credit Loan, to fund any such participation or
to make any payment hereunder on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Credit Loan, to purchase its participation or to make its payment
hereunder.
 
14-24. Existing Loan Agreement Amended and Restated.  This Agreement shall amend
and restate the Existing Loan Agreement in its entirety.  On the Effective Date,
the rights and obligations of the parties under the Existing Loan Agreement
shall be subsumed within and be governed by this Agreement; provided, however,
that each of the “Revolving Credit Loans” (as such term is defined in the
Existing Loan Agreement) outstanding under the Existing Loan Agreement on the
Effective Date shall, for purposes of this Agreement, be included as  Revolving
Credit Loans hereunder and each of the “L/Cs” (as defined in the Existing Loan
Agreement) outstanding under the Existing Loan Agreement on the Effective Date
shall be L/Cs hereunder.
 
 
 
 
-86-

--------------------------------------------------------------------------------

 
 

 
[signature pages follow]
 


 
-87-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written.  This Agreement shall take effect as a sealed
instrument.


BORROWER:                                                                    AEROPOSTALE,
INC., as “Borrower”
 
 
 

   By:  /s/ Marc Miller      Name:  Marc Miller       Title:  Chief Financial
Officer  

 


GUARANTORS:         
 
                                                        

   AEROPOSTALE WEST, INC    JIMMY’Z SURF CO., LLC    AERO GC MANAGEMENT LLC  
 AEROPOSTALE PROCUREMENT COMPANY, INC.    AEROPOSTALE LICENSING, INC.    P.S.
FROM AEROPOSTALE, INC.,    each as a “Guarantor”

 
 

   By:  /s/ Marc Miller      Name:  Marc Miller       Title:  Chief Financial
Officer  

 

 
[Signature Page to Third Amended and Restated Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

   BANK OF AMERICA, N.A.,      as “Agent” and a “Lender”  

 

   By:  /s/ Christine Hutchinson      Name:  Christine Hutchinson      Title:
 Director  

 







[Signature Page to Third Amended and Restated Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 


 
 

   WELLS FARGO BANK, NATIONAL ASSOCIATION, as a “Lender”  

 

   By:  /s/ Connie Liu      Name:  Connie Liu      Title:  Vice President  

 


 


[Signature Page to Third Amended and Restated Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 2.8


Revolving Credit Note





--------------------------------------------------------------------------------

 
REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

 
Boston, Massachusetts
September 22, 2011




FOR VALUE RECEIVED, the undersigned, Aeropostale, Inc., a Delaware corporation
with its principal executive offices at 112 West 34th Street, New York, New York
10120 (the "Borrower") promises to pay to the order of Wells Fargo Bank,
National Association, a national banking association with offices at One Boston
Place, 18th Floor, Boston, Massachusetts  02108 (hereinafter, with any
subsequent holder, a "Lender") the aggregate unpaid principal balance of loans
and advances made to or for the account of the Borrower pursuant to the
Revolving Credit established pursuant to the Third Amended and Restated Loan and
Security Agreement dated as of even date herewith (as such may be amended
hereafter, the "Loan Agreement") by and among Bank of America, N.A., as Agent on
behalf of itself, the Lender and certain other lenders, the lenders party
thereto, the Guarantors party thereto, and the Borrower, with interest at the
rate and payable in the manner stated therein.  All capitalized terms used but
not defined herein shall have the meaning set forth in the Loan Agreement.


This is a "Revolving Credit Note" to which reference is made in the Loan
Agreement and is subject to all terms and provisions thereof.  The principal of,
and interest on, this Revolving Credit Note shall be payable as provided in the
Loan Agreement and shall be subject to acceleration as provided therein.


The Lender's books and records concerning loans and advances pursuant to the
Revolving Credit, the accrual of interest thereon, and the repayment of such
loans and advances, shall be prima facie evidence of the indebtedness to the
Lender hereunder.


No delay or omission by the Lender in exercising or enforcing any of the
Lender's powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion.  No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof; assents to any extension or other
indulgence (including, without limitation, the release or substitution of
collateral) permitted by the Lender with respect to this Revolving Credit Note
and/or any collateral given to secure this Revolving Credit Note or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Borrower.


This Revolving Credit Note shall be binding upon the Borrower and upon its
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its successors, endorsees, and assigns.


The liabilities of the Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Revolving Credit Note.  Each reference in this
Revolving Credit Note to the Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated unless and until all liabilities, obligations
and indebtedness to the Lender of the Person from whom contribution is sought
have been satisfied in full.


This Revolving Credit Note and all rights and obligations hereunder, including
matters of construction, validity, and performance, shall be governed by the
laws of The State of New York (without giving effect to the conflicts of laws
principals thereof, but including Sections 5-1401 and 5-1402 of the New York
General Obligations Law).
 
 
 
 

--------------------------------------------------------------------------------

 

 
The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of its relationship with the Borrower contemplated
by the within Revolving Credit Note, are relying thereon.  THE BORROWER, TO THE
EXTENT ENTITLED THERETO, WAIVES ANY PRESENT OR FUTURE RIGHT OF THE BORROWER OR
OF ANY OTHER PERSON LIABLE TO THE AGENT OR THE LENDER ON ACCOUNT OF OR IN
RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN ANY CASE OR CONTROVERSY IN
WHICH THE AGENT OR THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR THE LENDER OR IN WHICH THE
AGENT OR THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF, OR IS IN RESPECT TO, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER, THE AGENT, ANY SUCH PERSON, AND THE LENDER.


[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 

 

     BORROWER:           Witness:     AEROPOSTALE, INC.            
/s/ Robert Hernon                         By:  /s/ Marc Miller        Name:
 Marc Miller         Title:  Chief Financial Officer  

 
1363642.1

Signature Page to Revolving Credit Note – Wells Fargo Bank, National Association
 
 

--------------------------------------------------------------------------------

 

 
Exhibit 4.2 to
The Third Amended and Restated
 Loan and Security Agreement




Related Entities and other Guarantors




Aéropostale West, Inc.
Jimmy’Z Surf Co., LLC
Aéropostale Canada, Inc.
Aéropostale Puerto Rico, Inc.
Aéropostale Licensing, Inc.
P.S. from Aéropostale, Inc.
Aéropostale Procurement Company, Inc.

 
 

--------------------------------------------------------------------------------

 



Exhibit 4.3 to
The Third Amended and Restated
 Loan and Security Agreement




Trade Names




(a)(i)        Aéropostale
Jimmy’Z
P.S. from Aéropostale


(a)(ii)       None.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.5 to
The Third Amended and Restated
Loan and Security Agreement
 
Locations, Leases and Landlords
 
(see attached).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

                           
Aeropostale, Inc. - Locations, Leases and Landlords
                                                 
Location
Name
Address
Space
City
ST
Zip
 SQFT
Company
Address1
Address2
City
State
Zip Code
                           
Aeropostale Stores
                       
11
Franklin Mills Mall
1434 Franklin Mills Circle
0
Philadelphia
PA
19154
         4,865
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
19
Arizona Mills Mall
5000 Arizona Mills Circle
179
Tempe
AZ
85282
         4,255
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
20
Newport Centre
30-262 Mall Drive West
0
Jersey City
NJ
07307
         3,372
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
22
Stoneridge Mall
1364 Stoneridge Mall Drive
0
Pleasanton
CA
95466
         3,709
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
23
Bridgewater Commons
400 Commons Way
279
Bridgewater
NJ
08807
           3,110
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
25
Parmatown Mall
7777 West Ridgewood Drive
4
Parma
OH
44129
          3,017
RMS Investment Company
7899 W. Ridgewood Drive
Parma
OH
44129-5506
27
Great Northern Mall
4954 Great Northern Boulevard
0
North Olmstead
OH
44070
         3,028
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
28
Woodbridge Center
260 Woodbridge Center Drive
2535
Woodbridge
NJ
07095
         3,890
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
30
Staten Island Mall
2655 Richmond Avenue
247A
Staten Island
NY
10314
         3,762
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
31
Rockaway
Route 80 & Mt Hope Avenue
128
Rockaway
NJ
07866
          6,147
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
34
The Mall at Greece Ridge
458 Greece Center Drive
458
Rochester
NY
14626
          3,132
Wilmorite
1265 Scottsville Road
 
Rochester
NY
14624
35
Ross Park Mall
1000 Ross Park Mall Drive
0
Pittsburgh
PA
15237
         4,659
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
36
The Mall at St. Matthews
5000 Shelbyville Road
1340
Louisville
KY
40207
          5,147
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
37
Cherry Hill Mall
252 Cherry Hill Mall
1265
Cherry Hill
NJ
08002
         5,933
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
38
Valley Fair Shopping Center
2855 Stevens Creek Boulevard
B577
Santa Clara
CA
95050
         2,864
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
41
River Oaks Center
96 River Oaks Dr.
0
Calumet City
IL
60409
         2,778
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
43
Lycoming Mall
300 Lycoming Mall Circle
812
Pennsdale
PA
17756
          3,519
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
46
Lehigh Valley Mall
224 Lehigh Valley Mall
R4
Whitehall
PA
18052
         4,020
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
48
South Hills Village
346 South Hills Village
0
Upper St. Clair
PA
15241
         3,590
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
49
Hamilton Mall
Black Horse Pike
0
Mays Landing
NJ
08330
          4,221
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
50
Square One Mall
363 Square One Mall
1
Saugus
MA
01906
         3,977
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
51
Dadeland
7225 Southwest 88th Street
3050A
Miami
FL
33156
         4,674
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
52
Sunrise Mall
100 Sunrise Mall
0
Massapequa
NY
11758
         3,290
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
54
Manhattan Mall
100 West 33rd Street
0
New York
NY
10001
         4,326
Vornado
210 Route 4 East
 
Paramus
NJ
07652
56
Washington Crown Center
1500 W. Chestnut Street
256
Washington
PA
15301
         3,436
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
57
Eastview Mall
257 Eastview Mall
F9
Victor
NY
14564
         3,600
Wilmorite
1265 Scottsville Road
 
Rochester
NY
14624
58
Garden State Plaza
355 State Highway #17 South
1114
Paramus
NJ
07652
         5,903
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
59
Marketplace Mall
3400 West Henrietta Road
0
Rochester
NY
14623
         3,479
Wilmorite
1265 Scottsville Road
 
Rochester
NY
14624
60
Granite Run Mall
1067 West Baltimore Pike
0
Media
PA
19063
         3,202
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
62
Walden Galleria
2000 Walden Avenue
L213
Cheektowaga
NY
14225
          7,134
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
63
Burlington Mall
75 Middlesex Turnpike
C16A
Burlington
MA
01803
         2,800
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
65
Del Amo Mall
21540 Hawthorne Boulevard
14
Torrance
CA
90503
         3,342
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
66
Roosevelt Field Mall
630 Old Country Rd
1036 & 1037
Garden City
NY
11530
         5,377
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
67
Smith Haven Mall
148 Smith Haven Mall
J03
Lake Grove
NY
11755
           4,116
Simon Property Group
Smith Haven Mall
225 W. Washington St.
Indianapolis
IN
46204
70
Emerald Square
999 S. Washington Street
D322
North Attleboro
MA
02760
         2,778
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
71
Twelve Oaks Mall
27688 Novi Road
D181
Novi
MI
48377
         4,573
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
75
Poughkeepsie Galleria
2001 South Road
0
Poughkeepsie
NY
12601
         3,409
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
77
Hamilton Place
2100 Hamitlon Place Boulevard
267
Chattanooga
TN
37421
         3,956
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
79
Pentagon City
1100 South Hayes
1028
Arlington
VA
22202
         3,840
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
84
Gwinnett Place
2100 Pleasant Hill Road
0
Duluth
GA
30096
         3,383
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
85
Castleton Square
6020 East 82nd Street
0
Indianapolis
IN
46250
         4,030
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
86
Towne Center At Cobb
400 Earnett Barrett Parkway
0
Kennesaw
GA
30144
         4,037
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
87
Crossgates Mall
120 Washington Ave. Extension
D206A
Albany
NY
12203
         5,295
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
88
Scottsdale Fashion Square
7014 East Camelback Road
2129
Scottsdale
AZ
85251
         3,570
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
89
Jefferson Valley Mall
650 Lee Boulevard
0
Yorktown Heights
NY
10598
         3,384
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
90
Trumbull Shopping Park
5065 Main Street
0
Trumbull
CT
06611
         3,500
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
91
Concord Mall
4737 Concord Pike
0
Wilmington
DE
19803
         3,600
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
92
Oxford Valley Mall
2300 East Lincoln Highway
0
Langhorne
PA
19047
         3,986
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
93
Paramus Park Mall
700 Paramus Park
1675
Paramus
NJ
07652
         4,433
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
99
King's Plaza Mall
5240 Kings Plaza
141
Brooklyn
NY
11234
         4,895
Vornado
210 Route 4 East
 
Paramus
NJ
07652
100
Willowbrook Mall
1444 Willowbrook Mall
1126
Wayne
NJ
07470
         4,299
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
102
Park City Center
711 Park City Center
G711
Lancaster
PA
17601
         5,483
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
103
Ohio Valley Mall
67800 Mall Ring Road
320
St. Clairsville
OH
43950
         3,567
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
104
Los Cerritos Center
156 Los Cerritos Center
0
Cerritos
CA
90703
         3,900
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
105
Monroeville Mall
US Route 22E
0
Monroeville
PA
15146
         3,809
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
106
Natick Collection
1245 Worcester Road
0
Natick
MA
01760
         3,726
General Growth
110 N Wacker Dr
 
Chicago
IL
60606

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 Location Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State
Zip
Code
109
Belden Village
4381 Belden Village Mall
0
Canton
OH
44718
         3,954
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
110
Dulles Town Center
21100 Dulles Town Circle
220
Dulles
VA
20166
         3,000
Lerner
2000 Tower Oaks Boulevard
Eighth Floor
Rockville
MD
20852
111
Lakeside Mall
14600 Lakeside Circle
1450
Sterling Heights
MI
48313
         5,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
112
Holyoke Mall
50 Holyoke Street
0
Holyoke
MA
01040
          3,136
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
113
Genesee Valley Center
3231 South Linden Road
0
Flint
MI
48507
          3,518
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
114
Greenwood Park Mall
1251 US 31 North
0
Indianapolis
IN
46142
         3,097
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
115
Shoppingtown Mall
3649 Erie Boulevard East
14
Dewitt
NY
13214
         3,498
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
116
University Park Mall
6501 North Grape Road
0
Mishawaka
IN
46545
         3,634
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
117
Cross County Mall
5110 Xavier Drive
5110/5120
Yonkers
NY
10704
         5,558
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
120
St. Charles Towne Center
11110 Mall Circle
Q08
Waldorf
MD
20603
         3,582
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
121
Fiesta Mall
1445 West Southern
1250
Mesa
AZ
85202
         3,635
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
123
Great Lakes Mall
7850 Mentor Avenue
330
Mentor
OH
44060
         3,482
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
124
West Town Mall
7600 Kingston Pike
1156
Knoxville
TN
37919
         2,990
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
127
Edison Mall
4125 Cleveland Avenue
0
Fort Myers
FL
33901
         3,527
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
129
Quaker Bridge Mall
Route 1 & Quaker Bridge Road
I10
Lawrenceville
NJ
08608
         3,222
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
130
Livingston Mall
112 Eisenhower Parkway
1022
Livingston
NJ
07039
         3,497
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
131
Ocean County Mall
1201 Hooper Avenue
101L
Toms River
NJ
08753
         3,645
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
132
Walt Whitman Mall
160-5 Route 110
1063
Huntington Station
NY
11746
         4,354
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
133
Tri-County Mall
11700 Princeton Pike
G-9
Cincinnati
OH
45246
         2,500
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
134
Monmouth Mall
Routes 35 & 36
0
Eatontown
NJ
07724
         3,745
Vornado
210 Route 4 East
 
Paramus
NJ
07652
135
Montgomery Mall
230 Montgomery Mall
C1 & C2
North Wales
PA
19454
         4,046
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
136
White Plains
100 Main Street
489
White Plains
NY
10601
         3,690
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
137
Willow Grove Park
2500 Moreland Road
0
Willow Grove
PA
19090
         2,965
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
139
Galleria At Crystal Run
1 Galleria Drive
D209
Middletown
NY
10940
          4,091
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
140
Carousel Center
9768 Carousel Center
0
Syracuse
NY
13290
         3,832
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
141
Sunvalley Mall
236 Sunvalley Mall
0
Concord
CA
94520
         2,590
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
142
Hawthorn Center
707 Hawthorn Center
G6UL
Vernon Hills
IL
60061
         3,542
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
143
Stratford Square Mall
220 Stratford Square
B20
Bloomingdale
IL
60108
         2,557
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
144
Deptford Mall
300 North Almonession Road
0
Deptford
NJ
08096
          4,414
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
145
Stamford Town Center
100 Grey Rock Place
0
Stamford
CT
06901
         3,454
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
146
Woodfield Mall
5 Woodfield Mall
G311
Schaumburg
IL
60173
          5,124
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
147
Fox Valley
2426 Fox Valley Center
0
Aurora
IL
60504
         3,944
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
148
Danbury Fair Mall
7 Backus Avenue
0
Danbury
CT
06810
         4,827
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
149
Eastern Hills Mall
4545 Transit Road
670
Williamsville
NY
14221
         3,550
Mountain Development Corp.
100 Delawanna Avenue
 
Clifton
NJ
07014
150
Freehold Raceway Mall
3710 Route 9
0
Freehold
NJ
07728
         3,468
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
151
Silver City Galleria Mall
2 Galleria Mall Drive
0
Taunton
MA
02780
          3,127
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
152
Christiana Mall
102 Christiana Mall
0
Newark
DE
19702
         4,879
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
153
Columbia Mall
10300 Little Patuxent Parkway
153
Columbia
MD
21044
          4,159
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
154
Menlo Park Mall
100 Menlo Park Road
349
Edison
NJ
08837
         4,000
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
157
Southlake Mall
2250 Southlake Mall
BU-628
Merrillville
IN
46410
         4,005
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
158
Boulevard Mall
1231 Niagara Falls Boulevard
0
Amherst
NY
14226
          4,731
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
159
Fairfield Commons Mall
2727 Fairfield Mall
0
Beavercreek
OH
45432
          3,731
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
160
Lynnhaven Mall
701 Lynnhaven Parkway
D06A
Virginia Beach
VA
23452
         3,330
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
162
Seminole Towne Center
268 Towne Center Circle
0
Sanford
FL
32771
          3,213
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
164
Chesterfield Towne Center
11500 Midlothian Turnpike
0
Richmond
VA
23113
         3,940
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
166
Queens Center
90-15 Queens Boulevard
0
Elmhurst
NY
11373
         3,830
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
167
Great Northern Mall
4155 Route 31
G-106
Clay
NY
13041
          3,091
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
169
Sangertown Mall
Route 5 & 5A
G-03
New Hartford
NY
13413
         4,069
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
171
Westmoreland Mall
Route 30 East
218
Greensburg
PA
15601
         2,838
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
172
Dover Mall
3024 Dover Mall
0
Dover
DE
19901
         4,274
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
174
Green Acres Mall
1048 Green Acres Mall
107
Valley Stream
NY
11581
         3,624
Vornado
210 Route 4 East
 
Paramus
NJ
07652
175
Tippecanoe Mall
2415 Sagamore Pkwy South
C11B
Lafayette
IN
47905
         4,693
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
176
Fox Run Mall
50 Fox Run Road
1
Newington
NH
03801
         3,670
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
177
Pyramid Mall Ithaca
40 Catherwood Road
B07
Ithaca
NY
14850
         3,533
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
178
Hudson Valley Mall
1300 Ulster Ave
H04
Kingston
NY
12401
         3,600
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
183
Metrocenter Mall
9818 Metro Parkway East
0
Phoenix
AZ
85051
         3,702
Jones Lang LaSalle Americas, Inc
3344 Peachtree Road NE, Suite 1200
Atlanta
GA
30326
184
Palisades Center
2452 Palisades Center Drive
B203
West Nyack
NY
10994
         5,649
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
185
South Shore Mall
1701 Sunrise Highway
0
Bay Shore
NY
11706
         3,593
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
188
Stones River Mall
1720 Old Fort Parkway
A160
Murfreesboro
TN
37129
         3,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
189
Southland
23000 Eureka Road
1290
Taylor
MI
48180
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
190
Dayton Mall
2700 Miamisburg-Centerville Road
252
Dayton
OH
45459
         3,870
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
192
The Shoppes at Buckland Hills
194 Buckland Hills Drive
1138
Manchester
CT
06040
         4,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
193
Exton Square Mall
306 Exton Square Parkway
2005
Exton
PA
19341
         3,360
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
194
Mall Of New Hampshire
1500 South Willow Street
W123
Manchester
NH
03103
         3,728
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
195
Crystal Mall
850 Hartford Turnpike
R207
Waterford
CT
06385
         2,853
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
197
Annapolis Mall
1340 Annapolis Mall
126
Annapolis
MD
21401
         3,974
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
198
Orland Square
240 Orland Square
B11
Orland Park
IL
60462
          3,081
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
200
Northshore Mall
210 Andover Street
E155
Peabody
MA
01960
         3,473
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
201
Southern Park Mall
7401 Market Street
725
Youngstown
OH
44512
         3,700
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
202
Great Lakes Crossing
4532 Baldwin Road
859
Auburn Hills
MI
48326
          3,212
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
203
Northwoods Mall
2150 Northwoods Boulevard
G532
N. Charleston
SC
29406
         4,078
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
204
Mall of America
267 North Garden
N267
Bloomington
MN
55425
          7,152
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
205
Century Mall III
3075 Clairton Road
629
West Mifflin
PA
15123
          3,107
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
206
Hanes Mall
3320 Silas Creek Parkway
AL-120
Winston Salem
NC
27103
          3,961
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
207
Rivertown Crossing
3700 Rivertown Parkway SW
2048
Grandville
MI
49418
          5,513
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
208
Providence Place
118 Providence Place
B307
Providence
RI
02903
         3,090
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
209
Meriden Square Mall
470 Lewis Avenue
4068
Meriden
CT
06451
         3,436
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
214
Southpark Center
408 Southpark Center
DL-408
Strongsville
OH
44136
         3,424
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
215
Glenbrook Square Mall
4201 Coldwater Road
L06
Fort Wayne
IN
46805
         5,499
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
216
Market Place
2000 North Neil Street
340
Champaign
IL
61820
         3,920
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
218
Summit Mall
3265 West Market Street
258A
Akron
OH
44333
          3,139
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
219
Eastwood Mall
5555 Youngstown-Warren Rd
652
Niles
OH
44446
         3,500
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
220
College Mall
2918 East Third Street
M13A
Bloomington
IN
47401
         3,505
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
221
Muncie Mall
3501 North Granville Avenue
L05
Muncie
IN
47303
         3,705
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
222
Plymouth Meeting Mall
2100 Plymouth Meeting Mall
2100
Plymouth Meeting
PA
19462
         3,077
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
223
Haywood Mall
700 Haywood Mall
2045
Greenville
SC
29605
         3,403
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
224
Jersey Gardens
651 Kapkowski Road
2076
Elizabeth
NJ
07201
         5,363
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
225
Knoxville Center Mall
3001 Knoxville Center Drive
2187
Knoxville
TN
37924
          3,019
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
226
Meridian Mall
1982 East Grand River Avenue
243
Okemos
MI
48864
         3,660
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
227
Franklin Park Mall
5001 Monroe Street
520
Toledo
OH
43623
          5,517
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
228
Potomac Mills Center
2700 Potomac Mills Circle
247
Prince William
VA
22192
         3,559
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
229
Coventry Mall
Route 724 & 100 Bypass
C-8
Pottstown
PA
19465
         2,958
Stoltz Management
725 Conshohocken Road
Bala Cynwyd
PA
19004
230
Coolsprings Galleria
1800 Galleria Boulevard
2140
Franklin
TN
37067
         3,736
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
231
Fairlane Town Center
18900 Michigan Avenue
N314
Dearborn
MI
48126
         3,047
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
233
Colonial Mall Gadsden
1001 Rainbow Drive
47
Gadsden
AL
35901
          3,165
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
234
Colonial Park Mall
Route 22 & Colonial Road
15
Harrisburg
PA
17109
          3,125
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
236
Pheasant Lane Mall
310 Daniel Webster Highway
E145
Nashua
NH
03060
          3,103
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
237
Beaver Valley Mall
640 Beaver Valley Mall
640
Monaca
PA
15061
         4,000
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
238
Honey Creek
3401 South US Highway 41
B-2
Terre Haute
IN
47802
         3,640
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
239
RiverGate Mall
1000 Rivergate Parkway
1040
Goodlettsville
TN
37072
         3,462
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
240
Cary Town Center
1105 Walnut Street
E4428
Cary
NC
27511
         2,567
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
242
Grand Central Mall
100 Grand Central Mall
273
Vienna
WV
26105
          2,712
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
243
Mall At Johnson City
2011 North Roan Street
17
Johnson City
TN
37601
         3,055
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
244
Maplewood Mall
3001 White Bear Avenue
2012
Maplewood
MN
55109
         2,974
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
245
Chesterfield Mall
253 Chesterfield Mall
BL-220
Chesterfield
MO
63017
         3,208
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
246
Chapel Hill Mall
2000 Britain Road
339
Akron
OH
44310
          3,418
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
247
Fashion Square Mall
4691 Fashion Square Mall
C312
Saginaw
MI
48604
         3,009
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
248
Wilton Mall
3065 Route 50
E-18
Saratoga Springs
NY
12866
         2,467
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
249
Asheville Mall
3 South Tunnel Road
L-42
Asheville
NC
28805
          3,154
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
250
Burnsville Center
2016 Burnsville Center
1044
Burnsville
MN
55306
         2,676
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
251
Eastland Mall
800 N. Green River Road
64
Evansville
IN
47715
          3,310
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
254
Mid Rivers
1252 Mid Rivers Mall Drive
1252
St. Peters
MO
63376
          3,133
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
256
Independence Mall
101 Independence Mall Way
D114
Kingston
MA
02364
          3,081
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
257
Circle Centre Mall
49 West Maryland Street
F16
Indianapolis
IN
46225
         3,632
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
258
Tysons Corner Center
7983 Tysons Corner Center
G5U
McLean
VA
22102
          3,481
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
259
Arundel Mills
7000 Arundel Mills Circle
211
Hanover
MD
21076
         3,088
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
260
Arnot Mall
3300 Chambers Road
N9
Horseheads
NY
14845
         3,000
Arnot Realty Corporation
100 Stillwater Drive
 
Horseheads
NY
14845
261
Morgantown Mall
9613 Mall Road
613
Morgantown
WV
26501
         2,870
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
262
Arbor Place
6700 Douglas Boulevard
1180
Douglasville
GA
30315
         3,339
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
263
Governor's Square
1500 Apalachee Parkway
2170
Tallahassee
FL
32301
         3,024
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
264
Colonial Mall at Macon
3661 Eisenhower Parkway
18
Macon
GA
31206
          3,120
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
265
Miller Hill
1600 Miller Trunk Highway
J08
Duluth
MN
55811
         2,842
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438

 
 
 
 

--------------------------------------------------------------------------------

 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
266
Merle Hay Mall
3800 Merle Hay Road
912
Des Moines
IA
50310
         3,456
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
268
Oak Court
4465 Poplar Avenue
1130
Memphis
TN
38117
         4,000
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
269
Four Seasons Mall
209 Four Seasons Town Cntr
209
Greensboro
NC
27407
         3,585
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
271
Harford Mall
678 Belair Road
W4
Bel Air
MD
21014
         3,243
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
272
University Mall
1701 McFarlen Boulevard East
112
Tuscaloosa
AL
35405
         3,539
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
273
Meadowbrook Mall
2640 Meadowbrook Road
640
Bridgeport
WV
26330
         3,325
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
274
Sandusky Mall
4314 Milan Road
327
Sandusky
OH
44870
         3,457
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
275
Eastland Mall
1615 E. Empire Street
1055
Bloomington
IL
61701
           4,211
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
277
Brass Mill Center
495 Union Street
1128
Waterbury
CT
06706
         3,759
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
278
White Marsh
8200 Perry Hall Boulevard
2035
Baltimore
MD
21236
         3,265
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
280
Concord Mills
8111 Concord Mills Boulevard
699
Concord
NC
28027
          3,051
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
281
Kennedy Mall
555 John F. Kennedy Road
566
Dubuque
IA
52002
         3,745
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
282
Augusta Mall
3450 Wrightsboro Road
1131
Augusta
GA
30909
         3,242
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
283
Independence Mall
3500 Oleander Drive
1093
Wilmington
NC
28403
          3,216
Centro Properties
2 Tower Bridge
One Fayette Street Suite 300
Conshohocken
PA
19428
284
Colonial Myrtle Beach
10177 North  Kings Highway
D9
Myrtle Beach
SC
29572
         3,438
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
285
Greenville Mall
714 SE Greenville Boulevard
D-4
Greenville
NC
27858
         2,895
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
286
Richland Mall
649 Richland Mall
A-7
Mansfield
OH
44906
         3,500
Centro Properties
2 Tower Bridge
One Fayette Street Suite 300
Conshohocken
PA
19428
287
North Dartmouth Mall
137 N. Dartmouth Mall
1360
North Dartmouth
MA
02747
         3,300
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
288
Eastland Mall
2716 Eastland Mall
B8
Columbus
OH
43232
         4,560
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
289
Woodland Mall
3195 28th Street
1A
Grand Rapids
MI
49512
          3,615
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
290
Valley Hills Mall
1960 Highway 70 South East
230
Hickory
NC
28602
         3,699
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
291
Riverchase Galleria
2000 Riverchase Galleria
V2
Hoover
AL
35244
         3,089
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
292
Westroads Mall
10000 California Street
3212
Omaha
NE
68114
         4,022
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
293
Tanger Outlet Riverhead
1770 West Main Street
304
Riverhead
NY
11901
         3,838
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
294
Springfield Mall
1250 Baltimore Parkway
10BU
Springfield
PA
19064
          3,071
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
297
Macomb Mall
32281 Gratiot Avenue
240/250
Roseville
MI
48066
         3,000
Thor Equities
25 West 39th Street
 
New York
NY
10018
299
Mall of Louisiana
6401 Blue Bonnet Boulevard
2186
Central
LA
70837
         3,369
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
300
River Hills Mall
1850 Adams Street
308
Mankato
MN
56001
         3,044
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
301
Colonial Mall Bel Aire
3449 Bel Air Mall
C19
Mobile
AL
36606
         2,846
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
303
Northtown Mall
398 Northtown Drive
H19
Blaine
MN
55434
         3,600
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
304
Bangor Mall
663 Stillwater Avenue
E6
Bangor
ME
04401
          3,514
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
305
Oakdale Mall
601-635 Harry L. Drive
76
Johnson City
NY
13790
         2,827
Vornado
210 Route 4 East
 
Paramus
NJ
07652
306
Independence Center
1162 Independence Center Dr.
G07
Independence
MO
64057
         3,800
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
307
Polaris Fashion Place
1500 Polaris Parkway
2094
Columbus
OH
43240
         3,243
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
308
South County Mall
342 South County Cente Way
349
Koch
MO
63129
          3,861
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
309
Midway Mall
3214 Midway Mall
F-36
Elyria
OH
44035
         3,036
Centro Properties
2 Tower Bridge
One Fayette Street Suite 300
Conshohocken
PA
19428
310
Valley View Mall
4802 Valley View Road
LB-40
Roanoke
VA
24012
         2,920
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
311
West Ridge Mall
1801 South West Wannamaker Rd
G13A
Topeka
KS
66604
         3,093
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
312
McKinley Mall
3701 McKinley Parkway
807
Buffalo
NY
14219
         3,372
McKinley Mall LLC
3701 McKinley Parkway
1 McKinley Mall
Buffalo
NY
14219
313
Maine Mall
224 Maine Mall
W-11
South Portland
ME
04106
         3,356
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
314
CherryVale Mall
7200 Harrison Avenue
F129
Rockford
IL
61112
         3,438
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
315
St. Clair Square
105 Street Clair Square
105
Fairview Heights
IL
62208
          4,041
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
316
Cross Creek Mall
443 Cross Creek Mall
TB-7
Fayetteville
NC
28303
         3,858
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
317
Charlestown Town Center
2105 Charleston Town Center
2105
Charleston
WV
25389
         2,849
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
318
Mayfair Mall
2500 N. Mayfair Road
865
Wauwatosa
WI
53226
         3,023
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
319
White Oaks Mall
2501 West Wabash
C-10
Springfield
IL
62704
         3,623
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
330
Park Plaza Mall
6000 W. Markham Street
3048
Little Rock
AR
72205
          2,910
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
331
The Hanover Mall
1775 Washington Street
113
Hanover
MA
02339
         3,000
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
332
Chicago Ridge Mall
444 Chicago Ridge Drive
H-1
Chicago Ridge
IL
60415
         3,509
Shopco Advisory Corp.
1250 Broadway
24th Floor
New York
NY
10001
333
Washington Square
10202 East Washington Street
166
Indianapolis
IN
46229
          3,016
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
334
Ashland Town Center
500 Winchester Avenue
468
Ashland
KY
41101
         3,354
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
335
River Valley Mall
1635 River Valley Circle South
331
Lancaster
OH
43130
         3,200
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
336
Logan Valley Mall
Route 220 & Goods Lane
A-944
Altoona
PA
16602
         3,227
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
337
Capital City
3568 Capital City Mall
230
Camp Hill
PA
17011
         3,603
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
338
Jefferson Pointe Mall
4120 W. Jefferson Boulevard
H10
Fort Wayne
IN
46804
          3,401
UCR Asset Services
7001 Preston Road
Suite 222
Dallas
TX
75205
339
The Mall at Whitney Field
100 Commercial Road
23
Leominster
MA
01453
         3,548
Kimco Realty
c/o Gregory Greenfield & Associates
124 Johnson Ferry Road
Atlanta
GA
30328
340
Oakwood Mall
4800 Golf Road
322
Eau Claire
WI
54701
         3,786
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
341
The Lakes Mall
5600 Harvey Street
1076
Muskegon
MI
49444
         2,928
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
342
York Galleria
1 York Galleria
166
York
PA
17402
         3,055
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
343
River Ridge
3405 Chandlers Mountain Road
B-90
Lynchburg
VA
24502
         3,200
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
344
Berkshire Mall
Route 8 & Old State Road
B104
Lanesboro
MA
01237
         3,500
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
346
Robinson Town Center
2490 Robinson Center Drive
2490
Pittsburgh
PA
15205
         3,266
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
347
Stroud Mall
152 Stroud Road
152
Stroudsburg
PA
18360
         2,750
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
348
Connecticut Post
1201 Boston Post Road
2041
Milford
CT
06460
         2,890
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
349
Berkshire Mall
1665 State Hill Road
G-7
Wyomissing
PA
19610
         3,625
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
351
The Plaza at King of Prussia
160 N. Gulph Road
2035A
King of Prussia
PA
19406
         6,304
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
353
Northpark Mall
320 West Kimberly Road
36
Davenport
IA
52806
          3,415
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
354
Southpark Mall
4500 16th Street
175
Moline
IL
61265
          3,103
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
355
Eastgate Mall
4601 Eastgate Boulevard
344
Cincinnati
OH
45245
         3,964
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
356
Southpark Mall
224 South Park Circle
F-40
Colonial Heights
VA
23834
          3,150
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
357
Clearview Mall
101 Clearview Circle
720
Butler
PA
16001
         2,997
JJ Gumberg
1051 Brinton Road
Brinton Executive Center
Pittsburgh
PA
15221
358
Gateway Mall
21 Gateway Mall
338
Lincoln
NE
68505
         3,728
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
359
Burlington Town Center
49 Church Street
2036
Burlington
VT
05402
         3,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
360
Nittany Mall
2901 East College Avenue
0
State College
PA
16801
         3,333
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
361
Spring Hill Mall
1422 Spring Hill Mall
1422
West Dundee
IL
60118
         3,402
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
362
Solomon Pond
601 Donald Lynch Boulevard
N-219
Marlborough
MA
01752
         3,208
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
363
Mall of Georgia
3333 Buford Drive
2025
Buford
GA
30519
          3,713
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
364
Northwoods Mall
4501 War Memorial Drive
BL-06
Peoria
IL
61613
          4,281
Northwoods Developement Company
c/o Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
365
Findlay Village
1800 Tiffin Avenue
153
Findlay
OH
45840
         3,600
JJ Gumberg
1051 Brinton Road
Brinton Executive Center
Pittsburgh
PA
15221
366
Wausau Center
A124 Wausau Center
A124
Wausau
WI
54403
         3,600
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
367
Birchwood Mall
4350 24th Avenue
222
Fort Gratiot
MI
48059
          3,199
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
368
Susquehanna Mall
Route 11 & 15
F1-A
Selinsgrove
PA
17870
         3,090
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
369
Eden Prairie Center
8251 Flying Cloud Drive
2016
Eden Prairie
MN
55344
         3,530
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
370
Steeplegate Mall
270 Loudon Road
1242
Concord
NH
03301
          3,158
General Growth
110 North Wacker Drive
 
Chicago
IL
60606
371
Salmon Run Mall
21182 Salmon Run Mall
B117
Watertown
NY
13601
         2,958
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
372
Champlain Centres
60 Smithville Boulevard
C119
Plattsburgh
NY
12901
         3,366
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
373
Florence Mall
2028 Florence Mall
1132
Florence
KY
41042
         3,828
General Growth
Florence Mall
110 North Wacker
Chicago
IL
60606
374
North Grand Mall
2801 Grand Avenue
1230
Ames
IA
50010
         3,707
Landau & Heyman
120 S Riverside Plaza
Ste 1605
Chicago
IL
60606
375
Palmer Park
136 Palmer Park Mall
B-9
Easton
PA
18045
          2,971
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
376
Manhattan Town Center
100 Manhattan Town Center
250
Manhattan
KS
66502
         3,500
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
377
Jefferson Mall
4801 Outer Loop Road
C576
Louisville
KY
40219
          2,521
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
378
University Mall
155 Dorset Street
H-6
South Burlington
VT
05403
         3,000
Finard & Company
One Burlington Woods Drive
Burlington
MA
01803
379
The Mall at Rockingham
99 Rockingham Park Blvd
W247
Salem
NH
03079
          3,419
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
380
Brookfield Square
95 W. Mooreland Road
D-7
Brookfield
WI
53005
         3,968
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
381
The Galleria
500 Industrial Park Road
220
Johnstown
PA
15904
         3,250
Zamias
300 Market Street
 
Johnstown
PA
15901
382
Madison Square Mall
5901 University Drive
17/18
Huntsville
AL
35806
         3,060
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
383
Rotterdam Square
93 West Campbell Road
G-106
Schenectady
NY
12306
         2,930
Wilmorite
1265 Scottsville Road
 
Rochester
NY
14624
384
Kenwood Towne Center
7875 Montgomery Road
L-209
Cincinnati
OH
45236
         3,650
Urban Retail
Kenwood Town Center
 
Cincinnati
OH
 
385
Kentucky Oaks Mall
5101 Hinkleville Road
270/280
Paducah
KY
42001
          3,651
Cafaro Company
Kentucky Oaks Mall
2445 Belmont Ave, PO Box 2186
Youngstown
OH
44504-0186
386
Upper Valley Mall
1475 Upper Valley Pike
242
Springfield
OH
45504
         3,024
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
387
Apple Blossom Mall
1850 Apple Blossom Drive
S131A
Winchester
VA
22601
         3,252
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
388
College Square
6301 University Avenue
1325
Cedar Falls
IA
50613
          3,514
Landau & Heyman
120 S Riverside Plaza
Ste 1605
Chicago
IL
60606
389
Wolfchase Galleria
2760 Germantown Parkway
1450
Memphis
TN
38133
         3,450
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
390
Magnolia Mall
2701 David H. McLeod Blvd
1418
Florence
SC
29501
         3,002
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
391
Phillipsburg Mall
1200 Highway 22 East
214
Phillipsburg
NJ
08865
         3,696
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
392
West Towne Mall
61 West Towne Mall
D8
Madison
WI
53719
         3,050
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
393
Regency Mall
5680 Durand Avenue
B-216
Racine
WI
53406
         3,450
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
394
Northgate Mall
9707/9709 Colerain Ave
112/114
Cincinnati
OH
45251
         3,300
David Hocker
312 Walut Street
14th Floor
Cincinnati
OH
45202-4089
395
Brunswick Square
755 Street Highway 18
212
East Brunswick
NJ
08816
         3,790
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
396
The Town Center at Easton
4045 The Strand West
422
Columbus
OH
43219
         3,673
Steiner and Associates, Inc.
4016 Townsfair Way
Suite 201
Columbus
OH
43219
397
Indian Mound Mall
771 S. 30th Street
725
Heath
OH
43056
         3,200
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
398
Towne East Square
7700 E. Kellogg Drive, Suite 745
H10A
Wichita
KS
67207
          3,100
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
399
Sikes Senter
3111 Midwestern Parkway
490
Wichita Falls
TX
76308
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
440
Coral Ridge Mall
1451 Coral Ridge Avenue
526
Coralville
IA
52241
          3,401
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
441
Georgia Square Mall
3700 Atlanta Highway
16
Athens
GA
30606
          3,150
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
442
Mall of Abilene
4301 Buffalo Gap Road
1132
Abilene
TX
79606
         3,339
Landau & Heyman
120 S Riverside Plaza
Ste 1605
Chicago
IL
60606
443
Great Mall of Great Plains
20327 W. 151st Street
327
Olathe
KS
66061
         4,284
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
444
Central Mall
5111 Rogers Avenue
125
Fort Smith
AR
72903
         2,920
Warmack and Company, LLC
650 Central Mall
 
Texarkana
TX
75503-2497
445
Santa Rosa Mall
300 Mary Esther Boulevard Rd
46J
Mary Esther
FL
32569
         3,054
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
446
Westwood Mall
1804 W. Michigan Avenue
804
Jackson
MI
49202
          4,214
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
447
Eastwood Town Center
3011 Preyde Boulevard
I-4
Lansing
MI
48912
         3,600
Jeffery R. Anderson Realty
Rookwood Tower
3805 Edwards Rd Suite 700
Cincinnati
OH
45209-1955
448
Penn Square Mall
1901 Northwest Expressway
2010
Oklahoma City
OK
73118
         3,090
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438

 
 
 
 

--------------------------------------------------------------------------------

 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
449
Louis Joliet
1118 Mall Loop Drive
1118
Joliet
IL
60431
          4,281
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
450
Crossroads Center
4101 W. Division Street
E-10
St. Cloud
MN
56301
          4,021
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
451
University Mall
1235 E. Main Street
A15
Carbondale
IL
62901
         3,600
Urban Retail Properties
111 East Wacker Drive
Suite 2400
Chicago
IL
60601
452
West Valley Mall
3200 North Naglee Road
254
Tracy
CA
95304
         3,498
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
453
Cape Cod Mall
769 Lyannough Road
S119
Hyannis
MA
02601
         3,862
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
454
Grand Traverse
3200 S. Airport Road West
208
Traverse City
MI
49684
         3,040
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
455
Enfield Square
90 Elm Street
31
Enfield
CT
06082
         3,300
Centro Properties
2 Tower Bridge
One Fayette Street Suite 300
Conshohocken
PA
19428
456
Lakeland Mall
3800 US Hwy 98 North
630
Lakeland
FL
33809
         3,200
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
457
Colony Square Mall
3575 Maple Avenue
430
Zanesville
OH
43701
         2,659
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
458
Westshore Mall
12331 James Street, Suite 426
B-5
Holland
MI
49424
         3,053
Wilmorite
1265 Scottsville Road
 
Rochester
NY
14624
459
Towne Mall
1704 North Dixie Highway
A-8
Elizabethtown
KY
42701
         3,000
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
460
Janesville Mall
2500 Milton Avenue
155A
Janesville
WI
53545
          3,418
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
461
West Park Mall
251 West Park Mall
251D
Cape Girardeau
MO
63703
           3,811
Centro Properties
2 Tower Bridge
One Fayette Street Suite 300
Conshohocken
PA
19428
462
Viewmont Mall
38 Viewmont Mall
772
Scranton
PA
18505
         3,300
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
463
Swansea Mall
262 Swansea Mall Drive
1106A
Swansea
MA
02777
         3,028
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
464
Bay City Mall
4101 E Wilder Road
E505
Bay City
MI
48706
          3,410
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
465
Lansing Mall
5318 W. Saginaw Avenue
174
Lansing
MI
48917
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
466
Lakeview Square
5775 Beckley Road
631
Battle Creek
MI
49015
         3,500
5775 Beckley Road Holdings , LLC
701 13th Streeet, N.W.
Suite 1000
Washington
DC
20005
467
Governor's Square
2801 Wilma-Rudolph Blvd
680
Clarksville
TN
37042
         3,660
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
468
Eastfield Mall
1655 Boston Road
129
Springfield
MA
01129
         3,470
Mountain Development Corp.
100 Delawanna Avenue
 
Clifton
NJ
07014
469
Northpark Mall
101 N. Rangeline Road
162
Joplin
MO
64801
           3,117
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
470
Northgate Mall
203 Northgate Mall
F020/F030
Chattanooga
TN
37415
         3,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
471
Hulen Mall
1070 Hulen Mall
1635
Fort Worth
TX
76132
         2,909
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
472
Ridgmar
2044 Green Oaks Road
K15
Fort Worth
TX
76116
         2,982
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
473
Arsenal Mall
485 Arsenal Street
B9
Watertown
MA
02472
         3,809
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
474
Apache Mall
333 Apache Mall
658
Rochester
MN
55901
          3,041
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
475
Anderson Mall
3101 North Main Street
Q08B
Anderson
SC
29621
         3,848
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
476
South Shore
250 Granite Street
2050
Braintree
MA
02184
          5,031
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
477
Northgate Mall
1058 W. Club Road
410
Durham
NC
27701
         2,747
Northgate Associates
PO Box 2476
 
Durham
NC
27715
478
Yorktown Mall
133 Yorktown Center
133
Lombard
IL
60148
         2,835
Pehrson Long Associates
203 Yorktown Center
 
Lombard
IL
60148
479
Pecanland
4700 Milhaven Road
1222
Monroe
LA
71203
         3,654
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
481
Park Place
5870 E. Broadway Boulevard
346
Tuscon
AZ
85711
          3,174
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
482
Neshaminy Mall
622 Neshaminy Mall
622
Bensalem
PA
19020
          3,175
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
483
Triangle Town Center
5950 Triangle Town Boulevard
FL 1037
Raleigh
NC
27616
         3,540
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
484
The Oaks Mall
6357 West Newberry Road
D-12
Gainesville
FL
32605
         3,349
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
485
Collin Creek
811 North Central Expressway
1370
Plano
TX
75075
          3,531
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
486
Colonial Mall Auburn
1627-44 Opelika Road
44
Auburn
AL
36830
         3,542
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
487
Carolina Place
11025 Carolina Place Parkway
A-25
Charlotte
NC
28134
         2,997
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
488
Parks at Arlington
3811 South Cooper Street
2420
Arlington
TX
76015
         3,330
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
489
Town Square Mall
5000 Frederica Street
E6
Owensboro
KY
42301
         3,674
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
490
Prime Retail Grove City
1911 Leesburg Grove City Rd
1045
Grove City
PA
16127
         4,749
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
491
Prime Retail Hagerstown
495 Prime Outlets Boulevard
520
Hagerstown
MD
21740
         5,063
Simon Property Group
225 West Washington Street
Indianapolis
IN
46204
492
Prime Outlets at San Marcos
3939 IH  35 South
401 & 402
San Marcos
TX
78666
         5,764
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
493
Rehoboth Beach Outlet
4565 Highway One
321
Rehoboth
DE
19971
         5,000
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
494
Valley Mall
1925 East Market Street
412
Harrisonburg
VA
22801
         3,200
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
506
Shenango Valley Mall
3333 East State Street
834
Hermitage
PA
16148
         3,600
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
507
Greenwood Mall
2625 Scottsville Road
118
Bowling Green
KY
42104
         3,584
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
508
Myrtle Beach Factory Stores
4625 Factory Stores Boulevard
H100
Myrtle Beach
SC
29579
         5,040
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
509
Prime Outlets at Pleasant Prairie
11211 120th Avenue
C050
Kenosha
WI
53158
         3,600
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
510
Prime Outlets at Jeffersonville
8755 Factory Shop Boulevard
755
Jeffersonville
OH
43128
          5,016
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
511
Prime Outlets at Birch Run
12140 South Beyer Road
H010
Birch Run
MI
48415
         6,000
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
512
Fashion Outlets of Niagara Falls
1672 Military Road
21
Niagara Falls
NY
14304
         5,993
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
515
Waterloo Premium Outlets
655 Route 318
B083
Waterloo
NY
13165
         6,000
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
516
Huntley Outlet Center
11800 Factory Shops Blvd
380
Huntley
IL
60142
          5,105
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
517
New River Valley
716 New River Road
716
Christiansburg
VA
24073
         3,542
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
518
Crossroads Mall
6650 South Westnedge
120
Portage
MI
49024
          3,271
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
519
Wyoming Valley Mall
346 Wyoming Valley Mall
346
Wilkes-Barre
PA
18702
         3,385
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
520
Virginia Center Commons
10101 Brook Road
324
Glen Allen
VA
23059
         2,809
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
521
Geneva Commons
502 Commons Drive
2200
Geneva
IL
60134
         3,600
Jeffery R. Anderson Realty
Rookwood Tower
3805 Edwards Rd Suite 700
Cincinnati
OH
45209-1955
522
Southridge Mall
5300 South 76th Street
1300
Greendale
WI
53129
         4,500
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
523
Tulsa Promenade
4107 South Yale Avenue
221
Tulsa
OK
74135
         3,682
Coyote Management LP
16475 Dallas Parkway
Suite 250
Addison
TX
75001

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
524
Esplanade
1401 West Esplande Avenue
220
Kenner
LA
70065
         3,274
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
525
Kirkwood Mall
877 Kirkwood Mall
440
Bismarck
ND
58504
         4,284
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
526
Grapevine Mills
3000 Grapevine Mills Parkway
513
Grapevine
TX
76051
          5,413
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
527
Golden East Crossings
1100 North Wesleyan Blvd
1112
Rocky Mount
NC
27804
         2,606
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
528
Sarasota Square
8201 South Tamiami Trail
A2
Sarasota
FL
34238
         3,200
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
529
Green Tree Mall
757 East Highway 131
526
Clarksville
IN
47129
         3,000
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
530
Columbia Mall
2300 Bernadette Drive
318
Columbia
MO
65203
         3,003
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
531
Quintard Mall
700 Quintard Drive
73
Oxford
AL
36203
          3,515
Grimmer Realty Company
200 Green Springs Highway
Green Springs Shopping Cntr
Birmingham
AL
35209-4906
532
Huntington Mall
Route 60 and Mall Road
760
Barboursville
WV
25504
         3,567
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
533
North Town Mall
4750 North Division Street
2216
Spokane
WA
99207
         3,067
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
534
Southwest Plaza
8501 West Bowles Avenue
2B-525
Littleton
CO
80123
         3,828
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
535
Bellis Fair Mall
1 Bellis Fair Parkway
604
Bellingham
WA
98226
         3,426
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
536
Patrick Henry
12300 Jefferson Avenue
413
Newport News
VA
23602
         3,434
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
537
The Citadel
750 Citadel Drive
2382
Colorado Springs
CO
80909
         3,848
Urban Retail Properties LLC
1468 West 9th Street
Suite 500
Cleveland
OH
444113
538
Northeast Mall
1001 Melbourne Street
D-188
Hurst
TX
76053
          3,199
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
539
Alderwood Mall
3000 184th Street Southwest
230
Lynnwood
WA
98037
          3,132
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
540
Kitsap Mall
10315 Silverdale Way Northwest
A08
Silverdale
WA
98383
         3,500
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
541
South Hill Mall
3500 South Meridian
944
Puyallup
WA
98373
         3,382
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
542
The Shoppes at Arbor Lakes
12449 Elm Creek Boulevard
A-14
Maple Grove
MN
55369
         3,600
PRISA Arbor Lakes, LLC
Two Prudential Plaza
180 North Stetson Avenue Suite 3275
Chicago
IL
60601
543
Vancouver Mall
8700 NE Vancouver Mall Drive
246
Vancouver
WA
98662
          3,210
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
544
Bay Park Square
303 Bay Park Square
985
Green Bay
WI
54304
         3,527
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
545
Country Side Mall
27001 US Highway 19
1059
Clearwater
FL
33761
         3,349
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
546
Fox River Mall and Plaza
4301 West Wisconsin Avenue
104
Appleton
WI
54913
         4,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
547
Columbia Mall
2800 Columbia Road
320 & 325
Grand Forks
ND
58201
         3,309
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
548
Lima Mall
2400 Elida Road
542
Lima
OH
45805
         4,507
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
549
Valley View
3800 State Road 16
162
LaCrosse
WI
54601
         3,339
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
550
Post Oak Mall
1500 Harvey Road
4006
College Station
TX
77840
         3,785
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
551
Midland Mall
6800 Eastman Avenue
234
Midland
MI
48642
         3,800
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
552
Moorestown Mall
400 Route 38
1365
Moorestown
NJ
08057
         3,000
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
553
Carolina Mall
1480 Concord Parkway North
265
Concord
NC
28025
          3,418
Hull Storey Retail Group
3632 Wheeler Road
 
Agusta
GA
30909
554
Valley West Mall
1551 Valley West Drive
182
West Des Moines
IA
50266
         3,880
Watson Centers
3100 West Lake Street
Suite 420
Minneapolis
MN
55416-4599
555
Cordova Mall
5100 North Nine Avenue
B217
Pensacola
FL
32504
         3,999
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
556
Mall of the Bluffs
1751 Madison Avenue
406
Council Bluffs
IA
51503
          3,521
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
557
Quail Springs
2501 West Memorial Road
252
Oklahoma City
OK
73134
         3,333
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
558
Towne West Square
4600 West Kellogg
K02A
Wichita
KS
67209
          3,180
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
559
Eastdale Mall
1045 Eastdale Mall
B5
Montgomery
AL
36117
         3,395
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
560
North Point Mall
2132 North Point Circle
2122
Alpharetta
GA
30022
         3,596
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
561
Altamonte Mall
451 East Altamonte Drive
1245
Altamonte Springs
FL
32701
         3,539
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
562
Foothills Mall
215 East Foothills Parkway
E-9
Ft. Collins
CO
80525
          3,180
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
563
Vista Ridge
2401 South Stemmons Freeway
1366
Lewisville
TX
75067
         2,762
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
564
Ridgedale Center
12353 Wayzata Boulevard
1390
Minnetonka
MN
55305
          3,481
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
565
North Star
7400 San Pedro Avenue
100
San Antonio
TX
78216
         4,620
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
566
Memorial City Mall
303 Memorial City Mall
201
Houston
TX
77027
         3,458
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
567
Empire Mall
1230 Empire Mall
314
Sioux Falls
SD
57106
         3,409
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
568
Southern Hills
4400 Sergeant Road
312
Sioux City
IA
51106
          3,561
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
569
Oglethorpe Mall
7804 Abercorn Street
32
Savannah
GA
31406
         3,580
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
570
Southlake Mall
1206 Southlake Mall
1206
Morrow
GA
30260
           4,121
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
571
Mill Creek Mall
250 Millcreek Mall
250
Erie
PA
16565
         3,684
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
572
Vintage Faire Mall
3401 Dale Road
Q06
Modesto
CA
95356
         3,776
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
573
Wiregrass Commons
900 Commons Drive
95
Dothan
AL
36303
         3,407
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
574
Westgate Mall
205 West Blackstock Road
370
Spartanburg
SC
29301
           4,191
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
575
Deerbrook Mall
20131 Highway 59 North
1090
Humble
TX
77338
         3,090
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
576
Colonial Mall Valdosta
1700 Norman Drive
1034
Valdosta
GA
31601
         3,379
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
577
Parkway Place
2801 South Memorial Parkway
242
Huntsville
AL
35801
         3,065
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
578
Francis Scott Key
5500 Buckyestown Pike
660
Frederick
MD
21703
          4,081
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
579
Tanger Outlet Sevierville
1645 Parkway Suite
1370
Sevierville
TN
37862
         3,550
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
580
Prime Outlets at Ellenton
5109 Factory Shops Boulevard
905
Ellenton
FL
34222
           4,118
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
581
Prime Outlets at Gaffney
235 Factory Shops Boulevard
235
Gaffney
SC
29341
          3,514
Simon Property Group
225 West Washington Street
Indianapolis
IN
46204
582
Tanger Outlet Center Foley
2601 South Mckenzie
L-23
Foley
AL
36535
          5,134
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
583
Gettysburg Village Factory Stores
1863 Gettysburg Village Drive
420
Gettysburg
PA
17325
         3,480
Delancey Realty Services
718 Arch Street
Suite 400
Philadelphia
PA
19106
584
Woodland Hills Mall
7021 South Memorial Drive
244
Tulsa
OK
74133
          3,531
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

Location Name  Address  Space  City  ST  Zip  SQFT  Company  Address1  Address2 
City  State 
Zip
Code
585
Valley River Mall
265 Valley River Center
B-8
Eugene
OR
97401
         3,500
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
586
Dakota Square
2400 Ten Street
210
Minot
ND
58701
         3,393
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
587
South Plains Mall
6002 Slide Road
B9
Lubbock
TX
79414
         3,590
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
588
Rivercenter Mall
849 East Commerce Street
491
San Antonio
TX
78205
         3,536
L & B Group
c/o Institutional Property Managers
8750 North Central Expressway Suite 800
Dallas
TX
75231-6437
589
Lakeline Mall
11200 Lakeline Mall Drive
N10
Cedar Park
TX
78613
         2,986
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
590
Tuttle Crossing
5043 Tuttle Crossing Blvd
139
Dublin
OH
43016
          3,013
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
591
Lakeforest Mall
701 Russell Avenue
E-115
Gaithersburg
MD
20877
          3,144
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
592
Clackamas Town Center
12000 South East 82nd Ave
B209
Portland
OR
97266
         3,390
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
593
Fort Henry Mall
2101 Fort Henry Drive
E-39
Kingsport
TN
37664
         2,880
Boardwalk Management Company, Inc.
Fort Henry Mall
 
Kingsport
TN
 
594
Regency Square Mall
301 Cox Creek Parkway
1308
Florence
AL
35630
         3,500
Hull Storey Retail Group
3632 Wheeler Road
 
Agusta
GA
30909
595
Eastridge Mall
246 North New Hope Road
125
Gastonia
NC
28054
         2,870
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
596
Acadiana Mall
5725 Johnston Street
E-209
Lafayette
LA
70503
         2,983
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
597
Spotsylvania Mall
305 Spotsylvania Mall
305
Fredericksburg
VA
22407
         3,525
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
598
Rushmore Mall
2200 North Maple
218
Rapid City
SD
57701
         3,393
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
599
Tanger Outlet Branson
300 Tanger Blvd
408
Branson
MO
65616
         3,345
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
600
Castle Rock
5050 Factory Shops Blvd
370
Denver
CO
80108
          4,718
Craig Realty Group
Attn: Manager Lease Admin.
1500 Quail St. Suite 100
Newport Beach
CA
92660
601
Silver Sands Factory Outlets
10676 Emerald Coast Pky
127-128
Destin
FL
32541
         3,852
Howard Group
185 Grand Blvd
Suite 100
Sandestin
FL
32550
602
Northpark
1200 East County Line Road
216
Ridgeland
MS
39157
          3,716
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
603
Tyrone Square
6901 22nd Avenue North
672A
St. Petersburg
FL
33710
         3,500
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
604
West Acres Mall
3902 13th Avenue
0
Fargo
ND
58103
          3,318
West Acres Development
PO Box 9978
 
Fargo
ND
58106-9978
605
University Mall
2205 University Square Mall
0
Tampa
FL
33612
         4,026
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
606
Oakridge Mall
925 Blossom Hill Road
1556
San Jose
CA
95123
         3,027
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
607
Desert Ridge
21001 North Tatum Boulevard
53
Phoenix
AZ
85050
         3,550
Vestar Development
2425 E. Camelback Road
Suite 750
Phoenix
AZ
 
608
Florida Mall
8001 S. Orange Blossom Trail
854
Orlando
FL
32809
         3,077
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
609
The Maine Outlet
345 US Route 1
17
Kittery
ME
03904
          3,193
Ram Management Company
121 Middle Street
Suite 200
Portland
ME
04101
611
Coastal Grand Mall
500 Coastal Grand Circle
460
Myrtle Beach
SC
29577
         3,360
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
612
Superstition Springs
6555 East Southern Avenue
J-14
Mesa
AZ
85206
          3,310
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
613
Tanger Outlet Center
237 Tanger Drive
237
Williamsburg
IA
52361
         5,000
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
614
Wheaton Mall
11160 Veirs Mill Road
151
Silver Spring
MD
20902
         3,650
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
615
St. Augustine Premium Outlets
2700 State Road 16
O102
St. Augustine
FL
32092
         3,900
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
616
Johnson Creek Outlet Center
595 West Linmar Lane
B080
Johnson Creek
WI
53038
         4,000
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
617
Plaza Camino Real
2525 El Camino Real
120
Carlsbad
CA
92008
         3,860
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
618
Berkeley Mall
621A Berkeley Blvd
G-9
Goldsboro
NC
27534
         3,783
Faison
121 West Trade Street
27th Floor
Charlotte
NC
28202
619
Center at Salisbury
2300 N. Salisbury Boulevard
H121
Salisbury
MD
21801
         3,047
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
620
Barton Creek
2901 Capital of Texas Highway
M05
Austin
TX
78746
          3,615
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
621
Brandon Town Center
553 Brandon Town Center Mall
553
Brandon
FL
33511
          3,081
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
622
North County Fair
200 East Via Rancho Parkway
C417
Escondido
CA
92025
           4,117
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
623
Jacksonville Mall
342 Jacksonville Mall
C11
Jacksonville
NC
28546
          3,015
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
624
Katy Mills
5000 Katy Mills Circle
720
Katy
TX
77494
          3,213
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
625
Citrus Park Town Center
8081 Citrus Park Town Center
8081
Tampa
FL
33625
         3,773
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
626
Westgate Mall
7701 West Interstate 40
552
Amarillo
TX
79121
         4,404
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
627
Mission Valley
1640 Camino Del Rio North
221
San Diego
CA
92108
          3,146
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
628
Towson Town Center
825 Dulaney Valley Road
1125
Towson
MD
21204
         3,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
629
Parkway Plaza
359 Parkway Plaza
M-14
El Cajon
CA
92020
         3,978
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
630
Cortana Mall
9327 Cortana Place
F-6
Baton Rouge
LA
70815
          4,210
Mall Prop
654 Madison Ave
 
New York
NY
10021
631
Southland Mall
5953 West Park Avenue
2027
Houma
LA
70364
          3,510
Sizeler Properties
2542 Williams Blvd
 
Kenner
LA
70062-5596
632
Bel Mar
7251 West Alaska Drive
2m-3/r-30
Lakewood
CO
80226
         3,532
Continuum Property Management Co.
355 South Teller Street
Suite 230
Lakewood
CO
80226
633
Chandler Fashion Center
3111 West Chandler Boulevard
2158
Chandler
AZ
85226
         3,072
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
634
Panama City Mall
2202 Martin Luther King Jr. Blvd
2202
Panama City
FL
32405
         2,804
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
635
Mall at St. Vincent
1133 St. Vincent Avenue
360
Shreveport
LA
71104
         3,279
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
636
St. Louis Mills
5555 St. Louis Mills Boulevard
253
Hazelwood
MO
63042
         3,692
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
637
Chico Mall
1950 East 20th Street
307
Chico
CA
95928
          3,130
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
638
Battlefield Mall
2825 South Glenstone
T-18
Springfield
MO
65804
         4,568
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
639
Clifton Park Center
22 Clifton Country Road
85
Clifton Park
NY
12065
         3,400
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
640
Cumberland Mall
3849 South Delsea Drive
B-10
Vineland
NJ
08360
         2,994
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
641
Chapel Hills Mall
1710 Briargate Boulevard
137
Colorado Springs
CO
80920
         3,547
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
642
Paddock Mall
3100 College Road
248
Ocala
FL
34474
         3,680
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
643
Richmond Square
3801 National Road East
531
Richmond
IN
47374
         4,337
Landau & Heyman
120 S Riverside Plaza
Ste 1605
Chicago
IL
60606
644
East Towne Mall
21 East Towne Mall
518
Madison
WI
53704
         3,800
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
645
Indiana Mall
2334 Oakland Avenue
645
Indiana
PA
15701
          3,341
Zamias
300 Market Street
 
Johnstown
PA
15901
646
Markland Mall
1207 South Reed Road
H10B
Kokomo
IN
46902
         3,480
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
647
Colorado Mills
14500 Colfax Avenue
446
Lakewood
CO
80401
         3,467
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
648
Salem Center
480 Center Street Northeast
2219
Salem
OR
97301
         3,537
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
649
Jordan Creek
101 Jordan Creek Parkway
2334
Des Moines
IA
50266
          3,149
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
650
Sooner Fashion Mall
3321 West Main Street
321
Norman
OK
73072
         3,485
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
651
Outlet Center at Albertville
6415 Labeaux Avenue
A20
Albertville
MN
55301
         4,500
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
652
Arrowhead Towne Centre
7700 W. Arrowhead Towne Ctr
2112
Glendale
AZ
85308
          3,013
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
653
Lighthouse Place Premium Outlets
815 Lighhouse Place
815
Michigan City
IN
46360
         4,879
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
654
Plaza Bonita
3030 Plaza Bonita Road
2304
National City
CA
91950
         4,064
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
655
Colonial Mall Decatur
1801 Beltline Road Southwest
B-1
Decatur
AL
35601
         3,235
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
656
Colonial Brookwood Village
716 Brookwood Village
228
Homewood
AL
35209
          3,610
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
657
Baybrook Mall
1306 Baybrook Mall
1300
Houston
TX
77546
         3,482
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
658
Regency Square
1404 Parham Road
H208
Richmond
VA
23229
         3,059
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
659
Algoniquin Commons
1904 South Randall Road
4190
Algonquin
IL
60102
         3,600
Jeffery R. Anderson Realty
Rookwood Tower
3805 Edwards Rd Suite 700
Cincinnati
OH
45209-1955
660
Spokane Valley Mall
14700 East Indiana Avenue
1012
Spokane
WA
99216
          3,891
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
661
Golden Triangle Mall
2201 I-35E
L09A
Denton
TX
76205
          3,561
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
662
Central Mall
23 Central Mall
23
Texarkana
TX
75503
          3,199
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
663
Williamsburg Premium Outlets
5715-E080 Richmond Road
E080
Williamsburg
VA
23188
          4,100
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
664
Adrian Mall
1357 South Main Street
1220
Adrian
MI
49221
         3,434
Jones Lang LaSalle Americas, Inc
3344 Peachtree Road NE, Suite 1200
Atlanta
GA
30326
665
Mall at Wellington Green
10300 West Forest Hill Blvd
142
Wellington
FL
33414
         2,866
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
667
Mall at Victor Valley
14400 Bear Valley Road
437
Victorville
CA
92392
          3,165
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
669
Shoppes at Grand Prairie
5201 West War Memorial Drive
345
Peoria
IL
61615
         3,608
Culian Properties
211 Fulton Street
Suite 700
Peoria
IL
61602
670
Clay Terrace
14511 Clay Terrace
B08
Carmel
IN
46032
          2,810
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
671
Old Hickory
2021 North Highland Ave.
B4
Jackson
TN
38305
         4,040
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
672
Zona Rosa
7116 Northwest 86 Terrace
206
Kansas City
MO
64153
         3,600
Steiner and Associates, Inc.
4016 Townsfair Way
Suite 201
Columbus
OH
43219
673
Valley Plaza
2701 Ming Avenue
155
Bakersfield
CA
93304
         3,570
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
674
Chautauqua Mall
318 East Fairmount Avenue
547A
Lakewood
NY
14750
         3,478
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
675
Ingram Park Mall
6301 Northwest Loop 410
L-08
San Antonio
TX
78238
         3,480
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
676
Richland Mall
6001 West Waco Drive
39
Waco
TX
76710
         3,500
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
677
Broadway Mall
879 Broadway Mall
879
Hicksville
NY
11801
           4,011
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
679
Melbourne Mall
1700 West New Haven Avenue
229A
Melbourne
FL
32904
         3,000
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
680
Greenbrier Mall
1401 Greenbrier Parkway
2234
Chesapeake
VA
23320
          3,501
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
681
Dallas Galleria
13350 Dallas Parkway
3375
Dallas
TX
75240
         3,200
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
682
Treasure Coast Mall
3256 Northwest Federal Hwy
3256
Jensen Beach
FL
34957
         2,663
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
683
Tanger Outlet Center Howell
1475 North Burkhart Road
D250
Howell
MI
48855
         4,500
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
684
Coastland Center
1912 Tamiami Trail North
M-4
Naples
FL
34102
         3,644
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
685
Edgewater Mall
2600 Beach Boulevard
32
Biloxi
MS
39531
         4,336
Jim Wilson
2600 EastChase Lane
Suite 100
Montgomery
AL
36117-7024
686
Broadway Square
4601 South Broadway
B09A
Tyler
TX
75703
         3,883
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
687
Osage Beach Premium Outlets
4540 Highway 54
BB9
Osage Beach
MO
65065
          4,518
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
688
Imperial Valley Mall
1468 Dogwood Avenue
1468
El Centro
CA
92243
         3,940
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
689
Mall at Barnes Crossing
1001 Barnes Crossing Road
220
Tupelo
MS
38804
         3,527
David Hocker
312 Walut Street
14th Floor
Cincinnati
OH
45202-4089
690
Valley Mall
17301 Valley Mall Road
278
Hagerstown
MD
21740
         3,025
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
691
Orange Park
1910 Wells Road
C19
Orange Park
FL
32073
          3,127
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
692
Sunland Park
750 Sunland Park Drive
E09
El Paso
TX
79912
         3,267
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
693
Northwest Arkansas Mall
4201 North Shiloh Drive
1230
Fayetteville
AR
72703
         3,536
Urban Retail Properties
111 East Wacker Drive
Suite 2400
Chicago
IL
60601
694
Flatiron Crossing
1 West Flat Iron Circle
1116
Broomfield
CO
80021
         3,600
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
695
Parkdale Mall
6155 Eastex Freeway
412
Beaumont
TX
77706
         3,004
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
696
Charlottesville Fashion Square
1558 East Rio Road
1410A
Charlottesville
VA
22901
          2,816
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
697
The Galleria
5085 Westheimer Road
B3610
Houston
TX
77056
         3,297
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
698
The Avenues
10300 Southside Boulevard
1580
Jacksonville
FL
32256
         3,842
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
699
Sawgrass Mills
12801 West Sunrise Boulevard
657
Sunrise
FL
33323
         3,320
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
700
Oak View Mall
3001 South 144th Street
H-2
Omaha
NE
68144
         3,584
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
701
First Colony Mall
16535 Southwest Freeway
260
Sugarland
TX
77479
         3,762
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
702
Lufkin Mall
4600 South Medford Drive
1272
Lufkin
TX
75901
          3,156
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
703
Southdale Center
2815 Southdale Center
2815
Edina
MN
55435
         3,897
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
704
Hampshire Mall
367 Russell Street
0
Hadley
MA
01035
         3,250
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
705
Coronado Center
6600 Menual Northeast
B-4
Albuquerque
NM
87110
         3,454
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
706
Capital Mall
625 Black Lake Boulevard
G8
Olympia
WA
98502
         3,240
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
707
College Square
2550 East Morris Boulevard
52
Morristown
TN
37813
         3,500
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
708
Boynton Beach Mall
801 North Congress Avenue
365A
Boynton Beach
FL
33426
          3,313
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
710
Aviation Mall
578 Aviation Road
29A
Queensbury
NY
12804
         3,400
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
711
Paradise Valley
4550 E. Cactus Road
F-020
Phoenix
AZ
85032
         3,500
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Location
Name
Address
Space
City
ST
Zip
         SQFT
Company
Address1
Address2
City
State
Zip
Code

712
Clinton Crossing Premium Outlets
20-A Killingworth Turnpike
110
Clinton
CT
06413
         4,052
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
713
Edinburgh Premium Outlets
11660 NE Executive Dr.
D010
Edinburgh
IN
46124
         6,074
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
714
St. Louis Galleria
1155 Saint Louis Galleria
2113
Richmond Heights
MO
63117
         3,663
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
715
Valencia Town Center
24201 W. Valencia Boulevard
1249
Valencia
CA
91355
         3,289
Westfield
11601 Wilshire Blvd., 11th Floor
Los Angeles
CA
90025
716
Frenchtown Square Mall
2121 N. Monroe South
525
Monroe
MI
48162
         2,976
Cafaro
PO Box 2186
2445 Belmont Ave
Youngstown
OH
44504
717
Ontario Mills
One Mills Circle
404
Ontario
CA
91764
         3,769
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
718
Montgomery Mall
7101 Democracy Blvd
1194
Bethesda
MD
20817
         3,500
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
719
Chicago Premium Outlets
1650 Premium Outlets Boulevard
1239
Aurora
IL
60502
         4,459
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
720
Wrentham Village Premium Outlets
One Premium Outlets Blvd
335
Wrentham
MA
02093
          3,531
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
721
Desoto Square
303 US Hwy 301 Blvd West
421
Bradenton
FL
34205
          3,130
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
722
The Crossings Premium Outlets
1000 Route 611
E-02
Tannersville
PA
18372
         3,000
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
723
Petaluma Village Premium Outlets
2200 Petaluma Blvd North
435
Petaluma
CA
94952
         4,453
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
724
Alexandria Mall
3437 Masonic Drive
1184
Alexandria
LA
71301
         3,706
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
726
Aurora Premium Outlets
549 S. Chillicothe Road
170/160
Aurora
OH
44202
         4,045
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
727
Woodlands Mall
1201 Lake Woodlands Drive
1014
The Woodlands
TX
77380
          3,510
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
728
La Plaza
2200 S. 10th Street
A05
McAllen
TX
78503
         3,625
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
729
Fair Oaks
11743L Fair Oaks Mall
J-119
Fairfax
VA
22033
         3,695
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
730
Chula Vista Center
555 Broadway
1098
Chula Vista
CA
91910
         3,039
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
731
Rouge Valley Mall
1600 North Riverside Avenue
1037
Medford
OR
97501
         2,895
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
732
Boise Towne Square
350 N. Milwaukee
2120
Boise
ID
83704
         3,557
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
733
Lakeside Mall
3301 Veterans Memorial Blvd
54B
Metairie
LA
70002
         3,543
Lakeside Mall
3301 Veteran's Memorial Blvd.
Metairie
LA
70002
734
Crabtree Valley
4325 Glenwood Avenue
1086
Raleigh
NC
27612
          3,551
Plaza Associates
2840 Plaza Place
Suite 100
Raliegh
NC
27612
735
Meadows Mall
4300 Meadows Lane
2170
Las Vegas
NV
89107
         3,690
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
736
Galleria at Tyler
1299 Galleria at Tyler
F210
Riverside
CA
92503
         3,398
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
737
Sunrise Mall
2370 North Exp.
1194
Brownsville
TX
78256
         3,537
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
738
Peachtree Mall
3507 Manchester Expwy
38
Columbus
GA
31909
         3,825
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
739
Woodbury Commons
255 Red Apple Ct.
255
Central Valley
NY
10917
          4,214
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
740
Atlantic City Center
111B North Michigan Avenue
150B
Atlantic City
NJ
08401
          5,100
Cordish Company
601 East Pratt St.
6th Floor
Baltimore
MD
21202
741
The Shops at the Las Americas
4141 Camino De La Plaza Drive
474
San Ysidro
CA
92173
         8,683
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
742
Woodbury Lakes
9140 Hudson Road
E-06
Woodbury
MN
55125
         3,600
Red Development
One East Washington
Suite 300
Phoenix
AZ
85004
743
The Gateway
86 South Rio Grand
2086
Salt Lake City
UT
84102
         2,704
Inland Southwest Management LLC
2901 Butterfield Road
 
Oak Brook
IL
60523
744
University Mall
575 East University Parkway
B40
Orem
UT
84097
         3,942
Woodbury Corporation
2733 E. Parley's Way
Suite 300
Salt Lake City
UT
84109-1662
745
Provo Towne Centre
1200 Towne Centre Boulevard
1140
Provo
UT
84601
         3,286
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
746
Palm Desert
72840 Highway 111
W457
Palm Desert
CA
92260
         2,939
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
747
Camarillo Premium Outlets
740 Ventura Blvd
500
Camarillo
CA
93010
         2,925
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
748
Cielo Vista
8401 Gateway Blvd.
T06
El Paso
TX
79925
         3,534
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
749
Northlake Mall
6801 Northlake Mall Drive
181
Charlotte
NC
28216
          3,071
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
750
Fayette Mall
3615 Nicholasville Road
G718
Lexington
KY
40503
         3,500
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
751
Marley Station
7900 Governor Ritchie Hwy
E217
Glen Burnie
MD
21061
         3,500
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
752
Shops at Saucon Valley
2845 Center Valley Parkway
420
Bethlehem
PA
18034
         3,450
Saucon Valley Venture LLC
6410 Poplar Ave.
Suite 850
Memphis
TN
38119
753
Great Mall
480 Great Mall Drive
480
Milpitas
CA
95035
         3,800
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
754
Oakland Mall
362 W. 14 Mile Road
362
Troy
MI
48083
         4,000
Oakland Mall LLC
39577 Woodward Ave.
Suite 110
Bloomfield Hills
MI
48304
755
Albany Mall
2601 Dawson Road
C10/C11
Albany
GA
31707
         3,663
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
756
Rock Hill Galleria
2301 Dave Lyle Blvd
825
Rock Hill
SC
29730
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
757
Lindale Mall
4444 1st Ave. NE
110/111
Cedar Rapids
IA
52402
         3,668
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
758
Citadel Mall
2070 Sam Rittenberg Blvd
E-712
Charleston
SC
29407
         2,960
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
759
Westgate Mall
200 Westgate Drive
E131
Brockton
MA
02301
         3,200
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
760
Rimrock Mall
300 S. 24th Street West
D-10
Billings
MT
59102
         3,800
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
761
Eastridge Mall
2200 Eastridge Loop
2090
San Jose
CA
95122
         3,335
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
762
Uniontown Mall
1332 Mall Run Road
322/330
Uniontown
PA
15401
         3,502
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
763
Crossroads Mall
5475 Robert C. Byrd Drive
F10
Prosperity
WV
25909
         3,620
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
764
Coral Square Mall
9501 W. Atlantic Boulevard
9501
Coral Springs
FL
33071
         3,880
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
765
Turtle Creek Mall
1000 Turtle Creek Drive
370
Hattiesburg
MS
39402
         3,430
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
766
MacArthur Center
300 Monticello Avenue
122
Norfolk
VA
23510
         3,554
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
767
Forest Mall
835 W. Johnson Street
D01B
Fond du Lac
WI
54935
         3,566
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
768
Tacoma Mall
4502 S. Stelle Street
432A
Tacoma
WA
98409
          3,591
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
769
Finger Lakes Mall
1579 Clark Street Road
A12/A13
Aurelius
NY
13022
          3,591
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
770
Firewheel Town Center
365 Cedar Sage Drive
H05
Garland
TX
75040
         3,654
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
771
Newgate Mall
3651 Wall Avenue
1064
Ogden
UT
84405
         3,456
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
772
The Legends at Village West
1837 VillageWEst Parkway
B121
Kansas City
KS
66109
         3,774
Red Development
One East Washington
Suite 300
Phoenix
AZ
85004
773
Shoppes at La Cantera
15900 La Cantera Parkway
1670
San Antonio
TX
78256
         3,246
General Growth
110 N Wacker Dr
 
Chicago
IL
60606

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
774
Highland Mall
6001 Airport Blvd
2050
Austin
TX
78752
         3,604
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
775
Indian River Mall
6200 20th Street
686B
Vero Beach
FL
32966
          2,912
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
776
Northshore Square
150 North Shore Blvd.
2035
Slidell
LA
70460
         3,248
Sizeler Properties
2542 Williams Blvd
 
Kenner
LA
70062-5596
777
Northridge Fashion Center
9301 Tampa Ave.
116
Northridge
CA
91324
         3,758
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
778
Montclair Plaza
2128 Montclair Plaza Lane
2128
Montclair
CA
91763
         3,500
Cushman & Wakefield of California
601 S. Figueroa Street
47th Floor
Los Angeles
CA
90017-5752
779
Piedmont Mall
325 Piedmont Drive
122
Danville
VA
24540
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
780
Santa Rosa Plaza
1012 Santa Rosa Plaza
1012&1014
Santa Rosa
CA
95401
          3,201
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
781
Irvine Spectrum
71 Fortune Drive
826
Irvine
CA
92618
         3,430
Irvine Company
The Irvine Co. Retail Properties
100 Innovation Drive
Irvine
CA
92617
782
Layton Hills Mall
2008 Layton Hills Mall
2008
Layton
UT
84041
          3,281
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
783
Aurora Mall
14200 E Alameda
1057
Aurora
CO
80012
         3,700
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
784
Southhaven Towne Center
6524 Towne Center Loop
830
Southaven
MS
38671
         3,200
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
785
Eastern Shore Center
30500 State Highway 181
106
Spanish Fort
AL
36527
         3,503
MG Herring Group
5710 LBJ Freeway
Suite 450
Dallas
TX
75240
786
Mt. Berry Square
32 Mt. Berry Square NE
220
Rome
GA
30165
         3,205
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
787
Dolphin Mall
11401 North West 12th Street
274
Miami
FL
33172
         4,689
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
788
Santa Anita Fashion Place
400 South Baldwin Suite #419-U
H11
Arcadia
CA
91007
         3,335
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
789
Fresno Fashion Fair
693 East Shaw Ave
G9
Fresno
CA
93710
         3,794
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
790
Settlers Green
2 Common Court
D54
North Conway
NH
03860
           4,171
OVP Management
13 Settlers Green
 
North Conway
NH
03860
791
Northridge Mall
674 Northridge Mall
F6
Salinas
CA
93906
         3,840
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
792
New Park Mall
1047 Newpark Mall
1047
Newark
CA
94560
          3,012
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
793
Las Vegas Fashion Outlets
32100 Las Vegas Blvd.
100
Primm
NV
89019
         4,200
Talisman Company
1500 San Remo Ave.
Suite 135
Coral Gables
FL
33146
794
Seattle Premium Outlets
10600 Quil Ceda Blvd.
654
Tulalip
WA
98271
         2,932
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
795
Solano Mall
1350 Travis Blvd
L9
Fairfield
CA
94533
         3,090
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
796
Weberstown Mall
4950 Pacific Ave.
429
Stockton
CA
95207
         3,500
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
797
Walnut Square Mall
2150 East Walnut Ave.
55
Dalton
GA
30721
          2,901
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
798
Longview Mall
3500 McCann Road
H05A
Longview
TX
75605
         3,997
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
799
Foothills Mall
153 Foothills Mall
53
Maryville
TN
37801
         3,600
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
800
North Georgia Premium
800 Hwy 400 South
215
Dawsonville
GA
30534
          4,014
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
801
Central Mall
200 C Avenue
31
Lawton
OK
73501
          3,174
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
802
Galleria at Pittsburgh Mills
373 Pittsburgh Mills Circle
373
Frazer
PA
15084
         3,300
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
803
Prien Lake Mall
616 West Prien Lake Road
B04B
Lake Charles
LA
70601
         3,760
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
804
Metropolis Mall
2498 Futura Park Way
210
Plainfield
IN
46168
         3,300
North Shore Properties
c/o Premier Property USA LLC
5252 E. 82nd St. Suite 300
Indianapolis
IN
46250
805
Volusia Mall
1700 West Int Speedway Blvd
128
Daytona Beach
FL
32114
         2,945
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
806
Main Place
2800 N. Main Street
656
Santa Ana
CA
92705
          3,100
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
807
Rolling Oaks Mall
6909 North Loop 1604
J10A
San Antonio
TX
78247
         2,979
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
809
Bradley Square
200 Paul Huff Parkway
608
Cleveland
TN
37312
         3,482
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
810
Gurnee Mills
6170 West Grand Ave.
515
Gurnee
IL
60031
          3,818
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
811
Tucson Mall
4500 North Oracle Road
291/292/293
Tucson
AZ
85705
          3,198
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
812
Lakewood Center
372 Lakewood Center
372
Lakewood
CA
90712
         3,500
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
813
South Towne Center
10450 South State Street
1250
Salt Lake City
UT
84070
         3,000
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
814
Streets at Southpoint
6910 Fayetteville Road
2150
Durham
NC
27713
         3,845
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
815
Auburn Mall
385 South Bridge Street
S180
Auburn
MA
01501
          3,510
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
816
Tanger Outlet Park City
6699 North Landmark Drive
K110
Park City
UT
84098
         4,500
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
817
Horizon Outlet Center
1701 Retherford Street
E005
Tulare
CA
93274
         4,000
Horizon Group Properties Inc
PO Box 0510
 
Muskeegon
MI
49443-0510
818
Glendale Galleria
2187 Glendale Galleria
2187
Glendale
CA
91210
         2,864
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
819
Port Charlotte Town Center
1441 Tamiami Trail
141
Port Charlotte
FL
33948
         3,457
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
820
Hot Springs Mall
4501 Central Ave.
B7
Hot Springs
AR
71913
         3,849
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
821
The Summit Sierra
13987 South Virginia Street
708
Reno
NV
89511
         3,500
Bayer Properties Inc.
2222 Arlington Ave
 
Birmingham
AL
35205
822
Regency Square
9501 Arlington Expressway
150
Jacksonville
FL
32225
         2,863
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
823
Stonebriar Mall
2601 Preston Road
2154
Frisco
TX
75034
         3,242
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
824
Locust Grove
1000 Tanger Drive
412
Locust Grove
GA
30248
         5,300
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
825
Northpark
8687 North Central Expressway
2264
Dallas
TX
75225
         3,500
Nasher
8080 N. Central Expressway
Suite 1100
Dallas
TX
75206-1807
826
Horton Plaza
59 Horton Plaza
49
San Diego
CA
92101
         4,000
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
827
Pierre Bossier
2950 East Texas Street
87
Bossier
LA
71111
          3,412
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
828
Mall at Turtle Creek
3000 East Highland Drive
405
Jonesboro
AR
72401
         3,500
David Hocker
312 Walut Street
14th Floor
Cincinnati
OH
45202-4089
829
Lincoln City
1500 SE East Devils Lake Rd
405
Lincoln City
OR
97367
         4,297
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
830
Branson Landing
409 Branson Landing
409
Branson
MO
65616
         3,332
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
831
Briarwood Mall
266 Briarwood Circle
G105
Ann Arbor
MI
48108
         4,344
Mills Corporation
5425 Wisconsin Ave.
Suite 500
Chevy Chase
MD
20815
832
Shops at Sunset Place
5701 Sunset Drive
B01A
Miami
FL
33143
           3,116
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
833
Columbiana
100 Columbiana Circle
1460
Columbia
SC
29212
         3,925
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
834
Westminster Mall
2044A Westminster Mall
2044A
Westminster
CA
92683
         4,585
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
835
West Oaks Mall
9401 West Colonial Drive
338
Ocoee
FL
34761
         3,504
General Growth
110 N Wacker Dr
 
Chicago
IL
60606

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
836
Victoria Mall
7800 North Navarro
207
Victoria
TX
77904
         3,484
Hull Storey Retail Group
3632 Wheeler Road
 
Agusta
GA
30909
837
Merced Mall
280 Merced Mall
280
Merced
CA
95348
         3,446
Codding Enterprises
PO Box 6655
 
Santa Rosa
CA
95406-0655
838
Woodburn Company Store
1001 Arney Road
606
Woodburn
OR
97071
         4,668
Craig Realty Group
Attn: Manager Lease Admin.
1500 Quail St. Suite 100
Newport Beach
CA
92660
839
Bonita Lakes
1050 Bonita Lake Circle
50
Meridian
MS
39301
         2,977
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
840
The Avenue Carriage Crossing
4650 Merchants Park Circle
808
Memphis
TN
38017
         3,499
Wilson
Carriage Ave. LLC
2500 Ridge Parkway STE 1600
Atlanta
GA
30334
841
Killeen Mall
2100 South W.S. Young Drive
1412
Killeen
TX
76543
         3,089
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
842
Town East
1238 Town East Mall
1238
Mesquite
TX
75150
         2,963
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
843
Willowbend
6121 West Park Blvd
C118
Plano
TX
75093
          3,416
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
844
Coloinal Mall Glynn Place
100 Mall Blvd
0
Brunswick
GA
31525
         3,200
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
845
Oakbrook Center
532 Oakbrook Center
532
Oakbrook
IL
60523
         2,990
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
846
Visalia Mall
2221 South Mooney Blvd
1815
Visalia
CA
93277
         4,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
847
Gonzales Outlet Center
2400 Tanger Blvd
158
Gonzales
LA
70737
         4,000
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
848
Rosedale Shopping Center
2000 Rosedale Center
840
Minneapolis
MN
55113
         3,390
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
849
Magic Valley Mall
1485 Poleline Road East
263
Twin Falls
ID
83301
          3,412
Woodbury Corporation
2733 E. Parley's Way
Suite 300
Salt Lake City
UT
84109-1662
850
Galleria at Sunset
1300 West Sunset Road
2725
Henderson
NV
89014
         3,593
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
851
Fair Oaks
2120 25th Street
G102
Columbus
IN
47201
         2,854
Veritas Realty
930 E. 66th Street
 
Indianpolis
IN
46220
852
Grand Teton Mall
2300 East 17th Street
1229
Idaho Falls
ID
83404
         4,000
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
853
Mesilla Valley Mall
700 South Telshor
1502
Las Cruces
NM
88011
         3,968
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
854
Irving Mall
3732 Irving Mall Dr.
E07
Irving
TX
75062
         3,974
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
855
Capitola Mall
1855 41st Street
G01
Capitola
CA
95010
          3,415
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
856
Jordan Landing Strip
7138 South Plaza Center Drive
Suite A
West Jordan
UT
84084
         3,798
Foursquare Properties
5850 Avenida Encinas
Suite A
Carlsbad
CA
92008
857
Red Cliffs Mall
1770 E. Red Cliffs Drive
1113
St. George
UT
84790
         3,802
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
858
Bayshore
5789 North Bayshore Drive
L109
Milwaukee
WI
53217
          3,510
Steiner and Associates, Inc.
4016 Townsfair Way
Suite 201
Columbus
OH
43219
859
Commerce II
800 Steven B. Tanger Blvd
111
Commerce
GA
30529
         4,000
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
860
Fashion Place
6191 South State Street
331
Murray
UT
84107
          3,671
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
861
West Oaks Mall
1000 West Oaks Mall
321
Houston
TX
77082
         3,652
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
862
Waterford Lakes Town Center
653 North Alafaya Trail
P11
Orlando
FL
32828
          3,127
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
863
Brea Mall
2065 Brea Mall
2065
Brea
CA
92821
         3,365
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
864
Lloyd Center
1225 Lloyd Center
1225
Portland
OR
97232
         4,060
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
865
Columbia Center
1321 North Columbia Ctr Blvd
441
Kennewick
WA
99336
          3,361
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
866
Willowbrook Mall
1028 Willowbrook Mall
1028
Houston
TX
77070
         3,246
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
867
Oak Park Mall
11401 West 95th Street
43
Overland Park
KS
66214
          3,316
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
868
Merritt Square
777 East Merritt Island Cswy
F19 / 19A
Merritt Island
FL
32952
         3,650
Thor Merritt Square
139 Fifth Ave
 
New York
NY
10010
869
Mall at Stonecrest
2929 Turner Hill Road
1680
Atlanta
GA
30038
         3,200
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
870
Outlets at Hershey
124 Outlet Square
83-85
Hershey
PA
17033
         4,000
FSH Associates
120 North Pointe Blvd
Suite 301
Lancaster
PA
17601
871
Shops at Montage
2531 Shoppes Blvd
2531
Moosic
PA
18507
         3,500
Jeffery R. Anderson Realty
Rookwood Tower
3805 Edwards Rd Suite 700
Cincinnati
OH
45209-1955
872
Round Rock Premium Outlets
4401 North IH 35
823
Round Rock
TX
78664
         3,800
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
873
Coconut Point
23141 Fashion Drive
L15
Bonita Springs
FL
33928
          3,176
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
874
Gulfview Square
9409 US Highway 19
259
Port Richey
FL
34655
         3,650
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
875
Village at Sandhill
486-5 Town Center Place
M-105
Columbia
SC
29229
         3,804
Hill Partners
Village at Sandhill, LLC
10 Flintlake Rd.
Columbia
SC
29223
876
Pinnacle Hills Promenade
2203 South 45th Street
3140
Rogers
AR
72758
         3,690
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
877
Green Oaks Village
9620 Village Place Blvd
0
Brighton
MI
48116
         3,500
Lormax
6755 Daly Road
 
West Bloomfield
MI
48322
878
Shops at Fallen Timber
3100 Main Street
1335
Maumee
OH
43537
         3,545
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
879
Greene Town Center
4465 Glengarry Drive
C102
Dayton
OH
45430
         2,898
Steiner and Associates, Inc.
4016 Townsfair Way
Suite 201
Columbus
OH
43219
880
Topanga Plaza
6600 Topanga Canyon Blvd
2004
Canoga Park
CA
91303
         3,907
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
881
Miromar Outlet
10801 Corkscrew Rd Suite 510
628
Estero
FL
33928
         4,000
Mirormar
10801 Corkscrew Road
Suite 305
Estero
FL
33928
882
Rio Grand Premium Outlets
5001 East Expressway 83
605
Mercedes
TX
78570
          9,371
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
883
Southgate Mall
2901 Brooks Street
J-3A
Missoula
MT
59801
         3,057
Southgate Mall Associates
C?O Lambros Real Estate
3011 American Way
Missoula
MT
59808
884
International Plaza
2223 North West Shore Blvd
118
Tampa
FL
33607
         4,000
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
885
Lake Buena Vista
15555 S. Apopka Vineland Rd
H-2
Orlando
FL
32821
         4,000
Lake Buena Vista Joint Venture
1725 University Drive
Suite 450
Coral Springs
FL
33071
886
Prime Outlets Gulfport
10310 Factory Shops Blvd
310
Gulfport
MS
39503
         4,847
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
887
Prime Outlets Hillsboro
104 I-35 NE
160-A
Hillsboro
TX
76645
          4,014
Craig Realty Group - Anthem, LP
4100 Macarthur
Suite 200
Newport Beach
CA
92660
888
Mall Del Norte
5300 South Dario
159
Laredo
TX
78041
         3,800
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
889
Pinnacle at Tutwiler Farm
5048 Pinnacle Square
930
Trussville
AL
35173
         3,480
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
890
Leesburg Premium Outlet
241 Fort Evan Rd NE
1625
Leesburg
VA
20176
         3,467
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
891
Prime Outlets Queenstown
416 Outlet Center Drive
B030/031
Queenstown
MD
21658
         4,000
Simon Property Group
225 West Washington Street
Indianapolis
IN
46204
892
Arden Fair
1689 Arden Way
2104
Sacramento
CA
95815
         2,867
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
893
Southlake TC
251 Grand Ave
251
Southlake
TX
76092
         3,365
SLTS Grand Ave, LP
1256 Main Street
Ste 240
Southlake
TX
76092
894
Sacramento Gateway
3648 North Freeway Blvd
V4-E
Sacramento
CA
95815
         3,500
PRISA Arbor Lakes, LLC
Two Prudential Plaza
180 North Stetson Avenue Suite 3275
Chicago
IL
60601
895
Lebanon Premium Outlets
315 Outlet Viallage Blvd
315
Lebanon
TN
37090
         3,759
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
896
Tanger Outlet Myrtle Beach
10843 Kings Road
655
Myrtle Beach
SC
29572
         3,490
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
897
Galleria Centerville
2922 Watson Blvd
250
Centerville
GA
31028
         3,056
Zamias
300 Market Street
 
Johnstown
PA
15901
898
Oak Hollow
921 Eastchester Drive
1120/1130
High Point
NC
27262
          3,109
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
899
Aiken Mall
2441 Whiskey Road
335
Aiken
SC
29803
         2,989
Veritas Realty
930 E. 66th Street
 
Indianpolis
IN
46220
900
Town Center at Otay Ranch
2015 Birch Road
215
Chula Vista
CA
91915
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
901
Randolph Mall
345 Randolph Mall
E8
Asheboro
NC
27203
         3,653
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
902
Brazos Mall
100 Highway 332 West
1544
Lake Jackson
TX
77566
         3,537
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
903
Manassas Mall
8300 Sudley Road
19
Manassas
VA
20109
         3,400
Vornado
210 Route 4 East
 
Paramus
NJ
07652
904
Promenade at Bolingbrook
623 East Boughton Road
820
Bolingbrook
IL
60440
         3,600
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
905
The Outlet Shoppes at Oshkosh
3001 South Washburn Street
C010
Oshkosh
WI
54904
         3,500
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
906
Supermall
1101 Supermall Way
211
Auburn
WA
98001
         4,633
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
907
Tanger Outlets Tilton
120 Laconia Road
303
Tilton
NH
03276
         3,500
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
908
Pembroke Lakes Mall
11401 Pines Blvd
638
Pembroke Pines
FL
33026
         4,064
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
909
Puente Hills
1600 South Azuza Ave.
145
Industry
CA
91748
          3,419
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
910
Cache Valley
1300 North Main
1136
Logan
UT
84341
         3,253
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
911
Chesapeake Square
Chesapeake Square
838
Chesapeake
VA
23321
         3,568
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
912
Cottonwood Mall
10000 Coors Blvd. NW
C205B
Albuquerque
NM
87114
         3,025
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
913
Plaza at West Covina
466 Plaza Drive
466
West Covina
CA
91790
         3,269
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
914
Shawnee Mall
4901 N. Kickapoo Street
1024-B
Shawnee
OK
74804
         3,824
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
915
Antelope Valley
1233 Rancho Vista Blvd
133
Palmdale
CA
93551
         3,088
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
916
Cascade Mall
456 Cascade Mall Drive
D08
Burlington
WA
98233
          3,441
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
917
Eagle Ridge
430 Eagle Ridge Drive
538
Lake Wales
FL
33859
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
918
Westside Pavilion
10800 West Pico Blvd.
349
Los Angeles
CA
90064
         3,858
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
919
Valley Mall
2529 Main Street
B-07
Yakima
WA
98903
         3,680
Valley Mall LLC
7455 SW Bridgeport Rd.
Suite 205
Tigard
OR
97224
920
Hickory Point
1145 Hickory Point Mall
1145
Forsyth
IL
62535
         3,500
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
921
Prime Outlets Orlando
4975 International Drive
C309
Orlando
FL
32819
         4,494
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
922
San Tan Village
2200 East Williams Field Road
656
Gilbert
AZ
85296
         3,593
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
923
Shops at Wiregrass
28210 Paseo Drive
135
Wesley Chapel
FL
33544
         3,393
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
924
Tanger Outlets Lancaster
905 Stanley K Tanger Blvd
905
Lancaster
PA
17602
          3,910
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
925
The Outlet Shoppes at El Paso
7051 South Desert Blvd
A-167
Canutillo
TX
79935
         4,400
Horizon Group Properties Inc
PO Box 0510
 
Muskeegon
MI
49443-0510
926
Ave Webb Gin
1350 Scenic Highway
412
Snellville
GA
30078
         3,467
Cousins
191 Peachtree Street NE
Suite 3600
Atlanta
GA
30303-1740
927
Town Square Las Vegas
6611 Las Vegas Blvd South
A146
Las Vegas
NV
89119
          3,318
Turnberry Associates
19501 Biscayne Blvd.
Suite 400
Aventura
FL
33180
929
Las Palmas Marketplace
11917 Gateway West
A-2
El Paso
TX
79936
         3,500
ADD Holdings
5823 N. Mesa
Suite 195
El Paso
TX
79912
930
Mesa Mall
2424 US Highways 6 & 50
224
Grand Junction
CO
81505
         3,652
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
931
Tempe Marketplace
2000 East Rio Salado Parkway
I-2
Tempe
AZ
85281
         3,508
Vestar Development
2425 E. Camelback Road
Suite 750
Phoenix
AZ
 
932
Pinnacle at Turkey Creek
11311 Parkside Drive
1210
Knoxville
TN
37934
         3,267
Colonial Properties
2101 6th Ave N
Ste 750
Birmingham
AL
35202
933
Hamburg Pavilion
2312 Sir Barton Way
190
Lexington
KY
40509
         4,000
Thomas
Fourth Quarter Properties VII
45 Ansley Drive
Newnan
GA
30263
934
The Loop
3220 North John Young Pkwy
B-17
Kissimmee
FL
34741
         3,353
Wilder
800 Boylston Street
Suite 1300
Boston
MA
02199
935
Prime Outlets Lee
250 Prime Outlets Blvd
E250
Lee
MA
01238
         4,382
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
936
Allen Premium Outlets
820 West Stacy Road
208
Allen
TX
75013
         4,066
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
937
The Block at Orange
20 City Blvd West
121
Orange
CA
92868
         3,400
Simon Property Group
225 W Washington St
 
Indianapolis
IN
46204-3438
938
Las Vegas Outlet
7400 Las Vegas Blvd South
15
Las Vegas
NV
89123
          4,214
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
940
Town Center Plaza
5029 West 117th Street
3200
Leawood
KS
66211
         4,000
DDR
c/o Developers Diversified Realty
3300 Enterprise Pkwy
Beachwood
OH
44122
941
Gateway Station
12900 South Freeway
M4
Burleson
TX
76028
         3,225
Kimco Realty
PO Box 5678
 
Lutherville
MD
21094-5678
942
Pacific View Mall
3301 East Main Street
2367
Ventura
CA
93003
         3,683
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
943
Country Club Mall
1262 Vocke Road
444
LaValle
MD
21502
         3,600
JJ Gumberg
1051 Brinton Road
Brinton Executive Center
Pittsburgh
PA
15221
944
Midland Mall
4511 N. Midkiff Drive
F05
Midland
TX
79705
         5,672
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
945
The Shops at Highland Village
1700 Cottonwood Creek
130
Highland Village
TX
75077
          3,212
Shops at Highland Village Developers
c/o Regency Realty Group
121 West Forsyth St. STE 200
Jacksonville
FL
32202
946
Burr Ridge Town Center
535 Willage Center Drive
350
Burr Ridge
IL
60527
         3,052
NorthMarq Real Estate Services LLC
701 Village Center Drive
 
Burr Ridge
IL
60527
947
Cumberland Mall
1341 Cumberland SE
218
Atlanta
GA
30339
          3,591
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
948
South Park Mall
2310 SW Military Drive
202
San Antonio
TX
78224
         3,500
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
949
Colonie Center
131 Colonie Center
433
Albany
NY
12205
         3,500
Feldman
2201 E. Cameback Rd.
STE 350
Phoenix
AZ
85016
950
West County Mall
33 West County Center
1065
Des Peres
MO
63131
          4,160
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
951
Harrisburg Mall
3501 Paxton Street
J8A
Harrisburg
PA
17111
         4,596
Feldman
2201 E. Cameback Rd.
STE 350
Phoenix
AZ
85016
952
Short Pump T/C
11800 West Broad Street
2028
Richmond
VA
23233
         2,825
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
953
Prime Outlets at Pismo Beach
333 Five Cities Drive
A017
Pismo Beach
CA
93449
         3,500
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
954
Meadowood Mall
5330 Meadowood Mall
D-108
Reno
NV
89502
         4,000
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
955
Riverdale Village
12768 Riverdale Blvd
103
Coon Rapids
MN
55448
         3,333
DDR
c/o Developers Diversified Realty
3300 Enterprise Pkwy
Beachwood
OH
44122
956
The Shops at Centerra
5971 Sky Pond Drive
C-142
Loveland
CO
80538
         3,960
Poag & McEwen
Centerra Lifestyle Center LLC
6410 Poplar Ave. Ste 850
Memphis
TN
38119
957
Village at Stone Oak
22602 US 281 North
108
San Antonio
TX
78259
         3,405
DDR
c/o Developers Diversified Realty
3300 Enterprise Pkwy
Beachwood
OH
44122
958
Hill Country Galleria
12700 Hill Country Blvd
S-115
Bee Cave
TX
78738
         3,727
Reit Management & Research LLC
12912 Hill Country Blvd.
Suite F-250
Bee Cave
TX
78738
959
North Hanover Mall
1155 Carlisle Street
526
Hanover
PA
17331
         4,326
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
960
The Orchard Town Center
14697 Delaware St.
300
Westminster
CO
80020
         3,427
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
961
Sunset Mall
4001 Sunset Drive
1032
San Angelo
TX
76904
         3,587
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
962
Warwick Mall
400 Bald Hill Road
B125
Warwick
RI
02886
         5,848
Warwick Mall LLC
c/o Bliss Properties Inc.
PO Box 2513
Providence
RI
02906-0513
963
Tanger Barstow
2796 Tanger Way Suite 345
345
Barstow
CA
92311
         4,000
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
964
Uptown Village at Cedar Hill
305 West FM 1382
508
Cedar Hill
TX
75104
         3,550
MG Herring Group
5710 LBJ Freeway
Suite 450
Dallas
TX
75240
965
The District
11560 S. District Main Dr.
0
South Jordan
UT
84047
         4,000
Boyer Company
90 South 400 West
Suite 200
Salt Lake City
UT
84101
966
Shoppes at River Crossing
5080 Riverside Drive
308
Macon
GA
31210
         3,509
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
967
Commons at Federal Way
1917 S. Commons Way
0
Federal Way
WA
98003
          3,417
Steadfast
4343 Von Karman
Ste 300
Newport Beach
CA
92660
968
Promenade at Casa Grande
1269 N. Promenade Pkwy
101
Casa Grande
AZ
85230
         3,500
WPP
WP Casa Grande Retail LLC
C/o WDP Partners 11411 N. Tatum Blvd.
Phoenix
AZ
85028
969
Avenue Forsyth
410 Peachtree Drive
4154
Cumming
GA
30041
         3,200
Cousins
191 Peachtree Street NE
Suite 3600
Atlanta
GA
30303-1740
970
La Palmera
5488 S. Padre Island Drive
1030
Corpus Christi
TX
78411
         3,826
Padre Staples LLC
PS Mall LP d/b/a Padre Staples Mall
5488 Padre Island Drive
Corpus Christi
TX
78411
971
Shadow Lake Towne Center
7775 Olson Drive
S-115
Papillon
NE
68046
         3,553
Red Development
One East Washington
Suite 300
Phoenix
AZ
85004
972
Pier Park
204 Bluefish Drive
G130
Panama City Beach
FL
32413
         3,599
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
973
Hamilton Town Center
13976 Town Center Blvd.
700
Noblesville
IN
46060
         3,500
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
974
Gallatin Valley Mall
2825 West Main Street
4-E1
Bozeman
MT
59718
         3,000
Gallatin Mall Group LLC
PO Box 80510
 
Billings
MT
59108-0510
975
West Shore Plaza
306 Westshore Plaza
A.2
Tampa
FL
33609
         3,397
Glimcher Properties Ltd
20 S Third St
 
Columbus
OH
43215
976
Chambersburg Mall
3055 Black Gap Road
630
Chambersburg
PA
17201
         3,904
Preit-Rubin
The Bellevue
200 S Broad St
Philadelphia
PA
19102
977
Broward Mall
8000 West Broward Boulevard
1717
Plantation
FL
33388
         3,700
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
978
Stonewood Center
251 Stonewood Street
B-43
Downey
CA
90241
         3,837
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
979
Southcenter
2626 Southcenter Mall
2826
Tukwila
WA
98188
         3,880
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
980
Pearland T/C
11200 Broadway
310
Pearland
TX
77584
         3,800
CBL & Associates
One Park Pl
6148 Lee Hwy, Ste 300
Chattanooga
TN
37421
981
Bay Terrace
212-01 26th Ave & Bell Blvd.
212-01/05
Bayside
NY
11360
          4,140
Cord Meyer Development
111-15 Queens Boulevard
 
Forest Hills
NY
11375
982
Montebello Town Center
2119 Montebello TC Drive
CU 111/112
Montebello
CA
90640
         3,232
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
983
Patriot Place
263 Patriot Place
TS J7
Foxboro
MA
02035
          3,510
Kraft Group
NPP Development LLC Gillette Stadium
One Patriot Place
Foxborough
MA
02035
984
Streets of Brentwood
2535 Sand Creek Road
124
Brentwood
CA
94513
         3,300
Continental Real Estate Companies
150 East Broad Street
Suite 800
Columbus
OH
43215
985
Galleria at Roseville
1151 Galleria Parkway
2265
Roseville
CA
95678
         3,500
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
986
Everett Mall
1402 SE Everett Mall Way
175
Everett
WA
98208
          3,617
Steadfast
4343 Von Karman
Ste 300
Newport Beach
CA
92660
987
Southpark Mall
4400 Sharon Road
K15
Charlotte
NC
28211
         3,659
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
988
Dogwood Festival
106 Dogwood Blvd
G-4
Flowood
MS
39232
         4,500
Aronov Realty Management
3500 Eastern Blvd.
 
Montgomery
AL
36116-1781
989
Westland Shopping Center
35000 West Warren
731
Westland
MI
48185
         3,898
Jones Lang LaSalle
200 East Randolph Drive
Chicago
IL
60601
990
The Oaks
222 W. Hillcrest Drive
E-123
Thousand Oaks
CA
91360
          3,016
Macerich
The Oaks
225 W. Hillcrest Drive
Thousand Oaks
CA
91360
991
Victoria Gardens
12394 Southmain Street
1130
Rancho Cucamonga
CA
91739
         3,677
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
992
Arboretum of South Barrington
100 W. Higgins Road
H-22
South Barrington
IL
60010
         3,520
Arboretum of South Barrington LLC
c/o the Jaffe Companies
400 Skokie Blvd. Suite 405
Northbrook
IL
60062
993
Downtown Plaza
545 L Street
2039
Sacramento
CA
95814
          2,915
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
994
Moreno Valley Mall
22500 Town Circle
1156
Moreno Valley
CA
92553
          3,610
Cushman & Wakefield of California, Inc
601 S. Figueroa Street
47th Floor
Los Angeles
CA
90017-5752
995
Burbank Town Center
201 East Magnolia Blvd.
210
Burbank
CA
91501
         3,926
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
996
Water Tower Place
835 North Michigan Avenue
620
Chicago
IL
60611
          4,061
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
997
Oklahoma Factory Shops
7628 W. Reno Ave
A130
Oklahoma
OK
73127
         4,430
Horizon Group Properties
5000 Hakes Drive
Suite 500
Muskegon
MI
49441
999
Oakwood Center
197-33 W. Bank Expressway
1075
Gretna
LA
70056
         3,052
General Growth Properties
Oakwood Center
110 N. Wacker Drive
Chicago
IL
60606
1010
The Meadows
20 Meadows Circle Drive
204
Lake St. Louis
MO
63367
         3,348
Davis Street Land Co.
622 Davis Street
Suite 200
Evanston
IL
60201
1012
Ashley Park
406 Newnan Crossing Bypass
406
Newnan
GA
30265
         3,470
Thomas
Fourth Quarter Properties VII
45 Ansley Drive
Newnan
GA
30263
1013
Aspen Grove
7301 South Sante Fe Drive
620
Littleton
CO
80120
         3,870
DDR
c/o Developers Diversified Realty
3300 Enterprise Pkwy
Beachwood
OH
44122
1014
Eastridge Mall
601 SE Wyoming Blvd.
1176
Casper
WY
82609
          3,431
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1015
Ocean City Outlets
12741 Ocean Gateway
302
Ocean City
MD
21842
         3,500
Cordish Company
601 East Pratt St.
6th Floor
Baltimore
MD
21202
1016
Carolina Premium Outlet
1209 Industrial Park Drive
550
Smithfield
NC
27577
          4,100
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1017
Folsom Premium Outlets
13000 Folsom Boulevard
801
Folsom
CA
95630
         3,808
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1018
Vacaville Premium Oulet
321 Nut Tree Road
331 B
Vacaville
CA
95687
         4,500
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1019
Village at Riverstone
2037 North Main Street
B-107
Coeur D'Alene
ID
83814
         3,524
Riverstone Center East
Village at Riverstone c/o Bryan Stone
104 South Division
Spokane
WA
99202
1020
Greendale Mall
7 Neponset Street
W218
Worcester
MA
01606
         3,805
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1021
Promenade at Chenal
17821 Chenal Parkway
D-111
Little Rock
AR
72223
         3,456
Red Development
One East Washington
Suite 300
Phoenix
AZ
85004
1022
The Shoppes at Chino Hill
13850 City Center Drive
5060
Chino Hills
CA
91709
         3,859
PM Realty Group
18201 Von Karman Avenue
Suite 200
Irvine
CA
92612
1023
Philadelphia Premium Outlet
18 West Lightcap Road
645
Pottstown
PA
19464
         3,894
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1024
Houston Premium Outlet
29300 Hempstead Road
701
Houston
TX
77433
         4,692
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1025
McCain Mall
3929 McCain Blvd.
J01-FB
N. Little Rock
AR
72116
         3,393
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1026
St John's Town Center
10281 Midtown Parkway
D31
Jacksonville
FL
32246
         4,400
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1027
The Waterfront
235 West Bridge Street
5
Homestead
PA
15120
         3,529
DDR
c/o Developers Diversified Realty
3300 Enterprise Pkwy
Beachwood
OH
44122
1028
Cambridgeside Galleria
100 CambridgeSide Place
E318
Cambridge
MA
02141
         5,200
NE Development
c/o UBS Realty Investors LLC
242 Trumbull Street
Hartford
CT
06103-1212
1029
Valle Vista
2020 S. Expressway 83
B13
Harlingen
TX
78552
         4,500
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1030
Shops at  Lake Havasu
5601 North State Route 95
814
Lake Havasu
AZ
86404
         3,475
Wolford Development
412 Georgia Avenue
Suite 200
Chattanooga
TN
37403-1845
1032
Simi Valley Town Center
1555 Simi Valley Town Center Way
730
Simi Valley
CA
93065
         4,083
Walton Simi Investors VI, LLC
900 N. Michigan Avenue
Suite 1900
Chicago
IL
60611
1033
Beachwood Place
26300 Cedar Road, Suite 2160
2320
Beachwood
OH
44122
          3,019
General Growth
110 N Wacker Dr
 
Chicago
IL
60606

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City 
State
 Zip
Code
1034
Northfield Square
1600 North U.S. Route 50
358A
Bourbonnais
IL
60914
         4,500
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1035
Pine Ridge Mall
4155 Yellowstone Highway
1250
Chubbuck
ID
83202
           3,117
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1036
Redmond Town Center
16571 NE 74th Street
F-235
Redmond
WA
98052
          3,551
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
1038
Centralia Outlets
1322 Lum Road
1322
Centralia
WA
98531
         5,045
Prism
1145 Broadway
Suite 1300
Tacoma
WA
98402
1039
Park Meadows
8505 Park Meadows Center Drive
2340
Lone Tree
CO
80124
         3,323
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1040
Lodi Station Outlet
9911 Avon Lake Road
480
Burbank
OH
44214
         3,994
Gilad Development
5959 Topanga Canyon Blvd.
Suite 285
Woodland Hill
CA
91367
1041
Crocker Park
254 Crocker Park Bvld.
1005
Westlake
OH
44145
         3,400
Stark Enterprises
1350 West Third Street
 
Cleveland
OH
44113
1042
Premier Center
3424 Hwy 190
0
Mandeville
LA
70471
         5,000
Stirling Properties
109 Northpark Blvd.
Suite 300
Covington
LA
70433
1043
Foothills Mall
7401 North La Cholla Blvd
179
Tuscon
AZ
85741
         4,000
Feldman
2201 E. Cameback Rd.
STE 350
Phoenix
AZ
85016
1046
Jersey Shore Premium Outlets
One Premium Outlets Blvd
211
Tinton Falls
NJ
07753
         3,500
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1047
Tanger Outlets Washington
2200 Tanger Blvd
955
Washington
PA
15301
         5,293
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
1048
Ala Moana Center
1450 Ala Moana Blvd
3053
Honolulu
HI
96814
         4,856
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1049
Cincinnati Premium Outlets
874 Premium Outlet Drive
874
Monroe
OH
45050
         3,937
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1051
Jackson Premium Outlets
537 Monmouth Road
304
Jackson
NJ
08527
         3,405
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1052
Shops at Mission Viejo
555 Shops at Mission Viejo
740A
Mission Viejo
CA
92691
         3,852
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1053
Sunrise Mall
 6041 Sunrise Mall
E15
Citrus Heights
CA
95610
         3,343
Steadfast
4343 Von Karman
Ste 300
Newport Beach
CA
92660
1055
Animas Valley Mall
4601 East Main
385
Farmington
NM
87402
         4,007
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1056
Tanger Outlets Nags Head
7100 South Croatan Hwy.
69
Nags Head
NC
27959
         3,308
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
1057
Windward Mall
46-056 Kamehameha Highway
M08
Kaneohe
HI
96744
         3,006
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1059
Outlets at Anthem
4250 West Anthem Way
125
Phoenix
AZ
85086
         4,733
Craig Realty Group - Anthem, LP
4100 Macarthur
Suite 200
Newport Beach
CA
92660
1060
Village of Rochester Hills
 160 N. Adams Road
B-162
Rochester Hills
MI
48309
         3,597
Meadowbrook Associates, LLC
350 North Old Woodward Avenue
Suite 300
Birmingham
MI
48009
1061
The Gardens Mall
3101 PGA Blvd
N-217
Palm Beach
FL
33410
           4,118
Forbes / Cohen Florida Properties LP
100 Galleria Officentre
STE 427
Southfield
MI
48037
1062
Peninsula Town Center
2507 McMenamin St.
G106
Hampton
VA
23666
          3,641
Steiner and Associates, Inc.
4016 Townsfair Way
Suite 201
Columbus
OH
43219
1063
Culver City Mall
 6000 Sepulveda Blvd.
Suite 2161
Culver City
CA
90230
         3,556
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
1064
34th Street
15 West 34th Street
0
New York
NY
10001
          5,194
15 West 34th Street, LLC
15 West 34th Street
 
New York
NY
10110
1067
Dimond Center
800 E. Dimond Blvd
DC 110
Anchorage
AK
99515
         3,729
Dimond Center Holdings
800 East Dmond Blvd.
 
Anchorage
AK
99515
1068
Anchorage 5th Ave
320 W. 5th Avenue
D46A
Anchorage
AK
99501
         3,305
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1069
Old Orchard
 4999 Old Orchard Center, Unit K16
L5
Skokie
IL
60077
           3,112
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
1070
Shoppes at North Brunswick
 541 Shoppes Blvd
E5
North Brunswick
NJ
08902
         3,635
Stanberry
328 Civic Center Drive
 
Columbus
OH
43215
1071
Outlet Shoppes at Fremont
6245 North Old 27
E090
Fremont
IN
46737
         4,026
Horizon Group Properties
5000 Hakes Drive
Suite 500
Muskegon
MI
49441
1072
Lenox Square
 3393 Peachtree Rd NE
2022A
Atlanta
GA
30326
          4,102
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1073
Wisconsin Dells Outlet
210 N. Gasser Road
391
Baraboo
WI
53913
         4,608
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
1074
Outlets at Silverthorne
125-I Stephans Way Red Village
R310
Silverthorne
CO
80498
         4,269
Craig Realty Group - Anthem, LP
4100 Macarthur
Suite 200
Newport Beach
CA
92660
1075
The Falls
8888 SW 136th St.
170
Miami
FL
33176
         4,499
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1076
Laurel Park
37568 West 6 Mile Rd.
490
Livonia
MI
48152
          4,251
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
1077
Somerset North
2800 W. Big Beaver Road
Y307
Troy
MI
48084
         4,304
Somerset Collection Limited Partnership
100 Galleria Officentre
Suite 427
Southfield
MI
48304
1079
The Domain
11010 Domain Dr.
V05
Austin
TX
78757
          3,691
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1080
San Francisco Center
845 Market St.
223
San Francisco
CA
94103
           4,181
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
1081
Pearl Ridge Mall
98-1005 Moanalua Rd.
158
Honolulu
HI
96701
         2,849
BRE/Pearlridge LLC
180 East Broad Street
21st Floor
Columbus
OH
43215
1082
Harlem Irving Plaza
4154 E. North Harlem Ave.
146
Norridge
IL
60706
         3,409
Harlem Irving LLC
c/o The Harlem Irving Properties
4104 North Harlem Avenue
Norridge
IL
60706
1083
Washington Square Mall
9677 SW Washington Square Rd
C-05
Portland
OR
97223
           4,131
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
1084
Marketplace at Augusta
2 Stephen King Drive
B260
Augusta
ME
04330
         3,508
WS Development
1330 Boylston Street
 
Chestnut Hill
MA
02467
1085
Alamance Crossing
1050 Piper Lane
N1
Burlington
NC
27215
         3,974
CBL & Assoc. Mgmt.
CBL Center Suite 500
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
1086
Florida Keys Outlet Center
250 East Palm Dr.
210
Florida City
FL
33034
         3,482
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1087
Westfarms Mall
148 Westfarms Mall
F108
Farmington
CT
06032
         4,002
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
1088
Westland Mall
1685 W. 49th St
1116
Hialeah
FL
33012
         3,238
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
1089
Citadel Outlets
100 Citadel Dr.
650
Commerce
CA
90040
         4,009
Craig Realty Group
1500 Quail Street
Suite 100
Newport Beach
CA
92660
1090
Town Center at Boca Raton
6000 West Glades Road, Suite #1035
1035
Boca Raton
FL
33431
         3,785
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
1091
Mercer Mall
261 Mercer Mall Rd.
640&645
Bluefield
WV
24605
          4,281
Regional Malls LLC
PO Box 1127
 
Henderson
KY
42419
1092
Perimeter Mall
4400 Ashford Dunwoody Road
1695
Atlanta
GA
30346
         3,756
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
1093
Fulton Street
472-474 Fulton St.
472-474 Fulton St.
Brooklyn
NY
11201
        18,224
474 Fulton Owner LLC
500 FIfth Avenue
54th Floor
New York
NY
10110
1095
Gilroy Premium Outlets
8375 Arroyo Circle
A054
Gilroy
CA
95020
         3,922
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
1096
Tanger Outlets Tuscola
D400 Tuscola Blvd.  Box 4045
A11
Tuscola
IL
61953
         3,508
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
1097
Bellevue Square
230 Bellevue Square
238
Bellevue
WA
98004
         3,270
Bellevue Square LLC
PO Box 908
 
Bellevue
WA
98009
1098
The Shops at Grand River
6200 Grand River Blvd. East
424
Birmingham
AL
35094
         4,000
Leeds Retail Center LLC
3660 Grandview Parkway
Suite100
Birmingham
AL
35243
1100
The Mall at Green Hills
2126 Abbott Martin Road
190
Nashville
TN
37215
         3,620
Davis Street Land Co.
622 Davis Street
Suite 200
Evanston
IL
60201
1101
North Riverside Park
7501 Cermak Road
H3
North Riverside
IL
60546
          3,351
The Feil Organization
370 7th Avenue
#618
New York
NY
10001
1102
Promenade at Temecula
40820 Winchester Rd.
2330
Temecula
CA
92591
         3,433
Forest City Enterprises
50 Public Square
Suite 1160
Cleveland
OH
44113
1103
Tanger Outlets Blowing Rock
200 Shoppes on the Parkway Rd
18
Blowing Rock
NC
28605
         3,540
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
1104
Southland Mall
20505 S. Dixie Highway
1155
Cutler Bay
FL
33189
         3,660
Gumberg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
1105
Fashion Outlets of Santa Fe
8380 Cerillos Rd
448
Santa Fe
NM
87505
         4,036
Talisman Companies
4000 Ponce de Leon Blvd.
Suite 420
Coral Gables
FL
33146

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
1515
Times Square
1515 Broadway
1515 Broadway
New York
NY
10032
        18,877
1515 Broadway Fee Owner LLC
420 Lexington Avenue
 
New York
NY
10170
                           
PS Stores
                       
3211
Willowbrook Mall
1444 Willowbrook Mall
1380
Wayne
NJ
07470
         3,088
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
3212
Palisades Center
3700 Palasades Center Dr.
C303
West Nyack
NY
10994
         3,500
Pyramid
Palisades Center
       
3213
Staten Island Mall
2655 Richmond Avenue
247A
Staten Island
NY
10314
          2,661
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3214
Danbury Fair Mall
7 Backus Avenue
B-209
Danbury
CT
06810
         3,022
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
3215
The Shops at the Las Americas
4141 Camino De La Plaza
474
San Ysidro
CA
92173
         4,475
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
3216
Freehold Raceway Mall
3710 Route 9
C-230
Freehold
NJ
07728
          3,481
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
3217
Shoppes at North Brunswick
541 Shoppes Blvd.
F
North Brunswick
NJ
08902
         2,597
Stanberry
328 Civic Center Drive
 
Columbus
OH
43215
3218
Promenade at Sagemore
500 Route 73 South
A23
Marlton
NJ
08053
         3,078
Sagemore Management Company LLC
6000 Sagemore Drive
6301
Marlton
NJ
08053
3219
Woodbridge Center
250 Woodbridge Center Drive
2302
Woodbridge
NJ
07095
         3,094
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
3220
Cherry Hill Mall
2000 Rt. 38
1415
Cherry Hill
NJ
08002
         3,283
PREIT Rubin
Cherry Hill Mall
       
3221
Bridgewater Commons
400 Commons Way
3290
Bridgewater
NJ
08807
         3,300
General Growth Properties
110 North Wacker Drive
 
Chicago
IL
60606
3222
Mall of America
118 North Garden
N118
Bloomington
MN
55425
         4,056
MOAC Mall Holdings LLC
60 East Broadway
 
Bloomington
MN
55425-5550
3223
Queens Center
90-15 Queens Boulevard
1068
Elmhurst
NY
11373
         3,842
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
3224
Manhattan Mall
100 West 33rd Street
160
New York
NY
10001
         3,296
Vornado
210 Route 4 East
 
Paramus
NJ
07652
3225
Mall of Louisiana
6401 Bluebonnet
1040
Baton Rouge
LA
70836
         2,735
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3226
Prime Outlets at San Marcos
3939 IH-35 South
308A
San Marcos
TX
78666
          4,164
Prime Retail, L.P.
217 E. Redwood St.
20th FL
Baltimore
MD
21202
3227
Lehigh Valley Mall
173 Lehigh Valley Mall
1086
Whithall
PA
18052
         2,887
Kravco
The Atrium - 234 Mall Blvd
PO Box 1528
King of Prussia
PA
19406
3228
Cross County Mall
8 Xavier Dr
5150
Yonkers
NY
10704
         3,355
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
3229
Westfarms Mall
112 Westfarms Mall
H124
Farmington
CT
06032
         3,347
Taubman
200 East Long Lake Road
PO Box 200
Bloomfield Hills
MI
48303-0200
3230
Christiana Mall
740 Christina Mall
1150
Newark
DE
19702
         2,878
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3231
Hanes Mall
3320 Silas Creek Pkwy
AL104
Winston-Salem
NC
27103
          3,517
CBL & Associates
Hanes Mall
       
3232
Park City Center
220 Park City Center
C0220
Lancaster
PA
17601
         3,796
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3233
Riverchase Galleria
3000 Riverchase Galleria
164
Birmingham
AL
35244
         3,055
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3234
Poughkeepsie Galleria
2001 South Rd.
D108
Poughkeepsie
NY
12601
         3,296
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
3235
Willow Grove Park
2500 W. Moreland Rd.
1033
Willow Grove
PA
19090
         3,625
PREIT
200 South Broad Street
The Bellevue, 3rd Floor
Philadelphia
PA
19102
3236
North Point Mall
1000 North Point Circle
2168
Alpharetta
GA
30022
          3,351
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3237
Carousel Center
1 Carousel Center Dr.
F212
Syracuse
NY
13290
          3,241
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
3238
Deptford Mall
300 North Almonession Road
1151
Depford
NJ
08096
         3,300
Macerich
401 Wilshire Blvd.
Suite 700
Santa Monica
CA
90407
3239
Walden Galleria
D208 Galleria Dr.
D208
Cheektowaga
NY
14225
         3,009
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
3240
Parks at Arlington
3811 S. Cooper
1034
Arlington
TX
76015
         3,490
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3241
Crossgates Mall
120 Washington Ave. Extension
D206A
Albany
NY
12203
         3,284
Pyramid
The Clinton Exchange
4 Clinton Sq
Syracuse
NY
13202
3242
Rockaway Townsquare
301 Mt. Hope Ave.
1034A
Rockaway
NJ
07866
         2,897
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3243
Baybrook Mall
136 Baybrook Mall
13
Friendswood
TX
77546
         3,478
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3244
South Shore Mall
250 Granite Street
2050
Braintree
MA
02184
          3,178
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3245
Roosevelt Field
Old Country Road
1044A
Garden City
NY
11530
         3,052
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3246
Paramus Park Mall
700 Paramus Park
1040
Paramus
NJ
07652
         3,788
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3247
Newport Centre
30-262 Mall Drive West
B07
Jersey City
NJ
07307
         3,798
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3248
Rio Grande Premium Outlet
9501 Arlington Expressway
801/813
Mercedes
TX
78570
         3,676
Chelsea Property Group
105 Eisenhower Parkway
Roseland
NJ
07068
3249
Jersey Gardens
651 Kapkowski Road
2074
Elizabeth
NJ
07201
         4,298
Glimcher
Jersey Gardens
150 East Gay Street
Columbus
OH
43215
3250
Grapevine Mills
3000 Grapevine Mills Parkway
526
Grapevine
TX
76051
         4,355
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3251
Mall of Georgia
3333 Buford Drive
1031
Buford
GA
30519
         3,322
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3252
Burlington
75 Middlesex Turnpike
1089
Burlington
MA
01803
         3,269
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3253
Tanger Outlets Rehoboth Beach
36470 Seaside Outlet Drive
1440
Rehoboth Beach
DE
19971
         2,867
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
3254
Locust Grove
1000 Tanger Drive
405
Locust Grove
GA
30248
          3,001
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
3255
Tanger Outlet Riverhead
1770 West Main Street
1214
Riverhead
NY
11901
         3,004
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
3256
The Outlet Shoppes at El Paso
7051 South Desert Blvd
E544
El Paso
TX
79935
         4,000
Horizon Group Properties
5000 Hakes Drive
Suite 500
Muskegon
MI
49441
3257
Garden State Plaza
355 State Highway #17 South
1219A
Paramus
NJ
07652
         3,300
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
3258
Florida Mall
8001 South Orange Blossom Trail
854
Orlando
FL
32809
         3,024
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3259
Warwick Mall
400 Bald Hill Road
E13
Warwick
RI
02886
         2,965
Warwick Mall LLC
c/o Bliss Properties Inc.
PO Box 2513
Providence
RI
02906-0513
3262
Concord Mills
8111 Concord Mills Boulevard
699
Concord
NC
28027
         3,002
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3264
Prime Outlet Orlando
4973 International Dr.
3F19
Orlando
FL
32819
         3,929
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3265
Franklin Mills
1455 Franklin Mills Circle
227
Philadelphia
PA
19154
         3,652
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3267
Tanger Outlet Myrtle Beach
4635 Factory Stores Blvd
B2
Myrtle Beach
SC
29579
         3,005
Tanger Properties, L.P.
3200 Northline Avenue
Suite 360
Greensboro
NC
27408
3268
White Marsh
8200 Perry Hall Boulevard
215
White Marsh
MD
21236
          3,315
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3270
Westland Mall
1685 W. 49th Street
1456
Haileah
FL
33012
          3,150
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
3271
Pembroke Lakes Mall
11401 Pines Blvd
834
Pembroke Pines
FL
33026
         3,009
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3272
Carolina Place
11025 Carolina Place Parkway
D-1
Charlotte
NC
28134
         2,933
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3273
Four Seasons Town Center
1100 Four Seasons Town Centre
146
Greensboro
NC
27427
         3,500
General Growth
110 N Wacker Dr
 
Chicago
IL
60606

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Location  Name  Address  Space  City  ST  Zip  SQFT  Company  Address1 
Address2  City  State 
Zip
Code
3274
Valley Hills Mall
1960 Hwy 70 SE
156
Hickory
NC
28602
         2,798
General Growth
110 N Wacker Dr
 
Chicago
IL
60606
3275
Sunrise Mall
100 Sunrise Mall
1100
Massapequa
NY
11758
         3,500
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
3276
Sunland Park Mall
750 Sunland Park Drive
E10A
El Paso
TX
79912
         3,424
Simon Property Group
225 W Washington St
 
Inidanapolis
IN
46204-3438
3277
Cielo Vista
8401 Gateway Blvd
C05A
El Paso
TX
79925
         2,873
Simon Property Group (Texas)
C/O Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3282
Plaza Bonita
3030 Plaza Bonita Road
2304
National City
CA
91950
         3,077
Westfield
11601 Wilshire Blvd
12th Fl
Los Angeles
CA
90025
                           
Corporate & Warehouse locations
                     
100004
East Coast Distribution Center
2 Brick Plant Road
 
South River
NJ
08882
     315,000
LIT-Northend LLC
c/o ING Clarion Ptnrs
2100 McKinney Ave, STE 700
Dallas
TX
75201
100014
Wayne Office
201 Willowbrook Blvd,, 7th Floor
Wayne
NJ
07470
       40,000
Willowbrook Center LLC
201 Willowbrook Blvd
 
Wayne
NJ
7470
101004
West Coast Distribution Center
950 North Barrington Avenue
Ontario
CA
91764
    359,996
ProLogis
2817 E. Cedar Street
Suite 200
Ontairo
CA
91761
200014
NYC Office
112 West 34 th St., 22nd Floor
New York
NY
10120
       88,760
Helmsley Spear
60 East 42nd Street
 
New York
NY
10017

 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4.6 to
The Third Amended and Restated
 Loan and Security Agreement




Encumbrances
 
 
Debtor Name:
State
Level
Secured Party
File Date
File Number
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
1/3/07
70016856
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
2/15/07
70608736
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
7/2/07
72496072
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/19/07
73541892
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
10/24/07
74028519
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
10/26/07
20074868666
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
2/4/08
20080416741
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
2/19/08
20080604858
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
6/2/08
20081877396
Aeropostale, Inc.
DE
SOS
General Electric Capital Corp.
7/28/08
20082574992
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/15/08
20083119383
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/29/08
20083298047
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
12/19/08
20084231187
Aeropostale, Inc.
DE
SOS
Key Equipment Finance Inc.
5/1/09
20091390282
Aeropostale, Inc.
DE
SOS
General Electric Capital Corp.
5/4/09
20091402830
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
8/12/09
20092594643
Aeropostale, Inc.
DE
SOS
Pearland Town Center Limited Partnership/CBL & Associates Limited Partnership
8/17/09
20092636964
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
8/19/09
20092666268
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/8/09
20092880331
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
10/5/09
20093187785
Aeropostale, Inc.
DE
SOS
Pom-College Station, LLC
10/12/09
20093276844
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
4/1/10
20101125339
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
4/13/10
20101282007
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
7/1/10
20102314551
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
7/19/10
20102507550

 
 
 
1370259.2
 
 
 
 

--------------------------------------------------------------------------------

 



Exhibit 4.7 to
The Third Amended and Restated
 Loan and Security Agreement




Indebtedness




None.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 4.8 to
The Third Amended and Restated
 Loan and Security Agreement




Insurance Policies
 
(See attached).
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[logo_header.jpg]
 
 
 

 
 
 
 
 
 
Period:
 
August 01,2011 to August 01,2012
 
 
 
[logo_travelers.jpg]
 
July 27, 2011
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 

Sold Proposal   Cover Page

 
PROPOSAL DATE: July 27, 2011
 
NAMED INSURED:AEROPOSTALE INC
 
PROGRAM EFFECTIVE DATE: From August 01, 2011 to August 01, 2012
 
RATING PLAN(S)
 
The following rating plan formulas apply for your insurance program:
 
Loss RESPONSIVE RATING PLAN(S)
 
Deductible Plan Computation Formula
 
Deductible Plan Losses + Deductible Plan Claims Handling Reimbursement Charges +
Florida Workers Compensation & Employers Liability Deductible Plan Claims
Handling Charges + Applicable Premium Tax = Deductible Plan Charges
 
plus
 
Loss Reimbursement Plan Computation Formula (Hawaii Workers Compensation only)
 
Loss Reimbursement Plan Losses + Loss Reimbursement Plan Claims Handling
Reimbursement Charges = Loss Reimbursement Plan Charges
 
plus
 
Retrospective Plan Computation Formula
 
Retrospective Plan Incurred Losses + Retrospective Plan Claims Handling Charges
+ Retrospective Plan Basic Premium including Premium Tax = Retrospective Plan
Premium
 
subject to a
 
Maximum Loss Content Formula(s)
 
Maximum Loss Content Rate x Exposure Base, but in no event less than the Minimum
Maximum Loss Content Amount shown in the Maximum Loss Content and Minimum
Program Cost part of the Cover Page
 
and a
 
Minimum Program Cost Formula
 
Flat Charge, but in no event less than the sum of the minimum amounts shown in
other parts of the Cover Page or the Minimum Program Cost whichever is greater.

 
Page 1

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 

Sold Proposal    

 

 
How we charge for the medical cost containment expense component of ALAE is set
forth in the Medical Cost Containment Expense Component of ALAEs Exhibit
attached to this Proposal and incorporated herein by reference.

 
NON-LOSS RESPONSIVE RATING PLAN
 
Non-Loss Responsive Premium Formula (other than Guaranteed Cost Policies):
 
Non-Loss Responsive Rate(s) x Corresponding Exposure Base(s), but in no event
less than any stated Minimum Non-Loss Responsive Premium shown in the Non-Loss
Responsive Premiums part of the Cover Page
 
Miscellaneous Charges are exclusive of, and in addition to, your Rating Plans.
 
Your premium and premium tax amounts will include any residual market charges
which may be assessed by the various states.
 
AMOUNTS RETAINED BY YOU
 
The following retentions apply:
 

Deductible Plan Amount(s)      
Workers Compensation & Employers Liability Loss including ALAE
          $ *            
Loss Reimbursement Plan Amount
       
Workers Compensation & Employers Liability Loss including ALAE
            $ *             Retrospective Plan Loss Limitation(s)        
Workers Compensation & Employers Liability Loss including ALAE
            $ *  

 
Workers Compensation and Employers Liability Losses including Allocated Loss
Adjustment Expenses (ALAE) arising out of a single accident shall be limited to
the amount indicated above. For Occupational Disease Claims, this limitation
shall apply to each employee.
 
EXPENSES
 
Minimum
Amount
   
Estimated
Amount
 
Basic Premium
  $ *     $ *                     * Per * of Audited Total WC Payroll Excluding
Monopolistic States                                  
Payroll
          $ *                    
Total Expenses included in the Installment Schedule
               

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 2

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Sold Proposal    

 
CLAIM HANDLING CHARGES
Basis   Rate            
Deductible Plan Claims Handling Reimbursement Changes
       
Workers Compensation & Employers Liability other than Florida
       
Files Designated CM
Per Claim   $ *  
Files Designated CB
 Per Claim   $ *  
Florida Workers Compensation & Employers Liability
         
Deductible Plan Claims Handling Charges
         
Files Designated CM
 Per Claim   $ *  
Files Designated CB 
 Per Claim   $ *  
Loss Reimbursement Plan Claims Handling Reimbursement Charges
         
Workers Compensation & Employers Liability
         
Files Designated CM
 Per Claim   $ *  
Files Designated CB
 Per Claim   $ *  
Retrospective Plan Claims Handling Charges
         
Workers Compensation & Employers Liability
         
Files Designated CM
 Per Claim   $ *  
Files Designated CB 
 Per Claim   $ *  

 
The Per Claim Charges are lifetime charges. The Per Claim Charges are multiplied
by the applicable Claim Count beginning on the commencement date and according
to the billing basis and billing frequency noted in the Key Dates part of this
Cover Page.
 
CM and CB Claims are defined in the Definition of Workers Compensation Medical
Only ("CM") and ("CB") Claims Exhibit attached hereto and incorporated herein by
reference.
 
NON-LOSS RESPONSIVE PREMIUM
 
 
Minimum
Amount
   
Estimated
Amount
 
**Workers Compensation Deductible Premium
  $ *     $ *  
*Per * of Audited Total WC Payroll Excluding Monopolistic States Payroll
(Excluding Hawaii)
               
Loss Reimbursement Plan Premium
  $ *     $ *  
* Per * of Audited Hawaii Only WC Payroll
               
Workers Compensation Premium (Other Than WC Deductible Premium)
  $ *     $ *  
*Per * of Audited Total WC Payroll Excluding Monopolistic States Payroll
               
Total Estimated Non-Loss Responsive Premium
          $ *  

 
""Includes Florida non-risk bearing expenses
 
PREMIUM TAX RATES
 
 
*Premium Taxes are included in your Non-Loss Responsive Premiums and
Retrospective Plan Basic Premium.

 
 
**Applicable to Florida

.
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 


 
Page 3

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Sold Proposal    

 
Your premium tax amounts will include any residual market charges which may be
assessed by the various states.
 
MAXIMUM LOSS CONTENT AND MINIMUM PROGRAM COST
          Amount  
Your Loss Responsive Rating Plan is subject to the following maximum and
minimums:
             
Estimated Maximum Loss Content Amount
  $ *  
Minimum Maximum Loss Content Amount
  $ *  
Rating Plan Components Subject to Maximum Loss Content:
       
WC Deductible Plan Losses
                 
WC Retrospective Plan Losses
                 
WC Loss Reimbursement Plan Losses
                 
Maximum Loss Content Rate: * Per * of Audited Total WC Payroll Excluding
Monopolistic States Payroll
                 
Estimated Minimum Program Cost Amount
       
Rating Plan Components Subject to the Minimum Program Cost:
  $ *  
Basic Premium
                 
Workers Compensation Deductible Premium
                 
Worker's Compensation Premium (other than WC Deductible Premium)
       
Loss Reimbursement Plan Premium
                  Minimum Program Cost Rate: Fiat Charge                   All
other rating plan components are NOT subject to the Maximum Loss Content or the
Minimum Program Cost.        

 
MISCELLANEOUS CHARGES - SURCHARGES AND ASSESSMENTS
 
Deposit/Estimated
             
Amount
         
Estimated and/or Deposit Assessments - Refer to Miscellaneous Charges Exhibit
  $ *  
Estimated and/or Deposit Surcharges - Refer to Miscellaneous Charges Exhibit
  $ *  
Miscellaneous Charges - Surcharges and Assessments included in the Installment
Schedule:
  $ *  

 
LOSS FUNDS
 
Amount
         
Deductible Plan Deposit
     
Amount Required for ALL Policy Years (Historical and Current)
  $ *  
Currently Holding for Historical Policy Years
  $ *  
Additional or (Return) Amount Due
  $ *  
Total Loss Funds Due or (Return)
  $ *  

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 

Sold Proposal     

 
INSTALLMENT SCHEDULE
Amount Due
   
Payments Begin:               August 01, 2011
     
Rating Plan Obligations:
 

    $ *  
 
       
Payable with * down and 9 equal installments of *, beginning August 01, 2011 and
the 1st day of each succeeding month thereafter.
                 
Surcharges and Assessments:
            $ *  
 
                 
Payable with *down and 9 equal installments of *, beginning August 01, 2011 and
the 1st day of each succeeding month thereafter.
       

 
Installments Payment: Remit to Agent/Broker
 
Paid Loss Payment: Remit to Travelers
 
Plan Adjustment Payment: Remit to Agent/Broker
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 

Sold Proposal    


KEY DATES
Commencement
Billing
           
Date
Frequency
Billing Basis
       
Deductible Plan
     
Deductible Plan Losses
August 01,2011
Monthly
Paid
       
Deductible Plan Claims Handling Reimbursement Charges
             
Workers Compensation
August 01,2011
Monthly
Claim Count
       
Loss Reimbursement Plan
     
Loss Reimbursement Plan Losses
August 01,2011
Monthly
Paid
       
Loss Reimbursement Plan Claims Handling Reimbursement Charges
             
Workers Compensation
August 01,2011
Monthly
Claim Count
       
Retrospective Plan
             
Retrospective Plan Claims Handling Charges
     
Workers Compensation
August 01,2011
Monthly
Claim Count
       
Retrospective Plan Premium Adjustment
February 01, 2013
Annually
         
Non-Loss Responsive Premium(s) Non- Loss Responsive Premium(s) Adjustment
         February 01, 2013 Annually 
As per Non-Loss Responsive Premium part of the Cover Page   
       
Miscellaneous Charges
As of February
Annually
See Misc Chrgs
Assessments/Surcharges 01, 2013   Exhibit

 

 
•
Paid Basis means the amount of each loss actually paid within your plan layer.
Claim Count is the actual number of claims within your plan layer.

 

 
+
As per the Retrospective Plan Formula set forth in the Rating Plan(s) part of
the Cover Page.



 
Page 6

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Sold Proposal     

 
IN CONSIDERATION OF OUR OFFERING A DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN
TO YOU AS PART OF THE LOSS RESPONSIVE RATING PLAN COMPONENT OF OUR PROPOSAL, YOU
REPRESENT TO US, AS PART OF YOUR ACCEPTANCE OF OUR PROPOSAL, THAT YOU WILL
REIMBURSE US FOR DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN LOSSES, ALLOCATED
LOSS ADJUSTMENT EXPENSES, DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN CLAIMS
HANDLING REIMBURSEMENT CHARGES, DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN
ADMINISTRATIVE EXPENSE REIMBURSEMENT AMOUNTS, APPLICABLE PREMIUM TAXES (IF ANY)
AND ANY OTHER DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN CHARGES IN ACCORDANCE
WITH THE TERMS OF THIS PROPOSAL AND THAT YOU WILL COLLATERALIZE YOUR
REIMBURSEMENT OBLIGATION USING COLLATERAL ACCEPTABLE TO US IN FORM, CONTENT,
ISSUER AND AMOUNT. YOU UNDERSTAND AND AGREE THAT THIS REPRESENTATION TO US BY
YOU CONSTITUTES A MATERIAL REPRESENTATION AND THAT YOUR WILLINGNESS TO PROVIDE
US WITH THIS REPRESENTATION IS A MAJOR REASON WHY WE ARE OFFERING YOU A
DEDUCTIBLE PLAN AND LOSS REIMBURSEMENT PLAN AS PART OF OUR PROPOSAL.
 
COLLATERAL REQUIREMENT
 

   
Cash Collateral
         
Amount Required for All Policy Years
  $ *  
Currently Holding
  $ *  
Additional or (Return) Amount Due
  $ *            
Collateral Schedule
                 
Amount Due August 01, 2011
  $ *  
Amount Due November 01, 2011
  $ *  
Amount Due February 01, 2012
  $ *  
Amount Due May 01, 2012
  $ *  

 
With respect to any form of Collateral other than any Letter of Credit we are
currently holding, should your insurance program with us be cancelled or
non-renewed, we may at our sole option require you to substitute as Collateral a
Letter of Credit satisfactory to us in form, content, issuer and amount for the
full amount of such Collateral.
 
You shall provide such Letter of Credit within fifteen (15) days after your
receipt of our notice of the need for any such change in Collateral.
 
We and you agree that prior to a default we may deplete the cash Collateral and
apply such funds against your WC Deductible Plan, WC Loss Reimbursement Plan and
WC Retrospective Plan Obligations. If we require additional cash Collateral and
you fail to deliver such additional cash Collateral, we may stop depleting the
cash Collateral we hold and bill you for any Obligations. Such actions shall in
no way affect the continuing validity of our security interest in the remaining
cash Collateral.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 7

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Sold Proposal    

 
CASH COLLATERAL ADJUSTMENT
 
The amount of cash Collateral held for this Policy year will be adjusted,
subject to the Collateral and Remedies Section of the Agreement, pursuant to the
formula set forth below.
 
Cash Collateral = [(Incurred Deductible Losses + Incurred Loss Reimbursement
Plan Losses + Retrospective Plan Incurred Losses) X Loss Development Factor] —
[Deductible Losses + Loss Reimbursement Plan Losses + Retrospective Plan Paid
Losses]
 
Losses referenced in the formula are valued as of the Adjustment Dates noted
below. The Loss Development Factors referenced in the formula above are also set
forth below.
 
Workers Compensation and Employers Liability
     
Adjustment Date
LDF
As of 02/01/13
*
As of 02/01/14
*
As of 02/01/15
*
As of 02/01/16
*
As of 02/01/17
*
As of 02/01/18
*
As of 02/01/19 and annually thereafter
*

 
We will immediately adjust the amount of additional cash Collateral we require
pursuant to the formula if, at any time between the scheduled dates referenced
above, the amount of cash Collateral we are holding falls below $100,000, and
you shall deliver to us such additional cash Collateral as set forth in the
Collateral and Remedies Section of the Agreement.
 
In addition, we may require of you at any other time between adjustments an
increase in the amount of cash Collateral we hold, or in the amount of any
Letters of Credit we take as a substitute for the cash Collateral. The amount of
the increase will be determined by us in the good faith exercise of our business
judgment. Within fifteen (15) days after we have given you written notice of
such an increase in cash Collateral, you will deliver to us the additional cash
or increase in the amount of the Letters of Credit as is acceptable to us.
 
SUBSTITUTION OF COLLATERAL
 
WITH RESPECT TO THE CASH COLLATERAL:
 
Subject to your payment of an Administrative Fee as set forth below, you may
substitute at any time for the cash Collateral a Letter of Credit (in addition
to any other Letter of Credit we may be holding to secure your Obligations to
us) which complies with the terms of the Agreement.
 
Administrative Fee = * X Cash Collateral Balance at Substitution Date
 
Total Cash Collateral Paid By You
 
The Administrative Fee generated by this formula is a fee for the Agreement for
this program effective date only. Should a Letter of Credit be substituted for
the cash Collateral at any time, a Total Administrative Fee will be assessed to
you. This Total Administrative Fee will be the sum of your Administrative Fees
for all Agreements for all program years.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 8

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Sold Proposal   Cover Page 

 
ESTIMATED EXPOSURES
 
 
Estimated
Exposure
Amount
EXPOSURES APPLICABLE TO OTHER THAN GUARANTEED COST POLICIES:  

WC Payroll Deductible Plan States (Excluding HI)
     
 
  $ *  
AK, AL, AR, CA, CO, CT, DE, FL, GA, IA, ID, IL, IN, KS, KY, LA, MD, ME, MI, MN,
MO, MS, MT, NC, NE, NH, NJ, NM, NV, NY, OK, PA, RI, SC, SD, TN, TX, UT, VA, VT,
WV
       
WC Payroll Loss Reimbursement Plan State
       
 
  $ *  
HI
       
WC Payroll Retrospective Plan States
       
 
  $ *  
AZ, MA, OR, WI
       
Total WC Payroll Excluding Monopolistic States
       
 
  $ *  
WC Payroll Deductible Plan Monopolistic States
       
 
  $ *  
ND, OH, PR, WA, WY
       
Total WC Payroll Including Monopolistic States
  $ *  

 
EXHIBITS
 

 
1. 
Definition of Workers Compensation Medical Only ("CM") and ("CB") Claims Exhibit

 
2. 
Fraud Statement

 
3. 
Medical Cost Containment Expense Component of ALAEs Exhibit

 
4. 
Miscellaneous Charges Exhibit

 
5. 
Special Account Claim Services Exhibit

 
6. 
Coverage Overview Exhibit

 
7.
Terrorism Exhibit

 
IMPORTANT NOTICE REGARDING COMPENSATION DISCLOSURE
 
For information about how Travelers compensates independent agents, brokers, or
other insurance producers, please visit this website:
 
http://www.travelers.com/w3c/legal/Producer Compensation Disclosure.html
 
If you prefer, you can call the following toll-free number: 1-866-904-8348. Or
you can write to us at Travelers, Enterprise Development, One Tower Square,
Hartford, CT 06183.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 9

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 

Definition of Workers Compensation Medical Only ("CM") and ("CB") Claims Exhibit

 
Workers Compensation Claims are categorized as CM or CB. To assist you in
distinguishing the two categories of Claims, Travelers offers the following
definitions of each Claim.
 
A 'CM' loss designator denotes a Workers Compensation Claim which involves
medical treatment only, no 24 hour voice-to-voice contact is necessary with the
injured employee, employer or provider of medical services and in which:
 

 
·
There is no issue requiring investigation for compensability, offsets or
subrogation.

 
 
·
Lost work days do not exceed the applicable statutory waiting period but may
involve a return to work under modified duty for a period of less than 90 days.

 
 
·
There are no payments or reserves for categories other than medical or expense.

 
 
·
No reserve advisory or status reports, customer meetings or pre-settlement
concurrence review are requested.

 
 
·
Injury does not require medical treatment beyond 180 days.

 
 
·
Anticipated medical treatment is less than or equal to *.

 
 
·
Injured employee is not represented by an attorney.

 
 
·
There are no issues of causal relationship or excessive medical treatment.

 
 
·
No issues of permanency or scarring are involved.

 
A 'CB' loss designator denotes a Workers Compensation Claim that does not fall
within any of the above criteria for a CM designator, provided that the
Travelers Claim Unit Manager may, in the good faith exercise of his or her Claim
handling judgment, classify a Claim as either a 'CB' or a 'CM', if he or she
believes that the Claim can be handled as he or she has classified it, without
compromising the effectiveness of the Claim handling.
 
These definitions may change to conform with our claim department
classifications.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 10

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Fraud Statement

 
Certain States request that we provide you with a Fraud Statement. Please read
the statement applicable to the state of your address on the Policies. If that
state and/or Line of Business are not listed, please read the statement
applicable to All Other States.
 
ARKANSAS, LOUISIANA, NEW MEXICO, VERMONT AND WEST VIRGINIA: Any person who
knowingly presents a false or fraudulent claim for payment of a loss or benefit
or knowingly presents false information in an application for insurance is
guilty of a crime and may be subject to fines and confinement in prison.
 
CALIFORNIA: Auto: Any person who knowingly makes an application for motor
vehicle insurance coverage containing any statement that the applicant resides
or is domiciled in this state when, in fact, that applicant resides or is
domiciled in a state other than this state, is subject to criminal and civil
penalties. Other Than Auto: The "All Other States" statement applies to lines of
business other than auto.
 
COLORADO: It is unlawful to knowingly provide false, incomplete, or misleading
facts or information to an insurance company for the purpose of defrauding or
attempting to defraud the company. Penalties may include imprisonment, fines,
denial of insurance and civil damages. Any insurance company or agent of an
insurance company who knowingly provides false, incomplete, or misleading facts
or information to a policyholder or claimant for the purpose of defrauding or
attempting to defraud the policyholder or claimant with regard to a settlement
or award payable from insurance proceeds shall be reported to the Colorado
division of insurance within the department of regulatory agencies.
 
DISTRICT OF COLUMBIA: WARNING: It is a crime to provide false or misleading
information to an insurer for the purpose of defrauding the insurer or any other
person. Penalties include imprisonment and/or fines. In addition, an insurer may
deny insurance benefits if false information materially related to a claim was
provided by the applicant.
 
FLORIDA: Any person who knowingly and with intent to injure, defraud, or deceive
any insurer files a statement of claim or an application containing any false,
incomplete, or misleading information is guilty of a felony of the third degree.
 
HAWAII: For your protection, Hawaii law requires you to be informed that
presenting a fraudulent claim for payment of a loss or benefit is a crime
punishable by fines or imprisonment, or both.
 
KENTUCKY: Any person who knowingly and with intent to defraud any insurance
company or other person files an application for insurance or statement of claim
containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto, commits a
fraudulent insurance act, which is a crime.
 
MAINE, TENNESSEE, VIRGINIA AND WASHINGTON: It is a crime to knowingly provide
false, incomplete, or misleading information to an insurance company for the
purpose of defrauding the company. Penalties may include imprisonment, fines,
and denial of insurance benefits.
 
MARYLAND: Any person who knowingly and willfully presents a false or fraudulent
claim for payment of a loss or benefit or who knowingly and willfully presents
false information in an application for insurance is guilty of a crime and may
be subject to fines and confinement in prison.
 
MASSACHUSETTS: Auto: If you or someone else on your behalf gives us false,
deceptive, misleading, or incomplete information that increases our risk of
loss, we may refuse to pay claims under any or all of the Optional Insurance
Parts and we may cancel your Policy. Such information includes the description
and the place of garaging of the vehicle(s) to be insured, the names of
operators required to be listed and the answers to questions in this application
about all listed operators. Check to make certain that you have correctly listed
all operators and the completeness of their previous driving records. The Merit
Rating Board may verify the accuracy of the previous driving records of all
listed operators, including that of the applicant for this insurance. Other Than
Auto: The "Kentucky" statement applies to lines of business other than auto.


 
Page 11

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Fraud Statement

 
NEW JERSEY: Any person who includes any false or misleading information on an
application for an insurance policy is subject to criminal and civil penalties.
 
NEW YORK: Auto: Any person who knowingly and with intent to defraud any
insurance company or other person files an application for commercial insurance
or a statement of claim for any commercial or personal insurance benefits
containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto, and any person who
in connection with such application or claim, knowingly makes or knowingly
assists, abets, solicits or conspires with another to make a false report of the
theft, destruction, damage or conversion of any motor vehicle to a law
enforcement agency, the Department of Motor Vehicles or an insurance company,
commits a fraudulent insurance act, which is a crime, and shall also be subject
to a civil penalty not to exceed five thousand dollars and the value of the
subject motor vehicle or stated claim for each violation. Other Than Auto: Any
person who knowingly and with intent to defraud any insurance company or other
person files an application for insurance or statement of claim containing any
materially false information, or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance
act, which is a crime and shall also be subject to a civil penalty not to exceed
five thousand dollars and the stated value of the claim for each such violation.
 
OHIO: Any person who, with intent to defraud or knowing that he is facilitating
a fraud against an insurer, submits an application or files a claim containing a
false or deceptive statement is guilty of insurance fraud.
 
OKLAHOMA: WARNING: Any person who knowingly, and with intent to injure, defraud
or deceive any insurer, makes any claim for the proceeds of an insurance Policy
containing any false, incomplete or misleading information is guilty of a
felony.
 
OREGON: Any person who knowingly and with intent to defraud or solicit another
to defraud an insurer: (1) by submitting an application, or (2) by filing a
claim containing a false statement as to any material fact, may be violating
state law.
 
PENNSYLVANIA: Auto: Any person who knowingly and with intent to injure or
defraud any insurer files an application or claim containing any false,
incomplete or misleading information shall, upon conviction, be subject to
imprisonment for up to seven years and payment of a fine of up to $15,000. Other
Than Auto: The "Kentucky" statement applies to lines of business other than
auto.
 
PUERTO RICO: Any person who knowingly and with the intent to defraud, presents
false information in an insurance request form, or who presents, helps or has
presented a fraudulent claim for the payment of a loss or other benefit, or
presents more than one claim for the same damage or loss, will incur a felony,
and upon conviction will be penalized for each violation with a fine of no less
than five thousands dollars ($5,000) nor more than ten thousands dollars
($10,000); or imprisonment for a fixed term of three (3) years, or both
penalties. If aggravated circumstances prevail, the fixed established
imprisonment may be increased to a maximum of five (5) years; if attenuating
circumstances prevail, it may be reduced to a minimum of two (2) years.
 
UTAH: Any person who knowingly presents false or fraudulent underwriting
information, files or causes to be filed a false or fraudulent claim for
disability compensation or medical benefits, or submits a false or fraudulent
report or billing for health care fees or other professional services is guilty
of a crime and may be subject to fines and confinement in state prison.
 
ALL OTHER STATES: Any person who knowingly and with intent to defraud any
insurance company or another person files an application for insurance or
statement of claim containing any materially false information, or conceals for
the purpose of misleading information concerning any fact material thereto,
commits a fraudulent insurance act, which is a crime and subjects the person to
criminal and civil penalties.


 
Page 12

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Medical Cost Containment Expense Component of ALAEs Exhibit

 
Your pricing structure consists of the following components, which apply to
Claims with a date of accident beginning with the Program Effective Date set
forth on the Cover Page:
 
1.a.
There is a * charge applied to any Savings resulting from the following medical
bill repricing,pharmacy bill repricing and hospital bill audit activity:

 
 
·
Application of Preferred Provider Network discounts to physicians' bills,
hospital bills and pharmacy bills

 
 
·
Repricing as a result of negotiation of out-of-network physicians' bills,
pharmacy bills and hospital bills

 
 
·
Repricing of medical bills, pharmacy bills and hospital bills by reviewing the
bills and applying state rules/edits and proprietary rules/edits

 
 
·
Repricing of medical bills, pharmacy bills and hospital bills by manual bill
review by our medical review team

 
 
·
Repricing to any applicable state-mandated schedule.

 
b.    
Savings realized from medical bill, pharmacy bill and hospital bill review to
which the 27% charge is not applied are:

 
 
·
Savings realized from the detection and elimination of duplicate bills

 
·
Savings achieved by the Claim case manager, i.e. bills containing
unrelated/unauthorized treatment

 
 
·
Savings achieved by the medical case manager, i.e. bills containing unapproved
medical treatment

 
 
·
Savings realized from the elimination of non-compensable bills.

 
    
For purposes of this Exhibit, the term "Savings" shall refer to the difference
between the amount billed by physician, hospital, pharmacy and other medical
providers and the amount we ultimately paid. We adhere to state-mandated fee
schedules and/or usual and customary pricing for certain procedures, may
contract with preferred provider networks which have contractual arrangements
with certain of those providers to perform certain procedures at pre-determined
rates (which may be below fee schedule), and may utilize other fee negotiation
resources we determine are necessary and appropriate to determine the amount
that we should pay on any given medical bill.

 
2.    
The * charge will be capped at * per bill and is charged to the Claim file as an
Allocated



          
    
Loss Adjustment Expense, unless we are required by state law to charge it to the
Claim file as a different component of the applicable rating plan. The * per
bill cap applies to bills with a date of service beginning with the Program
Effective Date set forth on the Cover Page.

 
3.    
Certain items are still charged separately to the Claim file as Allocated Loss
Adjustment Expenses.

 
    
These items include but are not limited to:

 
 
·
Utilization Review [pre-certification and concurrent review] services charged on
a per activity basis

 
·
Independent medical examinations*

 
·
Second opinions by a physician*

 
·
Chiropractic reviews

 
·
Physician advisor programs.

 
    
*unless ordered by an industrial board or state equivalent, in which case it is
treated as Medical.

 
4.
Allocated Loss Adjustment Expenses (or ALAE(s)) are defined in the body of the
Agreement. This Exhibit does not amend that definition; it simply sets forth the
pricing structure for certain component parts of that definition.

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 13

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Miscellaneous Charges Exhibit

 
1. Workers Compensation Assessments Applicable to the following States:
 


State
Fund
Assessment
Basis
Estimated
Rate
Line of
Insurance
Estimated
Assessment
Deposit
DC
Dept. Labor Spec Fnd/Admn Fund
Unlimited Paid Losses (Excluding ALAE)
*
WC
*
GA
Second Injury Fund
Unlimited Paid Losses (Excluding ALAE)
*
WC
*
KS
Admin. Fund/WC Fund
Unlimited Paid Losses (Excluding ALAE)
*
WC
*
SC
Second Injury Fund
Unlimited Paid Losses (Excluding ALAE)
*
WC
*

 
Notes Applicable to 1. Above:
 
i.
These Assessments apply to all Paid Losses and to Deductible Plan Losses.

 
ii.
These Assessments will be levied on the basis of unlimited Paid Losses and
Deductible Plan Losses (excluding ALAE) for D.C. and the States of Georgia,
Kansas, and South Carolina. We have, however, agreed that the maximum Assessment
amount that we will charge you on any one loss will be *. This is a cap on the
amount of the Assessment that we will charge you for any one loss. It is not a
cap on the loss amount used to calculate the Assessment, nor is it a cap on the
total Assessment amount which you owe for all losses.



 
iii.
For each of these states, we will collect a deposit amount which is calculated
by multiplying the estimated rates displayed in 1. above times our estimate of
your Paid Losses and Deductible Plan Losses paid at eighteen (18) months after
Policy inception for the indicated Assessment basis noted above.

 
iv.
As of eighteen (18) months after the effective dates of the Policies, and
annually thereafter, we will adjust the amounts which you owe for the
Assessments:

 

 
·
Actual Assessment rates of loss, as promulgated by these states, will be applied
to your Paid Losses and Deductible Plan Losses in the same manner and for time
periods corresponding to the Assessment periods to which the actual state rates
apply.

 

 
n
For Paid Loss and Deductible Plan Loss Assessment periods for which the actual
Assessment rate(s) has not yet been determined by the state(s) as of the time of
our first eighteen (18) months and/or subsequent annual adjustment, we will
apply the latest known rate(s) to arrive at an estimated Assessment amount for
that period. At the time of the next adjustment, this estimated rate will be
replaced by the actual rate applicable to that Assessment period, and we will
recompute the Assessment amount for that period.

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
Page 14

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 
Miscellaneous Charges Exhibit

 
2. Surcharges
 
State
Fund
Surcharge Basis
Rate
Line of
Insurance
Estimated Surcharge Liability
AK
Insurance Guaranty Fund(AIGA)
Written Premium**
*
WC
*
CA
User Tax
Modified Tariff Premium
*
WC
*
CA
Fraud Assessment
Modified Tariff Premium
*
WC
*
CA
Subsequent Injury Fund
Modified Tariff Premium
*
WC
*
CA
Insurance Guaranty Fund(CIGA)
Written Premium**
*
WC
*
CA
CIGA All Other
Written Premium
*
GL
*
CA
Uninsured Ernpl. Fund
Modified Tariff Premium
*
WC
*
CA
OSHA Fund Surcharge
Modified Tariff Premium
*
WC
*
CA
LECF Surcharge
Modified Tariff Premium
*
WC
*
CT
Admin. Fund
Incurred Losses@ *
*
WC
*
CT
Second Injury Fund
Modified Tariff Premium
*
WC
*
DC
Second Injury Fund
Written Premium**
*
WC
*
FL
Cat Fund Emergency Assessment
Written Premium
*
AL
*
FL
Cat Fund Emergency Assessment
Written Premium
*
APD
*
FL
Cat Fund Emergency Assessment
Written Premium
*
GL
*
FL
Guar Fund Surcharge
Written Premium
*
GL
*
FL
Guar Fund Emerg Surch
Written Premium
*
GL
*
FL
2007 Guar Fund
Written Premium
*
GL
*
FL
2008 FL Guaranty Fund
Written Premium
*
GL
*
GA
Insolvency Pool Surcharge
Written Premium**
*
WC
*
IA
Second Injury Fund (IASIFS)
Written Premium**
*
WC
*
IL
Industrial Commission Op Fund
Written Premium**
*
WC
*
IN
Second Injury Fund
Written Premium**
*
WC
*
KY
Special Fund
Modified Tariff Premium
*
WC
*
KY
Premium Surcharge
Written Premium
*
AL
*
KY
Premium Surcharge
Written Premium
*
APD
*
KY
Premium Surcharge
Written Premium
*
GL
*
MA
Special/Trust Fund
Modified Tariff Premium*
*
WC
*
ME
Fresh Start Surcharge
Modified Tariff Premium
*
WC
*
ME
Board Funds
Modified Tariff Premium
*
WC
*
ME
Supplemental Benefits
Modified Tariff Premium
*
WC
*

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
Page 15

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Miscellaneous Charges Exhibit

 
MN
Special Fund
Modified Tariff Premium
*
WC
*
MN
WCRA Assessment
Modified Tariff Premium
*
WC
*
MO
Second Injury Fund (MOSIFS)
Modified Tariff Premium
*
WC
*
MO
Administrative Surcharge
Modified Tariff Premium less Written Premium**
*
WC
*
MT
Subsequent Injury Fund
Modified Tariff Premium
*
WC
*
MT
Regulatory Assessment
Modified Tariff Premium
*
WC
*
NJ
Second Injury Fund (NJSIFS)
Modified Tariff Premium
*
WC
*
NJ
Guaranty Assn.
Written Premium
*
AL
*
NJ
Guaranty Assn.
Written Premium
*
APD
*
NJ
Guaranty Assn.
Written Premium
*
GL
*
NJ
Uninsured Empl. Fund
Modified Tariff Premium
*
WC
*
NY
Enforcement Fee
Number of Vehicles
*
AL
*
NY
NY Boards Funds Surcharge
Modified Tariff Premium
*
WC
*
NY
NY Security Fund
Written Premium** plus NY Boards Funds Surcharge
*
WC
*
OR
Admin. Fund
Written Premium
*
WC
*
OR
Guar. Fund Recoupment
Written Premium
*
AL
*
OR
Guar. Fund Recoupment
Written Premium
*
APD
*
OR
Guar. Fund Recoupment
Written Premium
*
GL
*
OR
Guar. Fund Recoupment
Written Premium
*
WC
*
PA
Supersedeas/2nd Inj/Admin Fund
Modified Tariff Premium
*
WC
*
TX
TX Auto Theft Prevention Auth.
Number of Vehicles
*
AL
*
VT
Admin. Fund
Written Premium**
*
WC
*
WV
Surcharge
Written Premium
*
AL
*
WV
Surcharge
Written Premium
*
APD
*
WV
Surcharge
Written Premium
*
GL
*
WV
Surcharge
Written Premium
*
WC
*
WV
Regulatory Surcharge
Modified Tariff Premium
*
WC
*
WV
WC Debt Reduction Surcharge
Modified Tariff Premium
*
WC
*

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
Page 16

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 
Miscellaneous Charges Exhibit
 
3. Assessments - Other than those Assessments which are listed in 1. above
 
State
Fund
Assessment
Basis
Rate
Line of
Insurance
Estimated
Assessment
Liability
AL
DIA Fund
Incurred Losses@ *
*
WC
*
AR
WC Comm Fund et al
Modified Tariff Premium
*
WC
*
CO
Various
Modified Tariff Premium
*
WC
*
FL
Admin. Fund
Modified Tariff Premium
*
WC
*
FL
Guaranty Fund
Modified Tariff Premium
*
WC
*
ID
Industrial Admin. Fund
Modified Tariff Premium
*
WC
*
MI
Various
Modified Tariff Premium
*
WC
*
MI
Catastrophic Claims Assn. Asst
Written Premium
*
AL
*
NE
2nd Injury & Voc. Rehab.
Incurred Losses@ *
*
WC
*
NJ
Unsatisfied Claim Judgmt. Fund
Written Premium
*
AL
*
NM
Uninsured Empl. Fund
Incurred Losses@ *
*
WC
*
RI
Admin. FundNVC Fund
Modified Tariff Premium
*
WC
*
TX
Maint. Tax/Guaranty Fund
Modified Tariff Premium
*
WC
*
US
USL&H Second Injury Fund
Incurred Losses@ *
*
WC
*

Notes Applicable to 2. and 3. Preceding:
 
i.
Those Surcharges and Assessments which are levied on the basis of Incurred Loss
are calculated based on a loss limit of *. This means that the Assessment or
Surcharge is based on the first * of each loss. A charge has been made in the
Assessment or Surcharge rate for the loss limitation and the rates for
Assessments include the applicable state premium tax rate. Further, with respect
to Surcharge and Assessment Basis, # means all Incurred Losses and Deductible
Plan Losses are included.

 
ii.
For those Surcharges and Assessments which are levied on the basis of premium,
the following definitions shall apply:

 



 
*
Massachusetts: Modified Tariff Premium excluding ARAP (All Risks Adjustment
Program) and before application of premium discount and deductible credit.

 

 
**
For Deductible Plan Policies in these states, Written Premium means Modified
Discounted Tariff Premium after application of deductible credit.

 

 
***
NewYork: For retrospectively rated Policies, the NY Compensation Insurance
Rating Board specifies that the premium basis for retro must include the implied
premium discount determined on the basis of standard premium. (Rating Board
Bulletin R.C. 1960)

 
iii.
For the purpose of calculating your surcharge and assessment liability, Modified
Tariff Premium shall mean manual premium after application of experience
modification, but prior to application of any deductible credit.



 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
Page 17

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Miscellaneous Charges Exhibit

 
iv.
For the purpose of calculating your surcharge and assessment liability, Modified
Discounted Tariff Premium shall mean manual premium after application of
experience modification and premium discount, but prior to application of any
deductible credit.

 
v.
For the purpose of calculating your surcharge and assessment liability , Written
Premium shall mean earned loss responsive premium plus Non-Loss Responsive
Premium.



 
Page 18

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 
Special Account Claim Services Exhibit

 
Travelers Claim Services are designed with the goal of providing you with
consistent, high quality claim service. You may report claims by using our 1-800
telephone claim number, available 24 by 7 by 365. You may also report using our
Internet claim reporting facility. Acknowledgements of claims and closing
notices will be automatically mailed.
 
CAE Assignment
 
A Claim Account Executive (CAE) will coordinate, meet with you, and assist in
your dealings with Travelers Claim Department.
 
Confirmation of Special Account Claim Services
 
With acceptance of our proposal, your CAE will confirm the following services in
a SAC (Special Account Claim) Letter. We plan to advise you of the following.
 
Workers Compensation Claim Alerts
Sent to
Charge
     
Reserve Advisory with Rationale at $25,000
SAC Contacts
Included
     
Additional Claim Alerts due to:
SAC Contacts
Included
Controverted Claim
         
Fatality
         
Catastrophic Injury
         
Return to Work cannot be accommodated
   
Actual Return to Work
   

 
In addition to the Workers Compensation Claim Alerts above we plan to advise you
of the following.
 
Advisory Events
Line of Insurance
Level
Method
       
Hearing Notification
Workers Compensation
All
e-Mail
       
Proposed Settlement
Workers Compensation
* or more
e-Mail
Suit Acknowledgement
Workers Compensation
All
e-Mail
Surveillance Assignment
Workers Compensation
All
e-Mail

 
For the term of this proposal we plan to hold one (1) Claim File Review(s) for
Open Claims with an incurred value of $25,000 or more at our designated regional
site. If more Claim File Reviews are requested we will charge for additional
meetings using the following rates.
 
Claim File Reviews
Location
Additional
     
National Claim File Review - Open Claims with an incurred value of * or more.
At our designated regional site
* per meeting
Local Claim Office File Review with Our Claim Staff during the Policy Period.
Telephonic
* per day.
Local Claim Office File Review with Our Claim Staff during the Policy Period.
Our Office
* per day.
Local Claim Office File Review with Our Claim Staff during the Policy Period.
Your Location * per day.

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 19

--------------------------------------------------------------------------------

 


AEROPOSTALE INC
 
Special Account Claim Services Exhibit

 
Service Term / Additional Services
 
This proposal applies to the claim services described herein for claims which
are open, opened, or reopened during the policy period to which this proposal
applies.
 
Any services or guidelines you request that are in addition to the services or
guidelines referenced in this proposal may be subject to an additional charge to
which the parties must agree in order for any such additional services or
guidelines to be made a part of this proposal.
 
Any variations or additions to the service levels referenced above will NOT
(subject to applicable law) be provided beyond the expiration of the policy
period to which this proposal applies, unless the parties agree to an additional
charge for us to continue to provide these services.
 
Continuation of Special Account Claim Services
 
In the event you become insured by another carrier, or in the event the claim
services which are the subject of this proposal are provided by an entity other
than us your Special Account Claim Services will convert to the service levels
referenced below.
 
Claim File Reviews
National Claim File Review — Open Claims with an incurred value  of 1 Annually *
or more.
At Our Regional Office
     
Workers
Reserve Advisory and Large Indemnity Payments at *
Sent to SAC Contacts
     
Compensation Claim
Controverted Claims
       
Alerts
Fatality
         
Catastrophic Injury
All Lines by e-mail
       
Initial Reserve or Reserve Change and
 
Advisory Events
     
Proposed Settlement
         
Level will be set at * or current SAC level whichever is higher.
 
Advisory Events
     
Other Advisory events
All Lines by e-mail
       
Hearing Notification
         
Suit Acknowledgement
   
Surveillance Assignment
 

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 20

--------------------------------------------------------------------------------

 
 
Aeropostale, Inc.
 
Coverage Overview Exhibit

 
THE FOLLOWING OUTLINES THE COVERAGE FORMS, LIMITS OF INSURANCE, POLICY
ENDORSEMENTS AND OTHER TERMS AND CONDITIONS PROVIDED IN THIS PROPOSAL/QUOTE. ANY
POLICY COVERAGES, LIMITS OF INSURANCE, POLICY ENDORSEMENTS, COVERAGE
SPECIFICATIONS, OR OTHER TERMS AND CONDITIONS THAT YOU HAVE REQUESTED THAT ARE
NOT INCLUDED IN THIS PROPOSAL/QUOTE HAVE NOT BEEN AGREED TO BY TRAVELERS. PLEASE
REVIEW THIS PROPOSAL/QUOTE CAREFULLY AND IF YOU HAVE ANY QUESTIONS, PLEASE
CONTACT YOUR TRAVELERS REPRESENTATIVE.
 
WORKERS COMPENSATION / EMPLOYERS LIABILITY
 
NATIONAL COUNCIL STANDARD FORMS
 

1992 Form Applicable in all states covered by the policy. *

 
POLICY DECLARATIONS
 
Item 1.
Named Insured: As per Schedules or *
*
      Item 3.A.
States of: AK, AL, AR, CA, CO, CT, DE, DC, FL, GA, HI, ID, IL, IN, IA, KS, KY,
LA, ME, MD, MI, MN, MS, MO, MT, NE, NV, NH, NJ, NM, NY, NC, OK, PA, RI, SC, SD,
TN, TX, UT, VT, VA, WV
        Item 3.C.
All Other States Except ND, OH, WA, WY
 



LIMITS
 
Part I  
Statutory             Part II Bodily Injury by Accident *
Each Accident
          Bodily Injury by Disease * Policy Limit           Bodily Injury by
Disease * Each Employee

 
ENDORSEMENTS
 
♦
Catastrophe (other than Certified Acts of Terrorism)
*
     
♦
Employer's Liability Coverage
*
         
*
   
*
     
♦
Employers Liability Limits of Liability
*
     
♦
Federal Terrorism Risk Insurance Act Disclosure
*
         
*
   
*
   
*
   
*
   
*
   
*
   
*

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
Page 21

--------------------------------------------------------------------------------

 


Aeropostale, Inc.
 
Coverage Overview Exhibit

 

  ¨ Foreign Reimbursement and Repatriation Expense *     Schedule *       *

 
Designated Employees:
               
outside of the United States.
All employees of the named insured while working
     
Designated WC Law:
                 
State of hire
                 
Location and Description of Operations:
     
Anywhere in the World
     
Each Accident
       
Policy Limit
Employer's Liability Limits
                 
Bodily Injury by Accident:
     
Each Employee
    $ *    
0
         
Bodily Injury by Disease:
       
Each Accident
    $ *  
Policy Limit
0
         
Bodily Injury by Disease:
       
Each Employee
    $ *                
Foreign Reimbursement
                     
Bodily Injury by Accident:
  $ *    
Bodily Injury by Disease:
  $ *    
Bodily Injury by Disease:
  $ *    
Repatriation Expense
  $ *    

 

                                                             Notice of
Cancellation *        
                                                          NINETY (90) DAYS *

 

    Notification of Change in Ownership *             Voluntary Compensation and
Employer's Liability  *             Schedule *        

      

  Employees:    
    All Employees not subject to the Workers' Compensation Law.*
    State — All States except NJ, ND, OH, WA, WI and WY*.
      Designated WC Law:        *        "STATE OF HIRE"
*
        ¨           Waiver of Our Right to Recover       *

 

    Schedule      

 
Designated Person:/Designated Organization:
 
    Any person or organization for which the named insured has agreed by written
contract executed prior to loss to furnish this waiver



The policies will also include any retrospective rating endorsements and/or
deductible endorsements and all state-mandated endorsements as applicable.
 
The policies when issued will, without notice, replace and supersede this and
all other correspondence which documents the insurance coverage referenced
herein.
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
Page 22

--------------------------------------------------------------------------------

 


Aeropostale, Inc.
 
Coverage Overview Exhibit

 
 
THIS PROPOSAL/QUOTE DOES NOT AMEND, OR OTHERWISE AFFECT, THE PROVISIONS OF
COVERAGE OF ANY RESULTING INSURANCE POLICY ISSUED BY TRAVELERS. IT IS NOT A
REPRESENTATION THAT COVERAGE DOES OR DOES NOT EXIST FOR ANY PARTICULAR CLAIM OR
LOSS UNDER ANY SUCH POLICY. COVERAGE DEPENDS ON THE APPLICABLE PROVISIONS OF THE
ACTUAL POLICY ISSUED, THE FACTS AND CIRCUMSTANCES INVOLVED IN THE CLAIM OR LOSS
AND ANY APPLICABLE LAW.
 
Coverage Overview Edition — 3/14/11


 
Page 23

--------------------------------------------------------------------------------

 
 
AEROPOSTALE INC
 
Terrorism Exhibit

 
Terrorism Risk Insurance Act of 2002 Disclosure
 
On December 26, 2007, the President of the United States signed into law
amendments to the Terrorism Risk Insurance Act of 2002 (the "Act"), which, among
other things, extend the Act and expand its scope. The Act establishes a program
under which the Federal Government may partially reimburse "Insured Losses" (as
defined in the Act) caused by "acts of terrorism". An "act of terrorism" is
defined in Section 102(1) of the Act to mean any act that is certified by the
Secretary of the Treasury — in concurrence with the Secretary of State and the
Attorney General of the United States — to be an act of terrorism; to be a
violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside
the United States in the case of certain air carriers or vessels or the premises
of a United States Mission; and to have been committed by an individual or
individuals as part of an effort to coerce the civilian population of the United
States or to influence the policy or affect the conduct of the United States
Government by coercion.
 
The federal government's share of compensation for Insured Losses is 85% of the
amount of Insured Losses in excess of each Insurer's statutorily established
deductible, subject to the "Program Trigger", (as defined in the Act). In no
event, however, will the federal government or any Insurer be required to pay
any portion of the amount of aggregate Insured Losses occurring in any one year
that exceeds $100,000,000,000, provided that such Insurer has met its
deductible. If aggregate Insured Losses exceed $100,000,000,000 in any one year,
your coverage may therefore be reduced.
 
The charge for Insured Losses is included in the total premium for each coverage
indicated in this Proposal. The charge that has been included for each coverage
is indicated below and does not include any charges for the portion of losses
covered by the federal government under the Act.
 
Coverage
Included Charge For Insured Losses
Workers' Compensation
Exposures in states other than Alaska, Florida and North Carolina: * of the
total Workers Compensation premium. Deductible and guaranteed cost Policies (if
any) will be subject to any applicable adjustments or audits. For retrospective
Policies (if any), the charge will be a flat charge which is charged at policy
inception, not subject to any retrospective premium adjustments or audits.
 
Exposures in Alaska, Florida and North Carolina: The rate used to develop your
premium is * per * of state remuneration.
 
Note: The foregoing rates are subject to change at any

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 24

--------------------------------------------------------------------------------

 
 
 
[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE
 

--------------------------------------------------------------------------------

 

DATE:  07/26/11       ISSUING OFFICE: ASSURED:        Aeropostale, Inc J. Smith
Lanier & Co.   201 Willowbrook Blvd. 11330 Lakefield Dr. #100   Wayne, NJ 07470
Duluth, GA 30097      

                                                                                                                                                                                                                                                                                                                                    
This is confirmation that we have arranged with underwriters the insurance or
policy changes described below.  We suggest that you review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------




INSURORS: Hanover Insurance Company PERIOD:  08/01/11 to 08/01/12       POLICY
#’S:  * RISK:              Auto Policy

 

AUTOMOBILE     LIMITS           Combined Bodily Injury & Property Damage
Liability   $ *    Uninsured/Underinsured Motorist Protection   $ *    Personal
Injury Protection     Statutory    Medical Payments   $ *    Comprehensive   $ *
   Collision    $ *    Hired & Non-Owned Liability   $ *    Hired Car Physical
Damage   $ *                   Comprehensive    $ *                   Collision 
  $ *  

 
1)  
Coverage will be provided using the most recent edition of *, and currently
approved State forms.

2)  
Composite rated.

3)  
Annual premium  *

4)  
90 Days Notice of Cancellation/Non-Renewal/Change in Terms.

 

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insuror named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insuror when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insuror by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insuror is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insuror.



            J. SMITH LANIER & COMPANY  

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE

--------------------------------------------------------------------------------

 

DATE:  07/26/11       ISSUING OFFICE: ASSURED:        Aeropostale, Inc J. Smith
Lanier & Co.   201 Willowbrook Blvd. 11330 Lakefield Dr. #100   Wayne, NJ 07470
Duluth, GA 30097

This is confirmation that we have arranged with underwriters the insurance or
policy changes described below. We suggest that you  review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------

 

INSURORS: Affiliated FM PERIOD:  08-01-11 to 08-01-12       POLICY #:  TBD
RISK:   Property-Canada

 
PROPERTY


All risk of physical loss subject to the terms and conditions of the proposal
with the following coverages:


Policy Limit – The company’s liability will not exceed the respective Sub-Limits
of Liability shown elsewhere for the coverages involved.  However, in no event
will the company’s total limit exceed * as a result of any one
occurrence,  regardless of the number of perils, coverages or locations
involved.
 

Retail Stores Canada as per schedule on file   $ *  (per store) (except as noted
below)         (SOV Final 04-11)                     Distribution
Warehouse:  1050 Iron Street, Etobicoke, ON        $ *  (Stock & Supplies) 

 
See Affiliated quote for additional coverages.
 
Premium:  * (Canadian $)
 

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insuror named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insuror when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insuror by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insuror is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insuror.
 

            J. SMITH LANIER & COMPANY  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE
 

--------------------------------------------------------------------------------




DATE:  07/26/11       ISSUING OFFICE: ASSURED:        Aeropostale, Inc J. Smith
Lanier & Co.   201 Willowbrook Blvd. 11330 Lakefield Dr. #100   Wayne, NJ 07470
Duluth, GA 30097

 
This is confirmation that we have arranged with underwriters the insurance or
policy changes described below.  We suggest that you review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------


INSURORS: Aviva Insurance Company of Canada PERIOD:  08/01/11 to 08/01/12      
POLICY #’S:  TBD RISK:       Canadian Auto Policy

                                                                                 

AUTOMOBILE     LIMITS           Combined Bodily Injury & Property Damage
Liability   $ *    Uninsured/Underinsured Motorist Protection   $ *    Personal
Injury Protection     Statutory    Comprehensive   $ *    Collision    $ *  

 

        4 vehicles (Ontario)      
1 vehicle  (Alberta)
     
1 vehicle (New Brunswick)
      1 vehicle (B.C.) – Excess over IBCB policy.              
Premium:  * (Canadian $’s)
     

 

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insuror named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insuror when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insuror by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insuror is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insuror.
 

            J. SMITH LANIER & COMPANY

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE
 

--------------------------------------------------------------------------------

 

DATE:  07/26/11       ISSUING OFFICE: ASSURED:        Aeropostale, Inc J. Smith
Lanier & Co.   201 Willowbrook Blvd. 11330 Lakefield Dr. #100   Wayne, NJ 07470
Duluth, GA 30097

 
This is confirmation that we have arranged with underwriters the insurance or
policy changes described below. We suggest that you review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------

 

INSURORS: ACE USA PERIOD: 8-01-11 to 8-01-12 POLICY #’S:  TBD
RISK:       Canadian General Liability       


GENERAL LIABILITY   LIMITS           General Aggregate   $ *   Personal &
Advertising Injury   $ *   Each Occurrence   $ *   Damages to Premises Rented to
You   $ *   Medical Expense   $ *   Employee Benefits Liability    $  *  
Employers Non-Owned & Hired Liability   $  *   Hired Car Physical Damage   $  *
  Medical Payments   $  * /* Executive Assistance Services (incl repatriation)  
$  *   Contingent Employers Liability – each accident   $  *  
                                                         - each employee    $  *
                                                           - policy limit    $ 
*    Accidental Death & Dismemberment   $  * each employee     $  * aggregate

 

--------------------------------------------------------------------------------

 
The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insurer named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insurer when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insurer by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insurer is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insurer.
 

            J. SMITH LANIER & COMPANY  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_jsl.jpg]
 
KIDNAP & EXTORTION COVERAGE:
      Limits Causes of Loss * Each loss no annual aggregate   Extortion/Ransom
Moneys Payment * Each loss no annual aggregate  In transit Extortion/Ransom
Moneys Loss * Each loss no annual aggregate  Kidnap and Extortion Expenses
* Each loss no annual aggregate   Legal Costs * Each loss no annual aggregate 
Detention Expenses * Sub-limit  Each life Medical Death or Dismemberment 
* Sub-limit  Each loss Medical Death or Dismemberment  * Each loss no annual
aggregate   Incident Response

 
All Officers, Directors and Employees of the Named Insured


Endorsements:


Broad Named Insured
Additional Insureds – Broad Form Vendors
Notice of Occurrance
Trade or Economic Sanctions Endorsement
90 Day Notice Cancellation or Non-Renewal


Exclusions:
Asbestos & Asbestos Containing Materials & Products
Silica or Silica – Related Dust
War & Terrorism
Designated Professional Services:  All Services


Premium:  * (+ tax) (based on 62 stores)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insurer named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insurer when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insurer by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insurer is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insurer.
 

            J. SMITH LANIER & COMPANY  

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
ASPEN XS
A FOLLOW FORM EXCESS POLICY
DECLARATIONS
[logo_aspenxs.jpg]

NOTICE: DEPENDING ON THE TERMS AND CONDITIONS OF THE FOLLOWED POLICY, THE
COVERAGE UNDER THIS POLICY MAY BE LIMITED TO CLAIMS FIRST MADE AGAINST THE
INSURED DURING THE POLICY PERIOD. UNLESS THIS POLICY IS ENDORSED OTHERWISE, THE
LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENTS SHALL BE REDUCED AND
MAY BE EXHAUSTED BY THE PAYMENT OF DEFENSE COSTS AND/OR CLAIM EXPENSES WHICH ARE
PART OF AND NOT IN ADDITION TO THE LIMIT OF LIABILITY. PLEASE READ AND REVIEW
THIS POLICY AND THE FOLLOWED POLICY CAREFULLY.
 

Issued by: Aspen Specialty Insurance Company (hereinafter "Insurer")
          Policy Number: *     Item 1. Named Insured and Address:   Item 2.
Policy Period:                Aeropostale, Inc. From 12:01 AM on: May 15, 2011
(the "Inception Date")                201 Willowbrook Blvd To 12:01 AM on: May
15, 2012 (the "Expiration Date")                Wayne, NJ 07470 (Both dates
local time at the address shown in Item 1)     Item 3. Limits of Liability Item
4. Premium: *               * per claim             TRIA Premium: No additional
premium               * in the aggregate       Item 5.  Underlying Policies:  

 

A. Followed Policy Insurer
Executive Risk Indemnity, Inc
Followed Policy Insurer
*
 
Followed Policy Limit
*
FollowedPolicy Period
5/15/2011  -  5/15/2012
B.
Underlying Policy Insurer(s)
Underlying Policy
Number(s)
Underlying Limits
Underlying Policy Period(s)
 
AXIS Insurance Company
*
* 
*
5/15/2011 — 5/15/2012

 
Item 6.
Notice of claim reporting:
Aspen Specialty Insurance Company Management Liability Division
600 Atlantic Avenue
Boston, MA 02210-2286
Attn: Claims Department
Email:AMPclaims@aspenspecialty.com
    All other notices to the Insurer:
Aspen Specialty Insurance Company Management Liability Division
600 Atlantic Avenue
Boston, MA 02210-2286
            Toll Free: 1-877-245-3510

 
Item7.
Endorsements Attached at Inception Date of Policy:

●  General Service of Suit



 
The Named Insured will be the sole agent and will act on behalf of all Insureds
for the purpose of giving any notices, including for cancellation of this
Policy, for the payment of premium and receipt of any return premium, for the
payment of the deductible or retention, or for the exercising of or the
declining to exercise any rights under this Policy.
 
IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its
President and Secretary and countersigned where required by law on the
Declarations page by it's duly Authorized representative.
 
 

/s/ William Murray /s/ Andrew Noga
President
Secretary

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 

/s/ illegible  
 
    July 5, 2011 Authorized Representative Date   Date

 
NEW JERSEY
 
This Insurance is Issued Pursuant to the New Jersey Surplus Lines Law.
 
Surplus Lines Broker:AmWins Brokerage of New Jersey, Inc.
 
Surplus Lines No.: *
Surplus Lines Transaction No.: *

 
"This policy is wr.ttlen by a surplus lines insurer and is not subject to the
filing of approval requirements of the New Jersey Department of Banking and
Insurance. Such a policy may contain conditions, limitations, exclusions, and
different terms than a policy issued by an insurer granted a Certificate of
Authority by the New Jersey Department of Banking and Insurance. The insurer has
been approved by the Depart­ment as an eligible surplus lines insurer, but the
policy is not coveted by the New Jersey Insurance. Guaranty Fund, and only a
policy of medical malpractice liability insurance as defined in N.J.S,A.
17;30D-3d or a policy of property insurance CON',:thi owner•occupicd dwellings
of less than four dwelling units are covacd by the Nov Josq Surplus Lines
Guaranty Fund."

 

    THIS INSURANCE IS       ISSUED PURSUANT TO THE       NJ SURPLUS LINES LAW  
    TRANSACTION it: 611.  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
ASPEN XS
 
A FOLLOW FORM EXCESS POLICY
 
In consideration of the payment of the premium, and in reliance upon the
Application and any other materials submitted to the Insurer, the Named Insured
on behalf of all Insureds and the Insurer, agree as follows:
 
I. INSURING AGREEMENT: Subject to its terms, conditions and endorsements, this
Policy shall provide the Insureds with insurance excess of the Underlying Limits
in accordance with the same terms, conditions, definitions, exclusions and
limitations of the Followed Policy as they existed on the inception date of this
Policy.
 
II. DEFINITIONS
 
A.  
Application shall have the same meaning given to such term in the Followed
Policy.

B.  
Drop Down Insurer means an insurer of a policy of insurance that is specifically
excess of this Policy, which according to its terms and conditions, pays covered
loss that is not paid by the Underlying Policies. This Policy does not follow
the terms and conditions of any Drop Down Insurer's policy.

C.  
Followed Policy means the policy referenced in Item 5. A of the Declarations.

D.  
Insured(s) means the Named Insured and those individuals and/or entities insured
under the Followed Policy.

E.  
Named Insured means the entity referenced in Item 1. of the Declarations.

F.  
Policy Period means the period of time stated in Item 2. of the Declarations,
subject to any earlier cancellation date.

G.  
Underlying Limits means the aggregate sum of all the Limits of Liability of the
Underlying Policies, plus the uninsured retention or deductible under the
Followed Policy.

 
H.  
Underlying Policies means the policies referenced in Item 5. A and 5. B of the
Declarations.

 
III. LIMITS OF LIABILITY AND MAINTENANCE OF UNDERLYING INSURANCE: The Limits of
Liability referenced in Item 3. of the Declarations are the limits of the
Insurer's liability for all covered claims and/or losses in excess of the
Underlying Limits. Liability shall attach to the Insurer only after the insurers
of the Underlying Policies, the Drop Down Insurers and/or the Insureds shall
have paid covered loss in an amount equal to the full amount of the Underlying
Limits. In the event of the exhaustion of all the Underlying Limits due to
payments thereunder and upon satisfaction of any applicable retention, this
Policy shall continue in force as primary insurance. The Insurer shall remain
excess of the amount of the Underlying Limits and shall not drop down for any
reason including, but not limited to: (1) non-payment to any extent of the
Underlying Limits; (2) the existence of a sub-limit of liability in any
Underlying Policies (unless specifically endorsed hereon); or (3) any Underlying
Policies containing terms and conditions different from the Followed Policy. If
the Followed Policy provides coverage that is subject to a sub-limit of
liability, then unless this Policy is endorsed otherwise, this Policy shall not
apply to any claim that is subject to such sub-limit, however, any such coverage
paid by the insurers of the Underlying Policies shall be recognized solely for
the purposes of eroding the Underlying Limits.
 
The Named Insured shall maintain the Underlying Policies in full force and
effect throughout the Policy Period, except for any reduction or exhaustion of
the aggregate limits of the Underlying Policies by reason of payment of any
claim and/or loss as provided in such policies. If the Underlying Policies are
not so maintained, the Insurer shall not be liable under this Policy to a
greater extent than it would have been had such Underlying Policies been so
maintained. The risk of collection of any Underlying Limits, including due to
reasons of the financial distress of an insurer issuing an Underlying Policy, is
expressly retained by the Insureds.
 
IV. DEFENSE, SETTLEMENT AND CONDITIONS: The Insurer shall have the same rights,
privileges and protections afforded to the insurers of the Followed Policy in
accordance with such policy's terms and conditions. The Insurer shall also have
the right, but not the obligation, to effectively associate with the Insureds in
the investigation, settlement or defense of any claim and/or loss that is
reasonably likely to involve the Limits of Liability of this Policy. The
Insureds shall provide the Insurer with such information, assistance and
cooperation as the Insurer may reasonably request and shall not do anything,
after a claim has been made against an Insured, that prejudices the Insurer's
position or potential rights of recovery.
 
The Insureds shall give the Insurer notice of any claims and/or loss in the same
manner and at the same time as required by the terms and conditions of the
Followed Policy and shall be provided to the Insurer's address referenced in
Item 6. of the Declarations. Notice to an insurer of any of the Underlying
Policies is not notice to the Insurer. No amendment to the Underlying Policies
shall be effective in broadening the coverage afforded by this Policy, changing
the Named Insured's name or address, or modifying the premium of this Policy
unless the Insurer agrees so in writing.
 
 
Page 3 of 3 

--------------------------------------------------------------------------------

 
 
GENERAL SERVICE OF SUIT ENDORSEMENT
 
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.
 
Pursuant to any statute of any state or district of the United States of America
which makes provision therefore, the insurer hereby designates the Commissioner,
Superintendent or Director of Insurance or other officer specified for that
purpose in the statute, and his or her successors in office, and duly authorized
deputies in the state where this policy is issued, as the insurer's true and
lawful attorney for service of legal process in action, suit or proceeding
brought in the state where this policy is issued by or on behalf of an insured
or beneficiary against the insurer arising out of the insurance issued under
this policy.
 
The Company's registered forwarding address for purposes of receiving service
from the Commissioner, Superintendent or Director of Insurance or other officer
in each state shall be: Aspen Specialty Insurance Management, Inc., c/o General
Counsel, 175 Capital Blvd., Rocky Hill, CT 06067; (860) 760-7758; Questions can
be directed to: Compliance@aspenspecialty.com. In addition, please note
state-specific instructions as follows:
 
In Arizona, service must be made on the Commissioner of Insurance, but a copy of
any service of legal process should also be delivered or forwarded (for
informational purposes only) to: Mr. John Rohwer, John Rohwer & Company, P.O.
Box 2229, Phoenix, AZ 85002 or Gail Flock do CT Corporation System, 2394 East
Camelback Road, Phoenix, AZ 85016.
 
In California, any service of legal process may also be delivered or forwarded
to: Jere Keprios do CT Corporation, 818 West Seventh Street, Los Angeles, CA
90017.
 
In Colorado, any service of legal process may also be delivered or forwarded to:
Christen Vinnola do The Corporation Company, 1675 Broadway, Suite 1200, Denver,
CO 80202.
 
In Georgia, service must be made on the Commissioner of Insurance, but a copy of
such service should also be delivered or forwarded (for informational purposes
only) to: Dale W. Morris c/c CT Corporation System, 1201 Peachtree Street, NE,
Atlanta, GA 30361.
 
In Hawaii, any service of legal process may also be delivered or forwarded to:
Ronald V. Grant do CT Corporation Company, Inc. 900 Fort Street Mall, Suite 1800
Honolulu, HI 96813.
In Louisiana, any service of legal process may also be delivered or forwarded
to: Lisa Uttech do CT Corporation Regional System, 5615 Corporate Blvd Suite
400B, Baton Rouge, LA 70808.
 
In Maine, service must be made on the Commissioner of Insurance, but a copy of
such filing should also be delivered or forwarded (for informational purposes
only) to: Peter B. Webster c/o CT Corporation System, 81 West Main Street,
Yarmouth, ME 04096.
 
In Michigan, service of legal process may only be made on the Insurance
Commissioner, but a copy of such filing should also be sent (for reference only)
to: General Counsel, Aspen Insurance U.K. Limited c/o Aspen Specialty Insurance
Management, Inc., 175 Capital Blvd., Rocky Hill, CT 06067.
 
In North Carolina, service of legal process may only be made on the Insurance
Commissioner, but a copy of any service of legal process should also be
delivered or forwarded (for reference only) to: Ron M. Strickland do CT
Corporation System 150 Fayetteville Street Box 1011, Raleigh, NC 27601.
 
In Tennessee, any service of legal process may only be made on the Insurance
Commissioner, but a copy of such filing should also be delivered or forwarded
(for reference only) to: Mark Williams do CT Corporation System 800 S. Gay
Street, Suite 2021, Knoxville, TN 37929.
 
In Texas, any service of legal process may only be made on the Insurance
Commissioner, but a copy of such filing should also be delivered or forwarded
(for reference only) to: Shirley Dillon c/o CT Corporation System, 350 North St.
Paul Street, Dallas, TX 75201,
 
 
Page 1 of 2 

--------------------------------------------------------------------------------

 
 
In Wyoming, any service of legal process should be made on the Insurance
Commissioner, but a copy of such filing should also be delivered or forwarded
(for reference only) to: Tammy Bellefuille do CT Corporation System 1720 Carey
Avenue, Cheyenne, WY 82001.
 
The foregoing designation of attorney for service of legal process upon the
Company shall not constitute a waiver of the Company's rights to remove, remand,
dismiss or transfer any suit or proceeding from any court, or to commence any
suit or other proceeding in any court of competent jurisdiction.
 
 
 
All other terms and conditions of this Policy remain unchanged.
 
 
 

/s/ illegible   Authorized Representative Date  

 
 
Page 2 of 2 

--------------------------------------------------------------------------------

 
 
POLICYHOLDER DISCLOSURE
NOTICE OF TERRORISM INSURANCE COVERAGE AND
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 
Coverage for acts of terrorism is included in your policy. You are hereby
notified that under the Terrorism Risk Insurance Act, as amended in 2007, the
definition of act of terrorism has changed. As defined in Section 102(1) of the
Act: The term "act of terrorism" means any act that is certified by the
Secretary of the Treasury—in concurrence with the Secretary of State, and the
Attorney General of the United States—to be an act of terrorism; to be a violent
act or an act that is dangerous to human life, property, or infrastructure; to
have resulted in damage within the United States, or outside the United States
in the case of certain air carriers or vessels or the premises of a United
States mission; and to have been committed by an individual or individuals as
part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by
coercion. Under your coverage, any losses resulting from certified acts of
terrorism may be partially reimbursed by the United States Government under a
formula established by the Terrorism Risk Insurance Act, as amended. However,
your policy may contain other exclusions which might affect your coverage, such
as an exclusion for nuclear events. Under the formula, the United States
Government generally reimburses 85% of covered terrorism losses exceeding the
statutorily established deductible paid by the insurance company providing the
coverage. The Terrorism Risk Insurance Act, as amended, contains a $100 billion
cap that limits U.S. Government reimbursement as well as insurers' liability for
losses resulting from certified acts of terrorism when the amount of such losses
exceeds $100 billion in any one calendar year. If the aggregate insured losses
for all insurers exceed $100 billion, your coverage may be reduced.
 
The portion of your annual premium that is attributable to coverage for acts of
terrorism is *, and does not include any charges for the portion of losses
covered by the United States government under the Act.
 
BY RECEIPT OF THIS NOTICE YOU HAVE BEEN NOTIFIED, UNDER THE TERRORISM RISK
INSURANCE ACT, AS AMENDED, THAT COVERAGE UNDER THIS POLICY FOR ANY LOSSES
RESULTING FROM CERTIFIED ACTS OF TERRORISM, MAY BE PARTIALLY REIMBURSED BY THE
UNITED STATES GOVERNMENT AND MAY BE SUBJECT TO A $100 BILLION CAP THAT MAY
REDUCE YOUR COVERAGE. YOU HAVE ALSO BEEN NOTIFIED OF THE PORTION OF YOUR PREMIUM
ATTRIBUTABLE TO SUCH COVERAGE.
 
Includes copyrighted material from Disclosure 2, © 2007 by The National
Association of Insurance Commissioners
 
ASPEN TRIA DISCLOSURE
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1 of 1 

--------------------------------------------------------------------------------

 
 
US Treasury Department's Office
Of Foreign Assets Control ("OFAC")
Advisory Notice to Policyholders
 
This Policyholder Notice shall not be construed as part of your policy and no
coverage is provided by this Policyholder Notice nor can it be construed to
replace any provisions of your policy. You should read your policy and review
your Declarations page for complete information on the coverages you are
provided.
 
This Notice provides information concerning possible impact on your insurance
coverage due to directives issued by OFAC. Please read this Notice carefully.
 
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions
policy, based on Presidential declarations of "national emergency." OFAC has
identified and listed numerous:
 
·
Foreign agents;

·
Front organizations;

·
Terrorists;

·
Terrorist organizations; and

·
Narcotics traffickers;

 
as "Specially Designated Nationals and Blocked Persons." This list can be
located on the United States Treasury's web site: http://www.treas.gov/ofac
 
In accordance with OFAC regulations, if it is determined that you or any other
insured, or any person or entity claiming the benefits of this insurance has
violated U.S. sanctions law or is a Specially Designated National and Blocked
Person, as identified by OFAC, this insurance will be considered a blocked or
frozen contract and all provisions of this insurance are immediately subject to
OFAC. When an insurance policy is considered to be such a blocked or frozen
contract, no payments nor premium refunds may be made without authorization from
OFAC. Other limitations on the premiums and payments also apply.
 
 

Aspen OFAC (0908) Reprinted, in part, with permission of ISO Properties, Inc.

 
 
  Page 1 of 1

--------------------------------------------------------------------------------

 
 
[logo_axis.jpg]

AXIS INSURANCE COMPANY
  Administrative Office
11680 Great Oaks Way, Suite 500
  Alpharetta, Georgia 30022
(a stock company hereinafter the “Insurer”)
 
Excess Policy
DECLARATIONS PAGE
 
SUBJECT TO THE PROVISIONS OF THE FOLLOWED POLICY, THIS POLICY MAY APPLY ONLY TO
CLAIMS FIRST MADE OR CLAIMS FIRST MADE AND REPORTED DURING THE POLICY PERIOD OR
EXTENDED REPORTING PERIOD, IF APPLICABLE, AND THE LIMIT OF LIABILITY AVAILABLE
TO PAY JUDGMENTS OR SETTLEMENT AMOUNTS MAY BE REDUCED AND EXHAUSTED BY PAYMENT
OF DEFENSE COSTS OR CLAIMS EXPENSES. PLEASE READ THIS POLICY CAREFULLY.
 
Policy Number: *      Renewal of Policy Number: *
 
Item 1. Policyholder and Mailing Address: Aeropostale, Inc.

 
201 Willowbrook Boulevard
Wayne, NJ 07470
 
Item 2. Policy Period: From: 12:01 a.m. on May 15, 2011 to: 12:01 a.m. on May
15, 2012

Local time at the address in Item 1.
 
Item 3. Limit of Liability for the Policy Period: *.

 
Item 4.

 

A.  Notice of claims or potential claims: B.   All other notices:
Underlying
Insurance
AXIS Insurance Company
AXIS Insurance Company
See attached Professional Lines Claims Professional Lines Schedule of 300
Connell Drive, Suite 2000 300 Connell Drive, Suite 2000 Underlying P.O. Box 357
P.O. Box 357 Insurance.

 
Item 5. 

 

    Forms and
Berkeley Heights, NJ 07922-0357
Berkeley Heights, NJ 07922-0357
 
Toll Free Fax: (866) 770-5630
Fax: (908) 508-4301
 
E-mail: USClaimNoticeBH@axiscapital.com
    Endorsements attached at Policy Inception: See attached Schedule of Forms
and Endorsements.    

 
Item 6. Notices to Insurer:

 
 

 /s/ Gregory W. Springer  /s/ Andrew Weissert
Item 7. Premium: * (No additional premium for TRIA).

 
The Insurer has caused this Policy to be signed and attested by its authorized
officers:
 
 
 
July 22, 2011

Gregory W. Springer, President  Andrew Weissert, Secretary Date



 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 

 [logo_axis.jpg] Excess Policy

 
In consideration of the premium paid and in reliance upon all information and
representations provided or made available by the Insureds to the Insurer in
connection with the underwriting of this Policy, and subject to the provisions
of this Policy and the Declarations and any Schedules and Endorsements attached
hereto, all of which are made a part of this Policy, the Insurer and
Policyholder, on behalf of all Insureds, agree as follows:
 
I. INSURING AGREEMENT

 
This Policy shall provide insurance excess of the Underlying Insurance.
Liability shall attach to the Insurer only after (i) the insurers of the
Underlying Insurance, the Insureds or others on behalf of the Insureds shall
have paid in legal currency amounts covered under the respective Underlying
Insurance equal to the full amount of the Underlying Limit, and (ii) the
retention or deductible, if any, applicable under the Underlying Insurance has
been satisfied. Except as specifically set forth herein, coverage under this
Policy shall apply in conformance with all provisions of the Followed Policy.
 
II. DEFINITIONS

 
When used in this Policy, whether in the singular or the plural:
 

 
A.
Insureds means all persons and entities covered under the Followed Policy.

 

 
B.
Followed Policy means the insurance policy(ies) identified as such in the
Schedule of Underlying Insurance attached hereto.

 

 
C.
Policy Period means the period set forth in Item 2 of the Declarations.

 

 
D.
Policyholder means the person(s) or entity(ies) set forth in Item 1 of the
Declarations.

 

 
E.
Underlying Insurance means the Followed Policy and all other policies, if any,
identified as such in the Schedule of Underlying Insurance attached hereto.

 

 
F.
Underlying Limit means an amount equal to the aggregate of all limits of
liability set forth in the Schedule of Underlying Insurance attached hereto.

 
III. CONDITIONS AND LIMITATIONS

 

 
A.
The Limit of Liability set forth in Item 3 of the Declarations shall be the
maximum amount payable by the Insurer in excess of the Underlying Limit.

 

 
B.
If any amount covered under the Underlying Insurance is subject to a sublimit of
liability, this Policy shall not apply to such amount, but the Insurer shall
recognize payment of such amount in any manner described in Section I. Insuring
Agreement as reducing the Underlying Limit by such amount.

 

 
C.
The Insureds shall give written notice to the Insurer if any Underlying
Insurance is changed or terminated or if any insurer of the Underlying Insurance
becomes financially unable to pay any amount covered under the Underlying
Insurance. No such event shall affect coverage under this Policy, unless the
Insurer so agrees in writing. The failure of the Insureds to comply with this
section shall not invalidate coverage. However, the Insurer shall not be liable
to a greater extent than it would have been had no such event occurred.

 
D. Notice to the Insurer shall be given at the respective address shown in Item
6 of the Declarations. Notice to any other insurer shall not constitute notice
to the Insurer unless also given to the Insurer as provided above.

 
E. The Insurer may, at its sole discretion, elect to participate in the
investigation, defense and settlement of any claim or other matter to which the
coverage under this Policy could apply even if the Underlying Limit has not been
exhausted. The Insureds shall provide the Insurer with information, assistance
and cooperation as the Insurer reasonably requests and shall do nothing to
prejudice the Insurer’s position or potential rights of recovery. No action by
any other insurer shall bind the Insurer under this Policy.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule of Forms and Endorsements
 

Notices and Disclosures:   SCHEDULE OF UNDERLYING INSURANCE *

 
 

Endorsements:           No Endorsement Name Endorsement Number       1 
NEW JERSEY AMENDATORY
ENDORSEMENT
*

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule of Underlying Insurance
 

Followed Policy       A.    Insurer Name
Policy Number
  Limit  
EXECUTIVE RISK
INDEMNITY, INC
*
  *

 

Other Underlying Insurance          
Insurer Name
Policy Number Limit       NOT APPLICABLE    

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Endorsement No.
Effective date
Policy Number
Additional Premium
1
12:01 a.m. on  May 15, 2011
*
N/A

 
NEW JERSEY AMENDATORY ENDORSEMENT
 
THIS ENDORSEMENT CHANGES THE POLICY.  PLEASE READ IT CAREFULLY.
 
This endorsement modifies insurance provided under the:
 
Excess Policy
 
It is agreed that:
 
I.
The following is added to the Declarations Page:

 
THIS POLICY IS SUBJECT TO AN AGGREGATE LIMIT OF LIABILITY FOR ALL LOSS DURING
THE POLICY PERIOD.
 
II.
The following provision is added to the Policy:

 

 
IV.
CANCELLATION, NONRENEWAL AND RENEWAL

 

 
A.
The Policyholder may cancel this Policy at any time by giving advance written
notice thereof to the Insurer stating the effective date of cancellation. In
such event, the Insurer shall refund the unearned premium, if any, computed at
the customary short rate, within a reasonable time not to exceed the later of
sixty (60) days after the date of cancellation or date of notice.

 

 
B.
The Insurer may cancel this Policy only for nonpayment of premium. In such
event, the Insurer shall deliver or mail written notice of cancellation for
nonpayment of premium to the Policyholder, stating the effective date thereof,
which shall not be less than ten or more (10 or more) days after the date such
notice is delivered or mailed. The notice shall state the amount of premium due
and the due date. No cancellation for nonpayment shall be effective if payment
of the amount due is made prior to the due date.

 

 
C.
If the Insurer decides not to renew this Policy, the Insurer shall deliver or
mail written notice thereof stating the reason(s) for nonrenewal to the
Policyholder not more than one hundred twenty (120) days but not less than
thirty or more (30 or more) days prior to the expiration of the Policy Period.

 
D.
If the Insurer decides to renew this Policy, the Insurer shall deliver or mail
written notice of the amount of the renewal premium and any change in contract
terms to thePolicyholder not more than one hundred twenty (120) days but not
less than thirty or more (30 or more) days prior to the due date of the premium
and shall state the effect of nonpayment of premium by the due date.

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to New Jersey law, this Policy cannot be nonrenewed for any
underwriting reason or guideline which is arbitrary, capricious or unfairly
discriminatory or without adequate prior notice to the Insureds. The
underwriting reasons or guidelines that an Insurer can use to nonrenew this
Policy are maintained by the Insurer in writing and will be furnished to the
Insured or the Insured’s lawful representative upon written request.
 

 
E.
If the Insurer mails any notice required under this section, the Insurer shall
do so by registered or certified mail or by mail evidenced by a United States
Post Office certificate of mailing to the Policyholder at the address in Item 1
of the Declarations. The Insurer also shall send such notice by mail or
electronic mail to the producer of record, if any. The delivery or mailing of
such notice shall be sufficient proof thereof and the Policy Period shall end at
the date and hour specified in the notice.

 
III.
If this Policy provides claims made coverage, then the following provision is
added:

 

 
V.
 EXTENDED REPORTING PERIODS

 

 
A.
Automatic Coverage Extension

 
If this Policy is cancelled or nonrenewed, the Policyholder shall have an
automatic thirty or more (30 or more) day extension of the coverage granted by
this Policy following the effective date of cancellation or nonrenewal, but only
for acts, errors or omissions taking place before such date.
 

 
B.
Extended Reporting Period

 
If this Policy is cancelled or nonrenewed for any reason other than nonpayment
of premium, the Policyholder shall have the right to purchase an Extended
Reporting Period during which any claim first made against the Insureds shall be
considered made during the Policy Period, but only for acts, errors or omissions
taking place prior to the effective date of cancellation or nonrenewal. This
right shall lapse unless written notice of the option elected together with
payment of the additional premium due is received by the Insurer within not less
than thirty (not less than 30) days following such date.
 
This Extended Reporting Period shall commence after the expiration of the
Automatic Coverage Extension and the duration thereof shall follow that of the
Followed Policy; provided the Insurer shall offer the option to purchase an
Extended Reporting Period of at least one (1) year.
 
The additional premium for the Extended Reporting Period shall be the same
percentage of this Policy’s annual premium as the extended reporting period
percentage stated in the Followed Policy. The Insureds must purchase the
extended reporting period under all unexhausted Underlying Insurance as a
condition to electing an Extended Reporting Period under this Policy.
 
The limit of liability for the Extended Reporting Period shall be the remaining
limit of the Limit of Liability set forth in Item 3 of the Declarations.
 
All other provisions of the Policy remain unchanged.
 

    July 22, 2011   Authorized Representative                   Date            
 
/s/ illegible
     

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_beazley1.jpg]
 
 
DECLARATIONS
 
EXCESS INSURANCE POLICY
 
SUBJECT TO THE PROVISIONS OF THE UNDERLYING INSURANCE, THIS POLICY MAY ONLY
APPLY TO ANY CLAIM FIRST MADE AGAINST THE INSUREDS OR LOSS DISCOVERED DURING THE
POLICY PERIOD PROVIDED THAT SUCH CLAIM OR LOSS IS REPORTED IN WRITING TO THE
INSURER PURSUANT TO THE POLICY PROVISIONS. AMOUNTS INCURRED AS DEFENSE COSTS
SHALL REDUCE AND MAY EXHAUST THE APPLICABLE LIMIT OF LIABILITY AND ARE SUBJECT
TO THE RETENTIONS. THE INSURER SHALL NOT BE LIABLE FOR ANY DEFENSE COSTS OR FOR
ANY JUDGMENT OR SETTLEMENT AFTER THE LIMIT OF LIABILITY HAS BEEN EXHAUSTED.
PLEASE READ THIS POLICY CAREFULLY.
 
These Declarations along with the completed and signed application and the
Policy with endorsements shall constitute the contract between the Insureds and
the Insurer.
 
Item 1.
Named Insured:
 
Aeropostale, Inc.
 
Principal Address: 201 Willowbrook Blvd. Wayne, NJ 07470
   
Item 2.
Policy Period: From: 15-May-2011
 
To:
15-May-2012
 
Both dates at 12:01 a.m. Local Time at the Principal Address stated in Item 1.
Item 3.
Limit of Liability:

 
Insurer: Beazley Insurance Company, Inc.
 
Policy Number: *
 
* Aggregate for the Policy Period, including costs and expenses incurred in the
defense or settlement of all claims.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Item 4.
Premium:
* One Year Premium
* NJ Surch
arge
* Total
One Year Premium
 Item 5. Notification under this Policy:    
a. Notification pursuant to Clause VI shall be given to:
b.
All other notices under this Policy shall be given to:
Beazley Insurance Company, Inc. 30 Batterson Park Road Farmington, CT 06032 Tel:
(860) 677-3700 Fax: (860) 679-0247
 
Beazley Insurance Company, Inc. 30 Batterson Park Road Farmington, CT 06032 Tel:
(860) 677-3700 Fax: (860) 679-0247

 
* Page 1 of 3


Item 6. Endorsements Effective at Inception:
 
1.  
* Prior and Pending Litigation Exclusion

2.  
* Delete Clause VII C

3.  
* NJ New Jersey Amendatory Endorsement

4.  
* Sanction Limitation and Exclusion Clause



The Insurer has caused this Policy to be signed and attested by its authorized
officers, but it shall not bevalid unless also signed by another duly authorized
representative of the Insurer.
 
* Page 2 of 3
 
 

/s/ Doug Colosky   28-Jul-11 Authorized Representative   Date             /s/
Christine Oldridge   /s/ Andrew Horton Secretary   President

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF UNDERLYING INSURANCE EXCESS INSURANCE POLICY
 
Type of Insurance: Primary Policy:
 
* Page 3 of 3
 
Insurer:
Federal Insurance Company (Lead DIC)
Policy No.:
*
Limit of Liability:
*
Retention:
N/A

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Effective date of this Endorsement: 15-May-2011 This Endorsement is attached to
and forms a part of Policy Number: * Insurer: Beazley Insurance Company, Inc.
 
PRIOR AND PENDING LITIGATION EXCLUSION
 
This endorsement modifies insurance provided under the following:
 
EXCESS INSURANCE POLICY
 
In consideration of the premium charged for the Policy, it is hereby understood
and agreed that this Policy shall not apply to loss or damages in connection
with or resulting from any demand, suit or other proceeding pending, or order,
decree or judgement entered, against any Insured on or prior to 15-May­2006 or
any act, fact, circumstance or situation underlying or alleged therein.
 
All other terms and conditions of this Policy remain unchanged.
 
 

  /s/ Doug Colosky

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Effective date of this Endorsement: 15-May-2011 This Endorsement is attached to
and forms a part of Policy Number: * Beazley Insurance Company, Inc. Referred to
in this endorsement as either the “Insurer” or the “Underwriters”
This endorsement modifies insurance provided under the following:
 
EXCESS INSURANCE POLICY
 
In consideration of the premium charged for the Policy, it is hereby understood
and agreed that Clause
VII. C. is deleted in its entirety.
 
All other terms and conditions of this Policy remain unchanged.
 
 

  /s/ Doug Colosky

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Effective date of this Endorsement: 15-May-2011 This Endorsement is attached to
and forms a part of Policy Number: *


NEW JERSEY AMENDATORY ENDORSEMENT
 
This endorsement modifies insurance provided under the following:
 
EXCESS INSURANCE POLICY
 
1. The Declarations and this Policy are amended by adding the following notice
at the beginning thereof:
 
 
THIS POLICY IS SUBJECT TO AN AGGREGATE LIMIT OF LIABILITY.
 
2. Clause VII. CONDITIONS is amended by adding the following Sections F., G., H.
and I.:
 

 
F.
Pursuant to New Jersey law, this Policy cannot be cancelled or non-renewed for
any underwriting reason or guideline which is arbitrary, capricious or unfairly
discriminatory or without adequate prior notice to the Insured. The underwriting
reasons or guidelines that an Insurer can use to cancel or non renew this Policy
are maintained by the Insurer in writing and will be furnished to the Insured
and/or the Insured’s lawful representative upon written request. This provision
shall not apply if this Policy has been in effect for less than sixty (60) days
at the time notice of cancellation is mailed or delivered, unless this Policy is
a renewal policy.

 

 
G.
Except for the termination provisions set forth in Clause IV. MAINTENANCE OF
UNDERLYING POLICIES,

 
1. If this Policy has been in effect for less than sixty (60) days, the Insurer
may cancel this Policy by mailing or delivering to the Named Insured written
notice stating when, not less than thirty (30) days thereafter, the cancellation
shall be effective. If the Insurer cancels this Policy for nonpayment of premium
or moral hazard, the Insurer may cancel this Policy by mailing or delivering
notice of cancellation at least ten (10) days before the effective date of
cancellation.
2. If this Policy has been in effect for more than sixty (60) days at the time
of mailing or delivery of notice of cancellation, the Insurer may cancel this
Policy for underwriting reasons or guidelines maintained by the Insurer in
writing or for any of the following reasons:
a. nonpayment of premium;
 
b. moral hazard;
 
c. material misrepresentation or nondisclosure to the Insurer of a material fact
at the time of acceptance of the risk;
 
d. increased hazard or material change in the risk assumed which could not have
been reasonably contemplated by the parties at the time of assumption of the
risk;


* Beazley Insurance Company, Inc. Page 1 of2
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
e. substantial breaches of contractual duties, conditions or warranties that
materially affect the nature and/or insurability of the risk;
 
f. lack of cooperation from the Insured on loss control matters materially
affecting insurability of the risk;
 
g. fraudulent acts against the Insurer by the Insured or its representatives
that materially affect the nature of the risk insured;
 
h. loss of or reduction in available insurance capacity;
 
i. material increase in exposure arising out of changes in statutory or case law
subsequent to the issuance of this Policy or any subsequent renewal thereof;
 
j. loss of or substantial changes in applicable reinsurance;
 
k. failure by the Insured to comply with any federal, state or local fire,
health, safety, building or construction regulation, law or ordinance with
respect to an insured risk which substantially increases any hazard insured
against within sixty (60) days of written notification of a violation of any
such law, regulation or ordinance;
 
l. failure by the Insured to provide reasonable and necessary underwriting
information to the Insurer upon written request therefor and a reasonable
opportunity to respond; or
 
m. agency termination.


If the Insurer cancels this Policy for any of the reasons set forth in 3.
through 13. above, the Insurer shall mail or deliver written notice of
cancellation to the Named Insured not more than one hundred twenty (120) days
nor less than thirty (30) days before the effective date of cancellation. If the
Insurer cancels this Policy for the reasons set forth in 1. and 2. above, the
Insurer shall mail or deliver written notice of cancellation to the Named
Insured at least ten (10) days before the effective date of cancellation. No
cancellation for nonpayment of premium shall be effective if payment of the
amount due is made prior to the effective cancellation date. The notice of
cancellation shall state the reason for cancellation and, when cancellation is
for nonpayment of premium, shall state the amount of premium due and the due
date.
 

 
H.
The Named Insured may cancel this Policy by providing the Insurer written notice
of the date thereafter upon which such cancellation shall be effective. The
Insurer shall use the customary short rate to calculate return premium, if any,
due to the Named Insured.

 

 
I.
If the Insurer decides not to renew this Policy, the Insurer shall mail or
deliver to the Named Insured written notice, stating the reason for the
non-renewal, between one hundred twenty (120) and thirty (30) days before the
end of the Policy Period.

  
All other terms and conditions of this Policy remain unchanged.
 
 

  /s/ Doug Colosky

 
 
 

--------------------------------------------------------------------------------

 
 
Effective date of this Endorsement: 15-May-2011 This Endorsement is attached to
and forms a part of Policy Number: * Beazley Insurance Company, Inc. Referred to
in this endorsement as either the “Insurer” or the “Underwriters”
 
SANCTION LIMITATION AND EXCLUSION CLAUSE
 
This endorsement modifies insurance provided under the following:
 
EXCESS INSURANCE POLICY
 
No (re)insurer shall be deemed to provide cover and no (re)insurer shall be
liable to pay any claim or provide any benefit hereunder to the extent that the
provision of such cover, payment of such claim or provision of such benefit
would expose that (re)insurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, law or
regulations of the European Union, United Kingdom or United States of America.
 
 
All other terms and conditions of this Policy remain unchanged.
 
 

  /s/ Doug Colosky

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
EXCESS INSURANCE POLICY
 
In consideration of the payment of the premium, in reliance on all statements
made in the application, and subject to all of the provisions of this Policy,
the Insurer and the Named Insured, on behalf of all Insureds, agree as follows:
 [logo_beazley2.jpg]

 
I. INSURING CLAUSES

 
To pay on behalf of the Insured excess of the Underlying Policies any claim or
loss which triggers coverage under the Underlying Policies, and is not otherwise
excluded by the terms, conditions or endorsements of this Policy, and which is
reported to the Insurer in accordance with Clause VI. of this Policy.
 
 
II. DEFINITIONS

 
The following terms whenever used in this Policy in boldface type shall have the
meanings indicated.
 

 
A.
“Insured” shall mean all persons and entities insured under the Primary Policy.

 

 
B.
“Named Insured” shall mean the person or entity set forth in Item 1. of the
Declarations.

 

 
C.
“Policy Period” shall mean the period set forth in Item 2. of the Declarations.

 

 
D.
“Primary Policy” shall mean each policy identified as such in the Schedule of
Underlying Insurance.

 
E. “Sublimit” means any Underlying Policy Limits which:
 
1               apply only to a particular grant of coverage under such
Underlying Policy; and
2                reduce and are part of the otherwise applicable limits of
liability of such Underlying Insurance set forth in the Declarations.



 
F.
“Underlying Policies” shall mean all policies identified in the Schedule of
Underlying Insurance.

 

 
G.
Underlying Policy Limits” shall mean the combined limits of liability of the
Underlying Policies for each type of insurance, including costs and expenses
incurred in the defense or settlement of any claim.

 
III. LIMIT OF LIABILITY

 

 
A.
The amount shown in Item 3. of the Declarations shall be the maximum aggregate
Limit of Liability of the Insurer under this Policy.

 

 
B
Payment by the Insurer of any amount, including but not limited to defense
costs, shall reduce the limits of liability available under this Policy.

 
 
 

--------------------------------------------------------------------------------

 
 
IV. MAINTENANCE OF UNDERLYING POLICIES
 [logo_beazley3.jpg]

 
It is a condition of this Policy that the Underlying Policies shall be
maintained in full effect during the Policy Period except for any reduction of
the Underlying Policy Limits solely by payment of any claims or losses or costs
and expenses incurred in the defense or settlement of such claims. If this
condition is breached then this Policy shall automatically and immediately
terminate with effect from the date when the Underlying Policies cease to be
maintained or are deemed to have ceased to be maintained.
 
In the event the insurer under one or more of the Underlying Policies fails to
pay any claim or loss or costs and expenses incurred in the defense or
settlement of such claim as a result of the insolvency, bankruptcy or
liquidation of said insurer, then the Insured shall be deemed self-insured for
the amount of the limit of liability of said insurer which is not paid as a
result of such insolvency, bankruptcy or liquidation.
 
V. REDUCTION / EXHAUSTION OF THE UNDERLYING POLICIES

 
If by reason of the payment of any claims or losses or costs and expenses
incurred in the defense or settlement of such claims or losses by the insurers
of the Underlying Policies, the amounts of the Underlying Policy Limits are:
 

 
A.
Partially reduced, then this Policy shall continue to apply in excess of the
reduced amounts of the Underlying Policy Limits; or

 

 
B.
Totally exhausted, then this Policy shall continue in force as primary insurance
with respect to any subsequent claim; provided, however that this Policy shall
only pay in excess of the retention or deductible applicable to the Primary
Policy and in conformance with the terms, conditions and limitations of the
Primary Policy except as stated herein, which shall be applied to any subsequent
claim in the same manner as specified in the Primary Policy.

 

 
C.
If any Underlying Limits are subject to a Sublimit then coverage hereunder shall
not apply to any claim which is subject to such Sublimit, provided however, that
the Underlying Limit shall be recognized hereunder as depleted to the extent of
any payment of such claim subject to such Sublimit.

 
VI. NOTICE OF CLAIM, OR CIRCUMSTANCE THAT MIGHT LEAD TO A CLAIM

 
For all claims and circumstances that might lead to a claim the Insured must
provide written notice in the same manner as required by the Primary Policy, and
must be reported to the Insurer in writing via the entity named in Item 5.a. of
the Declarations. Notice to any underlying carrier is not notice to the Insurer.
 
 
 

--------------------------------------------------------------------------------

 
 

 
VII. CONDITIONS
 [logo_beazley3.jpg]

 
 
A. In the event of a claim or loss for which the Insurer may be liable to
contribute, no costs or expenses shall be incurred without the Insurer’s written
consent being first obtained (such consent not to be unreasonably withheld). No
settlement of a claim or loss shall be effected by the Insured for such a sum as
will involve this Policy without the written consent of the Insurer.

 
 
B. All recoveries or payments recovered or received subsequent to a loss
settlement under this Policy shall be applied first to subrogation expenses,
second to claims or loss or costs and expenses incurred in the defense or
settlement of such claims by the Insurer, third to claims or loss or costs and
expenses incurred in the defense or settlement of such claims by the insurers of
the Underlying Policies, and fourth to the applicable retention or deductible
under the Primary Policy. Provided always that nothing in this Policy shall be
construed to mean that loss settlements under this Policy are not payable until
the Insured's ultimate net loss has been finally ascertained.

 
 
C. If the Insured shall proffer any claim or loss knowing the same to be false
or fraudulent, as regards amount or otherwise, this Policy shall become void and
all claims hereunder shall be forfeited.

 
 
D. By acceptance of this Policy, the Insured agrees the Insurer may at its own
discretion and expense retain counsel to associate in the defense or settlement
of any claim and to cooperate with such counsel.

 
 
E. If during the Policy Period the provisions of the Primary Policy are changed
in any manner, as a condition precedent to coverage under this Policy, the
Insured shall givewritten notice to the Insurer of the full particulars of such
change as soon as practicable butin no event later than thirty (30) days
following the effective date of such change. No amendment to any Primary Policy
or Underlying Policies during the Policy Period shall be effective in broadening
or extending the coverage afforded by this Policy or extending orincreasing the
limits of liability afforded by this Policy unless the Insurer so agrees in
writing. The Insurer may, in its sole discretion, condition its agreement to
follow anychanges to the Primary Policy or the Underlying Policies on the
Insured paying any additional premium required by the Insurer for such change.

 
As soon as practicable, but in no event later than thirty (30) days thereafter,
the Insured must give the Insurer written notice of any additional or return
premiums charged or allowed in connection with any Underlying Policies.
 
VIII. SINGULAR FORM OF A WORD

 
Whenever the singular form of a word is used herein, the same shall include the
plural when required by context.
 
IX. TITLES OF PARAGRAPHS

 
The titles of paragraphs, sections, provisions or endorsements of or to this
Policy are intended solely for convenience and reference. Such titles are not
deemed in any way to limit, expand or define the provisions to which they relate
and are not part of this Policy.
 
 
 

--------------------------------------------------------------------------------

 
 
Executive Protection Portfolio
 
PREMIUM BILL
 

Insured: Aeropostale, Inc. Date: 06/02/2011

 
 
Producer: AMWINS BROKERAGE OF NEW JERSEY
150 MORRISTOWN RD STE108
BERNARDSVILLE, NJ 07924-0000
 
Company: Executive Risk Indemnity Inc.
 
THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED
BELOW.
 
Product:             Executive Protection Portfolio
 
Policy Number: *
 
Policy Period: May 15, 2011 to May 15, 2012
 
NOTE: - PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES.
BILL WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.
 
PLEASE REMIT TO PRODUCER INDICATED ABOVE.
 
Product
Effective Date
Premium
EXECUTIVE LIABILITY AND ENTITY SECURITIES LIABILITY
05/15/11
*
     
Surcharge: Property-Liability Insurance Guaranty Association Recoupment - New
Jersey
05/15/11
*

* For Kentucky policies, amount displayed includes tax and collection fees.
 

TOTAL POLICY PREMIUM                   * TOTAL INSTALLMENT PREMIUM DUE       *

 
WHEN REMITTING PLEASE INDICATE POLICY OR CERTIFICATE NUMBER
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 

POLICYHOLDER
DISCLOSURE NOTICE OF
TERRORISM INSURANCE COVERAGE
(for policies with no terrorism exclusion or sublimit)
Insuring Company: Executive Risk Indemnity Inc.
 
You are hereby notified that, under the Terrorism Risk Insurance Act (the
"Act"), effective December 26, 2007, this policy makes available to you
insurance for losses arising out of certain acts of terrorism. Terrorism is
defined as any act certified by the Secretary of the Treasury, in concurrence
with the Secretary of State and the Attorney General of the United States, to be
an act of terrorism; to be a violent act or an act that is dangerous to human
life, property or infrastructure; to have resulted in damage within the United
States, or outside the United States in the case of an air carrier or vessel or
the premises of a United States Mission; and to have been committed by an
individual or individuals as part of an effort to coerce the civilian population
of the United States or to influence the policy or affect the conduct of the
United States Government by coercion.
 
You should know that the insurance provided by your policy for losses caused by
acts of terrorism is partially reimbursed by the United States under the formula
set forth in the Act. Under this formula, the United States pays 85% of covered
terrorism losses that exceed the statutorily established deductible to be paid
by the insurance company providing the coverage.
 
However, if aggregate insured losses attributable to terrorist acts certified
under the Act exceed $100 billion in a Program Year (January 1 through December
31), the Treasury shall not make any payment for any portion of the amount of
such losses that exceeds $100 billion.
 
 

--------------------------------------------------------------------------------

 


If aggregate insured losses attributable to terrorist acts certified under the
Act exceed $100 billion in a Program Year (January 1 through December 31) and we
have met our insurer deductible under the Act, we shall not be liable for the
payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the
Treasury.
 
The portion of your policy's annual premium that is attributable to insurance
for such acts of terrorism is: *.
 
If you have any questions about this notice, please contact your agent or
broker.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
IMPORTANT NOTICE TO POLICYHOLDERS
 
Insuring Company: Executive Risk Indemnity Inc.
 
All of the members of the Chubb Group of Insurance companies doing business in
the United States (hereinafter "Chubb") distribute their products through
licensed insurance brokers and agents ("producers"). Detailed information
regarding the types of compensation paid by Chubb to producers on US insurance
transactions is available under the Producer Compensation link located at the
bottom of the page at www.chubb.com, or by calling 1­866-588-9478. Additional
information may be available from your producer.
 
Thank you for choosing Chubb.
 
 
 

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio General Terms and Conditions
Section (ERII)
 

Effective date of       this endorsement: May 15, 2011 Company: Executive Risk
Indemnity Inc.       Endorsement No. 4       To be attached to and       form a
part of Policy No. *

 
Issued to: Aeropostale, Inc.
 

--------------------------------------------------------------------------------



AMEND NOTICE ENDORSEMENT
 
In consideration of the premium charged, it is agreed that Subsection 5.,
Notice, of the General Terms and Conditions Section of this Policy is deleted
and replaced with the following:
 
Notice
 
5.
Any notice to the Company with respect to any coverage section shall designate
the coverage

 
section under which notice is being given and shall be treated as notice only
under the coverage section(s) so designated.
 

 
(A)
Notice to the Company of a Claim, or of circumstances which could give rise to a

 
Claim, shall be given in writing to one of the following addresses:
 

 
1.
specialtyclaimschubb.com;

 

 
2.
Attn: Claims Department

 
Chubb Group of Insurance Companies
82 Hopmeadow Street — PO Box 2002
Simsbury, Connecticut 06070-7683; or
 

 
3.
Attn: Claims Department

 
Chubb Group of Insurance Companies
82 Hopmeadow Street
 
Simsbury, Connecticut 06089
 

 
(B)
All other notices to the Company under this Policy shall be given in writing

 
addressed to:
Insurance Underwriting Department Chubb Group of
Insurance Companies
 
15 Mountain View Road
 
Warren, New Jersey 07059
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
Page 1 Attn: Chubb Specialty

--------------------------------------------------------------------------------

 
 

 
(C)
Any notice described in Subsection (A) or (B) above shall be effective on the
date of receipt by the Company.

 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
Notice of Loss Control Services
 
Insuring Company: Executive Risk Indemnity Inc.
 
As a Chubb policyholder, you have loss prevention information and/or services
available to you, as described in this Notice.
 
Employment Practices Liability (EPL) Loss Prevention Services
 

 
·
Employment Practices Loss Prevention Guidelines Manual

 
Written by Seyfarth Shaw exclusively for Chubb, this manual provides an overview
of key employment issues and offers proactive ideas for avoiding employment
lawsuits. To order the Employment Practices Loss Prevention Guidelines, simply
call 1.866.282.9001, order 14-01- 0061, and provide your mailing address.
 
Additional employment practices loss prevention services are available to
customers who purchase employment practices liability insurance from Chubb. For
more information, simply consult http://csi.chubb.com/epllossprevention or email
csi-info@chubb.com.
 
Directors and Officers (D&O) Liability Loss Prevention Services
 

 
·
Directors and Officers Liability Loss Prevention Manual

 
Written by Dan A. Bailey exclusively for Chubb, Directors and Officers Liability
Loss Prevention discusses general principles governing D&O liability and
potential exposures for directors and officers. Mr. Bailey has also written
Directors and Officers Securities Litigation Loss Prevention to address the
exposures of publicly traded companies. To order Directors and Officers
Liability Loss Prevention (form # 14-01-0035) or Directors and Officers
Securities Litigation Loss Prevention (form # 14-01-0448), simply call
1.866.282.9001, order the form(s) you need, and provide your mailing address.
 

 
·
Loss Prevention Guidelines for Independent Directors

 
Written exclusively for Chubb by Dan A. Bailey, this manual discusses roles
played by independent directors, the increasing importance of independent
directors, and corporate governance best practices. To order Loss Prevention
Guidelines for Independent Directors, simply call 1.866.282.9001, order
14-01-0679, and provide your mailing address.
 
Additionally, Chubb has prepared The Great M&A Wave: Mergers, Acquisitions and
Business Discontinuations Risk and Insurance Management Handbook, which
discusses the trends, exposures and strategies to manage the M&A risks. To order
The Great M&A Wave: Mergers, Acquisitions and Business Discontinuations Risk and
Insurance Management Handbook, simply call 1.866.282.9001, order 07-01-0101, and
provide your mailing address.
 
Fiduciary Liability Loss Prevention Services
 

 
·
Fiduciary Liability Loss Prevention Manual

 
Written by Dan A. Bailey exclusively for Chubb, Fiduciary Liability Loss
Prevention discusses general principles governing fiduciary liability and
reviews basic fiduciary duties under ERISA. To order Fiduciary Liability Loss
Prevention, simply call 1.866.282.9001, order 14-01-0039, and provide your
mailing address.
 
 
 

--------------------------------------------------------------------------------

 
 
Crime Loss Prevention Services
 
·       White Collar Crime Loss Prevention Manual
Written by Ernst & Young exclusively for Chubb, White Collar Crime: Loss
Prevention through Internal Control discusses general principles governing
workplace crime exposures. To order White Collar Crime: Loss Prevention through
Internal Control, simply call 1.866.282.9001, order 14-01-0044, and provide your
mailing address.
 
Kidnap/Ransom & Extortion Loss Prevention Services
 
·       Kidnap/Ransom & Extortion Loss Prevention Manuals
Chubb offers Managing Terrorism Risks and Managing Travel Risks, written
exclusively for Chubb by the Ackerman Group, Inc., an international security
consultant. To order the Managing Terrorism Risks, simply call 1.866.282.9001,
order 14-01-0179, and provide your mailing address. To order the Managing Travel
Risks, simply call 1.866.282.9001, order 14-01­0178, and provide your mailing
address.
 
 

--------------------------------------------------------------------------------

The services provided are advisory in nature. While this program is offered as a
resource in developing or maintaining a loss prevention program, you should
consult competent legal counsel to design and implement your own program. No
liability is assumed by reason of the services, access or information provided.
All services are subject to change without notice.
 
 
 

--------------------------------------------------------------------------------

 
 

  Chubb Group of Insurance Companies Executive Protection Portfolio SM   15
Mountain View Road General Terms and Conditions Section         Warren, New
Jersey 07059  

 
DECLARATIONS
EXECUTIVE RISK INDEMNITY INC.
A stock insurance company, incorporated under
Policy Number: *

 
THE EXECUTIVE LIABILITY AND ENTITY SECURITIES LIABILITY, FIDUCIARY LIABILITY,
OUTSIDE DIRECTORSHIP LIABILITY AND EMPLOYMENT PRACTICES LIABILITY COVERAGE
SECTIONS (WHICHEVER ARE PURCHASED) PROVIDE CLAIMS MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD", OR ANY EXTENDED
REPORTING PERIOD. THE APPLICABLE LIMIT(S) OF LIABILITY TO PAY "LOSS" WILL BE
REDUCED, AND MAY BE EXHAUSTED, BY THE PAYMENT OF "DEFENSE COSTS" UNLESS
OTHERWISE SPECIFIED HEREIN. "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
RETENTION. READ THE ENTIRE POLICY CAREFULLY.
 
Item 1. Parent Organization:
Aeropostale, Inc.
Principal Address:      201 Willowbrook Blvd   Wayne, NJ 07470



 
Item 2. Policy Period:
From 12:01 A.M. on
May 15, 2011         To           12:01 A.M. on May 15, 2012

 

 
Item 3.
Coverage Summary

 
Description:
 
GENERAL TERMS AND CONDITIONS
 
Item 4. Termination of
 
Prior Bonds or Policies: * (May 15, 2010 - May 15, 2011)
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 

[part9logo.jpg]
Chubb Group of Insurance Companies
Executive Protection Portfolio SM
15 Mountain View Road     General Terms and Conditions Section Warren, New
Jersey 07059  

 
In witness whereof, the Company issuing this policy has caused this policy to be
signed by its authorized officers, but it shall not be valid unless also signed
by a duly authorized representative of the Company.
 
EXECUTIVE RISK INDEMNITY INC.
 

/s/ illegible   /s/ illegible Secretary   President

 
 

06/02/11    /s/ illegible     Date   Authorized Representative

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM   General Terms and
Conditions Section    

 
In consideration of payment of the premium and subject to the Declarations and
the limitations, conditions, provisions and other terms of this policy, the
Company and the Insureds agree as follows:
 

--------------------------------------------------------------------------------

Territory
 

 
1. 
Coverage shall extend anywhere in the world.

 

--------------------------------------------------------------------------------

 Terms and Conditions
 

 
2. 
Except for these General Terms and Conditions or unless stated to the contrary
in any

coverage section of this policy, the terms and conditions of each coverage
section shall apply only to that coverage section. If any provision in these
General Terms and Conditions is inconsistent or in conflict with the terms and
conditions of any coverage section, the terms and conditions of such coverage
section shall control for purposes of that coverage section. Any defined term
referenced in these General Terms and Conditions but defined in a coverage
section shall, for purposes of coverage under that coverage section, have the
meaning set forth in that coverage section.
 

--------------------------------------------------------------------------------

 Definitions
 

 
3. 
When used in this policy:

 
Claim shall have the meaning set forth in the applicable coverage section.
 
Insured shall have the meaning set forth in the applicable coverage section.
 
Parent Organization means the organization designated in Item 1 of the
Declarations of these General Terms and Conditions.
 
Policy Period means the period of time specified in Item 2 of the Declarations
of these General Terms and Conditions, subject to prior termination in
accordance with Subsection 11 below. If this period is less than or greater than
one year, then the limits of liability specified in the Declarations for each
coverage section shall be the Company's maximum limit of liability under such
coverage section for the entire period.
 

--------------------------------------------------------------------------------

Limits of Liability and Retentions
 

 
4. 
Unless stated to the contrary in any coverage section, the limits of liability
and retentions

shown for each coverage section are separate limits of liability and separate
retentions pertaining to the coverage section for which they are shown. Unless
stated to the contrary in any coverage section of this policy, the payment of a
retention under one coverage section shall not constitute payment of, and shall
not reduce, the applicable retention under any other coverage section.
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM   General Terms and
Conditions Section   

 
 Notice
 

 
5. 
Any notice to the Company with respect to any coverage section shall designate
the

 
coverage section under which notice is being given and shall be treated as
notice only under the coverage section(s) so designated.
 
Notice to the Company of a Claim, or of circumstances which could give rise to a
Claim, shall be given in writing addressed to:
 
Attn: Claims Department
 
Chubb Group of Insurance Companies
82 Hopmeadow Street
 
Simsbury, Connecticut 06070-7683
 
All other notices to the Company shall be given in writing addressed to:
 
Attn: Underwriting
 
Chubb Group of Insurance Companies
82 Hopmeadow Street
 
Simsbury, Connecticut 06070-7683
 
Any such notice shall be effective on the date of receipt by the Company at such
address.
 

--------------------------------------------------------------------------------

Valuation and Foreign Currency
 

 
6. 
All premiums, limits, retentions, loss and other amounts under this policy are
expressed

 
and payable in the currency of the United States of America. Except as otherwise
provided in any coverage section, if a judgment is rendered, a settlement is
denominated or any element of loss under this policy is stated in a currency
other than United States of America dollars, payment under this policy shall be
made in United States of America dollars at the rate of exchange published in
The Wall Street Journal on the date the judgment becomes final, the amount of
the settlement is agreed upon or the element of loss is due, respectively.
 

--------------------------------------------------------------------------------

Subrogation
 

 
7.
In the event of any payment under this policy, the Company shall be subrogated
to the

 
extent of such payment to all the Insured's rights of recovery, and such Insured
shall execute all papers required and shall do everything necessary to secure
and preserve such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit or otherwise pursue subrogation
rights in the name of the Insured.
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM   General Terms and
Conditions Section   

 
Action Against the Company
 

 
8.
No action may be taken against the Company unless, as a condition precedent
thereto,

 
there shall have been full compliance with all the terms of this policy. No
person or entity shall have any right under this policy to join the Company as a
party to any action against any Insured to determine such Insured's liability
nor shall the Company be impleaded by such Insured or legal representatives of
such Insured.
 

--------------------------------------------------------------------------------

Parent Organization Rights and Obligations
 

 
9.
By acceptance of this policy, the Parent Organization agrees that it shall be
considered

 
the sole agent of, and shall act on behalf of, each Insured with respect to: the
payment of premiums and the receiving of any return premiums that may become due
under this policy; the negotiation, agreement to and acceptance of endorsements;
the giving or receiving of any notice provided for in this policy (except the
giving of notice to apply for an Extended Reporting Period); the adjustment of
loss amounts; and the receipt or enforcement of payment of loss (and the Parent
Organization further agrees that it shall be responsible for application of any
such payment as provided in this policy). Each Insured agrees that the Parent
Organization shall act on its behalf with respect to all such matters.
 

--------------------------------------------------------------------------------

Alteration and Assignment
 

 
10.
No change in, modification of, or assignment of interest under this policy shall
be effective except when made by written endorsement to this policy which is
signed by an authorized employee of Chubb & Son, a division of Federal Insurance
Company.

 

--------------------------------------------------------------------------------

Termination of Policy or Coverage Section
 

 
11.
This policy or any coverage section shall terminate at the earliest of the
following times:

 

 
(a)
sixty days after receipt by the Parent Organization of written notice of
termination from the Company for any reason other than non-payment of premium;

 

 
(b)
twenty days after receipt by the Parent Organization of written notice of
termination from the Company for non-payment of premium;

 

 
(c)
upon receipt by the Company of written notice of termination from the Parent
Organization; provided that this policy may not be terminated by the Parent
Organization after the effective date of any acquisition of the Parent
Organization as described in the Changes in Exposure subsection of the
applicable coverage section of this policy;

 
 
(d)
upon expiration of the Policy Period as set forth in Item 2 of the Declarations
of these General Terms and Conditions; or

 

 
(e)
at such other time as may be agreed upon by the Company and theParent
Organization.


 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM   General Terms and
Conditions Section   

 
The Company shall refund the unearned premium computed at customary short rates
if this policy or any coverage section is terminated by the Parent Organization.
Under any other circumstances the refund shall be computed pro rata. Payment or
tender of any unearned premium by the Company shall not be a condition precedent
to the effectiveness of a notice of termination, but such payment shall be made
as soon as practicable thereafter.
 

--------------------------------------------------------------------------------

Termination of Prior Bonds or Policies
 

 
12.
Any bonds or policies issued by the Company or its affiliates and specified in
Item 4 of the Declarations of these General Terms and Conditions shall
terminate, if not already terminated, as of the inception of this policy.

 

--------------------------------------------------------------------------------

Bankruptcy
 

 
13.
Bankruptcy or insolvency of any Insured shall not relieve the Company of its
obligations nor deprive the Company of its rights or defenses under this policy.

 

--------------------------------------------------------------------------------

Headings
 

 
14.
The descriptions in the headings and sub-headings of this policy are solely for
convenience, and form no part of the terms and conditions of coverage.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule of Forms
 
 

To be attached to and form part of Company: Executive Risk Indemnity Inc.

 
Policy No. *
 
Issued to:
Aeropostale, Inc.

 
 
Executive Protection Portfolio General Terms and Conditions Section (ERII)
 
*
*
*
*
 
Executive Protection Portfolio Executive Liability and Entity Securities
Liability Coverage Section (ERII)
*
*
 
*
*
*
*
*
 
*
*
 
*
*
 
*
*
*
*
*
QAEROPOSTALE (7/05 ed.)
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
Coverage Section: Executive Protection Portfolio General Terms and Conditions
Section (ERII)
 
Effective date of
 
 
Company: Executive Risk Indemnity Inc.
this endorsement: May 15, 2011     Endorsement No. 1       To be attached to and

 
Issued to: Aeropostale, Inc.
 

--------------------------------------------------------------------------------

NEW JERSEY AMENDATORY ENDORSEMENT
TO THE GENERAL TERMS AND CONDITIONS SECTION
 
In consideration of the premium charged, it is agreed that:
 
1.
Subsection 11. Termination of Policy or Coverage Section (a) of the General
Terms and

 
Conditions Section is amended to add the following to the end of such paragraph
(a):
 
"provided that, after this policy or the applicable coverage section is in
effect for sixty (60) days, or is a renewal, the Company may cancel this policy,
other than for non-payment of premium, only for one or more of the following
reasons:
 

 
(1)
moral hazard, meaning, the risk, danger, or probability that the Insured will
destroy or

 
permit to be destroyed, any insured property for the purpose of collecting
insurance proceeds; or any change in the character or circumstances of the
Insured that will increase the probability of a loss or liability for which the
Company will be held responsible;
 

 
(2)
material misrepresentation or nondisclosure of a material fact at the time of
the acceptance of the risk;

 

 
(3)
increased hazard or material change in the risk assumed which could not have
been reasonably contemplated;

 

 
(4)
substantial breaches of contractual duties, conditions, or warranties that
materially affect the nature and/or insurability of the risk;

 

 
(5)
lack of cooperation from the Insured on loss control matters materially
affecting insurability of the risk;

 

 
(6)
fraudulent acts against the Company by the Insured or its representatives that
materially affect the nature of the risk insured;

 

 
(7)
loss of or reduction in available insurance capacity;

 

 
(8)
material increase in exposure arising out of changes in statutory or case law
subsequent to the issuance of this policy, provided that proper notice is filed
with the insurance commissioner;

 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
(9)
loss of or reduction in applicable reinsurance;

 
 
(10)
failure by the Insured to comply with any federal, state, or local fire, health,
safety, building or construction regulation, law, or ordinance with respect to
an insured risk which substantially increases any hazard insured against within
sixty (60) days of written notification of a violation of any such law,
regulation or ordinance;

 
 
(11)
failure by the Insured to provide reasonable and necessary underwriting
information to the Company upon written request therefor and a reasonable
opportunity to respond; or

 
 
(12)
agency termination;

 

 
2. 
Subsection 11. Termination of Policy or Coverage Section (d) of the General
Terms and

 
Conditions Section is amended to add the following at the end of such paragraph
(d):
 
"provided that, non-renewal by the Company of this policy or any coverage
section is effective if the Company delivers or mails, by first class mail (if
the Company retains a date stamped proof of mailing from the post office showing
the addressee) or certified mail, between thirty (30) and one hundred and twenty
(120) days advance written notice of non-renewal to the Parent Organization at
its last known address. Such non-renewal will be based on underwriting
guidelines that are not arbitrary, capricious or unfairly discriminatory and the
notice of non-renewal will state the reason(s) for non-renewal. If the Company
does not provide the notice within the time period specified in this paragraph,
this policy will be extended until such notice is provided, with such extension
conditioned upon the payment of premium calculated by pro-rating the premium for
the expiring Policy Period; or"
 

 
3. 
Subsection 11. Termination of Policy or Coverage Section of the General Terms
and Conditions

 
Section is amended further to add the following at the end of such Subsection:
 
"Any notice of cancellation by the Company will be delivered or mailed by first
class mail (if the Company retains a date stamped proof of mailing from the post
office showing the addressee) or certified mail to the Parent Organization at
its last address known to the Company.
 
The Company will provide such notice of such cancellation between thirty (30)
and one hundred twenty (120) days before the effective date of cancellation,
except that notice of cancellation for nonpayment of premium or moral hazard may
be given up to ten (10) days before the effective date of cancellation.
 
Notices of cancellation or non-renewal by the Company will contain a provision
in bold type stating that the Insured may file a written complaint on the
decision to cancel or non-renew such coverage section with the New Jersey
Department of Insurance. The Department's address will be included and the
Insured will be advised to immediately contact the Insurance Department in the
event it wishes to file a complaint.
 
The Company has no obligation to send notice of cancellation or non-renewal if
the Parent Organization has:
 

 
(1) 
replaced coverage elsewhere; or

 

 
(2) 
specifically requested termination.

 
The Company may increase premium or change the terms and conditions of the
policy upon renewal by delivering or mailing written notice of such changes to
the Parent Organization between thirty (30) and one hundred and twenty (120)
days before the premium due date. Such notice will state the effect of
nonpayment of the premium by the due date."
 
 
Page 2

--------------------------------------------------------------------------------

 
 
The policy is deemed to have been amended to the extent necessary to effectuate
the purposes of this Amendatory Endorsement.
 
The regulatory requirements set forth in this Amendatory Endorsement shall
supersede and take precedence over any provisions of the policy or any
endorsement to the policy, whenever added, that are inconsistent with or
contrary to the provisions of this Amendatory Endorsement, unless such policy or
endorsement provisions comply with the applicable insurance laws of the state of
New Jersey.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 3

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio General Terms and Conditions
Section (ERII)
 
 

Effective date of   this endorsement/rider: May 15, 2011 Executive Risk
Indemnity Inc.       Endorsement/Rider No. 2       To be attached to and      
form a part of Policy No. *

 
Issued to: Aeropostale, Inc.
 

--------------------------------------------------------------------------------

AMEND SUBSECTION 11 ENDORSEMENT

 
In consideration of the premium charged, it is agreed that, solely with respect
to the coverage section identified above, clause (a) of Subsection 11.
Termination of Policy or Coverage Section is deleted.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT NO. 3
COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS
 
This Endorsement, effective at 12:01 a.m. on May 15, 2011, forms part of
 

 
PolicyNo.
*

 
Issuedto 
Aeropostale, Inc.

 
Issued by 
Executive Risk Indemnity Inc.

 
 
It is agreed that this insurance does not apply to the extent that trade or
economic sanctions or other similar laws or regulations prohibit the coverage
provided by this insurance.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
 

  Chubb Group of Insurance Companies Executive Protection Portfolio SM   15
Mountain View Road Executive Liability and Entity Securities     Liability
Coverage Section   Warren, New Jersey 07059  

 
 
DECLARATIONS
EXECUTIVE RISK INDEMNITY INC.
 
A stock insurance company, incorporated under the laws of Delaware, herein
called the Company

 
THIS COVERAGE SECTION PROVIDES CLAIMS MADE COVERAGE, WHICH APPLIES ONLY TO
"CLAIMS" FIRST MADE DURING THE "POLICY PERIOD", OR ANY EXTENDED REPORTING
PERIOD. THE LIMIT OF LIABILITY TO PAY "LOSS" WILL BE REDUCED, AND MAY BE
EXHAUSTED, BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
RETENTION. READ THE ENTIRE POLICY CAREFULLY.
 
Item 1. Parent Organization:
Aeropostale, Inc.
 
201 Willowbrook Blvd
Wayne, NJ 07470
 
Item2.
Limits of Liability:

 
(A)   Each Claim:
*
   
(B)   Each Policy Period:
*
   
(C) Sublimit for all Securityholder Derivative Demands under Insuring Clause 4:
*

 
Item 3.
Coinsurance Percentage:

 
(A)Securities Claims:
*
   
(B)Claims other than Securities Claims:
*

 
Item 4.
Retention:

 
(A)Insuring Clauses 1 and 4:
*
   
(B)Insuring Clause 2 (Claims other than Securities Claims):
*
   
(C)Insuring Clauses 2 and 3 (Securities Claims only):
*

 
Item 5.
Organization:

 
Aeropostale, Inc. and its Subsidiaries
 
Item 6.
Extended Reporting Period:

 
(A)Additional Period:
365 day
(B)Additional Premium:
*

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1 of 19

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
Item 7. Pending or Prior Date:
May 15, 2002

 
 
Page 2 of 19

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
In consideration of payment of the premium and subject to the Declarations, the
General Terms and Conditions, and the limitations, conditions, provisions and
other terms of this coverage section, the Company and the Insureds agree as
follows:
 

--------------------------------------------------------------------------------

Insuring Clauses
 
Executive Liability Coverage Insuring Clause 1
 

 
1. 
The Company shall pay, on behalf of each of theInsured Persons, Loss for which
the

Insured Person is not indemnified by the Organization and which the Insured
Person becomes legally obligated to pay on account of any Claim first made
against the Insured Person, individually or otherwise, during the Policy Period
or, if exercised, during the Extended Reporting Period, for a Wrongful Act
committed, attempted, or allegedly committed or attempted by such Insured Person
before or during the Policy Period, but only if such Claim is reported to the
Company in writing in the manner and within the time provided in Subsection 15
of this coverage section.
 

--------------------------------------------------------------------------------

Executive Indemnification Coverage Insuring Clause 2
 

 
2. 
The Company shall pay, on behalf of theOrganization, Loss for which the
Organization

grants indemnification to an Insured Person, as permitted or required by law,
and which the Insured Person becomes legally obligated to pay on account of any
Claim first made against the Insured Person, individually or otherwise, during
the Policy Period or, if exercised, during the Extended Reporting Period, for a
Wrongful Act committed, attempted, or allegedly committed or attempted by such
Insured Person before or during the Policy Period, but only if such Claim is
reported to the Company in writing in the manner and within the time provided in
Subsection 15 of this coverage section.
 

--------------------------------------------------------------------------------

Entity Securities Coverage Insuring Clause 3
 

 
3. 
The Company shall pay, on behalf of theOrganization, Loss which the Organization

becomes legally obligated to pay on account of any Securities Claim first made
against the Organization during the Policy Period or, if exercised, during the
Extended Reporting Period, for a Wrongful Act committed, attempted, or allegedly
committed or attempted by the Organization or the Insured Persons before or
during the Policy Period, but only if such Securities Claim is reported to the
Company in writing in the manner and within the time provided in Subsection 15
of this coverage section.
 

--------------------------------------------------------------------------------

Securityholder Derivative Demand Coverage Insuring Clause 4
 

 
4. 
The Company shall pay, on behalf of theOrganization, Investigative Costs
resulting from a

Securityholder Derivative Demand first received by the Organization during the
Policy Period or, if exercised, during the Extended Reporting Period, for a
Wrongful Act committed, attempted, or allegedly committed or attempted before or
during the Policy Period, but only if such Securityholder Derivative Demand is
reported to the Company in writing in the manner and within the time provided in
Subsection 15 of this coverage section.
 
 
Page 3 of 19

--------------------------------------------------------------------------------

 
 

 [logo2.jpg]   Executive Protection Portfolio SM   Executive Liability and
Entity Securities   Liability Coverage Section

 
Definitions
 

 
5.
When used in this coverage section:

 
Application means all signed applications, including attachments and other
materials submitted therewith or incorporated therein, submitted by the Insureds
to the Company for this coverage section or for any coverage section or policy
of which this coverage section is a direct or indirect renewal or replacement.
 
Application shall also include, for each Organization, all of the following
documents whether or not submitted with or attached to any such signed
application: (i) the Annual Report (including financial statements) last issued
to shareholders before this policy's inception date; (ii) the report last filed
with the Securities and Exchange Commission on Form 10-K before this policy's
inception date; (iii) the report last filed with the Securities and Exchange
Commission on Form 10-Q before this policy's inception date; (iv) the proxy
statement and (if different) definitive proxy statement last filed with the
Securities and Exchange Commission before this policy's inception date; (v) all
reports filed with the Securities and Exchange Commission on Form 8-K during the
twelve months preceding this policy's inception date; and (vi) all reports filed
with the Securities and Exchange Commission on Schedule 13D, with respect to any
equity securities of such Organization, during the twelve months preceding this
policy's inception date. All such applications, attachments, materials and other
documents are deemed attached to, incorporated into and made a part of this
coverage section.
 
Claim means:
 
(1)  when used in reference to the coverage provided by Insuring Clause 1 or 2:
 

 
(a)
a written demand for monetary damages or non-monetary relief;

 
 
(b)
a civil proceeding commenced by the service of a complaint or similar pleading;
or

 

 
(c)
a formal civil administrative or civil regulatory proceeding commenced by the
filing of a notice of charges or similar document or by the entry of a formal
order of investigation or similar document,

 
against an Insured Person for a Wrongful Act, including any appeal therefrom;
 
(2) when used in reference to the coverage provided by Insuring Clause 3:
 
 
(a)
a written demand for monetary damages or non-monetary relief;

 
 
(b)
a civil proceeding commenced by the service of a complaint or similar pleading;
or

 

 
(c)
a formal civil administrative or civil regulatory proceeding commenced by
thefiling of a notice of charges or similar document or by the entry of a formal
order of investigation or similar document, but only while such proceeding is
also pending against an Insured Person,

 
against an Organization for a Wrongful Act, including any appeal therefrom; or
 
 
Page 4 of 19

--------------------------------------------------------------------------------

 
 

[part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
(3) when used in reference to the coverage provided by Insuring Clause 4, a
Securityholder Derivative Demand.
 
Except as may otherwise be provided in Subsection 12, Subsection 13(g),or
Subsection 15(b) of this coverage section, a Claim will be deemed to have first
been made when such Claim is commenced as set forth in this definition (or, in
the case of a written demand, including but not limited to any Securityholder
Derivative Demand, when such demand is first received by an Insured).
 
Defense Costs means that part of Loss consisting of reasonable costs, charges,
fees (including but not limited to attorneys' fees and experts' fees) and
expenses (other than regular or overtime wages, salaries, fees or benefits of
the directors, officers or employees of the Organization) incurred in defending
any Claim and the premium for appeal, attachment or similar bonds.
 
Domestic Partner means any natural person qualifying as a domestic partner under
the provisions of any applicable federal, state or local law or under the
provisions of any formal program established by the Organization.
 
Financial Impairment means the status of an Organization resulting from:
 

 
(a)
the appointment by any state or federal official, agency or court of any
receiver, conservator, liquidator, trustee, rehabilitator or similar official to
take control of, supervise, manage or liquidate such Organization; or

 

 
(b)
such Organization becoming a debtor in possession under the United States
bankruptcy law or the equivalent of a debtor in possession under the law of any
other country.

 
Insured means the Organization and any Insured Person.
 
Insured Capacity means the position or capacity of an Insured Person that causes
him or her to meet the definition of Insured Person set forth in this coverage
section. Insured Capacity does not include any position or capacity held by an
Insured Person in any organization other than the Organization, even if the
Organization directed or requested the Insured Person to serve in such position
or capacity in such other organization.
 
Insured Person means any natural person who was, now is or shall become:
 

 
(a)
a duly elected or appointed director, officer, Manager, or the in-house general
counsel of any Organization chartered in the United States of America;

 

 
(b)
a holder of a position equivalent to any position described in (a) above in an
Organization that is chartered in any jurisdiction other than the United States
of America; or

 

 
(c)
solely with respect toSecurities Claims, any other employee of an Organization,
provided that such other employees shall not, solely by reason of their status
as employees, be Insured Persons for purposes of Exclusion 6(c).

 
Investigative Costs means reasonable costs, charges, fees (including but not
limited to attorneys' fees and experts' fees) and expenses (other than regular
or overtime wages, salaries, fees, or benefits of the directors, officers or
employees of the Organization)
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
incurred by the Organization (including its Board of Directors or any committee
of its Board of Directors) in investigating or evaluating on behalf of the
Organization whether it is in the best interest of the Organization to prosecute
the claims alleged in a Securityholder Derivative Demand.
 
Loss means:
 

 
(a)
the amount that any Insured Person (for purposes of Insuring Clauses 1 and 2) or
the Organization (for purposes of Insuring Clause 3) becomes legally obligated
to pay on account of any covered Claim, including but not limited to damages
(including punitive or exemplary damages, if and to the extent that such
punitive or exemplary damages are insurable under the law of the jurisdiction
most favorable to the insurability of such damages provided such jurisdiction
has a substantial relationship to the relevant Insureds, to the Company, or to
the Claim giving rise to the damages), judgments, settlements, pre-judgment and
post-judgment interest and Defense Costs; or

 

 
(b)
for purposes of Insuring Clause 4, covered Investigative Costs. Loss does not
include:

 
Loss does not include:
 

 
(a)
any amount not indemnified by the Organization for which an Insured Person is
absolved from payment by reason of any covenant, agreement or court order;

 

 
(b)
any costs incurred by the Organization to comply with any order for injunctive
or other non-monetary relief, or to comply with an agreement to provide such
relief;

 
any amount incurred by an Insured in the defense or investigation of any action,
proceeding or demand that is not then a Claim even if (i) such amount also
benefits the defense of a covered Claim, or (ii) such action, proceeding or
demand subsequently gives rise to a Claim;
 
taxes, fines or penalties, or the multiple portion of any multiplied damage
award, except as provided above with respect to punitive or exemplary damages;
 
any amount not insurable under the law pursuant to which this coverage section
is construed, except as provided above with respect to punitive or exemplary
damages;
 
any amount allocated to non-covered loss pursuant to Subsection 17 of this
coverage section; or
 
any amount that represents or is substantially equivalent to an increase in the
consideration paid (or proposed to be paid) by an Organization in connection
with its purchase of any securities or assets.
 
Manager means any natural person who was, now is or shall become a manager,
member of the Board of Managers or equivalent executive of an Organization that
is a limited liability company.
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
Organization means, collectively, those organizations designated in Item 5 of
the Declarations for this coverage section, including any such organization in
its capacity as a debtor in possession under the United States bankruptcy law or
in an equivalent status under the law of any other country.
 
Pollutants means (a) any substance located anywhere in the world exhibiting any
hazardous characteristics as defined by, or identified on a list of hazardous
substances issued by, the United States Environmental Protection Agency or any
state, county, municipality or locality counterpart thereof, including, without
limitation, solids, liquids, gaseous or thermal irritants, contaminants or
smoke, vapor, soot, fumes, acids, alkalis, chemicals or waste materials, or (b)
any other air emission, odor, waste water, oil or oil products, infectious or
medical waste, asbestos or asbestos products or any noise.
 
Related Claims means all Claims for Wrongful Acts based upon, arising from, or
in consequence of the same or related facts, circumstances, situations,
transactions or events or the same or related series of facts, circumstances,
situations, transactions or events.
 
Securities Claim means that portion of a Claim which:
 

 
(a)
is brought by a securityholder of an Organization

 

 
(i) 
in his or her capacity as a securityholder of such Organization, with

 
respect to his or her interest in securities of such Organization, and against
such Organization or any of its Insured Persons; or
 

 
(ii) 
derivatively, on behalf of such Organization, against an Insured Person

 
of such Organization; or
 

 
(b)
alleges that anOrganization or any of its Insured Persons

 

 
(i)
violated a federal, state, local or foreign securities law or a rule or

 
regulation promulgated under any such securities law; or
 

 
(ii)
committed a Wrongful Act that constitutes or arises from a purchase, sale, or
offer to purchase or sell securities of such Organization,

 
provided that Securities Claim does not include any Claim by or on behalf of a
former, current, future or prospective employee of the Organization that is
based upon, arising from, or in consequence of any offer, grant or issuance, or
any plan or agreement relating to the offer, grant or issuance, by the
Organization to such employee in his or her capacity as such of stock, stock
warrants, stock options or other securities of the Organization, or any payment
or instrument the amount or value of which is derived from the value of
securities of the Organization; and provided, further, that Securities Claim
does not include any Securityholder Derivative Demand.
 
Securityholder Derivative Demand means:
 

 
(a)
any written demand, by a securityholder of an Organization, upon the Board of
Directors or Board of Managers of such Organization to bring a civil proceeding
in a court of law against an Insured Person for a Wrongful Act; or

 

 
(b)
any lawsuit by a securityholder of an Organization, brought derivatively on
behalf of such Organization against an Insured Person for a Wrongful Act without
first making a demand as described in (a) above,

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
provided such demand or lawsuit is brought and maintained without any active
assistance or participation of, or solicitation by, any Insured Person.
 
Subsidiary, either in the singular or plural, means any organization while more
than fifty percent (50%) of the outstanding securities or voting rights
representing the present right to vote for election of or to appoint directors
or Managers of such organization are owned or controlled, directly or
indirectly, in any combination, by one or more Organizations.
 
Wrongful Act means:
 

 
(a)
any error, misstatement, misleading statement, act, omission, neglect, or breach
of duty committed, attempted, or allegedly committed or attempted by an Insured
Person in his or her Insured Capacity, or for purposes of coverage under
Insuring Clause 3, by the Organization, or

 

 
(b)
any other matter claimed against an Insured Person solely by reason of his or
her serving in an Insured Capacity.

 

--------------------------------------------------------------------------------

Exclusions
 
Applicable To All Insuring Clauses
 

 
6.
The Company shall not be liable forLoss on account of any Claim:

 

 
(a)
based upon, arising from, or in consequence of any fact, circumstance,
situation, transaction, event or Wrongful Act that, before the inception date
set forth in Item 2 of the Declarations of the General Terms and Conditions, was
the subject of any notice given under any policy or coverage section of which
this coverage section is a direct or indirect renewal or replacement;

 

 
(b)
based upon, arising from, or in consequence of any demand, suit or other
proceeding pending against, or order, decree or judgment entered for or against
any Insured, on or prior to the Pending or Prior Date set forth in Item 7 of the
Declarations for this coverage section, or the same or substantially the same
fact, circumstance or situation underlying or alleged therein;

 

 
(c)
brought or maintained by or on behalf of anyInsured in any capacity; provided
that this Exclusion 6(c) shall not apply to:

 

 
(i)
a Claim brought or maintained derivatively on behalf of the Organization by

 
one or more securityholders of the Organization, provided such Claim is brought
and maintained without any active assistance or participation of, or
solicitation by, any Insured Person;
 

 
(ii)
an employment Claim brought or maintained by or on behalf of an Insured Person;

 

 
(iii)
aClaim brought or maintained by an Insured Person for contribution or indemnity,
if such Claim directly results from another Claim covered under this coverage
section; or

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
 

 
(iv)
a Claim brought by an Insured Person who has not served in an Insured Capacity
for at least four (4) years prior to the date such Claim is first made and who
brings and maintains such Claim without any active assistance or participation
of, or solicitation by, the Organization or any other Insured Person who is
serving or has served in an Insured Capacity within such four (4) year period;

 

 
(d)
based upon, arising from, or in consequence of:

 

 
(i) 
any actual, alleged, or threatened exposure to, or generation, storage,

 
transportation, discharge, emission, release, dispersal, escape, treatment,
removal or disposal of any Pollutants; or
 

 
(ii) 
any regulation, order, direction or request to test for, monitor, clean up,

 
remove, contain, treat, detoxify or neutralize any Pollutants, or any action
taken in contemplation or anticipation of any such regulation, order, direction
or request,
 
including but not limited to any Claim for financial loss to the Organization,
its securityholders or its creditors based upon, arising from, or in consequence
of any matter described in clause (i) or clause (ii) of this Exclusion 6(d);
 

 
(e)
for bodily injury, mental anguish, emotional distress, sickness, disease or
death of any person or damage to or destruction of any tangible property
including loss of use thereof whether or not it is damaged or destroyed;
provided that this Exclusion 6(e) shall not apply to mental anguish or emotional
distress for which a claimant seeks compensation in an employmentClaim;

 

 
(f)
for an actual or alleged violation of the responsibilities, obligations or
duties imposed

 
on fiduciaries by the Employee Retirement Income Security Act of 1974, or any
amendments thereto, or any rules or regulations promulgated thereunder, or any
similar provisions of any federal, state, or local statutory law or common law
anywhere in the world;
 

 
(g)
for Wrongful Acts of an Insured Person in his or her capacity as a director,
officer, manager, trustee, regent, governor or employee of any entity other than
the Organization, even if the Insured Person's service in such capacity is with
the knowledge or consent or at the request of the Organization; or

 

 
(h)
made against aSubsidiary or an Insured Person of such Subsidiary for any
Wrongful Act committed, attempted, or allegedly committed or attempted during
any time when such entity was not a Subsidiary.

 

--------------------------------------------------------------------------------

Applicable To Insuring Clauses 1 and 2 Only
 

 
7.
TheCompany shall not be liable under Insuring Clause 1 or 2 for Loss on account
of any

 
Claim made against any Insured Person:
 

 
(a)
for an accounting of profits made from the purchase or sale by suchInsured
Person of securities of the Organization within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, any amendments thereto, or any similar
provision of any federal, state, or local statutory law or common law anywhere
in the world; or

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 

 
(b)
based upon, arising from, or in consequence of:

 

 
(i) 
the committing in fact of any deliberately fraudulent act or omission or any

 
willful violation of any statute or regulation by such Insured Person; or
 

 
(ii) 
suchInsured Person having gained in fact any profit, remuneration or

 
advantage to which such Insured Person was not legally entitled,
 
as evidenced by (A) any written statement or written document by any Insured or
(B) any judgment or ruling in any judicial, administrative or alternative
dispute resolution proceeding.
 

--------------------------------------------------------------------------------

Applicable To Insuring Clause 3 Only
 

 
8.
The Company shall not be liable under Insuring Clause 3 forLoss on account of
any

 
Securities Claim made against any Organization:
 

 
(a)
based upon, arising from, or in consequence of:

 

 
(i) 
the committing in fact of any deliberately fraudulent act or omission or any

 
willful violation of any statute or regulation by an Organization or by any
past, present or future chief financial officer, in-house general counsel,
president, chief executive officer or chairperson of an Organization; or
 

 
(ii) 
suchOrganization having gained in fact any profit, remuneration or advantage

 
to which such Organization was not legally entitled,
 
as evidenced by (A) any written statement or written document by any Insured or
(B) any judgment or ruling in any judicial, administrative or alternative
dispute resolution proceeding; or
 

 
(b)
for any actual or alleged liability of anOrganization under any contract or
agreement that relates to the purchase, sale, or offer to purchase or sell any
securities; provided that this Exclusion 8(b) shall not apply to liability that
would have attached to such Organization in the absence of such contract or
agreement.

 

--------------------------------------------------------------------------------

Severability of Exclusions
 

 
9. (a)
No fact pertaining to or knowledge possessed by anyInsured Person shall be

 
imputed to any other Insured Person for the purpose of applying the exclusions
in Subsection 7 of this coverage section.
 

 
(b)
Only facts pertaining to and knowledge possessed by any past, present, or future
chief financial officer, in-house general counsel, president, chief executive
officer or chairperson of anOrganization shall be imputed to such Organization
for the purpose of applying the exclusions in Subsection 8 of this coverage
section.

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
Spouses, Estates and Legal Representatives
 

 
10.
Subject otherwise to the General Terms and Conditions and the limitations,
conditions, provisions and other terms of this coverage section, coverage shall
extend toClaims for the Wrongful Acts of an Insured Person made against:

 

 
(a)
the estate, heirs, legal representatives or assigns of such Insured Person if
such Insured Person is deceased or the legal representatives or assigns of such
Insured Person if such Insured Person is incompetent, insolvent or bankrupt; or

 

 
(b)
the lawful spouse or Domestic Partner of such Insured Person solely by reason of
such spouse or Domestic Partner's status as a spouse or Domestic Partner, or
such spouse or Domestic Partner's ownership interest in property which the
claimant seeks as recovery for an alleged Wrongful Act of such Insured Person.

 
All terms and conditions of this coverage section, including without limitation
the Retention, applicable to Loss incurred by the Insured Persons, shall also
apply to loss incurred by the estates, heirs, legal representatives, assigns,
spouses and Domestic Partners of such Insured Persons. The coverage provided by
this Subsection 10 shall not apply with respect to any loss arising from an act
or omission by an Insured Person's estate, heirs, legal representatives,
assigns, spouse or Domestic Partner.
 

--------------------------------------------------------------------------------

Coordination With Employment Practices Liability Coverage Section
 

 
11.
AnyLoss otherwise covered by both (i) this coverage section and (ii) any
employment practices liability coverage section or policy issued by the Company
or by any affiliate of the Company (an "Employment Practices Liability
Coverage") first shall be covered as provided in, and shall be subject to the
limit of liability, retention and coinsurance percentage applicable to such
Employment Practices Liability Coverage. Any remaining Loss otherwise covered by
this coverage section which is not paid under such Employment Practices
Liability Coverage shall be covered as provided in, and shall be subject to the
Limit of Liability, Retention and Coinsurance Percentage applicable to this
coverage section; provided the Retention applicable to such Loss under this
coverage section shall be reduced by the amount of Loss otherwise covered by
this coverage section which is paid by the Insureds as the retention under such
Employment Practices Liability Coverage.

 

--------------------------------------------------------------------------------

Extended Reporting Period
 

 
12.
If the Company or theParent Organization terminates or does not renew this
coverage section, other than termination by the Company for nonpayment of
premium, the Parent Organization and the Insured Persons shall have the right,
upon payment of the additional premium set forth in Item 6(B) of the
Declarations for this coverage section, to an extension of the coverage granted
by this coverage section for Claims that are (i) first made during the period
set forth in Item 6(A) of the Declarations for this coverage section (the
"Extended Reporting Period") following the effective date of termination or
nonrenewal, and (ii) reported to the Company in writing within the time provided
in Subsection 15(a) of this coverage section, but only to the extent such Claims
are for Wrongful Acts committed, attempted, or allegedly committed or attempted
before the earlier of the effective date of termination or nonrenewal or the
date of the first merger, consolidation or acquisition event described in
Subsection 21 below. The offer of renewal terms and conditions or premiums
different from those in effect prior to renewal shall not constitute

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
refusal to renew. The right to purchase an extension of coverage as described in
this Subsection shall lapse unless written notice of election to purchase the
extension, together with payment of the additional premium due, is received by
the Company within thirty (30) days after the effective date of termination or
nonrenewal. Any Claim made during the Extended Reporting Period shall be deemed
to have been made during the immediately preceding Policy Period. The entire
additional premium for the Extended Reporting Period shall be deemed fully
earned at the inception of such Extended Reporting Period.
 

--------------------------------------------------------------------------------

Limit of Liability, Retention and Coinsurance
 

 
13. (a)
The Company's maximum liability for allLoss on account of each Claim, whether
covered under one or more Insuring Clauses, shall be the Limit of Liability set
forth in Item 2(A) of the Declarations for this coverage section. The Company's
maximum aggregate liability for all Loss on account of all Claims first made
during the Policy Period, whether covered under one or more Insuring Clauses,
shall be the Limit of Liability for each Policy Period set forth in Item 2(B) of
the Declarations for this coverage section.

 

 
(b)
The Company's maximum aggregate liability under Insuring Clause 4 for all
Investigative Costs on account of all Securityholder Derivative Demands shall be
the Sublimit set forth in Item 2(C) of the Declarations for this coverage
section. Such Sublimit is part of, and not in addition to, the Limits of
Liability set forth in Items 2(A) and 2(B) of the Declarations.

 

 
(c)
Defense Costs are part of, and not in addition to, the Limits of Liability set
forth in

 
Item 2 of the Declarations for this coverage section, and the payment by the
Company of Defense Costs shall reduce and may exhaust such applicable Limits of
Liability.
 

 
(d)
The Company's liability under Insuring Clause 2 or 3 shall apply only to that
part of coveredLoss (as determined by any applicable provision in Subsection 17
of this coverage section) on account of each Claim which is excess of the
applicable Retention set forth in Item 4 of the Declarations for this coverage
section. Such Retention shall be depleted only by Loss otherwise covered under
this coverage section and shall be borne by the Insureds uninsured and at their
own risk. Except as otherwise provided in Subsection 14, no Retention shall
apply to any Loss under Insuring Clause 1 or 4.

 
If different parts of a singleClaim are subject to different Retentions, the
applicable Retentions will be applied separately to each part of such Claim, but
the sum of such Retentions shall not exceed the largest applicable
 

 
(e)
Retention.

 

 
(f)
To the extent thatLoss resulting from a Securities Claim is covered under
Insuring Clause 2 or 3 (as determined by Subsection 17(a) of this coverage
section) and is in excess of the applicable Retention, the Insureds shall bear
uninsured and at their own risk that percentage of such Loss specified as the
Coinsurance Percentage in Item 3(A) of the Declarations for this coverage
section, and the Company's liability shall apply only to the remaining
percentage of such Loss. To the extent that Loss resulting from a Claim other
than a Securities Claim is covered under Insuring Clause 2 or 3 (as determined
by Subsection 17(b) of this coverage section) and is in excess of the applicable
Retention, the Insureds shall bear uninsured and at their own risk that
percentage of such Loss specified as the Coinsurance Percentage in

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
Item 3(B) of the Declarations for this coverage section, and the Company's
liability shall apply only to the remaining percentage of such Loss.
 

 
(g)
All Related Claims shall be treated as a single Claim first made on the date the
earliest of such Related Claims was first made, or on the date the earliest of
such Related Claims is treated as having been made in accordance with Subsection
15(b) below, regardless of whether such date is before or during the Policy
Period.

 

 
(h)
The limit of liability available during the Extended Reporting Period (if
exercised) shall

 
be part of, and not in addition to, the Company's maximum aggregate limit of
liability for all Loss on account of all Claims first made during the
immediately preceding Policy Period.
 

--------------------------------------------------------------------------------

Presumptive Indemnification
 

 
14.
If the Organization fails or refuses, other than for reason of Financial
Impairment, to indemnify an Insured Person for Loss, or to advance Defense Costs
on behalf of an Insured Person, to the fullest extent permitted by statutory or
common law, then, notwithstanding any other conditions, provisions or terms of
this coverage section to the contrary, any payment by the Company of such
Defense Costs or other Loss shall be subject to:

 

 
(i) 
the applicable Insuring Clause 2 Retention set forth in Item 4 of the
Declarations for

 
this coverage section; and
 

 
(ii) 
the applicable Coinsurance Percentage set forth in Item 3 of the Declarations
for this

 
coverage section.
 

--------------------------------------------------------------------------------

Reporting and Notice
 
 

 
15. (a)
The Insureds shall, as a condition precedent to exercising any right to coverage
under this coverage section, give to the Company written notice of any Claim as
soon as practicable, but in no event later than the earliest of the following
dates:

 

 
(i) 
sixty (60) days after the date on which any Organization's chief financial

 
officer, in-house general counsel, risk manager, president, chief executive
officer or chairperson first becomes aware that the Claim has been made;
 

 
(ii) 
if this coverage section expires (or is otherwise terminated) without being

 
renewed and if no Extended Reporting Period is purchased, sixty (60) days after
the effective date of such expiration or termination; or
 

 
(iii)
the expiration date of the Extended Reporting Period, if purchased;

 
provided that if the Company sends written notice to the Parent Organization, at
any time before the date set forth in (i) above with respect to any Claim,
stating that this coverage section is being terminated for nonpayment of
premium, the Insureds shall give to the Company written notice of such Claim
prior to the effective date of such termination.
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 

 
(b)
If during thePolicy Period an Insured:

 

 
(i) 
becomes aware of circumstances which could give rise to aClaim and gives

 
written notice of such circumstances to the Company;
 

 
(ii) 
receives a written request to toll or waive a statute of limitations applicable
to

 
Wrongful Acts committed, attempted, or allegedly committed or attempted before
or during the Policy Period and gives written notice of such request and of such
alleged Wrongful Acts to the Company; or
 

 
(iii)
gives written notice to the Company of aSecurityholder Derivative Demand,

 
then any Claim subsequently arising from the circumstances referred to in (i)
above, from the Wrongful Acts referred to in (ii) above, or from the
Securityholder Derivative Demand referred to in (iii) above, shall be deemed to
have been first made during the Policy Period in which the written notice
described in (i), (ii) or (iii) above was first given by an Insured to the
Company, provided any such subsequent Claim is reported to the Company as set
forth in Subsection 15(a) above. With respect to any such subsequent Claim, no
coverage under this coverage section shall apply to loss incurred prior to the
date such subsequent Claim is actually made.
 

 
(c)
TheInsureds shall, as a condition precedent to exercising any right to coverage
under this coverage section, give to the Company such information, assistance,
and cooperation as the Company may reasonably require, and shall include in any
notice under Subsection 15(a) or (b) a description of the Claim, circumstances,
or Securityholder Derivative Demand, the nature of any alleged Wrongful Acts,
the nature of the alleged or potential damage, the names of all actual or
potential claimants, the names of all actual or potential defendants, and the
manner in which such Insured first became aware of the Claim, circumstances, or
Securityholder Derivative Demand.

 

--------------------------------------------------------------------------------

Defense and Settlement
 

 
16.
(a) It shall be the duty of theInsureds and not the duty of the Company to
defend Claims made against the Insureds.

 

 
(b)
The Insureds agree not to settle or offer to settle any Claim, incur any Defense
Costs or otherwise assume any contractual obligation or admit any liability with
respect to any Claim without the Company's prior written consent. The Company
shall not be liable for any element of Loss incurred, for any obligation
assumed, or for any admission made, by any Insured without the Company's prior
mitten consent. Provided the Insureds comply with Subsections 16(c) and (d)
below, the Company shall not unreasonably withhold any such consent.

 

 
(c)
With respect to any Claim that appears reasonably likely to be covered in whole
or in part under this coverage section, the Company shall have the right and
shall be given the opportunity to effectively associate with the Insureds, and
shall be consulted in advance by the Insureds, regarding the investigation,
defense and settlement of such Claim, including but not limited to selecting
appropriate defense counsel and negotiating any settlement.

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 

 
(d)
The Insureds agree to provide the Company with all information, assistance and
cooperation which the Company may reasonably require and agree that in the event
of a Claim the Insureds will do nothing that could prejudice the Company's
position or its potential or actual rights of recovery.

 

 
(e)
Any advancement of Defense Costs shall be repaid to the Company by the Insureds,
severally according to their respective interests, if and to the extent it is
determined that such Defense Costs are not insured under this coverage section.

 

--------------------------------------------------------------------------------

Allocation
 

 
17. (a)
If in anySecurities Claim the Insureds incur both Loss that is covered under
this

 
coverage section and loss that is not covered under this coverage section, the
Insureds and the Company shall allocate such amount between covered Loss and
non-covered loss as follows:
 

 
(i) 
The portion, if any, of such amount that is in part covered and in part not
covered

 
under Insuring Clause 2 shall be allocated in its entirety to covered Loss,
subject, however, to the applicable Retention and Coinsurance Percentage set
forth in Items 4(C) and 3(A) of the Declarations for this coverage section,
respectively; and
 

 
(ii) 
The portion, if any, of such amount that is in part covered and in part not
covered

 
under Insuring Clause 1 or 3 shall be allocated between covered Loss and non-
covered loss based on the relative legal and financial exposures of the Insureds
to covered and non-covered matters and, in the event of a settlement in such
Securities Claim, based also on the relative benefits to the Insureds from
settlement of the covered matters and from settlement of the non-covered
matters; provided that the amount so allocated to covered Loss under Insuring
Clause 3 shall be subject to the Retention and Coinsurance Percentage set forth
in Items 4(C) and 3(A) of the Declarations for this coverage section,
respectively.
 
The Company shall not be liable under this coverage section for the portion of
such amount allocated to non-covered loss. The allocation described in (i) above
shall be final and binding on the Company and the Insureds under Insuring Clause
2, but shall not apply to any allocation under Insuring Clauses 1 and 3.
 

 
(b)
If in any Claim other than a Securities Claim the Insured Persons incur both
Loss that is covered under this coverage section and loss that is not covered
under this coverage section, either because such Claim includes both covered and
non-covered matters or because such Claim is made against both Insured Persons
and others (including the Organization), the Insureds and the Company shall
allocate such amount between covered Loss and non-covered loss based on the
relative legal and financial exposures of the parties to covered and non-covered
matters and, in the event of a settlement in such Claim, based also on the
relative benefits to the parties from such settlement. The Company shall not be
liable under this coverage section for the portion of such amount allocated to
non-covered loss.

 

 
(c)
If the Insureds and the Company agree on an allocation of Defense Costs the
Company shall advance on a current basis Defense Costs allocated to the covered
Loss. If the Insureds and the Company cannot agree on an allocation:

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 

 
(i)
no presumption as to allocation shall exist in any arbitration, suit or other

 
proceeding;
 

 
(ii)
the Company shall advance on a current basis Defense Costs which the Company
believes to be covered under this coverage section until a different allocation
is negotiated, arbitrated or judicially determined; and

 

 
(iii)
the Company, if requested by theInsureds, shall submit the dispute to binding
arbitration. The rules of the American Arbitration Association shall apply
except with respect to the selection of the arbitration panel, which shall
consist of one arbitrator selected by the Insureds, one arbitrator selected by
the Company, and a third independent arbitrator selected by the first two
arbitrators.

 

 
(d)
Any negotiated, arbitrated or judicially determined allocation ofDefense Costs
on account of a Claim shall be applied retroactively to all Defense Costs on
account of such Claim, notwithstanding any prior advancement to the contrary.
Any allocation or advancement of Defense Costs on account of a Claim shall not
apply to or create any presumption with respect to the allocation of other Loss
on account of such Claim.

 

--------------------------------------------------------------------------------

Other Insurance
 

 
18.
If any Loss under this coverage section is insured under any other valid
insurance policy(ies), then this coverage section shall cover such Loss, subject
to its limitations, conditions, provisions and other terms, only to the extent
that the amount of such Loss is in excess of the applicable retention (or
deductible) and limit of liability under such other insurance, whether such
other insurance is stated to be primary, contributory, excess, contingent or
otherwise, unless such other insurance is written only as specific excess
insurance over the Limits of Liability provided in this coverage section. Any
payment by Insureds of a retention or deductible under such other insurance
shall reduce, by the amount of such payment which would otherwise have been
covered under this coverage section, the applicable Retention under this
coverage section.

 

--------------------------------------------------------------------------------

Payment of Loss
 

 
19.
In the event payment of Loss is due under this coverage section but the amount
of such Loss in the aggregate exceeds the remaining available Limit of Liability
for this coverage section, the Company shall:

 

 
(a)
first pay such Loss for which coverage is provided under Insuring Clause 1 of
this coverage section; then

 

 
(b)
to the extent of any remaining amount of the Limit of Liability available after
payment under (a) above, pay such Loss for which coverage is provided under any
other Insuring Clause of this coverage section.

 
Except as otherwise provided in this Subsection 19, the Company may pay covered
Loss as it becomes due under this coverage section without regard to the
potential for other future payment obligations under this coverage section.
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
Changes in Exposure
 
Acquisition /Creation of Another Organization
 

 
20.
If before or during thePolicy Period any Organization:

 

 
(a)
acquires securities or voting rights in another organization or creates another
organization, which as a result of such acquisition or creation becomes a
Subsidiary; or

 

 
(b)
acquires another organization by merger into or consolidation with an
Organization such that the Organization is the surviving entity,

 
such other organization and its Insured Persons shall be Insureds under this
coverage section, but only with respect to Wrongful Acts committed, attempted,
or allegedly committed or attempted after such acquisition or creation unless
the Company agrees, after presentation of a complete application and all other
appropriate information, to provide coverage by endorsement for Wrongful Acts
committed, attempted, or allegedly
 
committed or attempted by such Insureds before such acquisition or creation.
 
If the total assets of any such acquired organization or new Subsidiary exceed
ten percent (10%) of the total assets of the Parent Organization (as reflected
in the most recent audited consolidated financial statements of such
organization and the Parent Organization, respectively, as of the date of such
acquisition or creation), the Parent Organization shall give written notice of
such acquisition or creation to the Company as soon as practicable, but in no
event later than sixty (60) days after the date of such acquisition or creation,
together with such other information as the Company may require and shall pay
any reasonable additional premium required by the Company. If the Parent
Organization fails to give such notice within the time specified in the
preceding sentence, or fails to pay the additional premium required by the
Company, coverage for such acquired or created organization and its Insured
Persons shall terminate with respect to Claims
 
first made more than sixty (60) days after such acquisition or creation.
Coverage for any acquired or created organization described in this paragraph,
and for the Insured Persons of such organization, shall be subject to such
additional or different terms, conditions and limitations of coverage as the
Company in its sole discretion may require.
 

--------------------------------------------------------------------------------

Acquisition by Another Organization
 

 
21.
If:

 

 
(a)
the Parent Organization merges into or consolidates with another organization
and the Parent Organization is not the surviving entity; or

 

 
(b)
another organization or person or group of organizations and/or persons acting
in concert acquires securities or voting rights which result in ownership or
voting control by the other organization(s) or person(s) of more than fifty
percent (50%) of the outstanding securities or voting rights representing the
present right to vote for the election of or to appoint directors or Managers of
the Parent Organization,

 
coverage under this coverage section shall continue until termination of this
coverage section, but only with respect to Claims for Wrongful Acts committed,
attempted, or allegedly committed or attempted by Insureds before such merger,
consolidation or
 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
acquisition. Upon the occurrence of any event described in (a) or (b) of this
Subsection 21, the entire premium for this coverage section shall be deemed
fully earned.
 
The Parent Organization shall give written notice of such merger, consolidation
or acquisition to the Company as soon as practicable, but in no event later than
sixty (60) days after the date of such merger, consolidation or acquisition,
together with such other information as the Company may require. Upon receipt of
such notice and information and at the request of the Parent Organization, the
Company shall provide to the Parent Organization a quotation for an extension of
coverage (for such period as may be negotiated between the Company and the
Parent Organization) with respect to Claims for Wrongful Acts committed,
attempted, or allegedly committed or attempted by Insureds before such merger,
consolidation or acquisition. Any coverage extension pursuant to such quotation
shall be subject to such additional or different terms, conditions and
limitations of coverage, and payment of such additional premium, as the Company
in its sole discretion may require.
 

--------------------------------------------------------------------------------

Cessation of Subsidiary
 

 
22.
In the event an organization ceases to be a Subsidiary before or during the
Policy Period, coverage with respect to such Subsidiary and its Insured Persons
shall continue until termination of this coverage section, but only with respect
to Claims for Wrongful Acts committed, attempted, or allegedly committed or
attempted while such organization was a Subsidiary.

 

--------------------------------------------------------------------------------

Related Entity Public Offering
 

 
23.
If any Organization files or causes to be filed, with the United States
Securities and Exchange Commission or an equivalent agency or government
department in any country other than the United States of America, any
registration statement in contemplation of a public offering of equity
securities by any entity other than the Parent Organization (irrespective of
whether such public offering is an initial public offering or a secondary or
other offering subsequent to an initial public offering), then the Company shall
not be liable for Loss on account of any Claim based upon, arising from, or in
consequence of such registration statement or the sale, offer to sell,
distribution or issuance of any securities pursuant to such registration
statement, unless (i) the Company receives written notice at least thirty (30)
days prior to the effective date of such registration statement providing full
details of the contemplated offering, and (ii) the Company, in its sole
discretion, agrees by written endorsement to this coverage section to provide
coverage for such Claims upon such terms and conditions, subject to such
limitations and other provisions, and for such additional premium as the Company
may require. If the Company in its sole discretion agrees to provide coverage
for such Claims, the additional premium specified by the Company shall be
payable to the Company in full not later than the date on which such
registration statement becomes effective.

 

--------------------------------------------------------------------------------

Representations and Severability
 

 
24.
In issuing this coverage section the Company has relied upon the
statements,representations and information in the Application. All of the
Insureds acknowledge and agree that all such statements, representations and
information (i) are true and accurate, (ii) were made or provided in order to
induce the Company to issue this coverage section,

 
 
 

--------------------------------------------------------------------------------

 
 

 [part9logo1.jpg]   Executive Protection Portfolio SM       Executive Liability
and Entity Securities   Liability Coverage Section

 
and (iii) are material to the Company's acceptance of the risk to which this
coverage section applies.
 
In the event that any of the statements, representations or information in the
Application are not true and accurate, this coverage section shall be void with
respect to (i) any Insured who knew as of the effective date of the Application
the facts that were not truthfully and accurately disclosed (whether or not the
Insured knew of such untruthful disclosure in the Application) or to whom
knowledge of such facts is imputed, and (ii) the Organization under Insuring
Clause 2 to the extent it indemnifies an Insured Person who had such actual or
imputed knowledge. For purposes of the preceding sentence:
 

 
(a)
the knowledge of any Insured Person who is a past, present or future chief
financial officer, in-house general counsel, chief executive officer, president
or chairperson of an Organization shall be imputed to such Organization and its
Subsidiaries;

 

 
(b)
the knowledge of the person(s) who signed the Application for this coverage
section shall be imputed to all of the Insureds; and

 

 
(c)
except as provided in (a) above, the knowledge of anInsured Person who did not
sign the Application shall not be imputed to any other Insured.

 
 
 

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011 Executive Risk Indemnity Inc.      
Endorsement/Rider No. 1       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc. 

--------------------------------------------------------------------------------

 
AMEND CHANGES IN EXPOSURE ENDORSEMENT
 
In consideration of the premium charged, it is agreed that the second full
paragraph of Subsection 20 of this coverage section, Changes in Exposure:
Acquisition/Creation of Another Organization, is amended to read in its entirety
as follows:
 
If the total assets of any such acquired organization or new Subsidiary exceed
thirty percent (30%) of the total assets of the Parent Organization (as
reflected in the most recent audited financial statements of such organization
and the Parent Organization, respectively, as of the date of such acquisition or
creation), the Parent Organization shall give written notice of such acquisition
or creation to the Company as soon as practicable, but in no event later than
ninety (90) days after the date of such acquisition or creation, together with
 
such other information as the Company may require and shall pay any reasonable
additional premium required by the Company. If the Parent Organization fails to
give such notice within the time specified in the preceding sentence, or fails
to pay the additional premium required by the Company, coverage for such
acquired or created organization and its Insured Persons shall terminate with
respect to Claims first made more than ninety (90) days after such acquisition
or creation. Coverage for any acquired or created organization described in this
paragraph, and for the Insured Persons of such organization, shall be subject to
such additional or different terms, conditions and limitations of coverage as
the Company in its sole discretion may require.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
    Executive Risk Indemnity Inc. this endorsement/rider: May 15, 2011    
Endorsement/Rider No. 2       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc.

--------------------------------------------------------------------------------



AMEND REPRESENTATIONS AND SEVERABILITY WITH ABSOLUTE NON-RESCINDABLE
COVERAGE ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1) Subsection 24, Representations and Severability, of this coverage section is
deleted and replaced with the following:
 

 
(a)
The Insureds acknowledge and agree that, in issuing this coverage section, the
Company has relied on all statements, representations and information contained
in the Application as being true and accurate. All such statements,
representations and information are the basis for this coverage section and are
to be considered incorporated into this coverage section.

 

 
(b)
Such Application shall be construed as a separate application for coverage by
each of the Insured Persons. With respect to any statements, representations and
information contained in the Application, no knowledge possessed by an Insured
Person shall be imputed to any other Insured Person.

 
However, in the event that such Application, contains any misrepresentations
made with the actual intent to deceive or contains misrepresentations which
materially affect either the acceptance of the risk or the hazard assumed by the
Company under this coverage section, then no coverage shall be afforded for any
Claim based upon, arising from or in consequence of any such misrepresentations
under:
 

 
(i) 
Insuring Clause 1 of this coverage section, with respect to anyInsured Person
who

 
knew of such misrepresentations (whether or not such individual knew such
Application contained such misrepresentations);
 

 
(ii) 
Insuring Clause 2 of this coverage section, with respect to anyOrganization to
the

 
extent it indemnifies any Insured Person in subsection (i) above; and
 

 
(iii)
Insuring Clause 3 or 4 of this coverage section, with respect to anyOrganization
if any

 
past or present chief executive officer or chief financial officer of the Parent
Organization knew of such misrepresentations (whether or not such individual
knew such Application contained such misrepresentations);
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 1

--------------------------------------------------------------------------------

 


  (2) The following Subsection is added to this coverage section as follows:
 
Non-Rescindable
 
The Company shall not be entitled under any circumstances to void or rescind
this coverage section with respect to any Insured.
 
Nothing contained herein shall limit or waive any other rights or remedies
available to the Company.
 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 


ENDORSEMENT/RIDER
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011 Executive Risk Indemnity Inc.      
Endorsement/Rider No. 3       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc.

--------------------------------------------------------------------------------

 
PRIORITY OF PAYMENTS ENDORSEMENT
 
In consideration of the premium charged, it is agreed that Subsection 19,
Payment of Loss, of this coverage section is deleted and replaced with the
following:
 
19.
In the event ofLoss arising from a covered Claim for which payment is
concurrently due under more than one of the insuring clauses of this coverage
section, the Company shall:

 

 
(a) 
first, payLoss for which coverage is provided under Insuring Clause 1 of this
coverage section;

then
 

 
(b) 
only after payment ofLoss has been made pursuant to (a) above, with respect to
whatever remaining amount of the Limit of Liability is available after such
payment, at the written request of the current and active Independent Lead
Director of the Parent Organization, either pay or withhold payment of such
other Loss for which coverage is provided under Insuring Clause 2 of this
coverage section; and then

 

 
(c)
only after payment ofLoss has been made pursuant to (a) and (b) above, with
respect to whatever remaining amount of the Limit of Liability is available
after such payment, at the written request of the current and active Independent
Lead Director of the Parent Organization, either pay or withhold payment of such
other Loss for which coverage is provided under Insuring Clauses 3 and 4 of this
coverage section.

 
In the event the Company withholds payment pursuant to (b) and/or (c) above,
then the Company shall, at such time and in such manner as shall be set forth in
written instructions of the current and active Independent Lead Director of the
Parent Organization, remit such payment to an Organization or directly to or on
behalf of an Insured Person.
 
The bankruptcy or insolvency of any Organization or any Insured Person shall not
relieve the Company of any of its obligations to prioritize payment of covered
Loss under this coverage section pursuant to this endorsement.
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
Page 1

--------------------------------------------------------------------------------

 


The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011 Executive Risk Indemnity Inc.      
Endorsement/Rider No. 4       To be attached to and  
form a part of Policy No. *

 
 
Issued to: Aeropostale, Inc. 

--------------------------------------------------------------------------------

 
AMEND DEFINITION OF WRONGFUL ACT ENDORSEMENT
 
In consideration of the premium charged, it is agreed that Subparagraph (b) of
the definition of Wrongful Act as defined in Subsection 5, Definitions, of this
coverage section is deleted and replaced with the following:
 
(b)
any other matter claimed against an Insured Person solely by reason of his or
her serving in an Insured Capacity, including any matter claimed pursuant to
Section 304(a) of the Sarbanes­Oxley Act of 2002.

 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011 Executive Risk Indemnity Inc.      
Endorsement/Rider No. 5       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc.

--------------------------------------------------------------------------------

 
NEW JERSEY AMENDATORY ENDORSEMENT
TO THE EXECUTIVE LIABILITY AND ENTITY SECURITIES LIABILITY COVERAGE SECTION
 
In consideration of the premium charged, it is agreed that:
 
1. 
The first sentence of Subsection 12. Extended Reporting Period of the Executive
Liability and Entity

 
Securities Liability Coverage Section is amended as follows:
 
"If the Company or the Insureds terminate or refuse to renew this coverage
section, the Parent Organization and the Insured Persons shall have the right,
upon payment of the additional premium set forth in Item 6(B) of the
Declarations for this coverage section, to an extension of the coverage granted
by this coverage section for Claims that are (i) first made during the period
set forth in Item 6(A) of the Declarations for this coverage section (the
"Extended Reporting Period") following the effective date of termination or
non-renewal, and (ii) reported to the Company in writing within the time
provided in Subsection 15(a) of this coverage section but only to the extent
such Claims are for Wrongful Acts committed, attempted, or allegedly committed
or attempted before the earlier of the effective date of termination or
non-renewal or the date of the first merger, consolidation or acquisition event
described in Subsection 21 below."
 
 
2. 
Subsection 12. Extended Reporting Period of the Executive Liability and Entity
Securities Liability

 
Coverage Section is amended further by adding the following at the end of such
Subsection:
 
"If money is owed to the Company under this policy, then such Extended Reporting
Period will not become effective until all amounts due under this policy are
paid and the premium for the Extended Reporting Period is paid when due. Any
premium paid for the Extended Reporting Period will be applied first to amounts
owed under this policy."
 
The policy is deemed to have been amended to the extent necessary to effectuate
the purposes of this Amendatory Endorsement.
 
The regulatory requirements set forth in this Amendatory Endorsement shall
supersede and take precedence over any provisions of the policy or any
endorsement to the policy, whenever added, that are inconsistent with or
contrary to the provisions of this Amendatory Endorsement, unless such policy or
endorsement provisions comply with the applicable insurance laws of the state of
New Jersey.
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
Page 1

--------------------------------------------------------------------------------

 


All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011 Executive Risk Indemnity Inc.      
Endorsement/Rider No. 6       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc.
 

--------------------------------------------------------------------------------

BLANKET 501(C)(3) DOUBLE EXCESS OUTSIDE DIRECTORSHIP LIABILITY ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1) 
The definition ofInsured Capacity in Subsection 5., Definitions, of this
coverage section is deleted and replaced with the following:

 
Insured Capacity means the position or capacity of an Insured Person that causes
him or her to meet the definition of Insured Person set forth in this coverage
section. Insured Capacity shall include an Outside Directorship.
 
Except as specifically provided for an Outside Directorship, Insured Capacity
does not include any position or capacity held by an Insured Person in any
organization other than the Organization, even if the Organization directed or
requested the Insured Person to serve in such position or capacity in such other
organization.
 
(2) 
The following definitions are added to Subsection 5., Definitions, of this
coverage section:

 
Outside Directorship means a position held by an Insured Person (other than
Insured Person described in paragraph (c) of the definition of Insured Person),
at the specific request or direction of the Organization, as a director,
officer, trustee, governor or equivalent executive of an Outside Entity.
 
Outside Entity means any non-profit corporation, community chest, fund
organization or foundation exempt from federal income tax as ay organization
described in Section 501(c)(3), Internal Revenue Code of 1986, as amended, that
is not an Organization.
 
(3)
The Company shall not be liable for Loss on account of any Claim against an
Insured Person for Wrongful Acts of such Insured Person in an Outside
Directorship, if such Claim is brought or maintained by or on behalf of (i) an
Outside Entity or (ii) any director, officer, trustee, governor or equivalent
executive of an Outside Entity in any capacity; this exclusion shall not,
however, apply to:

 
(a)a Claim brought or maintained derivatively on behalf of an Outside Entity by
one or
 
more securityholders of the Outside Entity who are not directors, officers,
trustees, governors or equivalent executives of the Outside Entity, provided
that such Claim is
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
Page 1

--------------------------------------------------------------------------------

 


brought and maintained without any active assistance or participation of, or
solicitation by, any director, officer, trustee, governor or equivalent
executive of the Outside Entity; or
 

 
(b)
an employmentClaim brought or maintained by or on behalf of a director, officer,
trustee, governor or equivalent executive of an Outside Entity who is not an
Insured Person.

 
(4) 
Exclusion 6(g) shall not apply toClaims for Wrongful Acts of an Insured Person
in an Outside Directorship.

 
(5) 
The Company shall not be liable forLoss on account of aiy Claim that is for
Wrongful Acts committed, attempted, or allegedly committed or attempted by such
Insured Person before beginning to serve in the Outside Directorship or after
ceasing to serve in the Outside Directorship.

 
(6)
Subsection 18., Other Insurance, of this coverage section is amended as follows:

 

 
(a) 
The heading'Other Insurance' is deleted and replaced with 'Other Insurance and
Indemnity'.

 

 
(b) 
The following paragraph is added to the end thereof:

 
Without in any way limiting the foregoing, it is expressly understood and
acknowledged that any coverage provided to any Insured Person in an Outside
Directorship shall be specifically excess of any indemnity (other than any
indemnity provided by the Organization) or insurance available to such Insured
Person by reason of serving in the Outside Directorship.
 
(7)
Nothing in this endorsement is intended, nor shall anything herein be construed,
to increase any of the Company's Limits of Liability shown in Item 2 of the
Declarations for this coverage section.

 
(8)
If the Company or any of its subsidiaries or affiliated companies makes payment
under anotherpolicy, or under another coverage section of this policy, on
account of a Claim that (i) is also covered under this coverage section and that
(ii) is made against an Insured Person for his or her Wrongful Acts in an
Outside Directorship, then this coverage section's Limit of Liability with
respect to that Claim (as set forth in Item 2(A) of the Declarations for this
coverage section) shall be reduced by the amount of the payment so made under
such other policy or other coverage section.

 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  



 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
    Executive Risk Indemnity Inc. this endorsement/rider: May 15, 2011    
Endorsement/Rider No. 7       To be attached to and  
form a part of Policy No. *

 
Issued to: Aeropostale, Inc. 

--------------------------------------------------------------------------------

 
OUTSIDE FOR-PROFIT DIRECTORSHIP LIABILITY ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1)
Solely for purposes of the coverage provided under Insuring Clause 1 and
Insuring Clause 2 of thiscoverage section, the definition of "Insured Capacity'
in Subsection 5. Definitions is amended to read in its entirety as follows:

 
Insured Capacity means:
 

 
(a)
a position as a duly elected or appointed director, officer or Manager, or as
the in-house general counsel, of any Organization chartered in the United States
of America;

 

 
(b)
a position equivalent to one of the positions described in (a) above in an
Organization that is chartered in a jurisdiction other than the United States of
America;

 

 
(c)
an Outside For-Profit Directorship held by a duly elected or appointed director,
officer or Manager of an Organization or other employee of an Organization; or

 

 
(d)
solely with respect to Securities Claims, a position as an employee of an
Organization.

 
Except as specifically provided in part (c) of this definition, Insured Capacity
does not include any position or capacity held by an Insured Person in any
organization other than the Organization, even if the Organization directed or
requested the Insured Person to serve in such position or capacity in such other
organization.
 
For purposes of any coverage that may be provided under Insuring Clause 3 or
Insuring Clause 4 of this coverage section, the definition of "Insured Capacity"
in Subsection 5. Definitions shall remain unchanged.
 
(2) 
For-Profit Outside Entitymeans any for-profit entity or organization that (i) is
not an Organization and (ii) is not exempt from federal income tax pursuant b
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

 
(3)
Outside For-Profit Directorshipmeans a position held by an Insured Person, with
the knowledge and consent of the Organization or at the request of the
Organization, as a director, officer, trustee, governor or equivalent executive
of a For-Profit Outside Entity.

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
Page 1

--------------------------------------------------------------------------------

 
 
(4)
The Company shall not be liable forLoss on account of any Claim against an
Insured Person for Wrongful Acts of such Insured Person in an Outside For-Profit
Directorship, if such Claim is brought or maintained by or on behalf of (i) a
For-Profit Outside Entity or (ii) any director, officer, trustee, governor or
equivalent executive of a For-Profit Outside Entity in any capacity; this
exclusion shall not, however, apply to:

 

 
(a) 
a Claim brought or maintained derivatively on behalf of a For-Profit Outside
Entity by one or more securityholders of the For-Profit Outside Entity who are
not directors, officers, trustees, governors or equivalent executives of the
For-Profit Outside Entity, provided that such Claim is brought and maintained
without any active assistance or participation of, or solicitation by, any
director, officer, trustee, governor or equivalent executive of the For-Profit
Outside Entity; or

 

 
(b) 
an employmentClaim brought or maintained by or on behalf of a director, officer,
trustee, governor or equivalent executive of a For-Profit Outside Entity who is
not an Insured Person.

 
(5)
Exclusion 6(d) of this coverage section is amended to read in its entirety as
follows:

 

 
(d)
based upon, arising from, or in consequence of:

 

 
(i) 
any actual, alleged or threatened exposure to, or generation, storage,
transportation, discharge, emission, release, dispersal, escape, treatment,
removal or disposal of any Pollutants; or

 

 
(ii) 
any regulation, order, direction or request to test for, monitor, clean up,
remove, contain,treat, detoxify or neutralize any Pollutants, or any action
taken in contemplation or anticipation of any such regulation, order, direction
or request,

 
including but not limited to any Claim for financial loss to the Organization,
any securityholder or creditor of the Organization, any For-Profit Outside
Entity, or any securityholder, creditor or member of a For-Profit Outside Entity
based upon, arising from, or in consequence of any matter described in clause
(i) or clause (ii) of this Exclusion 6(d).
 
(6) 
Exclusion 6(g) of this coverage section is amended to read in its entirety as
follows:

 

 
(g)
for Wrongful Acts of an Insured Person in his or her capacity as a director,
officer, manager, trustee, regent, governor or employee of any entity other than
the Organization. This Exclusion 6(g) shall not apply to Claims for Wrongful
Acts of an Insured Person in an Outside For-Profit Directorship but shall apply
to any Claim, or portion thereof, that is for Wrongful Acts commuted, attempted,
or allegedly committed or attempted by such Insured Person before beginning to
serve in the Outside For-Profit Directorship or after ceasing to serve in the
Outside For-Profit Directorship.

 
(7) 
Exclusion 7(a) of this coverage section is amended to read in its entirety as
follows:

 

 
(a)
for an accounting of profits made from the purchase or sale by suchInsured
Person of securities of the Organization or securities of a For-Profit Outside
Entity, within the meaning of Section 16(b) of the Securities Exchange Act of
1934, any amendments thereto, or any similar provision of any federal, state, or
local statutory law or common law anywhere in the world.

 
(8)
Subsection 18. Other Insurance of this coverage section is amended to read in
its entirety as follows:

 

 
18.
Other Insurance and Indemnity

 

 
(a)
If anyLoss under this coverage section is insured under any other valid
insurance policy(ies), then this coverage section shall cover such Loss, subject
to its limitations, conditions, provisions and other terms, only to the extent
that the amount of such Loss is



 
Page 2

--------------------------------------------------------------------------------

 


in excess of the applicable retention (or deductible) and limit of liability
under such other insurance, whether such other insurance is stated to be
primary, contributory, excess, contingent or otherwise, unless such other
insurance is written only as specific excess insurance over the Limits of
Liability provided in this coverage section. Without in any way limiting the
foregoing, it is expressly understood and acknowledged that with respect to Loss
resulting from a Claim against an Insured Person for his or her Wrongful Acts in
an Outside For-Profit Directorship, coverage for any such Loss under this
coverage section shall be specifically excess of the applicable retention (or
deductible) and limit of liability of any other insurance (whether maintained by
the For-Profit Outside Entity or otherwise) that is available to such Insured
Person by reason of his or her service in such Outside For-Profit Directorship.
Any payment by Insureds of a retention or deductible under any other insurance
described in this paragraph shall reduce, by the amount of such payment which
would otherwise have been covered under this coverage section, the applicable
Retention under this coverage section.
 

 
(b)
With respect toLoss resulting from a Claim against an Insured Person for his or
her

 
Wrongful Acts in an Outside For-Profit Directorship, coverage for any such Loss
under this coverage section shall also be specifically excess of any
indemnification that is available to such Insured Person by reason of his or her
service in such Outside For- Profit Directorship, including indemnification
available from or provided by the For- Profit Outside Entity and including
indemnification available from or provided by the Organization. The Insureds
agree that they will use their best efforts promptly to enforce any right of an
Insured Person to obtain indemnification from a For-Profit Outside Entity or any
other organization.
 
(9) 
Nothing in this endorsement is intended, nor shall anything herein be construed,
to increase any of theCompany's Limits of Liability shown in Item 2 of the
Declarations for this coverage section.

 
(10) 
If the Company or any of its subsidiaries or affiliated companies makes payment
under another policy, orunder another coverage section of this policy, on
account of a Claim that (i) is also covered under this coverage section and that
(ii) is made against an Insured Person for his or her Wrongful Acts in an
Outside For-Profit Directorship, then this coverage section's Limit of Liability
with respect to that Claim (as set forth in Item 2(A) of the Declarations for
this coverage section) shall be reduced by the amount of the payment so made
under such other policy or other coverage section.

 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 3

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
Company: Executive Risk Indemnity Inc.
    this endorsement/rider: May 15, 2011 Endorsement No. 8           To be
attached to and  
form a part of Policy No. *
Issued to: Aeropostale, Inc.
 

 

--------------------------------------------------------------------------------

NON-ENTITY EMPLOYMENT PRACTICES ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1)
Paragraph (1) of the definition of"Claim" in Subsection 5. Definitions of this
coverage section is amended to provide that, when used in reference to the
coverage provided by Insuring Clause 1 or 2, Claim also means a written notice
from any:

 

 
(i) 
past, present or prospective employee of theOrganization; or

 

 
(ii)
government agency with jurisdiction over the Organization's employment
practices, stating that such past, present or prospective employee or government
agency intends to hold an Insured Person responsible for wrongful dismissal,
discharge or termination of employment; breach of an oral or written employment
or quasi-employment contract; employment-related misrepresentation; violation of
an employment discrimination law (including by workplace harassment); wrongful
discipline, demotion, denial of tenure or failure or refusal to promote; or
employment-related invasion of privacy, employment-related defamation, or
employment-related wrongful infliction of emotional distress.

            
(2)
Part (c) of the definition of"Insured Person" in Subsection 5. Definitions of
this coverage section is amended to read in its entirety as follows:

 

 
"(c)
solely with respect toSecurities Claims and employment Claims, any other

 

 
 
employee of an Organization, provided that such other employees shall not,
solely by reason of their status as employees, be Insured Persons for purposes
of Exclusion 6(c)."

 
(3)
Subsection 5. Definitions of this coverage section is amended by adding the
following definition:

 
"Retaliation means retaliatory treatment against an employee of an Organization
on account of such individual:
 
(a)            exercising his or her rights under law;
 
(b)            refusing to violate any law;
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
(c)           opposing any unlawful practice;
 
(d)           disclosing or threatening to disclose to a superior or to any
governmental agency alleged violations of law; or
 
(e)            having assisted or testified in or cooperated with a proceeding
or investigation regarding alleged violations of law by an Insured."
 
(4)
Subsection 6. Exclusions (e) of this coverage section is amended to read in its
entirety as follows:

 
"(e)          for bodily injury, mental anguish, emotional distress, sickness,
disease or death of any person or damage to or destruction of any tangible
property including loss of use thereof whether or not it is damaged or
destroyed; provided that this Exclusion 6(e) shall not apply to:
 
(i)           allegations of mental anguish or emotional distress, to the extent
that such allegations are made as part of an employment Claim against an Insured
Person; or
 
(ii)           allegations of bodily injury, mental anguish, emotional distress,
sickness, disease or death resulting from libel or slander or oral or written
publication of defamatory or disparaging material, to the extent that such
allegations are made as part of an employment Claim against an Insured Person."
 
(5)
The Company shall not be liable for Loss on account of any Claim:

 
 

 
(a) 
for any actual or alleged violation of the responsibilities, obligations or
duties imposed by any federal, state, or local statutory law or common law
anywhere in the world (including but not limited to the Occupational Safety and
Health Act) or amendments to or regulations promulgated under any such law that
governs workplace safety and health, including but not limited to any obligation
to maintain a place of employment free from hazards likely to cause physical
harm, injury or death; provided that this exclusion shall not apply to an
employment Claim for Retaliation;

 

 
(b) 
for any actual or alleged violation of the responsibilities, obligations or
duties imposed by any federal, state, or local statutory law or common law
anywhere in the world (including but not limited to the Fair Labor Standards
Act) or amendments to or regulations promulgated under any such law that governs
wage, hour and payroll policies and practices, including but not limited to:

            

 
(i) 
the calculation, timing or manner of payment of minimum wages, prevailing wage
rates, overtime pay or other compensation alleged to be due and owing;

 

 
(ii) 
the classification of any organization or person for wage and hour purposes;

 

 
(iii) 
garnishments, withholdings or other deductions from wages;

 

 
(iv) 
child labor;

 

 
(v) 
pay equity or comparable worth; or

 

 
(vi) 
any similar policies or practices;

 
 
Page 2

--------------------------------------------------------------------------------

 
 
provided that this exclusion shall not apply to an employment Claim for
Retaliation or for violation of the Equal Pay Act;
 

 
(c) 
for any actual or alleged violation of the responsibilities, obligations or
duties imposed by any federal, state, or local statutory law or common law
anywhere in the world (including but not limited to the Worker Adjustment and
Retraining Notification Act) or amendments to or regulations promulgated under
any such law that governs any obligation of an employer to notify, discuss or
bargain with its employees or others in advance of any plant or facility closing
or mass layoff or any similar obligation; provided that this exclusion shall not
apply to an employment Claim for Retaliation; or

 

 
(d) 
for any actual or alleged violation of the responsibilities, obligations or
duties imposed by any federal, state, or local statutory law or common law
anywhere in the world (including but not limited to the National Labor Relations
Act) or any amendments to or regulations promulgated under any such law that
governs:

                         

 
(i) 
the rights of employees to engage in, or to refrain from engaging in, union
orother collective activities, including but not limited to union organizing,
union elections and other union activities;

              

 
(ii) 
the duty or obligation of an employer to meet, discuss, notify or bargain with
any employee or employee representative, collectively or otherwise;

              

 
(iii) 
the enforcement of any collective bargaining agreement, including but not
limited to grievance and arbitration proceedings;

              

 
(iv) 
strikes, work stoppages, boycotts, picketing and lockouts; or

              

 
(v) 
any similar rights or duties.

        
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 3

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Company: Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 9       To be attached
to and  
form a part of Policy No. *
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

 
AMEND DEFINITION OF INSURED PERSON ENDORSEMENT
 
In consideration of the premium charged, it is agreed that the term Insured
Person as defined in Subsection 5 Definitions of this coverage section is
amended to include any natural person who was, now is or shall become a/an/the
Risk Manager, Audit Committee, Governors, Honorary Chairman, Trustees, Advisory
Board Members, Members of the Board of Managers, Committee Members and
Management Committee Members, Shadow and De Facto Directors, Board
Representatives and Board Observers, Vice President Treasurer, Chief Accounting
Officer, Vice President Controller, Vice President Tax, Accounting Director of
an Organization.
 
 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Company: Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 10       To be attached
to and  
form a part of Policy No. *
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

 
AMEND EXCLUSION 6(b) ENDORSEMENT
 
In consideration of the premium charged, it is agreed that subparagraph (b) of
Subsection 6 Exclusions of this coverage section is amended to read in its
entirety as follows:
 
 

 
(b)
based upon, arising from, or in consequence of any written demand, suit or other
proceeding pending against, or order, decree or judgment entered for or against
any Insured, on or prior to the Pending or Prior Date set forth in Item 7 of the
Declarations for this coverage section, or the same or substantially the same
fact, circumstance or situation underlying or alleged therein;

 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 


ENDORSEMENT/RIDER
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011
Executive Risk Indemnity Inc.
      Endorsement No. 11           To be attached to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

 
EFFECT OF BANKRUPTCY ENDORSEMENT
 
 In consideration of the premium charged, it is agreed that:
 
(1)
Bankruptcy or insolvency of an Insured shall neither relieve the Company of its
obligations nor deprive the Company of its rights or defenses under this
coverage section.

 
(2) 
It is understood that the coverage provided under this coverage section is
intended to protect and benefit the Insured Persons. If a liquidation or
reorganization proceeding is commenced by or against the Organization pursuant
to the United States Bankruptcy Code or any similar state or local law, the
Insureds hereby (a) waive and release any automatic stay or injunction which may
apply in such proceeding to this coverage section or its proceeds under such
Bankruptcy Code or law, and (b) agree not to oppose or object to any efforts by
the Company or any Insureds to obtain relief from any such stay or injunction.

 
(3)
The Insureds acknowledge and agree that nothing in this endorsement obligates
the Company to:

 

 
(a)
seek a judicial ruling with respect to the validity or enforceability of any
provision in paragraph (2) of this endorsement;

 

 
(b) 
make any request for relief from any applicable stay or injunction on any
Insured's behalf; or

                      

 
(c)
assert any position in support of or in opposition to, or otherwise take part in
litigation concerning, any Insured's request for relief from an applicable stay
or injunction.

 
Nothing in this endorsement shall be construed to require the Company to: (i)
make any payment of proceeds that are subject to a bankruptcy stay, in the
absence of any necessary judicial authorization for the making of such payment;
or (ii) in any way violate applicable bankruptcy law or an order of the
bankruptcy court.
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
Page 1

--------------------------------------------------------------------------------

 


The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
  this endorsement/rider: May 15, 2011
Company: Executive Risk Indemnity Inc.
      Endorsement No. 12       To be attached to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

 
DELETE SUBSECTION 23 RELATED ENTITY PUBLIC OFFERING ENDORSEMENT
 
In consideration of the premium charged, it is agreed that Subsection 23 Related
Entity Public Offering of this coverage section is deleted.
 
 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 


ENDORSEMENT/RIDER
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 13       To be attached
to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.
 

 

--------------------------------------------------------------------------------

 
AMEND CONDUCT EXCLUSIONS AND SECURITIES CLAIM ALLOCATION ENDORSEMENT
 
 In consideration of the premium charged, it is agreed that:
 
(1)
Subsection 7., Exclusions Applicable to Insuring Clauses 1 and 2 Only, of this
coverage section is deleted and replaced with the following:

 
Applicable To Insuring Clause 1 Only:
 

 
7.
The Company shall not be liable under Insuring Clause 1 forLoss on account of
any Claim made against any Insured Person:

 
 
(a)            based upon, arising from, or in consequence of any deliberately
fraudulent act or omission or any willful violation of any statute or regulation
by such Insured Person, if a final, non-appealable adjudication in any
underlying proceeding or action establishes such a deliberately fraudulent act
or omission or willful violation; or
 

 
(b) 
based upon, arising from, or in consequence of suchInsured Person having gained
anyprofit, remuneration or other advantage to which such Insured Person was not
legally entitled, if a final, non-appealable adjudication in any underlying
proceeding or action establishes the gaining of such a profit, remuneration or
advantage.

 
 
(2)
Subsection 8., Exclusions Applicable to Insuring Clause 3 Only, of this coverage
section is deleted and replaced with the following:

 
Applicable To Insuring Clause 3 Only:
 

 
8.
The Company shall not be liable under Insuring Clause 3 forLoss on account of
any Securities

 
Claim made against any Organization:
 

 
(a) 
based upon, arising from or in consequence of any deliberately fraudulent act or
omission or any willful violation of any statute or regulation by such
Organization or by any past, present or future chief financial officer, chief
executive officer or chief operating officer of such Organization, if a final,
non-appealable adjudication in any underlying proceeding or action establishes
such a deliberately fraudulent act or omission or willful violation; or

 
(b)            based upon, arising from, or in consequence of such Organization,
or by any past, present or future chief financial officer, chief executive
officer or chief operating officer of
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 


such Organization having gained any profit, remuneration or other advantage to
which any such individual or such Organization was not legally entitled, if a
final, non- appealable adjudication in any underlying proceeding or action
establishes the gaining of such a profit, remuneration or advantage; or
 

 
(c)
for any actual or alleged liability of an Organization under any contract or
agreement that relates to the purchase, sale, or offer to purchase or sell any
securities; provided that this Exclusion 8(c) shall not apply to liability that
would have attached to such Organization in the absence of such contract or
agreement.

 
(3) 
With respect to Exclusions 7. and 8., as amended above, the terms "proceeding"
and "action", as usedtherein, shall not include any declaratory proceeding or
action brought by or against the Company.

 
(4) 
Subsection 9., Severability of the Exclusions, of this coverage section is
deleted and replaced with the following:

         

 
9.
Severability of Exclusions

 
 

 
(a)
No conduct pertaining to any Insured Person shall be imputed to any other
Insured Person for the purpose of applying any exclusion in this coverage
section.

 

 
(b) 
Conduct pertaining to any past, present, or future chief financial officer,
chief executive officer or chief operating officer of an Organization shall be
imputed to such Organization and its Subsidiaries for the purpose of applying
the exclusions in Subsection 8 of this coverage section.

 
(5)
 Paragraph (a) of Subsection 17., Allocation, of this coverage section is
amended to read in its entirety as follows:

 
If in any Securities Claim the Insureds incur both Loss that is covered under
this coverage section and loss that is not covered under this coverage section
because such Securities Claim includes both covered and non-covered matters, the
Insureds and the Company shall allocate such amount between covered Loss and
non-covered loss based on the relative legal and financial exposures of the
Insureds to the covered and non-covered matters and, in the event of a
settlement in such Securities Claim, based also on the relative benefits to the
Insureds from settlement of the covered and the non-covered matters. The Company
shall not be liable under this coverage section for the portion of such amount
allocated to non-covered loss.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

        Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 14       To be attached
to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.
 

 

--------------------------------------------------------------------------------

 
AMEND EXCLUSION 6(E) ENDORSEMENT
 
In consideration of the premium charged, it is agreed that paragraph (e) of
Subsection 6. Exclusions Applicable to All Insuring Clauses of this coverage
section is amended to read in its entirety as follows:
 
 

 
(e)
for bodily injury, mental anguish, emotional distress, sickness, disease or
death of any person or damage to or destruction of any tangible property
including loss of use thereof whether or not it is damaged or destroyed;
provided that this Exclusion 6(e) shall not apply to:

 
(i)            mental anguish or emotional distress for which a claimant seeks
compensation in an employment Claim; or
 
(ii)            Loss which is on account of a Securities Claim brought by a
securityholder of the Organization in his capacity as such, whether in his own
right or on behalf of the Organization, provided that such Securities Claim is
brought and maintained without any active assistance or participation of, or
solicitation by, any Insured.
 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 


ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 15       To be attached
to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.
 

 

--------------------------------------------------------------------------------

 
EXECUTIVE PROTECTION ENHANCEMENT ENDORSEMENT
 
 In consideration of the premium charged, it is agreed that:
 
(1)
AMEND DEFINITIONS

 
Subsection 5, Definitions, of this coverage section is amended as follows:
 
(a) Amend Application
 
The definition of Application is deleted and replaced with the following:
Application means:
 
 
(1)
any application given to the Company for this coverage section, including any
attachments, or any written information or documentation provided to the Company
by or on behalf of an Insured for the purposes of the Company's underwriting of
this coverage section;

 
 
(2)
all publicly available documents filed by an Organization with the Securities
and Exchange Commission during the twelve (12) months preceding this policy's
inception date; and

 

  (3)
if applicable, any warranty provided to the Company within the past three (3)
years in connection with any coverage section or policy of which this coverage
section is a renewal or replacement.

 
(b)  Amend Claim
 
The definition of Claim is amended by adding the following:
 
when used in reference to the coverage provided by Insuring Clauses 1 or 2,
Claim also includes:
 

 
(i)
the service of a subpoena or other similar written request compelling witness
testimony or document production upon an Insured Person in connection with ay
matters described above against any Insured Person or an Organization for a
Wrongful Act, in which case, the Company shall pay on behalf of such Insured
Person Defense Costs and any reasonable and necessary costs, fees and expenses
incurred solely by such Insured Person in responding to such subpoena or in
producing the documentation demanded by such subpoena or document production
request;

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 



 
(ii)
a request by an Enforcement Unit for an Insured Person to appear for an
interview or meeting with respect to the Insured Capacity of such Insured Person
or an Organization's business activities; or

 

 
(iii)
in connection with an inquiry or investigation by an Enforcement Unit or a
securityholder derivative demand, a request by an Organization for an Insured
Person to appear for an interview or meeting with respect to the Insured
Capacity of such Insured Person or an Organization's business activities;

 
provided that, with respect to:
 
 
(A)
subparagraph (i) above, such Claim shall be deemed to have been first made when
such subpoena or other similar written request is served upon such Insured
Person;

 
 
(B)
subparagraph (ii) and (iii) above:

 

 
1. 
any such request shall not be deemed aClaim first made during the Policy
 
Period until such Claim is reported pursuant to Subsection 15, Reporting and
Notice, of this coverage section; and

 

 
2. 
the Company shall not pay for any amount incurred as a result of any document
production demand or discovery request; and

 

 
(C)
subparagraph (i), (ii) and (iii) above, the Company shall not pay for any amount
incurred as a result of any routine or regularly scheduled Enforcement Unit
oversight, compliance, audit, inspection or examination.

 
(c)   Add Enforcement Unit
 
The term Enforcement Unit means any federal, state, local or foreign law
enforcement or governmental authority (including, the U.S. Department of
Justice, the U.S. Securities and Exchange Commission and any attorney general)
or the enforcement unit of any securities exchange or similar self-regulatory
body.
 
(d)   Delete Investigative Costs
 
The term Investigative Costs is deleted. Accordingly, all references to
Investigative Costs are deleted from this coverage section.
 
(e)   Amend Loss
 
The term Loss is deleted and replaced with the following:
 
Loss means the amount which any Insured becomes legally obligated to pay as a
result of any Claim, including:
 
 
(1)
compensatory damages;

 
 
(2)
punitive, exemplary or multiplied damages, fines or penalties (including civil
penalties assessed against an Insured Person pursuant to 15 U.S.C.
§78dd-2(g)(2)(B) (the Foreign Corrupt Practices Act)), if and to the extent that
any such damages, fines or penalties are insurable under the law of the
jurisdiction most favorable to the insurability of such damages, fines or
penalties, provided such jurisdiction has a substantial relationship to the
relevant Insureds, to the Company, or to the Claim giving rise to such damages,
fines or penalties;

 

 
(3) 
judgments, including pre-judgment and post-judgment interest;



 
Page 2

--------------------------------------------------------------------------------

 
 
 
(4)
settlements;

     
 
(5)
Defense Costs; and

 
 
(6)
any amount attributable to violations of Sections 11, 12 or 15 of the Securities
Act of 1933, as amended, to the extent such amount is insurable under the law
pursuant to which this coverage section is construed;

 
Loss does not include any portion of such amount that constitutes any:
 
 
(a)
cost incurred by the Organization to comply with any order for non-monetary or
injunctive relief, or to comply with an agreement to provide such relief;

 
 
(b)
amount not insurable under the law pursuant to which this coverage section is
construed; provided that the Company shall not assert that any amount
attributable to violations of Sections 11, 12 or 15 of the Securities Act of
1933, as amended, is subject to this paragraph (b), unless such amount is
determined to be uninsurable in a final, non- appealable adjudication (other
than a declaratory or equivalent proceeding or action brought by or against the
Company);

 
 
(c)
amount that represents or is substantially equivalent to an increase in the
consideration paid (or proposed to be paid) by an Organization in connection
with its purchase of any securities or assets;

 
 
(d)
taxes; except, solely for the purposes of Insuring Clause 1, any tax imposed
upon an Insured Person in his or her capacity as such in connection with any
bankruptcy, receivership, conservatorship, or liquidation of an Organization, to
the extent that such tax is insurable under the law pursuant to which this
coverage section is construed; or

 
 
(e)
cost incurred in cleaning-up, removing, containing, treating, detoxifying,
neutralizing, assessing the effects of, testing for, or monitoring Pollutants.

 
(f)
Amend Pollutants The term Pollutants is deleted and replaced with the following:

 
   Pollutants means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals,
asbestos, asbestos products or waste. Waste includes materials to be recycled,
reconditioned or reclaimed.
 
(g)
Delete Securityholder Derivative Demand

 
   The term Securityholder Derivative Demand is deleted and all references to
Securityholder Derivative Demand are deleted from this coverage section.
 
(h)
Add Securityholder Derivative Demand Evaluation Costs

 
The term Securityholder Derivative Demand Evaluation Costs is added as follows:
 
Securityholder Derivative Demand Evaluation Costs means reasonable costs, fees
and expenses (other than regular or overtime wages, salaries, fees, or benefits
of the directors, officers or employees of the Organization) incurred by the
Organization (including its Board of Directors or any committee of its Board of
Directors) prior to a Claim solely with respect to any evaluation required to
determine whether it is in the best interest of the Organization to prosecute
the claims alleged in a securityholder derivative demand, but in no event shall
Securityholder Derivative Demand Evaluation Costs include any costs, fees or
expenses incurred in a Securities Claim.


 
Page 3

--------------------------------------------------------------------------------

 


(2)
AMEND EXCLUSIONS

 
Subsection 6 Exclusions Applicable To All Insuring Clauses, of this coverage
section is amended as follows:
 
(a)   Amend Prior Notice
 
Exclusion 6(a) is amended by deleting and replacing the word "given" with the
word "accepted".
 
(b)   Amend Insured v. Insured
 
Exclusion 6(c) is deleted and replaced with the following:
 
(c) brought by an Organization against:
 
 
(i)
any other Organization; or

 
 
(ii)
an Insured Person of such Organization, provided that this paragraph (c)(2)
shall not apply to any Claim brought:

 
  (A)       outside the United States of America or Canada;
 
  (B)       in the event of Financial Impairment of the Organization;
 
  (C)       as a securityholder derivative action; or
 
  (D)         while such Insured Person is no longer acting in an Insured
Capacity;
 

 
 (c)
Delete Pollution Exclusion

 
Exclusion 6(d) is deleted.
 
(3)
DELETE PRESUMPTIVE INDEMNIFICATION

 
  Subsection 14, Presumptive Indemnification, of this coverage section is
deleted.
 
(4)
AMEND REPORTING AND NOTICE

 
  Subsection 15, Reporting and Notice, of this coverage section is amended as
follows:
 
  (a)  Paragraph (a) is deleted and replaced with the following:
 
  (a)
The Insureds shall, as a condition precedent to exercising any right to coverage
under this policy, give to the Company written notice of any Claim no later
than:

 
 
 
(i)
if this coverage section expires and is renewed with the Company, one hundred
and eighty (180) days after such expiration; provided that, if the Parent
Organization can prove to the Company's satisfaction that it was not reasonably
possible for the Insureds to give such notice within the one hundred and eighty
(180) day time period and that subsequent notice was given as soon as reasonably
possible thereafter, the Company shall waive the foregoing time period;

 
 
(ii)
if this coverage section expires (or is otherwise terminated) without being
renewed with the Company and if no Extended Reporting Period is purchased, sixty
(60) days after the effective date of such expiration or termination; or

 

 
(iii)
the expiration date of the Extended Reporting Period, if purchased;

 
 
Page 4

--------------------------------------------------------------------------------

 
 
provided that, if the Company sends written notice to the Parent Organization
stating that this coverage section is being terminated for nonpayment of
premium, the Insureds shall give to the Company written notice of such Claim
prior to the effective date of such termination.
 
(b)       The lead-in to Paragraph (b) is deleted and replaced with the
following:
 
 
(b)         If during the Policy Period or the Extended Reporting Period (if
exercised) an Insured Person or Organization:

 
(c)        Subparagraph (b)(ii) and all references to Subparagraph (b)(ii) in
the policy are deleted.
 

 
(d)
The reference to "as set forth in Subsection 15(a) above" in paragraph (b) is
deleted and replaced with "no later than one hundred and eighty (180) days after
the in-house general counsel or risk manager of the Parent Organization becomes
aware of such Claim."

 
(5)
AMEND DEFENSE AND SETTLEMENT

 
Subsection 16, Defense and Settlement, of this coverage section is amended as
follows:
 
 
(a)
Loss Incurred With Prior Consent

 
    Paragraph (b) is amended to include the following after the second sentence:
 
Accordingly, the Company shall only be liable for Loss incurred with the
Company's prior written consent. However, the Company may, in its sole
discretion, waive the foregoing requirement with respect to Loss incurred within
thirty (30) days prior to the reporting of a Claim pursuant to Subsection 15,
Reporting and Notice, of this coverage section.
 
 
(b)
Advancement of Defense Costs Paragraph (e) is

 
deleted and replaced with the following:
 

 
(e)
Defense Costs on account of a Claim reported pursuant to Subsection 15,
Reporting and Notice, of this coverage section shall be advanced on a current
basis, but no later than ninety (90) days after receipt by the Company of
invoices or bills detailing such Defense Costs and all other information
requested by the Company with respect to such invoices or bills. The Company
shall not seek repayment from an Insured Person of advanced Defense Costs that
are uninsured pursuant to Exclusion 7 of this coverage section unless the
applicable determination standard (i.e. final, non- appealable adjudication; or
other) has been met and all other provisions of this coverage section applicable
to Exclusion 7 have been applied.

 
Paragraph (f) is added as follows:
 

 
(f)
 If an Organization refuses in writing, or fails within sixty (60) days of an
Insured Person's written request for indemnification, to advance, pay or
indemnify an Insured Person for Loss on account of a Claim, then, upon the
Insured Person reporting the Claim pursuant to Subsection 15, Reporting and
Notice, of this coverage section, the Company shall advance Defense Costs until
such time that the Organization accepts the Insured Person's request for
indemnification or the applicable Retention has been satisfied. Any advancement
of Defense Costs by the Company shall reduce the Limit of Liability set forth in
Item 2(B) of the Declarations.



 
  (c) Settlement Within the Retention Without Prior Consent
 
Paragraph (g) is added as follows:
 
 
Page 5

--------------------------------------------------------------------------------

 


 

 
(g)
Notwithstanding paragraph (b) above, with respect to any Claim, reported
pursuant to Subsection 15, Reporting and Notice, of this coverage section, the
Insureds may settle a Claim (inclusive of Defense Costs) without the Company's
prior consent if the amount of such settlement does not exceed the amount of the
applicable Retention. However, the Company shall not be liable for any
settlement or Defense Costs in excess of the amount of the applicable Retention
to which it has not consented in writing. The Insureds shall submit to the
Company all requested information with respect to any Claim settled pursuant to
this paragraph (g) upon either the underwriting of a renewal of this coverage
section or upon expiration of this coverage section, whichever first occurs.

 
(6) 
AMEND OTHER INSURANCE

 
Subsection 18, Other Insurance, of this coverage section is amended as follows:
 
 
(a)
The reference to "valid insurance" in the first sentence of this Subsection 18
is replaced with "valid and collectible insurance".

 
 
 
(b)
The following sentence is added at the end of this Subsection 18 as a separate
paragraph:

 
In addition to, and not in limitation of, the above paragraph:
 
This coverage section is specifically excess of and shall not contribute with
any insurance policy for pollution liability or environmental liability,
including any general liability policy.
 
(7)
 DELETE INSURING CLAUSE 4

 
Insuring Clause 4, Securityholder Derivative Demand Coverage, of this coverage
section is deleted.
 
(8)
ADD SECURITYHOLDER DERIVATIVE DEMAND EVALUATION COVERAGE

 
The following Subsection is added to this coverage section:
 
SECURITYHOLDER DERIVATIVE DEMAND EVALUATION COVERAGE
 
The Company shall pay, on behalf of the Organization, Securityholder Derivative
Demand Evaluation Costs incurred with the Company's prior written consent which
the Organization becomes legally obligated to pay on account of any
securityholder derivative demand that is first made during the Policy Period,
or, if exercised, during the Extended Reporting Period, for Wrongful Acts by
Insured Persons before or during the Policy Period in an amount not to exceed *
which amount is part of, and not in addition to, the Limit of Liability as set
forth in Item 2(B) of the Declarations of this coverage section and no Retention
shall apply to such amount.
 
(9)
INDEMNIFICATION AND SUBROGATION

 
Solely with respect to this coverage section, Subsection 7, Subrogation, of the
General Terms and Conditions Section of this policy is deemed deleted and
replaced with the following:
 
This policy has been issued to the Parent Organization with the understanding
and agreement that each Organization agrees to fulfill its indemnification
obligations to the fullest extent permitted by: (i) any statutory or common law,
or (ii) any contract or agreement providing an indemnification obligation
exceeding any such statutory or common law, to any Insured Person. If the
Company pays as Loss any indemnification owed to any Insured Person by any
Organization, the Company does not waive or compromise any of its rights to
recover such Loss from such Organization.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
Page 6

--------------------------------------------------------------------------------

 


In the event of any payment of Loss under this policy, the Company shall be
subrogated to the extent of such payment of Loss to all of the Insureds' rights
of recovery, including any such right to indemnification from any Organization,
other insurance carrier or other source. As a condition precedent to the
Company's payment of any Loss under this policy, the Insureds agree to execute
all papers reasonably required and take all reasonable actions to secure and
preserve the Company's rights, including the execution of such documents
necessary to enable the Company effectively to bring suit or otherwise pursue
subrogation rights in the name of the Insureds, including any action against any
Organization for indemnification.
 
(10) 
CANCELLATION/EXTENDED REPORTING TIME PERIOD LIBERALIZATION

 
In the event that any time period relating to notice of cancellation or extended
reporting period election provided under this coverage section is less than any
such time period required by applicable state law, the Company shall apply the
applicable state law.
 
(11) 
POLICY LIBERALIZATION

 
In the event that any provision of this endorsement conflicts in any way with a
provision of another endorsement of this coverage section, to the extent allowed
by applicable law, the Parent Organization may determine, in it sole discretion,
if such provision in this endorsement or such other endorsement takes precedence
in determining the application of such provision under this coverage section.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  /s/ illegible     Authorized Representative  

 
 
Page 7

--------------------------------------------------------------------------------

 


ENDORSEMENT/RIDER
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Company: Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 16       To be attached
to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

AMEND DEFINITION OF CLAIM ENDORSEMENT
In consideration of the premium charged, it is agreed that:
 
(1)
Sections (1) and (2) of the definition of Claim, as set forth in Subsection 5 of
this coverage section, are deleted and replaced with the following:

 
Claim means:
 

 
(1)
  when used in reference to the coverage provided by Insuring Clauses 1 or 2:

 

 
(a)
a written demand for monetary or non-monetary relief, including injunctive
relief;

 

 
(b)
a civil proceeding commenced by the service of a complaint or similar pleading;

 

 
(c)
a formal civil administrative or civil regulatory proceeding commenced by the
filing of a notice of charges or similar document or by the entry of a formal
order of investigation or similar document;

 

 
(d)
a criminal proceeding commenced by: (i) an arrest, or (ii) return of an
indictment, information or similar document;

 

 
(e)
an official request for extradition, including the execution of an arrest
warrant where such execution is an element of the request for extradition; or

 

 
(f)
an arbitration or mediation proceeding commenced by receipt of a demand for
arbitration,demand for mediation or similar document, against an Insured Person
for a Wrongful Act, including any appeal therefrom; or

            

 
(g)
a civil, criminal, administrative or regulatory investigation or interview of an
Insured

 
Person for a Wrongful Act once such Insured Person is identified in writing by
any investigating authority as a target of such investigation or interview,
including when such Insured Person is served with a Wells Notice, target letter
or similar document;
 

 
(2)
when used in reference to the coverage provided by Insuring Clause 3:

 

 
(a)
a written demand for monetary or non-monetary relief, including injunctive
relief;

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 



 
(b)
a civil proceeding commenced by the service of a complaint or similar pleading;

 

 
(c) 
a formal civil administrative or civil regulatory proceeding commenced by the
filing of a notice of charges or similar document or by the entry of a formal
order of investigation or similar document, but only while such proceeding is
also pending against an Insured Person;

 

 
(d)
a criminal proceeding commenced by the return of an indictment, information or
similar document; or

            

 
(e)
an arbitration or mediation proceeding commenced by receipt of a demand for
arbitration,demand for mediation or similar document,

           
against an Organization for a Wrongful Act, including any appeal therefrom; or
 
(2)
The following is added to the definition ofClaim in Subsection 5., Definitions,
of this coverage section:

 
Claim also means a written request received by an Insured to toll or waive a
statute of limitations, relating to a potential Claim or potential Securities
Claim as described in paragraph (1) or (2) of the definition of Claim above.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

        Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
 
Coverage Section: Executive Protection Portfolio Executive Liability and Entity
Securities Liability Coverage Section (ERII)
 
Effective date of
   
Company: Executive Risk Indemnity Inc.
this endorsement/rider: May 15, 2011     Endorsement No. 17       To be attached
to and  
form a part of Policy No. *
   
Issued to: Aeropostale, Inc.

 

--------------------------------------------------------------------------------

SELLING STOCKHOLDER CAPACITY ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1)           Solely with respect to a Securities Claim brought and maintained
against both a Selling Insured Person (as defined in paragraph (2) of this
endorsement) and at least one other Insured, the definition of Wrongful Act in
Subsection 5 Definitions of this coverage section is amended by adding the
following:
 

 
(c)
any error, misstatement, misleading statement, act, omission, neglect, or breach
of duty committed,attempted, or allegedly committed or attempted by a Selling
Insured Person in his or her capacity as such.

 
(2)           As used in this endorsement, "Selling Insured Person" means an
Insured Person who is, and who is acting in the capacity of, a selling
stockholder in the public offering described in the May 13, 2002 S-1 filed with
the Securities and Exchange Commission by Aeropostale, Inc. as the same may
hereafter be amended from time to time.
 
 
The title and any headings in this endorsement are solely for convenience and
form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this policy shall remain
unchanged.
 

  /s/  illegible     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
PREMIUM BILL

 
Insured:Aeropostale, Inc.
Date: 07/22/2011

 





 
Producer: AMWINS BROKERAGE OF NEW JERSEY
150 MORRISTOWN RD STE108
BERNARDSVILLE, NJ 07924-0000
 
Company: Federal Insurance Company
 
THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED
BELOW.
 
Policy Number:  *
 
Policy Period:  May 15, 2011 to May 15, 2012
 
NOTE: PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL
WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.
 
PLEASE REMIT TO PRODUCER INDICATED ABOVE. PLEASE REFER TO 6800-8276
 
Product
 
Effective Date
Premium
ELITE EX
05/15/11
*
     
Surcharge: Property-Liability Insurance Guaranty Association Recoupment - New
Jersey
05/15/11
*

* For Kentucky policies, amount displayed includes tax and collection fees.
 

 TOTAL POLICY PREMIUM   $ *

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 


POLICYHOLDER
DISCLOSURE NOTICE OF
TERRORISM INSURANCE COVERAGE
(for policies with no terrorism exclusion or sublimit)
Insuring Company: Federal Insurance Company
 
You are hereby notified that, under the Terrorism Risk Insurance Act (the
"Act"), effective December 26, 2007, this policy makes available to you
insurance for losses arising out of certain acts of terrorism. Terrorism is
defined as any act certified by the Secretary of the Treasury, in concurrence
with the Secretary of State and the Attorney General of the United States, to be
an act of terrorism; to be a violent act or an act that is dangerous to human
life, property or infrastructure; to have resulted in damage within the United
States, or outside the United States in the case of an air carrier or vessel or
the premises of a United States Mission; and to have been committed by an
individual or individuals as part of an effort to coerce the civilian population
of the United States or to influence the policy or affect the conduct of the
United States Government by coercion.
 
You should know that the insurance provided by your policy for losses caused by
acts of terrorism is partially reimbursed by the United States under the formula
set forth in the Act. Under this formula, the United States pays 85% of covered
terrorism losses that exceed the statutorily established deductible to be paid
by the insurance company providing the coverage.
 
However, if aggregate insured losses attributable to terrorist acts certified
under the Act exceed $100 billion in a Program Year (January 1 through December
31), the Treasury shall not make any payment for any portion of the amount of
such losses that exceeds $100 billion.
 
 
 

--------------------------------------------------------------------------------

 
 
If aggregate insured losses attributable to terrorist acts certified under the
Act exceed $100 billion in a Program Year (January 1 through December 31) and we
have met our insurer deductible under the Act, we shall not be liable for the
payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the
Treasury.
 
The portion of your policy's annual premium that is attributable to insurance
for such acts of terrorism is: *.
 
If you have any questions about this notice, please contact your agent or
broker.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
IMPORTANT NOTICE TO POLICYHOLDERS
 
 
Insuring Company: Federal Insurance Company
 
 
All of the members of the Chubb Group of Insurance companies doing business in
the United States (hereinafter "Chubb") distribute their products through
licensed insurance brokers and agents ("producers"). Detailed information
regarding the types of compensation paid by Chubb to producers on US insurance
transactions is available under the Producer Compensation link located at the
bottom of the page at www.chubb.com, or by calling 1­866-588-9478. Additional
information may be available from your producer.
 
Thank you for choosing Chubb.
 
 
 

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059 Ci-ii.nam
   

 

      DECLARATIONS   FEDERAL INSURANCE COMPANY           A stock insurance
company, incorporated under the     laws of Indiana, herein called the Company  
  Capital Center, 251 North Illinois, Suite 1100     Indianapolis, IN 46204-1927
         
Policy Number: *

 
NOTICE: THE EXECUTIVE ELITESM DIRECTORS AND OFFICERS LIABILITY POLICY PROVIDES
CLAIMS MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS" FIRST MADE DURING THE
"POLICY PERIOD", OR ANY APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF
LIABILITY TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE RETENTION
AMOUNT. IN NO EVENT WILL THE COMPANY BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT
OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE APPLICABLE LIMIT OF LIABILITY.
READ THE ENTIRE APPLICATION CAREFULLY BEFORE SIGNING.
 

 Item 1
Parent Organization:
Aeropostale, Inc.
            Principal Address:
201 Willowbrook Blvd
 

 

 Item 2  Policy Period: From 12:01 A.M. on May 15, 2011            
To           12:01 A.M. on May 15, 2012             Local time at the address
shown in Item 1.         Item 3 Limit of Liability (inclusive of Defense Costs):
 

 

  (A)       Each Claim:
*
            (B)       Each Policy Period:
*
          Item 4 Underlying Insurance:    

 
(A)            Primary Policy.
 

Insurer   Policy Number Limits Policy Period         Executive Risk ndemnity
Inc. * *
May 15, 2011 To May 15, 2012

 
(B)           Other Policies
 

Insurer   Policy Number Limits Policy Period         AXIS Insurance Co. * *
May 15, 2011 To May 15, 2012
        Aspen Specialty Insurance Company *  *
May 15, 2011 To May 15, 2012

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
 

Item 5          Extended Reporting Period:               (A)       Additional
Period: 365 days             (B)       Additional Premium: *

 
In witness whereof, the Company issuing this policy has caused this policy to be
signed by its authorized officers, but it shall not be valid unless also signed
by a duly authorized representative of the Company.
 
 

       FEDERAL INSURANCE CO NY   41/. anli-ta.*Ar" ahl-co#T•-  
 
[image.jpg]
      Secretary     07/22/2011    Date        

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
Page 2 of 2

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
In consideration of payment of the premium and subject to the Declarations and
the limitations, conditions, provisions and other terms of this policy, the
Company, the Parent Organization and the Insured Persons agree as follows:
 

--------------------------------------------------------------------------------

 
I           Insuring Clause
 
The Company shall pay, on behalf of the Insured Persons, Loss on account of any
Claim first made against the Insured Persons during the Policy Period (or, if
exercised, during the Extended Reporting Period) for a Wrongful Act of the
Insured Person before a during the Policy Period, except to the extent that such
Loss is paid by any other insurance.
 
In no event shall this policy provide coverage to any Organization or entity,
including coverage for any loss for which an Organization grants indemnification
to an Insured Person.
 

--------------------------------------------------------------------------------

 
II         Difference in Conditions and Excess Follow Form Provisions
 
Any coverage provided by this policy shall include, but not be limited to,
coverage for Loss which is not paid because of a Drop Down Event or because
Underlying Insurance has been exhausted, as described below:
 

 
(1) 
Any coverage forLoss provided under this policy because of a Drop Down Event
shall:

 
 
(a)
be provided pursuant to the terms and conditions of this policy;

 
 
(b)
attach at the point where such policy of Underlying Insurance would have
attached had a Drop Down Event not occurred;

 
 
(c)
subject to Section VII (Limit of Liability), be limited to the extent of the
unexhausted portion of the limit of iability of the policy of Underlying
Insurance for which this policy is providing coverage pursuant to the Drop Down
Event, unless there is no other policy of Underlying Insurance available to
provide coverage for such Loss; and

 
 
(d)
be without prejudice to the Company's excess position.

 

 
(2)
 Any coverage for Loss provided under this policy because Underlying Insurance
has been exhausted shall follow form to the terms and conditions of the
Immediate Underlying Policy; provided that:

 
 
(a)
Section I (Insuring Clause) shall remain applicable and shall supersede all
insuring clauses in the Immediate Underlying Policy;

 
 
(b)
the following provisions of this policy shall remain applicable and shall
supersede any equivalent provisions in the Immediate Underlying Policy:

 

 
(i) 
the definitions ofApplication, Policy Period and Underlying Insurance in Section
III (Definitions); and

  

 
(ii) 
Section VI (Extended Reporting Period), Section VII (Limit of Liability),
Section XII    
 
(Acquisition/Creation of Another Organization), Section XIV (Run-Off Quote),
Section XVII (Notice), Section XIX (Subrogation), Section )0( (Role of Parent
Organization), Section )0(1 (Alteration and Assignment), Section )0(11
(Termination of Policy), Section XXIV (Representations and Severability) and
Section )0(VI     (Compliance with Applicable Trade Sanctions); and

 
 
 
Page 1 of 12

--------------------------------------------------------------------------------

 


Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
 
(c)
any defined term used in any Section referred to in (2)(a) or (2)(b) above,
other than the defined terms listed in (2)(b)(i) above, shall follow form to any
equivalent defined term in the Immediate Underlying Policy.

 



--------------------------------------------------------------------------------

 
III        Definitions
 
When used in this policy:
 
Application means:
 

 
(1)
the signed Application Form, including attachments and other materials submitted
therewith or incorporated therein, submitted by the Insured Persons or the
Organization to the Company for this policy; and

 

 
(2)
if applicable:

 
 
(a)
all publicly available documents filed by an Organization with the Securities
and Exchange Commission during the twelve (12) months preceding this policys
inception date; and

 
 
(b)
any warranty provided as a part of, or in addition to, any coverage section or
policy of which this policy is a direct or indirect renewal or replacement.

 
Claim means:
 

 
(1)
a written demand for monetary or non-monetary relief;

 

 
(2)
a civil proceeding commenced by the service of a complaint or similar pleading;

 

 
(3)
formal civil administrative or civil regulatory proceeding commenced by the
filing of a notice of charges or similar document or by the entry of a formal
order of investigation or similar document;

 

 
(4)
a criminal proceeding commenced by the return of an indictment, information or
similar document;

 

 
(5)
an official request for Extradition, including the execution of an arrest
warrant where such execution is an element of the request for Extradition; or



 

 
(6)
an arbitration or mediation proceeding commenced by receipt of a demand for
arbitration, demand for mediation or similar document, against an Insured Person
for a Wrongful Act, including any appeal therefrom;



 

 
(7)
a civil, criminal, administrative or regulatory investigation or interview of an
Insured Person for a Wrongful Act, once such Insured Person is identified in
writing by any governmental or regulatory authority as a person against whom a
proceeding described in (2), (3) or (4) above may be commenced, including when
such Insured Person is served with a Wells Notice or a target letter; or

 

 
(8)
 a subpoena received by an Insured Person in connection with (2), (3), (4) or
(7) above or with any equivalent action against an Organization; in which case,
the
Company shall pay the Defense Costs incurred by such Insured Person in
responding to such subpoena.

 









Except as may otherwise be provided in Section VI (Extended Reporting Period),
paragraph (2) of Section VIII (Reporting and Notice) or Section X (Treatment of
Related Claims), a Claim will be deemed to have been first made when such Claim
is commenced as set forth in this definition (or, in the case of a written
demand, when such demand is first received by an Insured Person).
 
 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
Defense Costs means that part of Loss consisting of reasonable costs, charges,
fees (including attorneys' fees and experts' fees) and expenses (other than
regular or overtime wages, salaries, fees or benefits of Insured Persons or
employees of an Organization or monies advanced by any Underlying Insurer)
incurred in investigating, defending, opposing or appealing any Claim, and the
premium for appeal, attachment or similar bonds.
 
Domestic Partner means any natural person qualifying as a domestic partner under
the provisions of any applicable federal, state or local law or under the
provisions of any formal program established by the Organization.
 
Drop Down Event means when one or more of the Underlying Insurers:
 

 
(1)
is financially unable to indemnify an Insured Person for Loss, including where
the Underlying Insurer is precluded from indemnifying an Insured Person for Loss
because of a receivership;

 

 
(2)
denies coverage in writing to an Insured Person for Loss pursuant to the terms
and conditions of the Underlying Insurance, including where the Underlying
Insurer wrongfully refuses in writing to indemnify an Insured Person for Loss;

 

 
(3)
rescinds or voids, or provides to an Insured Person or an Organization written
notification of an intent to rescind or void, or files a complaint or initiates
any other proceeding seeking to rescind or void, any policy of Underlying
Insurance; or

 

 
(4)
is unable to pay Loss because a United States bankruptcy court, or any foreign
equivalent thereof, has either ruled that such proceeds are subject to an
automatic stay, injunction or other order, or that such proceeds are otherwise
deemed a part of the debtor's estate in connection with a reorganization or
liquidation proceeding commenced against an Organization pursuant to the United
States Bankruptcy Code or any foreign equivalent thereof, and an Insured Person
or an Organization has requested that the Underlying Insurer seek relief from
the automatic stay, injunction or order.

 
Extradition means any formal process by which an Insured Person located in any
country is surrendered to any other country to answer any criminal accusation.
 
Immediate Underlying Policy means the policy of Underlying Insurance that is
immediately underlying this policy in Item 4 of the Declarations.
 
Insured Person means any natural person who was, now is or shall become:
 

 
(1)
a duly elected or appointed director, officer, Manager, trustee, governor,
in-house general counsel, comptroller or risk manager of an Organization
chartered in the United States of America;

 

 
(2)
a holder of a position equivalent to any position described in (1) above in an
Organization that is chartered in any jurisdiction other than the United States
of America; or

 

 
(3)
a holder of a position equivalent to any position described in (1) or (2) above
in an Outside Entity, while serving at the specific request or direction of the
Organization.

 
Loss means the amount that an Insured Person becomes legally obligated to pay on
account of any Claim for which an Organization (or, if applicable, an Outside
Entity) refuses, fails, is financially unable, or is not permitted, to indemnify
an Insured Person for any reason, including:
 

 
(1) 
compensatory damages;

 

 
(2) 
judgments;

 

 
(3) 
settlements;

 
 
Page 3 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 

 
(4)
pre-judgment and post-judgment interest;

 

 
(5)
Defense Costs;

 

 
(6)
taxes imposed by law upon an Insured Person in his or her capacity as such in
connection with any bankruptcy, receivership, conservatorship or liquidation of
an Organization, to the extent such taxes are insurable by law,

 

 
(7)
punitive, exemplary or multiplied damages, fines or penalties (including civil
penalties assessed against an Insured Person pursuant to 15 U.S.C.
§78dd-2(g)(2)(B) (the Foreign Corrupt Practices Act)), if and to the extent that
any such damages, fines or penalties are insurable under the law of the
jurisdiction most favorable to the insurability of such damages, fines or
penalties, provided such jurisdiction has a substantial relationship to the
relevant Insured Persons, to the Company, or to the Claim giving rise b such
damages, fines or penalties; and

 

 
(8)
any amount attributable to violations of Section 11 and 12 of the Securities Act
of 1933, as amended, to the extent such amount is insurable under the law
pursuant to which this policy is construed.

 
Loss does not include:
 

 
(a)
any costs incurred to comply with any order for injunctive or other non-monetary
relief, or to comply with an agreement to provide such relief;

 
(b)           taxes, other than such taxes described in paragraph (6) of this
definition of
 
Loss; or (c) any amount not insurable under the law pursuant to which this
policy is construed.
 
Manager means any natural person who was, now is or shall become a manager,
member of the Board of Managers or equivalent executive of an Organization that
is a limited liability company.
 
Organization means:
 

 
(1)
the Parent Organization;

 

 
(2)
any Subsidiary;

 

 
(3)
any charitable trust, foundation or political action committee controlled or
sponsored exclusively by one or more entities described in (1) or (2) above; or

 

 
(4)
any entity in (1) or (2) above in its capacity as a debtor in possession under
United States bankruptcy law or any foreign equivalent thereof.

 
Outside Entity means any:
 

 
(1)
non-profit entity, community chest, fund or foundation; or

 

 
(2)
entity that operates for a profit and has not issued or offered any securities
other than securities that are exempt from registration under the Securities Act
of 1933, the Securities Exchange Act of 1934, or any foreign equivalent thereof,

 
that is not an Organization.
 
Parent Organization means the entity designated in Item 1 of the Declarations.
 
 
Page 4 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
Policy Period means the period of time specified in Item 2 of the Declarations,
subject to termination in accordance with Section )001 (Termination of Policy).
 
Related Claims means all Claims for Wrongful Acts based upon, aising from or
attributable to the same or related facts, circumstances, situations,
transactions or events or the same or related series of facts, circumstances,
situations, transactions or events.
 
Subsidiary means any entity while more than fifty percent (50%) of the
outstanding securities or voting rights representing the present right to vote
for election of or to appoint directors or Managers, or the foreign equivalent
of any directors or Managers, of such entity are owned or controlled by the
Parent Organization directly or through one or more entities qualifying as
Subsidiaries.
 
Underlying Insurance means the policy(ies) of insurance set forth in Item 4 of
the Declarations and any renewal or replacement of such policy(ies).
 
Underlying Insurer means the insurer(s) of each respective policy of insurance
set forth in Item 4 of the Declarations.
 
Wrongful Act means:
 

 
(1)
any error, misstatement, misleading statement, act, omission, neglect or breach
of duty committed, attempted, or allegedly committed or attempted, by an Insured
Person in his or her capacity as an Insured Person; or

 

 
(2)
any other matter claimed against an Insured Person by reason of his or her
serving in such capacity.

 

--------------------------------------------------------------------------------

 
IV       Exclusions
 
The Company shall not be liable for Loss on account of any Claim:
 

 
(1)
based upon, arising from, or attributable to, any fact, circumstance, situation,
transaction, event or Wrongful Act that, before the inception date set forth in
Item 2 of the Declarations, was the subject of any notice accepted under any
policy or coverage section of which this policy is a direct or indirect renewal
or replacement;

 

 
(2)
brought by the Organization against any Insured Person in the United States or
Canada or their territories or possessions, provided such Claim is:

 
 
(a)
brought with the approval of the Parent Organization's chief executive officer
or chief financial officer and in-house general counsel; and

 
 
(b)
not initiated or brought by or on behalf of any securityholder of the
Organization (either derivatively or by class action) or any other third party,
including any third party whose rights are derived from an Organization's
bankruptcy; rovided this Exclusion (2) shall not apply to Defense Costs; or

 

 
(3)
 based upon, arising from, or attributable to:

 

 
(a)
the committing of any deliberately fraudulent act or omission or any knowing and
purposeful violation of any statute or regulation by an Insured Person, if a
final adjudication in any underlying action establishes such a deliberately
fraudulent act or omission or knowing and purposeful violation; or

 
 
Page 5 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 

 
(b)
an Insured Person having gained any profit, remuneration or advantage to which
such Insured Person was not legally entitled, if a final adjudication in any
underlying action establishes such ai unlawful gaining of profit, remuneration
or advantage.

 
With respect to this Exclusion (3):
 

 
(i)
the exclusion shall not apply to Defense Costs incurred prior to a final
adjudication in any underlying action;

 

 
(ii) 
a final adjudication in any underlying action, as used in the exclusion, shall
not include any declaratoryor equivalent proceeding brought by or against the
Company; and

 

 
(iii)
no deliberately fraudulent act or omission, knowing and purposeful violation of
any statute or regulation or gaining of any unlawful profit, remuneration or
advantage by any Insured Person shall be imputed to any other Insured Person for
the purpose of applying the exclusion.

 

--------------------------------------------------------------------------------

 
V        Spouses, Estates and Legal Representatives
 

 
(1)
Subject otherwise to the limitations, conditions, provisions and other terms of
this policy, coverage shall extend to Claims for Wrongful Acts of an Insured
Person made against:

 
 
(a)
the estate, heirs, legal representatives or assigns of such Insured Person if
such Insured Person is deceased, or the legal representatives or assigns of such
Insured Person if such Insured Person is incompetent, insolvent or bankrupt; or

 
 
(b)
the lawful spouse or Domestic Partner of such Insured Person solely by reason of
such spouse or Domestic Partner's status as a spouse or Domestic Partner, or
such spouse or Domestic Partner's ownership interest in property which the
claimant seeks as recovery for an dleged Wrongful Act of such Insured Person.

 

 
(2)
All terms and conditions of this policy applicable to Loss incurred by the
Insured Persons shall also apply to loss incurred by the estates, heirs, legal
representatives, assigns, spouses and Domestic Partners of such Insured Persons.
The coverage provided by this Section V, however, shall not apply with respect
to any loss arising from an act or omission by an Insured Person's estate,
heirs, legal representatives, assigns, spouses or Domestic Partners.

 

--------------------------------------------------------------------------------

 
  VI     Extended Reporting Period
 

 
(1)
If:

 
 
(a)
the Company or the Parent Organization does not renew this policy (other than a
cancellation of this policy by the Company for non-payment of premium); or

 
 
(b)
the Parent Organization is involved in a merger, consolidation or acquisition
described in Section XIII (Acquisition by Another Organization),

 
the Parent Organization and the Insured Persons shall have the right, upon
payment of the additional premium set forth in Item 5(B) of the Declarations, to
an extension of the coverage granted by this policy for Claims that are:
 

 
(i)
first made during the period set forth in Item 5(A) of the Declarations (the
"Extended Reporting Period",

 
which such Extended Reporting Period shall become effective on the date of
termination or nonrenewal of this policy); and
 
 
 
Page 6 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059 Ci-ii.nam
   

 

 
(ii)
reported to the Company in accordance with paragraph (1) of Section VIII
(Reporting and Notice),

 
but only to the extent such Claims are for Wrongful Acts committed, attempted,
or allegedly committed or attempted, before the earlier of the effective date of
termination or nonrenewal, or the date of a merger, consolidation or acquisition
described in Section XI II (Acquisition by Another Organization).
 
 
(2)
The right to purchase an extension of coverage as described in this Section VI
shall lapse unless written notice of election to purchase the extension,
together with payment of the additional premium due, is received by the Company
within sixty (60) days after the effective date of termination or nonrenewal or
merger, consolidation or acquisition.

 
 
(3)
Any Claim made during the Extended Reporting Period shall be deemed to have been
made during the immediately preceding Policy Period, and the entire additional
premium for the Extended Reporting Period shall be deemed fully earned at the
inception of such Extended Reporting Period.

 

--------------------------------------------------------------------------------

 
VII     Limit of Liability
 
 
(1)
The Company's maximum liability for all Loss on account of each Claim first made
during the Policy Period shall be the Limit of Liability set forth in Item 3(A)
of the Declarations. The Company's maximum aggregate liability for all Loss on
account of all Claims first made during the Policy Period shall be the Limit of
Liability set forth in Item 3(B) of the Declarations.

 
 
(2)
Defense Costs are part of, and not in addition to, the Limits of Liability set
forth in Item 3 of the Declarations, and the payment by the Company of Defense
Costs shall reduce and may exhaust such applicable Limits of Liability.

 

 
(3)
The Limit of Liability available during the Extended Reporting Period (if
exercised) shall be part of, and not inaddition to, the Company's maximum
aggregate Limit of Liability set forth in Item 3(B) of the Declarations.

 

--------------------------------------------------------------------------------

 
VIII    Reporting and Notice
 

 
(1)
The Insured Persons shall, as a condition precedent to exercising any right to
coverage under this policy, give to the Company written notice of any Claim as
soon as practicable after the chief executive officer, chief financial officer,
in-house general counsel or risk manager of the Organization becomes aware of
such Claim.

 

 
(2)
If during the Policy Period or the first sixty (60) days of the Extended
Reporting Period (if exercised) an Insured Person or Organization:

 
 
(a)
becomes aware of circumstances which could give rise to a Claim and gives
written notice of such circumstances to the Company; or

 
 
(b)
receives a written request to toll or waive a statute of limitations applicable
to Wrongful Acts committed, attempted, or allegedly committed or attempted,
before or during the Policy Period and gives written notice of such request and
of such alleged Wrongful Acts to the Company,

 
then any Claim subsequently arising from the circumstances referred to in (2)(a)
above, or from the Wrongful Acts referred to in (2)(b) above, shall be deemed to
have been first made during the Policy Period in which the written notice
described in (2)(a) or (2)(b) above was first given by an Insured Person or
Organization to the Company, provided any such subsequent Claim is reported to
the Company as set forth in paragraph (1) of this Section VIII. With respect to
any such subsequent Claim, no coverage under this policy shall apply to loss
incurred prior to the date such subsequent Claim is actually made.
 
 
 
Page 7 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 

 
(3)
The Insured Persons shall, as a condition precedent to exercising any right to
coverage under this policy, give to the Company such information, assistance and
cooperation as the Company may reasonably require, and shall include in any
notice under paragraph (1) or (2) of this Section VIII a description of the
Claim or circumstance, the nature of any alleged Wrongful Act or circumstance,
the nature of the alleged or potential damage, the names of all actual or
potential claimants, the names of all actual or potential defendants, and the
manner in which such Insured Person first became aware of the Claim or
circumstance.

 

--------------------------------------------------------------------------------

IX       Defense and Settlement
 
 
(1)
It shall be the duty of the Insured Persons and not the duty of the Company to
defend Claims made against the Insured Persons.

 
 
 
(2)
The Insured Persons agree not to settle or offer to settle any Claim, incur any
Defense Costs or otherwise assume any obligation or admit any liability with
respect to any Claim, without the Company's prior written consent, which shall
not be unreasonably withheld. The Company shall not be liable for any Loss
incurred, for any obligation assumed, for any admission made, or for any
settlement by, any Insured Person without the Company's prior written consent.

 
 
(3)
With respect to any Claim that appears reasonably likely to be covered in whole
or in part under tiis policy, the Company shall have the right and shall be
given the opportunity to associate effectively with the Insured Persons, and
shall be consulted in advance by the Insured Persons, regarding the
investigation, defense and settlement of such Claim, including selecting
appropriate defense counsel and negotiating any settlement.

 
 
(4)
The Insured Persons agree to provide the Company with all information,
assistance and cooperation which the Company may reasonably require and agree
that in the event of a Claim, the Insured Persons will do nothing to prejudice
the Company's position or its potential or actual rights of recovery. However,
no Insured Person's failure to comply with any obligation under this Section IX
shall be imputed to any other Insured Person for the purpose of determining an
Insured Person's compliance with this Section IX.

 

 
(5)
With respect to any Defense Costs for which this policy provides coverage, the
Company shall, upon request from an Insured Person, advance Defense Costs on a
current basis.

 



--------------------------------------------------------------------------------

X        Treatment of Related Claims
 
All Related Claims shall be treated as a single Claim first made on the date the
earliest of such Related Claims was first made, or on the date the earliest of
such Related Claims is treated as having been made in accordance with paragraph
(2) of Section VIII (Reporting and Notice), regardless of whether such date is
before or during the Policy Period.
 

--------------------------------------------------------------------------------

XI       Other Insurance
 
 
(1)
If any Loss under this policy is insured under any other valid and collectible
insurance policy (other than a policy that is issued specifically as excess of
the insurance afforded by this policy), including Underlying Insurance, this
policy shall be excess of and shall not contribute with any such other
insurance, regardless of whether such other insurance is stated to be primary,
contributing, excess, contingent or otherwise, and the premium for this policy
has been calculated accordingly.

 
 
(2)
Without limiting paragraph (1) of this Section XI, this policy is specifically
excess of and shall not contribute with any insurance policy: (a) which is
maintained by an Outside Entity and available to an Insured Person; or (b) for
bodily injury or property damage, including any general liability policy or any
liability policy providing coverage for environmental liability.

 
 
Page 8 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 

 
(3)
Nothing in this Section XI shall be construed to preclude this policy from
responding to a Drop Down Event in accordance with the terms and conditions of
this policy.

 



--------------------------------------------------------------------------------

XII    Acquisition/Creation of Another Organization
 

 
(1)
If before or during the Policy Period an Organization:

 
 
(a)
acquires securities or voting rights in another entity or creates another
entity, which as a result of such acquisition or creation becomes a Subsidiary;
or

 
(b)
acquires another entity by merger into or consolidation with an Organization
such that the Organization is the surviving entity,

 
any individuals of such other entity holding positions equivalent to those
positions set forth in the definition of Insured Person in Section III
(Definitions) shall be deemed Insured Persons under this policy, but only with
respect to Wrongful Acts committed, attempted, or allegedly committed or
attempted, after such acquisition or creation, unless the Company agrees, after
presentation of a complete application and all other appropriate information, to
provide coverage by endorsement for Wrongful Acts committed, attempted, or
allegedly committed or attempted, by such Insured Persons before such
acquisition or creation.
 

 
(2)
If the total assets of any such acquired entity or new Subsidiary described in
paragraph (1)(a) or (1)(b) above exceed ten percent (10%) (or the highest
percentage amount set forth in any similar Changes in Exposure or
Acquisition/Creation of Another Organization provision of any policy of
Underlying Insurance, if such percentage amount is greater) of the total assets
of the Parent Organization (as reflected in the most recent audited consolidated
financial statements of such entity and the Parent Organization, respectively,
as of the date of such acquisition or creation), the Parent Organization shall
give written notice of such acquisition or creation to the Company as soon as
practicable, but in no event later than sixty (60) days after the date of such
acquisition or creation, together with such other information as the Company may
require, and shall pay any reasonable addiional premium required by the Company.

 

 
(3)
If the Parent Organization fails to give such notice within the time specified
in the paragraph (2) of this Section XII or fails to pay the additional premium
required by the Company, coverage for such Insured Persons of such acquired or
created entity shall terminate with respect to Claims first made more than sixty
(60) days after such acquisition or creation. Any coverage that may be provided
under this policy to the Insured Persons of such acquired or created entity
shall be subject to such additional or different terms, conditions and
limitations of coverage as the Company in its sole discretion may require.

 

--------------------------------------------------------------------------------

 
  XIII Acquisition by Another Organization
 

 
(1)
If:

 
 
(a)
the Parent Organization merges into or consolidates with another entity and the
Parent Organization is not the surviving entity; or

 
 
(b)
another entity or person, or group of entities and/or persons acting in concert,
acquires securities or voting rights which result in ownership or voting control
by the other entity(ies) or person(s) of more than fifty percent (50%) of the
outstanding securities or voting rights representing the present right to vote
for the election of or to appoint directors or Managers of the Parent
Organization,

 
coverage under this policy shall continue until termination of this policy, but
only with respect to Claims for Wrongful Acts committed, attempted, or allegedly
committed or attempted, by the Insured Persons before such merger, consolidation
or acquisition.
 
 
Page 9 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
  (2)
Upon the occurrence of any event described in paragraph (1)(a) or (1)(b) of this
Section XIII, the entire premium for this policy shall be deemed fully earned.

 

--------------------------------------------------------------------------------

 
XIV   Run-Off Quote
 
 
(1)
Notwithstanding any extension of coverage that may otherwise be provided
pursuant to Section VI (Extended Reporting Period), in the event the Parent
Organization is involved in a merger, consolidation or acquisition described in
Section XIII (Acquisition by Another Organization) and provides notice of such
merger, consolidation or acquisition within thirty (30) days of such merger,
consolidation or acquisition, together with such other information as the
Company may require, the Company shall provide b the Parent Organization a quote
for an extension of coverage (the "Run-Off Quote"), for such period as may be
negotiated between the Company and the Parent Organization, with respect to
Claims for Wrongful Acts committed, attempted, or allegedly committed or
attempted, by the Insured Persons before such merger, consolidation or
acquisition.

 
 
 
(2)
Any coverage extension offered pursuant to the Run-Off Quote shall be subject to
any additional or different terms, conditions and limitations of coverage and
payment of such additional premium as the Company in its sole discretion may
require.

 
 
(3)
Should the Parent Organization accept the Run-Off Quote, any extension of
coverage provided pursuant to the Run-Off Quote shall replace any extension
of coverage that You'd otherwise be available to the Parent Organization and the
Insured Persons pursuant to Section VI (Extended Reporting Period).

 



--------------------------------------------------------------------------------

 
XV     Cessation of Subsidiary
 
In the event an entity ceases to be a Subsidiary before or during the Policy
Period, coverage with respect to any Insured Persons of such Subsidiary shall
continue until termination of this policy, but only with respect to Claims for
Wrongful Acts committed, attempted, or allegedly committed or attempted while
such entity was a Subsidiary.
 
XVI    Territory
 
This policy shall apply to Loss on account of a Claim made against the Insured
Persons anywhere in the world.
 
XVII  Notice
 
Notice to the Company of a Claim, or of circumstances which could give rise to a
Claim, shall be given in writing addressed to:
 
Chubb Group of Insurance Companies
15 Mountain View Road
Warren, New Jersey 07059
Attn: Claims Department
 
All other notices to the Company shall be given in writing addressed to:
 
Chubb Group of Insurance Companies
15 Mountain View Road
Warren, New Jersey 07059
Attn: CSI Underwriting
 
Any such notice shall be effective on the date of receipt by the Company at such
address.
 
 
Page 10 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
XVIII Valuation and Foreign Currency
 
All premiums, limits, retentions, loss and other amounts under this policy are
expressed and payable in the currency of the United States of America. Except as
otherwise provided in this policy, if a judgment is rendered, a settlement is
denominated or any element of loss under this policy is stated in a currency
other than United States of America dollars, payment under this policy shall be
made in United States of America dollars at the rate of exchange published in
The Wall Street Journal on the date the judgment becomes final, the amount of
the settlement is agreed upon or the element of loss is due, respectively.
 

--------------------------------------------------------------------------------

 
XIX   Subrogation
 
In the event of any payment of Loss under this policy, be Company shall be
subrogated to the extent of such payment of Loss to all of the Insured Persons'
rights of recovery, including any such right to indemnification from any
Organization or other source. As a condition precedent to the Company's payment
of any Loss under this policy, the Insured Persons agree to execute all papers
reasonably required and take all reasonable actions to secure and preserve the
Company's rights, including the execution of such documents necessary to enable
the Company effectively to bring suit or otherwise pursue subrogation rights h
the name of the Insured Persons, including any action against any Organization
for indemnification or any insurer for failure to pay any indemnity due and
owing to the Insured Persons.
 
This policy has been issued to the Parent Organization with the understanding
and agreement that each Organization agrees to fulfill its indemnification
obligations, if any, to the Insured Persons, and if the Company pays, as Loss,
any indemnification owed to any Insured Person by any Organization, the Company
does not waive or compromise any of its rights to recover such Loss from such
Organization.
 

--------------------------------------------------------------------------------

 
)0C    Role of Parent Organization
 
By acceptance of this policy, the Parent Organization agrees that it shall be
considered the sole agent of, and shall act on behalf of, each Insured Person
with respect to: (a) the payment of premiums and the receiving of any return
premiums that may become due under this policy; (b) the negotiation, agreement
to and acceptance of endorsements; and (c) the giving or receiving of any notice
provided for in this policy (except the giving of notice to apply for an
Extended Reporting Period as provided in Section VI (Extended Reporting Period)
or the giving of notice of Claim, circumstances or written notice as provided in
Section VIII (Reporting and Notice)). Each Insured Person agrees that the Parent
Organization shall act on its behalf with respect to all such matters.
 

--------------------------------------------------------------------------------

 
XXI   Alteration and Assignment
 
No change in, modification of, or assignment of interest under, this policy
shall be effective except when made by written endorsement to this policy which
is signed by an authorized employee of Chubb & Son, a division of Federal
Insurance Company.
 

--------------------------------------------------------------------------------

 
)0C11 Termination of Policy
 
This policy shall terminate at the earliest of the following times:
 
 
(1)
twenty (20) days after receipt by the Parent Organization of written notice of
termination from the Company for non-payment of premium; or

 
 
(2)
upon expiration of the Policy Period as set forth in Item 2 of the Declarations.



 
Page 11 of 12

--------------------------------------------------------------------------------

 
 
Chubb Group of Insurance Companies
  Executive Elite"      
15 Mountain View Road
  Directors and Officers Liability Insurance
Warren, New Jersey 07059
   

 
)0C111 Bankruptcy
 

 
(1)
Bankruptcy or insolvency of any Organization shall not relieve the Company of
its obligations nor deprive the Company of its rights or defenses under this
policy.

 

 
(2)
In the event a liquidation or reorganization proceeding is commenced by or
against an Organization pursuant to the United Sates Bankruptcy Code, as
amended, any similar law or any foreign equivalent thereof, the Organization and
the Insured Persons hereby: (a) waive and release their rights to any automatic
stay or injunction which may apply in such proceeding to this policy or its
proceeds under such Bankruptcy Code, similar law or foreign equivalent thereof,
to the extent such waiver or release is allowable by such Bankruptcy Code,
similar law or foreign equivalent thereof; and (b) agree not to oppose or object
to any efforts by the Company, the Organization or an Insured Person to obtain
relief from any such stay or injunction.

 

--------------------------------------------------------------------------------

 
XXIV Representations and Severability
 

 
(1)
The Insured Persons acknowledge and agree that the Company, in issuing this
policy, has relied on the Application as the basis for this policy and such
Application is deemed incorporated into this policy.

 

 
(2)
With respect to any misrepresentations contained in the Application, no
knowledge possessed by an Insured Person shall be imputed to any other Insured
Person for the purpose of determining the availability of coverage with respect
to any Claim made against such other Insured Person.

 

 
(3)
The Company shall not be entitled under any circumstances to void or rescind
this policy.

 

--------------------------------------------------------------------------------

 
XXV Headings
 
The descriptions in the headings and sub-headings of this policy are solely for
convenience and form no part of the terms and conditions of coverage.
 

--------------------------------------------------------------------------------

 
XXVI Compliance with Applicable Trade Sanction Laws
 
This insurance does not apply to the extent that trade or economic sanctions or
other laws or regulations prohibit the Company from providing insurance.
 
 
Page 12 of 12

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 

Effective date of Federal Insurance Company     this endorsement/rider: May 15,
2011 Endorsement/Rider No. 1           To be attached to and         Issued to:
Aeropostale, Inc.      

--------------------------------------------------------------------------------

AMEND ITEM 4 ENDORSEMENT
 
In consideration of the premium charged, it is agreed that Item 4 of the
Declarations of this policy is amended to read in its entirety as follows:
 
Item 4. Underlying Insurance:
 
(A)            Primary Policy.
 

Insurer   Policy Number Limits Policy Period         Executive Risk *  * May 15,
2011 to         Indemnity Inc.     May 15, 2012        

 
(B)           Other Policies
 

Insurer   Policy Number Limits Policy Period         AXIS Insurance Company * *
May 15, 2011 to         Aspen Specialty *  * May 15, 2012        

                                                          
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 
 

  [image1.jpg]     Authorized Representative  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Effective date of
this endorsement/rider: May 15, 2011
Federal Insurance Company       Endorsement/Rider No. 2           To be attached
to and         Issued to: Aeropostale, Inc.      

--------------------------------------------------------------------------------

NEW JERSEY AMENDATORY ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
1. 
Subparagraph (1)(a) of Section VI Extended Reporting Period is amended by
deleting the parenthetical"(other than a cancellation of this policy by the
Company for non-payment of premium)".

 
2. 
Subparagraph (1)(a) of Section VI Extended Reporting Period is amended to add
the following at the end\thereof:

 
If money is owed to the Company under this policy, then an Extended Reporting
Period will not become effective until all amounts due under this policy are
paid and the premium for the Extended Reporting Period is paid when due. Any
premium paid for the Extended Reporting Period will be applied first to amounts
owed under this policy.
 
3. 
Section )0(11 Termination of Policy (1) is amended by adding the following
before the word "or' at the end  of such paragraph (1):

 
; provided that such notice of termination by the Company will be delivered or
mailed by first class mail (if the Company retains a date stamped proof of
mailing from the post office showing the addressee) or certified mail to the
Parent Organization at its last address known to the Company;
 
4. 
Section )0(11 Termination of Policy (2) is amended to add the following at the
end of such paragraph (2):

 
; provided that if the Company does not renew this policy it will deliver or
mail, by first class mail (if the Company retains a date stamped proof of
mailing from the post office showing the addressee) or certified mail, between
thirty (30) and one hundred twenty (120) days advance written notice of
non-renewal to the Parent Organization at its last known address. Such
non-renewal will be based on underwriting guidelines that are not arbitrary,
capricious or unfairly discriminatory and the notice of non-renewal will state
the reason(s) for non-renewal. If the Company does not provide the notice within
the time period specified in this paragraph, this policy will be extended until
such notice is provided, with such extension conditioned upon the payment of
premium calculated by pro-rating the premium for the expiring Policy Period.
 
5.
Section)0(11 Termination of Policy is amended to add the following at the end of
such section:

 
Any notice of termination or non-renewal by the Company will contain a provision
in bold type stating that the Parent Organization may file a written complaint
on the decision to terminate or non-renew this policy with the New Jersey
Department of Insurance. The Department's address will be included and the
Parent Organization will be advised to immediately contact the Insurance
Department in the event it wishes to file a complaint.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
The Company has no obligation to send notice of termination or non-renewal if
the Parent Organization has:
 
(i)            replaced coverage elsewhere; or
 
(ii)           specifically requested termination.
 
The Company may increase premium or change the terms and conditions of this
policy upon renewal by delivering or mailing written notice of such changes to
the Parent Organization between thirty (30) and one hundred and twenty (120)
days before the premium due date. Such notice will state the effect of
nonpayment of the premium by the due date.
 
The Policy will be deemed to have been amended to the extent necessary to effect
the purposes of this Amendatory Endorsement.
 
The regulatory requirements set forth in this Amendatory Endorsement shall
supersede and take precedence over any provisions of the Policy or any
endorsement to the Policy, whenever added, that are inconsistent with or
contrary to the provisions of this Amendatory Endorsement, unless such Policy or
endorsement provisions comply with the applicable insurance laws of the state of
New Jersey.
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  [image1.jpg]     Authorized Representative  

 
 
Page 2

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Effective date of
this endorsement/rider: May 15, 2011
Federal Insurance Company       Endorsement/Rider No. 3           To be attached
to and         Issued to: Aeropostale, Inc.      

--------------------------------------------------------------------------------

PENDING OR PRIOR LITIGATION OR MATTERS ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1)
In the event this policy provides coverage for any reason, other than
becauseUnderlying Insurance has been exhausted, such coverage shall follow form
to the pending or prior litigation or matters provisions of:

 

 
(a)
the policy of Underlying Insurance for which this policy is required to drop
down and provide coverage in lieu thereof; or

 

 
(b)
the Primary Policy, in the event there is no policy of Underlying Insurance for
which this policy is required to drop down and provide coverage in lieu thereof,

 
(2)
In the event this policy provides coverage becauseUnderlying Insurance has been
exhausted, such coverage shall follow form to the pending or prior litigation or
matters provisions of the Immediate Underlying Policy subject to the following
Pending or Prior Litigation or Matters Date May 15, 2004.

 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 
 

  [image1.jpg]     Authorized Representative  

 
 
Page 1

--------------------------------------------------------------------------------

 
 
ENDORSEMENT/RIDER
 
Effective date of
this endorsement/rider: May 15, 2011
Federal Insurance Company       Endorsement/Rider No. 4           To be attached
to and         Issued to: Aeropostale, Inc.      

--------------------------------------------------------------------------------

EXECUTIVE ELITE COVERAGE ENHANCEMENTS ENDORSEMENT
 
In consideration of the premium charged, it is agreed that:
 
(1)      DELETE ORGANIZATION VS. INSURED PERSON EXCLUSION
 
Exclusion (2) of Section IV, Exclusions, is deleted.
 
(2)      AMEND APPLICATION DEFINITION
 
If the Insured has not provided a warranty as part of the Application within
three years of the inception date of this policy, as set forth in Item 2 of the
Declarations, then Paragraph (2)(b) of the definition of Application in Section
III, Definitions of this policy shall be deleted.
 
(3)      AMEND CLAIM DEFINITION
 
Paragraph (7) of the definition of Claim is deleted and replaced with the
following:
 

 
(7)
a civil, criminal, administrative or regulatory investigation or interview of an
Insured Person for aWrongful Act, once such Insured Person is identified in
writing by any governmental or regulatory authority as a target of such
investigation or interview, including when such Insured Person is served with a
Wells Notice; or

 
(4)       AMEND INSURED PERSON (ODL) DEFINITION
 
Paragraph (3) of the definition of Insured Person in Section III, Definitions is
deleted and replaced with the following:
 

 
(3)
a holder of a position equivalent to any position described in (1) or (2) above
in an Outside Entity, while serving with the knowledge and consent or at the
request of, the Organization.

 
(5)      EXPAND SUBSIDIARY DEFINITION
 
The definition of Subsidiary in Section III, Definitions, is deleted and
replaced with the following:
 
Subsidiary means:
 
 
Page 1

--------------------------------------------------------------------------------

 
 

 
(a)
any entity while more than fifty percent (50%) of the outstanding securities or
voting rightsrepresenting the present right to vote for election of or to
appoint directors or Managers, or the foreign equivalent of any directors or
Managers, of such entity are owned or controlled by the Parent Organization
directly or through one or more entities qualifying as Subsidiaries; or

 

 
(b)
any entity while theParent Organization has the right, pursuant to either
written contract or theby-laws, charter, operating agreement or similar
documents of an Organization, to elect, appoint or designate a majority of: the
Board of Directors of a corporation; the management committee of a joint
venture; or the management board of a limited liability company.

 
(6)       FIDUCIARY WRONGFUL ACTS EXTENSION
 
The definition of Wrongful Act in Section III, Definitions, is amended to also
mean any actual or alleged error, misstatement, misleading statement, act,
omission, neglect, or breach of duty committed, attempted or allegedly committed
or attempted by any Insured Person, in his or her capacity as a fiduciary of any
employee benefit plan or program sponsored by any Organization solely for the
benefit of the employees of an Organization, or any matter claimed against such
Insured Person solely by reason of his or her status as such.
 
(7)       ADDITIONAL LIMIT OF LIABILITY FOR INDEPENDENT DIRECTORS
 
Section VII, Limit of Liability, of this policy is amended by adding the
following paragraph to the end of such Section VII:
 

 
(4) 
Solely with respect to anyClaims made against Independent Directors for which
coverage is provided under Section I, Insuring Clause, of this policy, the
Company shall provide a * Limit of Liability, which amount shall be separate and
in addition to the Limits of Liability set forth in Item 3(B) of the
Declarations (the "Additional Limit of Liability for Independent Directors").

 

 
(5) 
The Additional Limit of Liability for Independent Directors shall be excess of
any valid insurancethat is specifically excess to this policy and such excess
insurance must be completely exhausted by payment of loss, damages or defense
costs thereunder before the Company shall have any obligation to make any
payment on account of the Additional Limit of Liability for Independent
Directors.

 

 
(6)
Solely for the purposes of this Section VII, "Independent Director" means any
natural person, whowas, now is or shall become a duly elected or appointed
director of an Organization chartered in the United States of America, or a
holder of an equivalent position in an Organization that is chartered in any
jurisdiction other than the United States of America, who is not and has never
been an officer or employee of any such Organization.

 
(8)      AMEND REPORTING AND NOTICE
 
Section VIII, Reporting and Notice, is amended as follows:
 

 
(a)
Paragraph (1) of Section VIII is deleted and replaced with the following:

 

 
(1)
TheInsured Persons shall, as a condition precedent to exercising any right to
coverage under this policy, give to the Company written notice of any Claim as
soon as practicable after the in-house general counsel or risk manager of the
Parent Organization becomes aware of such Claim.

 

 
(b) 
The lead-in to Paragraph (2) of Section VIII, Reporting and Notice, is deleted
and replaced withthe following:

 

 
(2)
If during thePolicy Period or the Extended Reporting Period (if exercised) an
Insured Person or Organization:

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(9)       INCREASE ACQUISITION THRESHOLD
 
The reference to "ten percent (10%)" in Paragraph (2) Section XII,
Acquisition/Creation of Another Organization, is deleted and replaced with
"twenty-five percent (25%)".
 
The title and any headings in this endorsement/rider are solely for convenience
and form no part of the terms and conditions of coverage.
 
All other terms, conditions and limitations of this Policy shall remain
unchanged.
 

  [image1.jpg]     Authorized Representative  

 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
55 Water Street, New York, NY 10041
'Poll-free number: 1-800-677-9163
 
EMPLOYMENT PRACTICES LIABILITY POLICY
DECLARATIONS
 

THIS POLICY PROVIDES CLAIMS MADE AND REPORTED COVERAGE. THE COVERAGE IS PROVIDED
ON A DEFENSE WITHIN THE LIMITS BASIS. COSTS INCURRED BY THE INSURER IN DEFENDING
CLAIMS WILL REDUCE THE LIMITS OF LIABILITY. VARIOUS PROVISIONS IN THIS POLICY
RESTRICT COVERAGE. READ THE ENTIRE POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES
AND WHAT IS AND IS NOT COVERED.

 

Policy No: *     Renewal 00  *             Item I. PARENT ORGANIZATION:
AEROPOSTAI INC.     ADDRESS: 201 WILLOWBROOK: B .VD       WAYNE, NJ 07470      
    Item II.  POLICY PERIOD:  INCE:MON DATE : May 15, 2011     EXPIRATION DATE:.
May 15, 2012    
12:01 A.M.,local time at the address of
the Parent Organization as stated above.
        Item III. LIMIT OF LIABILITY: *     Maximum aggregate Limit of for all
Claims made per Policy Period and the Extended   Reporting Period, if appht.
ible under all Section 1. Insuring Agreements, including Defense Costs     Item
IV. RETENTION: *     Bach Claim: * (Retention is inclusive of Defense Costs)    
    Item V. THIRD PARTY COVERAGE ELECTED       Third Party Claim Coverage
Elected:       Sublimit of Liability:  *     Retention:  *           Item VI.
EXTENDED REPORTING PERIOD:       Extended Reporting Period ( If Purchased)      
                   Additional Premium: *     B.               Duration:  One
Year  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 

Item VII. COINSURANCE PERCENT:             Item VIII. PENDING Olt Plki()R DA 1E:
              A.       Section I. Insuring Agreement A.: August I, 1998    
B.        Section I. Insuring Agreement B.: August 1, 1998 ( if elected)        
  Item IX. CONTINUITY DATE: Mar 15, 2005           Item X. Notice and reporting
:               Notice of Claims and Potential Claims: All other notices to be
sent to:             Attn: Specialty Casualty Claims Attn: Employment Practices
Liability   Liberty International Underwriters Dept.. -liberty International
Underwriters   55 Water Street, 15 floor 55 Water Street, 18th floor     New
York, NY 10041 New York, NY 10041     Facsimile: 212-208-4290 LILIEPI-      
              ClainisReporting(q)libertynt.com             Item X.I. 
END(.)RSEMEN'TS FOR.MING PART' OF T S PoLIC1 l ISSC AlANCE:  1 5         Item
XII. SURCHARGES:       NJ Property-Liability Insurance Guaranty Association
Surcharge:  5675

 
This Declarations page, together with the Application, the attached Employment
Practices liability Policy Form, and all endorSements thereto, shall constitute
the contract between the Insurer and the Parent Organization. This Policy is
valid only if signed below by a duly authorized representative of the insurer.
 

/s/ Susan Klein     Authorized Representative   Date

 
/s/ Daniel C. Cohen
President
 
/s/ Dexter R. Legg
Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
 
(A Stock Insurance Company, hereinafter the "Insurer")
55 Water Street, New York, NY 10041
Toll-free number: 1-800-677-9163
 
EMPLOYMENT PRACTICES LIABILITY POLICY
 
(NOTICE: Words and anal phrases in bold, other than the headings, have a
specific meaning and are defined in Section III below.)
 
THIS POLICY PROVIDES CLAIMS MADE AND REPORTED COVERAGE. THE COVERAGE IS PROVIDED
ON A DEFENSE WITHIN LIMITS BASIS. COSTS INCURRED BY THE INSURER IN DEFENDING
CLAIMS WILL REDUCE THE LIMITS OF LIABILITY. VARIOUS PROVISIONS IN THIS POLICY
RESTRICT COVERAGE. READ THE ENTIRE POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES
AND WHAT IS AND IS NOT COVERED.
 
In reliance upon the truthfulneSs And Accuracy of the statements made in the
Application, which is attached and made a part of this Policy, and in
consideration of, and subject to, the payment of premium when clue, he Parent
Organization agreeing to pay the Retention specified in Item IV. of the
Declarations or Item V., it applicable and subject to the terms, conditions, and
exclusions of this Policy, the Insurer and the Insureds agree as follows:
 
I. INSURING AGREEMENTS
 
The Insurer will pay on behalf of the Insureds all Loss which they shall become
legally obligated to pay as a result of a Claim first made against an Insured
for a Wrongful Act raking place before or during the Policy Period, and reported
to the Insurer during the Policy Period, or Extended Reporting Period (if
applicable), pursuant to Section VI. of this Policy
 
B. Third Party Liability (Elective)
 
If Third Party Liability coverage is elected and is indicated in Item V. of the
Declarations, the Insurer will pay on behalf of the Insureds all Loss that, the
Insureds shall become legally obligated to pay as a result of a Third Party
Claim first made against the Insured for a Third Party Wrongful Act taking place
before or during the Policy Period, and reported to the Insurer during the
Policy Period or Extended Reporting Period, (if applicable) pursuant to Section
VI. of this Policy.
 
IL COVERAGE EXTENSIONS
 
A.    Spousal/Domestic Partner Liability
 
Under this subsection, the term "spouse" shall include any person recognized by
atay applicable federal, state, local or foreign law as having the same rights
as a lawful spouse.
 
Employment Practices Liability Policy
 
1

--------------------------------------------------------------------------------

 
 
If a Claim againstInsured Person includes a claim against the Insured Person's
lawful spouse soidy because of:
 

 
1.
such spouse's status as spouse of the Insured Person; or

 

 
2,
such spouse's ownership interest in property that the claimant seeks as recovery
for alleged Wrongful Acts or, if Third Party Liability' coverage is purchased,
Third Party Wrongful Acts of the Insured Person;

 
then all Loss that such spouse becomes legally obligated to pay on account of
such Claim shall be treated as Loss that the Insured Person becomes legally
obligated to pay on account of the Claim made against the Insured Person, only
if and to the extent such Loss would be covered if incurred by the Insured
Person. This coverage extension does not apply to any Claim alleging a Wrongful
Act or omission by the Insured Person's spouse.
 
B.    Estates and Legal Representatives
 
In the event of the death, incapacity, or bankruptcy of an Insured Person, any
Claim made against the estate, legal representatives, heirs, or the assigns of
such Insured Person for a Wrongful Act or, if Third Party Liability coverage is
elected, Third Party Wrongful Acts by such Insured Person, shall be deemed to be
a Claim against such Insured Person.
 
C.    Extended Reporting Period
 
If the Insurer or the Parent Organization fails or refuses to renew this Policy
or if the Parent Organization cancels this Policy, any Insured shall have the
right to an extension of the coverage granted by this Policy for the duration of
time set forth in Item 'VLB. of the Declarations following the effective date of
such cancellation or non-renewal. Such extension of coverage shall apply solely
with respect to Wrongful Acts and, if Third Party Liability coverage is elected,
Third Party Wrongful Acts taking place before the effective date of such
cancellation or non-renewal and otherwise subject to coverage under this Policy.
•A written request for this extension, together with payment of the Extended
Reporting Period Premium set forth in Item VI. 1. of the Declarations, must be
Made within 30 days after the effective date of cancellation or non-renewal of
the Policy. Such Extended Reporting Period Premium shall be deemed fully earned
as of such date. This extension shall not apply if this Policy is terminated by
the Insurer for failure to pay any premium when due.
 
The extension of coverage for the Extended Reporting Period shall not in any way
increase the Limit of Liability set forth in item Ill, of the Declarations.
 
D.    Punitive Damages Coverage
 
Loss shall include Punitive Damages to the extent such damages are insurable
under the laws of any state or jurisdiction which has a substantial relationship
to the Insured(s), the Insurer, this Policy or the Claim, provided that such
jurisdiction is:
 

 
1.
where the Punitive Damages were awarded or imposed;

 

 
2.
where die Wrongful Act, or if Third Party Liability coverage is elected, Third
Party Wrongful Act underlying the Claim took place;

 

 
3.
where either the.Insurer or any Insured is incorporated, has its principal place
of business or resides; or

 
where this Policy was issued or became effective.
 
If the Insured determines in good faith that Punitive Damages in a Claim are
insurable, the Insurer shall not challenge such determination unless required to
do so as a matter of public policy.
 
Employment Practices Liability Policy
 
2

--------------------------------------------------------------------------------

 


III. DEFINITIONS



 
A.
"Application" means the written application for this Policy and all attachments
and materials submitted in connection with or incorporated in the written
application. The Application shall be deemed attached and incorporated into this
Policy.

 
B.
"Claim" means:

 
a written demand against an Insured for monetary or non-monetary relief
(including any request to toll or waive any statute of limitations);
 
civil proceeding against an Insured for monetary or non-monetary relief which is
commenced by the service of a complaint, or similar pleading;
 
an arbitration or other alternative dispute resolution proceeding commenced by
the Insured's receipt: of a written request or demand for such proceeding;
 

 
4. 
a formal administrative or regulatory proceeding, including without limitation
any proceeding by or before

 
the Office of Federal Contract Compliance Program, the Equal Employment
Opportunity Commission, commenced by the Insured's receipt of a notice of
charges, or any other similar federal, state or local governmental authority
located anywhere in the world;
 
against any insured fear Wrongful Acts or, if Third Party :Liability coverage is
elected, Third Party Wrongful Acts, including any appeal from there.
 
Claim shall not mean any labor or grievance proceeding or arbitration that. is
subject to a collective bargaining agreement.
 
C.
"Defense Costs" means such reasonable and necessary, charges, fees, (including
but not limited to attorneys' fees and experts' fees) and expenses incurred in
defending or investigating a Claim, including the costs of mediation,
arbitration, or other alternative dispute resolution, and the premium for an
appeal, attachment or similar bonds. Defense Costs Ate included Within , and are
not in addition to the applicable Limit of Liability set .forth at Item III. of
the Declarations. The salary or other compensation of any Insured, Employee or
Executive Officer are not Defense Costs.

 
D.
"Employee" means any past, present, or future employee whose labor or service is
directed and controlled by the Insured Organization in the ordinary course of
business, including part-time, seasonal, volunteer, interns, prospective and
temporary employees as \Nell its individual employed in a supervisory or
managerial position. An individual who is leased to the Insured Organization
shall be an :Employee, but only while acting Within the scope of their
employment for the Insured Organization. Employee also means any independent
contractor who is alleging status as an. employee of the Insured Organization.
Independent contractor organizations are not Employees. Employees of Independent
contractors are also not Employees, except: for temporary or leased personnel
retained by an Insured, or persons claiming to be Employees, or persons
determined to be joint Employees retained by an Insured.

 
E.
"Executive Officer" means the Chairperson, President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Director of Human Resources,
Director of Risk Management, or in house General Counsel of the Insured
Organization, or the Insured Organization's functional equivalent for any such
tide.

 
"Insurer" means the insurer shown in the Declarations.
 
G.
"Insured(s)" means the Insured Organization and Insured Persons.

 
H.
"Insured Person(s)" means a natural persons who has been, now is, or shall
become:

 
Employment Practices Liability Policy
 
3

--------------------------------------------------------------------------------

 


Duly elected or appointed directors or officers of the Insured Organization or
with respect to a Subsidiary incorporated outside the United States, its
functional equivalent;
 
An Employee of the Insured Organization.
 
"Insured Organization" means collectively, the Parent Organization and any
Subsidiary, including any such entity operating as a debtor-in-possession.
 
"Interrelated \Wrongful Acts" means Wrongful Acts that are the same, related or
continuous, or Wrongful Acts that arise out of, it common nexus of Ant' fact,
circumstance, situation, event, transaction, cause or series of causally
connected facts, circumstances, situations, events, transactions, or causes.
 
"Loss" means the total amount which the Insureds become legally obligated to pay
on account of each Claim, for damages (including front pay and luck pa)),
judgments, settlements, pre- and post-judgment interest and Defense Costs for
which an insured becomes legally obligated to pay on account of any Claim for a
Wrongful Act, or if 'Third Parry Liability coverage is elected, Third Party
Wrongful Acts, subject to where coverage applies. Loss also includes liquidated
damages awarded under the Age Discrimination in Employment Act @ADEN, Equal Pay
Act (EPA), Family Medical Leave Act (FMLA), and Punitive Damages pursuant to
subsection II.D.
 
Loss shall nor include:
 

 
1. 
Civil or criminal fines or penalties imposed by law;

 

 
2. 
I :es;

 
Any amount for which the insureds are not financially liable or legally
obligated to pay;
 

 
4.
Employment-related benefits, stock options, perquisites, deferred compensation
or any other type of compensation other than salary, wages or bonus
compensation;

 

 
5.
Ant amount which is based upon, arising from, or in consequence of employment
reinstatement of the claimant by the Insureds or the continued employment of the
claimant;

 

 
6.
Any amount: which constitutes frontpia-, future damages or other future economic
relief or equivalent thereof, if the Insureds has the option pursuant to a
judgment or other final adjudication but fails to reinstate the claimant as an
Employee;

 
Amounts uninsurable under the law pursuant TO which this Policy is construed; or
 

 
8.
Any amount which constitutes severance payments or which is 'payable pursuant to
any severance, , benefit agreement, practice, or employment related policy.

 
"Parent Organization" means the company designated in Item I. of the
Declarations.
 
M.
"Policy Period" means the period from the inception date set forth in Item IL of
the Declarations to the expiration date set forth in Item IL of the
Declarations, or its earlier termination pursuant to Section

 
N.
"Punitive Damages" means punitive or exemplary damages or the multiple portions
of multiplied damages.

 
O.
"Retaliation"means any retaliatory treatment by an Insured relating to or
alleged to be in response to any of the following actual, threatened or
attempted activities:

 

 
1.
The disclosure by an Employee to a superior or to any governmental agency of any
act by an Insured which act is alleged to be a violation of any federal, state,
local or foreign law, common or statutory, or any rule or regulation promulgated
thereunder;

 
Employment Practices Liability Policy
 
4

--------------------------------------------------------------------------------

 
 

 
2.
The exercise by anEmployee of any right that such Employee has under law; or

 
The tiling by an Employee of any claim under the Federal False Claims Act or any
similar federal, state, local or foreign "whistle-blower" law.
 
P.
"Subsidiary" means any entity in which more than fifty percent. (50V, of the
outstanding securities or voting rights representing the present right to vote
for election of directors or equivalent positions are owned, in any combination,
by one or more Insured Organizations.

 
Q.
"Third Party" means any natural person who is a customer, vendor, service
provider or other business invitee of the Insured Organization. Third Party
shall not include any Employee.

 
R.
"Third Party Claim"means any Claim by or on behalf of a Third Party rhat alleges
a Third Party Wrongful Act.

 
"Third Party Wrongful Act" means:
 
Discrimination or harassment against a Third Party, based upon age, gender,
race, color, national origin, religion, creed, marital status, sexual
orientation or preference, gender identity or expression, genetic make up
testing, pregnancy, HIV or other health status, disability, or other protected
status under federal, state or local law.
 
"Wrongful Act" means one or -lore of the following by an Insured in their
capacity as such:
 

 
1.
Wrongful Termination of an Employee;

 

 
2.
Retaliation by an Insured(s) against an Employee;

 

 
3.
Employment related misrepresentation against an Employee or an applicant for
employment with an Insured Organization;

 

 
4. 
Employment related libel, slander, false arrest, humiliation, negligent
infliction of emotional distress, defamation or. invasion of privacy against an
Employee;

 

 
5. 
Wrongful failure to employ or promote, wrongful discipline, wrongful deprivation
of career opportunity, wrongful demotion or adverse change in terms, conditions
or status of employment; wrongful failure to grant tenure, negligent hiring or
supervision, negligent training, negligent evaluation or retention, wrongful
reference, wrongful failure to provide or enforce corporate policies and
procedures related to employment;

 

 
6. 
Employment related sexual or other workplace harassment, including quid pro quo,
and hostile work environment;

 

 
7. 
Employment discrimination, including discrimination based upon age, gender,
race, color, national origin, religion, creed, marital status, sexual
orientation, or preference, gender identity or expression, genetic makeup, or
refusal to submit to genetic testing, pregnancy, disability, HIV or other health
status, Vietnam Era Veteran or other military status, or other protected status
established under federal, stare or local law;

 

 
8. 
Violation of the Family Medical Leave Act (FMLA);

 

 
q. 
Violation of an individual's civil rights relating to any of the above.

 
"Wrongful Termination" means termination (either actual or constructive) of an
employment relationship in a manner which is wrongful or against the law,
including breach of an implied agreement.
 
Employment Practices Liability Policy
 
5

--------------------------------------------------------------------------------

 


IV. EXCLUSIONS
 
A 
The Insurer shall not be liable to make any payment for Loss in connection with
any Claim against an Insured:

 

 
1.
for bodily injury, sickness, disease, death of any person, or for damage to,
destruction of, or loss of use of any tangible property; however, this exclusion
shall not apply to emotional distress, mental anguish, or humiliation;

 

 
2.
based upon, arising from, or in am way related to any fact, circumstance, or
situation which has been the subject of any written notice under any insurance
policy of which this Policy is a renewal or replacement or under any other
policy.

 
based upon, arising from, or attributable to any demand, suit, or other
proceeding pending against any Insured on or prior to the applicable Prior
Litigation Date set forth in item VIII. of the Declarations, or any fact,
circumstance or situation underlying or alleged therein;
 

 
4.
based upon, arising from, or attributable to any alleged 'violation of the
responsibilities, obligations, Or duties imposed by law;

 
 
a)
any stare, federal or local law governing workers' compensation, unemployment
insurance, social security, disability benefits or similar law; the -Employee
Retirement Income Security Act of 1974 (except Section 510 thereof); the
Occupational Safety and Health Act; the Federal False Claims Act; the Fair Labor
Standards Act (except the Equal Pay Ad) any other similar state or local law
concerning wage and hour practices, including but not limited to any Claim for
overtime, off-the-clock work, failure to provide rest or meal periods, failure
to reimburse expenses, improper classification of employees as exempt or
non-exempt, failure to timely pay wages, conversion, unjust enrichment or unfair
business practices; provided, however, that this shall not apply to a Claim by
an Employee for Retaliation based upon the actual or alleged exercise by an
Employee of any rights by reason of the foregoing statues, rules or regulations.

 
 
b)
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Racketeer
Influenced and Corrupt Organization Act; the National Labor Relations Acts,
Labor Management Relations Act, or any similar state or local law that pertains
to the rights of employees with respect to Union, unionizing, or collective
activities in the workplace or any obligations of employers with respect to such
employee activities: however, this exclusion will not apply to any Claim for
Retaliation with respect to the foregoing.

 
based upon, arising from, or in any way related to any actual or alleged
obligation of arty Insured under any express written contract or agreement; this
exclusion shall not apply if and to the extent such obligation would have
existed in the absence of the written contract or agreement; 6
 
for Loss attributable to or arising out of a criminal investigation or criminal
proceeding brought against any Insured in any jurisdiction.
 
For purposes of determining the applicability of any exclusions, the Wrongful
Act of any Insured Person shall not be imputed to any other Insured Person.
 
B.
The Insurer shall not be liable for that part of Loss, other than Defense Costs
in connection with any Claim against an Insured:

 

 
I.
the cost associated with providing reasonable accommodations requited by the
Americans with Disabilities Act of 1990, or any amendment thereto, or any
similar federal, state or local law;

 
Employment Practices Liability Policy
 
6

--------------------------------------------------------------------------------

 
 

 
2.
the costs associated with costs of training, re-education, sensitivity or
minority development programs or other corporate programs, policy or seminars;

 

 
3.
based upon, arising from, or attributable to any actual or alleged violation of
responsibilities, obligations or duties for the Worker Adjustment and Retraining
Notification Act.

 
V. LIMITS OF LIABILITY, RETENTIONS AND COINSURANCE
 
A. 
Limit of Liability

 

 
1.
The maximum amount payable by the Insurer for all Loss under this 'Policy shall
be the amount set forth in Item lift, of the Declarations. Defense Costs paid by
the Insurer arc included in and shall reduce the Limit of

 
 
All Claims arising from the same Wrongful Act or Interrelated Wrongful Acts
shall be deemed one Claim and shall lie deemed first made on the date the
earliest of such Claims is first made, regardless of whether such date is before
or during the Policy Period or Extended Reporting Period, if applicable.

 
 
Claims subject to Insuring Agreement 1.13. are subject to the Third Party
'lability coverage Sublimit of Liability and Retention specified in Item V. of
the Declarations. The sublimit is the maximum aggregate amount that the Insurer
will pay for all Loss from all Third Party Claims, and is subject to, part of,
and not in addition to, the Limit of Liability in Item Ill. of the Declarations.

 
B. 
Retention

 
The Insurer shall be liable for only that part of Loss arising from a Claim
which is excess of the Retention amount only set forth in Item IV. of the
Declarations or Item V., if applicable. The Retention shall be uninsured and
shall be paid only by an Insured, regardless of the number of claimants, Claims
made, or Insureds against whom a Claim is made.
 
in the event the Insured Organization is unable to indemnify or advance costs on
behalf of an Insured Person due to its financial insolvency, no Retention will
apply to such Claim
 
Coinsurance Percent
 
The Insurer shall be liable for that portion of Loss for each Claim, excess of
the Retention, specified as the applicable Coinsurance Percent in item VIII. of
the Declarations. The Insurers liability for Loss for each Claim shall apply
only to that portion of Loss in excess of the applicable Coinsurance Percent
specified in Item VII. of the Declarations. The Insurer shall have no obligation
for such Coinsurance Percent.
 
VI. DEFENSE COSTS , SETTLEMENT, REPORTING AND NOTICE
 

 
A.
Defense Costs and Settlements

 

 
1.
The Insurer shall have the right and duty to defend any Claim against the
Insureds to which this Policy applies, even if the allegations in the Claim are
groundless, false or fraudulent. The Insurer's right and duty to defend
includes, without limitation, the right and duty to appoint defense counsel.
Amounts the Insurer pays for Defense Costs reduce the Limit of Liability.

 

 
2.
The Insurer's right and duty to defend any Claim or to pay any Loss shall
terminate upon the Insurers payment of the Limit of Liability stated in Item
III. of the Declarations. if the Insurer's right and duty to defend any Claim
terminates, by reason of payment of the Limit of Liability, the Insurer has the
right to withdraw from any further .defense of any Claim by tendering control of
said defense to the Insureds against whom the Claim is made.

 
Employment Practices Liability Policy
 
7

--------------------------------------------------------------------------------

 
 
The Insureds shall not incur any Defense Costs, admit any liability, assume any
obligation, agree to any settlement, or make any settlement offer with respect
to any Claim without the Insurer's prior written consent, which shall not be
unreasonably withheld. Notwithstanding the foregoing, the Insurer's consent
shall not be required with respect to any Claim if the total Loss {inclusive of
Defense Costs) arising from such Claim is less than * of the applicable
Retention set forth in Item IV. of the Declarations or Item V., if applicable.
The Insurer shall nor be liable for any settlement, Defense Costs, assumed
obligation or admission to which it has not consented.
 
If with respect to any settlement offer or demand made in writing for a Claim
for which the Insurer requests that the Insureds consent and an Insured should
withhold such consent then if the total Loss incurred on account of such Claim
is more than what would have been incurred had the Insureds consented to such
settlement offer or demand, then the Coinsurance Percent applicable to such
excess Loss shall be increased by adding * to the percent number shown in Item
VII. of the Declarations.
 
If the Insurer or the Insureds recommend a settlement of a Claim which is
consented to by the Insurer and the Insureds, the Retention Amount shall be
retroactively reduced by * if such settlement was agreed to by the insureds
within thirty (30) days of the claimants initial monetary demand.
 

 
6.
The Insured shall give to the Insurer all information, assistance, and
cooperation, including providing all such documents and testimony, as the
Insurer reasonably may require and, in the event of a Claim, and an Insured
shall do nothing that may prejudice the Insurer's position or its potential or
actual rights of recovery.

 
B.
Reporting and Notice

 
A Claim shall be deemed to have first been made when received by an Insured.
 

 
2.
As a condition precedent to any rights under this Policy, the Insureds shall
give to the Insurer as soon as practicable written notice of any Claim or Third
Party Claim, if applicable, first made against any Insured during the Policy
Period or the Extended Reporting Period but in no event later than:

 
ninety (90) days after the expiration of the Policy Period; or
 
b)    the expiration of the Extended Reporting Period (if purchased).
 
If during the Policy Period an Insured should become aware, of any fact,
circumstance or Wrongful Act that reasonably may be expected to give rise to a
Claim, and if such circumstance or Wrongful Act is reported to the Insurer
during the Policy Period in writing with particulars as to the nature and date
of such circumstance or Wrongful Act, the identity of any potential -claimant,
the identity of any Insured, including that of any natural person, involved in
such circumstance or Wrongful Act, and the Manner in which the Insured first
became aware of such circumstance or Wrongful Act, then any Claim subsequently,
arising from such circumstance or Wrongful .Act shall be deemed under this
Policy to be a Claim made during the Policy Period.
 

 
4.
Notice of any Claim, circumstance, Wrongful Act or Third Party Wrongful Act, if
applicable, first made during the Policy Period shall be in writing and given by
prepaid express courier, certified mail, email or facsimile to the address show
in Item X. of the Declarations.

 
All other notices under any provision of this Policy shall be sent in writing by
prepaid express courier, certified mail or facsimile and shall be effective upon
receipt thereof by the addressee. Notice to the Insureds shall be given to the
Parent Organization at the address shown in Item I. of the Declarations. .Notice
to the Insurer shall be given to the appropriate party at the address set forth
in Item X. of the Declarations.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
Employment Practices Liability Policy
 
8

--------------------------------------------------------------------------------

 
 
VII. GENERAL CONDITIONS
 
A. 
Representations and Severability respect to Application

 
The Insureds represent that the statements and representations contained in the
Application arc true and shall be deemed material to the acceptance of the risk
or the hazard assumed be the Insurer under this Policy. This Policy is issued in
reliance upon the truth of such statements and representations.
 

 
2.
TheInsureds agree that if the Application contains any material statements or
representations that are untrue, this Policy shall he void as to:

 

 
a)
anyInsured Person who knew the facts that were not truthfully disclosed,
provided that such knowledge shall not be imputed to any other Insured Person;

 

 
b)
theInsured Organization, if any Executive Officer knew the facts that were not
truthfully disclosed; whether or not such Insured Person or Executive Officer
knew of such untruthful disclosure in the Application.



 
B. 
Other Insurance

 
Unless expressly written to he excess over other applicable insurance, this
Policy is intended to provide primary insurance; provided that if any Loss
arising from any Claim made against any Insured is also insured under another
valid and collectible poiicy(ies), then this Policy shall share such Loss with
such other poltcy(ies) pro rata based on the respective Limits of Liability set
forth in the Declarations for this Policy and such other poiicy(ies).
 
 
Changes in. Exposure

 

 
1.
Acquisitions ofParent Organization
 
IF during the Policy Period:

 

 
a)
the Parent Organization merges into or consolidates with another entity such
that the Parent Organization is not the surviving entity; or

 

 
b)
another entity, organization, or person or group of entities and/or persons
acting in concert acquires stock or voting rights that result in ownership or
voting control by the other entity(ies) or person(s) of more than fifty (50%) of
the outstanding stock representing the present right to vote for the election of
directors of the Parent Organization, then coverage shall continue until the
later of:

 

 
i. 
termination of thePolicy Period, or

 

 
ii. 
any subsequent date the to which theInsurer may agree by endorsement,

 
but only with respect for Claims arising out of Wrongful Acts or, if Third Parry
Liability coverage is elected, Third Party Wrongful Acts taking place prior to
such merger, consolidation or acquisition. As a condition precedent to any
coverage extension pursuant to this subsection, the Parent Organization shall
give written notice of such merger, consolidation or acquisition to the Insurer
as soon as practicable, together with such information as the Insurer may
reasonably require. Any Claim made and reported during such coverage extensions
shall be deemed to have been made during the Policy Period in which such merger,
consolidation or acquisition occurred.
 

 
2.
Acquisition or Creation of Another Organization

 
If during the Policy Period the Parent Organization:
 
Employment Practices Liability Policy
 
9

--------------------------------------------------------------------------------

 
 

 
a)
Acquires securities or voting rights in another entity or creates another entity
that., as a result of such acquisition or creation, becomes a Subsidiary, or

 

 
b)
 Acquires any entity by merger into or consolidation with the Insured
Organization,

 
Then such entity and its Insured Persons shall be Insureds under this Policy but
only with respect to Wrongful Acts, or it Third Party Liability coverage is
elected, Third Party Wrongful Acts taking place after such acquisition or
creation unless the Insurer agrees after presentation of all appropriate
information, to provide coverage by endorsement for Wrongful Acts or Third Party
Wrongful Acts by such Insureds raking place prior to such acquisition or
creation.
 
If the total number of existing employees of the newly created or acquired
Subsidiary is greater than twenty percent (20%) of the total number of Employees
of the Insured Organizations, then the Parent Organization as a condition
precedent to coverage with respect to such new Insureds, the Parent Organization
shall give written notice of such acquisition or creation to the Insurer at the
address indicated in Item X. of the Declarations as soon as practicable, but no
later than ninety (90) days after the effective dare of such acquisition or
creation, together with such information the Insurer may require 'and shall pay
any additional premium required by the Insurer.
 
D. 
Subrogation

 
If the Insurer pays any Loss under this Policy, the Insurer shall be subrogated
to the extent of such payment to all rights of recovery thereof, including
without limitation, against an Insured. The Insureds shall execute all papers
required and shall do everything that may be necessary to secure and preserve
such rights, including the execution of such documents necessary to enable the
Insurer effectively to bring suit in the name of the Insureds.
 
E. 
Authorization Clause

 
The Insureds agree that the Parent Organization in Item I. of the Declarations
Shall. act on their behalf with respect to coverage issues under this Policy,
including without limitation the giving and receiving of notices hereunder, the
payment or return of premiums, and the negotiation and acceptance of
endorsements.
 
Amendment, Assignment and Headings
 

 
t.
Any amendment to this Policy or assignment of an interest in this Policy, in
whole or in part, shall be effective only if made by endorsement to this Polity
signed be an authorized representative of the Insurer.

 
The headings to the provisions in this Policy, including those found in any
endorsements attached hereto, are provided for convenience only and do not
affect the construction hereof.
 
G.
TTerritory and Valuation

 
All premiums, Limits of Liability, Retentions, Loss and other amounts under this
Policy are expressed and payable in the currency of the United States of
America. If judgment is rendered, settlement is denominated or another element
of Loss under this Policy is stated in a currency other than the United States
of America dollars, payment under this Policy shall be made in United States
dollars at the rate of exchange published in The Wall Street Journal on the date
the final judgment is reached, the amount of the settlement is agreed upon or
the other element of Loss is due respectively.
 
the extent legally allowed, coverage under this Policy shall extend to Claims
made and Wrongful Acts and, if Third Parry Liability coverage is elected, Third
Party Wrongful Acts occurring anywhere in the World.
 
FL Termination
 
Employment Practices Liability Policy
 
10

--------------------------------------------------------------------------------

 


This Policy shall terminate at the earliest of the following:
 

 
I.
upon expiration of thePolicy Period as set forth in Item II. or the
Declarations;

 

 
2.
twenty (20) days after receipt by the Parent Organization of a written notice of
termination from the Insurer for failure to pay premium when due; or

 

 
3.
at such other time when the Parent Organization cancels this Policy.

 
The Insurer shall refund the unearned premium computed at customary short rates
if this Police is terminated by the Parent Organization. Under any other
circumstances the refund shall be computed pro ram.
 
1.
No Action Against Insurer

 
No action shalt be taken against the Insurer unless, as a condition precedent
thereto, there shall have been full compliance with all of the terms of this
Policy, or the amount: of the insureds obligation to pay shall have been Finally
determined either by judgment
 
against the Insureds after actual trial, or by written agreement of the
Insureds, the claimant and the Insurer.
 
No person or organization shall have the right under this Policy to join the
Insurer as a party to any action against. the Insureds, nor shall the Insurer be
impleaded by the insureds or their legal representatives.
 
 
/s/ David C. Cohen
President
 
 
/s/ Dexter R. Legg
Secretary

 
Employment Practices Liability Policy
 
11

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]

 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 1
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
WARN DEFENSE COST SUBLIMIT ENDORSEMENT
 
It is agreed that Section IV. EXCLUSIONS B.3 is amended by adding the following:
 
Solely with respect to coverage afforded by reason of this endorsement:
 
a. 
Item Ill. Sublimit of Liability Amount:     (A)    Each Claim. *            (
B)    Each Policy Period *        
b.   
hens IV. Retention Amount: *   Each Claim *

 
'ibis Sublirnit shall be part of and nor in addition to the Limits of Liability,
 
All other terms, conditions and exclusions of the Police remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 2
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.

 
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
NON DUTY TO DEFEND ENDORSEMENT
 
It is hereby agreed that Section VI. Is deleted in its entirety and replaced by
the following:
 
VI. DEFENSE COSTS, SETTLEMENT, REPORTING AND NOTICE
 
A. Defense Costs and Settlements
 
1.
The Insureds retain responsibility to defend any Claim. The Insurer shall have
no duty to provide a defense to any Claim. Defense Costs are a part of Loss. All
Defense Costs are subject to hourly rate caps as follows:* an hour for attorney
rate cap and * an hour for paralegals.

 
The Insured shall be responsible for all Defense Costs in excess of the above
referenced rate caps. The rates referenced above shall apply within applicable
Retention Amount and apply through conclusion of the Claim.
 
2.
fhe Insureds have the right to select defense counsel, subject to Liberty's
written consent, which will not. be

 
unreasonably withheld. The Insureds must give the insurer, in writing, notice of
their selection of defense counsel within forty-five (45) days of the time
Defense Costs exceed *. Any attorney designated as defense counsel to represent
any Insureds pursuant to this policy shall comply with our litigation management
guidelines. They shall have a minimum of 5 years of employment and labor law
experience, shall have no conflict or potential conflict with the Insureds they
represent, and shall cooperate with us and our monitoring counsel in defense of
the Claim.
 
3.
The Insureds shall not incur any Defense Costs, admit any liability, assume any
obligation, agree to any settlement, or make any settlement offer with respect
to any Claim without the Insurer's prior written consent, which shall not be
unreasonably withheld. Notwithstanding the foregoing, the Insurer's consent
shall not be required with respect to any Claim if the total Loss (inclusive of
Defense Costs) arising from such Claim is less than sixty percent (60%) of the
applicable Retention set forth in Item IV. of the Declarations or Item V., if
applicable. The Insurer shall not beliable for any settlement, Defense Costs,
assumed obligation or admission to which it has not consented.

 
If with respect to any settlement offer or demand made in writing for a Claim
for which the Insurer requests that the Insureds consent and an Insured should
withhold such consent then if the total Loss incurred on account of such Claim
is more than what would have been incurred had the Insureds consented to such
settlement offer or demand, then the Coinsurance Percent applicable to such
excess Loss shall be increased by adding * to the percent number shown in Item
VII. of the Declarations.
 
5.
If the Insurer or the Insureds recommend a settlement of a Claim which is
consented to by the Insurer and theInsureds, the Retention Amount shall be
retroactively reduced by * if such settlement was agreed to by the Insureds
within thirty (30) days of the claimant's initial monetary demand.

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


6.
The Insured shall give to the Insurer all information, assistance, and
cooperation, including providing all such documents and testimony, as the
Insurer reasonably may require and, in the event of a Claim, an Insured shall do
nothing that may prejudice theInsurer's position or irs potential or actual
rights of recovery.

 
B.
Reporting and Notice

 

 
1.
As a condition precedent to any rights under this Policy, the Insureds shall
give to the Insurer as soon as

 
practicable written notice of any Claim or Third Party Claims if applicable,
first made against any Insured during the Policy Period or the Extended
Reporting Period derailed herein.
 
The Insureds shall, supply a annual bordereau of all Claims or Third Party
Claims of which it's human resource department, risk management department,
general counsel, internal legal department and controller is aware or has
received notification. These bordereaux shall be supplied no later than sixty
(60) days before the end of the Policy Period, any extension of the Policy
Period or Extended Reporting Period, if applicable and shall include to the
extent practicable:
 

 
a) 
the date of the Claim orThird Party Claim, if applicable;

 

 
b) 
the date(s) of the acts alleged to have given rise to theClaim or Third Party
Claim, if applicable;

 

 
c) 
the names of the parries and forum of the Claim orThird Party Claim, if
applicable;

 

 
d) 
the names of the counsel selected to defend theClaim or Third Party Claim, if
applicable;

 

 
c)
the amount of the Defense Costs ncurred in the defense of the Claim or Third
Party Claim, if applicable

 
the current status of theClaim or Third Party Claim, if applicable.
 

 
g)
details of any offers of settlement made in the Claim or Third Party Claim, it
applicable;

 
Any Claim or Third Party Claim, if applicable, listed on this bordereau of which
notice thereof or the circumstances giving rise thereto was not previously given
to us shall be deemed to be first notice thereof at the time the bordereau is
submitted.
 
Not withstanding the above, if the anticipated Defense Costs phis the
anticipated costs of resolving any Claim or Third Party Claim, if applicable, or
the circumstances which may give rise to Claim or Third Party Claim, if
applicable (which the anticipated costs of settlement or judgment), reach or
exceed * or upon notification of the filing or-consolidation of a lawsuit or an
administrative action with five (5) or more plaintiff's or purported class, the
Insured shall provide notification of this event as soon as practicable, but no
later than thirty (30) days. Separate notice of such Claims or Third Party
Claims, if applicable, must be given. Bordereau reporting of such Claims or
Third Party Claims, if applicable, is not. timely notice under this Policy.
 

 
2.
If during thePolicy Period an Insured should become aware of any fact,
circumstance or Wrongful Act that reasonably may be expected to give rise to a
Claim, and if such circumstance or Wrongful Act is reported to the Insurer
during the Policy Period in writing with particulars as to the nature and date
of such circumstance or Wrongful Act, the identity of any potential claimant,
the identity of any insured, including that of any natural person, involved in
such circumstance or Wrongful, Act, and the manner in which the Insured first
became aware of such circumstance or Wrongful Act, then any Claim subsequently
arising from such circumstance or Wrongful Act shall be deemed under this POlicy
to be a Claim made during the Policy Period.

 

 
i.
Notice of any Claim, circumstance, Wrongful Act or Third Party Wrongful Act, if
applicable, first made during the Policy Period shall be in writing and given by
prepaid express courier, certified mail, email or facsimile to the address show
in hem X. of the Declarations.

 

 
4.
All other notices under any provision of this Policy shall. be sent in writing
by prepaid express courier, certified mail or facsimile and shall be effective
upon receipt thereof by the addressee. Notice to theInsureds shall be given to
the Named Insured at the address shown in Item I. of the Declarations. Notice 10
the Insurer shall be given to the appropriate party at the address set forth in
Item X. of the Declarations.

 
All other terms, conditions and exclusions of the. Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 
 
[logo_liberty.jpg]

LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 3
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

S ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFUL!
 
LOSS PREVENTION CREDIT ENDORSEMENT
 
it is understood and agreed that Section LI is amended by addition of the
following:
 

 
E.
Loss Prevention Services Credit Against Retention

 
If during the Policy Period the Insured with the prior consent of the Insurer.
incurs fees or costs in the form of Loss Prevention Services from a provider
approved by the Insurer and a Claim is subsequently made or deemed made during
the Policy Period, the amounts paid by the Insured for such Lots Prevention
Services shall be credited against the retention amount applicable to such Claim
up to a maximum of * of the retention amount. This credit shall only apply to
the first Claim made after the Loss Prevention Services were provided.
 
For the purposes of this endorsement, Loss Prevention Services means:
 

 
1.
legal compliance audits of the Insured's human resources practices and policies,
including development or review of employee handbooks, employment application,
harassment policies, affirmative action plans and policies regarding hiring,
retention, promotion, discipline and discharge of Employees;

 

 
2.
training programs on employment issues;

 
advice and counseling on matters which have the potential to give rise to
aClaim.
 
All other terms, conditions and exclusions of the. Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 4
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
MASS/CLASS/MULTI-PARTY ACTION ENDORSEMENT
 
It is hereby understood and agreed that Item IV. RETENTION: on the Declaration
Page is deleted in its entirety and replaced with the following:
 

Item IV. RETENTION:   *         Each Claim:   *         Indemnifiable Loss with
respect to threatened,           purported, certified or decertified class
actions, mass actions or art Claim brought on behalf of five or more plaintiffs
or claimants:     *

 
All other terms, conditions and exclusions of the Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 5
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
U.S. ECONOMIC AND TRADE SANCTIONS ENDORSEMENT
 
Whenever coverage provided by this policy would be in violation of any U.S.
economic or trade sanctions such as, but not limited to, those sanctions
administered and enforced by the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC"), such coverage shall be null and void.
 
Similarly, any coverage relating to or referred to in any certificates or other
evidences of insurance or any claim that would be in violation of -U.S. economic
or trade sanctions as described above shall also be null and void.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 6
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE :POLICY. PLEASE READ IT CAREFULLY.
 
DISCLOSURE — TERRORISM RISK INSURANCE ACT
                                                                           



THIS ENDORSEMENT IS MADE PART OF YOUR POLICY PURSUANT TO THE TERRORISM RISK
INSURANCE ACT.
 
In accordance with the Terrorism Risk. Insurance Act, including amendments,
CTRIA" or the "Act"), we are required to 'provide you with a nonce of the
portion of your premium attributable to coverage for "certified acts of
terrorism," the federal share of payment of losses from such acts, and the
limitation or "cap" on our liability under the Act.
 
Disclosure of Premium
 
The Company has made available coverage for "certified acts of terrorism" as
defined in the Act. If purchased, the portion of your premium attributable to
coverage for "certified acts of terrorism" is shown in the Declarations,
Declarations Extension Schedule or elsewhere by endorsement in your policy.
 
Federal Participation In Payment Of Terrorism Losses
 
If an individual insurers losses exceed a deductible amount specified in the
Act, the federal government will reimburse the insurer for 85% of losses paid in
excess of the deductible, provided that aggregate industry losses from a
"certified act of terrorism" exceed $100 million.
 
Cap On Insurer Participation In Payment Of Terrorism Losses
 
If aggregate insured losses attributable to "certified acts of terrorism" exceed
5100 billion in a calendar year and we have met our deductible under the Act, we
shall not be liable for the payment of any portion of the Amount of such losses
that exceeds $100 billion. Nor shall Treasury make Any payment for any portion
of the amount of such losses that exceeds 5100 billion. In such case, insured
losses up to that amount are subject to pro rata allocation in accordance with
procedures established shed by the Secretary of the Treasury.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 7
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 
This endorsement modifies insurance provided under the above captioned policy.
 
A.
Cap On Certified Terrorism Losses

 
"Certified act of terrorism" means an act that is certified by the Secretary of
the Treasury, in concurrence with the Secretary of State and the Attorney
General of the United States, to be an act of terrorism pursuant to the federal
Terrorism Risk insurance Act. The criteria contained in the Terrorism Risk
Insurance Act for a "certified act of terrorism" include the following:
 
1.
The act resulted in insured losses in excess of * in the aggregate, attributable
to all types of insurance subject to the Terrorism Risk Insurance Act; and

 
2.
The act is a violent act or an act that is dangerous to human life, property or
infrastructure and is commit-ted by an individual or individuals as part of an
effort to coerce the civilian population of the United States or to influence
the policy or affect the conduct of the United States Government by coercion.

 
If aggregate insured losses attributable to terrorist acts certified under the
Terrorism Risk insurance Act exceed $100 billion in a Program Year (January 1
through December 31) and we have met our insurer deductible under the Terrorism
Risk Insurance Act, we shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion, and in such case insured losses
up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
 
B.
Application Of Exclusions

 
The terms and limitations of any terrorism exclusion, or the inapplicability or
omission of a terrorism exclusion, do not serve to create coverage for any loss
which would otherwise be excluded under this Coverage Parr or Policy, such as
losses excluded by the Nuclear Hazard Exclusion or the War And Military Action
Exclusion.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 
 
[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 8
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
AMEND DEFINITION OF SUBSIDIARY ENDORSMENT
 
This endorsement modifies insurance provided under he following:
 
Section III. P. Definition of "Subsidiary" is deleted and replaced by the
following:
 
P.
"Subsidiary"means any entity owned by the Insured Organization, directly or
indirectly, along with the power to direct or cause the direction of the
management and policies of the subsidiary, whether through the ownership of
voting securities, by contract, or othetwise.

 
All other terms, conditions and exclusions of the Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 
 
[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 9
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CARE: "I L.Y.
 
BANKRUPTCY ENDORSEMENT
 
It is agreed that:
 
The Insured's bankruptcy shall not relieve the Insurer of any of its obligation
under the Policy.
 
All other terms, conditions and exclusions of the t'ol.icv remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 10
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
CRIMINAL PROCEEDINGS - CLAIMS DEFINITION ENDORSMENT
 
This endorsement modifies insurance provided under the following:
 
Section Ill.. B. Definition of Claim is deleted and replaced hy the following:
 
B.
"Claim" means:

 
1.
a written demand against an Insured for monetary or non-monetary relief
(including any request: to toll or waive any statute of limitations);

 
2.
A civil proceeding against an Insured for monetary or non-monetary relief which
is commenced by the service of a complaint, or similar pleading;

 
 
an arbitration or other alternative dispute resolution proceeding commenced by
theInsured's receipt of a written request or demand for such proceeding;

 
4.
a formal administrative or regulatory proceeding, including without limitation
any proceeding by or before the Office of Federal Contract Compliance Program,
the Equal Employment Opportunity Commission, commencedby the Insured's receipt
of a notice of Charges, or any other similar federal, state or local
governmental authority located anywhere in the world;

 
 
a criminal proceeding brought against anyInsured in any jurisdiction.

 
 
against anyInsured for Wrongful Acts or, if Third Party Liability coverage is
elected, Third Party Wrongful Acts, including any appeal from there.

 
 
Claimshall not mean any labor or grievance proceeding or arbitration that is
subject ro a collective bargaining agreement.

 
All other terms, conditions and exclusiOns of the Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]

LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 11
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
EXCLUSION ENDORSEMENT
 
it is hereby understood and agreed that Section IV. Exclusions, A (1)-(6) of the
Policy, is deleted and replaced the following:
 
IV. EXCLUSIONS
 

 
A.
'1TheInsurer shall riot be liable to make any payment for Loss in connection
with am Claim aga 1st an Insured:

 
1.
for lxxiily injury, sickness, disease, death of any person, or for damage to,
destruction of or loss of use of any tangible property; however, this exclusion
shall not apply to emotional distress, mental anguish, or humiliation;

 
2.
based upon, arising from, or in any way related to any fact, circumstance, or
situation which has been the subject of any written notice under any insurance
policy of which this Policy is a renewal or replacement.

 



3.
based upon, arising from, or attributable to any demand, suit, or other
proceeding pending against any Insured on or prior to the applicable Prior I
.itigation Date set forth in Item VW. of the Declarations, or any fact,
circumstance or situation underlying or alleged therein;

 
4.
for any alleged violation of the responsibilities, obligations, or duties
imposed by law;

 

 
a)
any state, federal or local law governing workers' compensation, unemployment
insurance, social security, disability benefits or similar law; the Employee
Retirement Income Security Act of 1974 (except Section 510 thereof); the
Occupational Safety and Health Act; the Federal False Claims Act; the Fair Labor
Standards Act (except the Equal Pay Act) any other similar stateor local law
concerning wage and hour practices, including but not

 
   
limited to anyClaim for overtime, off-the-clock work, failure to provide rest or
meal

 
  
periods, failure to reimburse expenses, improper classification of employees as
exempt or non-exempt, failure to timely pay wages, conversion, unjust.
enrichment or unfair business practices; provided, however, that this shall not
apply to aClaim by an Employee fOr Retaliation based upon the actual or alleged
exercise by an Employee of any rights by reason of the foregoing statues, rules
or regulations.

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 
 

 
b)
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Racketeer
influenced and Corrupt. Organization Act; the National Labor Relations Acts,
Labor Management Relations Act, or any similar state or local law that pertains
to the rights of employees with respect to Union, unionizing, or collective
activities in the workplace or any obligations of employers with respect to such
employee activities: however, this exclusion will nor apply to any Claim for
Retaliation with respect to the foregoing.

 
based upon, arising from, or in any way related to any actual or alleged
obligation of any insured under any express written contract or agreement; this
exclusion shall not apply if and to the extent such obligation would have
existed in the absence of the written contract or agreement;
 
other terms, conditions and exclusions of the Policy remain unchanged.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 12
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAR FU
 
EXTENDED REPORTING PERIOD ENDORSEMENT
 



It is hereby agreed and understood that Item VI. of the Declarations is deleted
in its enitrete and replaced with the following:
 

Item VI. EXTENDED REPORTING PERIOD COVEAGE       Extended Reporting Period (If
Purchased)       One Year: *   Two Years:  *   "Chree Years *

 
 
All other terms, conditionsexclusions of the Policy remain. unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]

LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO. 13
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
CANCELLATION PROVISION ENDORSEMENT
 
It is hereby understood and agreed that Section VII.. GENERAL CONDITIONS, Item .
Termination of the Policy is deleted in its entirety and replaced with the
following:
 
           [I.
Termination

 
fhis Policy shall terminate at the earliest of the following:
 
                     1.
upon expiration of the Policy Period as set forth in Item II. of the
Declarations;

 
                     2.
twenty (20) days after receipt by the Parent Organization of a written notice of
termination from the Insurer for failure to pay premium when due; or

 
                      3.
at such other time when the Parent Organization cancels this Policy.

 
                     4.
in the event Liberty's ratings drop below A.- for AM Best and A- for S&P, will
allow pro-rata cancellation of the poiicy effective pursuant to the Parent
Organization's written request to cancel the poiicy.

 
The Insurer shall refund the unearned premium computed at customary short rates
if this Policy is terminated by the Parent Organization. Under any other
circumstances the refund shall be. computed pro raga.
 
All other terms, conditions and exclusions of the Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO, 14
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 
AMENDED SEVERA.BILITY ENDORSEMENT
 
It is hereby understood and agreed that Section VII. GENERAL CONDITIONS, Item A.
Representations and Severability respect to Application of the Policy is deleted
in its entirety and replaced with the following:
 
Representations and Severability respect to Application
 



 
1.
The Insureds represent that the statements and representations contained in the
Application are true. This Policy is issued in reliance upon the truth of such
statements and representations.

 

 
2.
The Insureds agree that if the Application contains any material statements or
representations that are untrue, this Policy shall be void as to:

 
arty Insured Person who knew the facts that were not truthfully disclosed,
provided that such knowledge shall not be imputed to any other Insured Person;
 

 
b)
the Insured Organization, if any Executive Officer knew the facts that were not
truthfully

 
disclosed: whether or not such Insured Person or Executive Officer knew of such
untruthful disclosure in the Application.
 
All other terms, conditions and exclusions of the Policy remain unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 


[logo_liberty.jpg]
 
LIBERTY INSURANCE UNDERWRITERS INC.
(A Stock Insurance Company, hereinafter the "Insurer")
 
ENDORSEMENT NO, 15
 

This endorsement, effective  May 15, 2011 forms part of           Policy No.   
* issued to: AEROPOSTALE, INC.        

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY
 
LIBERALIZATION ENDORSEMENT
 
It is hereby understood and agreed that Section IL COVERAGE, EXTENSIONS is
amended by adding the following Liberaliza tiOn clause:
 
E.
If during thePolicy Period, the Underwriter's policy form * is replaced or
updated, any expansion or extension of coverage in the replacement or updated
form will apply to expand or extend the coverage under this Policy in the same
manner to the extent it does not conflict with any Endorsements attached to this
Policy.

 
 
All other terms, conditions and exclusions of the Policy rem in unchanged.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.


 
 

--------------------------------------------------------------------------------

 




[logo_liberty.jpg]
 
Employment Practices Liability Insurance - Renewal Application
 
LIBERTY INSURANCE UNDERWRITERS INC.
 
(A New York Stock Insurance Company, hereinafter the "Insurer")
175 Berkeley Street, Boston, MA 02117
Toll-free number: 1-800-677-9163
 
NOTICE: THE POLICY FOR WHICH THIS APPLICATION IS SUBMITTED IS WRITTEN ON A
CLAIMS MADE AND REPORTED BASIS AND COVERS CLAIMS FIRST MADE AGAINST THE INSUREDS
DURING THE POLICY PERIOD OR THE EXTENDED REPORTING PERIOD, IF APPLICABLE, AND
REPORTED TO THE UNDERWRITER PURSUANT TO THE TERMS THEREIN.
 
THE POLICY PROVIDES THAT THE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGEMENTS OR
SETTLEMENTS SHALL BE REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE. FURTHERMORE,
NOTE T•A'I' AMOUNTS INCURRED FOR LEGAL DEFENSE SHALL BE APPLIED AGAINST THE
RETENTION AMOUNT.
 
The following material must be attached to this application:
 

 
1.
EEO-1 Report (consolidated)

 

 
2. 
Audited Financials

 

 
3.
Employee Handbook/Manual (including copies of Harassment Policies, ADA Policy,
Family Medical Leave Policy, Termination Procedures and Progressive Disciplinary
Policies), EEO Statement, At-Will Policy (if there have been any changes).

 

 
4.
Employee Application Forms (if there have been any changes).

 

 
5.
Employee Performance Evaluation Forms (if there have been any changes).

 
Please indicate if any of the materials requested above are not attached to his
application and the reason why.
 
 
Instructions:
 
1. 
Answer all questions. If the answer to any question is none, please state none.

2. 
Attach a separate piece of paper as necessary.

3. 
Application must be signed and dated by the owner, partner, or officer, and a
human resources or personnel officer.

4. 
PLEASE READ STATEMENT AT THE END OF THE APPLICATION CAREFULLY.



 
 

--------------------------------------------------------------------------------

 


I. GENERAL INFORMATION:
____________________________________
A.
Name & Address of Insured Organization: Aeropostale, Inc.
201 Willowbrook Blvd., Wayne, NJ 07470_________________________________________
 

 
B.
Website address if applicable):
www.aeropostale.com                                                                          

 
C.
Nature of the Business:Retail Apparel
Years in Business:  23

 

 
D.
Number of U.S. Locations:                   9   5    3             Number of
Foreign Locations:           59

 
IL COVERAGE REQUESTED:
 
A.
 Limit of Liability:        * 
_____________________________________________________________________

 
B.
Retention:    * 
______________________________________________________________________________

 
C.
Policy Period Requested: From:          5/15/2011                 To:  5/14/20 2
__________

 
III. EMPLOYEE INFORMATION:
 

 
A.
Total Number of Employees: 17,828_

         
 
Full Time:         4,160  _______________ 

 
 
Part Time:        13,668

 
Seasonal:

 
 
Temporary:                  _______________      

 



 
Leased:                        _______________

 
  
Independent
Contractors: __________________                                                    

 
 
Foreign;                              _________________

 
B. 
What (if any) percentage of your workforce is represented by a union? NONE

 
C.
Please provide a breakdown of the total number of Employees or Insured
Individuals in the following jurisdictions.

                           
California 1,391 ______________
Texas 1,595_________________  Michigan 474______________



D.
For each of the past 3 years, what has been your annual employee turnover rate?

 

 Domestic: Year ______ _______  % Year __________ _________  % Year _________
__________  Foreign: Year    ______ _______  % Year __________ _________  % Year
_________ __________

 
E.
Indicate the number of employees or percentage by salary range:

 

$50,000 or less: _95.2% $50,000-100,000:3,6% $100,000-250,000:1,1Wo   Over
$250,000:0.1%_

                                                                                                            
IV. COMPANY INFORMATION:
 
A.
During the next 12 months:

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.

 
 
 

--------------------------------------------------------------------------------

 


Do you anticipate any significant changes in headcount because of growth or
acquisition?     x Yes   o No
 
Do you anticipate any plant, facility, branch, or office closings,
consolidations, or layoffs?   o Yes x  No
 
If yes to either question, please provide details on the circumstances and the
anticipated number of layoffs. Planned Store growth for 2011 will lead to
increases in headcount.
 
B.
Will severance packages be offered in exchange for signed release forms?  N/A

 
 o Yes o  No
 
C.
Are outplacement services provided for terminated employees? o Yes o No N/A

 
D.
During the past 12 months:

 
Has the Insured Organization acquired and or sold any companies?   o Yes  x  No
 
Has there been any plant, facility, branch, or office closings, consolidations,
or layoffs? x  Yes o No
 
If yes, please provide details on how many involuntary terminations occurred.
Underperforming store locations closed
 
E.
Indicate the number of terminations that have occurred within the past year:
Involuntary _15,544 Voluntary _17,627_

 
F.
Is the Insured Organization required to file an affirmative action plan with the
(OFCCP) Office of Federal Contract Compliance Programs?
F. Is the Insured Organization required to file an affirmative action plan with
the (OFCCP) Office of Federal Contract Compliance Programs?

 
o Yes x  No
 
If yes, has the Insured Organization ever been the subject of an OFCCP
investigation, which resulted in a finding of a violation?
 
o Yes  o  No. If yes, please attach a copy of the audit or investigation report
and indicate what actions were
 
taken as a result of this violation.
 
V.  LOSS HISTORY:
 
A. Are you aware of any fact (s), incident(s), or circumstance(s) that may
result in any claim(s) being made against any person or entity applying for this
insurance that the Underwriter has not been put on notice for? o Yes x  No. If
yes, please provide
details.                                                                                                                      
 
VI.   CLAIMS HANDLING:
 
A. Who in the Insured Organization has been designated ro handle employment
practices liability claims?
 
Name Rochelle MayTitle Assoc. Benefits MGR_Address_112 W 34th Str, 22'd Flr, NY,
NY 10120_Phone616-452-1838_
 
Email address_rmay@aeropostale.com
 
VII.   CONTACT INFORMATION FOR RISK MANAGEMENT SERVICES
 
For Risk Management and loss prevention service, please include the name and
contact information for the individual(s) responsible h overseeing Human
Resources matters for access to this program. This service is not, and should
not be, considered a substitute for competent legal counsel.
 
Name Harry AxtTitle _VP-Controller_Address_201 Willowbrook Blvd, Wayne, NJ
07470_Phone_973-826-1080_
Email address_haxtOaeropostale.corn
 
VIII.    DECLARATION AND SIGNATURES:
 
THE UNDERSIGNED AUTHORIZED OFFICER OF THE APPLICANT DECLARES THAT THE STATEMENTS
SET FORTH HEREIN ARE TRUE. THE UNDERSIGNED AUTHORIZED OFFICER AGREES THAT IF THE
INFORMATION SUPPLIED ON THIS APPLICATION CHANGES BETWEEN THE DATE OF THIS
APPLICATION AND THE EFFECTIVE DATE OF THE INSURANCE, HE/SHE (UNDERSIGNED) WILL,
IN
 
 
 

--------------------------------------------------------------------------------

 
 
ORDER FOR THE INFORMATION TO BE ACCURATE ON THE EFFECTIVE DATE OF THE INSURANCE,
IMMEDIATELY NOTIFY THE INSURER OF SUCH CHANGES, AND THE INSURER MAY WITHDRAW OR
MODIFY ANY OUTSTANDING QUOTATIONS AND/OR AUTHORIZATIONS OR AGREEMENTS TO BIND
THE INSURANCE.
 
THE APPLICANT COMPANY FURTHER AGREES THAT IF INFORMATION SUPPLIED ON THIS
APPLICATION CHANGES BETWEEN THE DATE OF THIS APPLICATION AND THE INCEPTION DATE
OF THE POLICY PERIOD, IT WILL IMMEDIATELY NOTIFY LIBERTY SURPLUS INSURANCE
CORPORATION OF SUCH CHANGE.
 
THE SIGNING OF THIS APPLICATION DOES NOT BIND THE COMPANY TO OFFER OR THE
APPLICANT TO ACCEPT INSURANCE; BUT IT IS AGREED THAT THIS APPLICATION SHALL BE
THE BASIS OF THE INSURANCE AND WILL BE ATTACHED AND MADE A PART OF THE POLICY
SHOULD A POLICY BE ISSUED.
 
WRITTEN STATEMENTS AND MATERIALS FURNISHED TO THE INSURER IN CONJUNCTION WITH
THIS APPLICATION ARE HEREBY INCORPORATED BY REFERENCE INTO THIS APPLICATION AND
MADE A PART HEREOF.
 
NOTICE TO APPLICANTS: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY
INSURANCE COMPANY OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR
STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION OR, CONCEALS, FOR
THE PURPOSE OF MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO,
COMMITS A FRAUDULENT ACT, WHICH IS A CRIME AND MAY SUBJECT SUCH PERSON TO
CRIMINAL AND CIVIL PENALTIES.
 
NOTICE TO ARKANSAS AND NEW MEXICO APPLICANTS: ANY PERSON WHO KNOWINGLY PRESENTS
A FALSE OR FRAUDULENT CLAIM FOR PAYMENT OF A LOSS OR BENEFIT, OR KNOWINGLY
PRESENTS FALSE INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
AND MAY BE SUBJECT TO FINES AND CONFINEMENT IN PRISON.
 
NOTICE TO COLORADO APPLICANTS: IT IS UNLAWFUL TO KNOWINGLY PROVIDE FALSE,
INCOMPLETE, OR MISLEADING FACTS OR INFORMATION TO AN INSURANCE COMPANY FOR THE
PURPOSE OF DEFRAUDING OR ATTEMPTING TO DEFRAUD THE COMPANY. PENALTIES MAY
INCLUDE IMPRISONMENT, FINES, AND DENIAL OF INSURANCE AND CIVIL DAMAGES. ANY
INSURANCE COMPANY OR AGENT OF AN INSURANCE COMPANY WHO KNOWINGLY PROVIDES FALSE,
INCOMPLETE, OR MISLEADING FACTS OR INFORMATION TO A POLICYHOLDER OR CLAIMANT FOR
THE PURPOSE OF DEFRAUDING OR ATTEMPTING TO DEFRAUD THE POLICYHOLDER OR CLAIMANT
WITEI REGARD 'TO A SETTLEMENT OR AWARD PAYABLE FROM INSURANCE PROCEEDS SHALL BE
REPORTED TO THE COLORADO DIVISION OF INSURANCE WITHIN THE DEPARTMENT OF
REGULATORY AUTHORITIES
 
NOTICE TO DISTRICT OF COLUMBIA APPLICANTS: WARNING: IT IS A CRIME TO PROVIDE
FALSE OR MISLEADING INFORMATION TO AN INSURER FOR THE PURPOSE OF DEFRAUDING THE
INSURER OR ANY OTHER PERSON. PENALTIES INCLUDE. IMPRISONMENT AND/OR FINES. IN
ADDITION, AN INSURER MAY DENY INSURANCE BENEFITS IF FALSE INFORMATION MATERIALLY
RELATED TO A CLAIM WAS PROVIDED BY THE APPLICANT.
 
NOTICE TO FLORIDA APPLICANTS: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO
INJURE, DEFRAUD OR DECEIVE ANY INSURER FILES AN APPLICATION CONTAINING ANY
FALSE, INCOMPLETE OR MISLEADING INFORMATION IS GUILTY OF A FELONY IN THE THIRD
DEGREE.
 
NOTICE TO KENTUCKY APPLICANTS: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO
DEFRAUD ANY INSURANCE COMPANY OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE
CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF
MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A
FRAUDULENT INSURANCE ACT, WHICH IS A CRIME.
 
NOTICE TO LOUISIANA APPLICANTS: ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR
FRAUDULENT CLAIM FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE


 
 

--------------------------------------------------------------------------------

 
 
INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND MAY BE
SUBJECT TO FINES AND CONFINEMENT IN PRISON.
 
 
NOTICE. TO MAINE APPLICANTS: IT IS A CRIME TO KNOWINGLY PROVIDE FALSE,
INCOMPLETE OR MISLEADING INFORMATION TO INSURANCE COMPANY FOR THE PURPOSE OF
DEFRAUDING THE COMPANY. PENALTIES MAY INCLUDE IMPRISONMENT, FINES OR A DENIAL OF
INSURANCE BENEFITS.
 
NOTICE TO NEW JERSEY APPLICANTS: ANY PERSON WHO INCLUDES ANY FALSE OR MISLEADING
INFORMATION ON AN APPLICATION FOR AN INSURANCE POLICY IS SUBJECT TO CRIMINAL AND
CIVIL PENALTIES.
 
NOTICE TO OHIO APPLICANTS: ANY PERSON WHO, WITH INTENT TO DEFRAUD OR KNOWING
THAT HE IS FACILITATING A FRAUD AGAINST AN INSURER, SUBMITS AN APPLICATION OR
FILES A CLAIM CONTAINING A FALSE OR DECEPTIVE STATEMENT IS GUILTY OF INSURANCE
FRAUD.
 
NOTICE TO OKLAHOMA APPLICANTS: WARNING: ANY PERSON WHO KNOWINGLY, AND WITH
INTENT TO INJURE, DEFRAUD OR DECEIVE ANY INSURER, MAKES ANY CLAIM FOR THE
PROCEEDS OF AN INSURANCE POLICY CONTAINING ANY FALSE, INCOMPLETE OR MISLEADING
INFORMATION IS GUILTY OF A FELONY (365:15-1-10, 36 53613.1).
 
NOTICE TO PENNSYLVANIA APPLICANTS: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO
DEFRAUD ANY INSURANCE COMPANY OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE
OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION OR CONCEALS
FOR THE PURPOSE OF MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO
COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME AND SUBJECTS SUCH PERSON TO
CRIMINAL AND CIVIL PENALTIES.
 
NOTICE TO TENNESSEE, VIRGINIA AND WASHINGTON APPLICANTS: IT IS A CRIME TO
KNOWINGLY PROVIDE FALSE, INCOMPLETE OR MISLEADING INFORMATION TO INSURANCE
COMPANY FOR THE PURPOSE OF DEFRAUDING THE COMPANY. PENALTIES INCLUDE
IMPRISONMENT, FINES AND DENIAL OF INSURANCE BENEFITS.
 
NOTICE TO NEW YORK APPLICANTS: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO
DEFRAUD ANY INSURANCE COMPANY OR OTHER PERSON FILES AN APPLICATION FOR INSURANCE
OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS
FOR THE PURPOSE OF MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO,
COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME, AND SHALL ALSO BE SUBJECT
TO A CIVIL PENALTY NOT TO EXCEED FIVE THOUSAND DOLLARS AND THE STATED VALUE OF
THE CLAIM FOR EACH SUCH VIOLATION.
 
This application must be signed by one of the following representatives;
Director of Human Resources, Director of Risk Management,General Counsel,
Chairperson, President, Chief Executive War, Chief Op ating Officer, and or the
Chief Financial Officer of the Insured Organization.
 

          Date   Applicants At orized Sig ure   Job Title

 

      Please Print Name

 
 
 

--------------------------------------------------------------------------------

 

[logo_jsl.jpg]


CONFIRMATION OF INSURANCE
 

--------------------------------------------------------------------------------

 

DATE:  07/26/11       ISSUING OFFICE: ASSURED:         Aeropostale, Inc J. Smith
Lanier & Co.   201 Willowbrook Blvd. 11330 Lakefield Dr. #100   Wayne, NJ 07470
Duluth, GA 30097

                                                                                                                                                                                                                                                                                                                     
This is confirmation that we have arranged with underwriters the insurance or
policy changes described below.  We suggest that you review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------

 

INSURORS:   Hanover Insurance Company PERIOD:  8-01-11 to 8-01-12 POLICY #: *
RISK:        General Liability      

 

GENERAL LIABILITY   LIMITS               General Aggregate   $ *    (Per
location aggregate) Product-Completed Operations Aggregate     $ *     Personal
& Advertising Injury    $ *     Each Occurrence   $ *     Damages to Premises
Rented to You    $ *     Medical Expense    $ *     Employee Benefits Liability
  $ *    

                                                                      

 
1) 
Coverage will be provided using the most recent edition of CG0001including all
mandatory state forms and  endorsements required.

 
2) 
Annual premium *  (Composite rate * per store based on 1047 stores)

 
3) 
90 Day Notice of Cancellation/Non-Renewal

 
4) 
Mold & Fungus exclusion

 
5) 
Other exclusions as quoted

 
6) 
Commercial Broad Form included.




--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insurer named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insurer when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insurer by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insurer is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insurer.


        J. SMITH LANIER & COMPANY  

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE
 

--------------------------------------------------------------------------------

 

DATE:                07/26/11         ASSURED:   ISSUING OFFICE:        
Aeropostale, Inc.  J. Smith Lanier & Co.   201 Willowbrook Blvd.  11330
Lakefield Dr. #100   Wayne, NJ 07470 Duluth, GA 30097

 
This is confirmation that we have arranged with underwriters the insurance or
policy changes described below.  We suggest that you  review this notice to make
certain we have followed your instructions accurately.
 

--------------------------------------------------------------------------------

 

INSURORS:       Affiliated FM PERIOD:  08-01-11 to 08-01-12       POLICY
#:          TBD RISK:  Property

 
PROPERTY


All risk of physical loss subject to the terms and conditions of the proposal
with the following coverages:


Policy Limit – The company’s liability will not exceed the respective Sub-Limits
of Liability shown elsewhere for the    coverages  involved.  However, in no
event will the company’s total limit exceed $150,000,000 as a result of any one
occurrence,  regardless of the number of perils, coverages or locations
involved.
 
Retail Stores in US & Puerto Rico as per schedule on file
  $ *    (per store)
(except as noted below)
         
(SOV Final 04-11)
         
AERO – Fulton Street, 458 Fulton St, Brooklyn, NY 11201
  $ *   (Personal Property)     $ *   (Stock & Supplies)
Corporate Office, 201 Willowbrook Blvd, Wayne, NJ 07470
  $ *    
Corporate Office, 112 West 34th St, New York, NY 10120
  $ *                
Limit Per Occurrence (at the NJ DC)
  $  *   (Personal Property)     $ *   (Stock & Supplies)    
See sub limits
  (Business Interruption)
Limit Per Occurrence (at the CA DC)
  $ *   (Personal Property)     $  *   (Stock & Supplies)    
See sub limits
  (Business Interruption)
Supplier Warehouse, 3100 47th Ave, Long Island City, NJ
  $ *   (Stock & Supplies)

 

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insuror named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insuror when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insuror by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insuror is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insuror.
 

 
J. SMITH LANIER & COMPANY
 

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 


[logo_jsl.jpg]
 
CONFIRMATION OF INSURANCE(cont)
 

AERO – Times Square, 1515 Broadway, New York, NY 10036                          
  Limit per occurrence    $ *   (Personal Property)                 $ *   (Stock
& Supplies)                 $ *   (Business Income)

 
 
See Affiliated binder attached for additional listed locations & coverages.
 
 
Premium:  *
Eng Fee:   *
Taxes:           TBA
 
 

--------------------------------------------------------------------------------

The coverage represented by this confirmation is subject to the terms,
conditions and limitations of the policies in current use by the insuror named
above.
This confirmation may be canceled by you, the insured, b giving notice to the
insuror when thereafter the cancellation shall be effective.  The coverage may
be canceled by the insuror by notice to the insured in accordance with policy
conditions.  Otherwise this confirmation will terminate when replaced by a
policy.  If this confirmation is not replaced by a policy, the insuror is
entitled to charge the premium for the coverage according to the Rules and Rates
in use by the insuror.
 

 
J. SMITH LANIER & COMPANY
 

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
A Risk Purchasing Group
 
ESEur
 
ESSENTIAL SERVICES & PROGRAMS, LLC
National Retail Safety Association,Inc.

 
Insured:           Aeropostale, Inc. etal

EFFECTIVE DATE EXPIRATION DATE COMPANY POLICY NUMBER 08/01/11 08/01/12 See Below
See Below        

NATIONAL RETAIL SAFETY ASSOCIATION, INC. MASTER UMBRELLA PROGRAM
 
TYPE OF POLICY: 
Umbrella Liability  
Date: 7/29/11
       
NAMED INSURED: 
Aeropostale, Inc. etal            
SCHEDULE OF UNDERLYING: 
Per attached            
COVERAGES:
Limit of Liability *     Aggregate Limit * Per Location             SIR *      
   
TERMS & CONDITIONS: 
Per attached    



SUBJECT TO:

 
1. 
All underlying carriers must have a Best's rating of A-VII or better

 

 
2. 
Receipt of currently valued 5 year carrier loss runs for General Liability, Auto
Liability

 

 
3. 
Defense costs must be outside the underlying carriers' primary limit(s) of
liability

 

 
4. 
Premium payment is due within 15 days of binding

 
UNDERLYING LIMITS
             
REQUIRED:
*
 
General Liability - per occurrence
 
*
 
General Liability - general aggregate
 
*
 
Automobile Liability
 
*
 
Employers Liability
       
CARRIER:
*
 
Great American Ins. Co.
*  
*XS
*
Navigators Insurance Co.
*  
*XS
*
Lexington Insurance Co.
*  
* XS
*
Allied World Assurance Co.
*        
EXPOSURES:
Per Attached
           
TERM PREMIUM:
*
           
TOTAL FEE:
*
   



The Total Cost includes all premiums, commissions, taxes and risk purchasing
group membership fees. All insurance policies issued to National Retail Safety
Association, Inc. were obtained through the insurance brokering services of
Sterling & Sterling, Inc..
 
Kindly make all payments payable to Essential Services & Programs, LLC
 
A policy/contract issued by one of the insurers referenced herein will provide
the specifics of coverage. This quotation is subject to change without ptior
notice.
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
A Risk Purchasing Group
 
ESEur
 
ESSENTIAL SERVICES & PROGRAMS, LLC
 
National Retail Safety Association, Inc.

 
Entity: 
Aeropostale, Inc. etal            
Annual Receipts:   
 
Vehicles:            
*             # PPT:          139 # Trucks:            0          #
Trailers:          0 Other:           0

 
UNDERLYING CARRIER INFORMATION:
 
Coverage
Carrier
 
Premium
       
General Liability
Hanover
08/01/12
*
Auto Liability
Hanover
08/01/12
*
General Liability
Ace
08/01/12
*
Auto Liability
Aviva
08/09/12
*
Employer's Liability
Travelers
08/01/12
*

 
 

Named Insured:     Aeropostale, Inc.   PS from Aeropostale, Inc.   Aero GC
Management, LLC   Aeropostale West, Inc.   Aeropostale Puerto Rico, Inc.  
Aeropostale Canada, Inc.   Aeropostale Licensing, Inc.

 
 

135 Crossways Park Drive, P.O. Box 9017, Woodbury NY 11797 (800) 767-7837  Fax
(888) 290-0302

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
A Risk Purchasing Group
 
ESEur
 
ESSENTIAL SERVICES & PROGRAMS, LLC
 
National Retail Safety Association, Inc.

 
Primary Form:
Great American Ins. Co. Commercial Umbrella Coverage Form GAI6002.06.97    
Terms & Conditions:     Exclude:      
Care, Custody and Control
 
Construction Operations
     
Crises Response/Commercial Management
 
Designated Entities
 
Designated Products
 
Discrimination
     
E-Mail, Fax or Phone
 
Fungi, Mold or Spores
 
Lead
     
Named Peril and Time Element Pollution
 
* SIR New York-Silica or Related Dust
 
Professional Services
 
Securities and Financial Interest
     
War Liability
 
Designated Premises
 
Designated Operations
      Follow Form:      
Abuse or Molestation-Following Form
 
Assault and Battery-Following Form 
 
Advertising Injury-Following Form
 
Auto Liability-Following Form
 
Employee Benefit-Following Form
 
Foreign Liability-Following Form 
 
Liquor Liability- Following Form
 
Personal Injury-Following Form
      Attachments:      
Amendment of Insuring Agreement-Known Injury or Damage
 
Joint Venture Limitation
     
Knowledge of Occurrence Clause
 
Notice of Occurrence Clause
 
Named Insured
 
Unintentional Errors & Omissions
 
WC/EL Limitation
 
Premium Payment Endorsement
 
Rolling 12 Months Endorsement
 
NY Changes-Cancellation and Nonrenewal
 
Umbrella Amendatory Endorsement
 
120 Day Notice of Cancellation

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
A Risk Purchasing Group
 
ESEur
 
ESSENTIAL SERVICES & PROGRAMS, LLC
 
National Retail Safety Association, Inc.

 
Notice
 
PURCHASING GROUP INFORMATION
 
  By accepting the attached quotation/binder for insurance the applicant
acknowledges that:
 
 
·
All layers of liability insurance are available only through National Retail
Safety Association, Inc. (NRSA)., a Risk Purchasing Group as defined in the
federal Liability Risk Retention Act (15 USC §3901 et. seq.) ("NRSA" or the
"Purchasing Group");

 
 
·
The Inception Date of the insurance shall be the Effective Date of the
applicant's membership in NRSA;

 
 
·
In order to be insured through RSA the applicant will be required to pay the
NRSA Membership Fee in addition to all premiums, fees, costs and assessments in
connection with the insurance provided through NRSA;:

 
 
·
The Applicant agrees to become a non-voting member of NRSA and to accept, abide
by, and be bound by the terms and conditions of membership set forth in this
Notice and the Purchasing Group's By-laws;

 
 
·
The applicant's membership in the Purchasing Group is conditioned upon the
information contained in its application for insurance being correct in all
material respects and also conditioned, among other things, upon the applicant's
continuing to meet the eligibility criteria for membership in the Purchasing
Group.

 
 
·
NRSA is not an insurance agent, broker, adviser, consultant or carrier, and is
not the guarantor of any insurance policy, contract, agreement or carrier.
Neither NRSA nor any of its directors, officers, agents, managers or employees
shall have any liability whatsoever arising from the failure to obtain insurance
coverage for any member or any claim against a member;

 
 
·
In its sole discretion, and at any time, NRSA may modify or discontinue any
insurance program or policy.

 
 
·
RSA may engage the services of a Manager to manage its operations on such terms
and conditions asN RSA's board of directors approve. Currently, the Manager is
Essential Services & Programs LLC ("ES&P"). The Manager's compensation shall be
determined by NRSA and shall be funded from membership dues and fees;

 
 
·
Applicant's only rights as a member of NRSA shall be to apply for and purchase
insurance. Applicant shall have no rights to participate in the distribution of
any earnings or profits of the Purchasing Group.

 
 
·
The applicant's membership in NRSA shall terminate upon: (1) its written
resignation from RSA, effective as of the date set forth in such notice; (2) its
failure to pay premiums, membership dues, other fees, or taxes to RSA or the
Manager when due, or (3) upon termination of the its insurance coverage under
all Purchasing Group insurance programs for any reason;

 
 
·
NRSA may charge membership fees in such amounts as it or the Manager shall
determine in their sole discretion. Such membership fees may not be applied
equally or uniformly among all members as to frequency or amount, and may not
bear a relationship to a member's premiums or risk exposure;

 
 
·
Neither NRSA nor the Manager shall be required to disclose the method by which
they computed a given member's membership fee or to prove that the method by
which they computed a given member's membership fee is reasonable.

 
 
·
The terms and conditions of membership in RSA may be amended, modified, or
changed at any time at the sole discretion of NRSA or the Manager, provided that
insurance coverage may not be changed retroactively.

 
 
·
Applicant's rights are not assignable without the prior written consent of NRSA

 
 
·
Failure by NRSA to enforce compliance with any term or condition of the program
or its policies shall not constitute a waiver of such term or condition.

 
 
 
 

--------------------------------------------------------------------------------

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.10 to
The Third Amended and Restated
 Loan and Security Agreement




Capital Leases




None.

 
 

--------------------------------------------------------------------------------

 



Exhibit 4.13 to
The Third Amended and Restated
 Loan and Security Agreement




Taxes




None.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 4.17 to
The Third Amended and Restated
Loan and Security Agreement 
 
Litigation
 


MATTER
CLAIM AMT
DESCRIPTION
STATUS
LITIGATION ACCRUAL
Matters in Litigation/
Mediation:
                 
Picture Patents, LLC v. Aeropostale
Unspecified
Plaintiff purports to own a patent on a technology which permits picture images
to be viewed and linked over the Internet.  They are claiming our website uses
their patented technology.
*
*
         
Card Technologies v. Aeropostale
Unspecified
Plaintiff purports to own a patent on a technology which allows debit card
terminals to talk to a central network and receive authorizations.  They are
claiming our debit card terminals in our stores use their patented
technology.  They have sued numerous retailers with the same allegations.
*
*
         
Ware v. Aeropostale, et al
Unspecified
Plaintiff purports to own a patent on a technology which allows debit card
terminals to talk to a central network and generate a transaction code and/or
receipt number.  They are claiming our debit card terminals in our stores use
their patented technology.  They have sued hundreds of retailers with the same
allegations.
*
*

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
L.A. Printex Industries v. Aeropostale, et. Al.
 
Unspecified
Plaintiff is a design house and is making claims against a number of retailers
including Nordstrom, Macys, Charlotte Russe and others that we and our vendors,
in this case our vendor was M. Bubbles, have infringed upon several pattern
designs L.A. Printex Industries alleges they produced and copyrighted in years
prior.  They are arguing we used those copyrighted patterns on some women’s
long-sleeve Henleys in 2006 and 2007.
*
*
 
         
Administrative Hearings:
       
Various Employee Claims
(EEOC related Claims)
Unspecified
11 active complaints filed by former employees.
*
*
         
Various Accident Reports/Product Related Claims (Storeline)
Unspecified
15 active accident matters claimed to have occurred in a store (submitted to
insurance).
*
*


1369491.1
 


 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 

 
 

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

Exhibit 4.22
 
Permitted Management Fees and Other Affiliated Transactions
 
 


*
 
 
The information redacted includes allocations of assets and liabilities and
intra-company transactions structured for tax planning purposes.
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 


 
 

--------------------------------------------------------------------------------

 


 
 

 
Exhibit 4.23 to
The Third Amended and Restated
 Loan and Security Agreement




Excluded Assets




None.



 
 

--------------------------------------------------------------------------------

 

 
Exhibit 5.5 to
The Third Amended and Restated
Loan and Security Agreement
 
Form of Borrowing Base Certificate
 
(See attached).
 
 


 
 

--------------------------------------------------------------------------------

 
 
 


AEROPOSTALE, INC.
                                           
REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF BORROWINGS ARE LESS THAN
$75MM
                                                                             
E-MAIL TO: William Keenan at william.keenan@baml.com
         
Cert. No.
 
FAX TO:   (617) 434-4312
                                                                               
         
General Ledger Inventory as of:
7/30/2011
             
(A)
                       
Stated Inventory Advance Rate:
             
95.0%
(B)
                       
Inventory Availability (A*B)
             
 $                       -
(C)
                                               
Major Credit Card Receivables as of:
7/30/2011
           
 $                       -
(D)
 
                     
Major Credit Card Receivable Advance Rate:
         
90.0%
(E)
                       
Major Credit Card Receivable Availability (D*E)
         
                          -
(F)
                       
LESS Availability Reserves:
                                             
Gift Certificates (50% of outstanding)
         
 $                       -
     
Rent (2 months in WA, VA, PA)
         
 $                       -
     
Other Availability Reserves (TBD based on results of field exam)
   
 $                       -
                             
TOTAL AVAILABILITY RESERVES
         
 $                       -
(G)
                                               
Total Uncapped Borrowing Base (C+F-G)
           
 $                      -
                         
Total Capped Borrowing Base (not to exceed $175MM)
         
 $                       -
(H)
                                                                               
                                                               
AVAILABILITY CALCULATION
                                         
Beginning Principal Balance
             
 $                       -
       
ADD:
   
Prior days advance
   
 $                       -
       
LESS:
   
Prior day's paydown
   
 $                       -
                         
Ending principal balance
             
 $                       -
                               
ADD:
   
Standby Letters of Credit
 
 $                       -
       
ADD:
   
Documentary Letters of Credit
 
 $                       -
                         
Total loan balance prior to request
           
 $                       -
(I)
                       
Net availability prior to today's request (H-I)
         
 $                       -
(J)
                         
ADVANCE REQUEST
             
 $                       -
(K)
                       
Net availability after today's request (J-K)
           
 $                       -
(L)
                                               
The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Third Amended and
Restated Loan and Security Agreement (the "Agreement") among the Borrower, the
other Loan Parties, and Bank of America, N.A., as Agent for itself and certain
other lenders; (b) no event or circumstance which could reasonably be expected
to result in a Material Adverse Effect has occurred; (c) all or a portion of the
advance requested hereby will be set aside by the Borrower to cover 100% of the
Borrower’s obligations for sales tax on account of sales since the most recent
borrowing under the Agreement; (d) the information set forth above is true and
complete in all material respects as of the date hereof (other than those which
are as of a specific date, in which case such representation was true and
complete in all material respects as of such date, and other than those of which
are qualified by materiality, in which case such representations are true and
correct in all respects); and (e) no Suspension Event is presently in existence.
                                                                         
Authorized Signer
                                         

 

 
 
 

--------------------------------------------------------------------------------

 


 
 
AEROPOSTALE, INC.
                                         
REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF BORROWINGS EXCEED $75MM
                                                   
E-MAIL TO: William Keenan at william.keenan@baml.com
       
Cert. No.
 
FAX TO:   (617) 434-4310
                                                                               
         
Stock Ledger Inventory at Cost as of:
7/30/2011
           
 $                      -
                         
LESS Inventory Reserves:
                                             
Shrink
             
 $                      -
     
RTVs
             
 $                      -
     
Damaged Inventory
         
 $                      -
     
Other Inventory Reserves (TBD based on results of field exam)
 
 $                      -
                             
TOTAL INVENTORY RESERVES
         
 $                      -
                                                 
Eligible Inventory, as of:
7/30/2011
           
 $                      -
(A)
                                               
NOLV
                 
TBD
(B)
Inventory Advance Rate
             
90%
(C)
                       
Inventory Availability (A*B*C)
           
#VALUE!
(D)
                                               
Major Credit Card Receivables as of:
7/30/2011
           
 $                      -
(E)
 
                     
Major Credit Card Receivable Advance Rate:
         
90.0%
(F)
                       
Major Credit Card Receivable Availability (E*F)
         
                         -
(G)
                                               
LESS Availability Reserves:
                                           
Gift Certificates (50% of outstanding)
       
 $                      -
     
Rent (2 months in WA, VA, PA)
         
 $                      -
     
Other Availability Reserves (TBD based on results of field exam)
 
 $                      -
                             
TOTAL AVAILABILITY RESERVES
       
 $                      -
(H)
                                               
Total Uncapped Borrowing Base (D+G-H)
         
#VALUE!
                         
Total Capped Borrowing Base (not to exceed $175MM)
       
#VALUE!
(I)
                                                                       
AVAILABILITY CALCULATION
                                       
Beginning Principal Balance
           
 $                      -
       
ADD:
   
Prior days advance
 
 $                      -
       
LESS:
   
Prior day's paydown
 
 $                      -
                         
Ending principal balance
             
 $                      -
                               
ADD:
   
Standby Letters of Credit
 
 $                      -
       
ADD:
   
Documentary Letters of Credit
 
 $                      -
                         
Total loan balance prior to request
           
 $                      -
(J)
                       
Net availability prior to today's request (I-J)
         
 
(K)
                         
ADVANCE REQUEST
           
 $                      -
(L)
                       
Net availability after today's request (K-L)
         
 
                                                 
The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Third Amended and
Restated Loan and Security Agreement (the "Agreement") among the Borrower, the
other Loan Parties, and Bank of America, N.A., as Agent for itself and certain
other lenders; (b) no event or circumstance which could reasonably be expected
to result in a Material Adverse Effect has occurred; (c) all or a portion of the
advance requested hereby will be set aside by the Borrower to cover 100% of the
Borrower’s obligations for sales tax on account of sales since the most recent
borrowing under the Agreement; (d) the information set forth above is true and
complete in all material respects as of the date hereof (other than those which
are as of a specific date, in which case such representation was true and
complete in all material respects as of such date, and other than those of which
are qualified by materiality, in which case such representations are true and
correct in all respects); and (e) no Suspension Event is presently in existence.
                                                                               
                                         
Authorized Signer
                                         

 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit 6-3 to
The Third Amended and Restated
Loan and Security Agreement
 
Bonds
 
 
None.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Exhibit 7-1 to
The Third Amended and Restated
Loan and Security Agreement
 
DDAs
 
(See attached).
 


 
 


 
 

--------------------------------------------------------------------------------

 
 
BANK ACCOUNT INFORMATION
   
as of 8/08/2011
                         
Store #
 
BANK NAME
ACCOUNT#
ADDRESS
11
Aero
Citizens Bank
*
195 Franklin Blvd.
   
eff   8/16/02
 
Philadelphia,  PA  19154
       
Branch- 215-637-9515
       
Tel: 800-362-5510
14
corp
Bank of America
*
100 Federal St.
       
Boston, MA 02110
19
Aero W
Bank of America
*
     
11/9/2005
 
619 S. Mill Ave.
       
Tempe,  AZ  85281
   
Kansas
 
Tel.480-804-9481or 1-888-287-4637
20
Aero
Capital One
*
Newport Mall Towers
       
525 Washington Blvd.
       
Jersey City,  NJ  07310
   
merge with Northfork 3/08
 
Branch- 201-420-2633
         
22
Aero
JP Morgan Chase
*
5800 Stoneridge Mall Rd.
       
Pleasanton, CA 95466
   
10/5/2009
 
rep# Ana Reyes
       
ph#212-552-8183
23
Aero
PNC Bank  NJ
*
1500 Prince Rogers Ave,
       
Bridgewater,  NJ  08807
       
Branch-  908-218-8998   Heather
         
25
Aero
JP Morgan Chase
*
Department 1045
       
Columbus, OH 43271-1045
       
Tel: 800-965-4408
       
Branch- 440 886 4300
27
Aero
Key Bank National Assoc.
*
P. O. Box 94825
       
Cleveland,  OH  44101
       
Tel: 1-888-539-4249
       
1-800-821-28929
28
Aero
Wachovia
*
Commercial Customer Service
       
1525 W/T/ Harris Blvd
       
Charlotte,  NC  28288-1146
       
Tel: 800-222-3862
29
Aero
Chase Bank
*
PO Box 6001
       
Mt. Vernon,  NY  10538
       
Branch-845-623-0469
         
30
Aero
JP Morgan Chase
*
Staten Island Mall
       
2655 Richmond Avenue
       
Staten Island, NY 10314
       
Tel: 718-761-4105, Kathy Roma
         
31
Aero
Bank of America
*
Rockaway Mall
       
301 Mt. Hope Ave.
       
Rockaway, NJ 07866
       
rep# Teresa Duggal
       
800-699-7188 ext#26143
34
Aero
M  & T Bank
*
1282 longPond Road
       
Rochester,  NY  14626
       
Main Branch-585-225-9729
       
Branch- 585-453-9793
         
35
Aero
Citizens Bank
*
Ross Park Mall Office
   
Effective 8/46/02
 
1000  Ross Park Mall Drive
       
Pittsburgh,  PA  15237
       
Branch- 412-366-9710
       
Fax: 412-366-9468
36
Aero
BB & T Bank
*
4507 Shelbyville Rd
   
2/4/2007
 
Louisville, KY 40207
       
Cindy Bettler ph 502-891-2676
       
fax 502-891-2666
37
Aero E
TD Banknorth
*
Commerce Atrium
       
1701 Route 70 East
       
Cherry Hill,  NJ  08034-5400
       
Branch- 856-667-6400 Andrew Krause
       
Branch. Cherry or Frank
38
Aero
Wells Fargo Bank
*
65 N. Winchester Blvd.
       
Santa Clara, CA
   
switched account number only 7/3/10
Patricia Barclay
       
Ph#303-470-8908
41
Aero
Charter One Bank
*
600 South Governor Highway
       
Peotone, IL. 60468
   
effective 7/12/03
 
Branch #708-258-2622 Sandy
       
Fax #708-258-2626
43
Aero
M & T Bank
*
300 Lycoming Mall Cir., # 2024
       
Pennsdale. PA 17756
       
Danielle
       
Ph (570) 546-8303
       
Fax (570) 546-6852

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
46
Aero
Wachovia
*
1205 Grape Street, PA2006
       
Whitehall, PA 18052
   
4/15/2003
 
Nancy Chenoweth
       
Ph 610-264-5505 Fax 610-264-5269
48
Aero
PNC
*
285 Fort Couch Rd.
       
Pittsburgh,  PA  15241
   
9/8/2009
 
ph# 412-835-0800
         
49
Aero
PNC Bank
*
312 West Route 38
       
Morrestown,  NJ  08057
                 
Tel: 800-762-3955 -Branch- 609-272-0748
50
Aero
Salem  Five Bank
*
210 Essex Street
       
Salem,  MA  01970
       
800-322-2265 ext#3500
       
Nichol #781-231-2153
51
Aero
Bank of America
*
100 N Broadway
   
6/29/2007
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
52
Aero
JP Morgan Chase
*
300 Sunrise Mall Shopping Center
       
Sunrise Highway and Carmens Road
   
10/1/2009
 
Massapequa,  NY  11758
       
Nelida, bank rep.
       
Branch- 516-797-5131 -fax 516-799-1874
54
Aero
Citibank, N.A.
*
PO 5780 Grand Central Sta.
   
6/22/2006
 
New York,  NY  10163
       
Branch- 212-290-7711 Bryan
       
212-290-7701 Michael Lonecke
       
212-629-4853 direct phone Leslie Cuzano
56
Aero
Washington Federal Savings Bank
*
1500 Chestnut St.
       
Washington, PA 15301
       
Janet Gantz
       
ph#724-223-8000
       
fax# 724-223-8145
57
Aero
 Canandaigua National
*
72 South Main Street
   
Bank and Trust Company
 
Canandaigua,  NY  14424
       
Branch- 585-425-4440
       
1-800-462-1714 for Deposit tickets
58
Aero
Bank of America
*
Route 17 & Route 4
   
11/9/2005
 
Paramus,  NJ  07652
       
Branch- 201-845-5450
       
fax 201-845-4745
59
Aero
M & T Bank
*
East Henrietta Office
       
44 Exchange Street
       
Rochester,  NY  14614-2097
       
Branch- 585-427-2906
60
Aero
Citizens Bank
*
1055 W. Baltimore Pike
   
Effective 8/16/02
 
Lima,  PA  19060
       
Tel: 800-862-6200
       
Branch- 610-565-1844
62
Aero
Key Bank
*
2000 Walden Ave Suite B-216
   
Tax ID # 13-3354541
 
Cheektowaga,  NY  14225
       
ph#716-683-0481
       
1-888-539-4249
63
Aero
Bank of America
*
100  Federal Street
       
Boston,  MA  02106
   
11/9/2005
 
Tel: 800-353-3824
         
65
Aero W
Bank of America
*
Del Amo Fashion Center
   
11/9/2005
 
Torrance, CA
         
66
Aero
HSBC as of 8/14/00
*
Roosevelt Field Mall
       
Garden City,  NY  11530
       
Tel: 800-737-8254
       
Branch Manager: Christopher Trakas
       
Branch- 516-741-2900    Fax 516-741-6260
         
67
Aero
Capital One
*
2003 Smith Haven Plaza
       
Lake Grove, NY 11755
       
1-800-655-2265
       
Usman/Nicole helped me out-melissa
68
Aero Kids
Valley Naitonal Bank
*
40 Meadowlands Parkway
       
Secaucus, NJ 07094
       
Brian Weber
       
Fax: 201-325-9333
         

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
70
Aero
Bank of America
*
100 Federal Street
   
11/9/2005
 
Boston,  MA  02106
       
Tel: 888-267-2627
         
71
Aero
Bank of America
*
4300 West Saginaw
       
Lansing,  MI  48917
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8506 ext 5760 fax#617-235-2580
75
Aero
Wachovia
*
Judy Gonsales
   
7/30/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
77
Aero
First Tennessee Bank
*
2221 Hamilton Place Blvd.
       
Chattanooga, TN 37421
       
Mariam Smith or Alicia Detweiler-Lorenz
       
Branch- 423- 756-1011
         
78
Aero
Pennstar Bank
*
Financial Center
       
409 Lackawanna Ave. Suite 201
       
Scranton , PA 18503-2045
       
Branch- 570-341-8000
79
Aero
Chevy Chase Bank
*
P.O. Box 1296
       
Laurel,  MD  20707    Reaz
       
Branch- 703-418-2926 *5 or 800-825-9000
       
corporate #800-987-2265
81
Aero
First Union National Bank
*
Attn: CIC-MC 9288
       
P.O. Box 740074
       
Atlanta,  GA  30374
       
Branch- 770-275-3862- 800-222-3862
84
Aero
Wachovia
*
3400 Satellite Boulevard
   
new account as of 6/20/00
 
Duluth, Georgia 30096
       
Velma Warren,Branch-770-813-4630
       
1-800-275-3862 -fax 770-813-4639
85
Aero
Huntington National Bank
*
P.O. Box 6054
       
Indianapolis,  IN  46206-6054
       
Branch- 317-841-0346
       
Fax #317-841-0348
86
Aero
Bank of America
*
P.O. Box 4899
       
Atlanta,  GA  30302-4899
       
Tel: 800-299-2265
       
branch- 770-423-5177 Nancy O'Brien
87
Aero
Key Bank
*
Key Bank  Branch 563
   
open 4/99
 
1 Crossgates Mall Road
       
Albany,  NY  12203
       
Branch-  518-869-0890 Mary
       
Fax: 518-869-0985
88
Aero W
Bank of America
*
P.O. Box 29966
       
Phoenix,  AZ  85038-0966
       
800-432-1000
         
89
Aero
HSBC
*
Route 6 at Lee Boulevard
       
Yorktown Heights, NY  10598
       
1-800-975-4722
         
90
Aero
Banknorth N.A.
*
Trumbull Branch
       
Trumbull,  CT  06601-1899
       
1- 800-526-9846
       
Branch-203-452-2401, fax 203-365-6574
91
Aero
Wilmington Trust
*
5107 Concord Pike
   
As of 3/29/02
 
Wilmington, DE 19803
       
Joyce Worsley
                 
800-523-2378, 302-472-3322
92
Aero
PNC Bank
*
3 Oxford Valley Mall
       
Langhorne,  PA  19047
       
Branch- 215-750-8600
       
877-287-2654
93
Aero
Valley National Bank
*
Paramus Park
       
East 58 Midland Avenue
       
Paramus,  NJ  07652
       
201-265.1888 (Ryan)
99
Aero
JP Morgan Chase
*
5230 Kings Plaza
       
Brooklyn, NY  11234
   
10/30/2009
 
Maria Prezioso
       
tel:  718-692-5850
100
Aero
Valley National Bank
*
Paramus Park
       
East 58 Midland Avenue
       
Paramus,  NJ  07652
       
201-265.1888 (Ryan)

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
102
Aero
Wachovia
*
PA6645  Park City Office
       
437 Park City Center
       
Lancaster,  PA  17601-2711
       
Attn: Nancy Benson  Tel: 717-295-8639
       
Fax: 717-291-3790
103
Aero
Huntington National Bank
*
67844 Mall Ring Road
       
St. Clairsville, OH 43950
       
Anita, Carol DeBonis
       
 Branch- 740-695-4101
       
Deluxe #1-800-328-7205 deposit slips
104
Aero W
Bank Of America
*
P.O. Box 27128
   
11/9/2005
 
Concord,  CA  94520
       
800-622-8731 (california business phone # )
       
clark american 800-234-6147
105
Aero
First Niagara
*
711 Mall Circle Drive
       
Monroeville, PA 15146
   
9/4/2009
 
Diane ph#412-373-8881
         
106
Aero
Bank of America
*
Natick mall #4061
   
11/9/2005
 
Natick Mall ( Rte 9 West )
       
Natick,  MA  01780, Amy ops mgr or  Martha
       
Branch 508-653-4044 or 1-800-767-8637
108
Aero
Nations Bank
*
19645 Biscayne Blvd.
       
Aventura,  FL  33180
       
Tel: 800-628-5677
       
Tel: 305-899-4100
109
Aero
Key Bank
*
P. O. Box 94825
       
Cleveland,  Oh  44101
       
1- 800-891-8918
       
Branch- 330-489-5544
110
Aero
Chevy Chase Bank
*
21100 Dulles Town Center
       
Dulles,  VA  20166
       
Linda Howard, Branch- 301-987-2265
       
Fax: 703-406-7343 - 800-987-2265
111
Aero
Bank of America
*
               
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760 fax#617-235-2580
112
Aero
Bank of America
*
100  Federal Street
   
11/9/2005
 
Boston,  MA  02106
       
1-800-353-3824
         
113
Aero
Bank of America
*
G 4584 Miller Road
       
Flint, MI 48507
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760 fax#617-235-2580
         
114
Aero
Huntington National Bank
*
P. O. Box 6054
       
Indianapolis,  IN  46206-6054
       
 Carla Branch- 317-888-3100 Fax #317-888-2674
       
1-800-284-4090
115
Aero
Key Bank
*
3685 Eiry Blvd East
   
8/23/2007
 
Dewitt, NY 13214
       
Kathy Malye 315-446-1383
       
fax: 315-446-9021
116
Aero
Key Bank
*
University  Park
       
525 W. Cleveland
       
Mishawaka,  IN  46545
       
Branch -219-237-5374
       
Cash management: Tel: 219-296-2432
       
Fax: 219-237-5509
117
Aero
Wachovia
*
10 Xavier Dr.
       
Yonkers, NY 10704
       
Branch#914-963-8705
       
1-800-222-3862
120
Aero
M&T
*
11175 Mall Circle
       
Waldorf, MD 20603
       
ph#301-705-7837
   
1/8/2010
 
fax#301-932-5188
       
rep# Sharon Coates
       
ph#410-244-4207
121
Aero
Wells Fargo Bank
*
Alma School - Fiesta Mall Office
       
P.O. Box 6995
       
Portland, OR 97228-6995
       
1-800-225-5935
123
Aero
JP Morgan Chase
*
Great Lakes Mall Branch 0142
       
7850 Mentor Avenue
       
Mentor,  OH  44060
       
Attn. Venessa, Branch-440-352-5531

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
124
Aero
First Tennessee
*
Knoxville Branch
       
3031-a/13 Mall Road North
       
Knoxville,  TN  37924
       
Sandra Irick, 865-971-2100
         
127
Aero
Wachovia
*
P.O. box 2870
       
Jacksonville,  FL  32231
       
Branch-239-277-5980
       
1-800-669-6996
129
Aero
PNC Bank
*
2431 Main St.
       
Lawrenceville,  NJ  08648
       
Branch 609-896-2097 or 2081
       
1-877-287-2654  Money Rm 1-800-399-2260
       
1800-762-2265
130
Aero
Bank of America
*
Summit Bank
   
11/9/2005
 
30 Columbia Turnpike
       
Florham Park, N.J.   07932
       
ph 973-377-2580 Mickael
131
Aero
Wachovia
*
Branch Address:
       
1214 Hooper Avenue
       
Toms River, NJ 08753
       
1-800-566-3862, Branch-732-244-2000
132
Aero
HSBC as of 8/14/00
*
Walt Whitman Mall
       
Huntington Station,  NY  11746-4147
       
Branch #631-423-7201
       
Fax #631-423-9847
133
Aero
US Bank
*
     
Dec 05 rolled to TRECS
 
513-632-4141
       
1-800-627-7827
       
branch #513-870-0833
         
134
Aero
PNC Bank
*
P. O. Box 17700
       
New Brunswick,  NJ  08906-7700
       
Tel: 877-287-2654
135
Aero
TD Bank
 
918 Bethlehem Pike
     
*
Montgomeryville, PA 18936
       
Shafin Esmail
   
6/20/2011
 
Ph# 215-412-4174
       
Fax# 215-412-4178
136
Aero
Chase Bank
*
235 Main Street
       
White Plains, NY 10601
       
Branch-914-682-0240     Fax: 914-682-9526
       
Felicia Etiene
137
Aero
Bank of America
*
One Bethleham Plaza
   
11/9/2005
 
Bethlehem, PA  18018-5781
       
Branch-'215-659-6101  Debbie
       
1-800-282-2265
138
Aero W
Bank of America
*
P.O. Box 27128
   
11/9/2004
 
Concord,  CA  94520
       
1-800-432-1000
       
Maria Rector EXT 7500
139
Aero
HSBC Bank USA
*
541 Route 211 East
   
Formerly
 
Middletown,  NY  10940
   
Marine Midland Bank
       
same acct#
 
Carmen branch #845-692-4436
       
customer service #800-975-4722
140
Aero
M&T
*
2100 Park St.
       
Syracuse,  NY  13208
   
8/30/2008
 
ph#315-474-2280 fax# 315-474-4208
141
Aero W
Bank of America
*
P.O. Box 27128
   
Aero West
 
Concord,  CA  94520
       
Branch #925-692-6351
       
Corporate #800-622-8731 order deposit slips
142
Aero
First American Bank
*
         
Kristina Jackson
   
new bank and new account
 
847-403-8307 Personal Banker
       
Branch-847-816-9100
       
Fax #847-816-2193
143
Aero
First American Bank
*
80 Stanford Drive
       
Bloomingdale, IL 60108
       
Paul Gendusa
       
Ph 630-295-6889 x 100
         
144
Aero
TD
*
1450 Clements Bridge Rd.
 
 
   
Deptford, NJ 08096
   
10/4/2010
 
Maria King or Leah
       
Ph#856-845-2059 Fax#856-845-3475
145
Aero
Wachovia
*
18 Gariatt Road
       
Attn: Account Inquiries
       
Upper Darby,  PA  19082
       
Tel: 800-222-3862
       
1-800-473-3862   Fax 800-214-6988

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
146
Aero
JP Morgan Chase
*
Mail Suite 0314
       
Chicago, IL 60670-0314
       
847-240-6450
       
800-404-4111customer service
147
Aero
JP Morgan Chase
*
         
Fox valley - Aurora Branch
       
Lynn Pfieffer - Asst. Branch Manager
       
Branch-630-851-3416
148
Aero
Wachovia
*
18 Gariatt Road
       
Attn: Account Inquiries
       
Upper Darby,  PA  19082
       
Tel: 800-222-3862, Branch-203-944-4043
149
 
Northwest Savings Bank
*
                                         
150
Aero
Bank of America
*
P.O.  Box 6858
   
11/9/2005
 
Freehold,  NJ   07728
       
Tel: 1-800-727-8637
         
151
Aero
Bristol County Savings
*
851 County St.
       
Taunton, MA 02780
   
8/5/2010
 
Richard Clark
       
Ph#508-824-1756
152
Aero
PNC Bank
*
Client Services - Tel: 877-824-5001
       
222 Delaware Ave.
       
Wilmington,  DE  19899
       
Dawn Davis, Eden Square Branch-302-292-0864
153
Aero
Bank of America
*
P.O. Box 27025
       
Richmond,  VA  23261-7025
       
Tel: 800-432-1000
         
154
Aero
Bank of America
*
100 N Broadway
   
2/26/2007
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
157
Aero
JPMorgan Chase Bank
*
One Indiana Square  MI400
       
Indianapolis,  IN  46206
       
Branch-219-738-4254
       
1-800-433-8248
158
Aero
M & T Bank
*
P.O. Box 767  (Boulevard Mall)
       
Buffalo,  NY  14240
       
Branch-716-832-4051
       
Fax: 716-834-1476
159
Aero
JP Morgan Chase
*
2687 Fairfield Commons
       
Beavercreek, OH 45431
       
Angie Owens or Hope Day
       
Ph 937-443-6205 Fax 937-443-6255
         
160
Aero
Bank of America
*
Regional Center,  VA2-125-04-01
       
PO Box 27025
       
Richmond,  VA  23261-7025
       
Tel: 800-232-5252
162
Aero
Suntrust Bank
*
Lake Mary Office -  0039
       
P.O. Box  628096
       
Orlando,  FL  32897
       
Branch-407-850-6591, 1-800-786-8787
164
Aero
BB&T
*
11400 Midlothian Turnpike
   
as of 10/14/03
 
Richmond, VA 23235
       
Branch-804-697-5341, Fax-804-897-7629
       
Barbara Byrd, mgr
166
AERO
Capital One
*
89-01  Queens Blvd
       
Elmhurst,  NY  11373
   
merged
 
Branch-718-672-7500, 1-800-510-6994
       
Margaret Spano, Manager
167
 
HSBC Bank
*
3935 Route 31
       
Liverpool, NY 13090
       
Estella Taylor-Greene
       
Ph 315-622-0509 Fax 315-622-0474
169
Aero
M&T
*
4630  Commercial Drive
       
P O Box 718
   
as of 12/2007
 
New Hartford,  NY  13413-0718
       
Branch: 315-736-0513   Fax: 315-736-1041
       
Francine Butler
         

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
171
Aero
Dollar Bank
*
988 E. Pittsburgh Street
       
Greensburg, PA 15601
   
8/11/2003
 
Cathy Daversa
       
Ph 724-836-7455  Fax 724-836-8829
               
*
 
172
Aero
Wilmington Trust
 
Rodney Square North
       
1100 North Market St.
       
Wilmington,  DE  19890
       
Branch- 302-735-2010 -1800-523-2378
174
Aero
Chase Bank
*
P. O. Box 6001
       
Mt. Vernon,   NY  10538
       
Branch- 516-823-3601
       
Fax: 516-872-4240  Louise Borelli
175
Aero
Lafayette Bank and Trust
*
133 North 4th Street
   
open 6/23/99
 
Lafayette,  IN  47902-1130
       
Tracey Linder
       
Branch- 765-423-3821
         
176
Aero
TD Banknorth
*
Newington Office
       
P. O. Box 4548
       
Postsmouth,  NH  03802-4548
       
Branch- 603-433-2808, 603-430-3812
177
 
Tompkins Trust Company
*
40 Catherwood Drive ( Pyramid Mall )
   
eff  9/02
 
Ithaca, NY 14850
       
Michelle Bennett
       
Ph 607-257-7900  Fax 607-266-0477
178
Aero
Citizens Bank
*
1300 Ulster Ave, Suite 110
   
6/15/2007
 
Kingston, NY 12401
       
PH: 845-336-7920
       
Fax: 845-336-7922
       
Duane Wolff
         
183
AeroW
Bank of America
*
P. O. Box 29966
       
Phoenix,  AZ  85038-0966
   
change to aero west August
 
1-800-944-0404
       
1-800-234-6147 Clark American
184
Aero
JP Morgan Chase
*
2372 Palisades Center Drive
       
West Nyack, NY 10994
       
1-800-788-7000
       
Branch 845-348-3300 option #3
                   
185
Aero
Capital One
*
1701 SUNRISE HWY
       
BAY SHORE, NY  11706
       
PH. 631-665-3500
       
FAX. 631-665-8834
186
Aero
M&T Bank
*
New Town Office
       
9780 Groff Mill Drive
   
Formerly Allfirst
 
Owings Mills,  MD  21117
   
effective 7/03
 
Branch Manager: Judith E. Volley
   
same acct #
 
Tel: 410-654-8406   Fax: 410-654-8409
       
Customer Service -800-724-6070
188
Aero
Suntrust
*
2020 Old Fort Pkwy
       
Murfreesboro, TN  37129
   
2/1/2010
 
Branch ph# 615849.7211
       
Yolanda Greene ph#615-849-7211
       
Fax# 615-849-7104
189
Aero
Bank of America
*
4300 W. Saginaw Hwy.  (43-44)
       
Lansing,  MI  48917
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760 fax#617-235-2580
         
190
Aero
Key Bank
*
2950 Miamisburg - Centerville Road
   
Open 4/99
 
Dayton,  OH  45459
       
Felicia Paterson   Branch 937-439-0603
                   
191
Aero
Wachovia
*
18 Gariatt Road
   
closing on 2/5/07
 
Attn: Account Inquiries
       
Upper Darby,  PA  19082
       
Tel: 800-222-3862,  PRESS 706 at recording
192
Aero
Bank of America
*
14 North Main St.
       
Manchester, CT 06042
   
5/1/2011
 
Anute Boonyachai
       
Ph# 1-800-657-9533 ext# 50657
193
Aero
Wachovia
*
1970 West New Haven Ave.
       
Exton, PA  19341
   
effective 9/16/2004
           
Karen Singletary
       
404-214-1432

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
194
Aero
Citizens Bank
*
Mall of New Hampshire
       
1500 South Willow Street
       
Manchester,  NH  03103
       
Steven Scheiner
       
Tel: 603-634-5550    Fax: 603-634-5551
       
Carol # 603-770-5975 order deposit slips
195
Aero
Bank of America
*
Mail Stop CT OP 0009
   
11/9/2005
 
260 US Route 1
       
New London,  CT  06320
       
Stella Bergeson   860-447-6181
         
196
Aero
Chevy Chase Bank
*
Springfield Mall Branch
   
6/30/1999
 
6609 Springfield Mall
       
Springfield,  VA  22150
       
Bob Koehler 703-924-1251
       
Tel: 800-987-2265
197
Aero
Wachovia
*
185 Annapolis Mall
   
Open 7/16/99
 
Annapolis,  MD  21401
       
Jennifer Stumpf
       
Tel: 800-704-0883
198
Aero
JP Morgan Chase
*
15100 LaGrange Road
       
Orlando Park, IL 60462
   
8/3/2004
 
Jane Zabelka
       
Ph 708-873-7701 Fax 708-873-7748
       
Corporate #888-434-3030
200
Aero
Bank North
*
P.O. Box 6159
       
Peabody, Massachusetts 01961-6159
       
Evelyn or Kim
       
978-531-5414
201
Aero
PNC
*
7401 Market Street
       
Boardman,  OHIO  44512
       
Fax: 330-726-3362  Karen Pancake
       
Ph 330-742-4083
202
Aero
Bank of America
*
831 Brown Rd.
       
Lake Orion, MI 48359
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760 fax#617-235-2580
203
Aero
B B & T Bank
*
2152 Northwoods Blvd.
   
open 7/15/99
 
Charleston,  SC  29406
       
Colleen Hufford
       
Tel: 843-937-6740  Fax: 843-569-2121
204
Aero
US
*
Mall of America
       
9633 Lyndale Ave. S
   
2/1/2010
 
Bloomington,  MN  55420
       
Diana Vance
       
Ph# 216-623-9248
205
Aero
PNC
*
Southland Office
       
451 Clairton Blvd.
       
Pittsburgh,  PA  15235
       
Joanne Biles
       
1-800-352-0186- branch 412-653-6220
206
Aero
Wachovia Bank
*
Medical Park Office
   
10-Aug
 
2000 South Hawthorne Road
       
Winston-Salem, NC  27103
   
BAI in effect
 
Attn.: Roxanne Nifong-Lackey
   
2/1/2005
 
Ph 336-765-0414- fax 336-768-9775
         
207
Aero
Chemical
*
4495 Wilson Avenue
       
Grandville, MI 49418
   
7/30/2010
 
Pam Davis
       
ph#616-588-7588
                   
208
Aero
Citizens Bank
*
189 Canal Street
   
10-Aug
 
Providence, RI  02903
       
Tel: 401-282-2523    800-862-6200
       
Michael Gervasini     Fax: 401-455-5508
         
209
Aero
Bank of America
*
670 George Washington Highway
   
9-Nov
 
Route 116N
       
Lincoln,  RI  02865
       
400 East Main Street     (Branch)
       
Meriden,  CT
       
Shaun Callahan   203-634-7130
       
Kimberly J. Schwartz - branch manager
         
213
Aero
Key Bank
*
691 Richmond Road
       
Richmond Heights,  OH  44143
   
CLOSED
 
Linda Myers   440-449-5301
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
214
Aero
Key Bank
*
17333 Southpark Center
       
Strongsville, OH 44136
   
effective 3/5/04
 
Donna Steinc
       
Ph 440-238-2300 Fax 440-238-2314
215
Aero
PNC Bank
*
445 W. Colliseum Blvd.
       
Fort Wayne, IN  46805
       
Tel.  260-373-0512
       
Reneta Rhurairatnam
216
Aero
Bank Champaign
*
South Neil at Devonshire Drive
       
Champaign,  IL  61824-1490
       
Tracy A. Lutz  217-351-2876
         
218
Aero
Chase Bank
*
3265 W. Market Street
       
Summit Mall # 170
       
Akron,  OHIO  44333
       
Amy Lorentz  Tel: 330-972-1930
         
219
Aero
JP Morgan Chase
*
Ohio/West Virginia Markets
       
PO Box 260180
       
Baton Rouge, LA  70826-0180
       
Ph 330-972-9250
         
220
Aero
Old National Bank
*
2718 E. Third Street
       
Bloomington,  IN  47401
       
Ralph Huestis
       
Branch #812-330-2680
       
Fax #812-331-4022
221
Aero
Old National Bank
*
1001 McGalliard Road
       
Muncie, IN 47303
       
Leah Beeson
       
Ph 765-284-6191  Fax 765-284-6209
       
1800-431-Bank
222
Aero
TD Bank North
*
1000 MacArthur Blvd.
       
Mahwah, NJ 07430
       
Cust. Service 1800-482-5465
       
branch #610-825-2740 Iliac Martinez
223
Aero
Wachovia Bank
*
702 Haywood Road
   
12/11/2003
 
Greenville, SC 29607
   
BAI
       
2/1/2005
 
Ph 864-239-1913  Fax 864-676-9366
224
Aero
Bank of America
*
     
11/9/2005
                               
BRANCH:908-351-2270
225
Aero
Regions
*
5005 Washington Pike
       
Knoxville, TN 37917
   
merged AmSouth 12/7/07
 
Beth Hackleroad
       
Ph 865-521-5157 Fax 865-521-5121
         
226
Aero
Comerica Bank
*
Meridian Mall
   
12/12 rolled to bai reporting
 
1982 East Grand River Ave.
       
Okemis,  MI  48864
       
Ken Pyciak  Tel: 517-349-0091
       
fax 517-349-6340
227
Aero
Huntington National Bank
*
10 E Main Str
       
Salineville, OH 43945
       
Jeff Apardian
       
419 254-7052 ext 3216
       
419 473-2249 fax
       
Jim 412-227-4862
228
Aero
PNC Bank
*
2720 Potomac Mills Circle
   
5/13/2005
 
Woodbridge,  VA  22192
       
Ph 877-287-2654
   
PNC acquired Riggs bank
   
229
Aero
Bank of America
*
Coventry Mall
   
11/9/2005
 
Route 724 and 100
       
Pottstown,  PA  19465
       
Linda M Robinson Tel: 610-327-1110
       
Fax: 610-970-2197 BRANCH:610-327-1110
230
Aero
First Tennessee
*
7082 Bakersbridge Road
       
Franklin, Tennessee, 37064
       
Agnes Nichols   615-790-5130
         
231
Aero
Bank of America
*
25230 Michigan Avenue
       
Dearborn,  MI  48124
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext 5760 fax#617-235-2580

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

         
233
Aero
Exchange Bank of Alabama
*
3003 Rainbow Drive
       
Gadsen, AL 35901
       
Joyce Frohock
       
PH 256-442-3003
         
234
Aero
Wachovia
*
Colonial Park Financial Center
       
53 Colonial Park Mall
       
Harrisburg, PA 17109
       
Dwight Smith
       
717-540-4461
       
717-652-8718 fax
235
Aero
Regions
*
5236 Hickory Hollow Parkway
       
Antioch, TN 37013
   
merged AmSouth 12/7/07
 
Sheri Parsons or Lisa Griffith
       
phone 615-736-6130
236
Aero
Bank of America
*
Pheasant Lane Mall
   
11/9/2005
 
310 DW Highway
       
Nashua, NH 03060
       
Joanne Mahoney
       
Tel: 603-888-9952
         
237
Aero
Huntington National Bank
*
613 Beaver Valley Mall
       
Monaca, PA 15061    1-877-619-0011 Michlle
       
724-728-8770 724-728-7339
       
Ginger McKeown
238
Aero
First Financial Bank
*
Honey Creek Mall
       
3401 S. US Hwy 41
       
Terre Haute, IN 47802
       
Brenda Thomson, 812-238-6437
239
Aero
Regions
*
900 Rivergate Parkway
       
Goodlettsville, TN 37072
       
Karen Wallace
   
merged AmSouth 12/7/07
 
phone 615-748-2706  Fax 615-748-2704
         
240
Aero
Wachovia
*
1201 Walnut St.
       
Cary, NC 27511
       
Karen Singletary
   
5/1/2011
 
404-214-1432
         
241
Aero
Huntington National Bank
*
17 South High Street
       
Attn. MA10
       
Columbus, OH 43215
       
Stephanie Schleppi
       
mall booth 614-480-0161, beth-4004, sharron 4442
         
242
Aero
United National Bank
*
234 Grand Central Mall
       
Vienna, WV 26105
       
Michael Sweet or Sheila
       
phone 304-485-3811
       
304-424-4612 Downtown Branch
243
Aero
Bank of America
*
2105 N. Roane St.
       
Johnson City, TN 37604
   
12/3/2007
 
Fax# 617-310-3332
       
Rep. Frank Tarara
         
244
Aero
TCF
*
2989 White Bear Ave.
       
Maplewood, MN 55109
   
11/24/2008
 
Sarah Wadi
       
ph# 651-748-9060
245
Aero W
Commerce Bank-WEST
*
1699 Clarkson Road
       
Chesterfield, MO 63017
       
314-726-2255, ph; 314-746-5015 fax
       
Brady Lewis; Gina
246
Aero
JP Morgan Chase
*
Mail Code OH2-5210
       
1805 Brittian Road
       
Akron, OH 44310
       
ph 330-972-1915; fax 330-972-1390
       
Chastity Booth, Mary Anne Nutter
247
Aero
Chemical Bank
*
         
333 E. Main Street
       
Midland, MI 48640-0231
       
Keith A Wenzel
       
Ph 989-790-1202
       
Fax #989-790-9080

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

         
248
Aero
Trustco Bank
*
3065 Route 50
       
Saratoga Springs, NY 12866
       
Chris Jordan
       
Ph 518-583-1716
         
249
Aero
SunTrust Bank
*
                             
branch# 828-299-5582
         
250
Aero
Wells Fargo
*
100 West Burnsville Parkway
       
Burnsville, MN 55337
       
Annette Schilling 612-316-3794, fax 3797
       
Mall branch 90 W. County Highway 42
       
Burnsville, MN 55337
       
800-225-5935 order slips 800-289-3557
251
Aero
Fifth Third Bank
*
1250 North Green River Road
   
12/12/05 rolled to bai reporting
Evansville, IN 47715
       
Cindy Lucke
       
Ph 812-474-2745  Fax 812-474-2746
         
252
Aero
Bank of America
*
414 Union Street
   
11/9/2005
 
Nashville, TN 37239-1697
       
Jacqueline J. Wilson
       
Tel: 615-749-3863 Fax: 615-749-3378
253
Aero
Montgomery First National Bank
*
180 Crestwood Plaza
   
effective 3/24/03
 
St. Louis, MO 63126
       
Flery Langholz
       
Ph 314-962-8888 Fax 314-213-4501
254
Aero
Bank of America
*
100 Mid Rivers Mall Drive
   
11/9/2005
 
St. Peters, MO 63376
       
Jane Ramey
       
636-278-4469   Fax 636-397-6524
                   
255
Aero
Harris Bank St. Charles
*
1 East Main Street
       
St. Charles, IL 60174-1981
       
Charlotte. E. Johnson-Dunlop
       
Ph 630-377-6894  Fax 630-377-7157
       
1888-489-2265
256
Aero
Sovereign
*
21 Commerce Way
       
Plymouth, MA 02360
   
8/1/2011
 
Wayne Benner
       
Ph#781-585-1001
257
Aero
PNC Bank
*
One National City Center, Suite 100
       
Indianapolis, IN 46255
       
317-267-7902 ph; 317-267-7905 fax
       
Amy Fukumoto, Vicki
258
Aero
Chevy Chase Bank
*
7935 Tysons Corner Center
       
Mclean, VA 22102
       
Missa Khatib
       
Ph 703-883-3915  Fax 703-883-3918
259
Aero
Bank of America
*
Waterloo Banking Center
   
11/9/2005
 
Hanover, MD 21076
       
Pam Wiley
       
Ph 410-799-1744, fax 410-799-1263
       
Elisabeth Abernathy, nat'l rep 615-749-3163
260
Aero
Elmira Savings Bank
*
333 East Water Street
       
Elmira, NY 14901
       
607-739-0341 ph; 607-739-0457 fax
       
Phyllis
261
Aero
BB&T
*
9259 Mall Road
       
Morgantown, WV 26505
       
Kellie Shaffer
       
Ph 304-983-9018
262
Aero
Wachovia
*
6300 Arbor Place Boulevard
       
Douglasville, GA 30135
       
770-920-3700 #4, phone
       
Sherrie Wylie, manager
263
Aero
Capital City Bank
*
Governor's Square Mall Office
       
P.O. Box 900
       
Tallahassee, FL 32302-0900
       
ph 850-402-7500-fax 850-878-9120
         
264
Aero
Bank of America
*
GA8-309-01-01
   
11/9/05
 
3855 Bloomfield Road
       
Macon, GA 31206-3613
       
ph 912-474-1415; fax 912-474-1418
       
Brenda Mitchell
265
Aero
US
*
2400 Maple Grove Rd.
       
Duluth, MN 55881
   
5/20/2011
 
Rep: Becky Matthews ph#314-418-2920
       
branch #218-723-2903

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

         
266
Aero
Bank of America
*
6200 Aurora Avenue, Suite 101E
   
11/9/2005
 
Urbandale, IA 50322-2896
       
Linda Pollock
       
Ph 515-235-2906, 800-362-1615 ext 2906
       
Fax  515-235-2992
268
Aero
Regions
*
4485 Poplar Avenue
       
Memphis, TN 38117
   
merged AmSouth 12/7/07
 
901-762-5955, 901-685-7911
       
Clare Pannell
269
Aero
Bank of America
*
100 N Broadway
   
3/21/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         
271
Aero
Liberty Federal Savings
*
698 Belair Road, Suite h-6
   
and Loan Association
 
Bel Air, MD 21014
       
Amy Chmielewski
       
Ph 410-879-3568  Fax 410-879-7016
272
Aero
Regions Bank
*
331 University Boulevard
       
Tuscaloosa, AL 35401
   
merged AmSouth 127/07
 
Tel: 800-267-6884
       
Patsy Montague  Tel 391-5770
273
Aero
BB&T
*
Box 2015 Meadowbrook Mall
       
Bridgeport, WV 26330
       
ph 304-842-7313, fax 304-842-5280 Will
       
Charlotte Sidow, Barb Brewer

 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
274
Aero
PNC
*
3902 Milan Road
   
 
 
Sandusky, OH 44870
       
Judy Edinger
       
Ph 419-621-2980  Fax 419-621-2986
275
 
PNC
*
Keith Stone
   
 
 
1332 E.Empire Str
       
Bloomington, IL 61701
       
ph 309-823-3281
       
fax 309-823-3279
         
276
Aero
Riggs National Bank
*
1201 Wisconsin Ave NW
       
Washington, DC  20007
       
Tel: 202-835-5591
       
Mrs. Lyles
         
277
Aero
Bank of America
*
495 Union Street
   
11/9/2005
 
Waterbury, CT 06702
       
Debra Neri
       
Ph 203-757-8404  Fax 203-757-8442
         
278
Aero
Bank of America
*
White Marsh Mall Branch
   
9/25/2006
 
Baltimore, MD 21236
       
Casey Carrow
       
Ph 410-986-1970 Fax 410-986-1975
         
280
Aero
First Citizen's Bank
*
8541 Concord Mills Blvd.
       
Concord, NC 28027
                 
Tracey Jacobs
       
Ph#704-979-3165
       
Fax#704-979-3166
         
281
Aero
Dubuque Bank and Trust
*
1398 Central Avenue
   
Company
 
Dubuque, IA 52001-5051
       
Jeffrey Timmerman
       
Ph 319-556-1994, 319-589-2150
         
282
Aero
Wachovia
*
3430 Wrightboro Raod
       
Augusta, GA 30909
       
Lori Evans
       
Ph 706-667-2256 Fax 706-868-4640
         
283
Aero
Wachovia
*
Independence Center
       
3750 Oleander Drive, NC3241
       
Wilmington, NC 28403
       
Wally Simpson
       
PH 910-793-3710 Fax 910-793-3707
284
Aero
Conway National
*
9726 Highway 17 North
       
Myrtle Beach, SC 29572
   
4/4/2010
 
Suzette Jackson
       
Ph# 843-449-3373 Fax# 843-449-9967
285
Aero
RBC Bank
*
611 E. Arlington Blvd.
       
Greenvile, NC 27858
       
Brian Landreth
       
Ph 252-551-7800  Fax 252-551-7805
286
Aero
Key Bank
*
688 N-Lex Springmill Road
       
Mansfield, OH 44906
       
Sue Schell
       
Ph 419-529-5214  Fax 419-529-9934
287
Aero
Sovereign Bank
*
791 Purchase Street
       
New Bedford, MA 02740-6300
   
as of 10/18/04
 
Tricia Farrington
       
Ph 508-994-6155
288
Aero
Fifth Third Bank
*
Eastland Banking Center
   
12/12/05 rolled to bai reporting
2810 S. Hamilton Road
       
Columbus, OH 43232
       
Judy Holzbacher
       
Ph 614-864-1870  Fax 614-864-1732
289
AERO
Comerica Bank
*
3215 28th Street
   
12/12/05 rolled to bai reporting
Grand Rapids, MI 49512
       
Sherrie
       
Ph 616-957-0551  Fax 616-957-3419
         
290
Aero
First Citizens Bank
*
1862 Highway 70 South East
       
Hickory, NC 28602
       
Cassie Hensley
       
Ph 828-326-1186
       
branch #828-326-1163

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
291
Aero
Wachovia Bank
*
consolidated accounts
   
wachovia acquired Southtrust
any questions call Judy Goncalves
   
11/08/05
 
at 800-590-7868
                   
292
Aero
First Westroads Bank
*
10855 West Dodge Road
       
Omaha, NE 68154
       
Kathy Hess
       
Ph 402-391-7204 Fax 402-391-2793
         
293
Aero
Chase Bank
*
7 West Main Str, Riverhead, NY
   
10/15/2007
 
Teresa 312-954-3713
                             
294
Aero
Citizens Bank
*
1250 Baltimore Pike
   
Effective 8/16/02
 
Springfield, PA 19064
       
Lisa Carey-Kerr
       
Ph 610-328-2184  Fax 610-328-3363
         
297
Aero
Comerica Bank
*
35795 Gratiot Avenue
   
12/12/05 rolled to bai reporting
Clinton Township, MI 48035
       
Gwen Rashid, Sharon
       
Ph 586-791-0801
       
fax 586-791-7112
299
Aero
Capital One
*
6920 Bluebonnett Blvd.
       
Baton Rouge, LA 70810
   
4/5/2009
 
Giatana White
       
Ph#504-533-5344 or 504-533-3016
         
300
Aero
US
*
312 Raintree Rd.
       
Mankato, MN 56001
   
4/4/2011
 
Mary Kaisershot
       
Ph 507-387-9460
       
Rep Becky Matthews #314-418-2920
301
Aero
Wachovia
*
Wachovia consolidated accts
   
11/1/2005
 
any questions call Judy Goncalves at Wachovia
       
800-590-7868
                   
302
Aero
Community Bank and Trust
*
1851 North Elm Street
       
Commerce, GA 30529
       
Melissa Morris
       
Ph 706-336-3202
         
303
Aero
TCF National Bank
*
1801 Plymouth Road
       
Minnetonka, MN 55305-1963
       
John D Gahley
       
877-784-8239
       
612-333-2722
304
Aero
Bangor Savings Bank
*
687 Hogan Rd ,Bangor , ME 04401
   
9/12/2007
 
Ph: 207-942-4818
       
Fax: 207-942-4819
       
Cindy Stevens
         
305
Aero
HSBC Bank
*
107 Oakdale Mall
       
Johnson City, NY 13790
       
Maryanne
       
Ph 607-798-8896
       
Fax 607-798-0354
306
Aero
US Bank
*
1350 Euclid Ave,
   
8/22/2007
 
Cleveland , OH 44115
       
Bath Ladd
       
216 902-7858 ph
       
216 623-9303 fax
307
Aero
Huntington National Bank
*
2055 Polaris Parkway
       
Columbus, OH 43240
       
Branch #614-480-0700
       
Fax #614-480-0706
       
Bank Officer Usha
         
308
Aero
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
       
1-800-872-2657
   
Formerly
 
Branch #314-487-6759
   
Firstar Bank
 
Fax #314-416-2570
309
Aero
Firstmerit Bank, N.A.
*
West River Office
       
1530 West River North
       
Elyria, OH 44035
       
Raymona Davis
       
330-996-6000

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
310
Aero
First Citizens Bank
*
1959 Valley View Blvd
       
Roanake, VA 24012
       
M. Beth Ruffing
       
PH 540-985-3270 Fax 540-985-3204
         
311
Aero
Commerce Bank and Trust
*
3035 South Topeka
       
Topeka, Kansas 66611
       
Michael J. Province
       
Ph 785-228-7665 Fax 785-228-7684
         
312
Aero
Key Bank
*
1080 McKinley Mall
       
Blasdell, NY 14219
       
Darlene
       
Ph 716-827-4488
       
Fax 716-824-1419
313
Aero
Bank North, N.A.
*
250 Maine Mall
       
So. Portland, ME 04106
       
Gwen Mercier
   
formely known as:
 
Ph 207-774-7675
   
Peoples Heritage Bank
 
Fax 207-828-2991
314
Aero
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
   
Formerly
 
1-800-685-5065
   
Firstar Bank
 
Kym Owens
       
Ph 815-332-5834    Fax 815-332-4603
315
Aero
Associated Bank
*
6550 N. Illinois Street
       
Fairview Heights, IL 62208-2028
       
Joann Blank
       
Ph 618-622-4244  Fax 618-632-6663
316
Aero
Wachovia
*
     
5/21/2006
                                 
317
Aero
United National Bank
*
1079 Charleston Town Center Mall
       
Charleston, WV 25389
       
Karen Buckley
       
Ph 304-345-8550
       
Fax304-345-7621
318
Aero
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
   
Formerly
 
1-800-685-5065
   
FirstStar Bank
             
319
Aero
Town & Country Bank
*
2501 W. Wabash Ave.
       
Springfield, IL 62704
       
Attn: Shannon G. Estes
       
Ph (217) 787-3100
       
Fax ( 217) 698-0303
330
 
US Bank
*
6320 W. Markham
   
Dec 05 rolled to  TRECS
 
Little Rock, AR 72205
       
Annabelle Cabrera
       
Ph 501-661-0536  Fax 501-661-1328
         
331
Aero
Bank of America
*
Hanover Office
   
11/9/2005
 
1774 Washington Street
       
Hanover, MA 02339
       
Michelle C. Cardella
       
Ph 781-826-6660
332
 
Bank of America
*
6551 West 95th Street
       
Chicago Ridge, IL 60415
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760  fax#617-235-2580
         
333
Aero
Huntington National Bank
*
4000 Pendleton Way
       
Indianapolis, IN 46226
       
Chris Shaw
       
Ph 317-269-4648, 800-284-4090
       
Fax #317-639-7260
334
Aero
Citizens National Bank
*
One Heritage Center
   
6/24/2006
 
855 Central Avenue
       
Ashland, KY 41105-2247
       
Pamela L. Fultz
       
Ph 606-920-7305 Fax 606-920-7350
335
 
PNC Bank
*
1637 North Memorial Drive
       
Lancaster, OH 43130
       
Fonda
       
Ph 740-687-1888  Fax 740-681-4083
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
336
 
First Commonwealth
*
Logan Valley Mall
       
Route 220 and Plank Road @ Goods Lane
       
Altoona, PA 16602
       
Karen or Cory
       
Ph 814-947-4904  Fax 814-946-4723
337
Aero
Sovereign Bank
*
               
2/14/2005
           
1-877-768-1145
         
338
Aero
PNC Bank
*
6020 West Jefferson Boulevard
       
Fort Wayne, IN 46804
       
Anita Moreno
       
Ph 260-434-0652  McBee 260-760-8444
       
Fax 219-434-0673
339
 
Bank of America
*
1 Main Street
   
11/9/2005
 
Leominster, MA 01453
       
Aphrodite
       
Ph 978-840-8321  Fax  978-537-2624
         
340
Aero
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
   
Formerly
 
1-800-685-5065
   
Firstar Bank
             
341
Aero
Fifth Third Bank
*
(Western Michigan)
       
1850 East Paris
       
Grand Rapids, MI 49546
       
231-798-4503 ph
         
342
Aero
Susquehanna
*
2951 Whiteford Road
       
York, PA 17402
       
Bank Officer Wendy Tawney
       
Ph (717) 755-6414
       
Fax (717) 757-0097
         
343
 
Wachovia Bank
*
828 Main Street
       
Lynchburg, VA 24504
       
Tim Holt
   
BAI in effect
 
Ph 434-522-4430  Fax 434-544-2682
   
2/1/2005
   
344
Aero
Banknorth Massachusetts
*
660 Merrill Road
       
Pittsfield, MA 01201
       
Robin Sabato
       
Ph 413-499-7687
       
Fax 413-499-1684
346
Aero
PNC Bank
*
6300 Robinson Centre Drive
   
 
 
Pittsburgh, PA  15205
       
Ph. 412-787-5700
       
Fax. 412-787-5252
       
Branch Mgr. Janet E. Lipartia
                   
347
Aero
Wayne Bank
*
600 Stroud Mall
       
Stroudsburg, PA 18360
       
Diane Oney
       
Ph 570-424-3330
       
Fax 570-424-3335
348
Aero
Bank of America
*
Mail Stop: CT EH NB00329
       
1201 Boston Post Road
       
Milford, CT 06460
   
11/9/2005
 
Terry MacPhail
       
Ph 203-882-7050
       
Fax 203-882-7121
349
Aero
Sovereign Bank
*
1665 State Hill Road M3
       
Wyomossing, PA 19610
       
Attn: Angie Lattanzio
       
Ph (610) 320-7543
       
Fax (610) 375-2244
         
351
Aero
Citizens Bank
*
The Plaza at King of Prussia
   
Effective 8/16/02
 
King Prussia, PA 19406
       
Attn : Palma Salvucci
       
Ph ( 610 ) 265-3955
       
Fax ( 610 ) 337-5965

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
353
Aero
First Midwest Bank, N.A.
*
320 West Kimberly Road
       
Davenport, Iowa 52806
       
Patricia Duda
       
Ph 319-333-4672
       
Fax 319-333-4679
354
Aero
Wells fargo Bank
*
4575 16th Street
       
Moline, IL 61265
       
Patti Caulkins
   
merged on 12/8/2007
 
Ph 309-757-4808  Fax 309-757-4819
         
355
Aero
KeyBank
*
4565 Eastgate Blvd.
       
Cincinnati, OH 45245
       
Attn: Raylina Lillich
       
Ph ( 513 ) 752-1781
         
356
Aero
BB&T
*
497 Southpark Circle
   
as of 10/14/03
 
Colonial Heights, VA 23834
       
Attn: Susan B.Webb
       
Ph ( 804 ) 526-0772
       
Fax (804 ) 520-8384
357
Aero
Nextier Bank
*
196 Clearview Circle
       
Butler, PA 16001
   
bank name changed
 
Attn: Beth Swartz
   
5/15/2006
 
724-283-5317
       
fax no. 724-283-2488
358
Aero
Wells Fargo
*
6940 O Street
   
as of 12/08/04
 
Lincoln, NE  68516
       
Ph. 402-434-6141
       
Fax. 402-434-6151
       
Branch Mgr. Jon Whitmire
         
359
Aero
Peoples United
*
THIS SMALL BRANCH CLOSE ON MAY 08'
       
150 Bank Street
   
7/16/2010
 
Burlington, VT 05402
       
IF YOU NEED HELP CALL CUSTOMER SERVICE
       
1-800-545-2236
360
Aero
Ameriserv
*
734 South Atherton St.
       
State College, PA 16801-4628
             
4/24/2009
 
Branch#800-837-2265 (5401)
       
Ph# 814-235-6809
361
Aero
First American Bank
*
261 South Western Ave
       
Carpentersville, IL 60110
       
Attn: Erin Caudill
       
Ph (847)551-4416 Ext 103
       
Fax (847) 426-1066
362
Aero
Bank of America
*
601 Donald Lynch Boulevard
   
11/9/2005
 
Marlboro, MA 01752
       
Attn: Beverly G. Brown
       
Ph (508) 303-0737
       
Fax (508) 303-6501
         
363
Aero
Wachovia
*
3275 Bufford Drive
       
Buford, GA. 30519
       
Attn: Audrey Thorson
       
Ph (770) 831-2968
         
364
Aero
Associated Bank
*
201B Northwoods Mall
       
Peoria, IL 61613
       
Attn: Marva Grant
       
Ph (309) 688-3404
       
Fax (309) 688-5088
365
Aero
Key Bank National Association
*
1920 Tiffin Avenue
       
Findlay, OH 45840
       
Attn: Dagne M. Lazenby
       
Ph (419) 423-3212
       
Fax (419) 419-3216
         
366
Aero
M & I Bank
*
500 3rd Street
       
Wausau, WI 54402
       
Attn: Pat Krohn
       
Ph (715)847-4292
       
Fax (715) 847-4328
         
367
Aero
JP Morgan Chase
*
4512  24th Ave
       
Fort Gratiot, MI 48059
       
Attn: Sandra Varney
       
Ph (810) 385-5311 or 1-800-225-5623
       
Fax (810) 385-4430
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

         
368
Aero
M & T Trust Company
*
Susquehanna Valley Mall A-1
       
Sellingsgrove, PA 17870
       
Attn: Sandy Krehel
       
Ph (570) 374-8108
       
Fax: (570) 374-6232
369
 
US Bank
*
300 Prairie Center Drive
   
Dec 05 rolled to TRECS
 
Eden Prairie, MN 55344
       
Casey Stowman
       
Ph 952-942-2860  Fax 952-942-2865
         
370
Aero
TD  Bank
*
277 Sheep Davis Rd.
       
Concord, NH 03301
       
Attn: Beth Haggett
       
Ph (603) 229-5967
       
Fax (603) 229-5977
371
Aero
HSBC
*
1218 Arsenal Street
       
Watertown, NY 13601
   
9/29/2003
 
Margaret Farone
       
Ph 315-785-3640 Fax 315-785-0871
         
372
Aero
Community Bank N.A.
*
Champlain Center
       
60 Smithfield Blvd. Suite 50
       
Plattsburgh, NY 12901
       
Attn: Kristina Melhorn
       
Ph (518) 561-8770
       
Fax (518) 561-9240
         
373
 
Fifth Third Bank
*
7840 Mall Road
   
12/12/2005
 
Florence, KY 41042
   
rolled to bai reporting
 
Nancie Lane
       
Ph 859-371-6626  Fax 859-371-8140
         
374
Aero
First National Bank
*
2406 Grand Avenue
       
Ames, IA 50010
       
Attn: Kathy Dunham
       
Ph #515-232-5569
                   
375
Aero
TD Bank
*
2417 Park Avenue
       
Palmer, PA 18045
   
8/30/2009
 
Roe Maver or Michelle
       
Ph (610) 923-5143
       
Fax (610) 923-6059
         
376
Aero W
Commerce Bank-WEST
*
727 Poyntz Avenue
       
Manhattan, KS 66502
       
Attn: Carrie Struble
       
Ph (785) 587-1523
       
Fax (785) 587-1586
         
377
Aero
BB&T
*
Attn: Steven Bartlett
       
Ph (502) 810-0400
   
formerly
 
Fax (502) 810-0426
   
Bank of Loiusville
                       
378
Aero
Peoples United
*
University Mall
       
155 Dorset Street
   
7/16/2010
 
South Burlington, VT 05401
       
Ph 802-658-1444  Fax 802-863-2295
         
379
 
Bank of America
*
99 Rockingham Park Blvd.
   
11/9/2005
 
Salem, NH 03079
       
Gary Rockwell
   
kansas
 
Ph 603-894-5882  Fax 603-890-4935
         
380
 
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
       
1-800-673-3555
                   
381
 
Ameriserv Financial
*
500 Galleria Drive Suite 100
       
Johnstown, PA 15904
       
Nanette Richey
       
Ph 814-269-3815 Fax 814-266-2037
         
382
 
Regions Bank
*
5901 University Drive
       
Huntsville, AL 35806
       
Beth Carter
       
Ph 256-551-7101  Fax 256-551-7107
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
383
 
TrustCo Bank
*
93 W. Campbell Road
       
Schenectady, NY 12306
       
Carol Townsend
       
Ph 518-377-2393
         
384
 
US Bank
*
P.O. Box 1800
   
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
   
Formerly
 
1-800-673-3555
   
Firstar Bank
             
385
 
Regions Bank
*
5025 Hinkleville Road
       
Paducah, KY 42001
       
Tammy Brasher
       
Ph 270-441-1552  Fax 270-443-2909
         
386
 
Key Bank
*
1475 Upper Valley Pike
       
Springfield, OH 45504
       
Julie Mills
       
Ph 937-328-3111  Fax 937-328-3103
         
387
 
BB &T Bank
*
2082 South Pleasant Valley Road
       
Winchester, VA 22601
       
Sandy Hill
       
Ph 540-723-4725
       
apple blossom branch @ mall closed
388
Aero
US Bank
*
6301 University Avenue
   
Dec 05 rolled to TRECS
 
Cedar Falls, IA 50613
       
Cindy Rindels
       
Ph 319-266-9384  Fax 319-277-8723
         
389
 
First Tennessee Bank
*
2750 N. Germantown Pkwy
       
Memphis, TN 38133
       
Joy Panyanouvong
       
Ph 901-387-3800  Fax 901-387-3817
         
390
 
Wachovia Bank
*
408 S. Irby Street
       
Florence, SC 29501
       
Larry Welch
       
Ph 843-664-4093
         
391
 
PNC Bank
*
1192 Route 22 East
   
3/22/2004
 
Phillipsburg, NJ 08865
       
Kimberly Roth
       
Ph 908-859-9509  Fax 908-213-0921
         
392
 
Wells Fargo Bank
*
432 South Gammon Road
       
Madison, WI 53719
       
Kevin J. Huff
       
Ph 608-827-2853  Fax 608-833-6803
         
393
 
Wells Fargo Bank
*
1700 Dr. ML King Jr. Drive
       
Racine, WI 53404
       
Karen Wilson
       
Ph 262-631-1389  Fax  262-637-0823
         
394
 
Fifth Third Bank
*
9690 Colerain Avenue
   
12/12/05  rolled to bai reporting
Cincinnati, OH 45251
       
Doug Greulich
 
Ph 513-923-4790 Fax 513-245-1038
         
395
Aero E
TD Banknorth
*
765 Route 18
       
East Brunswick, NJ 08816
   
merged 11/1/08
 
Erika Shanoff
       
Ph 732-698-1184  Fax 732-698-1420
         
396
 
Huntington National Bank
*
3931 Morse Crossing
       
Columbus, OH 43219
       
Jonathan Mollory
       
Ph 614-480-0100  Fax 614-331-5506
         
397
 
Chase
*
895 Hebron Road
       
Heath, OH 43056
   
formerly
 
Michael Schenk
   
Bank One
 
Ph 740-522-3121
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
398
 
Bank of America
*
141 South Rock Road
       
Wichita, KS 67207
       
Vickie Haskell
       
Ph 316-261-2309  Fax 316-683-2276
         
399
 
Bank of America
*
2733 Midwestern Parkway
   
11/9/2005
 
Wichita Falls, TX 76308
       
Michael Hull
       
Ph 940-696-7720  800-432-1000 Fax 940-696-7752
         
439
Aero
Frost
*
221 Wonder World Drive
       
San Marcos, TX 78666
   
9/15/2009
 
Barbara Castleberry
   
temp store
 
Ph#512-393-5647
       
Fax#512-393-5721
440
Aero
Hills Bank & Trust
*
1009 2nd Street
       
Coralville, IA 52241
   
10/23/2003
 
Stacia Jelmeland
       
Ph 319-351-8000  Fax 319-351-2529
         
441
Aero
Athens First Bank & Trust Company
*
4000 Atlanta Hwy
       
Athens, GA 30622
   
12/10/2006
 
Eric Quillian
       
706-357-7122
       
706-357-7123 fax
442
 
Chase Bank
*
3250 Rebecca Lane
       
Abilene, TX 79606
       
Josephine Leal
       
Ph 915-674-3900  Fax 915-698-9266
         
443
 
UMB Bank
*
20652 West 151st Street
       
Olathe, KS 66061
       
Linda Sutherland
       
Ph 913-780-1119  Fax 913-780-1331
         
444
 
BancorpSouth
*
5111 Rogers Avenue, #16
       
Fort Smith, AR 72903
       
Sue Crowly
       
Ph 479-484-4450  Fax 501-452-2009
         
445
 
Regions Bank
*
420 Mary Esther Blvd.
       
Mary Esther, FL 32569
   
4/4/2011
 
Angel Babula
       
Ph 850-833-8222
         
446
 
Comerica Bank
*
1620 W. Michigan Avenue
   
12/12/05 rolled to bai reporting
Jackson, MI 49202
       
Diane Toland
       
Ph 517-788-5144  Fax  517-788-5363
         
447
 
Comerica
*
2615 Lake Lansing Rd.
       
Lansing, MI 48912
   
3/6/2009
 
Korey Kuhl
       
ph#517-367-8034
       
fax#517-367-8039
448
Aero
UMB Bank
*
2079 Penn Square
       
Oklahoma City, OK 73118
       
Hayley Land
       
Ph 405-239-5800
         
449
 
First American Bank
*
3205 Mall Loop Drive
       
Joliet, IL 60431
       
Kari Fitzmaurice
       
Ph 815-439-4901 x 103  Fax 815-439-4910
         
450
 
Wells Fargo
*
200 33rd Ave. S
       
St. Cloud, MN 56301
   
5/31/10
 
Pat Barclay
       
Ph#303-470-8908
       
branch #320-203-4200
451
 
Regions Bank
*
601 East Main Street
       
Carbondale, IL 62901
       
Paula Buristsch
       
Ph  618-529-2700
         
452
Aero W
Bank of America
*
100 Ellinwood Way, Suite 250
   
11/9/05
 
Pleasant Hill, CA 94523
       
Jade Jones
       
1-800-678-1433
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
453
 
Bank of America
*
291 Barnstable Road
   
9-Nov
 
Hyannis, MA 02601
       
Kissi Johnson-Brown
       
Ph  508-790-8124  Fax  508-790-8125
         
454
 
Huntington Bank
*
3160 S. Airport Road West
       
Traverse City, MI 49684
       
Carol Jenkins
       
Ph 231-922.5760  Fax 231-922-5774
       
banking center 231-922-5607
455
 
Webster Bank
*
50 Freshwater Blvd.
       
Enfield, CT 06082
       
Alex Martin
       
Ph 860-253-6122  Fax 860-253-6151
       
1-800-325-2424
456
 
Bank of America
*
         
863-816-1610
   
Kansas
 
888-287-4637
                   
457
 
Huntington Bank
*
3573 Maple Avenue
       
Zanesville, OH 43701
       
Tina Dingey
       
Ph 740-455-7059  Fax 740-455-5707
       
800-480-2001
458
 
PNC Bank
*
12353 James Street
       
Holland, MI 49424
       
Mary Lou Callan
       
Ph  616-394-7086  Fax  616-394-4788
       
Branch # 616-394-9800
459
 
Citizens Union Bank
*
1704 N. Dixie Hwy
       
Elizabethtown, KY 42701
       
Heidi Meredith
       
Ph 270-763-8168  Fax  270-763-8170
         
460
 
Bank Mutual
*
2111 Holiday Drive
   
3/15/2007
 
Janesville, WI 53545
       
Russann Mcmanus
       
608-756-2336 ph
       
608-756-0204 fax
461
 
US Bank
*
3060 William Street
   
Dec 05 rolled to TRECS
 
Cape Girardeau, MO 63703
       
Carol Schmidt
       
Ph #573-986-5000
       
1-800-872-2657
462
 
PNC Bank
*
Route 6 Scranton Carbondale Highway
       
Scranton, PA 18508
       
Carol Milani
       
Ph 570-961-7298 Fax 570-961-6402
         
463
 
Fall River Five Bank
*
Routh 118 Swansea Mall Drive
       
Swansea, MA 02777
       
Kevin Michalski
       
Ph. 774-888-6342
       
Fax. 774-888-6475
464
 
Chemical Bank
*
3533 E. Wilder Road
       
Bay City, Michigan 48706
       
Barbara Benford
       
Ph 989-894-9898  Fax 989-894-9895
         
465
 
Comerica Bank
*
5510 W. Saginaw
   
12/12/05 rolled to bai reporting
Lansing, MI 48917
       
Jennifer Sherwood
       
Ph 517-886-0226
         
466
 
Southern Michigan Bank & Trust
*
5350 E. Beckley Road
       
Battle Creek, MI 49015
       
Jean-Marie Warren
       
Ph 517-279-5500
         
467
 
Regions
*
128 North 2nd Street
       
Clarksville, TN 37040
       
Lisa Crabtree
   
merged AmSouth 12/7/07
 
Ph 931-553-5201 Ph 931-5201
         
468
 
Banknorth
*
1800 Boston Road
       
Springfield, MA 01129
       
Diane Ryan
       
Ph 413-748-8525  Fax 413-543-0714
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
469
 
US Bank
*
105 North Rangeline Road
   
Dec 05 rolled to TRECS
 
Joplin, MO 64801
       
Chrys Wehmeyer
       
Ph 417-623-5677  Fax 417-623-5961
         
470
 
First Tennessee Bank
*
12 Nortgate Park
       
Chattanooga,TN 37415
       
Mona Lamb
       
Ph 423-870-3160  Fax 423-870-3166
       
423-757-4720 order deposit slips
471
 
Frost National Bank
*
4200 South Hulen
       
Forth Worth, TX 76109
       
Karen Duvall or Roxanne
       
Ph#817-420-5200
       
fax#817-420-5230
472
 
Frost National Bank
*
6115 Camp Bowie Blvd.
       
Forth Worth, TX 77062
       
Michala Freeman
       
Ph 817-420-5025  Fax 817-420-5277
       
ph 817-420-5195 Vallery
473
 
Bank of America
*
39 Main Street
   
11/9/2005
 
Watertown, MA 02472
       
Shamci Ghaffari
       
Ph 617-972-1606  Fax 617-923-4623
         
474
 
Associated Bank
*
206 South Broadway
       
Rochester, MN 55904
       
Brenda Schuler, Bernie LeCrone (Contact)
       
Ph 507-285-2626
         
475
Aero
Bank of America
*
301 N. Main Street
       
Anderson, SC 29621
   
open in Kansas
 
Diane Smith
       
Ph 864-231-5843
       
Clark American deposit slips 800-234-6147
476
 
Bank of America
*
1400 Hancock Street
   
11/9/2005
 
Quincy, MA 02169
       
Kathy Egan-Casy
       
Ph 617-434-7731
         
477
 
Bank of America
*
                                         
478
 
ColeTaylor Bank
*
One Yorktown Center
       
Lomboard, IL 60148
       
Barbara Kopp
       
Ph 630-932-3101      Fax 630-629-8338
         
479
Aero
Chase
*
1100 Pecanland Road
       
Monroe, LA 71203
   
formerly
 
Patsy Schmittzehe
   
Bank One
 
Ph 318-345-7710
         
481
Aero W
Bank of America
*
100 N Broadway
       
Wichita, KS 67202
   
kansas
 
Melissa Wolverton
       
888-852-5000
       
800-234-6147 Business Solutions
482
 
Wachovia
*
207 Neshaminy Mall
       
Bensalem, PA 19020
       
Joseph Knight
       
Ph 215-396-4405  Fax 215-355-0547
         
483
 
Wachovia
*
4560 Capital Blvd.
       
Raleigh, NC 27604
       
Melanie
       
919-571-3889
         
484
 
Wachovia
*
6301 W. New Berry Road
       
Gainsville, FL 32605
       
Ph 352-335-3480  Fax 352-335-3484
         
485
 
Legacy Bank of Texas
*
5000 Legacy Drive, Suite 120
 
     
Plano, TX 75024
       
Elisa Arellano
       
Ph 972-461-7009  Fax 972-461-7020
                   

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
486
Aero
RBC
*
2085 East University Drive
       
Auburn, AL 36830
   
6/20/2008
 
Lee Oliver
       
Ph 334-826-1150 Fax 334-826-2064
         
487
 
Wachovia
*
9420 Pineville Matthews Road
       
Pineville, NC 28134
                 
Ph 704-373-6320  Fax 704-383-5952
         
488
 
Comerica Bank
*
4200 S. Cooper Street
   
12/12/05 rolled to bai reporting
Arlington, TX 76015
       
Karen
       
Ph 817-276-7200  Fax 817-276-7236
         
489
 
US Bank
*
5000 Frederica Street
   
Dec 05 rolled to TRECS
 
Owensboro, KY 42301
       
Scott Tucker
       
Ph 270-926-5270  Fax 270-926-5272
         
490
 
PNC Bank
*
201 South Broad Street
       
Grove City, PA 16127
       
Karen
       
Ph 724-458-9250  Fax 724-458-0567
         
491
 
PNC Bank
*
1449 S. Potomac Street
       
Hagerstown, MD 21740
       
Shannon Eikelberger
   
merged with Fidelity Bank on 09/12/07
Ph 301-745-5833  Fax 301-745-4952
         
492
 
Frost Bank
*
221 Wonder World Drive
       
San Marcos, TX 78667
       
Barbara Castleberry
       
Ph 512-393-5647 800-562-6732  Fax 512-393-5721
         
493
 
The Bank of Delmarva
*
4575 Highway 1, Suite 80
       
Rehoboth Beach, DE 19971
       
Dorene Walton
       
Ph  302-226-8900  Fax 302-226-8558
         
494
 
Suntrust Bank
*
180 East Market Street
       
Harrisonburg, VA 22801
       
Yvonne Smith
       
Ph 540-568-1015  Fax 540-568-1099
505
Aero
Citizens National Bank
*
200 Fork at the River Pkwy
   
11/4/2005
 
Seviereville, TN  37862
       
Robin Young
       
Ph.  865-429-7560 or 453-9031 Main
       
Fax 865-429-7906
506
 
Citizen's Bank
*
3390 East State Str
       
Hermitage, PA 16148
   
8/19/2006
 
Jennifer Cochina
       
ph 724-983-0500
       
fax 724-983-1447
507
 
PNC Bank
*
2629 Scotttsville Road
       
Bowling Green, Ky 42102
   
National City Bank
 
Faye Griffith , Kay Madison
       
Ph 270-745-9302   Fax 270-745-9310
508
 
Wachovia
*
Caroline Forrest Financial Center
   
10/19/2005
 
3766 Renee Drive
       
Myrtle Beach, SC  29579
       
Jean Martin
       
Ph.  843-903-5359
509
 
Johnson Bank
*
7500 Green Bay Road
       
Kenosha, WI 53142
       
Pauline Holtz-McGaughy
       
Ph 262-697-7500  Fax 262-697-7520
         
510
 
Fifth Third Bank
*
1 Fayette Center
   
12/12/05 rolled to bai reporting
Washington Court House, OH 43160
       
Jesse Jamison
       
Ph 740-948-9488  Fax 740-948-9484
         
511
 
PNC Bank
*
12010 Church Street
       
Birch Run, MI 48415
       
Connie Tackebury
       
Ph 989-797-9277  Fax 989-797-9282
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
512
 
M & T Bank
*
2443 Military Road
       
Niagara Falls, NY 14304
       
Kerry White
       
Ph 716-297-1880  Fax 716-290-1218
       
1-800-724-2440
513
 
Queenstown Bank of MD
*
223 Chesapeake Village Road
       
Queenstown, MD 21658
       
Janet Such
       
Ph 410-827-5101 Fax 410-827-3370
         
514
Aero
Sun Trust Bank
*
7677 Dr. Phillips Blvd
   
as of 12/08/04
 
Orlando, FL  32819
       
Ph.  407-354-1398 *4
       
Branch Mgr. Kim Mendel
515
 
Bank of America
*
54 Full St.
       
Seneca Falls, NY 13148
       
Anute Boonyachai
   
5/1/2011
 
Ph# 1-800-657-9533 ext# 50657
                   
516
 
Harris Bank Huntley
*
10604 Route 47
       
Huntley, IL 60142
       
Anne Grasser
       
Ph 847-669-5151  Fax 847-669-5191
         
517
Aero
BB&T
*
1201 Norwood Street
   
as of 10/14/03
 
Christiansburg, VA 24073
       
Rachel Lee
       
Ph 540-381-5710 Fax 540-382-8813
         
518
Aero
Fifth Third Bank
*
6488 South Westnedge Avenue
   
12/12/05 rolled to bai reporting
Portage, MI 49002
       
Linda Fricke
       
Ph 269-329-5815 Fax 269-329-6002
         
519
Aero
M & T Bank
*
               
10/19/2007
                       
520
Aero
Suntrust Bank
*
10170 Brook Road
       
Glen Allen, VA 23059
   
4/4/2003
 
Kathy Bronson
       
Ph 804-264-4199  Fax 804-819-6035
         
521
Aero
Bank of America
*
534 S Kansas Ave
   
5/14/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
522
Aero
M & I Bank
*
5454 South 76th Street
       
Greendale, WI 53129
   
4/11/2003
 
Barbara Manthey
       
Ph 414-423-2380  Fax 414-423-2387
         
523
Aero
JP Morgan Chase
*
5307 E. 41st Street
       
Tulsa, OK 74135
       
Celine Rodriquez
       
Ph 918-280-7961
       
custoner svc 918-280-7950
524
Aero
Capital One
*
313 Carondelet Street
       
New Orleans, LA 70403
   
name of the Bank was changed
Tammy Prats
   
5/13/2006
 
Ph 504-533-2905  Fax 504-533-5344
         
525
Aero
Kirkwood Bank & Trust
*
7th & Arbor Avenue
       
Bismarck, ND 58506
   
4/11/2003
 
Dan Stegmiller,
       
Ph 701-355-5375 Fax 701-258-7436
         
526
Aero
Frost Bank
*
975 William D. Tate
       
Grapevine, TX 76051
   
4/18/2003
 
Cathy West
       
Ph 817-420-5251  Fax 817-420-5820
         
527
Aero
Wachovia
*
1400 Benvenue Road
       
Rocky Mount, NC 27804
   
6/27/2003
 
Kim Sutton
       
PH 252-972-4238
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
528
Aero
Suntrust Bank
*
8055 S. Beneva Road
       
Sarasota, FL 34238
   
7/18/2003
 
Frank Zeckel
       
Ph 941-925-9700 Fax 941-922-5618
         
529
Aero
JP Morgan Chase
*
821 E. Highway 131
       
Clarksville, IN 47129
       
Sherri Coleman
       
Ph 812-284-7550 Fax 812-284-7553
         
530
Aero
Boone County National
*
720 East Broadway P o Box 678( Mall Facility)
       
Columbia, MO 65205
   
2/6/2004
 
Meredith Imler
       
Ph 573-817-8964
         
531
Aero
Regions Bank
*
825 Quintard Drive
       
Oxford, AL 36203
   
4/25/2003
 
Sandy Turner
       
Ph 256-835-6075  Fax 256-831-1093
         
532
Aero
First Sentry
*
P.O. Box 790
       
Barboursville, WV 25504
   
2/2/2009
 
Cindy Collins
       
Ph 304-399-6401
       
fax# 304-399-6411
533
Aero W
Bank of America
*
30 E. Wellesley Avenue
       
Spokane, WA 99207
   
5/2/2003
 
Janice Stratton
       
Ph 509-353-6062
       
1-800-234-6147
534
Aero W
US Bank
*
8441 West Bowles Avenue
   
Dec 05 rolled to TRECS
 
Littleton, CO 80123
       
Brett Mauzy
       
Ph 303-904-9234  Fax 303-973-3424
         
535
AeroW
Key Bank
*
180 Telegraph Road
       
Bellingham, WA 98226
   
9/5/2003
 
Amber Pen
       
360-676-6116  Fax 360-6142
         
536
Aero
Towne Bank
*
1 Old Oyster Point Road Suite 110
       
Newport News, VA 23602
   
3/15/2004
 
Toni Marshall
       
Ph 757-249-7800  Fax 757-249-0840
         
537
Aero W
UMB
*
730 Citadel Drive East
       
Colorado Springs, CO 80909
   
4/17/2009
 
Cheryl Murphy
       
Ph 719-597-0170 Fax 719-597-0178
         
538
Aero
Bank of America
*
8625 Bedford-Euless Road
       
Hurst, TX 76053
   
5/16/2003
 
Scot Cowdrey
       
Ph 817-284-5546
         
539
Aero W
US Bank
*
4411 196th Street
   
Dec 05 rolled to TRECS
 
Lynwood, WA 98036
       
Gary Duffina
       
Ph 425-775-5466  Fax 425-776-7393
         
540
Aero W
Bank of America
*
9981 Silverdale Way NW
       
Silverdale, WA 98383
   
5/23/2003
 
Kathy Denton
       
Ph 360-692-5501
         
541
Aero W
Columbia Bank
*
3500 S. Meridian Suite 503
       
Puyallup. WA 98373
   
5/30/2003
 
Michelle Laborde
       
Ph#253-939-9800
       
fax#253-833-2476
542
Aero
Wells Fargo Bank
*
7767 Elm Creek Blvd. N #100
       
Maple Grove, MN 55369
   
9/12/2003
 
Barbara Hall (#564 contact)
       
Ph 612-316-4642  Fax 612-316-4575
         
543
Aero W
Bank of America
*
3308 N E Auto Mall Drive
       
Vancouver, WA 98662
   
7/18/2003
 
Rita Paulson
       
Ph360-696-5511
       
Marsha, 888-852-5000 ext 4600

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
544
Aero
Associated Bank
*
2403 South Oneida Street
       
Green Bay, WI 54304
   
8/1/2003
 
Micah Marshall
       
Ph 920-433-3218 Fax 920-499-2690
         
545
Aero
Suntrust Bank
*
26627 US Hwy 19 N
       
Clearwater, FL 33761
   
10/31/2003
 
Denise Mason
       
Ph 727-791-0224  Fax 727-797-7557
         
546
Aero
Chase
*
4401 W. Wisconsin Avenue
       
Appleton, WI 54913
       
Mary Learman
       
Ph 920-738-9000 Fax 920-738-9988
         
547
Aero
Frandsen & Trust
*
1616 South Washington Street
       
Grand Forks, ND 58201
   
10/19/2009
 
Tammie
       
Ph 701-780-7727  Fax 701-780-7710
       
main #701-780-7700
548
Aero
Huntington National Bank
*
2025 N. Cable Road
       
Lima, OH 45805
       
Ginger Gesler
       
Ph 419-227-6504  Fax 419-229-4574
         
549
Aero
M & I Bank
*
3500 State Road 16
       
La Crosse, WI 54601
   
5/23/2003
 
Lori Raabe
       
Ph 608-781-8834 Fax 608-781-1511
         
550
Aero
Bank of America
*
111 University Dr. E
       
College Station, TX 77840
       
Anute Boonyachai
   
5/1/2011
 
Ph# 1-800-657-9533 ext# 50657
         
551
Aero
Chemical Bank
*
6615 Eastman Avenue
       
Midland, MI 48642
   
6/6/2003
 
Christine Brown
       
Ph 989-839-5317-18   Fax 989-835-7194
         
552
Aero
Wachovia
*
1301 Nixon Drive
       
Morrestown, NJ 08057
 
 
5/30/2003
 
Sean Lore
       
Ph 856-787-2165  Fax 856-273-4903
         
553
Aero
Wachovia
*
886 Church Street North
       
Concord, NC 28025
   
6/6/2003
 
Kim Overcash
       
Ph 704-793-4830 Fax 704-785-2059
         
554
Aero
Wells Fargo Bank
*
9801 University
       
Clive, IA 50265
   
6/13/2003
 
Rose Hullett
       
Ph 515-237-5809 Fax 515-237-5855
         
555
Aero
Bank of America
*
5041 Bayou Blvd.
       
Pensacola, FL 32504
   
5/16/2003
 
Susie Gonzales
       
Ph 850-444-0551
         
556
 Aero
US Bank
*
1751 Madison Ave
   
Dec 05 rolled to  TRECS
 
Council Bluffs, IA 51503
       
Karrie Falconer
       
Ph 712-325-4740  Fax 712-325-4352
         
557
Aero
IBC Bank
*
2501 W Memorial
       
Oklahoma City, OK 73134
   
4/11/2006
 
Loretta Sapp
       
405 775-1730 ph
       
405 775-1731 fax
558
Aero
Bank of America
*
500 South West Street
       
Wichita, KS 67209
   
6/20/2003
 
Brenda Dosda
       
Ph 316-261-4242
         
559
Aero
Regions Bank
*
320 Eastdale Circle
       
Montgomery, AL 36117
   
6/27/2003
 
Shannon Cannon
       
Ph 334-832-8831 Fax 334-832-8402
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
560
Aero
Bank of America
*
6304 North Point Parkway
       
Alpharetta, GA 30022
   
7/4/2003
 
Ann Hollar
       
Ph 770-442-2466
         
561
Aero
SunTrust  Bank
*
498 Palm Springs Drive
       
Altamonte, FL 32701
   
7/25/2003
 
Dee Simpson
       
407-834-6869  Fax 407-830-7513
         
562
Aero W
Wells Fargo Bank
*
3600 S. College Avenue
       
Fort Collins, CO 80525
   
6/27/2003
 
Anita Nemitz
       
Ph 970-266-7777 Fax 970-266-7800
         
563
Aero
Chase Bank
*
1201 West Main Street
       
Lewisville, TX 75067
       
Anna Dietert
       
Ph 972-221-5017
         
564
Aero
Wells Fargo Bank
*
1809 Plymouth Road South
       
Minnetonka, MN 55305
   
4/4/2003
 
Barbara Hall
       
Ph 612-316-4642  Fax 612-316-4575
         
565
Aero
I B C Bank
*
7400 San Pedro, Suite 608
       
San Antonio, TX 78216
   
5/9/2003
 
Jesse Monoz
       
Ph 210-369-2940 Fax 210-377-3579
         
566
Aero
Wells Fargo Bank
*
901 Gessner Road
       
Houston, TX 77024
   
5/16/2003
 
Erika Cruz
       
Ph 713-463-8044  Fax 713-463-8258
         
567
Aero
Wells Fargo Bank
*
5300 W. 41st St.
       
Sioux Falls SD 57106
       
Pat Barclay
   
5/30/2011
 
Ph#303-470-8908
       
Branch #605-575-7466
568
Aero
Wells Fargo Bank
*
600 4th Street
       
Sioux City, IA 51102
   
5/23/2003
 
Eileen Iversen
       
Ph 712-277-7175  Fax 712-277-7149
         
569
Aero
Bank of America
*
7802 Abercorn Drive
       
Savannah, GA 31406
   
6/27/2003
 
Mercy Garcia
       
Ph 912-353-3960
         
570
Aero
Bank of America
*
100 N Broadway
   
6/3/2007
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         
571
Aero
Northwest Savings Bank
*
200 Mill Creek Mall
       
Erie, PA 16565
   
9/12/2003
 
Jennifer D-Annibale
       
Ph 814-868-5161 Fax 814-864-1917
         
572
Aero W
Bank of America
*
3401 Dale Road
   
10/3/2003
 
Modesto, CA 95356
       
Peggy Rubio
                   
573
Aero
Wachovia
*
Wachovia consolidated accts
   
11/1/2005
 
Any questions call Judy Goncalves at Wachovia
       
800-590-7868
                   
574
Aero
Wachovia
*
1495 W. O Ezell Blvd.
       
Spartanburg, SC 29301
   
8/22/2003
 
Robin Osborne
       
864-596-4166 Fax 864-587-6275
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
575
Aero
Bank of America
*
9460 FM Road W
       
Humble, TX 77338
   
7/25/2003
 
Ellen Cooper
       
PH 281-548-3700
                 
2801 S. Memorial Parkway Ste 102
577
Aero
SouthBank
*
Huntsville, AL 35801
       
Jeff Slaten
   
8/1/2003
 
Ph 256-533-2224 Fax 256-533-0442
         
576
Aero
Bank of America
*
2000 Baytree
       
Valdosta, GA 31601
   
7/25/2003
 
Susan Harrison
                   
578
Aero
M&T
*
5585 Spectrum Dr.
       
Frederick MD 21703
   
10/5/2008
 
Chip Hess
       
ph# 301-695-0503
       
fax# 301-698-2643
579
Aero
Citizens National Bank
*
200 Forks of the River Parkway
       
Sevierville, TN 37862
   
7/25/2003
 
865-453-9031 main #
       
Shirley Piniak
       
Ph 865-429-7522 Fax 865-429-7599
580
Aero
Bank of America
*
7008 US Hwy 301 N
       
Ellenton, FL 34222
   
7/25/2003
 
Kim Wilson
                   
581
Aero
Bank of America
*
1602 W Floyd Baker Blvd
       
Gaffney, SC 29341
   
9/5/2003
 
Lisa Sullivan
       
Ph 864-487-8351
         
582
Aero
Regions Bank
*
1301 South Mckenzie Street
       
Foley, AL 36535
       
Victoria Gartments or AndreaWalker
   
merged AmSouth 12/7/07
 
Ph 251-943-2265 Fax 251-943-8029
         
583
Aero
PNC
*
1275 York Road
       
Gettysburg, PA 17325
   
8/11/2008
 
Kelly Smarsh
       
Ph 717-337-9333 Fax 717-337-2489
         
584
Aero
IBC Bank
*
7021 S. Memorial Drive, Suite #269
   
12/5/2005
 
Tulsa, OK  74133
       
Micah Hartwell
       
Ph.  918-497-2812
       
Fax. 918-497-2813
585
Aero W
Wells Fargo Bank
*
1590 Coburgh Rd.
       
Eugene, OR 97401
       
Pat Barclay
   
5/30/2011
 
Ph# 303-470-8908
       
Branch# 541-465-5696
586
Aero
Wells Fargo Bank
*
15 2nd Avenue SW (Main Branch)
       
1525 24th Avenue SW (mall branch)
   
9/19/2003
 
Minot, ND 58701
       
Beb Walter 701-857-1746 main branch
       
Ph 701-839-7699 branch
587
Aero
Plains Capital Bank
*
6002 Slide Road
       
Lubbock, TX 79414
   
9/19/2003
 
Jennifer Webb
       
806-785-6255 Fax 806-785-6262
         
588
Aero
BBVA Compass
*
849 East Commerce Street, Suite 739
       
San Antonio TX, 78205
       
Irene Flores
       
Ph 210-475-9315  Fax 210-475-9328
         
589
Aero
IBC Bank
*
11200 LakeLine Mall Drive
       
Cedar Park, TX 78613
   
2/15/2007
 
Donna Savage
       
ph: 512-397-4592
       
fax: 512-397-4591
590
Aero
Huntington Bank
*
6340 Frantz Road
       
Dublin, OH 43017
   
10/20/2003
 
Lisa Thomas
       
Ph 614--480-0191  Fax 614-480-0193
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
591
Aero
Bank of America
*
474 N. Federick Avenue
       
Gaithersburg, MD 20877
   
9/12/2003
 
Gary Fennington
       
Ph 301-963-5360
         
592
Aero W
US Bank
*
11333 SE 82nd Avenue ( main branch)
   
Dec 05 rolled to TRECS
 
12000 SE 82nd Avenue Ste 2001 (mall branch)
       
Portland, OR 97266
       
Hannah Brougnoli 503-275-4058 main branch
       
Ph 503-275-5535 mall branch
593
Aero
First Tennessee
*
2400 Memorial Blvd.
       
Kingsport, TN 37664
   
 open 2/13/2006
 
Ted Palaske
       
fax 423-247-8035
       
423-230-4224
594
Aero
Suntrust Bank
*
402 Cox Creek Parkway
   
9/26/2003
 
Florence, AL 35630
       
Judy Mcclure
       
256-767-8585  Fax 256-767-8406
         
595
Aero
Bank of America
*
355 S. New Hope Road
       
Gastonia, NC 28054
   
9/26/2003
 
Lee Costic
       
704-854-4130
         
596
Aero
MidSouth Bank
*
3730 Ambassador Caffery Pkwy
       
Lafayette, LA 70503
   
10/31/2003
 
Nancy Venable
       
337-291-4903  Fax 337-988-2891
         
597
Aero
Wachovia
*
4109 Plank Road
       
Fredericksburg, VA 22407
   
9/26/2003
 
Belinda Walker/Diana Foster
       
540-786-9485  Fax 540-785-6604
         
598
Aero
US Bank
*
701 Saint Joseph Street ( main branch)
   
Dec. 05 rolled to TRECS
 
Rapid City, SD 57701
       
Carol Burgess
       
Ph 605-394-2048
       
605 342-2141 mall branch
599
Aero
Regions Bank
*
Union Planters Bank
       
203 North Commerce Street
       
Branson, MO 65616
       
Sara Copeland
       
417-334-2191   Fax 417-332-0651
600
AeroW
Wells Fargo Bank
*
66 W Springer Drive
       
Highlands Ranch, CO 80129
   
9/19/2003
 
Pat Barclay
       
Ph 303-470-8908  Fax 303-791-2558
         
601
Aero
Regions
*
91 Scenic Gulf Drive
       
Miranar Beach, FL 32550
       
Vanessa Harris
   
merged AmSouth 12/7/07
 
Ph 850-833-8258  Fax 850-837-9537
         
602
Aero
Regions
*
1240 E. County Line Road
       
Ridgeland, MS 29157
       
Shawn Hubbard, Stacy Robinson
   
merged AmSouth 12/7/07
 
Ph 601-960-6447 Fax 601-956-3678
         
603
Aero
Bank of America
*
1300 66th Street North
       
St. Petersburg, FL 33710
   
10/10/2003
 
Jeffrey Jackson
                   
604
Aero
Union State Bank
*
3902 13th Avenue SW
       
Fargo, ND 58103
   
10/31/2003
 
Missy Strike
       
Ph 701-281-1302  Fax 701-433-7305
         
605
Aero
Bank of America
*
1720 East Fowler Avenue
       
Tampa, FL 33612
   
10/31/2003
 
Jack Jones
       
Ph 813-538-4901
         
606
Aero W
Bank of America
*
971 Blossom Hill Road
       
San Jose, CA 95123
   
10/3/2003
 
Christine Espinoza
       
Ph.  408-983-0588
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
607
Aero W
Bank of America
*
21001 N. Tatum Blvd. Ste. 90
       
Phoenix, AZ 85050
   
10/31/2003
 
Donna Staton
       
Ph 480-538-4901
         
608
Aero
Suntrust Bank
*
4582 South Kirkman Road
       
Orlando, FL 32811
   
10/31/2003
 
Stacy Spruce
       
 
         
609
Aero
Peoples United
*
17 Walker Street
       
Kittery, ME 03904
   
7/16/2010
 
Louise Barsalou
       
Ph 207-439-5020  Fax 207-439-1571
         
611
Aero
Wachovia Bank
*
2110 Oak Street
       
Myrtle Beach, SC 29577
   
3/17/2004
 
David Welborn
       
Ph 843-448-2686 Fax 843-448-6447
         
612
Aero W
Bank of America
*
1210.S. Power Road
       
Mesa, AZ 85206
   
3/19/2004
 
Tamera Raleigh( branch ) Marsha Byler (national )
       
480-218-5145                       888-852-5000 ext 4600
         
613
Aero
County Bank
*
500 N Highland Str
   
2/12/2007
 
Williamsburg, Iowa 52361
       
Darlene Doehrmann
       
877-611-2525; 319-668-2888
       
fax 319-668-2093
614
Aero
Wachovia
*
Wachovia Bank
   
3/1/2005
 
2800 West University Blvd
       
Wheaton, MD  20902
       
Attn:  Craig Carver
       
Ph.  704-383-1582
615
Aero
Wachovia Bank
*
1919 US 1 South
       
St. Augustine, FL 32086
   
2/20/2004
 
Linda Wilson(branch) Benjamin Kehoe(biz bnker
       
Ph  904-824-7568              704-427-7092
         
616
Aero
Premier Bank
*
100 Grell Lane
       
Johnson Creek, WI 53038
   
2/20/2004
 
Theresa Copp
       
Ph 920-699-6900  Fax 920-699-6909
         
617
Aero W
Bank of America
*
2550 El Camino Real
       
Carlsbad, CA 92008
   
4/9/2004
 
Toni Galbreath( branch ) Marsha Byler (national )
   
kansas
 
                                               888-852-5000 ext 4600
         
618
Aero
Wachovia Bank
*
605 N. Berkeley Blvd.
       
Goldsboro, NC 27534
   
7/30/2004
 
Jim Malcolm
       
Ph 919-778-6062
         
619
Aero
BB & T Bank
*
2400 N. Salisbury Blvd.
       
Salisbury, MD 21801
   
4/9/2004
 
Lauren Marshall
       
Ph 410-860-0995  Fax 410-546-1688
         
620
Aero
Compass Bank
*
2901 Capital of TX Hwy South
       
Austin, TX 78746
   
4/9/2004
 
Tina Segoviano
       
Ph 512-421-5841  Fax 512-421-5842
         
621
Aero
Bank of America
*
2105 West Brandon Blvd.
       
Brandon, FL 33511
   
4/16/2004
 
Jennifer Lombard (branch ) Marsha Byler (national )
       
813-653-2235                    888-852-5000 ext 4600
         
622
Aero W
Wells Fargo Bank
*
16901 Bernardo Center Drive
       
San Diego, CA 92128
   
4/16/2004
 
Eric Robertson or Alice Perry
       
Ph 858-487-5323  Fax 858674-4276
         
623
Aero
Bank of America
*
1726 Country Club Road
       
Jacksonville, NC 28546
   
4/16/2004
 
Pamela Dufore (branch ) Marsha Byler (national )
       
910-355-4246                    888-852-5000 ext 4600
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
624
Aero
Bank of America
*
20005 Katy Fwy
       
Katy, TX 77450
   
4/16/2004
 
Michael Macias (branch ) Marsha Byler (national )
       
                                             888-852-5000 ext 4600
         
625
Aero
First Citrus Bank
*
13850 Sheldon Road
       
Tampa, FL 33626
   
4/23/2004
 
Karen Kling
       
Ph 813-926-5588 Fax 813-920-3814
         
626
Aero
Herring National Bank
*
2500 S. Coulter Street, Ste 123
       
Amarillo, TX 79106
   
4/23/2004
 
Shirlene Fluke
       
Ph 806-358-3700 Fax 806-354-4141
         
627
Aero W
Bank of America
*
1775 Camino De La Reina
       
San Diego, CA 92108
   
4/23/2004
 
Trisha Phillips (branch ) Marsha Byler (national )
       
619-681-1886                       888-852-5000 ext 4600
         
628
Aero
Bank of America
*
825 Dulaney Valley Road, Ste 120
       
Towson, MD 21204
   
4/23/2004
 
Shonga Faust (branch ) Marsha Byler (national )
       
410-828-1668                      888-852-5000 ext 4600
         
629
Aero W
Bank of America
*
512 Fletcher Pkwy
       
El Cajon, CA 92020
   
4/30/2004
 
Josie Herrera (branch ) Marsha Byler (national )
       
619-401-8200               888-852-5000 ext 4600
         
630
Aero
Capital One
*
8031 Airline Highway
       
Baton Rouge, LA 70815
   
bank name was changerd
 
Nikki Tessier
   
5/1/2006
 
Ph 225-381-2201 Fax 225-381-8922
         
631
Aero
JP Morgan Chase
*
5977 W. Park Ave.
       
Houma, LA 70364
   
2/28/2011
 
Carlos Santiago
       
Ph#212-552-8183
       
branch #985-876-7541
632
Aero W
Wells Fargo Bank
*
7200 W. Alameda Avenue
       
Lakewood, CO 80226
   
5/14/2004
 
Rhonda Doane
       
Ph 303-937-3365 Fax 303-937-3390
         
633
Aero W
Bank of America
*
3410 W. Chandler Avenue
   
5/7/2004
 
Chandler, AZ 85226
       
Kim Bredernitz(branch ) Marsha Byler (national )
       
 480-224-2021                       888-852-5000 ext 4600
         
634
Aero
Peoples First Community Bank
*
2305 Highway 77
       
Panama City, FL 32405
   
5/7/2004
 
Terry Gravatt or Vicky(branch Manager)
       
Ph 850-770-7203(7206) Fax 850-769-3603
         
635
Aero
Capital One
*
814 Jordan Street
       
Shreveport, LA 71104
   
bank name was changed
 
Beverly(branch) Tammy Ptrats(national)
   
5/1/2006
 
Ph 318-674-2523, 504-533-2905  Fax 504-533-5344
         
636
Aero
PNC Bank
*
750 First Capitol Drive
       
St. Charles, MO 63301
       
Chris Tucker
       
636-536-3428
         
637
Aero W
Tri Counties Bank
*
1950 E. 20th Street, Ste 725
       
Chico, CA 95928
   
4/30/2004
 
Ken Sorbis or Roy Palomino
       
Ph 530-898-0370 Fax 530-898-0375
       
Mgr. Melanie Bassett
638
Aero W
Commerce Bank
*
1345 East Battlefield
       
Springfield, MO 65804
   
4/30/2004
 
Rebecca Wright
       
Ph 417-837-5202 Fax 417-837-5289
       
deposit slips 1-800-453-2265
639
Aero
Bank of America
*
1 Clifton Country Road
   
11/9/2005
 
Clifton Park, NY 12064
       
Debbie Durden
       
Ph 518-383-2228 Fax 518-371-4361
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
640
Aero E
TD Bank
*
3850 S. Delsea Drive
       
Vineland, NJ 08360
       
Stephanie Walkman
       
Ph 856-327-5276  Fax 856-327-6215
         
641
Aeo W
US Bank
*
1520 Briargate Blvd.
   
Dec 05 rolled to TRECS
 
Colorado Springs, CO 80920
       
Mary Koch
       
Ph719-528-3525 Fax 719-531-6746
         
642
Aero
Wachovia Bank
*
                             
Ph. 704-427-7077
       
Todd Kirby
643
Aero
Chase
*
4400 E. Main Street
       
Richmond, IN 47374
       
Shelly Harrod
       
Ph 765-935-3803, 6872 d-line Fax 765-966-4767
644
Aero
Wells Fargo
*
Pat Barclay
   
8/1/2011
                       
645
Aero
First Commonwealth
*
3100 Oakland Ave South town ave
           
 
5/31/2009
 
Jackie Hathaway
       
Ph 724-349-3629
         
646
Aero
Star Financial
*
1708 East Markland Ave
   
3/23/2005
 
Kokomo, IN  46901
       
Amy McKane
       
tel:  765-868-3825
         
647
Aero W
First Bank of Colorado
*
10403 W. Colfax Avenue
       
Lakewood, CO 80215
   
6/25/2004
 
Rachael Miller
       
Ph 303-235-1155 Fax 303-235-1193
         
648
Aero W
Bank of America
*
390 High Street NE
       
Salem, OR 97301
   
6/25/2004
 
Patti Craig(branch ) Teresa Wallweber(national )
       
503-364-0136                     888-852-5000 ext 4601
         
649
Aero
Vantus
*
6260 Mills Civic Pkwy
       
West Des Moines, IA 50266
   
2/27/2009
 
Tim #515-422-5138 fax#515-422-5135
       
branch #515-422-5136
         
650
Aero
Bank of Oklahoma
*
3550 West Main Street
       
Norman, OK
   
10/15/2004
 
James Branscum
       
Ph 405-366-3637, 366-3600 Fax 405-366-3608
         
651
Aero
Premier Bank
*
11055 61st Street NE
       
Alberville, MN 55301
   
3/19/2004
 
Deb Hackenmueller
       
Ph 763-497-8224  Fax 763-497-8048
         
652
Aero W
Chase
*
7675 West Bell Road
       
Peoria, AZ 85382
       
Karen Barnes
       
Ph 602-589-4160  Fax 602-589-3364
         
653
Aero
PNC Bank
*
611 Lighthouse Place
       
Michigan City, IN 46360
       
Kathy Kindelan
       
Ph 219-874-9752  Fax 219-873-2271
         
654
Aero W
Wells Fargo Bank
*
4180 Bonita Road
       
Bonita, CA 91902
   
10/8/2004
 
Chantell Ballesteros
       
Ph 619-479-1756
         
655
Aero
Compass Bank
*
2009 suite C Beltline Road
       
Decatur, AL 35601
   
4/23/2004
 
Amy Thompson
       
Ph 256-552-4350 Fax 256-552-4354
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
656
Aero
Regions Bank
*
1 Independence Plaza
       
Homewood, AL 35209
       
Carol Moats
   
merged AmSouth 12/7/07
 
Ph 205-716-1130  Fax 205-716-1138
         
657
Aero
Bank of America
*
1550 W. Bay Area Blvd.
       
Friendswood, TX 77546
   
4/30/2004
 
Rosalyn Dikes (branch ) Marsha Byler (national )
       
                                              888-852-5000 ext 4600
         
658
Aero
Bank of America
*
1410 Parham Road
       
Richmond, VA 23229
   
5/14/2004
 
Pamela Langfitt(branch ) Marsha Byler (national )
       
804-754-0760                      888-852-5000 ext 4600
         
659
Aero
Bank of America
*
2450 W. Algonquin Road
   
5/20/2005
 
Lake in the hill, IL  60156
                             
660
Aero W
Bank of America
*
12816 E. Sprague Avenue
       
Spokane, WA 999214
   
5/28/2004
 
Shelley Allen(branch ) Marsha Byler (national )
       
509-353-6026                     888-852-5000 ext 4600
         
661
Aero
JP Morgan Chase
*
2310 Colorado Blvd.
       
Denton, TX 76205
   
5/28/2004
 
Brad Cain
       
Ph 940-381-7475 Fax 940-381-7410
         
662
Aero
Regions Bank
*
2000 Richmond Road
       
Texarkana, TX 75503
   
6/4/2004
 
Pat Son
       
Ph 903-832-2551  Fax 903-223-5050
         
663
Aero
Bank of America
*
1801 Richmond Road
       
Williamsburg, VA 23185
   
10/1/2004
 
Stacey Castruita  (branch ) Teresa Wallweber(national )
   
open in kansas
 
757-259-5481                 888-852-5000 ext 4601
         
664
Aero
United Bank & Trust
*
1422 South Winner St.
   
6/2/2005
 
Adrian, MI  49221
       
Tammy Hall
       
Ph.  517-266-5503
         
665
Aero
Bank of America
*
4364 State Road 7
       
Lake Worth, TX 33467
   
5/58/04
 
Dev Bhandary(branch ) Marsha Byler (national )
       
561-642-4426                     888-852-5000 ext 4600
       
clark american 800-355-4691
667
Aer W
Bank of America
*
         
12682 Amargosa Rd.
   
2/4/2008
 
Victorville, CA 92392
                   
669
Aero
Commerce
*
7400 North Orange Prairie Rd.
       
Peoria, IL 61615
       
Wes Thompson
   
11/5/2010
 
Ph#309-999-3257
       
Fax#309-691-5257
670
Aero
JP Morgan Chase
*
14801 US 31 North
       
Carmel, IN 46032
   
10/14/2004
 
Jon Walker
       
Ph 317-321-4022   Fax 317-574-9496
671
Aero
Regions
*
1993 N. Highland Ave.
       
Jackson, TN  38305
       
Terrell Parker
   
merged AmSouth 12/7/07
 
Ph.  731-984-6000
       
Fax.  731-668-4827
672
Aero
UMB Bank
*
1 Victory Drive
       
Liberty, MO 64068
   
5/19/2004
 
Tom Brusnahan or Melissa Sergent
       
816-792-6710 or 6713 Fax 816-792-4697
         
673
Aero W
Bank of America
*
2708 Ming Avenue
       
Bakersfield, CA 93304
   
6/25/2004
 
Erin Bedford(branch ) Teresa Wallweber(national )
       
661-395-2020                     888-852-5000 ext 4601
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
674
Aero
Northwest Savings Bank
*
311 East Fairmount Avenue
       
Lakewood, NY 14750
       
Jessica Weaver
       
Ph 716-763-2265
         
675
Aero
I B C Bank
*
6301 NW Loop 14, Ste. Q-14
       
San Antonio, TX 78238
   
9/10/2004
 
Isabel  Bravo
       
Ph 210-369-2910 Fax 210521-8044
         
676
Aero
Chase Bank
*
320 N. New Road
       
Waco, TX 76710
       
Carole Gallagher
       
Ph 254-776-9500
         
677
Aero
Astoria Federal Savings Bank
*
102 Broadway Mall
       
Hicksville, NY 11801
   
10/29/2004
 
Christina Smith
       
Ph 516-681-4000 Fax 516-681-4017
679
Aero
Wachovia
*
1970 West New Haven Avenue
       
Melbourne, FL 32904
   
9/24/2004
 
Charlotte Hutchinson
       
Ph 321-984-7467 Fax 321-984-3417
         
680
Aero
BB & T Bank
*
1809 Greenbrier Parkway
       
Chesapeake, VA 23320
   
10/1/2004
 
Crystal Crawford
       
Ph757-523-4462  Fax 757-523-4469
         
681
Aero
Bank of America
*
13355 Noel Road, Ste. 100
       
Dallas, TX 75240
   
9/24/2004
 
Conrad Mendoza(branch ) Teresa Wallweber(national )
       
972-716-5800                 888-852-5000 ext 4601
         
682
Aero
Bank of America
*
3321 NW Federal Highway
       
Jensen Beach, FL 34957
   
7/23/2004
 
Lee Monroe(branch ) Teresa Wallweber(national )
       
772-692-7821                    888-852-5000 ext 4601
         
683
Aero
First National Bank
*
2400 W. Grand River
       
Howell, MI 48843
   
7/30/2004
 
Kevin Morrow
       
Ph 517-540-6299 Fax 517-548-7368
       
Mc Bee deposit slips 248-553-8134 Nancy
684
Aero
Bank of America
*
1901 Tamiami Trail North
       
Naples, FL 34102
       
Anute Boonyachai
   
10/30/2010
 
Ph# 1-800-657-9533 ext# 50657
       
branch #239-436-3533
685
Aero
Regions/ Union Planters same
*
210 Eisenhower Drive
   
11/21/2005
 
Biloxi, MS  39531
       
Jamie Tendel
   
store reopened due to Katrina
PH.  228-435-6610
   
Hurricane
   
686
Aero
Chase Bank
*
Ph 903-534-4231
   
3/1/2007
 
Fax 903-581-9460
       
Shauna Pate
                   
687
Aero
US
*
4056 Highway 54
       
Osage Beach, MO 65065
       
chad
   
11/29/2010
 
Ph 573-348-1705
       
call account manager Becky Matthews
688
Aero
Wells Fargo
*
Pat Barclay
       
Ph# 303-470-8908
       
fax# 303-791-2558
         
689
Aero
Bancorp South
*
4359 Mall Drive
   
3/2/2005
 
Tupelo, MS  38802
       
Britni Beasley
       
Ph.  662-678-8000
         
690
Aero
M & T Bank
*
17301 Valley Mall Drive
       
Hagerstown, MD 21740
   
10/29/2004
 
Nancy McKenzie
       
Ph 301-790-6916 Fax 301-852-0213
         
691
Aero
Bank of America
*
29 Blanding Blvd.
       
Orange Park, FL 32073
   
9/10/2004
 
Sharon Davis (branch ) Teresa Wallweber(national )
       
904-269-1770                    888-852-5000 ext 4601
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
692
Aero
Bank of America
*
685 Sunland Park Drive
       
El Paso, TX 79912
   
9/17/2004
 
Christina Trevizo (branch ) Teresa Wallweber(national )
       
915-833-6003                   888-852-5000 ext 4601
         
693
Aero
Arvest Bank
*
4201 N. Shailoh Drive
       
Fayetteville, AR 72703
   
7/30/2004
 
Joe Dimaggio
       
Ph 479-444-5612  Fax 479-444-5620
         
694
Aero W
First National Bank of Colorado
*
615 Interlocken Blvd.
       
Broomfield, CO 80021
   
effective 10/1/2004
 
April Vendegna
       
Ph 303-544-7999
         
695
Aero
Wachovia
*
Wachoiva consolidated accts
   
11/1/2005
 
For questions call Judy Goncalves at Wachovia
       
800-590-7868
                   
696
Aero
BB & T Bank
*
1425 Seminole Trail
       
Charlottesville, VA 22901
   
9/17/2004
 
Tracey Travillian
       
Ph 434-975-3491  Fax 434-973-8604
         
697
Aero
I B C Bank
*
5085 Westheimer Ste. 4640
       
Houston, TX 77056
   
9/17/2004
 
Thomas Frausto
       
Ph 713-285-2294 Fax 713-439-0633
         
698
Aero
Bank of America
*
9225 Baymeadows Road
       
Jacksonville, FL 32256
   
9/24/2004
 
James Bridgewater (branch ) Teresa Wallweber(national )
       
904-731-4600                 888-852-5000 ext 4601
         
699
Aero
Bank of America
*
12381 West Sunrise Blvd.
       
Plantation, FL 33323
   
10/1/2004
 
Angela Plummer  (branch ) Teresa Wallweber(national )
       
954-915-0940                 888-852-5000 ext 4601
       
Clark American 800-234-6147
700
Aero
US Bank
*
3410 S. 143rd Plaza
   
Dec 05 rolled to TRECS
 
Omaha, NE 68144
       
Mary Sumpter
       
Ph 402-334-3603  Fax 402-334-3636
         
701
Aero
JP Morgan Chase
*
2430 Highway 6 South
       
Sugar Land, TX 77479
       
Sergio Babba
       
Ph 281-269-7328  Fax 281-269-7312
         
702
Aero
Regions Bank
*
4501 S. Medford Drive
       
Lufkin, TX 75901
   
9/24/2004
 
Lanell Day
       
Ph 936-632-9096  Fax 936-632-8540
         
703
Aero
Bremer Bank
*
6900 France Ave. S
   
3/23/2005
 
Edina, MN  55435
       
Kim Lindeen
       
tel:  952-925-9500
         
704
Aero
Peoples Bank
*
5 South Maple Street
       
Hadley, MA 01035
   
9/24/2004
 
Donna Wiley
       
Ph 413-493-7454  Fax 413-585-1558
         
705
Aero
Bank of America
*
6605 Uptown Blvd.
       
Albuquerque, NM 87110
   
9/24/2004
 
Lee Gurule (branch ) Teresa Wallweber(national )
       
505-282-3030                 888-852-5000 ext 4601
         
706
Aero W
Bank of America
*
910 Black Lake Blvd.
       
Olympia, WA 98502
   
9/24/2004
 
Jackie Bensley  (branch ) Teresa Wallweber(national )
       
360-754-3630                 888-852-5000 ext 4601
707
Aero
First Bank of Tenneessee
*
2301 E. Andrew Johnson Hwy
   
effective 05/10/05
 
Morristown, TN  37814
       
Nancy Carpenter
       
Tel.  423-586-8021
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
708
Aero
Bank of America
*
105 N. Congress Avenue
       
Boynton Beach, FL 33426
   
10/1/2004
 
Hazel Scalise  (branch ) Teresa Wallweber(national )
       
561-742-9092                 888-852-5000 ext 4601
710
Aero
Bank North
*
340 Aviation Road
       
Queenbury, NY 12804
   
10/15/2004
 
Deb Prendergast
       
Ph 518-798-0070  Fax 518-743-1215
         
711
Aero W
Bank of America
*
13008 N. Tatum Blvd.
       
Phoenix, AZ 85032
   
10/29/2004
 
Bill Coulter  (branch ) Teresa Wallweber(national )
       
602-569-4029                888-852-5000 ext 4601
         
712
Aero
Liberty Bank
*
8 East Main Street
       
Clinton, CT 06413
   
10/8/2004
 
Heather Downie
       
Ph 860-669-5773 Fax 860-669-4353
         
713
Aero
Main Source Bank
*
3880 West Presidential Way
       
Edinburgh, IN 46124
   
10/8/2004
 
Elisa Walter
       
Ph  812-526-0551  Fax  812-526-0581
         
714
Aero
Bank of America
*
7800 Forsyth Blvd.
       
Clayton, MO 63105
   
10/15/2004
 
Gayle Diaz  (branch ) Teresa Wallweber(national )
       
314-466-0460                888-852-5000 ext 4601
         
715
Aero W
Bank of America
*
23929 Valencia Blvd.
       
Valencia, CA 91355
   
10/29/2004
 
Cathy Gero  (branch ) Teresa Wallweber(national )
       
661-253-4653                888-852-5000 ext 4601
         
716
Aero
Monroe Bank & Trust
*
2121 N. Monroe Street, Ste. 131
       
Monroe, MI 48162
   
10/29/2004
 
Shannon Porath
   
secret code AERO
 
Ph 734-241-3431  Fax 734-241-1726
717
Aero W
Bank of America
*
9717 Foothill Blvd.
   
3/2/2005
 
Rancho Cucamanga, CA  91730
       
Matt Keever
       
Ph.  909-483-8176
         
718
Aero
Chevy Chase Bank
*
7101 Democracy Blvd.
   
1/26/2005
 
Bethesda, MD  20817
                 
Ph.  301-365-5100
         
719
Aero
Harris
*
2505 N  Farnsworth Ave
       
Aurora, IL 60504
   
merged 10/1/10
 
Zach Bebee
       
630-862-2474 - Branch 312-461-6730
       
fax: 630-862-2489
720
Aero
Wrentham Cooperative Bank
*
102 South Street
   
3/10/2005
 
Wrentham, MA  02093
       
Sarah Giovanucci
       
Ph.  508-384-6101
         
721
Aero
Bank of America
*
4545 14th St. W
   
3/23/2005
 
Bradenton, FL  34205
       
Kathy Cannavino
       
Ph.  941-751-6595
         
722
Aero
Citizens Bank
*
Route 611 & 715
   
3/2/2005
 
Tannersville, PA  18372
       
Shawn
       
Ph. 570-629-1631
       
fax. 570-629-8757
723
Aero W
Bank of America
*
200 Kentucky St.
   
3/9/2005
 
Petaluma, CA  94952
       
Robin Edwards
       
Ph.  707-769-2850
         
724
Aero
JP Morgan Chase
*
2203 Memorial Drive
       
Alexandria, LA  71301
       
James White
       
Ph.  318-448-6389
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
725
Aero
Wachovia Bank
*
     
7/1/2005
                                 
726
Aero
Chase Bank
*
250 W. Garfield Rd
   
3/23/2005
 
Aurora, OH  44202
       
Stacy Famageltto
       
Ph. 330-562-7115
         
727
Aero
Bank of America
*
1255 Lake Woodland Drive
   
3/30/2005
 
The Woodlands, TX  77380
       
Katrina Johnson
       
Ph.  281-362-4200
         
728
Aero
IBC Bank
*
2200 S. 10th Street
   
3/23/2005
 
McAllen, TX  78502
       
Jaime Vargas
       
Ph.  956-688-3670
       
aba # for ach's 114-902-528
729
Aero
Bank of America
*
12011 Kee Jackson Hwy
   
3/23/2005
 
Fairfax, VA  2033
       
Eva Seifert
       
Ph.  703-277-3230
         
730
Aero W
Wells Fargo Bank
*
826 3rd Avenue
   
3/23/2005
 
Chula Vista, CA  91910
       
Luis Lopez
       
619-426-0622
         
731
Aero W
Bank of America
*
222 W. Main Street
   
3/23/2005
 
Medford, OR  97501
       
Maria Holloway
       
Ph.  541-722-3384
         
732
Aero W
Bank of America
*
9780 W. Fairview Ave.
   
12/22/2005
 
Boise, ID  83704
       
Ph. 208-377-5000
                   
733
Aero
Capital One
*
3050 Severn Ave.
       
Metairie, LA  70002
       
Tammy or Drew Booth
       
Tel.  504-533-2905
       
Fax.  504-533-5344
734
Aero
Wachovia
*
4325 Glenwood Ave
   
10/7/2007
 
Raleigh, NC  27612
       
Alicia Keisler
       
Ph.  919-829-6657
         
735
Aero W
Bank of America
*
4801 W. Charleston Blvd
   
3/23/2005
 
Las Vegas, NV  89107
       
Merling Arias
       
Ph.  702-654-4310
         
736
Aero W
Wells Fargo Bank
*
Galleria at Tyler Mall
   
3/23/2005
 
3765 Tyler Street
       
Riverside, CA  92503
       
JP Bouchereau
       
951-343-3860
737
Aero
IBC Bank
*
2350 N. Expressway, Ste. 7222
   
6/24/2005
 
Brownsville, TX  78526
       
Guillermo Lambarri
       
Tel.  956-547-1380
       
Fax.  956-574-9596
738
Aero
Columbus Bank & Trust
*
3261 Manchester Expressway
   
3/23/2005
 
Columbus, GA  31909
       
Sandra Wilkoff
       
Ph.  706-649-2715
         
739
Aero
M & T Bank
*
23 Lake Street
   
7/15/2005
 
Monroe, NY  10950
       
Linda Conte-Giannone
       
845-782-8101
         
740
Aero
PNC Bank
*
3400 Atlantic Ave.
   
5/11/2005
 
Atlantic City, NJ  08401
       
Tel.  609-343-6707
       
Mikael Mason
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
741
Aero W
Bank of America
*
201 E. San Ysidro Blvd.
   
4/27/2005
 
San Ysidro, CA  92173
       
Tel.  619-662-6423
   
combo store with P.S. #3215
       
same account
   
742
Aero
Wells Fargo
*
I-94 Woodbury
   
9/15/2005
 
9882 Norma Lane
       
Woodbury, MN  55125
       
Ph.  651-205-8310
       
Christina Skar
743
Aero W
Wells Fargo Bank
*
29 S. Rio Grande St., 2nd Floor
   
3/30/2005
 
Salt Lake City, UT  84101
       
JP Bouchereau
       
Ph.  801-456-0660
       
Fax.
744
Aero W
Wells Fargo Bank
*
1175 S. State St.
   
5/2/2005
 
Orem, UT  84097
       
Daron Stealey
       
Ph.  801-426-5529
       
Fax.  801-226-0734
745
Aero W
Wells Fargo Bank
*
66 W. 1200 S.
   
5/2/2005
 
Provo, UT  84601
       
Tel. 801-377-1397
                   
746
Aero W
Citibank
*
44480 Town Center Way
   
3/30/2005
 
Palm Desert, CA  92260
       
Angel Mendez
       
Ph.  760-346-4128
747
Aero W
Santa Barbara Trust & Bank
*
2310 E. Ponderosa Drive
   
8/5/2005
 
Camarillo, CA  93010
       
Arturo Solis
       
Ph. 805-383-2224
       
Fax.  805-383-2228
748
Aero
Wells Fargo
*
6175 Gateway West
       
El Paso, TX 79925
   
8/30/2009
 
Pat Barclay
       
ph#303-470-8908
749
Aero
Wachovia
*
8300 Medical Plaza Dr.
   
12/9/2005
 
Charlotte, NC  28216
                   
750
Aero
PNC Bank
*
3517 Nicholasville Road
       
Lexington, KY  40503
       
Aakesh Patel
       
Ph.  859-281-5456
       
Fax.  859-281-5459
       
800-669-1518 Treasury Erica (valid.dep.tick)
751
Aero
Bank of America
*
80 Mountain Rd.
       
Glen Burnie, MD 21060
       
Tracey Popoola
   
11/30/2009
 
Ph# 800-657-9533 ext#53553
         
752
Aero
Wachovia Bank
*
Four S. Main Str
   
10/27/2006
 
Coopersburg, PA
       
610-282-3012
                   
753
Aero W
Wells Fargo Bank
*
140 Great Mall Drive
   
3/9/2005
 
Milpitas, CA  95035
       
Bree Philpott
       
Ph.  408-934-9625
         
754
Aero
Bank of America
*
2600 W. Bigbeaver
       
Troy, MI  48084
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext 5760 fax#617-235-2580
         
755
Aero
Bank of America
*
2630 Dawson Road
   
4/27/2005
 
Albany, GA  31707
       
Gladys
       
Ph.  229-434-4580
       
Fax. 229-434-4583
756
Aero
BB & T Bank
*
2286 N. Dave Lyle Blvd
   
3/23/2005
 
Rock Hill, SC  29730
       
Eric Bowers
       
Ph.  803-366-3144
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
757
Aero W
Farmers' State Bank
*
4444 1st Ave.
   
9/30/2005
 
Cedar Rapids, IA  52402
       
Joan Ironside
       
Ph.  319-395-0201
       
Fax.  319-294-6679
758
Aero
Wachovia Bank
*
Citadel Mall Financial Center
   
3/16/2005
 
828 Orleans Rd
       
Charleston, SC  29407
       
Craig Carver
       
Ph.  843-724-5184
759
Aero
Bank of America
*
826 Belmont St.
   
4/27/2005
 
Brockton, MA  02301
       
Tel.  800-841-4000
                   
760
Aero W
Wells Fargo Bank
*
2334 Central Ave.
   
3/23/2005
 
Billings, MT  59102
       
JP Bouchereau
       
Ph.  406-652-8288
761
Aero W
Bank of America
*
2225 Quimby Road
   
9/9/2005
 
San Jose, CA  95122
       
Veronica Rubio or Mary Diaz
       
408-223-4481 fax. 408-971-5396
762
Aero
PNC
*
1366 Mall Run Road
       
Uniontown, PA  15401
       
Suan Lee
       
tel:  724-438-3400
763
Aero
United Bank
*
84 Crossroads Mall
   
3/23/2005
 
Mt. Hope, WV  25880
       
Matthew Whitener
       
Ph.  304-256-7280
         
764
Aero
Bank of America
*
1401 N. University Drive
   
3/23/2005
 
Coral Springs, FL  33071
       
Sonia Canova
       
Ph.  954-341-0104
         
765
Aero
Regions
*
1000 Turtle Creek Drive
       
Hattiesburg, MS  39402
       
Tel.  601-261-4270
   
merged AmSouth 12/7/07
 
Hunter Russum
         
766
Aero
Bank of America
*
One Commercial Plaza
   
3/23/2005
 
Norfolk, VA  23510
       
Lenita Griffin
       
Ph.  757-441-4770
         
767
Aero
American Bank
*
676 W. Johnson St
   
3/23/2005
 
Fond Due Lac, WI  54935
       
Diana Dehnel
       
Ph.  920-922-9292
         
768
Aero W
Bank of America
*
4002 Tacoma Mall Blvd.
   
9/9/2005
 
Tacoma, WA  98409
       
Susan Bungert or Rowena Ly
       
Ph. 253-305-3145
       
Fax.  253-305-3148
769
Aero
Savanah Bank
*
1579 Clark Streeet Road
   
7/29/2005
 
Auburn, NY  13021
       
Danielle Kehoe
       
315-252-4551
         
770
Aero
Chase Bank
*
4430 Labon Drive, Suite 346
   
9/30/2005
 
Garland, TX  75040
       
James W. Jennings
       
Ph.  972-530-3449 or 877-226-5663
       
Fax.  972-530-4194
771
Aero W
Wells Fargo Bank
*
890 W. Riverdale Rd
   
5/2/2005
 
Ogden, UT  84405
       
tel. 801-626-9761
                   
772
Aero
US Bank
*
10959 Parallel Ave.
   
Dec 05 rolled to TRECS
 
Kansas City, KS  66109
       
Amy Hrabe
       
Ph.  913-334-9811
       
Fax. 913-334-9163
773
Aero
IBC Bank
*
130 East Travis St/
   
9/29/2005
 
San Antonio, TX  78205
       
David Solis
       
210-369-2943
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
774
Aero
IBC Bank
*
6001 Airport Blvd
   
3/4/2007
 
Austin , TX 78752
       
Lucila Rios
       
512-397-4542
       
fax 512-397-4549
775
Aero
Bank of America
*
5780 20th Street
   
6/10/2005
 
Vero Beach, FL  32966
       
Soula Planker
       
Ph.  772-564-8181
       
Fax.  772-569-2014
776
Aero
Chase Bank
*
350 Gause Blvd.
   
7/29/2005
 
Slidell,  lA  70458
       
Michelle Lingston
       
Ph.  985-847-0501
       
Fax.  985-649-6451
777
Aero W
Bank of America
*
19240 Northhoff St.
   
10/28/2005
 
Northridge, CA  91324
       
Dennis Mata
   
 
 
Ph.  818-885-4052
       
Fax. 818-885-4128
778
Aero W
Wells Fargo Bank
*
5120 Moreno St
   
23-Mar
 
Montclair, CA  91763
       
JP Bouchereau
       
Ph.  909-621-2900
         
779
Aero
American National Bank
*
628 Main Street
   
9/9/2005
 
Danville, VA  24541
       
Linda Moore
       
Ph.  434-773-2219 or 2298
       
Fax.  434-549-8175
780
Aero W
Wells Fargo Bank
*
200 B. Street
       
Santa Rosa, CA  95401
       
JP Bouchereau
       
Ph.  707-584-3114
         
781
Aero W
Bank of America
*
100 N Broadway
   
4/21/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
782
Aero W
Key Bank
*
999 N. Hill Field Rd
   
5/11/2005
 
Layton, UT  84041
       
Tel.  801-544-2834
       
Tiffany Gilbraith
         
783
 
US Bank
*
14111 E Alameda Ave
   
7/29/2005
 
Aurora, CO 80012
       
Clara Gonzalez
       
303-344-1331
784
Aero
Bancorp South
*
                             
(662) 349-5516
         
785
Aero
REGIONS BANK
*
30083 Woodrow Lane
   
2/3/2006
 
Daphne, AL  36527
       
Contina Woods
       
Ph. 251-431-8114
       
Fax. 251-431-8115
786
Aero
United Community Bank
*
                   
Tiffany Jeannette
       
706-378-2225 (fax 706-378-2295)
787
Aero
Bank of America
*
100 N Broadway
       
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
788
Aero W
Bank of America
*
1234 So. Baldwin Ave.
   
9/23/2005
 
Arcadia, CA  91007
       
Edgar Chacon or Sylvia Evans
       
Ph.  626-578-5898
       
Fax.  626-578-5500
789
Aero W
Bank of America
*
100 N Broadway
       
Wichita, KS 67202
       
Ph. 888-852-5000
790
Aero
BankNorth, NA
*
Bank of New Hampshire
   
Bank of New Hampshire
 
1249 Eastman Road
   
5/11/2005
 
North Conway, NH  03860
       
Tel.  603-356-6397
       
Chriss Butts

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
791
AeroW
Bank of America
*
100 N Broadway
   
5/23/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
         
792
Aero W
Bank of America
*
36900 Newark Blvd.
   
4/27/2005
 
Newark, CA  94560
       
Tel.  510-226-2780
                   
793
Aero W
Bank of America
*
2200 W. Warm Springs Road
       
Las Vegas, NV  89019
       
Tel.  702-654-6339
                   
794
Aero W
Bank of America
*
8815 Quil Ceda Blvd
   
7/22/2005 changed to 07/08/05
Tulalip, WA  98271
       
Angela Gothard/ Mike Peek
       
360-653-3467
         
795
Aero W
Bank of America
*
1120 Texas Street
       
Fairfield, CA  94533
       
Tel.  707-438-2604
                   
796
Aero W
Bank of The West
*
4932 Pacific Ave.
   
6/24/2005
 
Stockton, CA  95207
       
Sysaveuy Seeha
       
Tel.  209-957-2301
       
fax 209-957-2434 Diane Mcintosh
797
Aero
BB & T Bank
*
2500 E. Walnut Ave.
   
6/24/2005
 
Dalton, GA  30721
       
Rebecca Hudson
       
ph# 706-217-3931
       
fax# 706-217-3939
798
Aero
Texas Bank & Trust
*
3622 McCann
   
6/24/2005
 
Longview, TX  75605
       
Tammy Gage
       
Ph.  903-237-5500
       
Fax.  903-234-4620
799
Aero
CBBC Bank
*
205 Foothills Mall
   
7/1/2005
 
Maryville, TN  37801
       
Teresa
       
Ph: 865-977-5971
       
fax: 865-379-2507
800
Aero
United Community Bank
*
Hwy 53 West
       
Dawsonville, GA  30534
       
Tel.  706-265-3232
                   
801
Aero
IBC Bank
*
10 Central Mall
   
7/1/2005
 
Lawton, OK  73501
       
Lawrell Sparkman
       
580-250-4127
         
802
Aero
PNC Bank
*
2010 Pitsburgh Blvd.
   
11/23/2005
 
Tarentu, PA  15084
       
Tel.  724-274-1100
                   
803
Aero
Capital One
*
313 corondelet St., 6th fl
       
New Orleans, LA  70130
   
bank name was changed
 
Tammy W. Prats
   
5/1/2006
 
504-533-2905
       
800-562-9007 x 32905
804
Aero
Harris Bank
*
2609 East Main Street
   
5/12/2007
 
Plainfield, IN 46168
       
Jim O' Bold
       
Ph 317 839-3501 Ex 34
       
Fax 317-839-3944
805
Aero
Bank of America
*
1550 S. Clyde Morris Blvd
   
10/28/2005
 
Daytona Beach, FL
       
Brian Hills or Debbie Long
       
Ph. 386-238-0079
       
Fax.  386-239-0859
806
Aero W
Bank of America
*
2800 N. Main St
   
10/14/2005
 
Santa Ana, CA  92705
       
Christine Dougherty or Richard Naas
       
Ph.  714-285-4880
       
Fax.  714-285-4887

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
807
Aero
IBC, Inc.
*
6909 NE Loop 1604, Suite 01
   
9/16/2005
 
San Antonio, TX  78247
       
Christina Hernandez
       
Ph.  210-369-2922
       
Fax.  210-651-3462
808
Aero
South Carolina Bank & Trust
*
1328 Fording Island Road
   
10/5/2005
 
Bluffton, SC  29910
       
Attn:  Jenette Ariyibi
       
Ph.  843-837-2100
         
809
Aero
Regions
*
178 Paul Huff Pkwy
       
Cleveland, TN  37312
       
LeeAnn Owenby
   
merged AmSouth 12/7/07
 
Ph.  423-479-9661
       
Fax.  423-472-2572
810
Aero
Chase Bank
*
6400 Grand Ave
   
10/28/2005
 
Gurnee, IL  60031
       
Ph.  847-782-3680
       
Fax.  847-855-0279
       
Nanette Brown
811
Aero W
Bank of America
*
4201 N. Oracle Road
   
9/30/2005
 
Tucson, AZ  85705
       
Cecilla Johnson or Andy Chasteen
       
PH.  520-408-6550
       
Fax.  520-690-1521
812
Aero W
Bank of America
*
18641 S. Gridley Road
   
10/28/2005
 
Cerritos, CA
       
Rod Hernandez or Snny Chauhan
       
Ph.  562-403-6252
       
Fax.  562-403-6254
813
Aero W
Chase Bank
*
10620 South State Street
   
12/20/2005
 
Sandy, UT  84070
       
Ph.  801-481-5551
                   
814
Aero
First Citizens Bank
*
Jamil Johnson
   
6/3/2007
 
7101 Fayetteville Rd, PO Box 51399
       
Durham, NC 27707
       
919-489-3541 PH
       
919-419-0049 Fax
815
Aero
Sovereign Bank
*
376 Southbridge St.
   
10/21/2005
 
Auburn, MA  01501
       
Patrick Royce
       
Ph.  508-721-2540
       
1-877-768-1145 business
816
Aero W
Wells Fargo Bank
*
6699 N. Landmark Drive
   
10/28/2005
 
Park City, UT  84098
       
Ph.  800-869-3557
                   
817
Aero W
Union Bank of California
*
801 East Prosperity,Tulare CA 93274
   
6/7/2006
 
LeeAnn Martinho
       
559-688*2812
                             
818
Aero W
Bank of America
*
100 N Broadway
   
3/10/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
819
Aero
Bank of America
*
100 N Broadway
   
5/23/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
820
Aero
Regions bank
*
4441 Central Ave
   
3/3/2006
 
Hot Springs, AR 71913
       
ph. 501-624-8860
       
fax. 501-624-8969
821
Aero W
Bank of America
*
100 N Broadway
   
3/15/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         
822
Aero W
Bank of America
*
100 N Broadway
   
3/24/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
823
Aero
Bank of America
*
100 N Broadway
   
6/14/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
                   
824
Aero
First State
*
4979 Bill Gardner Pkwy.
   
3/17/2006
 
Locust Grove, GA 30248
       
ph. 770-507-9502
       
FAX. 770-914-2873
825
Aero
Comerica Bank
*
8850 Boedeker Str
   
4/7/2006
 
Dallas,TX
   
consolid account since 10/19/06
fax 214 890-0848
       
ph. 214-890-5106 ext 5136
       
Linda Burns
         
826
Aero W
Bank of America
*
100 N Broadway
   
4/7/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
827
Aero
Regions
*
2948 East Texas Str
       
Bossier LA 71111
       
Ph 318- 674-3536
   
merged AmSouth 12/7/2007
 
Sheren White
         
828
Aero
Liberty Bank
*
2901 East Highland Drive
   
3/29/2006
 
Jonesboro , AR 72403
       
Wayne Wolfe
       
fax. 870-931-0916
       
870-268-2318
829
Aero W
Bank of America
*
100 N Broadway
   
3/31/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
830
Aero
Arvest Bank
*
401 N.Walnut
   
5/8/2006
 
PO BOX 160
       
Harrison ,AR 72601
       
Laura Shaw
       
870-391-5613   fax-870-391-5620
831
Aero
Bank of America
*
395 Briarwood  Cercle
       
Ann Arbor MI 48108
   
2/2/2009
 
Jean Pemper
       
Ph#800-654-8503 ext5760 fax#617-235-2580
                   
832
Aero
Regions Bank
*
8601 South Dixie  Hwy
       
Orlando Wesquez
   
4/14/2006
 
ph 305-665-1241
       
fax 305-665-4734
                   
833
Aero
Wachovia bank
*
Columbiana Center
   
4/7/2006
 
333 Harbison Blvd.
       
Columbia , SC 29212
       
Leo Crumper
       
ph. 877-394-9089
       
fax. 803-253-6781
         
834
Aero W
Washington Mutual
*
6951 Bolsa Ave.
       
Westminster, CA 92683
   
12/3/2007
 
Rain Urcia
       
Ph#714-934-2112  Fax#714-898-8573
835
Aero
Bank of America
*
100 N Broadway
   
4/7/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
836
Aero
Bank of America
*
100 N Broadway
   
4/14/2006
 
Wichita, KS 67202
   
open in kansas
 
Ph. 888-852-5000
       
fax. 316-261-4446
837
Aero
Bank of America
*
100 N Broadway
   
4/14/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
838
Aero W
Wells Fargo
*
2600 Newberg Hwy
   
4/14/2006
 
Woodburn, OR 97071
       
Brian Speer
       
fax 503-982-9922
       
ph.503-982-9922
839
Aero
Citizens National Bank
*
1199 Bonita Lakes Circle
   
4/14/2006
 
Meridian, MS 39301
       
Regina Tims
       
601-484-5337
       
601-484-5341
         
840
Aero
Regions Bank
*
1300 W Poplar Ave
   
3/31/2006
 
Collerville , TN
       
Bridget Ely
       
ph 901 853-7980 ex 22
       
fax 901 853 7987
         
841
Aero
First National Bank
*
2511 Trimmier Road
   
3/31/2006
 
Killeen , TX 76543
       
Ph. 254-554-4254
       
Fax. 254-634-2661 Shirley Tolliver
842
Aero
Chase Bank
*
1345 N.Town East Blvd
   
2/4/2007
 
Mesquite, TX 75150
       
Erika Dunham 972-270-2067
       
fax 972-681-0326
843
Aero
Bank of America
*
100 N Broadway
   
4/28/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         
844
Aero
Bank of America
*
100 N Broadway
   
4/28/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
845
Aero
MB Financial Bank
*
1400 Sixteenth St.
       
Oak Brook,IL 60523
   
11/20/2007
 
Michael
       
ph 630-203-2724
       
fax 630-571-0065
846
AeroW
Bank of America
*
100 N Broadway
   
4/28/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
847
Aero
American Gateway
*
2020 South Burnfide
   
4/28/2006
 
Gonzales, LA 70737
       
Nicolle Theel
       
225-647-4921
       
fax 225 644 6411
848
Aero
Bremer Bank
*
1715 W County Rd B2
   
6/23/2006
 
Roseville, MN 55113
       
Matt Flannery
       
ph 651 288-3885
       
fax 651 288-3896
849
Aero W
Wells Fargo Bank
*
1864 Blue Lakes Blvd
   
5/12/2006
 
Twin Falls , ID 83301
       
Path Barcley
       
fax 303 791-2558
       
ph 303 470-8908
850
Aero W
Bank of America
*
100 N Broadway
   
5/24/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
851
Aero
Fifth Third
*
Columbus North Banking Center
       
2117 25th St.
   
3/3/2008
 
Columbus, IN 47201
       
Branch ph# 812-372-9645
       
Fax# 812-372-9993
852
Aero W
Wells Fargo Bank
*
1798 Hitt Road
   
5/5/2006
 
Idaho, ID 83404
       
Pat Barcley
       
fax 303 791-2558
       
ph 303 470-8908
853
Aero
Bank of America
*
100 N Broadway
   
6/30/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
854
Aero
Chase Bank
*
3732 Irving Mall
   
6/15/2006
 
Irving , TX 75062
       
Kenard 972-255-8556
       
fax 972-258-4040

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
855
Aero W
Bank of America
*
100 N Broadway
   
4/21/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
856
Aero W
Chase Bank
*
7352 South Plaza Center Drive
   
6/16/2006
 
West Jordan, UT 84084
       
Trevor Weeks
       
fax 801-280-6815
       
ph 801-280-6763
857
Aero W
Wells Fargo Bank
*
100 West Burnsville Parkway
       
Burnsville, MN 55337
   
5/26/2006
 
Ann Wood
       
612 316-1534 ph
       
612 316-3797 fax
858
Aero
US Bank
*
1350 Euclid Ave,
   
11/2/2006
 
Cleveland , OH 44115
       
Bath Ladd,                  Diane
       
216 902-7858 ph      216-623-9248
       
216 623-9303 fax
859
Aero
Community Bank and Trust
*
800 Steven B.Tanger Blvd
       
Commerce,GA 30529
   
6/2/2006
 
1-888-847-2265
       
fax 706-335-1986
860
Aero W
Wells Fargo
*
Beau Jeppesen
   
8/8/2006
 
4920 South State Str
       
Murray, UT 84107
       
801-293-9470
       
801-263-2075 FAX
861
Aero
Bank of America
*
100 N Broadway
   
4/21/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
862
Aero
Bank of America
*
100 N Broadway
   
5/30/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
863
Aero W
Bank of America
*
100 N Broadway
   
5/23/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
864
Aero W
Bank of America
*
100 N Broadway
   
5/23/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
         
865
Aero W
Bank of America
*
100 N Broadway
   
5/23/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
866
Aero
Bank of America
*
100 N Broadway
   
4/28/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
867
Aero
Hillcrest Bank
*
11111 W 95th Str,
   
6/30/2006
 
Overland Park, KS 66214
       
Jillian Brewer
       
ph 913 324-6149
       
fax 913 324-6191
868
Aero
SunTrust Bank
*
775 E Merritt Island Causeway Suite 100
       
Merritt Island, FL 32952
   
7/28/2006
 
Ann Prince
       
ph. 321-459-3315
       
fax 321-452-8907
         
869
Aero
Bank of America
*
100 N Broadway
   
6/30/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
870
Aero
PNC Bank
*
9W. Chocolate Ave.
   
9/15/2006
 
Hershey, PA 17033
       
Karen Prickett
       
ph.717-534-3201
       
fax.717-534-3231
871
Aero
Fidelity Deposit & Discount Bank
*
4010 Birney Ave
   
3/29/2007
 
Moosic, PA 18507
       
Phone: 570-504-0790
       
Fax: 570-504-0793
       
Casey Egan

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
872
Aero
Chase Bank
*
1111 N IH-35
   
8/3/2006
 
Round Rock, TX 78664
       
Peggy Smith
       
ph 512-244-8550
       
fax 512-218-8830
873
Aero
Wachovia Bank
*
9700 Corckscrow Rd
   
11/10/2006
 
Estero, FL 33928
       
Joann 239-495-5240
         
874
Aero
Bank of America
*
100 N Broadway
   
7/14/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
875
Aero
First Citizens Bank
*
131 Forum Driva
   
2/1/2007
 
Columbia, SC 29229
       
Adam Kreswell
       
803-788-8815
876
Aero
Metropolitan Bank
*
3701 Pinnocall Hill Parkway
   
10/4/2006
 
Rogers, AR 72758
       
Ph 479-845-4740,Lyn Mick
       
Fax 479-845-4790
877
Aero
Flagstar Bank
*
9332 Lee Road
   
10/2/2006
 
Brighton, MI 48116
       
Liz Houston , ph 810-229-6483
       
fax 810-229-6593
878
Aero
Fifth Third Bank
*
1365 Michigan , WaterVill, OH 43566
   
10/3/2007
 
Donald Firsdon
       
ph:419-878-9015
       
fax: 419-878-3682
879
Aero
PNC Bank
*
3979 Indian Ripple Rd.
       
Beavercreek, OH 45440
       
Karl Borchers
       
ph. 937-426-2632
       
fax. 937-426-2695
880
Aero W
Bank of America
*
100 N Broadway
   
10/6/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
881
Aero
Bank of America
*
100 N Broadway
   
11/17/2006
 
Wichita, KS 67202
   
open in kansas
 
Ph. 888-852-5000
       
fax. 316-261-4446
882
Aero
Lone Star National Bank
*
214 South Texas Blvd.
   
11/2/2006
 
Weslaco, Texas 78596
       
Judy Haws
       
ph. 956-973-7701
       
fax. 956-973-7707
883
Aero
US Bank
*
1350 Euclid Ave,
   
9/22/2006
 
Cleveland , OH 44115
       
Bath Ladd
       
216 902-7858 ph
       
216 623-9303 fax
884
Aero
Bank of America
*
100 N Broadway
   
9/8/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
885
Aero
BB & T Bank
*
Mary Brannigan
   
9/27/2007
 
2941 N Poinciana Blvd
       
Kissimmee, FL 34746
   
Previously Colonial Bank
 
FAX: 407-397-7500
       
PH: 407-397-7400
         
886
Aero
Hancock Bank
*
10496 Hwy. 49
   
9/8/2006
 
Gulfport, MS 39503
       
ph. 228-831-2143
       
fax. 228-328-2360
       
Terry Waldrop
887
Aero
Bank of America
*
100 N Broadway
   
9/22/2006
 
Wichita, KS 67202
       
Ph. 888-852-5000
       
fax. 316-261-4446
888
Aero
IBC Bank
*
1200 San Bernardo Ave
   
3/16/2007
 
Laredo, Texas
       
Andreana Huddleston ph 956-422-7611
       
fax 956-726-6660

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
889
Aero
Regions Bank
*
429 Main Str.
   
3/1/2007
 
Trussville, AL 35173
       
Lisa Baker ph: 205-326-7546
       
fax 205-326-7743
890
Aero
Chevy Chase Bank
*
604 Potomac Station Drive
   
5/4/2007
 
Leesburg, VA 20176
       
Salma Azhar ph : 703-669-2209
       
fax : 703-669-2218
891
Aero
Queenstown Bank of Maryland
*
P.O. Box 120
   
3/30/2007
 
Queenstown, MD 21658
       
Phone: 410-827-8881
       
fax: 410-827-8190
       
Janet Such
892
Aero W
Wells Fargo Bank
*
1578 Howe Ave
   
4/6/2007
 
Sacramento, CA
       
Kappie
       
fax 916-564-7648
       
ph: 916-565-4904
893
Aero
First National Bank
*
3801 FairWay Blvd
   
3/23/2007
 
Wichita Falls, TX
       
Tracy Elrod
       
phone 817-481-0158
       
fax 817-481-0698
894
Aero
Bank of America
*
3645 N. Freeway Blvd.
       
Sacramento, CA 95815
   
10/5/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558
895
Aero
Wilson Bank & Trust
*
200 Tennessee Blvd
   
4/13/2007
 
Lebanon, TN 37087
       
Katha Wrye  ph: 615-443-6178
       
fax 615-443-6284
896
Aero
Bank of America
*
534 S Kansas Ave
   
4/6/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
897
Aero
BB&T Bank
*
3001 Watson Blvd.
   
4/13/2007
 
Warner Robins, GA 31093
       
Michelle Britt   ph: 478-953-8251
       
fax: 478-971-1063
898
Aero
First Citizens Bank
*
940 Mall Loop Road , Higth Point, NC 27262
   
4/27/2007
 
Barbara Thacker
       
ph: 336-883-3765
       
fax: 336-883-8087
899
Aero
Bank of America
*
534 S Kansas Ave
   
4/6/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
900
Aero West
Bank of America
*
534 S Kansas Ave
   
5/18/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
901
Aero
RBC
*
1427 E. Dixie Dr.
       
Asheboro, NC 27203
   
1/3/2011
 
Candy McReynolds
       
Ph#336-626-8683
902
Aero
BBVA Compass
*
301 This Way
       
Lake Jackson, TX 77566
       
Blanca 979-297-1151
       
fax 979-299-6934
903
Aero
Wachovia
*
Judy Gonsales
   
5/25/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
         
904
Aero
JP Morgan Chase
*
700 N. Janes Ave.
       
Bolingbrook, IL 60440
   
8/30/2008
 
ph# 630-783-9240
                   
905
Aero
Chase Bank
*
2280 Str Rd 44
   
4/20/2007
 
Osh Kosh, WI 54904
       
Sonia 920-236-3900
       
fax 920-231-7818
906
Aero
Columbia State Bank
*
1301 A Street
   
4/27/2007
 
Tacoma , WA 98402
       
Michelle  ph 253-939-9800
       
fax: 253-833-2476

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
907
Aero
Northway Bank
*
5 Market Str.
   
4/20/2007
 
Tilton, NH 03276
       
Jenny Williams 603-286-4344
       
fax 603-286-4151
908
Aero
Bank of America
*
534 S Kansas Ave
   
5/18/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
909
Aero
Bank of America
*
534 S Kansas Ave
   
5/11/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
910
Aero West
Wells Fargo
*
66 West Springer Drive
   
5/11/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
         
911
Aero
SunTrust Bank
*
Brandy M Young  ph : 757-465-1387
   
4/13/2007
 
fax: 757-465-1449
       
4113 Portsmouth Blvd
       
Chesapeake, VA 23321
912
Aero
Bank of the West
*
10050 CoorsBy Pass
   
5/18/2007
 
Albauquerque, NM 87114
       
Heisel or Shain Whitlock
       
ph:505-792-0726
       
fax: 505-792-0781
913
Aero West
Bank of America
*
534 S Kansas Ave
   
6/1/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
914
Aero
Arvest Bank
*
4500 N Harrison
   
9/7/2007
 
Shawnee , OK 74804
       
Sonia Ryan
       
405-214-1355, fax 405-214-1289
915
Aero W
US
*
1233 West Ave. P
       
Palmdale, CA 93551
   
2/8/2010
 
Diana Vance
       
Ph#216-623-9248
916
Aero W
Bank of America
*
534 S Kansas Ave
   
6/15/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
917
Aero
Citizens Bank & Trust
*
Highway 27, Lake Wales, FL 33859
   
5/25/2007
 
Carlie Cosce
       
ph: 863-676-7631
       
fax: 863-676-1734
918
Aero
Bank of America
*
10731 West Pico Blvd.
       
Los Angeles, CA 90064
   
1/18/2008
 
Ph# 310-996-7846
         
919
Aero
Bank of America
*
534 S Kansas Ave
   
6/8/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
920
Aero
Hickory Point Bank
*
1401 W hickory Point Drive
   
6/8/2007
 
Forsyth, IL 62535
       
Misty Lee, ph:217-875-3131
       
fax: 217-872-3904
921
Aero
SunTrust Bank
*
11200 South Orange Blossom Trail
   
8/10/2007
 
Orlando, FL 32837
       
 
       
fax: 407-851-8249
922
Aero
Bank of America
*
50 Morrissey Blvd.
       
Dorchester, MA 02125
   
open 10/25/07
 
Frank W. Tarara
       
1-800-654-8503 ext.5630
923
Aero
Bank of America
*
1910 Bruce B. Downs Blvd.
       
Wesley Chapel, FL 33543
   
10/30/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
924
Aero
Susquehanna Bank
*
366 Hartman Bridge Rd.
       
Ronks, PA 17572
   
11/18/2007
 
Rina Coulter
       
717-397-3725
         
925
Aero
Wells Fargo
*
66 West Springer Drive
   
10/11/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
926
Aero
Wachovia
*
Judy Gonsales
   
5/11/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
927
Aero
Wells Fargo
*
3800 Howard Hughes
       
Las Vegas, Nevada
   
10/5/2008
 
Pat Barclay
       
Ph# 303-470-8908  fax# 303-791-2558
929
Aero
Wells Fargo
*
66 West Springer Drive
   
7/27/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
930
Aero
Wells Fargo
*
66 West Springer Drive
   
10/12/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
         
931
Aero
TCF
*
11 S. McClintock Drive.
       
Tempe, AZ 85281
   
1/2/2010
 
Mely Torres
       
ph#602-716-8975 fax#480-921-3355
932
Aero
First Tennessee Bank
*
11685 Parkside Drive
   
8/10/2007
 
Knoxville, TN 37934
       
Tammy Ailey
       
ph: 865-671-6671
       
fax: 865-671-6730
933
Aero
Chase Bank
*
201 East Main Street
   
3/31/2007
 
Lexington, KY 40507
       
Phone: 859-231-2696
       
Fax: 859-231-2917
       
Matthew Orr
934
Aero
Bank of America
*
534 S Kansas Ave
   
4/27/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
935
Aero
Legacy Bank
*
76 Park Street, Lee, MA 01238
   
5/4/2007
 
Louise Lucchese
       
ph 413-243-4126
       
fax: 413-243-4813
936
Aero
JP Morgan Chase
*
190 E. Stacy Rd. Building #600
       
Allen, TX 75002
   
3/1/2010
 
Ana Reyes
       
212-552-8183
937
Aero W
CitiBank
*
4050 W.Metropolitan Dr
   
8/24/2007
 
Orange, CA 92868
       
Juana Rivero  714-938-0379
       
fax 714-938-0379
938
Aero
Bank of America
*
534 S Kansas Ave
   
5/25/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
939
Aero W
Bank of America
*
534 S Kansas Ave
   
6/15/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
940
Aero
Commerce Bank
*
114 th &Nall , Leawood, KS 66211
   
6/8/2007
 
Ph: 816-234-1760
       
Fax: 417-837-5289
       
Alyssa Blackwell
941
Aero
Bank of America
*
534 S Kansas Ave
   
4/27/2007
 
Topeka, KS 66603
       
Kathy Kinsch
       
888-852-5000 ext 4751
       
fax 785-295-3433
942
Aero
JP Morgan Chase
*
3498 Telegraph Rd.
       
Ventura, CA 93003
   
8/30/2009
 
Deanna Hyde
       
ph# 805-650-3110
       
fax#805-644-6217
943
Aero
Susquehanna Bank
*
963 National Highway
   
7/20/2007
 
Lavale, MD 21502
       
Randall K.Sterne
       
ph: 301-777-4747
       
fax: 301-729-5432
944
Aero
Citibank
*
4511 N Midkiff B1 A
   
9/7/2007
 
Midland, TX 79705
       
Galle Aparicio ph :432-697-4178
       
fax: 432-697-0711

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
945
Aero
Chase Bank
*
2370 Justin Road , Lewisville TX
   
9/28/2007
 
972-966-2756
       
fax: 972-966-2209 Ammy Shults
946
Aero
Harris Bank
*
101 Burr Ridge Pkwy
       
Burr Ridge, IL 60527
   
11/9/2007
 
Naomi & Julia
       
630-323-4000 ext-6901 or 2100
       
fax# 630-887-7319
947
Aero
Wachovia Bank
*
Judy Gonsales
   
9/27/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
         
948
Aero
IBC Bank
*
2310 SW Military Dr Ste 216
   
10/12/2007
 
San Antonio, TX 78224
       
Isabel Bravo 210-518-2558
       
fax 210-927-3374
949
Aero
Trustco Bank
*
34 Wolf Road
   
9/28/2007
 
Albany, NY 12205
       
518-458-7761, FAX 518-458-8779
       
Jacky Dushensky
950
Aero
US Bank
*
1350 Euclid Ave,
   
5/25/2007
 
Cleveland , OH 44115
       
Bath Ladd
       
216 902-7858 ph
       
216 623-9303 fax
951
Aero
Wachovia Bank
*
Judy Gonsales
   
9/7/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
         
952
Aero
BB & T Bank
*
11704 West Broad Str
       
Richmond, VA 23233
       
Kathy Schemale
       
ph: 804-553-5947
       
fax: 804-553-2963
953
Aero
Wells Fargo
*
66 West Springer Drive
   
9/28/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
         
954
Aero
Wells Fargo
*
66 West Springer Drive
   
7/20/2007
 
Highlands Ranch, CO 80129
       
Pat Barclay 303-470-8908
         
955
Aero
US Bank
*
121 E. Main St.
       
Anoka, MN 55303
   
11/1/2008
 
Diana Vance
       
ph#216-623-9248, branch 763-576-1060
956
Aero
Bank of Colorado
*
4848 Thompson Prky Suite 100
   
8/17/2007
 
Johnstown, CO 80534
       
Sandra Chapman  ph: 970-679-7405
       
fax: 970-663-7601,main number# 970-663-7600
957
Aero
Wachovia
*
Jennifer Daley
       
1-800-590-7868 Team 600 ext 85743
   
10/24/2007
 
fax: 866-842-0585
         
958
Aero
Wells Fargo
*
66 West Springer Drive
       
Highlands Ranch, CO 80129
   
10/24/2007
 
Pat Barclay 303-470-8908
         
959
Aero
Wachovia Bank
*
Judy Gonsales
   
9/21/2007
 
ph 800-590-7868 team 600 ext 47758
       
fax 866-842-0585
         
960
Aero
JP Morgan Chase
*
13620 Orchard Parkway
       
Westminster, CO 80023
   
3/13/2008
 
Lisa McCullough
       
branch: 303-920-1396
       
fax: 303-920-9981
961
Aero
Wells Fargo
*
Pat Barclay
       
66 W Springer Drive
   
3/21/2008
 
Highlands Ranch, CO 80129
       
Ph 303-470-8908  Fax 303-791-2558
       
branch# 806-324-5033
962
Aero
Citizens Bank
*
965 Oaklawn Ave
   
10/3/2007
 
Granston, RI
       
Marlin Volino ph: 401-275-6491
       
fax: 401-275-6494
963
Aero
Bank of America
*
524 East Main St.
       
Barstow, CA 92311
   
4/25/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
964
Aero
Prosperity Bank
*
217 E. FM 1382
       
Cedar Hill, TX 75104
   
2/13/2009
 
Tonya Walker
       
ph#972-291-6246
       
fax#972-291-8682
965
Aero
JP Morgan Chase
*
11423 South Parkway Plaza Dr.
       
South Jordan, UT 84095
   
4/4/2008
 
Joey Lujan
       
ph. 801-495-5194
       
fax. 801-495-5199
966
Aero
Capital City
*
1701 Bass Road
       
Macon, GA 31210
       
Eddie Cutchens or Jackie
   
11/29/2010
 
Ph. 478-474-2110
         
967
Aero
Bank of America
*
32011 Pacific Highway South
       
Federal Way, WA 98003
   
4/11/2008
           
Ph# 206-358-2750
         
968
Aero
Bank of America
*
1691 East Florence Blvd.
       
Casa Grande, AZ 85222
   
4/25/2008
 
 Ph# 520-421-0865
                   
969
Aero
Suntrust
*
1170 Buford Highway
       
Cumming, GA 30041
   
4/30/2008
 
Diana Hull
       
Ph# 770-205-2105
       
Fax# 770-205-2116
970
Aero
American Bank
*
800 North Shoreline
       
Suite 100 Southtower
   
4/1/2008
 
Corpus Christi, TX 78401
       
Kendra Milete
       
Ph: 361-653-5251fax: 361-888-7200
971
Aero
First National
*
7960 Towne Center
       
Papillion, NE 65048
       
Chris Roorda
   
4/25/2008
 
Ph# 402-341-0500
       
Fax# 402-885-2518
972
Aero
Regions
*
17900 Panama City Beach Pkwy
       
Panama City Beach, FL 32413
   
5/1/2008
 
Darren
       
Ph# 850-235-4014
       
Fax# 850-236-7260
973
Aero
JP Morgan Chase
*
11610 Olio Rd.
       
Fishers, IN 46037
   
5/2/2008
 
Ben Lawless
       
Ph# 317-579-0681
       
Fax# 317-579-0643
974
Aero
Rocky Mountain
*
2901 W. Main St.
       
Bozeman, MT 59718
   
5/2/2008
 
Lana
       
Ph# 406-556-7600
       
Fax# 406-556-7605
975
Aero
Bank of America
*
100 N. Westshore Blvd.
       
Tampa, FL 3609
   
5/9/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
976
Aero
M&T
*
3628 Scotland Main St.
       
Chambersburg, PA 17202
   
4/4/2008
 
Katie Hershberger
       
ph. 717-267-7670
       
fax. 717-267-7676
977
Aero
Bank of America
*
8000 West Broward Blvd.
       
Plantation, FL 33388
   
7/11/08
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
978
Aero W
Citibank
*
121 Stonewood St.
       
Downey, CA 90241
   
7/4/2008
 
Ivy Smith
       
ph# 562-861-0702
       
fax# 562-861-8431
979
Aero
Bank of America
*
225 Tukwila Parkway
       
Tukwila, WA 98188
   
7/25/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
980
Aero
Wachovia
*
2821 Business Center Drive.
       
Pearland, TX 77584
   
7/30/2008
 
Karen Singletary ph# 404-214-1432
       
Juakeisha Coles
       
800-590-7868 team 600 ext# 85789
981
Aero
Capital One
*
21147 26th Ave.
       
Bayside, NY 11360
       
Tammy Prats
   
11/5/2010
 
Ph#504-533-2905
         
982
Aero
Bank of America
*
700 W. Whittier Blvd.
       
Montebello, CA 90640
   
11/14/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
983
Aero
Bank of America
*
16 School St.
       
Foxboro, MA 02035
   
8/8/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
984
Aero
Bank of America
*
6261 Lone Tree Way
       
Brentwood, CA 94513
   
10/24/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
985
Aero
Bank of America
*
1188 Galleria Blvd.
       
Roseville, CA 95678
   
11/13/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
986
Aero
Bank of America
*
1124 SE Everett Mall Way
       
Everett, WA 98208
   
8/23/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext#5760
       
Fax# 617-235-2580
987
Aero
Wachovia
*
6101 Fairview RD.
       
Charlotte, NC 28210
   
8/29/2008
 
Karen Singletary ph# 404-214-1432
       
Juakeisha Coles
       
800-590-7868 team 600 ext# 85789
988
Aero
Regions
*
280 Dogwood Blvd.
       
Flowwod, MS 39232
   
8/29/2008
 
Sandra Harris #423-752-1585
       
Felicia Johnson
       
branch# 601-960-6531
989
Aero
Charter One
*
7205 Wayne Rd.
       
Westland, MI 48185
   
4/25/2008
 
Gary Gaspas
       
Ph# 734-425-7200
       
Fax# 734-425-9503
990
Aero
Bank of America
*
152 W. Hillcrest Dr.
       
Thousand Oaks, CA 91360
   
11/14/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
991
Aero
Wells Fargo
*
Pat Barclay
       
Ph# 303-470-8908
   
4/18/2008
 
Fax# 303-791-2558
                   
992
Aero
American Chartered
*
100 West Higgins Rd. lot S-1
       
South Barrington, IL 60010
   
9/26/2008
 
Jessalyn Gardner
       
ph# 847-418-3212
         
993
Aero
Bank of America
*
555 Capitol Mall
       
Sacramento, CA 95814
   
5/9/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
994
Aero
Bank of America
*
Towngate Plaza
       
22900 Centerpoint Drive
       
Moreno Valley, CA 92553
   
7/18/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
995
Aero
Bank of America
*
142 E. Olive Ave.
       
Burbank, CA 91501
   
11/14/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
996
Aero
JP Morgan Chase
*
875 N. Michigan Ave.
       
Chicago, IL 60611
   
9/12/2008
 
Wanda Rosario
       
ph# 312-664-4600
         
999
Aero
Bank of Louisiana
*
197 W. Bank Expressway Ste. #8000
       
Gretna, LA 70053
   
9/5/2008
 
Oral Kennedy
       
ph# 504-362-8305
       
fax# 504-368-3537
1010
Aero
First State Bank of St. Charles
*
3461 Technology Drive
       
Lake St. Louis, MO 63367
   
8/15/2008
 
Mike Cunningham
       
ph# 636-561-2450
       
fax# 636-561-3020
1012
Aero
Fidelity Bank
*
102 Newnan Crossings Bypass
       
Newnan, GA 30265
   
6/1/2008
 
linda Schneider or Joey Chase
       
ph# 770-254-5520
       
fax# 770-254-5539
1013
Aero
US Bank
*
181 West Mineral Ave.
       
Littleton, CO 80120
   
8/1/2008
 
Diana Vance Rep #216-623-9248
                   
1014
Aero
First Interstate
*
Laurie Anderson
       
521 SE Wyoming Blvd.
   
7/4/2008
 
Casper, Wyoming 82609
       
ph# 307-235-4384
       
fax# 307-234-9426
1015
Aero
Bank of Ocean City
*
10005 Golfcourse Rd.
       
Ocean city, MD 21842
   
5/16/2008
 
Will Mumford
       
Ph# 410-213-0173
       
Fax# 410-213-1473
1016
Aero
First Citizens
*
409 East Market St.
       
Smithfield, NC 27577
   
8/1/2008
 
Maren Lanier
       
ph: 919-989-3249
       
fax: 919-989-3290
1017
Aero
Wells Fargo
*
1113 East Bidwell St.
       
Folsom, CA 95630
   
8/8/2008
 
Pat Barclay
       
Ph# 303-470-8908
       
Fax# 303-791-2558
1018
Aero
Bank of The West
*
1011 Helen Power Dr.
       
Vacaville, CA 95687
   
10/31/2008
 
Lisa Burgess
       
ph# 707-453-8000
       
fax# 707-453-8014
1019
Aero
Idaho Independent Bank
*
1260 Riverstone Drive
       
Coeur d'Alene, Idaho 83814
   
10/3/2008
 
Aimee Leighty
       
ph# 208-765-3619
       
fax# 208-765-6091
1020
 
Bank of America
*
29 West Boylston St.
       
Worcester, MA 01605
   
8/1/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558
         
1021
Aero
Regions
*
2200 N. Rodney Parham
       
Little Rock, AR 72212
   
8/22/2008
 
Sandra Harris #423-752-1585
       
Adrian Jackson
       
branch# 501-224-2497
1022
Aero
Comerica
*
13920 City Center Ste# 4000
       
Chino Hills, CA 61709
   
5/20/08
 
Shawn
       
Ph# 909-393-3001
       
fax# 909-364-9193
1023
Aero
Citizens Bank
*
429 W. Ridge Pike 19B-6769
       
Limerick, PA 19468
   
5/23/2008
 
Heather Bosch
       
Ph# 610-495-2699
       
fax# 610-495-2691

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1024
Aero
Wachovia
*
17802 Spring Cypress RD.
       
Cypress, TX 77429
   
5/30/2008
 
Jennifer Daley
       
800-590-7868 team 600 ext# 85743
       
Karen Singletary ph# 404-214-1432
1025
Aero
US Bank
*
3703 MC Cain Blvd.
       
North little Rock, AR 72116
   
6/13/2008
 
Diana Vance Rep #216-623-9248
       
Will (branch #501-758-6640 fax# 501-753-6432
1026
Aero
Wachovia
*
4715 Town Center
       
Jacksonville, FL 32246
   
6/13/2008
 
Jennifer Daley
       
800-590-7868 team 600 ext# 85743
       
Karen Singletary ph# 404-214-1432
1027
Aero
First Commonwealth
*
500 East Waterfront Drive.
       
Homestead, PA 15120
   
7/2/2008
 
Sheena Allen
       
ph #412-886-2503
       
fax# 412-461-2915
1028
Aero
Bank of America
*
100 Cambridge Side Place
       
Cambridge, MA 02141
   
8/1/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558
1029
Aero
IBC
*
501 South Dixieland Rd.
       
Harlingen, TX 78552
   
7/25/2008
 
Martin Zarate
       
ph: 956-428-6902
       
fax: 956-423-4490
1030
Aero
Sun
*
5695 Hwy 95 N.
       
Lake Havasu City, AZ 86404
   
11/14/08
 
Daryl Kallenbach
       
ph# 928-764-3301
       
fax# 928-764-3317
1032
Aero
Bank of America
*
2830 Cochran St.
       
Simi Valley, CA 93065
   
8/1/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558
1033
Aero
Amtrust
*
26300 Cedar Rd.
       
Beachwood, OH 44122
   
9/18/2009
 
Leslie McCarthy
       
Ph#216-464-6550
       
Fax#216-765-8476
1034
Aero
Centrue
*
980 N. Kinzie Ave.
       
Bradley, IL 60915
   
9/19/2008
 
Jennifer Voss
       
ph# 815-937-3681
       
fax# 815-937-3684
1035
Aero
Wells Fargo
*
4195 Yellowstone
       
Chubbuck, ID 83202
   
10/17/2008
 
Pat Barclay
       
Ph# 303-470-8908
       
Fax# 303-791-2558
1036
Aero
Bank of America
*
7450 170th Ave. NE
       
Redmond, WA 98052
   
11/7/2008
 
Jean Pemper
       
Ph: 303-470-8908 Fax# 303-791-2558
1038
Aero
Wells Fargo
*
1116 Harrison Ave.
       
Centralia, WA 98531
   
10/10/2008
 
Pat Barclay
       
Ph# 303-470-8908
       
Fax# 303-791-2558
1039
Aero
Bank of the West
*
9335 East County Line Rd.
       
Centenial, CO 80112
   
11/6/2008
 
Jason Dickens
       
ph# 303-792-2265
1040
Aero
FirstMerit
*
Lodi Station Outlet
       
9911 Avon Lake Rd.
   
10/17/2008
 
Burbank, OH 44214
       
Christina Miller
       
ph# 330-948-1002 fax# 330-948-3297
1041
Aero
Key
*
4910 Tiedeman Rd.
       
mail code OH-01-51-0312
   
11/21/2008
 
Brooklyn, OH 44144
       
Mark Gerhart
       
ph# 216-813-6805
1042
Aero
JP Morgan Chase
*
3500 Hwy 190
       
Mandeville, LA 70448
   
11/1/2008
 
Sherry
       
ph# 985-674-8700 or 8709
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1043
Aero
Bank of Ameica
*
2080 W. Ina Rd.
       
Tucson, AZ 85741
   
11/14/2008
 
Jean Pemper
       
Ph# 800-654-8503 ext# 5760
       
Fax# 617-235-2580
1046
Aero
JP Morgan Chase
*
3550 Route 66
       
Neptune, NJ 07753
   
11/13/2008
 
Stephanie Serratelli
       
ph# 732-922-0797
         
1047
Aero
Huntington
*
590 Washington Rd.
       
Washington, PA 15301
   
11/14/2008
 
Kelly Faure
       
ph# 724-225-9800
1048
Aero
Bank of Hawaii
*
1441 Kapiolani Blvd.
       
Honolulu, HI 96814
   
5/22/2009
 
Sean Rostron ph#808-694-6628
       
Sandy ph#808-694-6627
1049
Aero
JP Morgan Chase
*
One East Ave.
       
Monroe, OH 45050
       
Peggy Swanson
   
8/6/2009
 
ph# 513-425-8504
       
fax# 513-539-4615
1051
Aero
Wachovia
*
800 W. Main St.
       
Freehold, NJ 07728
   
10/30/09
 
Karen Singletary
       
Juakeisha coles
1052
Aero
Bank of America
*
27571 Puerta Real
       
Mission Viejo, CA 92691
   
4/10/2009
 
Rep. Teresa Duggal
       
Ph#1-800-699-7188 ext#26143
1053
Aero
US
*
6199 Sunrise Mall
       
Citrus Heights, CA 95610
   
9/18/2009
 
rep. Diana Vance
       
Ph#216-623-9248
1054
Aero
Wells Fargo
*
900 Colusa Ave.
       
Yuba City, CA 95991
       
Pat Barclay
   
6/3/2011
 
Ph#303-470-8908 Fax#303-791-2558
       
Branch# 530-751-9102
1055
Aero
Wells Fargo
*
4601 East Main
       
Farmington, NM 87402
       
Pat Barclay
   
4/15/2011
 
Ph#303-470-8908 Fax#303-791-2558
       
Carma Slim branch# 505-566-2583
1056
Aero
RBC
*
103 E. Mall Drive
       
Nags Head, NC 27959
   
4/3/2009
 
Tyler Booth
       
Ph#252-441-9500
         
1057
Aero
Bank of Hawaii
*
45-001 Kamehameha Hwy
       
Kaneohe, HI 96744
   
5/29/2009
 
Kule Brockett
       
Ph#808-694-6132
         
1059
Aero
JP Morgan Chase
*
4311 W. Anthem Way
       
Phoenix, AZ 85086
       
Paula Tressalr or Asst. manager Vedrana
   
4/3/2009
 
Ph#623-465-7115 or #623-465-9854
         
1060
Aero
Bank of America
*
2950 Walton Blvd.
       
Rochester Hills, MI 48309
   
7/3/2009
 
Rep. Tracey Popoola
       
Ph# 800-657-9533
         
1061
Aero
Wachovia
*
2989 PGA Blvd.
       
Palm Beach, FL 33410
       
Karen Singletary
   
4/9/2010
 
404-214-1432
         
1062
Aero
Bank of America
*
2030 Coliseum Dr.
       
Hampton, VA 23666
       
Rep. Tracey Popoola
   
3/11/2010
 
Ph# 800-657-9533
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1063
Aero
Bank of America
*
5541 Sepulveda Blvd.
       
Culver City, CA 90230
   
10/8/2009
 
Rep. Tracey Popoola
       
Ph# 800-657-9533
         
1064
Aero
Citibank
*
34th St. 7 7th Ave.
       
New York, NY 10001
   
11/17/2009
 
Bryan Swan
       
Ph# 212-290-7711
         
1069
Aero
Citibank
*
9933 Lawler Ave. Ste#110
       
Skokie, IL 60077
   
8/1/2011
 
Carol Damlos
       
Ph#847-329-3162
       
Marylu O'Donnell  Ph#201-460-1239
1070
Aero
Wachovia
*
775 George Rd.
       
North Brunswick, NJ 08902
   
8/21/2009
 
Rep. Karen Singletary
       
Ph# 404-214-1432
       
Juakeisha 1-800-590-7868 team #600 ext#85789
1071
Aero
Wells Fargo
*
2204 North Wayne St.
       
Angola, IN 46703
   
10/30/2009
 
Patricia Barclay
       
Ph#303-470-8908
         
1072
Aero
Bank of America
*
3414 Peachtree Rd.
       
Atlanta, GA 30326
   
7/3/2009
 
Rep. Tracey Popoola
       
Ph# 800-657-9533
         
1073
Aero
M&I
*
31 Meadow View Drive.
       
Lake Delton,Wisconsin 53940
   
5/8/2009
 
Ph#608-253-8425
       
Fax#608-253-8436
1074
Aero
US
*
704 E. Anemone Trail
       
Dillon, CO 80435
   
2/13/2009
 
Rep. Diana Vance
       
216-623-9248
1075
Aero
Suntrust
*
8820 SW 136th St.
       
Miami, FL 33176
       
Sean Link
   
4/9/2010
 
Ph# 804-363-4860
         
1076
Aero
JP Morgan Chase
*
37458 6 Mile Rd.
       
Livonia, MI 48152
   
6/19/2009
 
branch# 734-953-0620
                   
1077
Aero
Bank of America
*
2800 W. Big Beaver Rd.
       
Troy, MI 48084
   
11/6/2009
 
Rep. Tracey Popoola
       
Ph# 800-657-9533
         
1079
Aero
Wachovia
*
3216 West Braker Lane
       
Austin, TX 78758
   
2/26/2010
 
Karen Singletary
       
404-214-1432
         
1080
Aero
Bank of America
*
One Powell St.
       
San Francisco, CA 94102
       
Anute Boonyachai
   
11/2/2010
 
Ph# 1-800-657-9533 ext# 50657
         
1081
Aero
Bank of Hawaii
*
98-211 Pali Momi St.
       
Aiea, HI 96701
       
Sandie Kitaura
   
6/18/2010
 
Ph# 808-694-6627
       
Fax# 808-694-6624
1082
Aero
PNC Bank
*
4120 North Harlem Ave.
       
Norridge, IL 60706
   
 
 
Krystyna Lewandowski
       
Ph#708-452-2370 ext#21336
       
fax#708-453-8929
1083
Aero
Bank of America
*
10101 SW Washington Square Rd.
       
Portland, OR 97223
       
Rep. Tracey Popoola
   
3/11/2010
 
Ph# 800-657-9533
         
1084
Aero
Gardiner Savings Bank of Maine
*
130 Community Drive
       
Augusta, ME 04330
   
8/7/2009
 
Ann Pellettier
       
ph# 207-621-2432
       
fax# 207-621-2437

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1086
Aero
Bank of America
*
850 N. Homestead Blvd.
       
Homestead, Fl. 33030
       
Rep. Tracey Popoola
   
3/26/2010
 
Ph# 800-657-9533
         
1087
Aero
Farmington
*
439 Westfarms Mall ste#B103
       
Farmington, CT 06032
   
7/30/2010
 
Roshan Patel
       
Ph#860-284-6302
       
Fax#860-561-6103
1088
Aero
Wachovia
*
1900 West 49th St.
       
Hialeah, FL 33012
   
4/30/2010
 
Karen Singletary
       
404-214-1432
       
Branch# 305-820-6440
1089
Aero
Wells Fargo
*
5458 Whittier Blvd.
       
Commerce, CA 90040
       
Patricia Barclay
   
10/16/2010
 
Ph#303-470-8908
         
1090
Aero
Bank of America
*
21060 St Andrews Blvd.
       
Boca Raton, FL 33433
       
Anute Boonyachai
   
6/18/2010
 
Ph# 1-800-657-9533 ext# 50657
         
1091
Aero
First Community Bank
*
Rt 460 Mercer Mall
       
Bluefield, WV 24701
   
6/25/10
 
Pamela Nuckols
       
Ph# 304-327-0437
         
1092
Aero
Bank of America
*
1 Perimeter Center East NE
       
Atlanta, GA 30346
       
Anute Boonyachai
   
4/29/2011
 
Ph# 1-800-657-9533 ext# 50657
       
branch #770-392-5059
1093
Aero
Bank of America
*
350 Fulton Street
       
Brooklyn, NY 11201
       
Anute Boonyachai
   
11/18/2010
 
Ph# 1-800-657-9533 ext# 50657
         
1095
Aero
Bank of America
*
7825 Monterey St.
       
Gilroy, CA 95020
   
6/18/2010
 
Anute Boonyachai
       
Ph# 1-800-657-9533 ext# 50657
         
1096
Aero
Tuscola National
*
900 S. Progress Blvd.
       
Tuscola, IL 61953
   
7/23/2010
 
Kim Martin
       
Ph# 217-253-4711
         
1097
Aero
Bank of America
*
1055 NE 8th St.
       
Bellevue, WA 98004
   
9/17/2010
 
dedicated central one
       
Anute #888-715-1000 ext#50657
       
branch #206-358-5112
1098
Aero
Regions
*
8049 Parkway Dr.
       
Leeds, AL 35094
       
Brian Ralph or Cristy Davis
   
10/28/2010
 
205-716-1690
         
1100
Aero
Sutrust
*
3811 Hillsboro
       
Nashville, TN 37215
       
Rep James Fields #804-264-4077
   
3/18/2011
 
branch #615-279-4025
         
1102
Aero
Bank of America
*
27489 Ynez Rd.
       
Temecula, CA 92591
       
Anute Boonyachai
   
3/18/2011
 
Ph# 1-800-657-9533 ext# 50657
       
branch #951-676-4114
1103
Aero
First Citizens
*
1021 Main St.
       
Blowing Rock, NC 28605
       
Amber Lynn
   
7/29/2011
 
Ph#828-295-3162
       
Fax#828-295-4409
1104
Aero
Suntrust
*
20295 South Dixie Highway
       
Cutler Bay, FL 33189
             
4/1/2011
 
Rep James Fields #804-264-4077
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1105
Aero
Wells Fargo
*
4384 West Rodeo Rd.
       
Santa Fe, NM 87505
       
Pat Barclay
   
3/25/2011
 
Ph#303-470-8908 Fax#303-791-2558
       
branch #505-424-3882
1515
Aero
Bank of America
*
1140 Ave. of The Americas
       
New York, NY 10036
       
Anute #888-715-1000 ext#50657
   
10/22/2010
 
branch #206-358-5112
         
3211
P.S.
Valley National
*
Paramus Park
       
East 58 Midland Avenue
   
6/26/2009
 
Paramus,  NJ  07652
       
201-265.1888 Zihara
       
 
3212
P.S.
Washington Mutual
*
Palisades Center Drive
       
West Nyack, NY 10994
   
6/19/2009
 
Kristin Keith
       
Ph# 845-348-3300 option #3
         
3213
P.S.
JP Morgan Chase
*
2655 Richmond Ave.
       
Staten Island, NY 10314
   
10/30/2009
 
Ana Reyes #212-552-8183
       
Jenny Solis #718-761-4105
         
3214
P.S.
Wachovia
*
108 Mill Plain Rd.
       
Danbury, CT 06810
   
7/10/2009
 
Rep. Karen Singletary
       
Ph# 404-214-1432
       
Juakeisha 1-800-590-7868 team #600 ext#85789
3215
P.S.
Bank of America
*
Rep. Tracey Popoola
   
see store #741
 
Ph# 800-657-9533
3216
P.S.
Wachovia
*
72 West Main St.
       
Freehold, NJ 07728
   
7/17/2009
 
Rep. Karen Singletary
       
Ph# 404-214-1432
       
Juakeisha 1-800-590-7868 team #600 ext#85789
3218
P.S.
Susquehanna
*
8000 Sagemore Drive ste#8101
       
Marlton, NJ 08053
   
8/14/2009
 
Mary Brown
       
Ph# 856-983-4000
       
Fax# 856-983-4385
3219
P.S.
Wachovia
*
17 Woodbridge Center Drive
       
Woodbridge, NJ 07095
   
8/14/2009
 
Rep. Karen Singletary
       
Ph# 404-214-1432
       
Juakeisha 1-800-590-7868 team #600 ext#85789
3220
P.S.
TD Bank
*
Cherry Hill
       
101 Haddonfield Rd.
   
7/17/2009
 
Cherry Hill, NJ 08002
       
Andrew Krause
       
Ph# 856-667-6400, fax# 856-667-6744
3221
P.S.
PNC
*
1500 Prince Rogers Ave.
       
Bridgewater, NJ 08807
   
8/28/2009
 
Nicole Vanness
       
Ph# 908-218-8998
         
3222
P.S.
US
*
Mall of America
       
9633 Lyndale Ave. S
   
2/1/2010
 
Bloomington,  MN  55420
       
Diana Vance
       
Ph# 216-623-9248
3223
P.S.
Capitol One
*
89-01 Queens Blvd.
       
Elmhurst, NY 11373
   
11/6/2009
 
Tammy Prats
       
Ph# 504-533-2905
         
3224
P.S.
Citibank
*
34th St. 7 7th Ave.
       
New York, NY 10001
   
11/13/2009
 
Bryan Swan
       
Ph# 212-290-7711
         
3225
P.S.
Capital One
*
6401 Bluebonnet Blvd.
       
Baton Rouge, LA 70836
       
Tammy Pratts
   
3/26/2010
 
Ph#504-533-2905 Fax# 504-533-5344
         

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3226
P.S.
Frost
*
221 Wonder World Drive
       
San Marcos, TX 78667
   
3/11/2010
 
Barbara Castleberry
       
Ph 512-393-5647 main# 800-562-6732
       
fax 512-393-5721
3227
P.S.
Wachovia
*
1205 Grape St.
       
Whitehall, PA 18052
       
Karen Singletary
   
8/20/2010
 
404-214-1432
         
3228
P.S.
Wachovia
*
10 Xavier Dr.
       
Yonkers, NY 10704
   
7/2/2010
 
Karen Singletary
       
404-214-1432
         
3229
P.S.
Farmington
*
439 Westfarms Mall Ste# B103
       
Farmington, CT 06032
       
Yoko Weaver or Dena Martinelli
   
4/9/2010
 
Ph# 860-583-7289
         
3230
P.S.
PNC
*
201 Newark Shopping Center
       
Newark, DE 19711
       
Diane Myers #302-733-7158
   
6/18/2010
 
Patricia Vetrano  #732-220- 3014
         
3231
P.S.
Wachovia
*
2000 South Hawthorne Rd.
       
Winston-Salem, NC 27103
       
Karen Singletary
   
6/4/2010
 
404-214-1432
         
3232
P.S.
Wachovia
*
437 Park City Center
       
Lancaster, PA 17601
       
Karen Singletary
   
7/2/2010
 
404-214-1432
         
3233
P.S.
Wachovia
*
3089 John Hawkins Pkwy.
       
Birmingham, AL 35244
       
Karen Singletary
   
5/21/2010
 
404-214-1432
         
3234
P.S.
Wachovia
*
1863 South Rd.
       
Wappingers Falls, NY 12590
       
Karen Singletary
   
4/16/2010
 
404-214-1432
         
3235
P.S.
Bank of America
*
100 Welsh Rd.
       
Horsham, PA 19044
       
Anute Boonyachai
   
5/14/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3236
P.S.
Bank of America
*
6304 North Point Pkwy
       
Alpharetta, GA 30022
       
Anute Boonyachai
   
4/23/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3237
P.S.
M&T
*
2100 Park St.
       
Syracuse, NY 13208
       
Sharon Coates
   
4/23/2010
 
Ph# 410-244-4207
       
Breanch# 315-474-2280
3238
P.S.
TD
*
1450 Clements Bridge Rd.
       
Deptford, NJ 08096
       
Maria King or Leah
   
10/8/2010
 
Ph#856-845-2059
       
Fax#856-845-3475
3239
P.S.
Key
*
2000 Walden Ave. Ste#B-216
       
Cheektowaga, NY 14225
       
Rep# Angela Anderson
   
4/16/2010
 
1-800-539-2222 (ext# 8136768)
       
Branch ( Bonnie) 716-683-0120
3240
P.S.
Comerica
*
4200 S. Cooper St.
       
Arlington, TX 76015
   
5/28/2010
 
Nicole Warren
       
Ph#817-276-7241
         
3241
P.S.
Key
*
200 Washington Ave.
       
Albany, NY 12210
   
9/17/2010
 
Angela Anderson
       
800-539-2222
       
Branch  Jason Getman #518-463-1226

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3242
P.S.
Bank of America
*
301 Mount Hope Ave.
       
Rockaway, NJ 07866
       
Anute Boonyachai
   
7/16/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3243
P.S.
Bank of America
*
1550 W. Bay Area Blvd.
       
Friendswood, TX 77546
       
Anute Boonyachai
   
11/20/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3244
P.S.
Bank of America
*
250 Granite St.
       
Braintree, MA 02184
       
Anute Boonyachai
   
10/15/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3245
P.S.
HSBC
*
1 Old Country Rd.
       
Carle Place, NY 11514
       
Ken Goodman
   
10/22/2010
 
Ph#516-741-2900
         
3246
P.S.
Vlley National
*
East 58 Midland Ave.
       
Paramus, NJ 07652
       
RuthAnn Thomas
   
6/18/2010
 
Ph# 201-265-1888
         
3247
P.S.
Capital One
*
Newport Tower
       
525 Washington Blvd.
       
Jersey City, NJ 07310
   
11/12/2010
 
Branch (Janet Santiago (201-626-2436
       
Account manager (Tammy Prats 504-533-2905
3249
P.S.
Bank of America
*
100 1st Street
       
Elizabethport, NJ 07209
       
Anute Boonyachai
   
7/2/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3251
P.S.
Wachovia
*
3275 Buford Dr.
       
Buford, GA 30519
       
Karen Singletary
   
7/2/2010
 
404-214-1432
         
3252
P.S.
Bank of America
*
75 Middlesex Turnpike
       
Burlington, MA 01803
       
Anute Boonyachai
   
11/12/2010
 
Ph# 1-800-657-9533 ext# 50657
         
3253
P.S.
The Bank of Delmarva
*
18572 Coastal Highway
       
Rehoboth Beach, DE 19971
       
Christine Welsh
   
8/6/2010
 
Ph#302-226-8900
       
Fax#302-226-8558
3254
P.S.
First State
*
4979 Bill Gardner Pkwy
       
Locust Grove, GA 30248
       
Pam White
   
10/8/2010
 
Ph#770-507-9502
         
3255
P.S.
JP Morgan Chase
*
1450 Old Country Rd.
       
Riverhead, NY 11901
       
Rep: Carlos Santiago
   
8/13/2010
 
Ph#212-552-8183
       
Branch# 631-369-2206 or 2298 (Amy teller)
3256
P.S.
Wells Fargo
*
665 E. Redd Rd.
       
El Paso, TX 79932
       
Patricia Barclay
   
7/16/2010
 
Ph#303-470-8908
         
3257
P.S.
Bank of America
*
Garden State Plaza
       
300 Garden State Plaza
       
Paramus, NJ 07652
   
7/30/2010
 
Ph#201-845-5450
       
Ph# 1-800-657-9533 ext# 50657
3258
PS
Suntrust
*
6900 South Orange Blossom Trail
       
Orlando, FL 32809
       
Rep James Fields #804-264-4077
   
3/11/2011
 
Daniel Shuford #877-891-5489 ext#71114 treasury
       
branch #407-850-6103
3259
PS
Citizens
*
965 Oaklawn Ave.
       
Cranston, RI 02920
   
3/11/2011
 
Nancy Bloch
       
Ph#401-275-6491
       
fax#401-275-6494

 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3262
PS
First Citizens
*
8541 Concord Mills Blvd.
       
Concord, NC 28027
       
Tracey Jacobs
   
6/3/2011
 
Branch# 704-979-3165
         
3264
PS
Suntrust
*
4582 South Kirkman Rd.
       
Orlando, FL 32819
             
3/25/2011
 
Rep James Fields #804-264-4077
       
Daniel Shuford #877-891-5489 ext#71114 treasury
3265
PS
Citizens
*
1313 Franklin Mills Circle
       
Philadelphia, PA 19154
       
John Gilbert or Lynn
   
4/8/2011
 
branch #215-281-1701
       
fax# 215-281-1705
3266
PS
Community Bank & Trust
*
30983 Highway 441 S.
       
Commerce, GA 30529
       
Jennifer Turner
   
4/1/2011
 
branch #706-336-7986
       
fax #706-335-9540
3267
PS
Wachovia
*
3766 Renee Dr.
       
Myrtle Beach, SC 29579
       
Karen Singletary
   
4/15/2011
 
404-214-1432
       
branch #843-903-5359
3268
PS
Bank of America
*
7990 Honey Go Blvd.
       
Baltimore, MD 21236
       
Anute Boonyachai
   
6/24/2011
 
Ph# 1-800-657-9533 ext# 50657
       
Branch# 410-931-7177
3270
PS
Wachovia
*
1900 W. 49th St.
       
Hialeah, FL 33012
       
Karen Singletary
   
4/29/2011
 
404-214-1432
         
3271
PS
Bank of America
*
10050 Pines Blvd.
       
Pembroke Pines, FL 33024
       
Anute Boonyachai
   
5/6/2011
 
Ph# 1-800-657-9533 ext# 50657
       
branch #954-435-4114
3272
PS
Wachovia
*
9420 Pineville Matthews Rd.
       
Pineville, NC 28134
       
Karen Singletary
   
6/3/2011
 
404-214-1432
         
3273
PS
Bank of America
*
2105 Pine Croft Rd.
       
Greensboro, NC 27407
       
Anute Boonyachai
   
6/3/2011
 
Ph# 1-800-657-9533 ext# 50657
       
Branch# 336-805-3745
3274
PS
First Citizens
*
1862 US Highway 70 SE
       
Hickory, NC 28602
   
6/3/2011
 
Cassie Hansley
       
Ph# 828-326-1186
       
Fax# 828-326-1183
3275
PS
JP Morgan Chase
*
Sunrise Highway & Carmans Rd.
       
Massapequa, NY 11758
       
Carlos Santiago
   
5/13/2011
 
Ph#212-552-8183
       
branch#516-797-3180
3277
PS
Wells Fargo
*
6175 Gateway Blvd W.
       
El Paso, TX 79925
       
Pat Barclay
   
7/22/2011
 
Ph#303-470-8908 Fax#303-791-2558
         
3278
PS
IBC
*
6301 NW Loop 410 Ste#Q14
       
San Antonio, TX 78238
   
7/22/2011
 
Sherry Grant
       
Ph3210-369-2910
         
3282
PS
Wells Fargo
*
4180 Bonita Rd.
       
Bonita, CA 91902
       
Pat Barclay
   
5/6/2011
 
Ph#303-470-8908 Fax#303-791-2558
       
branch #619-475-4101


 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 


 
 

--------------------------------------------------------------------------------

 


Exhibit 7-2 to
The Third Amended and Restated
Loan and Security Agreement
 
Credit Card Arrangements
 
The Loan Parties have the following credit card agreements in place:
 
    1) Aeropostale, Inc.: First Data Merchant Services (merchant # *)
 
    2) PS from Aeropostale, Inc.: First Data Merchant Services (merchant # *)
 
    3) Aeropostale, Inc. and PS from Aeropostale, Inc.: American Express
(merchant # *)
 
    4) Aeropostale, Inc.: Discover Card (merchant # *)
 
    5) PS from Aeropostale, Inc.: Discover Card (merchant # *)
 
 
 
 
* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 8-K.
 
 
 
 
 

--------------------------------------------------------------------------------

 